Exhibit 10.2

 

Execution Copy

 

Confidential Materials omitted and filed separately with the
Securities and Exchange Commission.  Asterisks denote omissions.

 

 

New Ticketing Solution
Project Agreement

 

 

Transport Ticketing Authority

 

 

Keane

 

 

The Clayton Utz contact for this document is

Steven Klimt on + 61 2 9353 4000

 

 

Clayton Utz

Lawyers

Levels 22-35  No. 1 O’Connell Street Sydney NSW 2000 Australia

PO Box H3 Australia Square Sydney NSW 1215

T + 61 2 9353 4000  F + 61 2 8220 6700

 

 

www.claytonutz.com

 

 

Our reference 133/11068/80003545

 

--------------------------------------------------------------------------------


 

Table of Contents

 

1.

Definitions and interpretation

 

 

 

 

 

 

1.1

Definitions

 

 

1.2 [a05-17952_1ex10d2.htm#a1_2_120920]

Interpretation [a05-17952_1ex10d2.htm#a1_2_120920]

 

 

1.3 [a05-17952_1ex10d2.htm#a1_3_120921]

Rule of construction excluded [a05-17952_1ex10d2.htm#a1_3_120921]

 

 

1.4 [a05-17952_1ex10d2.htm#a1_4_120922]

Order of precedence [a05-17952_1ex10d2.htm#a1_4_120922]

 

 

1.5 [a05-17952_1ex10d2.htm#a1_5_120923]

Omissions or misdescriptions of details [a05-17952_1ex10d2.htm#a1_5_120923]

 

 

1.6 [a05-17952_1ex10d2.htm#a1_6_120924]

Practice Notes [a05-17952_1ex10d2.htm#a1_6_120924]

 

 

 

 

 

2. [a05-17952_1ex10d2.htm#a2__120927]

Commencement Date requirements and Conditions precedent
[a05-17952_1ex10d2.htm#a2__120927]

 

 

 

 

 

 

2.1 [a05-17952_1ex10d2.htm#a2_1_120927]

Commencement Date requirements [a05-17952_1ex10d2.htm#a2_1_120927]

 

 

2.2 [a05-17952_1ex10d2.htm#a2_2_120928]

Category 2 Matters to be documented [a05-17952_1ex10d2.htm#a2_2_120928]

 

 

2.3 [a05-17952_1ex10d2.htm#a2_3_120929]

Conditions precedent [a05-17952_1ex10d2.htm#a2_3_120929]

 

 

2.4 [a05-17952_1ex10d2.htm#a2_4_120930]

Principal’s benefit and waiver [a05-17952_1ex10d2.htm#a2_4_120930]

 

 

2.5 [a05-17952_1ex10d2.htm#a2_5_120931]

Notification [a05-17952_1ex10d2.htm#a2_5_120931]

 

 

2.6 [a05-17952_1ex10d2.htm#a2_6_120932]

Time for satisfaction [a05-17952_1ex10d2.htm#a2_6_120932]

 

 

2.7 [a05-17952_1ex10d2.htm#a2_7_120932]

Failure to satisfy conditions precedent [a05-17952_1ex10d2.htm#a2_7_120932]

 

 

 

 

 

3. [a05-17952_1ex10d2.htm#a3__120933]

Fundamental obligations [a05-17952_1ex10d2.htm#a3__120933]

 

 

 

 

 

 

3.1 [a05-17952_1ex10d2.htm#a3_1_120934]

Obligations [a05-17952_1ex10d2.htm#a3_1_120934]

 

 

3.2 [a05-17952_1ex10d2.htm#a3_2_120935]

Due Diligence [a05-17952_1ex10d2.htm#a3_2_120935]

 

 

3.3 [a05-17952_1ex10d2.htm#a3_3_120936]

Solution compliance with laws [a05-17952_1ex10d2.htm#a3_3_120936]

 

 

3.4 [a05-17952_1ex10d2.htm#a3_4_120936]

Assistance [a05-17952_1ex10d2.htm#a3_4_120936]

 

 

3.5 [a05-17952_1ex10d2.htm#a3_5_120937]

Response Matrices [a05-17952_1ex10d2.htm#a3_5_120937]

 

 

 

 

 

4. [a05-17952_1ex10d2.htm#a4__120945]

Approvals [a05-17952_1ex10d2.htm#a4__120945]

 

 

 

 

 

5. [a05-17952_1ex10d2.htm#a5__120953]

Change in Law [a05-17952_1ex10d2.htm#a5__120953]

 

 

 

 

 

 

5.1 [a05-17952_1ex10d2.htm#a5_1_120954]

Meaning [a05-17952_1ex10d2.htm#a5_1_120954]

 

 

5.2 [a05-17952_1ex10d2.htm#a5_2_120954]

Procedure [a05-17952_1ex10d2.htm#a5_2_120954]

 

 

 

 

 

6. [a05-17952_1ex10d2.htm#a6__120955]

Relationship between the Principal and the Contractor
[a05-17952_1ex10d2.htm#a6__120955]

 

 

 

 

 

 

6.1 [a05-17952_1ex10d2.htm#a6_1_120956]

No Partnership, Joint Venture or Other Fiduciary Relationship
[a05-17952_1ex10d2.htm#a6_1_120956]

 

 

6.2 [a05-17952_1ex10d2.htm#a6_2_120957]

Statutory Functions [a05-17952_1ex10d2.htm#a6_2_120957]

 

 

6.3 [a05-17952_1ex10d2.htm#a6_3_120957]

Review by the Principal [a05-17952_1ex10d2.htm#a6_3_120957]

 

 

6.4 [a05-17952_1ex10d2.htm#a6_4_120958]

Reliance [a05-17952_1ex10d2.htm#a6_4_120958]

 

 

6.5 [a05-17952_1ex10d2.htm#a6_5_121009]

No Representations by the Principal or others
[a05-17952_1ex10d2.htm#a6_5_121009]

 

 

6.6 [a05-17952_1ex10d2.htm#a6_6_121013]

Pricing Warranty [a05-17952_1ex10d2.htm#a6_6_121013]

 

 

 

 

 

7. [a05-17952_1ex10d2.htm#a7__121014]

Project Management [a05-17952_1ex10d2.htm#a7__121014]

 

 

 

 

 

 

7.1 [a05-17952_1ex10d2.htm#a7_1_121014]

Project Control Group [a05-17952_1ex10d2.htm#a7_1_121014]

 

 

7.2 [a05-17952_1ex10d2.htm#a7_2_121015]

Key Personnel [a05-17952_1ex10d2.htm#a7_2_121015]

 

 

7.3 [a05-17952_1ex10d2.htm#a7_3_121016]

Contractor’s Representative [a05-17952_1ex10d2.htm#a7_3_121016]

 

 

7.4 [a05-17952_1ex10d2.htm#a7_4_121017]

Principal’s Representative [a05-17952_1ex10d2.htm#a7_4_121017]

 

 

 

 

 

8. [a05-17952_1ex10d2.htm#a8__121018]

Compliance and quality [a05-17952_1ex10d2.htm#a8__121018]

 

 

 

 

 

 

8.1 [a05-17952_1ex10d2.htm#a8_1_121019]

Industrial Relations [a05-17952_1ex10d2.htm#a8_1_121019]

 

 

8.2 [a05-17952_1ex10d2.htm#a8_2_121020]

Occupational Health, Safety and Rehabilitation
[a05-17952_1ex10d2.htm#a8_2_121020]

 

 

8.3 [a05-17952_1ex10d2.htm#a8_3_121021]

Quality Management System [a05-17952_1ex10d2.htm#a8_3_121021]

 

 

8.4 [a05-17952_1ex10d2.htm#a8_4_121022]

Quality Assurance Plans [a05-17952_1ex10d2.htm#a8_4_121022]

 

 

 

 

 

9. [a05-17952_1ex10d2.htm#a9__121023]

Access [a05-17952_1ex10d2.htm#a9__121023]

 

 

 

 

 

 

9.1 [a05-17952_1ex10d2.htm#a9_1_121024]

Access Generally [a05-17952_1ex10d2.htm#a9_1_121024]

 

 

i

--------------------------------------------------------------------------------


 

 

9.2 [a05-17952_1ex10d2.htm#a9_2_121025]

Access Coordination Agreement [a05-17952_1ex10d2.htm#a9_2_121025]

 

 

9.3 [a05-17952_1ex10d2.htm#a9_3_121025]

Bus Access Plan [a05-17952_1ex10d2.htm#a9_3_121025]

 

 

9.4 [a05-17952_1ex10d2.htm#a9_4_121026]

Access to Property [a05-17952_1ex10d2.htm#a9_4_121026]

 

 

9.5 [a05-17952_1ex10d2.htm#a9_5_121027]

Conditions of Access [a05-17952_1ex10d2.htm#a9_5_121027]

 

 

9.6 [a05-17952_1ex10d2.htm#a9_6_121028]

Disruption to Bus Operators [a05-17952_1ex10d2.htm#a9_6_121028]

 

 

9.7 [a05-17952_1ex10d2.htm#a9_7_121029]

Additional Bus Access [a05-17952_1ex10d2.htm#a9_7_121029]

 

 

9.8 [a05-17952_1ex10d2.htm#a9_8_121030]

Access Delay Reporting [a05-17952_1ex10d2.htm#a9_8_121030]

 

 

9.9 [a05-17952_1ex10d2.htm#a9_9_121031]

Delay Costs [a05-17952_1ex10d2.htm#a9_9_121031]

 

 

9.10 [a05-17952_1ex10d2.htm#a9_10_121032]

Principal Access [a05-17952_1ex10d2.htm#a9_10_121032]

 

 

9.11 [a05-17952_1ex10d2.htm#a9_11_121033]

Access during NTS Solution Requirements Phase
[a05-17952_1ex10d2.htm#a9_11_121033]

 

 

 

 

 

10. [a05-17952_1ex10d2.htm#a10__121034]

Responsibility for Work [a05-17952_1ex10d2.htm#a10__121034]

 

 

 

 

 

 

10.1 [a05-17952_1ex10d2.htm#a10_1_121035]

Contractor Responsible [a05-17952_1ex10d2.htm#a10_1_121035]

 

 

10.2 [a05-17952_1ex10d2.htm#a10_2_121036]

Work performed by third parties [a05-17952_1ex10d2.htm#a10_2_121036]

 

 

10.3 [a05-17952_1ex10d2.htm#a10_3_121036]

Key Contracts [a05-17952_1ex10d2.htm#a10_3_121036]

 

 

10.4 [a05-17952_1ex10d2.htm#a10_4_121037]

Local content [a05-17952_1ex10d2.htm#a10_4_121037]

 

 

 

 

 

11. [a05-17952_1ex10d2.htm#a11__121038]

NTS Solution Requirements Phase [a05-17952_1ex10d2.htm#a11__121038]

 

 

 

 

 

 

11.1 [a05-17952_1ex10d2.htm#a11_1_121039]

NTS Solution Requirements Phase [a05-17952_1ex10d2.htm#a11_1_121039]

 

 

11.2 [a05-17952_1ex10d2.htm#a11_2_121040]

NTS Requirements Specification Warranty [a05-17952_1ex10d2.htm#a11_2_121040]

 

 

11.3 [a05-17952_1ex10d2.htm#a11_3_121041]

Development of NTS Requirements Specification
[a05-17952_1ex10d2.htm#a11_3_121041]

 

 

11.4 [a05-17952_1ex10d2.htm#a11_4_121042]

NTS Solution Requirements Phase and Capital Price
[a05-17952_1ex10d2.htm#a11_4_121042]

 

 

11.5 [a05-17952_1ex10d2.htm#a11_5_121043]

Civil Works [a05-17952_1ex10d2.htm#a11_5_121043]

 

 

11.6 [a05-17952_1ex10d2.htm#a11_6_121044]

Termination [a05-17952_1ex10d2.htm#a11_6_121044]

 

 

11.7 [a05-17952_1ex10d2.htm#a11_7_121045]

Additional Matters [a05-17952_1ex10d2.htm#a11_7_121045]

 

 

 

 

 

12. [a05-17952_1ex10d2.htm#a12__121046]

Design [a05-17952_1ex10d2.htm#a12__121046]

 

 

 

 

 

 

12.1 [a05-17952_1ex10d2.htm#a12_1_121047]

Fundamental design obligation [a05-17952_1ex10d2.htm#a12_1_121047]

 

 

12.2 [a05-17952_1ex10d2.htm#a12_2_121059]

Design warranty [a05-17952_1ex10d2.htm#a12_2_121059]

 

 

12.3 [a05-17952_1ex10d2.htm#a12_3_121100]

Design Documents [a05-17952_1ex10d2.htm#a12_3_121100]

 

 

12.4 [a05-17952_1ex10d2.htm#a12_4_121101]

Development of Design Documents [a05-17952_1ex10d2.htm#a12_4_121101]

 

 

12.5 [a05-17952_1ex10d2.htm#a12_5_121102]

Prototype [a05-17952_1ex10d2.htm#a12_5_121102]

 

 

12.6 [a05-17952_1ex10d2.htm#a12_6_121103]

Phase reviews [a05-17952_1ex10d2.htm#a12_6_121103]

 

 

12.7 [a05-17952_1ex10d2.htm#a12_7_121104]

Design and Non-Compliance [a05-17952_1ex10d2.htm#a12_7_121104]

 

 

12.8 [a05-17952_1ex10d2.htm#a12_8_121105]

NTS Demonstration Suite [a05-17952_1ex10d2.htm#a12_8_121105]

 

 

12.9 [a05-17952_1ex10d2.htm#a12_9_121106]

Traceability of Design [a05-17952_1ex10d2.htm#a12_9_121106]

 

 

12.10 [a05-17952_1ex10d2.htm#a12_10_121107]

Proof of Design [a05-17952_1ex10d2.htm#a12_10_121107]

 

 

 

 

 

13. [a05-17952_1ex10d2.htm#a13__121108]

Implementation [a05-17952_1ex10d2.htm#a13__121108]

 

 

 

 

 

 

13.1 [a05-17952_1ex10d2.htm#a13_1_121108]

Implementation [a05-17952_1ex10d2.htm#a13_1_121108]

 

 

13.2 [a05-17952_1ex10d2.htm#a13_2_121115]

Project Timeline [a05-17952_1ex10d2.htm#a13_2_121115]

 

 

13.3 [a05-17952_1ex10d2.htm#a13_3_121116]

Project Master Schedule [a05-17952_1ex10d2.htm#a13_3_121116]

 

 

13.4 [a05-17952_1ex10d2.htm#a13_4_121117]

Progress Reports [a05-17952_1ex10d2.htm#a13_4_121117]

 

 

 

 

 

14. [a05-17952_1ex10d2.htm#a14__121118]

Development, Integration and Installation [a05-17952_1ex10d2.htm#a14__121118]

 

 

 

 

 

 

14.1 [a05-17952_1ex10d2.htm#a14_1_121127]

Development, Integration and Installation of the Solution
[a05-17952_1ex10d2.htm#a14_1_121127]

 

 

14.2 [a05-17952_1ex10d2.htm#a14_2_121128]

Warranties [a05-17952_1ex10d2.htm#a14_2_121128]

 

 

14.3 [a05-17952_1ex10d2.htm#a14_3_121128]

Review [a05-17952_1ex10d2.htm#a14_3_121128]

 

 

 

 

 

15. [a05-17952_1ex10d2.htm#a15__121129]

Testing and Inspection [a05-17952_1ex10d2.htm#a15__121129]

 

 

 

 

 

 

15.1 [a05-17952_1ex10d2.htm#a15_1_121130]

Testing [a05-17952_1ex10d2.htm#a15_1_121130]

 

 

15.2 [a05-17952_1ex10d2.htm#a15_2_121131]

Test Plan [a05-17952_1ex10d2.htm#a15_2_121131]

 

 

15.3 [a05-17952_1ex10d2.htm#a15_3_121132]

Test Documents [a05-17952_1ex10d2.htm#a15_3_121132]

 

 

15.4 [a05-17952_1ex10d2.htm#a15_4_121132]

Testing of Services [a05-17952_1ex10d2.htm#a15_4_121132]

 

 

15.5 [a05-17952_1ex10d2.htm#a15_5_121133]

Conduct of tests [a05-17952_1ex10d2.htm#a15_5_121133]

 

 

ii

--------------------------------------------------------------------------------


 

 

15.6 [a05-17952_1ex10d2.htm#a15_6_121134]

Test Data and results [a05-17952_1ex10d2.htm#a15_6_121134]

 

 

15.7 [a05-17952_1ex10d2.htm#a15_7_121135]

Testing by the Principal [a05-17952_1ex10d2.htm#a15_7_121135]

 

 

15.8 [a05-17952_1ex10d2.htm#a15_8_121141]

Non-compliance discovered as a result of testing
[a05-17952_1ex10d2.htm#a15_8_121141]

 

 

15.9 [a05-17952_1ex10d2.htm#a15_9_121141]

Inspection [a05-17952_1ex10d2.htm#a15_9_121141]

 

 

15.10 [a05-17952_1ex10d2.htm#a15_10_121142]

Acknowledgement [a05-17952_1ex10d2.htm#a15_10_121142]

 

 

15.11 [a05-17952_1ex10d2.htm#a15_11_121143]

Integrated Test Facility [a05-17952_1ex10d2.htm#a15_11_121143]

 

 

15.12 [a05-17952_1ex10d2.htm#a15_12_121144]

Traceability of Testing [a05-17952_1ex10d2.htm#a15_12_121144]

 

 

 

 

 

16. [a05-17952_1ex10d2.htm#a16__121145]

Hold Points [a05-17952_1ex10d2.htm#a16__121145]

 

 

 

 

 

 

16.1 [a05-17952_1ex10d2.htm#a16_1_121146]

NTS User Acceptance Test Phase [a05-17952_1ex10d2.htm#a16_1_121146]

 

 

16.2 [a05-17952_1ex10d2.htm#a16_2_121147]

Pilot Trial [a05-17952_1ex10d2.htm#a16_2_121147]

 

 

 

 

 

17. [a05-17952_1ex10d2.htm#a17__121150]

Completion [a05-17952_1ex10d2.htm#a17__121150]

 

 

 

 

 

 

17.1 [a05-17952_1ex10d2.htm#a17_1_121151]

Completion process [a05-17952_1ex10d2.htm#a17_1_121151]

 

 

17.2 [a05-17952_1ex10d2.htm#a17_2_121151]

Certificates [a05-17952_1ex10d2.htm#a17_2_121151]

 

 

17.3 [a05-17952_1ex10d2.htm#a17_3_121152]

Effect of Certificate [a05-17952_1ex10d2.htm#a17_3_121152]

 

 

17.4 [a05-17952_1ex10d2.htm#a17_4_121153]

Pilot Trial [a05-17952_1ex10d2.htm#a17_4_121153]

 

 

 

 

 

18. [a05-17952_1ex10d2.htm#a18__121154]

Time [a05-17952_1ex10d2.htm#a18__121154]

 

 

 

 

 

 

18.1 [a05-17952_1ex10d2.htm#a18_1_121155]

Completion [a05-17952_1ex10d2.htm#a18_1_121155]

 

 

18.2 [a05-17952_1ex10d2.htm#a18_2_121156]

Delay [a05-17952_1ex10d2.htm#a18_2_121156]

 

 

18.3 [a05-17952_1ex10d2.htm#a18_3_121157]

Risks of delays [a05-17952_1ex10d2.htm#a18_3_121157]

 

 

18.4 [a05-17952_1ex10d2.htm#a18_4_121158]

Failure to Meet Phase Dates [a05-17952_1ex10d2.htm#a18_4_121158]

 

 

18.5 [a05-17952_1ex10d2.htm#a18_5_121159]

Liquidated Damages [a05-17952_1ex10d2.htm#a18_5_121159]

 

 

18.6 [a05-17952_1ex10d2.htm#a18_6_121200]

Prepayment of Liquidated Damages [a05-17952_1ex10d2.htm#a18_6_121200]

 

 

18.7 [a05-17952_1ex10d2.htm#a18_7_121201]

Extension of time [a05-17952_1ex10d2.htm#a18_7_121201]

 

 

 

 

 

19. [a05-17952_1ex10d2.htm#a19__121202]

Defects Liability Period [a05-17952_1ex10d2.htm#a19__121202]

 

 

 

 

 

20. [a05-17952_1ex10d2.htm#a20__121203]

Variations [a05-17952_1ex10d2.htm#a20__121203]

 

 

 

 

 

 

20.1 [a05-17952_1ex10d2.htm#a20_1_121204]

Variations proposed by the Principal [a05-17952_1ex10d2.htm#a20_1_121204]

 

 

20.2 [a05-17952_1ex10d2.htm#a20_2_121205]

Variation Response [a05-17952_1ex10d2.htm#a20_2_121205]

 

 

20.3 [a05-17952_1ex10d2.htm#a20_3_121206]

Variation Order [a05-17952_1ex10d2.htm#a20_3_121206]

 

 

20.4 [a05-17952_1ex10d2.htm#a20_4_121207]

Valuation of Variation [a05-17952_1ex10d2.htm#a20_4_121207]

 

 

20.5 [a05-17952_1ex10d2.htm#a20_5_121210]

Payment for Variations [a05-17952_1ex10d2.htm#a20_5_121210]

 

 

20.6 [a05-17952_1ex10d2.htm#a20_6_121211]

Notice of Variation Claim [a05-17952_1ex10d2.htm#a20_6_121211]

 

 

20.7 [a05-17952_1ex10d2.htm#a20_7_121212]

Exclusion of Liability [a05-17952_1ex10d2.htm#a20_7_121212]

 

 

20.8 [a05-17952_1ex10d2.htm#a20_8_121213]

Variations proposed by the Contractor [a05-17952_1ex10d2.htm#a20_8_121213]

 

 

20.9 [a05-17952_1ex10d2.htm#a20_9_121214]

Variations performed by a subcontractor [a05-17952_1ex10d2.htm#a20_9_121214]

 

 

20.10 [a05-17952_1ex10d2.htm#a20_10_121215]

Updated documentation [a05-17952_1ex10d2.htm#a20_10_121215]

 

 

 

 

 

20A [a05-17952_1ex10d2.htm#a20a_121216]

Options [a05-17952_1ex10d2.htm#a20a_121216]

 

 

 

 

 

 

20A.1 [a05-17952_1ex10d2.htm#a20a_1_121217]

Nature and expiry of Options [a05-17952_1ex10d2.htm#a20a_1_121217]

 

 

20A.2 [a05-17952_1ex10d2.htm#a20a_2_121218]

Valuation of Option [a05-17952_1ex10d2.htm#a20a_2_121218]

 

 

20A.3 [a05-17952_1ex10d2.htm#a20a_3_121219]

Payment for Options [a05-17952_1ex10d2.htm#a20a_3_121219]

 

 

20A.4 [a05-17952_1ex10d2.htm#a20a_4_121220]

Exclusion of Liability [a05-17952_1ex10d2.htm#a20a_4_121220]

 

 

 

 

 

21. [a05-17952_1ex10d2.htm#a21__121221]

Payments of Capital Price [a05-17952_1ex10d2.htm#a21__121221]

 

 

 

 

 

 

21.1 [a05-17952_1ex10d2.htm#a21_1_121222]

Payment Obligation [a05-17952_1ex10d2.htm#a21_1_121222]

 

 

21.2 [a05-17952_1ex10d2.htm#a21_2_121223]

Payment Schedule [a05-17952_1ex10d2.htm#a21_2_121223]

 

 

21.3 [a05-17952_1ex10d2.htm#a21_3_121224]

Payment Claims and Payments [a05-17952_1ex10d2.htm#a21_3_121224]

 

 

21.4 [a05-17952_1ex10d2.htm#a21_4_121225]

Conditions Precedent to Entitlement to Payment
[a05-17952_1ex10d2.htm#a21_4_121225]

 

 

21.5 [a05-17952_1ex10d2.htm#a21_5_121227]

Principal’s Discretion [a05-17952_1ex10d2.htm#a21_5_121227]

 

 

21.6 [a05-17952_1ex10d2.htm#a21_6_121228]

Capital Price Adjustments [a05-17952_1ex10d2.htm#a21_6_121228]

 

 

iii

--------------------------------------------------------------------------------


 

21A [a05-17952_1ex10d2.htm#a21a_121229]

Delivery Services [a05-17952_1ex10d2.htm#a21a_121229]

 

 

 

 

 

 

21A.1 [a05-17952_1ex10d2.htm#a21a_1_121230]

Provision of Delivery Services [a05-17952_1ex10d2.htm#a21a_1_121230]

 

 

21A.2 [a05-17952_1ex10d2.htm#a21a_2_121231]

General Obligation [a05-17952_1ex10d2.htm#a21a_2_121231]

 

 

21A.3 [a05-17952_1ex10d2.htm#a21a_3_121232]

Discontinuance of Delivery Services [a05-17952_1ex10d2.htm#a21a_3_121232]

 

 

 

 

 

22. [a05-17952_1ex10d2.htm#a22__121233]

Initial Services [a05-17952_1ex10d2.htm#a22__121233]

 

 

 

 

 

 

22.1 [a05-17952_1ex10d2.htm#a22_1_121234]

Provision of Initial Services [a05-17952_1ex10d2.htm#a22_1_121234]

 

 

22.2 [a05-17952_1ex10d2.htm#a22_2_121235]

General Obligation [a05-17952_1ex10d2.htm#a22_2_121235]

 

 

22.3 [a05-17952_1ex10d2.htm#a22_3_121236]

Compliance [a05-17952_1ex10d2.htm#a22_3_121236]

 

 

22.4 [a05-17952_1ex10d2.htm#a22_4_121238]

Operating policy [a05-17952_1ex10d2.htm#a22_4_121238]

 

 

22.5 [a05-17952_1ex10d2.htm#a22_5_121239]

Warranties [a05-17952_1ex10d2.htm#a22_5_121239]

 

 

22.6 [a05-17952_1ex10d2.htm#a22_6_121240]

Records [a05-17952_1ex10d2.htm#a22_6_121240]

 

 

22.7 [a05-17952_1ex10d2.htm#a22_7_121241]

Extension of Initial Services Term [a05-17952_1ex10d2.htm#a22_7_121241]

 

 

22.8 [a05-17952_1ex10d2.htm#a22_8_121242]

Smartcard Issuance [a05-17952_1ex10d2.htm#a22_8_121242]

 

 

22.9 [a05-17952_1ex10d2.htm#a22_9_121244]

Initial Services spares inventory [a05-17952_1ex10d2.htm#a22_9_121244]

 

 

 

 

 

23. [a05-17952_1ex10d2.htm#a23__121245]

Core Services [a05-17952_1ex10d2.htm#a23__121245]

 

 

 

 

 

 

23.1 [a05-17952_1ex10d2.htm#a23_1_121246]

Provision of Core Services [a05-17952_1ex10d2.htm#a23_1_121246]

 

 

23.2 [a05-17952_1ex10d2.htm#a23_2_121247]

General Obligation [a05-17952_1ex10d2.htm#a23_2_121247]

 

 

23.3 [a05-17952_1ex10d2.htm#a23_3_121248]

Compliance [a05-17952_1ex10d2.htm#a23_3_121248]

 

 

23.4 [a05-17952_1ex10d2.htm#a23_4_121249]

Operating Policy [a05-17952_1ex10d2.htm#a23_4_121249]

 

 

23.5 [a05-17952_1ex10d2.htm#a23_5_121250]

Warranties [a05-17952_1ex10d2.htm#a23_5_121250]

 

 

23.6 [a05-17952_1ex10d2.htm#a23_6_121251]

Records [a05-17952_1ex10d2.htm#a23_6_121251]

 

 

23.7 [a05-17952_1ex10d2.htm#a23_7_121252]

Early termination of Core Services [a05-17952_1ex10d2.htm#a23_7_121252]

 

 

23.8 [a05-17952_1ex10d2.htm#a23_8_121253]

Core Services spares inventory [a05-17952_1ex10d2.htm#a23_8_121253]

 

 

23.9 [a05-17952_1ex10d2.htm#a23_9_121254]

Vandalism [a05-17952_1ex10d2.htm#a23_9_121254]

 

 

23.10 [a05-17952_1ex10d2.htm#a23_10_121255]

Replacement and Refurbishment [a05-17952_1ex10d2.htm#a23_10_121255]

 

 

23.11 [a05-17952_1ex10d2.htm#a23_11_121256]

Versions and updates [a05-17952_1ex10d2.htm#a23_11_121256]

 

 

 

 

 

24. [a05-17952_1ex10d2.htm#a24_Documentation_140702]

Documentation [a05-17952_1ex10d2.htm#a24_Documentation_140702]

 

 

 

 

 

 

24.1 [a05-17952_1ex10d2.htm#a24_1_121311]

Documentation Requirements [a05-17952_1ex10d2.htm#a24_1_121311]

 

 

24.2 [a05-17952_1ex10d2.htm#a24_2_121312]

Warranties [a05-17952_1ex10d2.htm#a24_2_121312]

 

 

 

 

 

25. [a05-17952_1ex10d2.htm#a25__121313]

Technological Developments [a05-17952_1ex10d2.htm#a25__121313]

 

 

 

 

 

26. [a05-17952_1ex10d2.htm#a26__121314]

Option to extend Core Services Term [a05-17952_1ex10d2.htm#a26__121314]

 

 

 

 

 

27. [a05-17952_1ex10d2.htm#a27__121314]

Services Charges and Delivery Services Charges
[a05-17952_1ex10d2.htm#a27__121314]

 

 

 

 

 

 

27.1 [a05-17952_1ex10d2.htm#a27_1_121315]

Services Charges and Delivery Services Charges
[a05-17952_1ex10d2.htm#a27_1_121315]

 

 

27.2 [a05-17952_1ex10d2.htm#a27_2_121316]

Other Fees and Charges [a05-17952_1ex10d2.htm#a27_2_121316]

 

 

27.3 [a05-17952_1ex10d2.htm#a27_3_121320]

Monthly Invoice [a05-17952_1ex10d2.htm#a27_3_121320]

 

 

27.4 [a05-17952_1ex10d2.htm#a27_4_121321]

Payment [a05-17952_1ex10d2.htm#a27_4_121321]

 

 

27.5 [a05-17952_1ex10d2.htm#a27_5_121322]

Non-Acceptance of Monthly Invoice [a05-17952_1ex10d2.htm#a27_5_121322]

 

 

27.6 [a05-17952_1ex10d2.htm#a27_6_121323]

Benchmarking Information [a05-17952_1ex10d2.htm#a27_6_121323]

 

 

27.7 [a05-17952_1ex10d2.htm#a27_7_121324]

Exit Costs [a05-17952_1ex10d2.htm#a27_7_121324]

 

 

27.8 [a05-17952_1ex10d2.htm#a27_8_121325]

Smartcard costs [a05-17952_1ex10d2.htm#a27_8_121325]

 

 

27.9 [a05-17952_1ex10d2.htm#a27_9_121327]

Banking Arrangements [a05-17952_1ex10d2.htm#a27_9_121327]

 

 

 

 

 

28. [a05-17952_1ex10d2.htm#a28__121327]

Performance Requirements [a05-17952_1ex10d2.htm#a28__121327]

 

 

 

 

 

 

28.1 [a05-17952_1ex10d2.htm#a28_1_121328]

Performance Requirements [a05-17952_1ex10d2.htm#a28_1_121328]

 

 

28.2 [a05-17952_1ex10d2.htm#a28_2_121329]

Acts of Prevention and Change in Law [a05-17952_1ex10d2.htm#a28_2_121329]

 

 

28.3 [a05-17952_1ex10d2.htm#a28_3_121330]

Corrective Action [a05-17952_1ex10d2.htm#a28_3_121330]

 

 

28.4 [a05-17952_1ex10d2.htm#a28_4_121331]

Review of Performance Requirements [a05-17952_1ex10d2.htm#a28_4_121331]

 

 

28.5 [a05-17952_1ex10d2.htm#a28_5_121332]

AFC System performance [a05-17952_1ex10d2.htm#a28_5_121332]

 

 

iv

--------------------------------------------------------------------------------


 

29. [a05-17952_1ex10d2.htm#a29__121334]

Legal and Financial Relationships [a05-17952_1ex10d2.htm#a29__121334]

 

 

 

 

 

 

29.1 [a05-17952_1ex10d2.htm#a29_1_121336]

Legal Relationships [a05-17952_1ex10d2.htm#a29_1_121336]

 

 

29.2 [a05-17952_1ex10d2.htm#a29_2_121337]

Entitlement to Floats [a05-17952_1ex10d2.htm#a29_2_121337]

 

 

29.3 [a05-17952_1ex10d2.htm#a29_3_121338]

Contractual relationships [a05-17952_1ex10d2.htm#a29_3_121338]

 

 

29.4 [a05-17952_1ex10d2.htm#a29_4_121339]

Payment Systems (Regulation) Act 1998 and Banking Act 1959
[a05-17952_1ex10d2.htm#a29_4_121339]

 

 

29.5 [a05-17952_1ex10d2.htm#a29_5_121340]

Unclaimed moneys [a05-17952_1ex10d2.htm#a29_5_121340]

 

 

29.6 [a05-17952_1ex10d2.htm#a29_6_121341]

Audit trail [a05-17952_1ex10d2.htm#a29_6_121341]

 

 

29.7 [a05-17952_1ex10d2.htm#a29_7_121342]

Reconciliation [a05-17952_1ex10d2.htm#a29_7_121342]

 

 

 

 

 

30. [a05-17952_1ex10d2.htm#a30__121343]

Intellectual Property [a05-17952_1ex10d2.htm#a30__121343]

 

 

 

 

 

 

30.1 [a05-17952_1ex10d2.htm#a30_1_121345]

Warranty by Contractor [a05-17952_1ex10d2.htm#a30_1_121345]

 

 

30.2 [a05-17952_1ex10d2.htm#a30_2_121346]

Contractor’s Indemnity [a05-17952_1ex10d2.htm#a30_2_121346]

 

 

30.3 [a05-17952_1ex10d2.htm#a30_3_121347]

Contractor to Rectify Infringements [a05-17952_1ex10d2.htm#a30_3_121347]

 

 

30.4 [a05-17952_1ex10d2.htm#a30_4_121348]

Rights Granted to the Principal [a05-17952_1ex10d2.htm#a30_4_121348]

 

 

30.5 [a05-17952_1ex10d2.htm#a30_5_121349]

Developed Intellectual Property [a05-17952_1ex10d2.htm#a30_5_121349]

 

 

30.6 [a05-17952_1ex10d2.htm#a30_6_121350]

Escrow [a05-17952_1ex10d2.htm#a30_6_121350]

 

 

30.7 [a05-17952_1ex10d2.htm#a30_7_121351]

Moral Rights [a05-17952_1ex10d2.htm#a30_7_121351]

 

 

30.8 [a05-17952_1ex10d2.htm#a30_8_121352]

Physical Material and Software [a05-17952_1ex10d2.htm#a30_8_121352]

 

 

30.9 [a05-17952_1ex10d2.htm#a30_9_121353]

Copyright and Circuit Layout Act [a05-17952_1ex10d2.htm#a30_9_121353]

 

 

30.10 [a05-17952_1ex10d2.htm#a30_10_121354]

Third Party Software [a05-17952_1ex10d2.htm#a30_10_121354]

 

 

30.11 [a05-17952_1ex10d2.htm#a30_11_121355]

Equipment IP [a05-17952_1ex10d2.htm#a30_11_121355]

 

 

30.12 [a05-17952_1ex10d2.htm#a30_12_121357]

Perfecting licences and ownership [a05-17952_1ex10d2.htm#a30_12_121357]

 

 

30.13 [a05-17952_1ex10d2.htm#a30_13_121358]

System Data and Logo [a05-17952_1ex10d2.htm#a30_13_121358]

 

 

30.14 [a05-17952_1ex10d2.htm#a30_14_121359]

Acknowledgement [a05-17952_1ex10d2.htm#a30_14_121359]

 

 

30.15 [a05-17952_1ex10d2.htm#a30_15_121400]

Patent validity [a05-17952_1ex10d2.htm#a30_15_121400]

 

 

30.16 [a05-17952_1ex10d2.htm#a30_16_121401]

Subcontractors [a05-17952_1ex10d2.htm#a30_16_121401]

 

 

30.17 [a05-17952_1ex10d2.htm#a30_17_121402]

Assurance [a05-17952_1ex10d2.htm#a30_17_121402]

 

 

 

 

 

31. [a05-17952_1ex10d2.htm#a31__121404]

Commercial rights [a05-17952_1ex10d2.htm#a31__121404]

 

 

 

 

 

32. [a05-17952_1ex10d2.htm#a32__121405]

Ownership [a05-17952_1ex10d2.htm#a32__121405]

 

 

 

 

 

 

32.1 [a05-17952_1ex10d2.htm#a32_1_121405]

Ownership of Solution [a05-17952_1ex10d2.htm#a32_1_121405]

 

 

32.2 [a05-17952_1ex10d2.htm#a32_2_121406]

Device and Software [a05-17952_1ex10d2.htm#a32_2_121406]

 

 

32.3 [a05-17952_1ex10d2.htm#a32_3_121407]

Indemnity [a05-17952_1ex10d2.htm#a32_3_121407]

 

 

32.4 [a05-17952_1ex10d2.htm#a32_4_121408]

No Retention of Ownership [a05-17952_1ex10d2.htm#a32_4_121408]

 

 

32.5 [a05-17952_1ex10d2.htm#a32_5_121409]

Fixtures [a05-17952_1ex10d2.htm#a32_5_121409]

 

 

 

 

 

32A. [a05-17952_1ex10d2.htm#a32a__121411]

Branding [a05-17952_1ex10d2.htm#a32a__121411]

 

 

 

 

 

32B. [a05-17952_1ex10d2.htm#a32b__121412]

Government Purchasing Power [a05-17952_1ex10d2.htm#a32b__121412]

 

 

 

 

 

33. [a05-17952_1ex10d2.htm#a33__121413]

Loss or Damage [a05-17952_1ex10d2.htm#a33__121413]

 

 

 

 

 

 

33.1 [a05-17952_1ex10d2.htm#a33_1_121414]

Make Good [a05-17952_1ex10d2.htm#a33_1_121414]

 

 

33.2 [a05-17952_1ex10d2.htm#a33_2_121416]

Reinstatement [a05-17952_1ex10d2.htm#a33_2_121416]

 

 

33.3 [a05-17952_1ex10d2.htm#a33_3_121417]

Discrepancies [a05-17952_1ex10d2.htm#a33_3_121417]

 

 

 

 

 

34. [a05-17952_1ex10d2.htm#a34__121418]

Security Bonds [a05-17952_1ex10d2.htm#a34__121418]

 

 

 

 

 

 

34.1 [a05-17952_1ex10d2.htm#a34_1_121419]

Provision of Security Bonds [a05-17952_1ex10d2.htm#a34_1_121419]

 

 

34.2 [a05-17952_1ex10d2.htm#a34_2_121421]

Replacement of Bonds [a05-17952_1ex10d2.htm#a34_2_121421]

 

 

34.3 [a05-17952_1ex10d2.htm#a34_3_121423]

Operation of Bond Security Account [a05-17952_1ex10d2.htm#a34_3_121423]

 

 

34.4 [a05-17952_1ex10d2.htm#a34_4_121425]

Access of the Principal to Security Bonds [a05-17952_1ex10d2.htm#a34_4_121425]

 

 

34.5 [a05-17952_1ex10d2.htm#a34_5_121426]

The Contractor not to injunct the Principal [a05-17952_1ex10d2.htm#a34_5_121426]

 

 

34.6 [a05-17952_1ex10d2.htm#a34_6_121429]

Security Bonds to be provided as a condition precedent
[a05-17952_1ex10d2.htm#a34_6_121429]

 

 

34.7 [a05-17952_1ex10d2.htm#a34_7_121430]

Return of Security Bonds [a05-17952_1ex10d2.htm#a34_7_121430]

 

 

v

--------------------------------------------------------------------------------


 

 

34.8 [a05-17952_1ex10d2.htm#a34_8_121431]

No limit [a05-17952_1ex10d2.htm#a34_8_121431]

 

 

 

 

 

35. [a05-17952_1ex10d2.htm#a35__121432]

Open Architecture and Changes to the Solution
[a05-17952_1ex10d2.htm#a35__121432]

 

 

 

 

 

36. [a05-17952_1ex10d2.htm#a36__121433]

Insurance [a05-17952_1ex10d2.htm#a36__121433]

 

 

 

 

 

 

36.1 [a05-17952_1ex10d2.htm#a36_1_121434]

Insurances [a05-17952_1ex10d2.htm#a36_1_121434]

 

 

36.2 [a05-17952_1ex10d2.htm#a36_2_121440]

General Requirements [a05-17952_1ex10d2.htm#a36_2_121440]

 

 

36.3 [a05-17952_1ex10d2.htm#a36_3_121441]

Contents of Policy [a05-17952_1ex10d2.htm#a36_3_121441]

 

 

36.3A [a05-17952_1ex10d2.htm#a36_3a_121441]

Payment of deductibles [a05-17952_1ex10d2.htm#a36_3a_121441]

 

 

36.4 [a05-17952_1ex10d2.htm#a36_4_121442]

Information [a05-17952_1ex10d2.htm#a36_4_121442]

 

 

36.5 [a05-17952_1ex10d2.htm#a36_5_121443]

Remedy of Default [a05-17952_1ex10d2.htm#a36_5_121443]

 

 

36.6 [a05-17952_1ex10d2.htm#a36_6_121444]

Enforcement [a05-17952_1ex10d2.htm#a36_6_121444]

 

 

36.7 [a05-17952_1ex10d2.htm#a36_7_121445]

Cancellation and Change [a05-17952_1ex10d2.htm#a36_7_121445]

 

 

 

 

 

37. [a05-17952_1ex10d2.htm#a37__121446]

Force Majeure [a05-17952_1ex10d2.htm#a37__121446]

 

 

 

 

 

 

37.1 [a05-17952_1ex10d2.htm#a37_1_121447]

Force Majeure Notice [a05-17952_1ex10d2.htm#a37_1_121447]

 

 

37.2 [a05-17952_1ex10d2.htm#a37_2_121447]

Meeting, Application of Provisions [a05-17952_1ex10d2.htm#a37_2_121447]

 

 

37.3 [a05-17952_1ex10d2.htm#a37_3_121448]

Suspension of Obligations [a05-17952_1ex10d2.htm#a37_3_121448]

 

 

37.4 [a05-17952_1ex10d2.htm#a37_4_121449]

Duty to Remedy Force Majeure [a05-17952_1ex10d2.htm#a37_4_121449]

 

 

 

 

 

38. [a05-17952_1ex10d2.htm#a38__121450]

Solution security and disaster recovery [a05-17952_1ex10d2.htm#a38__121450]

 

 

 

 

 

 

38.1 [a05-17952_1ex10d2.htm#a38_1_121451]

Security measures updated [a05-17952_1ex10d2.htm#a38_1_121451]

 

 

38.2 [a05-17952_1ex10d2.htm#a38_2_121452]

Security audit [a05-17952_1ex10d2.htm#a38_2_121452]

 

 

38.3 [a05-17952_1ex10d2.htm#a38_3_121453]

Breaches and threatened breaches of Solution security
[a05-17952_1ex10d2.htm#a38_3_121453]

 

 

38.4 [a05-17952_1ex10d2.htm#a38_4_121453]

Business Continuity Plan [a05-17952_1ex10d2.htm#a38_4_121453]

 

 

 

 

 

39. [a05-17952_1ex10d2.htm#a39__121454]

Contractor’s Representations [a05-17952_1ex10d2.htm#a39__121454]

 

 

 

 

 

 

39.1 [a05-17952_1ex10d2.htm#a39_1_121457]

Contractor’s representations [a05-17952_1ex10d2.htm#a39_1_121457]

 

 

 

 

 

40. [a05-17952_1ex10d2.htm#a40__121458]

Indemnity and liability [a05-17952_1ex10d2.htm#a40__121458]

 

 

 

 

 

 

40.1 [a05-17952_1ex10d2.htm#a40_1_121500]

Contractor Indemnity [a05-17952_1ex10d2.htm#a40_1_121500]

 

 

40.2 [a05-17952_1ex10d2.htm#a40_2_121500]

Contractor Indemnity to Principal for Economic Loss
[a05-17952_1ex10d2.htm#a40_2_121500]

 

 

40.3 [a05-17952_1ex10d2.htm#a40_3_121501]

Liability of Contractor [a05-17952_1ex10d2.htm#a40_3_121501]

 

 

40.4 [a05-17952_1ex10d2.htm#a40_4_121502]

Exclusions [a05-17952_1ex10d2.htm#a40_4_121502]

 

 

40.5 [a05-17952_1ex10d2.htm#a40_5_121504]

Liability of Principal [a05-17952_1ex10d2.htm#a40_5_121504]

 

 

 

 

 

41. [a05-17952_1ex10d2.htm#a41__121504]

Step-in and temporary suspension of Work [a05-17952_1ex10d2.htm#a41__121504]

 

 

 

 

 

 

41.1 [a05-17952_1ex10d2.htm#a41_1_121505]

Principal’s right of step-in [a05-17952_1ex10d2.htm#a41_1_121505]

 

 

41.2 [a05-17952_1ex10d2.htm#a41_2_121506]

Principal’s right to temporarily suspend Work
[a05-17952_1ex10d2.htm#a41_2_121506]

 

 

 

 

 

42. [a05-17952_1ex10d2.htm#a42__121507]

Default and termination [a05-17952_1ex10d2.htm#a42__121507]

 

 

 

 

 

 

42.1 [a05-17952_1ex10d2.htm#a42_1_121508]

Events of Default [a05-17952_1ex10d2.htm#a42_1_121508]

 

 

42.2 [a05-17952_1ex10d2.htm#a42_2_121509]

Termination by the Principal [a05-17952_1ex10d2.htm#a42_2_121509]

 

 

42.3 [a05-17952_1ex10d2.htm#a42_3_121509]

Impact of Dispute Resolution Procedures [a05-17952_1ex10d2.htm#a42_3_121509]

 

 

42.4 [a05-17952_1ex10d2.htm#a42_4_121510]

Right to Damages [a05-17952_1ex10d2.htm#a42_4_121510]

 

 

42.5 [a05-17952_1ex10d2.htm#a42_5_121511]

Actions taken following termination [a05-17952_1ex10d2.htm#a42_5_121511]

 

 

 

 

 

43. [a05-17952_1ex10d2.htm#a43__121512]

Termination for the convenience of the Principal
[a05-17952_1ex10d2.htm#a43__121512]

 

 

 

 

 

 

43.1 [a05-17952_1ex10d2.htm#a43_1_121513]

Right to Terminate [a05-17952_1ex10d2.htm#a43_1_121513]

 

 

43.2 [a05-17952_1ex10d2.htm#a43_2_121514]

Compensation [a05-17952_1ex10d2.htm#a43_2_121514]

 

 

 

 

 

44. [a05-17952_1ex10d2.htm#a44__121519]

Expiration of Agreement and Handover [a05-17952_1ex10d2.htm#a44__121519]

 

 

 

 

 

 

44.1 [a05-17952_1ex10d2.htm#a44_1_121520]

Termination prior to Solution Completion Date
[a05-17952_1ex10d2.htm#a44_1_121520]

 

 

44.2 [a05-17952_1ex10d2.htm#a44_2_121521]

Expiration [a05-17952_1ex10d2.htm#a44_2_121521]

 

 

44.3 [a05-17952_1ex10d2.htm#a44_3_121521]

Transfer [a05-17952_1ex10d2.htm#a44_3_121521]

 

 

vi

--------------------------------------------------------------------------------


 

 

44.4 [a05-17952_1ex10d2.htm#a44_4_121522]

Maintenance of workforce [a05-17952_1ex10d2.htm#a44_4_121522]

 

 

44.5 [a05-17952_1ex10d2.htm#a44_5_121523]

Warranty [a05-17952_1ex10d2.htm#a44_5_121523]

 

 

 

 

 

45. [a05-17952_1ex10d2.htm#a45__121523]

Assignment [a05-17952_1ex10d2.htm#a45__121523]

 

 

 

 

 

 

45.1 [a05-17952_1ex10d2.htm#a45_1_121524]

Assignment by the Contractor [a05-17952_1ex10d2.htm#a45_1_121524]

 

 

45.2 [a05-17952_1ex10d2.htm#a45_2_121525]

Assignment by the Principal [a05-17952_1ex10d2.htm#a45_2_121525]

 

 

45.3 [a05-17952_1ex10d2.htm#a45_3_121526]

Change in control [a05-17952_1ex10d2.htm#a45_3_121526]

 

 

 

 

 

46. [a05-17952_1ex10d2.htm#a46__121526]

Confidentiality, information and privacy [a05-17952_1ex10d2.htm#a46__121526]

 

 

 

 

 

 

46.1 [a05-17952_1ex10d2.htm#a46_1_121528]

Confidential information [a05-17952_1ex10d2.htm#a46_1_121528]

 

 

46.2 [a05-17952_1ex10d2.htm#a46_2_121528]

Exceptions [a05-17952_1ex10d2.htm#a46_2_121528]

 

 

46.3 [a05-17952_1ex10d2.htm#a46_3_121532]

Publicity [a05-17952_1ex10d2.htm#a46_3_121532]

 

 

46.4 [a05-17952_1ex10d2.htm#a46_4_121532]

Privacy [a05-17952_1ex10d2.htm#a46_4_121532]

 

 

46.5 [a05-17952_1ex10d2.htm#a46_5_121533]

Information [a05-17952_1ex10d2.htm#a46_5_121533]

 

 

 

 

 

47. [a05-17952_1ex10d2.htm#a47__121534]

Financial record keeping and reporting [a05-17952_1ex10d2.htm#a47__121534]

 

 

 

 

 

 

47.1 [a05-17952_1ex10d2.htm#a47_1_121535]

Books of Account [a05-17952_1ex10d2.htm#a47_1_121535]

 

 

47.2 [a05-17952_1ex10d2.htm#a47_2_121535]

Financial Statements [a05-17952_1ex10d2.htm#a47_2_121535]

 

 

47.3 [a05-17952_1ex10d2.htm#a47_3_121537]

Management Accounts [a05-17952_1ex10d2.htm#a47_3_121537]

 

 

47.4 [a05-17952_1ex10d2.htm#a47_4_121537]

Fixed Asset and Spares Inventory Reporting [a05-17952_1ex10d2.htm#a47_4_121537]

 

 

47.5 [a05-17952_1ex10d2.htm#a47_5_121538]

Blackout Periods [a05-17952_1ex10d2.htm#a47_5_121538]

 

 

 

 

 

48. [a05-17952_1ex10d2.htm#a48__121539]

General record keeping and reporting [a05-17952_1ex10d2.htm#a48__121539]

 

 

 

 

 

 

48.1 [a05-17952_1ex10d2.htm#a48_1_121540]

Acknowledgement [a05-17952_1ex10d2.htm#a48_1_121540]

 

 

48.2 [a05-17952_1ex10d2.htm#a48_2_121541]

Contractor to Co-operate [a05-17952_1ex10d2.htm#a48_2_121541]

 

 

 

 

 

49. [a05-17952_1ex10d2.htm#a49__121542]

Dispute Resolution Procedures [a05-17952_1ex10d2.htm#a49__121542]

 

 

 

 

 

 

49.1 [a05-17952_1ex10d2.htm#a49_1_121542]

General [a05-17952_1ex10d2.htm#a49_1_121542]

 

 

49.2 [a05-17952_1ex10d2.htm#a49_2_121543]

Dispute Panel review [a05-17952_1ex10d2.htm#a49_2_121543]

 

 

49.3 [a05-17952_1ex10d2.htm#a49_3_121544]

Project Control Group review [a05-17952_1ex10d2.htm#a49_3_121544]

 

 

49.4 [a05-17952_1ex10d2.htm#a49_4_121545]

Chief Executive Officer review [a05-17952_1ex10d2.htm#a49_4_121545]

 

 

49.5 [a05-17952_1ex10d2.htm#a49_5_121546]

Expert determination [a05-17952_1ex10d2.htm#a49_5_121546]

 

 

49.6 [a05-17952_1ex10d2.htm#a49_6_121547]

Arbitration [a05-17952_1ex10d2.htm#a49_6_121547]

 

 

 

 

 

50. [a05-17952_1ex10d2.htm#a50__121548]

Administrative provisions [a05-17952_1ex10d2.htm#a50__121548]

 

 

 

 

 

 

50.1 [a05-17952_1ex10d2.htm#a50_1_121548]

Notices [a05-17952_1ex10d2.htm#a50_1_121548]

 

 

50.2 [a05-17952_1ex10d2.htm#a50_2_121549]

Stamp duty [a05-17952_1ex10d2.htm#a50_2_121549]

 

 

50.3 [a05-17952_1ex10d2.htm#a50_3_121550]

Governing law [a05-17952_1ex10d2.htm#a50_3_121550]

 

 

50.4 [a05-17952_1ex10d2.htm#a50_4_121551]

Jurisdiction [a05-17952_1ex10d2.htm#a50_4_121551]

 

 

50.5 [a05-17952_1ex10d2.htm#a50_5_121552]

Waiver [a05-17952_1ex10d2.htm#a50_5_121552]

 

 

50.6 [a05-17952_1ex10d2.htm#a50_6_121553]

No limitation [a05-17952_1ex10d2.htm#a50_6_121553]

 

 

50.7 [a05-17952_1ex10d2.htm#a50_7_121554]

Consent or approval of the Principal [a05-17952_1ex10d2.htm#a50_7_121554]

 

 

50.8 [a05-17952_1ex10d2.htm#a50_8_121555]

Measurements [a05-17952_1ex10d2.htm#a50_8_121555]

 

 

50.9 [a05-17952_1ex10d2.htm#a50_9_121556]

Amendments [a05-17952_1ex10d2.htm#a50_9_121556]

 

 

50.10 [a05-17952_1ex10d2.htm#a50_10_121557]

Further acts and documents [a05-17952_1ex10d2.htm#a50_10_121557]

 

 

50.11 [a05-17952_1ex10d2.htm#a50_11_121616]

Counterparts [a05-17952_1ex10d2.htm#a50_11_121616]

 

 

50.12 [a05-17952_1ex10d2.htm#a50_12_121622]

Expenses [a05-17952_1ex10d2.htm#a50_12_121622]

 

 

50.13 [a05-17952_1ex10d2.htm#a50_13_121622]

Severability [a05-17952_1ex10d2.htm#a50_13_121622]

 

 

50.14 [a05-17952_1ex10d2.htm#a50_14_121623]

Entire agreement [a05-17952_1ex10d2.htm#a50_14_121623]

 

 

50.15 [a05-17952_1ex10d2.htm#a50_15_121624]

Representations and warranties [a05-17952_1ex10d2.htm#a50_15_121624]

 

 

50.16 [a05-17952_1ex10d2.htm#a50_16_121624]

Indemnities [a05-17952_1ex10d2.htm#a50_16_121624]

 

 

50.17 [a05-17952_1ex10d2.htm#a50_17_121625]

Hold on Trust [a05-17952_1ex10d2.htm#a50_17_121625]

 

 

50.18 [a05-17952_1ex10d2.htm#a50_18_121626]

Non-merger [a05-17952_1ex10d2.htm#a50_18_121626]

 

 

50.19 [a05-17952_1ex10d2.htm#a50_19_121629]

Set-Off [a05-17952_1ex10d2.htm#a50_19_121629]

 

 

50.20 [a05-17952_1ex10d2.htm#a50_20_121630]

Survival [a05-17952_1ex10d2.htm#a50_20_121630]

 

 

vii

--------------------------------------------------------------------------------


 

 

50.21 [a05-17952_1ex10d2.htm#a50_21_121631]

Goods and services tax [a05-17952_1ex10d2.htm#a50_21_121631]

 

 

50.22 [a05-17952_1ex10d2.htm#a50_22_121633]

Interest [a05-17952_1ex10d2.htm#a50_22_121633]

 

 

50.23 [a05-17952_1ex10d2.htm#a50_23_121634]

Marketing and Communications by the Principal
[a05-17952_1ex10d2.htm#a50_23_121634]

 

 

 

 

 

Schedule 1 Phases [a05-17952_1ex10d2.htm#Schedule1_130931]

 

 

 

 

 

Schedule 2 Key Personnel [a05-17952_1ex10d2.htm#Schedule2_130933]

 

 

 

 

 

Schedule 3 Completion Pre-Conditions [a05-17952_1ex10d2.htm#Schedule3_130935]

 

 

 

 

 

Schedule 4 Certificate of Completion [a05-17952_1ex10d2.htm#Schedule4_130936]

 

 

 

 

 

Schedule 5 Variation Order [a05-17952_1ex10d2.htm#Schedule5_130937]

 

 

 

 

 

Schedule 6 Acceleration Direction [a05-17952_1ex10d2.htm#Schedule6_130938]

 

 

 

 

 

Schedule 7 Schedule of Rates and Prices for Variations
[a05-17952_1ex10d2.htm#Schedule7_130940]

 

 

 

 

 

Schedule 8 Payment Schedule [a05-17952_1ex10d2.htm#Schedule8_155227]

 

 

 

 

 

Schedule 9 Subcontractors and Suppliers [a05-17952_1ex10d2.htm#Schedule9_155228]

 

 

 

 

 

Schedule 10 Service Charges [a05-17952_1ex10d2.htm#Schedule10_155410]

 

 

 

 

 

Schedule 11 CPI Adjustment [a05-17952_1ex10d2.htm#Schedule11_172439]

 

 

 

 

 

Schedule 12 Invoice Substantiation Data and Format
[a05-17952_1ex10d2.htm#Schedule12_210502]

 

 

 

 

 

Schedule 13 Transfer Principles [a05-17952_1ex10d2.htm#Schedule13_173249]

 

 

 

 

 

Schedule 14 Expert Deed [a05-17952_1ex10d2.htm#Schedule14_173301]

 

 

 

 

 

Schedule 15 Parent Company Guarantee

 

 

 

 

 

Schedule 16 Escrow Agreement [a05-17952_1ex10d2.htm#Schedule16_174851]

 

 

 

 

 

Schedule 17 Access Providers and Bus Operators
[a05-17952_1ex10d2.htm#Schedule17_175237]

 

 

 

 

 

Schedule 18 Early Termination Amount [a05-17952_1ex10d2.htm#Schedule18_175329]

 

 

 

 

 

Schedule 19 Bus Access [a05-17952_1ex10d2.htm#Schedule19_210804]

 

 

 

 

 

Schedule 20 Security Bonds [a05-17952_1ex10d2.htm#Schedule20_175850]

 

 

 

 

 

Schedule 21 Exit Costs [a05-17952_1ex10d2.htm#Schedule21_180043]

 

 

 

 

 

Schedule 22 Industrial Relations Plan [a05-17952_1ex10d2.htm#Schedule22_180249]

 

 

 

 

 

Schedule 23 OH&S Plan [a05-17952_1ex10d2.htm#Schedule23_180329]

 

 

 

 

 

Schedule 24 Access [a05-17952_1ex10d2.htm#Schedule24_180351]

 

 

 

 

 

Schedule 25 Pro-Forma Direct Agreement [a05-17952_1ex10d2.htm#Schedule25_190858]

 

 

 

 

 

Schedule 26 Repricing Schedule [a05-17952_1ex10d2.htm#Schedule26_192143]

 

 

viii

--------------------------------------------------------------------------------


 

Schedule 27 Deed of Assurance [a05-17952_1ex10d2.htm#Schedule27_193949]

 

 

 

 

 

Schedule 28 Business Continuity Plan [a05-17952_1ex10d2.htm#Schedule28_194055]

 

 

 

 

 

Schedule 29 Core Services Performance Requirements
[a05-17952_1ex10d2.htm#Schedule29_194135]

 

 

 

 

 

Schedule 30 Initial Services Performance Requirements
[a05-17952_1ex10d2.htm#Schedule30_194755]

 

 

 

 

 

Schedule 31 Customer Performance Requirements
[a05-17952_1ex10d2.htm#Schedule31_194809]

 

 

 

 

 

Schedule 32 Delivery Services [a05-17952_1ex10d2.htm#Schedule32_200412]

 

 

 

 

 

Schedule 33 Capex Refresh [a05-17952_1ex10d2.htm#Schedule33_200511]

 

 

 

 

 

Schedule 34 Options [a05-17952_1ex10d2.htm#Schedule34_200908]

 

 

 

 

 

Schedule 35 Vandalism [a05-17952_1ex10d2.htm#Schedule35_200949]

 

 

 

 

 

Schedule 36 Capital Price Adjustments [a05-17952_1ex10d2.htm#Schedule36_201103]

 

 

 

 

 

Schedule 37 Category 1, 2 and 3 Matters
[a05-17952_1ex10d2.htm#Schedule37_201334]

 

 

 

 

 

Schedule 38 Design Documents [a05-17952_1ex10d2.htm#Schedule38_201426]

 

 

 

 

 

Schedule 39 Testing [a05-17952_1ex10d2.htm#Schedule39_201558]

 

 

 

 

 

Schedule 40 Banking Arrangements [a05-17952_1ex10d2.htm#Schedule40_201625]

 

 

 

 

 

Schedule 41 Intellectual Property excluded from Equipment IP
[a05-17952_1ex10d2.htm#Schedule41_201643]

 

 

 

 

 

Schedule 42 Design Targets [a05-17952_1ex10d2.htm#Schedule42_201657]

 

 

 

 

 

List of Exhibits

 

 

ix

--------------------------------------------------------------------------------


 

New Ticketing Solution Project Agreement made at Melbourne on July 26, 2005

 

Parties                              Public Transport Ticketing Body trading as
Transport Ticketing Authority ABN 73 595 242 024 of Level 38, 55 Collins Street,
Melbourne, Victoria (“Principal”)

 

Keane Australia Micropayment Consortium Pty Ltd ACN 114 334 600 of Level 50,
Bourke Place, 600 Bourke Street, Melbourne, Victoria (“Contractor”)

 

Recitals

 

A.                 This agreement sets out the relationship between, and the
rights and obligations of, the Principal and the Contractor for establishing a
world’s best practice operating company for a smartcard based ticketing and
payment solution, in a high quality, timely and efficient manner as described in
the Requirements Document and the Solution Documentation.

 

B.                  The smartcard based ticketing and payment solution will meet
the Principal’s objectives and requirements including:

 

•                   high levels of performance;

 

•                   timely delivery and smooth transition;

 

•                   flexibility for the system to evolve over time;

 

•                   value for money; and

 

•                    maintaining the Principal’s ability to develop future
commercial or government applications.

 

C.                  The Principal has selected the Contractor to design,
develop, integrate, install, test and implement the Solution and to develop,
test and provide the Initial Services and the Core Services.

 

D.                 The Principal and the Contractor have agreed to undertake the
Project on the terms and conditions set out in this agreement.

 

The parties agree

 


1.                  DEFINITIONS AND INTERPRETATION

 


1.1                DEFINITIONS

 

In this agreement unless the context otherwise requires:

 

“Access” means access to or use of Access Providers’ Property or Bus Property
reasonably required by the Contractor to enable it to perform its obligations
under this agreement.

 

“Acceleration Costs” means the reasonable direct incremental costs plus a margin
of [**]% incurred by the Contractor reasonably involved in accelerating Delivery
to overcome or minimise the extent and effects of some or all of a delay.

 

“Acceleration Direction” means a direction issued by the Principal to the
Contractor to accelerate Solution implementation.

 

“Access Charges” means the access charges and training charges which have been
paid to an Access Provider by the Contractor in accordance with an Access
Coordination Agreement but

 

1

--------------------------------------------------------------------------------


 

does not include any part of the access charges attributable to access required
by the Contractor additional to that set out in an Access Plan which is not
Alternative Access (as that term is defined in the relevant Access Coordination
Agreement).

 

“Access Coordination Agreement” means any agreement of that or similar name,
between all of the Contractor, the Principal, and an Access Provider in relation
to access and which is expressed in its terms to be an access coordination
agreement for the purposes of this agreement.

 

“Access Delay” means a delay which will prevent the Contractor from achieving
Completion of a Phase by the relevant Phase Date caused by one or more Access
Events but only to the extent to which it is not attributable to:

 

(a)                 the Contractor failing to act in a timely and efficient way;

 

(b)                 the Contractor failing to do all things reasonably expected
of a prudent and experienced contractor undertaking the Work; or

 

(c)                 a breach of any Project Document by the Contractor.

 

“Access Event” means an event or circumstance which unreasonably delays or
prevents the Contractor from obtaining Access under this agreement or an Access
Coordination Agreement, including:

 

(a)                 a failure to provide, or a delay in providing Access or
Alternative Access (as that term is defined in and applies to the Proforma
Access Coordination Agreement or an Access Coordination Agreement) in accordance
with clauses 9.3(c) or 9.7(a) of this agreement, clause 7.1(a) of the Proforma
Access Coordination Agreement or the equivalent clause of an Access Coordination
Agreement;

 

(b)                 a direction from the Principal to amend an Access Plan or
the Bus Access Plan other than a direction to amend an Access Plan or the Bus
Access Plan to reflect agreed Access or Alternative Access (as that term is
defined in an Access Coordination Agreement or the Proforma Access Coordination
Agreement);

 

(c)                 a failure to agree within a reasonable period on, or an
unreasonable delay in agreeing, an Access Plan, a Bus Access Plan, an amendment
to an Access Plan or a Bus Access Plan, or Alternative Access (as that term is
defined in an Access Coordination Agreement or the Proforma Access Coordination
Agreement); or

 

(d)                 a breach of this agreement by the Principal or a breach of
an Access Coordination Agreement by the Access Provider.

 

“Access Plan” means each access plan for an Access Provider, as developed and
amended from time to time pursuant to this agreement or the relevant Access
Coordination Agreement.

 

“Access Principles” means the principles and conditions of access for each
Access Provider, including those set out in Part B of Schedule 24 and those
developed in accordance with this agreement, as amended from time to time by
agreement between the Principal, the Contractor and the relevant Access
Providers.

 

“Access Providers” means the organisations listed in Parts B and C of
Schedule 17, as amended by notice in writing to the Contractor.

 

“Access Providers’ Property” means:

 

(a)                 all property owned, leased or used by each Access Provider
(and information and drawings relating to such property including wiring
diagrams) including the rolling

 

2

--------------------------------------------------------------------------------


 

stock, stops, terminals, stations, vehicles, depots, interchanges, computer
systems and other facilities, systems and power supplies of each Access
Provider; and

 

(b)                 personnel involved in the operation or use of the property
referred to in paragraph (a), including the employees of the Access Provider.

 

“Act of Prevention” means any one of:

 

(a)                 a breach of this agreement by the Principal;

 

(b)                 any other act or omission of the Principal or the
Principal’s Representative (but not an act or omission of the Principal or the
Principal’s Representative acting in good faith and in the proper exercise of a
right under this agreement or any other Project Document);

 

(c)                 a Variation Order issued by the Principal in accordance with
this agreement;

 

(d)                 the occurrence of Access Delay;

 

(e)                 industrial action, to the extent that it directly affects
the Project and the Contractor is able to demonstrate that the industrial action
directly results from an act or omission of the Principal or of any employee of
the Principal employed to work on the Project, and the act or omission occurs
while acting in that capacity.

 

“AFC Equipment” has the same meaning as the defined term “Equipment” in the
Consolidated Service Contract.

 

“AFC Software” has the same meaning as the defined term “Software” in the
Consolidated Service Contract.

 

“AFC System” has the same meaning as the defined term “AFC System” in the
Consolidated Service Contract.

 

“AFC System Compensation Payments” has the same meaning as the defined term
“Non-Availability Payments” in the Consolidated Service Contract.

 

“AFC System Performance Levels” means the “Approved Performance Standards” and
the “Maximum CDA Standards” each as defined in the Consolidated Service
Contract.

 

“AFC Transition Plan” has the same meaning as the defined term “Transition Plan”
in the Transition Deed.

 

“AFSL” means an Australian Financial Services Licence as that term is defined in
the Corporations Act 2001.

 

“A-IFRS” means Australian Equivalents to International Financial Reporting
Standards.

 

“A.M. Best” means the ratings agency A.M. Best Company, Inc., and its successors
and assigns.

 

“Application Management Services” means the services specified as such in the
Requirements Document.

 

“Approval” means all approvals, authorisations, permits, consents, licences,
exemptions and the like which are required to be issued by or obtained from any
Authority in connection with the Project or the performance by the Contractor of
its obligations under this agreement.

 

“APRA” means the Australian Prudential Regulation Authority.

 

3

--------------------------------------------------------------------------------


 

“Arbitrator” means the person agreed and appointed by the parties to act as an
arbitrator for the purposes of and in accordance with clause 49.6.

 

“Ascom” means Ascom (Switzerland) Limited Swiss Company Number CH
035.3.000.058-6. 

 

“Australian Payments System” means the Australian payments system, including the
cheque system, direct debit schemes, direct credit schemes, BPay and debit card
and credit card schemes (including the Visa, MasterCard, American Express and
Diners Club payment schemes).

 

“Authority” means any government department, local government council,
government or statutory authority, or any other body, which has a right to
impose a requirement or whose consent is required in connection with the Work or
the performance by the Contractor of its obligations under this agreement.

 

“Bank Bill Rate” in relation to a day means:

 

(a)                 the rate (which is expressed as a yield per centum per annum
to maturity) which is the buying rate for bank accepted bills quoted at
approximately 10:10 am (Melbourne time) on page ”BBSY” of the Reuters Monitor
System on that day, having a term of 1 month; or

 

(b)                 if that rate is no longer available or if, in the reasonable
opinion of the Principal, that rate becomes an inappropriate rate to benchmark
the Overdue Rate for the purposes of this agreement or becomes incapable of
application, the Bank Bill Rate means the rate reasonably determined by the
Principal to be the appropriate equivalent rate, having regard to prevailing
market conditions.

 

“Banking Charges” means only those fees and charges set out in Part A of
Schedule 40.

 

“Bill of Materials” means the specification for materials, equipment and
software which the Contractor will provide as part of the Solution which is set
out in Exhibit 2A.

 

“Bond Security Account” means an 11am call/money market account or similar
account at an Australian bank or other Australian Financial Institution with a
credit rating of no less than A- (S&P) maintained by the Principal to which the
only signatories are representatives of the Principal.

 

“Brand” means all goodwill associated with the Solution including:

 

(a)                 all registered and unregistered trade marks (other than
those trade marks of a Contractor Stakeholder or a subcontractor of the
Contractor which are used in their business generally and are applied by them to
the Devices they supply, but which do not include, directly or indirectly, any
brands which are created or developed in connection with, the Solution or any
part of the Solution);

 

(b)                 all names including business names, domain names and company
names; and

 

(c)                 all telephone numbers, email addresses and all other
addresses used by the general public, Operators and Stakeholders in relation to
the Solution to make contact using a telecommunication network.

 

“Bus Access Plan” means the Design Document which includes the times of access
to the Bus Property to be developed by the Contractor and approved by the
Principal in accordance with this agreement and, in particular, the Bus Access
Principles.

 

4

--------------------------------------------------------------------------------


 

“Bus Access Principles” means the principles and conditions of access set out in
Part A of Schedule 19 as amended from time to time by agreement between the
Principal and the Contractor.

 

“Bus Access Rates” means the rates set out in the Bus Access Principles.

 

“Bus Operators” means the organisations listed in Part A of Schedule 17 as
amended by notice in writing to the Contractor.

 

“Bus Property” means:

 

(a)                 all property owned, leased or used by each Bus Operator (and
information and drawings relating to such property including wiring diagrams)
including the rolling stock, stops, terminals, stations, vehicles, computer
systems and other facilities, systems and power supplies of each Bus Operator;
and

 

(b)                 personnel involved in the operation or use of the property
referred to in paragraph (a), including the employees of the Bus Operators,

 

of each Bus Operator in respect of which the Contractor reasonably requires
access in order to carry out the Work.

 

“Business Continuity Plan” means the plan entitled “Business Continuity Plan”
prepared by the Contractor in accordance with this agreement and based on the
outline set out in Schedule 28. 

 

“Business Day” means a day on which banks are open for business in Melbourne but
not a Saturday or Sunday.

 

“Business Requirements Document” means the document entitled “Business
Requirements Document” set out in the NTS Requirements Document.

 

“Capital Price” means the amount identified as the Total Capital Price in the
Payment Schedule as varied pursuant to clause 11, clause 20 and clause 21.6, to
be paid to the Contractor pursuant to clause 21.  

 

“Cardholder” means a person to whom a Smartcard has been issued.

 

“Cardholder Support Services” means the serviced specified as such in the
Requirements Document.

 

“Cash Collection Services” means the services specified as such in the
Requirements Document.

 

“Category 1 Matters” means the matters referred to in Part A of Schedule 37.

 

“Category 2 Matters” means the matters referred to in Part B of Schedule 37.

 

“Category 3 Matters” means the matters referred to in Part C of Schedule 37.

 

“Certificate of Completion” means a certificate given by the Principal’s
Representative under clause 17.2 substantially in the form of Schedule 4.

 

“Change in Law” has the meaning given to that expression in clause 5.1.

 

“Chief Executive Officers” means the chief executive officer of the Principal
and the chief executive officer of the Contractor. 

 

5

--------------------------------------------------------------------------------


 

“Civil Works” means all required pre-installation civil work for the Solution on
all rail stations, superstops and bus interchanges.

 

“Chubb” means Chubb Security Australia Pty Ltd ABN 99 003 605 098.

 

“Claim” means any claim or action:

 

(a)                 under, arising out of, or in connection with this agreement;

 

(b)                 arising out of, or in connection with the Project;

 

(c)                 otherwise at law or in equity including:

 

(i)                  by statute;

 

(ii)                 in tort for negligence or otherwise, including negligent
misrepresentation; and

 

(iii)                in restitution, including restitution based on unjust
enrichment.

 

“CMM” means the Capability Maturity Model administered by the Software
Engineering Institute of the United States of America.

 

“Code of Practice” means a code of practice defined in, and approved under, the
Information Privacy Act 2000 (Vic).

 

“Commencement Date” means the date of this agreement.

 

“Commonwealth” means the Commonwealth of Australia.

 

“Completion” means, in respect of a Phase, when:

 

(a)                 the Phase has been completed in accordance with this
agreement, including the Requirements Document, except for minor Defects in that
Phase:

 

(i)                  which do not prevent the Phase from being capable of being
used for its intended purpose;

 

(ii)                 in relation to which the Contractor has reasonable grounds
for not promptly rectifying them; and

 

(iii)                rectification of which will not prejudice the convenient
use of the Phase; and

 

(b)                 all conditions precedent to completion of the relevant Phase
including those set out in Schedule 3 have been satisfied in accordance with
this agreement, including the Requirements Document.

 

“Completion Date” means, in respect of a Phase, the actual date of Completion of
the Phase as certified in a Certificate of Completion.

 

“Configuration Data” means all data and expressions of data that are
transmitted, received or stored within or created by the Solution that enable
Devices, computers and Smartcards to function correctly as part of the Solution
or that enable applications to be loaded onto Smartcards including system
security keys.

 

6

--------------------------------------------------------------------------------


 

“Consolidated Service Contract” means the agreement dated 24 May 1994 between
Public Transport Corporation and OLT as amended and restated by the Deed of
Amendment and Restatement and as amended by the Transition Deed.

 

“Constitution” means the replaceable rules, constitution or combination of both
as those terms are used in section 134 of the Corporations Act.

 

“Contractor’s Primary Response” means:

 

(a)                 the documents which form Exhibit 2A to this agreement,
including the Response Matrices and the Bill of Materials;

 

(b)                 Exhibit 4 (the Phase Deliverables); and

 

(c)                 the Project Timeline.

 

“Contractor’s Privacy Plan” means the plan provided by the Contractor and
reviewed and approved by the Principal that sets out the privacy procedures the
Contractor will adopt.

 

“Contractor’s Representative” means the person appointed by the Contractor in
accordance with clause 7.3.

 

“Contractor’s Response” means:

 

(a)                 the Contractor’s Primary Response; and

 

(b)                 the Contractor’s Secondary Response.

 

“Contractor’s Secondary Response” means the documents which form Exhibit 2B to
this agreement.

 

“Contractor Stakeholders” means:

 

(a)                 the Contractor’s Related Bodies Corporate; and

 

(b)                 the Contractor’s shareholders, Ascom, Headstrong, G&D and
ERG and their Related Bodies Corporate,

 

as at the Commencement Date and at any time thereafter. 

 

“Controller” means, in relation to a change in control of the Contractor, the
person or body corporate to whom control will pass.

 

“Core Services” means the Core Services specified as such in the Requirements
Document, and any Variations, changes or additions to the foregoing, supplied by
the Contractor.

 

“Core Services Performance Requirements” means the performance requirements
relating to Core Services developed in accordance with this agreement and to be
set out in Schedule 29.

 

“Core Services Term” means the period commencing on the Completion Date of the
NTS Regional and Metropolitan Implementation Completion Phase and, subject to
earlier expiration or termination under provisions of this agreement, ending on
the date which is the 10 year anniversary of the final day of the calendar month
immediately preceding the calendar month in which the Completion Date of the NTS
Regional and Metropolitan Implementation Completion Phase falls, as extended or
reduced pursuant to this agreement.

 

“Corporations Act” means the Corporations Act 2001 (Cth).

 

7

--------------------------------------------------------------------------------


 

“Customer Performance Requirements” means the performance requirements developed
in accordance with this agreement and to be set out in Schedule 31.

 

“Deed of Amendment and Restatement” means the deed of that name dated
21 October 2002 between Public Transport Corporation, OLT and others.

 

“Defect” means any part of a Phase or the Solution which is not in accordance
with the requirements of this agreement, including the Requirements Document and
the Solution Documentation.

 

“Defects Liability Period” means the period 24 months from the Solution
Completion Date as extended in accordance with clause 19(e).

 

“Delay Costs” means the reasonable direct incremental costs (excluding off-site
overheads and any element of profit) incurred by the Contractor reasonably
involved with an event or circumstance delaying the Contractor in achieving
Completion of a Phase by the relevant Phase Date, plus:

 

(a)                 in relation to the first 60 days of delays in respect of
which the Contractor is granted an extension of time under clause 18.7, a margin
of [**]%;

 

(b)                 in relation to any period of delay after the first 60 days
of delays in respect of which the Contractor is granted an extension of time
under clause 18.7, a margin of [**]%.

 

“Delay Security Account” means an 11 am call/money market account or similar
account at an Australian bank or other Australian Financial Institution with a
credit rating of no less than A- (S&P) maintained by the Principal to which the
only signatories are representatives of the Principal.

 

“Delivery” means the design, development, integration, installation, testing and
implementation of the Solution (but does not include the provision of the
Services).

 

“Delivery Services” means any part of the Initial Services or Core Services
which are required in order to support the Solution, or any part of the Solution
which is operating during the Delivery Services Term. 

 

“Delivery Services Charge” means the charge to be paid to the Contractor during
the Delivery Services Term in accordance with clause 27.

 

“Delivery Services Term” means the period commencing on the Commencement Date
and ending on the day prior to the Completion Date of the NTS Regional and
Metropolitan Implementation Completion Phase.

 

“Design Documents” means the design documents and design analysis documents
prepared in accordance with this agreement, including the Requirements Document,
and include each document listed in Schedule 38 as that list is amended and
finalised in accordance with clause 11.7.

 

“Developed Intellectual Property” means:

 

(a)                 all Intellectual Property in any matter developed or created
by, or on behalf of, the Contractor, a Related Body Corporate, a Contractor
Stakeholder (other than G&D) or any other subcontractor, for the purposes of
this agreement;

 

(b)                 all manuals and documentation specifically developed by G&D
for the purposes of this agreement but not including modifications or changes to
G&D’s business processes; and

 

8

--------------------------------------------------------------------------------


 

(c)                 to the extent that it does not fall within (a) or (b), the
Victorian Smartcard Application,

 

but does not include, for the avoidance of doubt, Intellectual Property,
existing at the time of execution of this agreement, of the Contractor, any
Related Body Corporate, the Contractor Stakeholders or any other subcontractor.

 

“Device” means the equipment delivered and forming part of the Solution.

 

“Device Management Services” means the services specified as such in the
Requirements Document.

 

“Direct Agreement” means each direct agreement entered into pursuant to clause
10.3(c).

 

“Direct Costs” means the sum of:

 

(a)                 the reasonable direct incremental costs incurred by the
Contractor for work reasonably involved in effecting:

 

(I)                  A VARIATION; OR

 

(II)                 ANY REPLACEMENT OF THE COMPONENTS OF THE SOLUTION UNDER
CLAUSE 23.10(E),

 

(excluding any element of margin which accrues to the Contractor, any Related
Body Corporate or any consortium partner other than pursuant to an arms length
arrangement); and

 

(b)                 [**]% of the direct cost referred to in paragraph (a).

 

“Direct Savings” means the sum of:

 

(a)                 the reasonable direct cost savings to the Contractor in
respect of Device and other equipment, Software and labour and any other work by
the Contractor in carrying out a Variation which is in whole or in part an
omission or deletion of Work (excluding any element of margin which accrues to
the Contractor, any Related Body Corporate or any consortium partner other than
pursuant to an arms length arrangement); and

 

(b)                 [**]% of the direct saving referred to in paragraph (a).

 

“Dispute Panel” means a panel comprising the Principal’s Representative and the
Contractor’s Representative.

 

“Dispute Resolution Procedures” means the procedures set out in clause 49.

 

“Distribution Services” means the services specified as such in the Requirements
Document.

 

“Due Diligence material” means the documents and information:

 

(a)                 contained on the on-line information site and/or in the
physical data room (including any additional materials subsequently added to the
data room, materials marked in the data room index including supplementals and
any supplementary information provided to a tenderer);

 

(b)                 provided in presentations by the Principal and any site
visits or meetings;

 

(c)                 provided through the request for information process; or

 

9

--------------------------------------------------------------------------------


 

(d)                 otherwise provided by the Principal or its advisers to a
tenderer during the tender process, including written or oral communications
transmitted to tenderers.

 

“Emergency” means a circumstance where there is a risk of a potential and
immediate threat to:

 

(a)                 public interest or safety on or relating to the Work; or

 

(b)                 the structural integrity or safety of any site on which the
Work takes place or the Solution is located,

 

or a circumstance exists where it may be necessary for the Principal to take
immediate action to discharge its statutory duties or powers.

 

“E-Purse” means an application in a Smartcard able to store and manipulate
electronic value according to a standardised set of rules comprising the various
data elements, algorithms, systems and back end operations required to support a
highly secure electronic value payment mechanism suitable for delivery via
contactless or contact technology with security suitable for banking purposes.

 

“Equipment IP” means Intellectual Property in all and part of:

 

(a)                 the Device;

 

(b)                 computer programs supplied as a component of, embedded in or
forming part of the Device and without which such tangible items cannot operate,
such as Software, Firmware and Software in Devices; and

 

(c)                 related operating and maintenance Software, manuals and
instructions,

 

but excluding any Intellectual Property which is:

 

(d)                 owned by the Contractor;

 

(e)                 owned by any Contractor Stakeholder and which is listed in
Schedule 41; and

 

(f)                  Developed Intellectual Property.

 

“Equivalent Incident Units” means the units allocated to each event of Vandalism
which falls within a Vandalism Category, as set out in the table in Schedule 35.

 

“ERG” means ERG Transit Systems Ltd ABN 51 008 895 047.

 

“Escrow Agent” means the escrow agent nominated by the Principal by written
notice to the Contractor.

 

“Escrow Agreement” means the agreement between the Principal, the Contractor and
the Escrow Agent substantially in the form of Schedule 16.

 

“Escrow Material” means:

 

(a)                 all the source code for the Software, contained or to be
contained in the Solution other than Software contained in or used to operate
the Developed Intellectual Property or Software referred to in paragraphs (c) or
(d);

 

(b)                 except for documentation referred to in paragraphs (c) or
(d), all documentation necessary for the Principal, or that a person in the
Principal’s position would otherwise require, to modify, maintain, test, further
develop or regenerate the

 

10

--------------------------------------------------------------------------------


 

Software contained in the Solution or otherwise exercise any rights or ownership
given to the Principal under clause 30 and Software tools necessary for the
Principal, or that a person in the Principal’s position would otherwise require
to modify, maintain, test, further develop or regenerate the bespoke components
of the Solution, that has not been and is not required to be provided to the
Principal other than pursuant to clause 30.6 or 30.8(a);

 

(c)                 a complete set of Ascom’s drawings, specifications, source
code, and a listing of key third party components and suppliers, necessary to
manufacture Devices supplied by Ascom, together with source code for any
Software supplied by Ascom for the management or operation of those Devices;

 

(d)                 a complete set of Wayfarer’s drawings, specifications,
source code, and a listing of key third party components and suppliers,
necessary to manufacture Devices supplied by Wayfarer, together with source code
for any Software supplied by Wayfarer for the management or operation of those
Devices; and

 

(e)                 a complete set of drawings and specifications for the
Devices supplied by Gunnebo, necessary to manufacture those Devices,

 

irrespective of whether or not it has been especially customised or developed
for the purposes of this agreement or developed by the Contractor but does not
include source code, documentation and Software tools referred to in paragraphs
(a) and (b) to the extent it includes Third Party Software or Equipment IP
except to the extent that the Contractor has access to and utilises source code,
documentation, and Software tools for the purpose of performing the Work and for
which the Contractor has, after using best endeavours to do so, secured the
consent of the third party for the delivery of that Third Party Software or
Equipment IP into escrow in accordance with this agreement.

 

“Event of Default” means an event of default set out in clause 42.1.

 

“Event of Insolvency” means, in relation to a person, any of the following
events:

 

(a)                 a receiver, manager, receiver and manager, trustee,
administrator, controller (as defined in section 9 of the Corporations Act) or
similar officer is appointed in respect of a person or any asset of a person;

 

(b)                 a liquidator or provisional liquidator is appointed in
respect of a corporation;

 

(c)                 any application (not being an application withdrawn or
dismissed within 7 days) is made to a court for an order, or an order is made,
or a meeting is convened, or a resolution is passed, for the purpose of:

 

(i)                  appointing a person referred to in paragraphs (a) or (b);

 

(ii)                 winding up a corporation; or

 

(iii)                proposing or implementing a scheme of arrangement or
composition in respect of the company other than for a solvent reconstruction of
the company;

 

(d)                 a moratorium of any debts of the company or an official
assignment or a composition or an arrangement (formal or informal) with the
company’s creditors or any similar proceeding or arrangement by which the assets
of the company are subjected conditionally or unconditionally to the control of
the company’s creditors is ordered, declared or agreed to, or is applied for and
the application is not withdrawn or dismissed within 7 days;

 

11

--------------------------------------------------------------------------------


 

(e)                 a person becomes, admits in writing that it is, is declared
to be, or is deemed under any applicable law to be, insolvent or unable to pay
its debts;

 

(f)                  a company ceases, or threatens to cease, to carry on its
business or payment of its debts generally;

 

(g)                 any writ of execution, garnishee order, mareva injunction or
similar order, attachment, distress or other process is made, levied, issued or
enforced against or in relation to any asset of the company.

 

“Expert” means the person appointed by the parties, or an independent expert
otherwise appointed pursuant to clause 2.3(f) or clause 49.5(d), to act as an
expert for the purposes of and in accordance with clause 49.5.

 

“Expert Deed” means the deed so entitled in the form of Schedule 14, appointing
the Expert to resolve disputes and perform such other functions specified in
this agreement.

 

“Expiry Date” means the expiry date for each Option as set out in Schedule 34.

 

“Final Bus Access Plan” means the version of the Bus Access Plan finalised in
accordance with clause 12.4(k).

 

“Financial Institution” means a financial institution satisfactory to the
Principal that is and remains the holder of a current licence issued by APRA or,
if the financial institution has not been required to obtain, and has not
sought, a licence from APRA, it has and retains a current long-term foreign
currency credit rating of at least A minus issued by S&P, or the equivalent
credit rating issued by another generally-recognised international credit rating
agency.

 

“Financial Management Services” means the services specified as such in the
Requirements Document.

 

“Firmware” means a set of coded instructions embedded within a device or
component of a device that performs functions or provides data to enable the
device to operate in a specified manner.

 

“Fit For Solution Purposes” means:

 

(a)                 the Solution meets and will continue to meet the
requirements referred to in this agreement, including the Requirements Document,
the Performance Requirements, Industry Practice and open architecture;

 

(b)                 the Solution is fit for the purposes of use as a Smartcard
based transport ticketing system;

 

(c)                 the Solution will comply with and operate in accordance with
all relevant requirements, policies, procedures, practices and business rules of
the Principal, the Government, Governmental Agencies, Operators and
Stakeholders:

 

(i)                  which are identified pursuant to clauses 11.1 and 11.7;

 

(ii)                 of which the Contractor is aware or which a prudent,
competent and experienced contractor should have been aware if it had done those
things which the Contractor is required to do under clauses 11.1 and 11.7; and

 

(iii)                in the case of a Variation, which are the subject of that
Variation,

 

(“the Victorian Requirements”).

 

12

--------------------------------------------------------------------------------


 

(d)                 the Solution complies with World’s Best Practice:

 

(i)                  as it stands at the Completion Date of the NTS Solution
Requirements Phase; or

 

(ii)                 as it stands at the Completion Date of the NTS Front Office
Design and Hardware FAT Phase for any changes to World’s Best Practice that are
reasonably foreseeable at the Completion Date of the NTS Solution Requirements
Phase,

 

applied to meet the Victorian Requirements.

 

(e)                 the Solution is sufficiently flexible, extensible, scaleable
and upgradeable to respond to all changes to, or any further, relevant
requirements, policies, procedures, practices and business rules of the
Principal, the Government, Governmental Agencies, Operators or Stakeholders that
are reasonably foreseeable by the Contractor as at the Completion Date of the
NTS Solution Requirements Phase;

 

(f)                  the Solution is able to be upgraded to be used as a payment
system, to support a multipurpose payment instrument which can be used for
retail or other payments at the outlets or devices of several service providers
for a range of purposes that are reasonably foreseeable by the Contractor (or
that would be reasonably foreseeable to a prudent, competent and experienced
contractor) as at the Completion Date of the NTS Solution Requirements Phase.

 

“Float” means the quantum of money represented by any unredeemed value resident
on the E-Purse.

 

“Force Majeure” means:

 

(a)                 lightning, earthquake, fire, explosion, cyclone, riots,
industry wide industrial action which is not specific to, or attributable to the
action of, the Contractor or any of its Related Bodies Corporate or
subcontractors and is not industrial action which falls within paragraph (e) of
the definition of Act of Prevention, civil commotion, natural disaster,
sabotage, act of a public enemy, act of God (excluding storm and tempest), war
(declared or undeclared), revolution, radioactive contamination, flood or an
outbreak of an infectious disease which results in the Government, a
Governmental Agency or a government having jurisdiction over the person claiming
force majeure relief, issuing a general prohibition against persons entering the
State of Victoria; and

 

(b)                 a failure by an Access Provider to provide access in
accordance with an Access Coordination Agreement where such failure is caused by
an event for which the relevant Access Provider has claimed relief under the
force majeure regime in such Access Coordination Agreement,

 

but only if the Contractor could not have prevented the effects of the event by
taking those steps which a prudent, experienced and competent contractor or
operator would have taken.

 

“G&D” means Giesecke & Devrient Australasia Pty Ltd ACN 075 066 166.

 

“Government” means the government of the State of Victoria.

 

“Governmental Agency” means any Government or semi-Governmental entity or
authority, body politic, Government department or statutory authority of the
State of Victoria.

 

13

--------------------------------------------------------------------------------


 

“Gunnebo” means Gunnebo Entrance Control AB, Swedish registration number
556086-5403.

 

“Headstrong” means Headstrong Australia Pty Ltd ABN 71 061 818 906.

 

“HP” means Hewlett-Packard Australia Pty Ltd ABN 74 004 394 763.

 

“Industrial Relations Plan” means the plan entitled “Industrial Relations Plan”
prepared by the Contractor in accordance with this agreement and based on the
outline set out in Schedule 22. 

 

“Industry Practice” means design, development, installation and operation works
and practices which are carried out:

 

(a)                 in a sound and workmanlike manner with due care and skill
and applying world’s best practice in the relevant field;

 

(b)                 with due expedition and without unreasonable or unnecessary
delay;

 

(c)                 in a manner which facilitates best practice, efficient
operation and continuous improvement; and

 

(d)                 with the use of high quality equipment and materials of
merchantable quality which are fit for their intended purpose.

 

“Initial Services” means the Initial Services specified as such in the
Requirements Document, and any Variations, changes or additions to the
foregoing, supplied by the Contractor.

 

“Initial Services Performance Requirements” means the performance requirements
relating to Initial Services developed in accordance with this agreement and to
be set out in Schedule 30.

 

“Initial Services Term” means the period commencing on the Completion Date of
the NTS Regional and Metropolitan Implementation Completion Phase and, subject
to earlier termination under provisions of this agreement, ending on the date
which is the 2 year anniversary of the final day of the calendar month
immediately preceding the calendar month in which the Completion Date of the NTS
Regional and Metropolitan Implementation Completion Phase falls, as extended
pursuant to this agreement.

 

“Integrated Test Facility” means the integrated test facility to be developed by
the Contractor in accordance with this agreement, including the Requirements
Document and the Solution Documentation, which will replicate the various
components of the Solution and will enable testing of the Solution and Services
to be carried out.

 

“Intellectual Property” includes all copyright and analogous rights, all rights
in relation to inventions (including patent rights), plant varieties, registered
and unregistered trade marks (including service marks), registered designs
confidential information (including trade secrets and know-how), circuit layouts
and all other rights throughout the world resulting from intellectual activity
in the industrial, scientific or artistic fields.

 

“KAMCO Board of Experts” means the KAMCO Board of Experts referred to in this
agreement, which is an internal working group of the Contractor.  For the
avoidance of doubt the parties agree that the review, approval, comment, input,
decision or action of such working group does not affect or fetter in any way
any right, action or discretion of the Principal under this agreement.

 

“Keane Inc” means Keane, Inc., US federal identification number 042437166.

 

14

--------------------------------------------------------------------------------


 

“Key Contract” means:

 

(a)                 each contract entered into between the Contractor and a
party named in Schedule 9 in relation to the Project; and

 

(b)                 any other contract nominated by the Principal in accordance
with clause 10.3.

 

“Law” means:

 

(a)                 common law; and

 

(b)                 Commonwealth, Victorian or local government legislation,
regulations, by-laws and other subordinate regulations.

 

“Licensed Intellectual Property” means all Intellectual Property comprised in:

 

(a)                 all and any part of the Solution;

 

(b)                 Software which is otherwise used or to be used by, or on
behalf of, the Contractor to interface the Initial Services or the Core Services
with the Solution; and

 

(c)                 to the extent that it is not included in (a) or (b), the
Intellectual Property comprised in the Escrow Material,

 

excluding the Developed Intellectual Property, Third Party Software and the
Equipment IP.

 

“Liquidated Damages Limitation” means $10,000,000.

 

“List of Software” means a list of each item of Software used or to be used by
the Contractor or any other entity in performing the Work which specifies in
relation to each item of Software:

 

(a)                 name and release version of the Software;

 

(b)                 owner and distributor of the Software and, if relevant, the
licensor and the licensee of that Software;

 

(c)                 whether the Software is Third Party Software;

 

(d)                 the duration of any licence and maintenance agreements; and

 

(e)                 the licence and maintenance fees and similar fees.

 

“Monthly Invoice” means the invoice submitted by the Contractor pursuant to
clause 27.3.

 

“Moody’s” means the ratings agency Moody’s Investors Service Pty Limited ACN 003
399 657, and its successors and assigns.

 

“Moral Rights” means any of the rights identified as moral rights in the
Copyright Act 1968 (Cth) or any other law of the Commonwealth.

 

“NTS Demonstration Suite” means the set of Devices and Software to be developed
by the Contractor in accordance with this agreement, including the Requirements
Document and the Solution Documentation and delivered to the Principal for use
as a marketing and communication tool and to provide customers with a hands-on
experience of Smartcard technology.

 

“NTS Final Back Office Release Phase” means the phase specified as such in this
agreement and, in particular, Exhibit 4.

 

15

--------------------------------------------------------------------------------


 

“NTS Front Office Design and Hardware FAT Phase” means the phase specified as
such in this agreement and, in particular, Exhibit 4.

 

“NTS Front Office Implementation 1 Phase” means the phase specified as such in
this agreement and, in particular, Exhibit 4.

 

“NTS Front Office Implementation 2 Phase” means the phase specified as such in
this agreement and, in particular, Exhibit 4.

 

“NTS Front Office Software FAT and Back Office Release 1 and 2 Phase” means the
phase specified as such in this agreement and, in particular, Exhibit 4.

 

“NTS Front Office User Acceptance Test Phase” means the phase specified as such
in this agreement and, in particular, Exhibit 4.

 

“NTS Mobilisation Phase” means the phase specified as such in this agreement
and, in particular, Exhibit 4.

 

“NTS Operational Proving Phase” means the phase specified as such in the
Requirements Document.

 

“NTS Release 0 and Prototyping Phase” means the phase specified as such in this
agreement and, in particular, Exhibit 4.

 

“NTS Regional and Metropolitan Implementation Completion Phase” means the phase
specified as such in this agreement and, in particular, Exhibit 4.

 

“NTS Requirements Document” means the documents which comprise Exhibit 1 to this
agreement, including the Business Requirements Document, the Project
Requirements Document and the Open Architecture Requirements Document.

 

“NTS Requirements Specification” means the document prepared by the Contractor
and submitted to the Principal in accordance with this agreement, including the
Requirements Document, in which the Contractor specifies all requirements and
associated business rules of the Principal, the Operators, the Government, the
Governmental Agencies and Stakeholders in relation to the Solution.

 

“NTS Solution Requirements Payment” means $8,543,000, as referred to in
clause 11.6.

 

“NTS Solution Requirements Phase” means the phase specified as such in the
Requirements Document.

 

“NTS Transition” means any activities relating to the transition from the AFC
System to the Solution but does not include any activities relating to
disengagement of the AFC System where those activities are not required for the
implementation of the Solution.

 

“NTS Transition Plan” means the transition plan, which is a Design Document,
prepared by the Contractor outlining activities to be undertaken by the
Contractor in installing and implementing the Solution.

 

“NTS User Acceptance Test Phase” means the phase specified as such in this
agreement and, in particular, Exhibit 4.

 

“OH&S Act” means the Occupational Health and Safety Act 2004 (Vic).

 

“OH&S Plan” means the plan entitled “OH&S Plan” prepared by the Contractor in
accordance with this agreement and based on the outline plan set out in
Schedule 23. 

 

16

--------------------------------------------------------------------------------


 

“OLT” means Onelink Transit Systems Pty Limited ABN 47 059 733 443.

 

“Open Architecture Requirements Document” means the document entitled “Open
Architecture Requirements Document” set out in Exhibit 1.

 

“Open Architecture Specification” means the document based upon the Open
Architecture Requirements Document prepared by the Contractor and submitted to
the Principal in accordance with this agreement.

 

“Operational Quality Assurance Plan” means the plan entitled “Operational
Quality Assurance Plan” to be prepared by the Contractor in accordance with this
agreement, including the Requirements Document.

 

“Operational Support Services” means the services specified as such in the
Requirements Document.

 

“Operators” means the Bus Operators and the Other Operators.

 

“Option” means each of the defined work packages identified as such and set out
in Schedule 34.

 

“Option Price” means each of the prices for an Option set out in Schedule 34.

 

“Optus” means Singtel Optus Pty Limited ABN 90 052 833 208.

 

“Other Operators” means those organisations listed in Part B of Schedule 17, as
amended by notice in writing to the Contractor.

 

“Other Services” means the services in relation to the Solution not provided by
the Contractor (either directly or through its sub-contractors) under this
agreement.

 

“Overdue Rate” means 2% per annum above the Bank Bill Rate.

 

“Parent Company Guarantee” means the indemnity and guarantee provided by Keane
Inc in the form of Schedule 15.

 

“Payment Milestone” means the milestones described in the Payment Schedule.

 

“Payment Schedule” means the payment schedule set out in Schedule 8.

 

“Performance Requirements” means the levels of performance and services the
Solution and the Initial Services or Core Services must meet, as described in
the Requirements Document, the Initial Services Performance Requirements, the
Core Services Performance Requirements and the Customer Performance
Requirements.

 

“Personal Data” means data or expressions of data in respect of a Cardholder
that are generated or stored:

 

(a)                 within the Solution; or

 

(b)                 by or on behalf of the Contractor for the purpose of
complying with this agreement,

 

other than data which is owned by third parties (except the Contractor or its
Related Body Corporate).

 

“Personal Information” means that term as defined in the Information Privacy Act
2000 (Vic).

 

17

--------------------------------------------------------------------------------


 

“Phase” means any one of the NTS Mobilisation Phase, the NTS Solution
Requirements Phase,  the NTS Release 0 and Prototyping Phase, the NTS Front
Office Design and Hardware FAT Phase, the NTS Front Office Software FAT and Back
Office Release 1 and 2 Phase, the NTS Final Back Office Release Phase, the NTS
Front Office User Acceptance Test Phase, the NTS User Acceptance Test Phase, the
NTS Front Office Implementation 1 Phase, the NTS Front Office Implementation 2
Phase, the NTS Regional and Metropolitan Implementation Completion Phase, and
the NTS Operational Proving Phase as the context requires and “Phases” means any
2 or more of the abovenamed Phases.

 

“Phase Date” means each of the dates for completion specified in Schedule 1
applying to each Phase, as extended (if at all) under clause 18.7.

 

“Pilot Trial” means the trial of the Solution to be agreed and documented during
the NTS Solution Requirements Phase in accordance with clause 11.1(b)(vi).

 

“PMMM” means the Project Management Maturity Model administered by Project
Management Solutions, Inc.

 

“Principal’s Representative” means the person appointed by the Principal in
accordance with clause 7.4.

 

“Privacy Obligations” means:

 

(a)                 obligations imposed on public sector agencies under the
Information Privacy Act 2000 (Vic);

 

(b)                 any privacy obligations generally imposed on Government
Agencies or contractors of Government Agencies by the Government notified to the
Contractor by the Principal from time to time prior to the Completion Date of
the NTS Solution Requirements Phase;

 

(c)                 obligations imposed on private sector organisations not
exempt from regulation by the Privacy Act 1988 (Cth) (as amended by the Privacy
(Private Sector) Amendment Act 2000);

 

(d)                 any privacy obligations generally imposed on non-Government
entities by the Government notified to the Contractor by the Principal from time
to time prior to the Completion Date of the NTS Solution Requirements Phase;

 

(e)                 any privacy obligation accepted by the Principal and
notified to the Contractor by the Principal from time to time prior to the
Completion Date of the NTS Solution Requirements Phase; and

 

(f)                  any privacy codes of conduct or similar instruments in
relation to privacy protection which are industry standards and applicable to
the Solution or the Initial Services or the Core Services notified to the
Contractor by the Principal from time to time prior to the Completion Date of
the NTS Solution Requirements Phase.

 

If there is or arises any inconsistency, ambiguity or discrepancy between any of
the obligations referred to in paragraphs (a), (b), (c), (d), (e) and (f) then
the following order of precedence will apply unless the Principal gives a
direction to the contrary:

 

(a)                 paragraph (a);

 

(b)                paragraph (b);

 

(c)                 paragraph (c);

 

18

--------------------------------------------------------------------------------


 

(d)                paragraph (d);

 

(e)                 paragraph (e); and

 

(f)                 paragraph (f).

 

“Product” includes any instrument (whether in electronic form or not) which
gives an entitlement to a service provided by an Operator but does not include
the E-Purse.

 

“Product Management Services” means the services specified as such in the
Requirements Document.

 

“Proforma Access Coordination Agreement” means the agreement set out in Part A
of Schedule 24.

 

“Project” means the design, development, integration, installation, testing and
implementation of the Solution and the development, testing and provision of the
Initial Services and the Core Services.

 

“Project Control Group” means the project control group established under clause
7.1.

 

“Project Director” means the person referred to in Schedule 2 that has been
nominated and engaged by the Contractor in accordance with clause 7.2.

 

“Project Documents” means:

 

(a)                 this agreement, including the Requirements Document;

 

(b)                 the Variation Orders;

 

(c)                 the Escrow Agreement;

 

(d)                 the Expert Deed;

 

(e)                 the Parent Company Guarantee;

 

(f)                  the Access Coordination Agreements;

 

(g)                 the Direct Agreements; and

 

(h)                 the Key Contracts.

 

“Project Manager” means the person referred to in Schedule 2 that has been
nominated and engaged by the Contractor in accordance with clause 7.2.

 

“Project Master Schedule” means the detailed plan entitled the “Project Master
Schedule” which is Exhibit 3A to this document prepared by the Contractor and
based on the Project Timeline as amended from time to time in accordance with
this agreement.

 

“Project Quality Assurance Plan” means the plan entitled “Project Quality
Assurance Plan” to be prepared by the Contractor in accordance with this
agreement, including the Requirements Document.

 

“Project Requirements Document” means the document entitled “Project
Requirements Document” set out in Exhibit 1.

 

“Project Timeline” means the document which is Exhibit 3 to this agreement.

 

“Proof of Design” means demonstrating the functionality of the whole or part of
the Solution.

 

19

--------------------------------------------------------------------------------


 

“Prototype” means a simulator which replicates the proposed system architecture
of the Solution.

 

“Public Information Act” means the Public Records Act 1973 (Vic), Freedom of
Information Act 1982 (Vic), Whistleblowers Protection Act 2001 (Vic), Financial
Management Act 1994 (Vic), Audit Act 1994 (Vic) and Ombudsman Act 1973 (Vic).

 

“Quality Management System” means the quality management system to be
implemented by the Contractor in accordance with this agreement, including the
Requirements Document.

 

“Related Body Corporate” has the same meaning as in the Corporations Act.

 

“Reported Vandalism” means Vandalism set out in a Monthly Invoice in accordance
with clause 23.9.

 

“Reports Data” means all data and expressions of data comprising reports
generated or prepared by or on behalf of the Contractor for the purpose of
complying with this agreement.

 

“Requirements Document” means the NTS Requirements Document and the Contractor’s
Response.

 

“Response Matrices” means those parts of the Contractor’s Primary Response which
are tables which respond to the NTS Requirements Document and are identified as
“Response Matrix”.

 

“S&P” means the ratings agency Standard and Poor’s (Australia) Pty Limited, ACN
007 324 852, and its successors and assigns.

 

“Security Bonds” means the unconditional, on demand and irrevocable undertakings
from a Financial Institution in favour of the Principal in the form set out in
Schedule 20, and which specifies a location within Melbourne where demand is
given and payment made, without further confirmation from the Financial
Institution.

 

“Services” means the Initial Services, the Core Services and the Other Services
and any Variations, changes or additions to the foregoing.

 

“Services Charge” means the charge to be paid to the Contractor during the Core
Services Term and during the Initial Services Term in accordance with clause 27.

 

“Services Documentation” means the documentation referred to in clause
24.1(a) including those parts of the Design Documents which fall within the
documentation referred to in clause 24.1(a).

 

“Smartcard” means a stored value card issued by a card issuer on which the
Victorian Smartcard Application is resident which can be used in the Solution.

 

“Smartcard Base Management Services” means the services specified as such in the
Requirements Document.

 

“Software” means a set of coded instructions that performs functions or provides
working data or parameters to enable a device or system to operate in a
specified manner, and be loaded into a system or device dynamically by a user
and includes all Firmware and operating systems required by a system or
subsystem to perform in a specified manner.

 

“Solution” means the ticketing and payment system designed, and to be provided
by the Contractor as described in this agreement, including the Requirements
Document, including all Solution Documentation, Device, computer software,
computer hardware, Smartcards issued by or on behalf of the Principal, technical
and system architecture, the Prototype and any

 

20

--------------------------------------------------------------------------------


 

Variations, changes or additions to the foregoing supplied by the Contractor
(and excluding provision of the Services).

 

“Solution Completion Date” means the date specified in the Certificate of
Completion in respect of the NTS Operational Proving Phase issued by the
Principal in accordance with clause 17.2.

 

“Solution Documentation” means all drawings, plans, manuals, Software designs,
reports, computer records, specifications and any other documents (whether in
hard copy or electronic form) prepared or required to be prepared or used or
referred to by or on behalf of the Contractor in performing the Work including
the Design Documents and the Services Documentation.

 

“Spate” means Vandalism designated as “Spate” in accordance with clause 23.9(d).

 

“Stakeholders” means all parties with an interest in the Project, including a
governmental, financial, operational, management or other interest.

 

“System Data” means all Usage Data, Configuration Data, Reports Data and
Personal Data.

 

“Tax Act” means the Income Tax Assessment Act 1936 of Australia and associated
regulations and, where applicable, any replacement legislation including, but
not limited to, the Income Tax Assessment Act 1997 of Australia.

 

“Technical Support Services” means the services specified as such in the
Requirements Document.

 

“Term” means the period commencing on the Commencement Date and, subject to
earlier termination, expiring on the date which is the date on which the Core
Services Term expires.

 

“Territory” means:

 

(a)                 Australia and New Zealand; and

 

(b)                 outside Australia and New Zealand for the purpose of
facilitating the operation, replacement, maintenance, modification, adaption or
upgrade of the Solution in Australia or New Zealand.

 

“Test Data” means a set of test inputs, execution conditions and expected
results developed for a particular objective, such as to exercise a particular
program path or to verify compliance with a specific requirement.

 

“Test Documents” means the detailed test plans and procedures prepared by the
Contractor and submitted to the Principal in accordance with this agreement,
including the Requirements Document.

 

“Test Plan” means the plan entitled “Test Plan” which is prepared by the
Contractor in accordance with this agreement and based on the requirements and
the Test Strategy set out in Schedule 39.

 

“Test Strategy” means the strategy for testing set out in Schedule 39.

 

“Third Party Licences” means all licences, maintenance and similar contracts for
the Third Party Software.

 

“Third Party Software” means commercial off the shelf Software and Firmware
owned by any entity other than the Contractor or its Related Body Corporate
which is:

 

21

--------------------------------------------------------------------------------


 

(a)                 comprised in all or any part of the Solution; or

 

(b)                 otherwise used or to be used by, or on behalf of, the
Contractor in performing the Initial Services or the Core Services; or

 

(c)                 Software tools necessary for the Principal, or that a person
in the Principal’s position, would otherwise require to modify, maintain, test,
further develop or regenerate the bespoke Software contained in the Solution or
otherwise exercise any rights or ownership given to the Principal under
clause 30,

 

and is identified as such in the List of Software and any information provided
under clause 30.8(e), but excludes the Software embodying the Equipment IP.

 

“Total Bus Access” means the total access to the Bus Property as set out in the
Final Bus Access Plan.

 

“Transfer” means, subject to clause 30.10, the transfer of:

 

(a)                 the Solution; and

 

(b)                 to the extent it is not part of the Solution, all
infrastructure used in the provision of the Initial Services or Core Services,
(except to the extent that it is infrastructure of an entity other than the
Contractor which is also used by that entity to provide a material level of
services not related to the Initial Services or Core Services and which the
Contractor, using reasonable endeavours, is not able to transfer),

 

including, subject to clause 30.10, the Integrated Test Facility, to the
Principal or a third party (as the case may be) in a manner which includes
enabling the Principal or a third party to:

 

(i)                  take over the operation of the Solution and the provision
of the Initial Services and Core Services as a going concern; or

 

(ii)                 replace the Solution with another system.

 

“Transfer Plan” means the plan entitled “Transfer Plan” to be developed by the
Contractor in accordance with this agreement and the Transfer Principles.

 

“Transfer Principles” means the principles governing Transfer set out in
Schedule 13.

 

“Transit Purposes” means all fare payment, ticketing and fare collection
activities of, or connected with, the Operators.

 

“Transition Deed” means the deed titled New Ticketing Solution Transition
Amendment Deed dated 12 May 2005 between the Principal, OLT and others.

 

“TTA’s Privacy Management Plan and Policy” means the Principal’s own privacy
management plan and policy as notified to the Contractor by the Principal from
time to time prior to the Completion Date of the NTS Solution Requirements
Phase.

 

“Usage Data” means all data and all expressions of that data resulting from or
in respect of transactions generated or processed by the Solution other than
data which is owned by third parties (except the Contractor or its Related Body
Corporate) including, any data or expression of data on a Smartcard that
represents stored value which may be redeemed for services provided by any
Operator.

 

“Value” includes rights associated with any Product.

 

“Vandalism” means a deliberate and unauthorised third party act against a Device
which:

 

22

--------------------------------------------------------------------------------


 


(A)                 RESULTS IN A FAILURE OF THAT EQUIPMENT TO PERFORM ITS FULL
RANGE OF FUNCTIONS;


 


(B)                 DEFACES (BY PAINT, SCRATCHING OF ANY ITEM OR SUBSTANCE,
BURNING, GLASS BREAKING OR THE LIKE) ANY PART OF THAT DEVICE; OR


 


(C)                 RESULTS IN DAMAGE TO ANY PART OF THAT DEVICE;


 

but does not include:

 


(D)                 ANY FAILURE OR FAULT IN THE EQUIPMENT COMPRISING THE
SOLUTION RELATED TO MECHANICAL OR ELECTRONIC BREAKDOWN OF A COMPONENT OR PART
THAT RESULTS FROM NORMAL OPERATION OF THE DEVICE;


 


(E)                 ANY DEFECT, FAILURE, FAULT, DEFACING OR DAMAGE CAUSED BY
NORMAL USAGE OF THE DEVICE;


 


(F)                  ANY DEFECT, FAILURE, FAULT, DEFACING OR DAMAGE CAUSED TO
THE DEVICE BY THE CONTRACTOR AND ITS SUBCONTRACTORS;


 


(G)                 ANY FAILURE RESULTING FROM POWER FAILURE OR COMMUNICATIONS
FAILURE OF THE RELEVANT SERVICE PROVIDER; OR


 


(H)                 ANY DEFECT, FAILURE, FAULT, DEFACING OR DAMAGE CAUSED BY AN
ACT OF FORCE MAJEURE.


 

“Vandalism Cap” means a total of 10,000 Equivalent Incident Units of Reported
Vandalism.

 

“Vandalism Category” means the categories of Vandalism set out in Schedule 35.

 

“Vandalism Costs” means the direct incremental costs incurred by the Contractor
for work and equipment reasonably required for the rectification, repair or
replacement (as appropriate) of a Device (excluding any element of margin which
accrues to the Contractor, any Related Body Corporate or any consortium partner
other than pursuant to an arms length arrangement).

 

“Vandalism Year” means a one year period, with the first Vandalism Year
commencing on the Completion Date for the Pilot Trial and each subsequent
Vandalism Year commencing on the annual anniversary of that date. 

 

“Variation” means an alteration or addition to, or reduction in, the Work, the
Solution or the Initial Services or the Core Services.

 

“Variation Notice” means a notice proposing a Variation issued by the
Principal’s Representative to the Contractor under clause 20.1(a).

 

“Variation Order” means an order in the form set out in Schedule 5 and issued
under and in accordance with clause 20.3.

 

“Vehicle” includes coaches, buses, trains, trams and other vehicles.

 

“Version” means a new edition of any Software which contains substantial new
functionality or incorporates substantial restructuring of the Software.

 

“Victorian Industry Participation Plan” means the plan entitled “Victorian
Industry Participation Plan” which is Exhibit 5 to this agreement.

 

“Victorian Smartcard Application” means:

 

(a)                 the electronic records that comprise the E-Purse;

 

(b)                 the electronic records that comprise Product (if any);

 

23

--------------------------------------------------------------------------------


 

(c)                 the electronic records representing any entitlement to
concessionary-travel or free travel recognised by one or more of the Operators;

 

(d)                 the electronic records that define the interaction of the
medium upon which the above three electronic records are resident with any part
of the Solution;

 

(e)                 the electronic records that contain data concerning a
limited number of the most recent previous add-value and fare payment
transactions;

 

(f)                  the data formats and definitions of the electronic record
listed above;

 

(g)                 the identity uniquely associated with the electronic records
listed above;

 

(h)                 the data base schema that uniquely identifies the
association of the electronic records listed above with other data residing
within any part of the Solution;

 

(i)                  the executable components and associated descriptive
documentation by which the electronic records listed above are created, read or
modified when the medium on which the electronic records listed above resident
interacts with a Device;

 

(j)                  the executable components and associated descriptive
documentation by which the ability to create, read and modify the electronic
records listed above is implemented between the medium on which the electronic
records are resident and a device which is part of the Solution; and

 

(k)                 the Configuration Data, executable components and associated
descriptive documentation by which any interaction which creates, reads or
modifies the electronic records listed above is authenticated and kept secure.

 

“Wayfarer” means Wayfarer Transit Systems Limited English Registered
No. 1232487.

 

“Work” means any work required to be performed by the Contractor pursuant to
this agreement including Delivery and provision of the Initial Services and the
Core Services.

 

“World’s Best Practice” means the highest standards and practices achieved
anywhere in the world in relation to any aspect of, or activity associated with,
the Solution.

 


1.2                INTERPRETATION


 

In this agreement:

 


(A)                 HEADINGS ARE FOR CONVENIENCE ONLY AND DO NOT AFFECT
INTERPRETATION;


 

and unless the context indicates a contrary intention:

 


(B)                 AN OBLIGATION OR A LIABILITY ASSUMED BY, OR A RIGHT
CONFERRED ON, 2 OR MORE PERSONS BINDS OR BENEFITS THEM JOINTLY AND SEVERALLY;


 


(C)                 “PERSON” INCLUDES AN INDIVIDUAL, THE ESTATE OF AN
INDIVIDUAL, A CORPORATION, AN AUTHORITY, AN ASSOCIATION OR A JOINT VENTURE
(WHETHER INCORPORATED OR UNINCORPORATED), A PARTNERSHIP, A TRUST AND
GOVERNMENTAL AGENCIES;


 


(D)                 A REFERENCE TO A PARTY INCLUDES THAT PARTY’S EXECUTORS,
ADMINISTRATORS, SUCCESSORS AND PERMITTED ASSIGNS, INCLUDING PERSONS TAKING BY
WAY OF NOVATION;


 


(E)                 A REFERENCE TO A DOCUMENT (INCLUDING THIS AGREEMENT) IS TO
THAT DOCUMENT AS VARIED, NOVATED, RATIFIED OR REPLACED FROM TIME TO TIME;

 

24

--------------------------------------------------------------------------------


 


(F)                  A REFERENCE TO A STATUTE INCLUDES ITS DELEGATED LEGISLATION
AND A REFERENCE TO A STATUTE OR DELEGATED LEGISLATION OR A PROVISION OF EITHER
INCLUDES CONSOLIDATIONS, AMENDMENTS, RE-ENACTMENTS AND REPLACEMENTS;


 


(G)                 A WORD IMPORTING THE SINGULAR INCLUDES THE PLURAL (AND VICE
VERSA), AND A WORD INDICATING A GENDER INCLUDES EVERY OTHER GENDER;


 


(H)                 A REFERENCE TO A PARTY, CLAUSE, SCHEDULE, EXHIBIT,
ATTACHMENT OR ANNEXURE IS A REFERENCE TO A PARTY, CLAUSE, SCHEDULE, EXHIBIT,
ATTACHMENT OR ANNEXURE TO OR OF THIS AGREEMENT, AND A REFERENCE TO THIS
AGREEMENT INCLUDES ALL RECITALS, SCHEDULES, EXHIBITS, ATTACHMENTS AND ANNEXURES
TO IT;


 


(I)                  IF A WORD OR PHRASE IS GIVEN A DEFINED MEANING, ANY OTHER
PART OF SPEECH OR GRAMMATICAL FORM OF THAT WORD OR PHRASE HAS A CORRESPONDING
MEANING;


 


(J)                  “INCLUDES” IN ANY FORM IS NOT A WORD OF LIMITATION; AND


 


(K)                 A REFERENCE TO “$” OR “DOLLAR” IS TO AUSTRALIAN CURRENCY.


 


1.3                RULE OF CONSTRUCTION EXCLUDED


 

In the interpretation of this agreement, no rule of construction applies to the
disadvantage of one party on the basis that that party put forward or drafted
this agreement or any provision in it.

 


1.4                ORDER OF PRECEDENCE


 


(A)                 IF THERE IS OR ARISES ANY INCONSISTENCY, AMBIGUITY, OR
DISCREPANCY BETWEEN:


 

(I)                  ANY OF:

 

A.                 CLAUSES 1 TO 50 OF THIS AGREEMENT;

 

B.                  THE SCHEDULES;

 

C.                  THE EXHIBITS;

 

D.                 THE DESIGN DOCUMENTS;

 

E.                  THE NTS REQUIREMENTS SPECIFICATION;

 

F.                  THE SOLUTION DOCUMENTATION, OTHER THAN THE DESIGN DOCUMENTS;
AND

 

G.                  A VARIATION ORDER; OR

 

(II)                 THIS AGREEMENT AND ANY OTHER PROJECT DOCUMENTS,

 

the following order of precedence will apply:

 

(I)                  THE VARIATION ORDER;

 

(II)                 CLAUSES 1 TO 50 OF THIS AGREEMENT;

 

(III)                THE SCHEDULES (EXCEPT SCHEDULES 22, 23, 28 AND 39);

 

(IV)               THE PROJECT TIMELINE;

 

(V)                THE NTS REQUIREMENTS SPECIFICATION;

 

25

--------------------------------------------------------------------------------


 

(VI)               SUBJECT TO THE ORDER OF PRECEDENCE IN CLAUSE 1.4(E), THE NTS
REQUIREMENTS DOCUMENT AND THE CONTRACTOR’S RESPONSE (OTHER THAN THE PROJECT
TIMELINE);

 

(VII)              SCHEDULES 22, 23,  28 AND 39;

 

(VIII)             EXHIBITS 3A AND 5;

 

(IX)                ANY OTHER PROJECT DOCUMENT;

 

(X)                 THE DESIGN DOCUMENTS, OTHER THAN THE NTS REQUIREMENTS
SPECIFICATION; AND

 

(XI)                THE SOLUTION DOCUMENTATION, OTHER THAN THE DESIGN DOCUMENTS.

 


(B)                 WITH THE EXCEPTION OF THE CONTRACTOR’S RESPONSE, AND THE NTS
REQUIREMENTS DOCUMENT, IF THERE IS OR ARISES ANY INCONSISTENCY, AMBIGUITY OR
DISCREPANCY WITHIN:


 

(I)                  VARIATION ORDERS;

 

(II)                 CLAUSES 1 TO 50 OF THIS AGREEMENT;

 

(III)                THE SCHEDULES;

 

(IV)               EACH EXHIBIT;

 

(V)                THE NTS REQUIREMENTS SPECIFICATION;

 

(VI)               THE DESIGN DOCUMENTS, OTHER THAN THE NTS REQUIREMENTS
SPECIFICATION;

 

(VII)              THE SOLUTION DOCUMENTATION, OTHER THAN THE DESIGN DOCUMENTS;
OR

 

(VIII)             ANY OTHER PROJECT DOCUMENT,

 

the Contractor must notify the Principal’s Representative, or the Principal’s
Representative may notify the Contractor, in writing within 10 Business Days of
becoming aware of any such inconsistency, ambiguity or discrepancy.  The
Principal’s Representative must determine the intention of the parties and
notify the Contractor of the resolution of the inconsistency, ambiguity or
discrepancy within 20 Business Days of the Principal’s Representative being so
notified.  No direction by the Principal’s Representative under this clause 1.4
will constitute a Variation.

 


(C)                 IF THERE IS OR ARISES ANY INCONSISTENCY, AMBIGUITY OR
DISCREPANCY WITHIN ANY OF:


 

(I)                  THE CONTRACTOR’S PRIMARY RESPONSE;

 

(II)                 THE CONTRACTOR’S SECONDARY RESPONSE; OR

 

(III)                THE NTS REQUIREMENTS DOCUMENT,

 

the preferred standard or outcome within each of clauses 1.4(c)(i), (ii) or
(iii), as determined by the Principal’s Representative, will prevail.

 


(D)                 IF THERE IS OR ARISES ANY INCONSISTENCY, AMBIGUITY OR
DISCREPANCY BETWEEN THE CONTRACTOR’S PRIMARY RESPONSE AND THE CONTRACTOR’S
SECONDARY RESPONSE, THEN THE CONTRACTOR’S PRIMARY RESPONSE WILL PREVAIL.

 

26

--------------------------------------------------------------------------------


 


(E)                 IF THERE IS OR ARISES ANY INCONSISTENCY, AMBIGUITY OR
DISCREPANCY BETWEEN THE NTS REQUIREMENTS DOCUMENT AND THE CONTRACTOR’S RESPONSE,
THE FOLLOWING ORDER OF PRECEDENCE WILL APPLY:


 

(I)                  WHERE THE RESPONSE MATRIX IN THE COLUMN HEADED MINIMUM
REQUIREMENT COMPLIANCE LEVEL IS MARKED “F” THEN WHICHEVER OF THE CONTRACTOR’S
RESPONSE AND THE NTS REQUIREMENTS DOCUMENT PROVIDES THE PREFERRED STANDARD OR
OUTCOME, AS DETERMINED BY THE PRINCIPAL’S REPRESENTATIVE, WILL PREVAIL IN
RELATION TO THE SUBJECT MATTER TO WHICH THAT “F” IN THE RESPONSE MATRIX APPLIES;

 

(II)                 WHERE THE RESPONSE MATRIX IN THE COLUMN HEADED MINIMUM
REQUIREMENT COMPLIANCE LEVEL IS MARKED “Q” THEN:

 

A.                 TO THE EXTENT THAT ANY ASPECT OF THE SUBJECT MATTER TO WHICH
THAT “Q” APPLIES IS NOT QUALIFIED IN THE CONTRACTOR’S RESPONSE, WHICHEVER OF THE
CONTRACTOR’S RESPONSE AND THE NTS REQUIREMENTS DOCUMENT PROVIDES THE PREFERRED
STANDARD OR OUTCOME, AS DETERMINED BY THE PRINCIPAL’S REPRESENTATIVE, WILL
PREVAIL IN RELATION TO THAT SUBJECT MATTER; AND

 

B.                  TO THE EXTENT THAT ANY ASPECT OF THE SUBJECT MATTER TO WHICH
THAT “Q” APPLIES IS QUALIFIED IN THE CONTRACTOR’S RESPONSE, SUBJECT TO CLAUSE
1.4(D), THE PREFERRED STANDARD OR OUTCOME WITHIN THE CONTRACTOR’S RESPONSE, AS
DETERMINED BY THE PRINCIPAL’S REPRESENTATIVE, WILL PREVAIL IN RELATION TO THAT
SUBJECT MATTER;

 

(III)                WHERE THE RESPONSE MATRIX IN THE COLUMN HEADED MINIMUM
REQUIREMENT COMPLIANCE LEVEL IS MARKED “X” OR BLANK SPACE, THEN, SUBJECT TO
CLAUSE 1.4(D), THE PREFERRED STANDARD OR OUTCOME WITHIN THE CONTRACTOR’S
RESPONSE, AS DETERMINED BY THE PRINCIPAL’S REPRESENTATIVE, WILL PREVAIL IN
RELATION TO THE SUBJECT MATTER TO WHICH THAT “X” OR BLANK SPACE IN THE RESPONSE
MATRIX APPLIES; AND

 

(IV)               TO THE EXTENT THE INCONSISTENCY, AMBIGUITY OR DISCREPANCY IS
NOT DEALT WITH UNDER THE PRINCIPLES IN CLAUSES 1.4(E)(I), (II) OR (III), THE
PREFERRED STANDARD OR OUTCOME, AS DETERMINED BY THE PRINCIPAL’S REPRESENTATIVE,
WILL PREVAIL.

 


1.5                OMISSIONS OR MISDESCRIPTIONS OF DETAILS


 

Omission of details of the Work in the Project Documents or the misdescription
of details generally acknowledged to be customary and/or necessary to carry out
the Work or which the Contractor knew or reasonably should have known and should
have included in the Solution Documentation will not relieve the Contractor from
performing such omitted or misdescribed Work, and they must be performed as if
fully and correctly set forth and described in the Project Documents, without
entitlement to a Variation under this agreement.

 


1.6                PRACTICE NOTES


 

The Principal may from time to time issue practice notes to the Contractor in
relation to any provision of the Project Documents and may at any time vary or
revoke any such practice note.  The parties agree that practice notes are
intended to facilitate the administration of the Project Documents but do not
have contractual force and are not contractually binding on the Principal or the
Contractor.

 

27

--------------------------------------------------------------------------------


 


2.                  COMMENCEMENT DATE REQUIREMENTS AND CONDITIONS PRECEDENT


 


2.1                COMMENCEMENT DATE REQUIREMENTS


 

This clause 2.1 records the intention of the parties that, prior to the
Principal executing and dating this agreement and each other of the Project
Documents referred to in clause 2.1 to which it is a party:

 


(A)                 THE PRINCIPAL’S REPRESENTATIVE HAS RECEIVED ALL OF THE
FOLLOWING IN A FORM AND SUBSTANCE SATISFACTORY TO IT:


 

(I)                  ORIGINAL COUNTERPARTS OF THE FOLLOWING PROJECT DOCUMENTS,
DULY EXECUTED BY ALL PARTIES AND SATISFACTION OF ALL CONDITIONS PRECEDENT TO
SUCH DOCUMENTS:

 

A.                 THIS AGREEMENT INCLUDING THE REQUIREMENTS DOCUMENT; AND

 

B.                  THE PARENT COMPANY GUARANTEE;

 

(II)                 COPIES OF THE INSURANCE POLICIES REQUIRED UNDER CLAUSE
36.1(A)(II) AND (IV), TO BE IN PLACE FROM THE COMMENCEMENT DATE, AND A
CERTIFICATE FROM AN INSURANCE BROKER AS TO THE CURRENCY OF EACH SUCH POLICY, OR,
IF THE CONTRACTOR IS BOUND BY A DUTY OF CONFIDENTIALITY TO THE ISSUER OF ANY
SUCH POLICY PROHIBITING DISCLOSURE OF ITS TERMS, THEN INSTEAD OF A COPY OF SUCH
POLICY, A LETTER FROM THE INSURANCE BROKER TO THE PRINCIPAL CONFIRMING THAT THE
POLICY COMPLIES WITH CLAUSE 36 AND CONTAINING THE PRINCIPAL TERMS OF COVER
(INCLUDING POLICY LIMITS AND KEY INCLUSIONS), CROSS LIABILITY CLAUSES, NOTICE
PROVISIONS, ALL THE INFORMATION FROM THE POLICY SCHEDULE AND ANY ENDORSEMENTS IN
FULL, AND ALSO CONTAINING A STATEMENT ACKNOWLEDGING THAT THE PRINCIPAL IS
RELYING UPON THOSE REPRESENTATIONS;

 

(III)                THE SECURITY BONDS REQUIRED UNDER CLAUSE 34; AND

 


(B)                 ALL OF THE CATEGORY 1 MATTERS HAVE BEEN AGREED BETWEEN THE
PRINCIPAL AND THE CONTRACTOR AND THIS AGREEMENT HAS BEEN AMENDED AND UPDATED
ACCORDINGLY, EXCEPT FOR EACH CATEGORY 1 MATTER AS DESCRIBED IN PART A OF
SCHEDULE 37, WHERE REACHING AGREEMENT ON THAT ITEM PRIOR TO EXECUTION OF THIS
AGREEMENT BY THE PRINCIPAL HAS BEEN WAIVED BY THE PRINCIPAL, AND ITEMS THE
SUBJECT OF SUCH WAIVERS ARE DEEMED TO BECOME CATEGORY 2 MATTERS WITH EFFECT FROM
THE DATE OF WAIVER, TO BE DEALT WITH UNDER CLAUSE 2.2.


 

Upon these conditions having been so satisfied, or so waived, the Principal is
entitled to and will execute and date this agreement and those Project Documents
referred to in this clause 2.1 to which it is a party.

 


2.2                CATEGORY 2 MATTERS TO BE DOCUMENTED


 


(A)                 THE CONTRACTOR AND THE PRINCIPAL WILL USE ALL REASONABLE
ENDEAVOURS TO AGREE, RESOLVE OR FINALISE THE CATEGORY 2 MATTERS PRIOR TO THE
PHASE DATE FOR THE NTS MOBILISATION PHASE:


 

(I)                  CONSISTENT WITH THE PRINCIPLES OR DOCUMENTS SET OUT OR
REFERRED TO IN THE CATEGORY 2 MATTERS IN RELATION TO THE SUBJECT MATTER TO BE
AGREED;

 

(II)                 TO MEET THE REQUIREMENTS OF THIS AGREEMENT, INCLUDING THE
REQUIREMENTS DOCUMENT;

 

28

--------------------------------------------------------------------------------


 

(III)                IN ACCORDANCE WITH THIS CLAUSE AND THE PROCESS (IF ANY)
SPECIFIED OR REFERRED TO IN EACH CATEGORY 2 MATTER. 

 


(B)                 IN ADDITION TO ANY PROCESS REFERRED TO IN CLAUSE
2.2(A)(III) THE CONTRACTOR MUST MEET WITH THE PRINCIPAL, MAKE AVAILABLE STAFF
AND CARRY OUT ALL OTHER TASKS REASONABLY REQUESTED BY THE PRINCIPAL AS ARE
NECESSARY IN ORDER FOR THE PARTIES TO AGREE THE CATEGORY 2 MATTERS PRIOR TO THE
PHASE DATE FOR THE NTS MOBILISATION PHASE.


 


(C)                 THE CATEGORY 2 MATTERS WILL, WHEN AGREED, BE DOCUMENTED BY
WAY OF AMENDMENTS TO THIS AGREEMENT.


 


(D)                 THE CATEGORY 2 MATTERS MUST BE AGREED BY THE PHASE DATE FOR
THE NTS MOBILISATION PHASE OR SUCH LATER DATE AS IS AGREED BETWEEN THE PARTIES.


 


(E)                 IF ANY CATEGORY 2 MATTERS ARE NOT AGREED BY THE PHASE DATE
FOR THE NTS MOBILISATION PHASE OR SUCH LATER DATE AS IS AGREED BY THE PARTIES
THEN ON THE PHASE DATE FOR THE NTS MOBILISATION PHASE OR SUCH LATER DATE AS HAS
BEEN AGREED, OR IN THE EVENT THAT A LATER DATE CANNOT BE AGREED, ON THE PHASE
DATE FOR THE NTS MOBILISATION PHASE, THOSE CATEGORY 2 MATTERS WHICH HAVE NOT
BEEN AGREED MAY BE REFERRED BY EITHER PARTY TO THE EXPERT FOR DETERMINATION IN
ACCORDANCE WITH CLAUSE 49.5 TAKING INTO ACCOUNT:


 

(I)                  THE PRINCIPLES SET OUT IN THE RELEVANT CATEGORY 2 MATTERS
OR IN THE RELEVANT DOCUMENTS REFERRED TO IN THE CATEGORY 2 MATTERS;

 

(II)                 THE REQUIREMENTS OF THIS AGREEMENT, INCLUDING THE
REQUIREMENTS DOCUMENT;

 

(III)                THE CONTRACTOR’S WARRANTIES UNDER THIS AGREEMENT, INCLUDING
THAT THE SOLUTION MUST BE FIT FOR SOLUTION PURPOSES; AND

 

(IV)               INDUSTRY PRACTICE AS IT APPLIES TO THE RELEVANT CATEGORY 2
MATTER,

 

except that any determination of the Expert will be final and binding on each
party and clauses 49.5(l) and 49.5(m) will not apply.

 


(F)                  THE CATEGORY 2 MATTERS WILL, WHEN AGREED OR DETERMINED, BE
DOCUMENTED IN ACCORDANCE WITH CLAUSE 2.2(C) AND BE INCORPORATED INTO THE
SOLUTION OR THE INITIAL SERVICES OR THE CORE SERVICES (AS THE CASE MAY BE),
WITHOUT ADDITIONAL COST TO THE PRINCIPAL AND, NOTWITHSTANDING ANY OTHER
PROVISION OF THIS AGREEMENT OTHER THAN CLAUSE 20A, THE CONTRACTOR WILL NOT BE
ENTITLED TO MAKE ANY CLAIM IN RESPECT OF SUCH INCORPORATION.


 


2.3                CONDITIONS PRECEDENT


 

The payment of the Milestone Payment due after the Completion Date for the NTS
Mobilisation Phase is subject to the Principal’s Representative being reasonably
satisfied that the following conditions have been met:

 


(A)                 THE PRINCIPAL’S REPRESENTATIVE HAS RECEIVED ALL OF THE
FOLLOWING IN A FORM AND SUBSTANCE SATISFACTORY TO IT:


 

(I)                  ORIGINAL COUNTERPARTS OF ALL THE FOLLOWING PROJECT
DOCUMENTS, DULY EXECUTED BY ALL PARTIES OTHER THAN THE PRINCIPAL AND
SATISFACTION OF ALL CONDITIONS PRECEDENT TO SUCH DOCUMENTS:

 

29

--------------------------------------------------------------------------------


 

A.                 THE DIRECT AGREEMENTS, AND THE KEY CONTRACTS TO WHICH THEY
RELATE, TO BE ENTERED INTO BY ASCOM, ERG, HEADSTRONG AND G&D; AND

 

B.                  DEEDS OF ASSURANCE REQUIRED UNDER CLAUSE 30.17(C)(I);

 

(II)                 ORIGINAL COUNTERPARTS OF LETTERS OF INTENT SIGNED BY THE
CONTRACTOR AND EACH OF WAYFARER, GUNNEBO, HP, OPTUS AND CHUBB IN RESPECT OF
THEIR RESPECTIVE ENTRY INTO:

 

A.                 A KEY CONTRACT;

 

B.                  A DEED OF ASSURANCE (IN THE CASE OF WAYFARER AND GUNNEBO);
AND

 

C.                  (OTHER THAN WAYFARER AND GUNNEBO IN RESPECT OF THEIR KEY
CONTRACTS WITH ASCOM) A DIRECT AGREEMENT WITH THE PRINCIPAL, AND IN THE CASE OF
WAYFARER AND GUNNEBO THEIR ENTRY INTO A DIRECT AGREEMENT WITH THE CONTRACTOR, AS
REQUIRED TO ENABLE THE CONTRACTOR TO COMPLY WITH ITS OBLIGATIONS UNDER CLAUSE
10.3(H);

 

(III)                COPIES OF ALL THE INSURANCE POLICIES REQUIRED UNDER CLAUSE
36.1, AND NOT ALREADY PROVIDED ON THE COMMENCEMENT DATE, AND CERTIFICATES FROM
AN INSURANCE BROKER AS TO THE CURRENCY OF EACH SUCH POLICY, OR IF THE CONTRACTOR
IS BOUND BY A DUTY OF CONFIDENTIALITY TO THE ISSUER OF ANY SUCH POLICY
PROHIBITING DISCLOSURE OF ITS TERMS, THEN INSTEAD OF A COPY OF SUCH POLICY, A
LETTER FROM THE INSURANCE BROKER TO THE PRINCIPAL STATING THAT THE POLICY
COMPLIES WITH CLAUSE 36 AND CONTAINING THE PRINCIPAL TERMS OF COVER (INCLUDING
POLICY LIMITS AND KEY INCLUSIONS), CROSS LIABILITY CLAUSES, NOTICE PROVISIONS,
ALL THE INFORMATION FROM THE POLICY SCHEDULE AND ANY ENDORSEMENTS IN FULL, AND
ALSO CONTAINING A STATEMENT ACKNOWLEDGING THAT THE PRINCIPAL IS RELYING UPON
THOSE REPRESENTATIONS;

 


(B)                 THE PARTIES HAVE:


 

(I)                  SUBJECT TO CLAUSE 2.3(F), APPOINTED AN EXPERT ON THE TERMS
OF SCHEDULE 14 WITH AMENDMENTS IN WRITING AS REASONABLY REQUIRED BY THE EXPERT,
OR AS OTHERWISE AGREED BETWEEN THE PARTIES AND THE EXPERT AND THE EXPERT DEED
HAS BEEN DULY EXECUTED BY THE CONTRACTOR AND THE EXPERT; AND

 

(II)                 APPOINTED AN ARBITRATOR;

 


(C)                 THE ESCROW AGREEMENT HAS BEEN DULY EXECUTED BY THE
CONTRACTOR AND THE ESCROW AGENT NOMINATED BY THE PRINCIPAL;


 


(D)                 THE CONTRACTOR HAS DEPOSITED WITH THE ESCROW AGENT, ESCROW
MATERIAL IN ACCORDANCE WITH CLAUSE 30.6 AND THE TERMS OF THE ESCROW AGREEMENT;


 


(E)                 THE PRINCIPAL HAS ISSUED A CERTIFICATE OF COMPLETION IN
RESPECT OF THE NTS MOBILISATION PHASE;


 


(F)                  IN THE CASE WHERE AN EXPERT HAS NOT BEEN APPOINTED AT THE
TIME A PARTY WISHES TO REFER A CATEGORY 2 MATTER FOR DETERMINATION UNDER CLAUSE
2.2(E), THE PRINCIPAL WILL REQUEST THE AUSTRALIAN COMMERCIAL DISPUTES CENTRE
(ACDC) TO NOMINATE AN EXPERT WITHIN 5 BUSINESS DAYS, FOLLOWING WHICH THE
PRINCIPAL WILL AS SOON AS IS REASONABLY PRACTICABLE EXECUTE AND PROCURE
EXECUTION BY THE NOMINATED EXPERT OF AN EXPERT

 

30

--------------------------------------------------------------------------------


 


DEED.  THE EXPERT DEED WILL BE ON THE TERMS OF SCHEDULE 14 WITH SUCH AMENDMENTS
TO THOSE TERMS AS MAY BE REASONABLY REQUIRED BY THE NOMINATED EXPERT AND SO AS
TO REFLECT THAT THE EXPERT DEED WILL TERMINATE IMMEDIATELY AFTER THE
DETERMINATION BY THE EXPERT OF ANY CATEGORY 2 MATTER OR CATEGORY 3 MATTER WHICH
IS REFERRED TO THE EXPERT.  THE CONTRACTOR MUST WITHIN 2 BUSINESS DAYS AFTER
RECEIPT FROM THE PRINCIPAL DULY EXECUTE THE EXPERT DEED; AND


 


(G)                 ALL OF THE CATEGORY 2 MATTERS HAVE BEEN AGREED BETWEEN THE
PRINCIPAL AND THE CONTRACTOR OR DETERMINED BY THE EXPERT (AS THE CASE MAY BE)
AND THIS AGREEMENT HAS BEEN AMENDED AND UPDATED ACCORDINGLY.


 


2.4                PRINCIPAL’S BENEFIT AND WAIVER


 


(A)                 EACH OF THE CONDITIONS PRECEDENT SET OUT IN CLAUSES
2.3(A) TO 2.3(E) IS FOR THE SOLE BENEFIT OF THE PRINCIPAL AND MAY ONLY BE
WAIVED, OR DEFERRED, IN WRITING BY THE PRINCIPAL’S REPRESENTATIVE (IN ITS
ABSOLUTE DISCRETION).


 


(B)                 THE REQUIREMENT IN CLAUSE 2.3(G) THAT A CATEGORY 2 MATTER BE
AGREED AS A CONDITION PRECEDENT TO PAYMENT OF THE MILESTONE PAYMENT DUE AFTER
THE COMPLETION DATE OF THE NTS MOBILISATION PHASE MAY BE WAIVED BY THE
PRINCIPAL, AND IF THE PRINCIPAL GIVES SUCH A WAIVER, THE CATEGORY 2 MATTER THE
SUBJECT OF THE WAIVER WILL BE DEEMED TO BECOME A CATEGORY 3 MATTER WITH EFFECT
FROM THE DATE OF WAIVER.


 


2.5                NOTIFICATION


 

The Contractor must notify the Principal’s Representative in writing as and when
it considers that each condition precedent in clause 2.3 has been satisfied.

 


2.6                TIME FOR SATISFACTION


 

The Contractor must take all reasonable steps to satisfy the conditions
precedent in clause 2.3 by:

 


(A)                 FOR THE CONDITIONS PRECEDENT SET OUT IN EACH OF CLAUSES
2.3(A) TO 2.3(E), THE PHASE DATE FOR THE NTS MOBILISATION PHASE OR SUCH LATER
DATE AS THE PRINCIPAL’S REPRESENTATIVE MAY OTHERWISE (IN ITS ABSOLUTE
DISCRETION) NOTIFY TO THE CONTRACTOR IN WRITING;


 


(B)                 FOR THE CONDITION PRECEDENT SET OUT IN CLAUSE 2.3(G), THE
RELEVANT DATE IN ACCORDANCE WITH CLAUSE 2.2(D) OR SUCH LATER DATE BY WHICH THE
EXPERT HAS MADE DETERMINATIONS ON ALL MATTERS REFERRED TO THE EXPERT UNDER
CLAUSE 2.2(E).


 


2.7                FAILURE TO SATISFY CONDITIONS PRECEDENT


 

If the conditions precedent in clause 2.3 are not satisfied or waived by the
relevant date under clause 2.6, then:

 


(A)                 THE PRINCIPAL MAY AT ITS OPTION TERMINATE THIS AGREEMENT;


 


(B)                 IN THE CASE OF TERMINATION FOR FAILURE TO SATISFY THE
CONDITIONS PRECEDENT SET OUT IN CLAUSES 2.3(A) TO 2.3(E) THE CONTRACTOR WILL
INDEMNIFY THE PRINCIPAL AGAINST ALL COSTS, EXPENSES, LOSSES, DAMAGES, CLAIMS OR
LIABILITIES SUFFERED OR INCURRED BY THE PRINCIPAL ARISING OUT OF OR IN
CONNECTION WITH:


 

(I)                  THE FAILURE OF THE CONDITIONS PRECEDENT TO BE SO SATISFIED
OR WAIVED; OR

 

(II)                 THE PROJECT OR THIS AGREEMENT; AND

 

31

--------------------------------------------------------------------------------


 


(C)                 THE CONTRACTOR WILL NOT BE ENTITLED TO BRING ANY CLAIM
AGAINST THE PRINCIPAL ARISING OUT OF OR IN CONNECTION WITH:


 

(I)                  THE FAILURE OF THE CONDITIONS PRECEDENT TO BE SO SATISFIED;
AND

 

(II)                 THE PROJECT OR THIS AGREEMENT.

 


3.                  FUNDAMENTAL OBLIGATIONS


 


3.1                OBLIGATIONS


 

The Contractor must design, develop, integrate, install, test and implement the
Solution, conduct other testing and develop, test and provide the Initial
Services and the Core Services in accordance with, and in compliance with, the
following:

 


(A)                 THIS AGREEMENT, INCLUDING THE REQUIREMENTS DOCUMENT;


 


(B)                 THE SOLUTION DOCUMENTATION, INCLUDING THE NTS REQUIREMENTS
SPECIFICATION;


 


(C)                 THE OTHER PROJECT DOCUMENTS; AND


 


(D)                 ALL APPROVALS, ALL LAWS AND ALL APPLICABLE REQUIREMENTS OF
ANY AUTHORITY.


 


3.2                DUE DILIGENCE


 

The Contractor warrants that prior to the date of this agreement:

 


(A)                 IT HAS DONE EVERYTHING THAT WOULD BE EXPECTED OF A
CONTRACTOR WITH EXPERTISE IN THIS AREA IN ASSESSING THE SCOPE OF THE WORK AND
THE RISKS WHICH IT IS ASSUMING UNDER THIS AGREEMENT;


 


(B)                 WITHOUT LIMITING PARAGRAPH (A) IT HAS:


 

(I)                  EXAMINED THE PROPERTY TO WHICH IT REQUIRES ACCESS TO CARRY
OUT THE WORK AND HAS SATISFIED ITSELF FULLY AS TO THE CONDITIONS AND ACCESS
WHICH MAY AFFECT ITS PERFORMANCE OF THE WORK;

 

(II)                 INFORMED ITSELF COMPLETELY OF THE NATURE OF THE WORK AND
MATERIALS NECESSARY FOR THE WORK;

 

(III)                INFORMED ITSELF OF ALL REGULATORY REQUIREMENTS OF THE
GOVERNMENT AND ANY AUTHORITY IN RELATION TO THE WORK GENERALLY;

 

(IV)               CHECKED AND CAREFULLY CONSIDERED THE DUE DILIGENCE MATERIAL;

 

(V)                CHECKED AND CAREFULLY CONSIDERED THE NTS REQUIREMENTS
DOCUMENT; AND

 


(C)                 OBTAINED ALL APPROPRIATE PROFESSIONAL AND TECHNICAL ADVICE
ON ALL MATTERS AND CIRCUMSTANCES IN RESPECT OF THE MATTERS REFERRED TO IN THIS
CLAUSE 3.2.


 


3.3                SOLUTION COMPLIANCE WITH LAWS


 


(A)                 THE CONTRACTOR MUST:


 

(I)                  DESIGN THE SOLUTION TO OPERATE; AND

 

(II)                 ENSURE THE SOLUTION OPERATES,

 

32

--------------------------------------------------------------------------------


 

in compliance with all Approvals, all requirements of any Authority and all laws
and industry codes, including all applicable banking, funds transfer, deposit
holding, privacy and related laws, regulations and directives, from time to time
applicable to the operation of the Solution.

 


(B)                 IF THE CONTRACTOR MUST OBTAIN AN AFSL IN ORDER TO COMPLY
WITH THIS AGREEMENT, THE OBTAINING OF AN AFSL WILL BE CONSIDERED A VARIATION AND
CLAUSE 20 WILL APPLY, EXCEPT THAT THE MAXIMUM VALUE OF THAT VARIATION,
CALCULATED IN ACCORDANCE WITH CLAUSE 20.4, FOR WHICH THE PRINCIPAL WILL BE
LIABLE TO THE CONTRACTOR IS $500,000.


 


3.4                ASSISTANCE


 

The Contractor must provide all reasonable assistance to enable the Principal,
the Bus Operators and the Access Providers to comply with all Approvals,
requirements of any Authority and all laws and industry codes, including all
banking, funds transfer, deposit holding, privacy and related laws, regulations
and directives, from time to time applicable to the Principal, the Bus Operators
or the Access Providers in relation to any matter dealt with in or connected
with this agreement.  The cost to the Contractor of providing such assistance
will be relevant to, and will be taken into account in, determining whether it
is reasonable in a particular instance for the Contractor to provide assistance
under this clause.

 


3.5                RESPONSE MATRICES


 

Where a Response Matrix in the column headed Minimum Requirement Compliance
Level is marked:

 


(A)                 “F” THE CONTRACTOR AGREES TO FULLY COMPLY WITH ALL ASPECTS
OF THE SUBJECT MATTER IN THE NTS REQUIREMENTS DOCUMENT AND THE CONTRACTOR’S
RESPONSE TO WHICH THE “F” APPLIES AND AGREES THAT THE PRICE OF THIS COMPLIANCE
IS INCLUDED WITHIN THE CAPITAL PRICE, SERVICES CHARGE OR DELIVERY SERVICES
CHARGE; OR


 


(B)                 “Q” THE CONTRACTOR:


 

(I)                  TO THE EXTENT THAT COMPLIANCE WITH ANY ASPECT OF THE
SUBJECT MATTER TO WHICH THAT “Q” APPLIES IS NOT QUALIFIED IN THE CONTRACTOR’S
RESPONSE, AGREES TO FULLY COMPLY WITH THOSE ASPECTS OF THE SUBJECT MATTER IN THE
NTS REQUIREMENTS DOCUMENT AND THE CONTRACTOR’S RESPONSE AND AGREES THAT THE
PRICE OF THIS COMPLIANCE IS INCLUDED WITHIN THE CAPITAL PRICE, SERVICES CHARGE
OR DELIVERY SERVICES CHARGE; AND

 

(II)                 TO THE EXTENT THAT COMPLIANCE WITH ANY ASPECT OF THE
SUBJECT MATTER TO WHICH THAT “Q” RELATES IS QUALIFIED IN THE CONTRACTOR’S
RESPONSE, AGREES TO FULLY COMPLY WITH THOSE ASPECTS OF THE SUBJECT MATTER IN THE
CONTRACTOR’S RESPONSE AND AGREES THAT THE PRICE OF THIS COMPLIANCE IS INCLUDED
WITHIN THE CAPITAL PRICE, SERVICES CHARGE OR DELIVERY SERVICES CHARGE; OR

 


(C)                 “X” OR IS LEFT BLANK THE CONTRACTOR AGREES TO COMPLY WITH
ALL ASPECTS OF THE SUBJECT MATTER IN THE CONTRACTOR’S RESPONSE TO WHICH THAT “X”
OR BLANK SPACE APPLIES.


 


4.                  APPROVALS


 


(A)                 THE CONTRACTOR MUST OBTAIN ALL APPROVALS REQUIRED IN
CONNECTION WITH THE WORK AND THE SOLUTION.

 

33

--------------------------------------------------------------------------------


 


(B)                 PRIOR TO BEGINNING ANY PHASE FOR WHICH ANY APPROVAL REFERRED
TO IN CLAUSE 4(A) IS REQUIRED, THE CONTRACTOR MUST FURNISH THE PRINCIPAL WITH
FULLY EXECUTED COPIES OF ALL APPROVALS REQUIRED FOR SUCH PHASE.


 


5.                  CHANGE IN LAW


 


5.1                MEANING


 

A change in law means:

 


(A)                 A CHANGE IN AN EXISTING LAW OF THE STATE OF VICTORIA OR THE
COMMONWEALTH OF AUSTRALIA;


 


(B)                 A NEW LAW OF THE STATE OF VICTORIA OR THE COMMONWEALTH OF
AUSTRALIA; OR


 


(C)                 ANY CHANGE IN THE INTERPRETATION OR APPLICATION OF ANY LAW
OF THE STATE OF VICTORIA OR THE COMMONWEALTH OF AUSTRALIA RESULTING FROM A
DECISION OF A GOVERNMENTAL AGENCY (BUT NOT ANY OTHER CHANGE IN THE WAY A LAW IS
INTERPRETED),


 

which:

 


(D)                 TAKES EFFECT AFTER THE DATE OF THIS AGREEMENT, WHICH EITHER:


 

(I)                  APPLIES SOLELY TO THE CONTRACTOR; OR

 

(II)                 IS DIRECTED SPECIFICALLY OR EXCLUSIVELY AT THE PROJECT;

 

and which:

 

(III)                HAS A MATERIAL EFFECT ON THE CONTRACTOR CARRYING OUT THE
WORK; AND

 

(IV)               RESULTS IN AN INCREASE OR DECREASE IN THE CONTRACTOR’S COSTS
OF CARRYING OUT THE WORK,

 

or

 


(E)                 TAKES EFFECT AFTER THE SOLUTION COMPLETION DATE; AND


 

(I)                  IS DIRECTED SPECIFICALLY OR EXCLUSIVELY AT THE
MICROPAYMENT, AUTOMATED FARE COLLECTION OR NON-CASH PAYMENT FACILITY INDUSTRIES;
AND

 

(II)                 WHEN AGGREGATED WITH ANY PREVIOUS CHANGES IN LAW REFERRED
TO IN CLAUSE 5.1(E)(I) IN A YEAR IN RESPECT OF WHICH THE CONTRACTOR COULD NOT
CLAIM COMPENSATION OR ADJUSTMENT AS A CONSEQUENCE OF THE OPERATION OF CLAUSE
5.2(C), WOULD INVOLVE A NET INCREASE IN THE COSTS OF CARRYING OUT THE WORK IN
THE AGGREGATE OF MORE THAN $[**] FOR EACH YEAR (A YEAR BEING EACH SUCCESSIVE 12
MONTH PERIOD CALCULATED FROM THE COMMENCEMENT DATE),

 

and with which the Contractor is legally obliged or required by the Principal to
comply and for the avoidance of doubt, excludes a change in an existing Law or a
new Law in respect of:

 


(F)                  INCOME TAX ON TAXABLE INCOME (AS THAT TERM IS USED IN THE
TAX ACT) OR WHICH IS RELATED TO THE CALCULATION OF TAXABLE INCOME; OR


 


(G)                 ANY TAX, LEVY, IMPOST, DEDUCTION, CHARGE, DUTY OR
WITHHOLDING TAX WHICH IS LEVIED OR IMPOSED BY A GOVERNMENTAL AGENCY, INCLUDING
ANY INCOME, CAPITAL GAINS, WITHHOLDING, STAMP AND TRANSACTION TAX, DUTY OR
CHARGE, TOGETHER WITH INTEREST,

 

34

--------------------------------------------------------------------------------


 


PENALTIES, CHARGES, FEES, OR OTHER AMOUNTS (IF ANY) IMPOSED OR MADE IN RESPECT
OF THOSE MATTERS (“CHANGE IN LAW”).


 


5.2                PROCEDURE


 


(A)                 IF THERE IS A CHANGE IN LAW AND EITHER PARTY WISHES CLAUSE
5.2(B) TO APPLY, THEN THAT PARTY MUST WITHIN 20 BUSINESS DAYS OF THE CHANGE IN
LAW, GIVE A WRITTEN NOTICE TO THE OTHER PARTY STATING THAT CLAUSE 5.2(B) APPLIES
AND CONTAINING:


 

(I)                  DETAILS OF THE CHANGE IN LAW; AND

 

(II)                 THAT PARTY’S ESTIMATE OF THE INCREASE OR DECREASE (AS THE
CASE MAY BE) IN THE CONTRACTOR’S COSTS OF CARRYING OUT THE WORK IN COMPLIANCE
WITH THE CHANGE IN LAW INCLUDING SUFFICIENT INFORMATION TO SUPPORT THE ESTIMATE.

 


(B)                 SUBJECT TO CLAUSE 5.2(C), THE PRINCIPAL AND THE CONTRACTOR
WILL MEET WITHIN 20 BUSINESS DAYS OF A NOTICE BEING GIVEN UNDER CLAUSE
5.2(A) AND WILL NEGOTIATE IN GOOD FAITH AND ENDEAVOUR TO AGREE TO ANY INCREASE
OR DECREASE (AS THE CASE MAY BE) IN THE CONTRACTOR’S COSTS OF CARRYING OUT THE
WORK IN COMPLIANCE WITH THE CHANGE IN LAW AND WHERE THE PARTIES AGREE THE AMOUNT
OF THE INCREASE OR DECREASE IN COSTS REFERRED TO IN CLAUSE 5.2(A)(II):


 

(I)                  FOR OPERATING COSTS THE RELEVANT COMPONENT OR COMPONENTS OF
THE SERVICE CHARGES PAYABLE BY THE PRINCIPAL TO THE CONTRACTOR UNDER THIS
AGREEMENT:

 

A.                 IN THE CASE OF A DECREASE IN COSTS, WILL BE DECREASED; AND

 

B.                  IN THE CASE OF AN INCREASE IN COSTS, WILL BE INCREASED; AND

 

(II)                 FOR THE COSTS OF CAPITAL EXPENDITURE, AT THE OPTION OF THE
PRINCIPAL:

 

A.                 IN THE CASE OF A DECREASE, THE AGREED AMOUNT WILL BE EITHER
DEDUCTED FROM THE RELEVANT COMPONENT OR COMPONENTS OF THE AMOUNTS PAYABLE UNDER
THIS AGREEMENT (THE CAPITAL PRICE OR THE SERVICE CHARGES) OR BE A DEBT DUE AND
PAYABLE BY THE CONTRACTOR TO THE PRINCIPAL WITHIN 30 DAYS OF DEMAND BY THE
PRINCIPAL;

 

B.                  IN THE CASE OF AN INCREASE, THE AMOUNT WILL BE PAYABLE BY
LUMP SUM AFTER COMPLETION OF THE WORK THE SUBJECT OF THE CAPITAL EXPENDITURE OR
BY INCREASING THE CAPITAL PRICE OR THE SERVICE CHARGES (AS RELEVANT); AND

 

C.                  WHERE COMPLIANCE WITH THE CHANGE IN LAW NECESSITATES A
VARIATION, THE VALUE OF THAT VARIATION, AND PAYMENT FOR IT, WILL BE DEALT WITH
UNDER CLAUSE 20.

 


(C)                 THE CONTRACTOR CANNOT CLAIM COMPENSATION OR ADJUSTMENT UNDER
CLAUSE 5.2(B) UNLESS AND UNTIL THE AGGREGATE NET INCREASE IN THE COSTS OF
CARRYING OUT THE WORK IN RESPECT OF ONE OR MORE CHANGES IN LAW OCCURRING IN A
YEAR EXCEEDS $[**] FOR EACH YEAR (A YEAR BEING EACH SUCCESSIVE 12 MONTH PERIOD
CALCULATED FROM THE COMMENCEMENT DATE).


 


(D)                 IF NO AGREEMENT IS REACHED WITHIN 30 BUSINESS DAYS (OR SUCH
OTHER PERIOD THAT THE PRINCIPAL AND THE CONTRACTOR AGREE UPON) OF A NOTICE BEING
GIVEN UNDER CLAUSE 5.2(A):

 

35

--------------------------------------------------------------------------------


 

(I)                  IN THE CASE OF A DECREASE IN THE CONTRACTOR’S COSTS OF
CARRYING OUT THE WORK IN COMPLIANCE WITH THE CHANGE IN LAW, THE PRINCIPAL’S
REPRESENTATIVE WILL DETERMINE AND ADVISE THE CONTRACTOR OF THE AMOUNT OF THE
DECREASE AND THAT AMOUNT WILL THEN BE PAYABLE IN THE MANNER DESCRIBED IN CLAUSE
5.2(B); AND

 

(II)                 IN THE CASE OF AN INCREASE IN THE CONTRACTOR’S COSTS OF
CARRYING OUT THE WORK IN COMPLIANCE WITH THE CHANGE IN LAW, THE PRINCIPAL’S
REPRESENTATIVE WILL REASONABLY DETERMINE AND ADVISE THE CONTRACTOR OF THE AMOUNT
OF THE INCREASED COSTS AS THEY ARE ACTUALLY INCURRED AND, SUBJECT TO THE
CONTRACTOR HAVING TAKEN ALL REASONABLE STEPS TO MITIGATE THOSE INCREASED COSTS,
THE RELEVANT COMPONENT OR COMPONENTS OF THE AMOUNTS PAYABLE BY THE PRINCIPAL TO
THE CONTRACTOR UNDER THIS AGREEMENT WILL THEN BE INCREASED BY THAT AMOUNT OR
OTHERWISE PAYABLE IN THE MANNER DESCRIBED IN CLAUSE 5.2(B).

 


(E)                 IF THE CONTRACTOR DISPUTES A DETERMINATION BY THE
PRINCIPAL’S REPRESENTATIVE UNDER CLAUSE 5.2(D), IT MUST WITHIN 5 BUSINESS DAYS
OF RECEIPT OF NOTICE OF THAT DETERMINATION GIVE THE PRINCIPAL’S REPRESENTATIVE
NOTICE OF THE DISPUTE AND IF THE MATTER IS NOT RESOLVED WITHIN 20 BUSINESS DAYS
OF THAT NOTICE BY THE PRINCIPAL’S REPRESENTATIVE, THE DISPUTE WILL BE DETERMINED
BY THE EXPERT IN ACCORDANCE WITH CLAUSE 49.5.


 


(F)                  THE CONTRACTOR MUST COMPLY WITH ANY CHANGE IN LAW.


 


6.                  RELATIONSHIP BETWEEN THE PRINCIPAL AND THE CONTRACTOR


 


6.1                NO PARTNERSHIP, JOINT VENTURE OR OTHER FIDUCIARY RELATIONSHIP


 

Nothing in, or contemplated by, the Project Documents will be construed or
interpreted as constituting a relationship between the Principal and the
Operators on the one hand and the Contractor on the other hand as that of
partners, joint venturers, fiduciaries, employer and employee, principal and
agent or any other fiduciary relationship.

 


6.2                STATUTORY FUNCTIONS


 


(A)                 THIS AGREEMENT WILL NOT IN ANY WAY UNLAWFULLY RESTRICT OR
AFFECT THE UNFETTERED DISCRETION OF THE PRINCIPAL, THE GOVERNMENT, THE
GOVERNMENTAL AGENCIES OR ANY OPERATOR TO EXERCISE ANY OF ITS FUNCTIONS AND
POWERS UNDER ANY LEGISLATION.


 


(B)                 ANYTHING WHICH THE PRINCIPAL, THE GOVERNMENT, THE
GOVERNMENTAL AGENCIES OR ANY OPERATOR DOES, FAILS TO DO OR PURPORTS TO DO
PURSUANT TO ITS FUNCTIONS AND POWERS UNDER LEGISLATION WILL BE DEEMED NOT TO BE
OR CAUSE AN ACT OR OMISSION BY THE PRINCIPAL UNDER THIS AGREEMENT AND WILL NOT
ENTITLE THE CONTRACTOR TO MAKE ANY CLAIM AGAINST THE PRINCIPAL UNDER THIS
AGREEMENT APART FROM A CLAIM FOR BREACH OF THIS AGREEMENT.


 


(C)                 DESPITE CLAUSES 6.2(A) AND (B), THE PRINCIPAL IS NOT
RELIEVED FROM ANY CLAIM THAT THE CONTRACTOR MAY HAVE AGAINST THE PRINCIPAL FOR
IT EXERCISING ANY OF ITS FUNCTIONS OR POWERS UNDER ANY LEGISLATION IN A MANNER:


 

(I)                  CONTRARY TO AN EXPRESS OBLIGATION OF THE PRINCIPAL UNDER
THIS AGREEMENT; OR

 

(II)                 INCONSISTENT WITH, OR THAT DEPRIVES THE CONTRACTOR OF, AN
EXPRESS RIGHT OR ENTITLEMENT OF THE CONTRACTOR UNDER THIS AGREEMENT,

 

36

--------------------------------------------------------------------------------


 

and the existence of such obligation, right or entitlement and the existence and
amount of such Claim is to be assessed assuming clauses 6.2(a) and (b) do not
apply.

 


6.3                REVIEW BY THE PRINCIPAL


 

Notwithstanding any other provision of this agreement:

 


(A)                 ANY REVIEW OR APPROVAL OF, COMMENT UPON OR INPUT INTO, BY
THE PRINCIPAL, ANY OF THE PRINCIPAL’S ADVISERS, ANY ACCESS PROVIDER OR ANY
ACCESS PROVIDER’S ADVISERS, ANY BUS OPERATOR OR ANY BUS OPERATOR’S ADVISERS OR
ANY STAKEHOLDER OF ANY MATERIAL, DOCUMENTS OR OTHER INFORMATION PREPARED OR
PROVIDED BY THE CONTRACTOR UNDER OR IN CONNECTION WITH THIS AGREEMENT;


 


(B)                 ANY INSPECTION OR TESTING BY THE PRINCIPAL OF THE SOLUTION;
OR


 


(C)                 ANY INFORMATION SET OUT IN ANY SCHEDULE OR EXHIBIT,


 

will not relieve the Contractor of its responsibility for such material,
document or information or of its obligations or liabilities under this
agreement.  A failure by the Principal or any of the Principal’s advisers to
notify the Contractor of any defect in or concern associated with any such
material, document or information or following any such inspection will not
relieve the Contractor of its liabilities, or constitute a waiver of any of the
Principal’s rights, under this agreement, including the Requirements Document
and the NTS Requirements Specification.

 


6.4                RELIANCE


 

The Contractor acknowledges and warrants that it is aware that the Principal has
relied upon the warranties contained in this agreement in entering into this
agreement.

 


6.5                NO REPRESENTATIONS BY THE PRINCIPAL OR OTHERS


 

The Contractor acknowledges:

 


(A)                 THAT NONE OF THE PRINCIPAL, THE GOVERNMENT, THE GOVERNMENTAL
AGENCIES OR ANY OF THE ACCESS PROVIDERS, THE BUS OPERATORS OR STAKEHOLDERS HAVE
MADE OR MAKE ANY REPRESENTATION, ASSUMED OR ASSUME ANY DUTY OF CARE OR MADE OR
MAKE ANY WARRANTY:


 

(I)                  IN RESPECT OF POTENTIAL USE OF THE SOLUTION;

 

(II)                 AS TO THE ACCURACY, COMPLETENESS, SUITABILITY OR EFFICACY
OF ANY INFORMATION OR DATA SUPPLIED OR MADE AVAILABLE TO THE CONTRACTOR; AND

 

(III)                THAT ALL RELEVANT INFORMATION OR DATA IN THE PRINCIPAL’S
POSSESSION RELATING TO THE OPERATORS HAS BEEN PROVIDED TO THE CONTRACTOR;

 


(B)                 THAT TO THE EXTENT PERMITTED BY LAW, THE PRINCIPAL, THE
GOVERNMENT, THE GOVERNMENT AGENCIES, THE ACCESS PROVIDERS, THE BUS OPERATORS AND
THE STAKEHOLDERS ARE NOT LIABLE AND THE CONTRACTOR WILL HAVE NO RIGHTS
WHATSOEVER TO BRING ANY ACTION AGAINST THE PRINCIPAL (AT LAW, IN EQUITY OR
OTHERWISE) FOR ANY COSTS, LOSSES, EXPENSES, LIABILITIES, PAYMENTS, OUTGOINGS OR
DAMAGES THE CONTRACTOR SUFFERS OR INCURS ARISING OUT OF OR IN CONNECTION WITH
ANY MATTER REFERRED TO IN CLAUSE 6.5(A);


 


(C)                 AND CONFIRMS THAT PRIOR TO ENTERING INTO THIS AGREEMENT, IT
CARRIED OUT ALL INVESTIGATIONS AND EXAMINATIONS NECESSARY TO ASCERTAIN THE RISKS
ASSOCIATED WITH THE PROJECT;

 

37

--------------------------------------------------------------------------------


 


(D)                 AND CONFIRMS THAT IT DID NOT RELY UPON ANY REPRESENTATION,
INFORMATION OR DATA MADE AVAILABLE, OR PROVIDED TO IT, BY THE PRINCIPAL, THE
GOVERNMENT, THE GOVERNMENTAL AGENCIES, THE ACCESS PROVIDERS, THE BUS OPERATORS
OR ANY STAKEHOLDER IN ENTERING INTO THIS AGREEMENT; AND


 


(E)                 AND WARRANTS THAT IT DOES NOT RELY ON ANY REPRESENTATION OR
WARRANTY MADE BY OR ON BEHALF OF THE PRINCIPAL, THE ACCESS PROVIDERS OR THE BUS
OPERATORS WHICH IS NOT SET OUT IN THIS AGREEMENT.


 


6.6                PRICING WARRANTY


 

The Contractor warrants, for the benefit of the Principal, that as at the date
of this agreement the pricing under this agreement, including the pricing of
components of the Solution, is the same or lower than pricing offered by the
Contractor for similar products or services anywhere in the world when
determined on a like for like basis and taking into account the supply of the
Solution and the Services in Australia.

 


7.                  PROJECT MANAGEMENT


 


7.1                PROJECT CONTROL GROUP


 


(A)                 THE PRINCIPAL AND THE CONTRACTOR WILL, WITHIN 1 BUSINESS DAY
OF THE COMMENCEMENT DATE, ESTABLISH A PROJECT CONTROL GROUP CONSISTING OF:


 

(I)                  THE PROJECT DIRECTOR AND THE PRINCIPAL’S REPRESENTATIVE;

 

(II)                 2 PERSONS FROM EACH PARTY HOLDING SENIOR POSITIONS; AND

 

(III)                SUCH OTHER MEMBERS AS THE PARTIES MAY FROM TIME TO TIME
AGREE.

 

The persons referred to in clause 7.1(a)(ii) may appoint delegates to attend
Project Control Group meetings in their absence and to otherwise discharge their
responsibilities in relation to the Project Control Group.

 


(B)                 THE OBJECTIVES OF THE PROJECT CONTROL GROUP WILL BE TO
MONITOR AND REVIEW THE PROGRESS OF THE PROJECT (AND THE MONTHLY PROGRESS REPORTS
PROVIDED BY THE CONTRACTOR UNDER CLAUSE 13.4), TO ASSIST IN DELIVERY AND
OPERATION AND TO CONSIDER MATTERS REFERRED TO THE PROJECT CONTROL GROUP BY
EITHER PARTY.


 


(C)                 THE PROJECT CONTROL GROUP WILL MEET:


 

(I)                  FOR THE FIRST TIME ON THE FIRST TUESDAY AFTER THE
COMMENCEMENT DATE;

 

(II)                 EVERY FOUR WEEKS THEREAFTER ON A TUESDAY UNTIL THE SOLUTION
COMPLETION DATE, UNLESS OTHERWISE AGREED;

 

(III)                AS REQUIRED BY THE PRINCIPAL TO REVIEW A MONTHLY PROGRESS
REPORT PROVIDED BY THE CONTRACTOR UNDER CLAUSE 13.4;

 

(IV)               AS REQUIRED UNDER CLAUSE 49.3; AND

 

(V)                AFTER THE SOLUTION COMPLETION DATE, AS REQUESTED BY EITHER
PARTY.

 


(D)                 THE PRINCIPAL’S REPRESENTATIVE WILL CONVENE MEETINGS OF THE
PROJECT CONTROL GROUP, PREPARE THE MINUTES OF ALL MEETINGS AND DISTRIBUTE THE
MINUTES SIGNED BY THE PROJECT DIRECTOR AND THE PRINCIPAL’S REPRESENTATIVE TO
MEMBERS OF THE PROJECT CONTROL

 

38

--------------------------------------------------------------------------------


 


GROUP.  THE PRINCIPAL’S REPRESENTATIVE WILL APPOINT A MEMBER OF THE PROJECT
CONTROL GROUP TO CHAIR EACH MEETING.


 


(E)                 THE PRINCIPAL HAS THE RIGHT TO INVITE REPRESENTATIVES OF
OPERATORS AND STAKEHOLDERS TO ATTEND AND PARTICIPATE IN ANY MEETING OF THE
PROJECT CONTROL GROUP.


 


(F)                  THE PRINCIPAL’S REPRESENTATIVE MAY REQUEST THE CONTRACTOR
TO PROCURE THE ATTENDANCE OF REPRESENTATIVES OF ANY SUBCONTRACTOR, SUPPLIER OR
CONSULTANT OF THE CONTRACTOR AT ANY MEETING OF THE PROJECT CONTROL GROUP AND THE
CONTRACTOR MUST COMPLY WITH ANY SUCH REQUEST AT THE CONTRACTOR’S COST.


 


(G)                 MEETINGS OF THE PROJECT CONTROL GROUP MUST BE HELD AT
CONVENIENT VENUES IN MELBOURNE, UNLESS OTHERWISE AGREED.


 


(H)                 DECISIONS OF THE PROJECT CONTROL GROUP WILL NOT BE BINDING
ON THE PRINCIPAL AND THE CONTRACTOR UNLESS THEY ARE IN WRITING AND SIGNED BY THE
PROJECT DIRECTOR AND THE PRINCIPAL’S REPRESENTATIVE.


 


7.2                KEY PERSONNEL


 


(A)                 THE CONTRACTOR UNDERTAKES TO THE PRINCIPAL THAT DURING THE
TERM IT WILL:


 

(I)                  ENGAGE ON A FULL TIME BASIS THOSE PEOPLE SPECIFIED IN
PART A OF SCHEDULE 2 IN THE ROLES SPECIFIED IN PART A OF SCHEDULE 2 AND FOR THE
PERIOD SPECIFIED IN PART A OF SCHEDULE 2.

 

(II)                 ONLY ENGAGE OTHER PEOPLE IN THE ROLES SPECIFIED IN PART A
OF SCHEDULE 2 WITH THE PRIOR WRITTEN APPROVAL OF THE PRINCIPAL;

 

(III)                NOT REPLACE THE PEOPLE SPECIFIED IN PART A OF SCHEDULE 2
(OR APPROVED BY THE PRINCIPAL PURSUANT TO CLAUSE 7.2(A)(II)) WITHOUT THE
APPROVAL OF THE PRINCIPAL UNLESS THAT PERSON CEASES TO BE EMPLOYED BY THE
CONTRACTOR, ANY RELATED BODY CORPORATE OR ANY SUBCONTRACTOR, IN WHICH CASE THAT
PERSON MUST BE REPLACED WITH A PERSON OF AT LEAST EQUIVALENT ABILITY, EXPERTISE
AND EXPERIENCE WHO MEETS THE RELEVANT MINIMUM QUALIFICATIONS SET OUT IN PART B
OF SCHEDULE 2 AND IS APPROVED IN WRITING BY THE PRINCIPAL, WITH ANY SUCH
CHANGEOVER HANDLED TO ENSURE THE CONTINUITY OF THE PROJECT;

 

(IV)               NOT TERMINATE THE EMPLOYMENT OF THE PEOPLE SPECIFIED IN
PART A OF SCHEDULE 2 (OR APPROVED BY THE PRINCIPAL PURSUANT TO CLAUSE
7.2(A)(II)) WITHOUT THE PRIOR WRITTEN APPROVAL OF THE PRINCIPAL;

 

(V)                IF THE PRINCIPAL DETERMINES THAT THE CONTRACTOR’S
REPRESENTATIVE IS NOT PERFORMING ITS ROLE ADEQUATELY OR IS ENGAGING OR HAS
ENGAGED IN IMPROPER CONDUCT, THE CONTRACTOR WILL WITHIN 20 BUSINESS DAYS OF
RECEIVING WRITTEN NOTICE FROM THE PRINCIPAL’S REPRESENTATIVE PROCURE THE REMOVAL
OF THAT PERSON FROM THE JOB AND ENSURE THAT THE PERSON IS NOT RE-EMPLOYED IN ANY
JOB WHICH IS PART OF THE PROJECT WITHOUT THE PRIOR WRITTEN APPROVAL OF THE
PRINCIPAL;

 

(VI)               IF THE PRINCIPAL DETERMINES ANY PERSONNEL ENGAGED BY THE
CONTRACTOR OR ANY SUBCONTRACTOR IN THE PROJECT ARE NOT PERFORMING THEIR ROLE
ADEQUATELY OR ARE ENGAGING OR HAVE ENGAGED IN IMPROPER CONDUCT, THE CONTRACTOR
WILL WITHIN 20 BUSINESS DAYS OF RECEIVING WRITTEN NOTICE FROM THE PRINCIPAL’S
REPRESENTATIVE PROCURE THE REMOVAL OF THAT PERSON FROM THE JOB AND ENSURE THAT
THAT PERSON IS NOT RE-EMPLOYED IN ANY JOB WHICH IS

 

39

--------------------------------------------------------------------------------


 

PART OF THE PROJECT WITHOUT THE PRIOR WRITTEN APPROVAL OF THE PRINCIPAL; AND

 

(VII)              INDEMNIFY THE PRINCIPAL IN RELATION TO ANY AND ALL CLAIMS,
DEMANDS OR PROCEEDINGS MADE OR INSTITUTED BY ANY PERSONNEL ENGAGED BY THE
CONTRACTOR OR ANY SUBCONTRACTOR, INCLUDING ANY CLAIMS FOR REMUNERATION, ACCRUED
ENTITLEMENTS, TERMINATION ENTITLEMENTS (HOWSOEVER DESCRIBED AND INCLUDING ANY
SEVERANCE OR REDUNDANCY ENTITLEMENTS), UNFAIR DISMISSAL CLAIMS OR EQUAL
OPPORTUNITY CLAIMS.

 


(B)                 THE CONTRACTOR WARRANTS THAT THOSE PEOPLE SPECIFIED IN
PART A OF SCHEDULE 2 IN THE ROLES SPECIFIED IN PART A OF SCHEDULE 2, AND ANY
PERSON SUBSEQUENTLY APPOINTED IN ANY OF THE ROLES SPECIFIED IN PART A OF
SCHEDULE 2, MEET THE RELEVANT MINIMUM QUALIFICATIONS SET OUT IN PART B OF
SCHEDULE 2.


 


(C)                 THE CONTRACTOR IS BOUND BY ANY ACT OR OMISSION OF THE
PROJECT DIRECTOR AND THE PROJECT MANAGER NAMED IN PART A OF SCHEDULE 2 AND ANY
DIRECTION, NOTICE, OR INSTRUCTION GIVEN TO THE PROJECT DIRECTOR AND THE PROJECT
MANAGER WILL BE DEEMED TO BE A DIRECTION, NOTICE, OR INSTRUCTION TO THE
CONTRACTOR.


 


7.3                CONTRACTOR’S REPRESENTATIVE


 


(A)                 THE CONTRACTOR MUST WITHIN 5 BUSINESS DAYS OF THE
COMMENCEMENT DATE GIVE NOTICE IN WRITING TO THE PRINCIPAL’S REPRESENTATIVE OF
THE PERSON THAT WILL ACT AS A REPRESENTATIVE OF AND BE AUTHORISED TO ACT ON
BEHALF OF IT IN DISCHARGING ITS FUNCTIONS UNDER THIS AGREEMENT.


 


(B)                 THE CONTRACTOR MUST OBTAIN THE PRINCIPAL’S PRIOR WRITTEN
APPROVAL TO ANY APPOINTMENT MADE UNDER CLAUSE 7.3(A), SUCH APPROVAL NOT TO BE
UNREASONABLY WITHHELD OR DELAYED.


 


(C)                 THE CONTRACTOR MAY BY NOTICE IN WRITING TO THE PRINCIPAL’S
REPRESENTATIVE SUBSTITUTE A PERSON APPOINTED UNDER CLAUSE 7.3(A) WITH ANOTHER
PERSON, PROVIDED THE CONTRACTOR HAS OBTAINED THE PRIOR WRITTEN APPROVAL OF THE
PRINCIPAL, WHICH MUST NOT BE UNREASONABLY WITHHELD OR DELAYED.


 


(D)                 THE CONTRACTOR IS BOUND BY ANY ACT OR OMISSION OF THE PERSON
APPOINTED UNDER THIS CLAUSE 7.3 AND ANY DIRECTION, NOTICE, OR INSTRUCTION GIVEN
TO THE PERSON APPOINTED UNDER THIS CLAUSE 7.3 WILL BE DEEMED TO BE A DIRECTION,
NOTICE, OR INSTRUCTION TO THE CONTRACTOR.


 


7.4                PRINCIPAL’S REPRESENTATIVE


 


(A)                 THE PRINCIPAL:


 

(I)                  WILL APPOINT A PERSON TO BE THE PRINCIPAL’S REPRESENTATIVE
FOR THE PURPOSES OF THIS AGREEMENT;

 

(II)                 MAY AT ANY TIME REPLACE THE PRINCIPAL’S REPRESENTATIVE, IN
WHICH EVENT THE PRINCIPAL MUST APPOINT ANOTHER PERSON AS THE PRINCIPAL’S
REPRESENTATIVE; AND

 

(III)                WILL GIVE WRITTEN NOTICE OF ALL APPOINTMENTS MADE UNDER
CLAUSES 7.4(A)(I) AND 7.4(A)(II) TO THE CONTRACTOR.

 

40

--------------------------------------------------------------------------------


 


(B)                 THE PRINCIPAL’S REPRESENTATIVE MAY:


 

(I)                  BY WRITTEN NOTICE TO THE CONTRACTOR APPOINT PERSONS TO
EXERCISE ANY OF THE PRINCIPAL’S REPRESENTATIVE’S FUNCTIONS UNDER THIS AGREEMENT;

 

(II)                 NOT APPOINT MORE THAN ONE PERSON TO EXERCISE THE SAME
FUNCTION UNDER THIS AGREEMENT; AND

 

(III)                REVOKE ANY APPOINTMENT MADE UNDER CLAUSE 7.4(B)(I) BY
NOTICE IN WRITING TO THE CONTRACTOR.

 


(C)                 THE PRINCIPAL’S REPRESENTATIVE MAY CONTINUE TO EXERCISE A
FUNCTION UNDER THIS AGREEMENT DESPITE APPOINTING ANOTHER PERSON TO EXERCISE THE
FUNCTION UNDER CLAUSE 7.4(B).


 


(D)                 THE PRINCIPAL AND THE CONTRACTOR ACKNOWLEDGE AND AGREE THAT
THE PRINCIPAL’S REPRESENTATIVE AND ANY APPOINTEE OF THE PRINCIPAL’S
REPRESENTATIVE ACT AT ALL TIMES AS AGENTS OF THE PRINCIPAL AND ARE SUBJECT TO
THE DIRECTIONS OF THE PRINCIPAL AND WILL ACT SOLELY IN THE INTERESTS OF THE
PRINCIPAL.


 


(E)                 THE CONTRACTOR MUST COMPLY WITH ANY DIRECTION BY THE
PRINCIPAL’S REPRESENTATIVE GIVEN OR PURPORTED TO BE GIVEN UNDER A PROVISION OF
THIS AGREEMENT.


 


(F)                  WHERE THERE IS ANY INCONSISTENCY, AMBIGUITY OR UNCERTAINTY
BETWEEN:


 

(I)                  A DIRECTION OF THE PRINCIPAL’S REPRESENTATIVE AND A
DIRECTION OF AN APPOINTEE OF THE PRINCIPAL’S REPRESENTATIVE; OR

 

(II)                 DIRECTIONS OF 2 APPOINTEES OF THE PRINCIPAL’S
REPRESENTATIVE,

 

the Contractor must advise the Principal’s Representative in writing of such
inconsistency, ambiguity or uncertainty.  Within 10 Business Days of receiving
notice of the inconsistency, ambiguity or uncertainty, the Principal’s
Representative must notify the Contractor in writing which direction to follow
and the Contractor must comply with that notice.

 


8.                  COMPLIANCE AND QUALITY


 


8.1                INDUSTRIAL RELATIONS


 


(A)                 THE CONTRACTOR MUST ENSURE THAT IT CARRIES OUT ITS
OBLIGATIONS UNDER THIS AGREEMENT, SO AS TO MINIMISE INDUSTRIAL RELATIONS
DISPUTES.


 


(B)                 THE CONTRACTOR MUST ENSURE THAT AT ALL TIMES IT COMPLIES
WITH ANY AND ALL EMPLOYMENT AND INDUSTRIAL RELATIONS OBLIGATIONS TO ITS
EMPLOYEES AND CONTRACTORS, INCLUDING WITHOUT LIMITATION, ANY OBLIGATIONS ARISING
UNDER THE WORKPLACE RELATIONS ACT 1996 (CTH).


 


(C)                 THE INDUSTRIAL RELATIONS PLAN MUST TAKE INTO ACCOUNT ALL
RELEVANT INDUSTRIAL RELATIONS POLICIES AND ARRANGEMENTS INCLUDING THOSE OF THE
CONTRACTOR, ITS SUBCONTRACTORS, ANY PERSON WHO UNDERTAKES WORK IN RELATION TO
THE SOLUTION AND THE OPERATORS.


 


(D)                 WITHOUT LIMITING THE OPERATION OF CLAUSES 8.1(A) AND 8.1(B),
THE CONTRACTOR MUST COMPLY WITH THE OBLIGATIONS IN THE INDUSTRIAL RELATIONS PLAN
AND MUST REGULARLY UPDATE THE INDUSTRIAL RELATIONS PLAN SO THAT IT REMAINS IN
COMPLIANCE WITH ANY AND ALL EMPLOYMENT AND INDUSTRIAL RELATIONS OBLIGATIONS,
INCLUDING WITHOUT LIMITATION, ANY OBLIGATIONS ARISING UNDER THE WORKPLACE
RELATIONS ACT 1996 (CTH).

 

41

--------------------------------------------------------------------------------


 


(E)                 THE CONTRACTOR MUST PREPARE AND SUBMIT TO THE PRINCIPAL FOR
ITS APPROVAL AN UPDATED INDUSTRIAL RELATIONS PLAN AT THE SAME TIME THAT IT
PROVIDES THE PRINCIPAL WITH ITS DETAILED FINANCIAL FORECASTS UNDER CLAUSE
47.2(B)(I)B.  THE PRINCIPAL MAY, WITHIN 10 BUSINESS DAYS RECEIPT OF AN UPDATED
INDUSTRIAL RELATIONS PLAN, ADVISE THE CONTRACTOR WHETHER OR NOT IT CONSIDERS
SUCH PLAN TO BE IN ACCORDANCE WITH THIS AGREEMENT, INCLUDING THE REQUIREMENTS
DOCUMENT AND THE SOLUTION DOCUMENTATION OR REJECT IT AND PROVIDE ITS COMMENTS
(IF ANY).  IF AN UPDATED INDUSTRIAL RELATIONS PLAN IS REJECTED, THE CONTRACTOR
MUST PROMPTLY, AND IN ANY EVENT WITHIN 5 BUSINESS DAYS, SUBMIT TO THE PRINCIPAL
A REDRAFT OF THE PLAN.  THE CONTRACTOR MUST TAKE INTO ACCOUNT ANY COMMENTS OF
THE PRINCIPAL IN FINALISING AN UPDATED INDUSTRIAL RELATIONS PLAN.


 


(F)                  EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, NO
ADDITIONAL COSTS AND NO EXTENSIONS OF TIME WILL BE GRANTED TO THE CONTRACTOR BY
THE PRINCIPAL AS A RESULT OF COSTS INCURRED AS A RESULT OF DELAYS RESULTING FROM
INDUSTRIAL ACTION.


 


(G)                 SUBJECT TO CLAUSE 18.5(D) (TO THE EXTENT THAT THE INDUSTRIAL
RELATIONS DISPUTE OR INDUSTRIAL ACTION HAS CAUSED DELAYS THE SUBJECT OF THAT
CLAUSE) AND TO CLAUSE 40.2, THE CONTRACTOR MUST INDEMNIFY THE PRINCIPAL AGAINST
ANY LOSS, COST, DAMAGE, LIABILITIES, PAYMENTS, OUTGOINGS OR EXPENSE SUFFERED OR
INCURRED AS A RESULT OF ANY INDUSTRIAL RELATIONS DISPUTE OR INDUSTRIAL ACTION
WHICH ARISES AS A RESULT OF:


 

(I)                  BREACH OF THIS AGREEMENT BY THE CONTRACTOR; OR

 

(II)                 AN ACT OR OMISSION OF THE CONTRACTOR AND SUCH INDUSTRIAL
RELATIONS DISPUTE OR INDUSTRIAL ACTION IS ONE WHICH COULD HAVE BEEN PREVENTED BY
THE CONTRACTOR TAKING THOSE STEPS WHICH A PRUDENT, EXPERIENCED AND COMPETENT
CONTRACTOR WOULD HAVE TAKEN IN THE CIRCUMSTANCES.

 


8.2                OCCUPATIONAL HEALTH, SAFETY AND REHABILITATION


 


(A)                 THE CONTRACTOR MUST:


 

(I)                  CARRY OUT THE WORK IN A SAFE MANNER WITH THE INTENT THAT NO
DAMAGE IS CAUSED TO ANY PERSON OR PROPERTY;

 

(II)                 CARRY OUT THE WORK IN ACCORDANCE WITH APPLICABLE
OCCUPATIONAL HEALTH AND SAFETY OBLIGATIONS, INCLUDING OBLIGATIONS UNDER THE OH&S
ACT AND ASSOCIATED REGULATIONS TO THE EXTENT THAT SUCH LEGISLATION AND
REGULATIONS ARE APPLICABLE FROM TIME TO TIME;

 

(III)                WITHOUT LIMITING CLAUSES 8.2(A)(I) AND (II), CARRY OUT THE
WORK IN ACCORDANCE WITH THE OH&S PLAN AND REGULARLY UPDATE THE OH&S PLAN SO THAT
IT REMAINS IN COMPLIANCE WITH APPLICABLE OCCUPATIONAL HEALTH AND SAFETY
OBLIGATIONS, INCLUDING OBLIGATIONS UNDER THE OH&S ACT AND ASSOCIATED REGULATIONS
TO THE EXTENT THAT SUCH LEGISLATION AND REGULATIONS ARE APPLICABLE FROM TIME TO
TIME;

 

(IV)               IDENTIFY ANY LAND OR IMPROVEMENTS WHICH MAY BE AFFECTED BY
THE CARRYING OUT OF THE WORK; AND

 

(V)                GIVE TO THE PRINCIPAL REGULAR DETAILED PROPOSALS FOR ENSURING
THAT NO DAMAGE IS CAUSED TO ANY PERSON OR PROPERTY IN CARRYING OUT THE WORK.

 


(B)                 THE CONTRACTOR MUST PREPARE AND SUBMIT TO THE PRINCIPAL FOR
ITS APPROVAL AN UPDATED OH&S PLAN AT THE SAME TIME THAT IT PROVIDES THE
PRINCIPAL WITH ITS DETAILED FINANCIAL FORECASTS UNDER CLAUSE 47.2(B)(I)B.  THE
PRINCIPAL MAY, WITHIN 10 BUSINESS DAYS OF RECEIPT OF AN UPDATED OH&S PLAN,
ADVISE THE CONTRACTOR WHETHER OR NOT IT CONSIDERS

 

42

--------------------------------------------------------------------------------


 


SUCH PLAN TO BE IN ACCORDANCE WITH THIS AGREEMENT, INCLUDING THE REQUIREMENTS
DOCUMENT AND THE SOLUTION DOCUMENTATION, OR REJECT IT AND PROVIDE ITS COMMENTS
(IF ANY).  IF AN UPDATED OH&S PLAN IS REJECTED, THE CONTRACTOR MUST PROMPTLY,
AND IN ANY EVENT WITHIN 5 BUSINESS DAYS, SUBMIT TO THE PRINCIPAL A REDRAFT OF
THE PLAN.  THE CONTRACTOR MUST TAKE INTO ACCOUNT ANY COMMENTS OF THE PRINCIPAL
IN FINALISING AN UPDATED OH&S PLAN.


 


(C)                 WITHOUT DEROGATING FROM OR LIMITING THE CONTRACTOR’S CONTROL
OF THE PROJECT AND THE SITES AT WHICH THE WORK IS PERFORMED, WHERE THE
CONTRACTOR IS IN DEFAULT OF ITS OBLIGATIONS UNDER CLAUSE 8.2(A), THE PRINCIPAL
MAY TAKE WHATEVER ACTION IT REASONABLY CONSIDERS NECESSARY (AT THE CONTRACTOR’S
COST) TO PROTECT ANY PERSON OR PROPERTY, INCLUDING ANY PART OF THE SOLUTION,
WHICH THE CONTRACTOR FAILS TO TAKE.  ANY COSTS INCURRED BY THE PRINCIPAL IN
TAKING SUCH ACTION WILL BE A DEBT IMMEDIATELY DUE AND PAYABLE BY THE CONTRACTOR
TO THE PRINCIPAL.


 


(D)                 THE CONTRACTOR WILL ENSURE THAT, IN RELATION TO ANY
SUBCONTRACTOR OR ANY OTHER ENTITY THAT PERFORMS ANY WORK OR ANY ENTITY THAT
SUPPLIES PRODUCTS (INCLUDING DEVICES) TO THE CONTRACTOR IN RELATION TO THE WORK
(“RELEVANT ENTITY”), ANY SUBCONTRACT OR SUPPLY CONTRACT BETWEEN THE CONTRACTOR
AND A RELEVANT ENTITY MUST CONTAIN APPLICABLE PROVISIONS CORRESPONDING TO CLAUSE
8.2(A)(I) TO (IV) AND WHICH REQUIRE SUCH RELEVANT ENTITY TO DO EVERYTHING
NECESSARY TO ENABLE THE CONTRACTOR TO COMPLY WITH CLAUSE 8.2(A)(V), AND THE
CONTRACTOR MUST PROCURE THAT ANY SUBCONTRACT OR SUPPLY CONTRACT OF A RELEVANT
ENTITY TO WHICH IT IS NOT A PARTY CONTAINS PROVISIONS CORRESPONDING TO CLAUSE
8.2(A)(I) TO (IV) AND WHICH REQUIRE THE RELEVANT SUBCONTRACTOR OR SUPPLIER TO DO
EVERYTHING NECESSARY TO ENABLE THE RELEVANT ENTITY TO ITSELF DO EVERYTHING
NECESSARY TO ENABLE THE CONTRACTOR TO COMPLY WITH CLAUSE 8.2(A)(V).


 


8.3                QUALITY MANAGEMENT SYSTEM


 


(A)                 THE CONTRACTOR MUST PRIOR TO THE COMPLETION OF THE NTS
SOLUTION REQUIREMENTS PHASE PROVIDE TO THE PRINCIPAL A CERTIFICATE FROM A
JAS/ANZ ACCREDITED CERTIFICATION AGENCY THAT THE QUALITY MANAGEMENT SYSTEM
DEVELOPED BY THE CONTRACTOR IS IN ACCORDANCE WITH, AND WILL ENABLE THE
CONTRACTOR TO COMPLY WITH, THE STANDARDS SET OUT IN ISO 9001:2000, INCLUDING
WITH RESPECT TO THE DELIVERY OF THE SOLUTION AND THE PROVISION OF THE INITIAL
SERVICES AND THE CORE SERVICES.


 


(B)                 THE CONTRACTOR MUST IMPLEMENT AND COMPLY WITH THE QUALITY
MANAGEMENT SYSTEM IN CARRYING OUT THE WORK UNDER THIS AGREEMENT.


 


(C)                 THE CONTRACTOR MUST THROUGHOUT THE TERM UPDATE AND MAINTAIN
THE QUALITY MANAGEMENT SYSTEM IN ACCORDANCE WITH ISO 9001:2000 (OR ANY
REPLACEMENT STANDARD), THE PROJECT QUALITY ASSURANCE PLAN AND THE OPERATIONAL
QUALITY ASSURANCE PLAN (WHICHEVER IS APPLICABLE).


 


(D)                 THE CONTRACTOR MUST THROUGHOUT THE TERM PROVIDE THE
PRINCIPAL WITH THE RESULTS OF ALL INTERNAL CMM AND PMMM ACTIVITIES AND AUDITS
THAT RELATE TO THE PROJECT.


 


8.4                QUALITY ASSURANCE PLANS


 


(A)                 THE CONTRACTOR MUST DELIVER TO THE PRINCIPAL:


 

(I)                  PRIOR TO THE COMPLETION OF THE NTS SOLUTION REQUIREMENTS
PHASE, THE PROJECT QUALITY ASSURANCE PLAN; AND

 

43

--------------------------------------------------------------------------------


 

(II)                 20 BUSINESS DAYS PRIOR TO COMMENCEMENT OF THE NTS REGIONAL
AND METROPOLITAN IMPLEMENTATION COMPLETION PHASE, THE OPERATIONAL QUALITY
ASSURANCE PLAN.

 


(B)                 THE CONTRACTOR MUST ENSURE THAT THE PROJECT QUALITY
ASSURANCE PLAN AND THE OPERATIONAL QUALITY ASSURANCE PLAN ARE AND REMAIN IN
ACCORDANCE WITH ISO 9001:2000 AND AS/NZS 9004.5:1995: GUIDELINES FOR QUALITY
ASSURANCE PLANS AND THAT THE SOLUTION IS DELIVERED AND THE INITIAL SERVICES AND
THE CORE SERVICES ARE PROVIDED IN ACCORDANCE WITH THE RESPECTIVE PLANS.


 


(C)                 THE CONTRACTOR MUST PREPARE AND SUBMIT TO THE PRINCIPAL FOR
ITS APPROVAL AN UPDATED PROJECT QUALITY ASSURANCE PLAN AND AN UPDATED
OPERATIONAL QUALITY ASSURANCE PLAN AT THE SAME TIME THAT IT PROVIDES THE
PRINCIPAL WITH ITS DETAILED FINANCIAL FORECASTS UNDER CLAUSE 47.2(B)(I)B.  THE
PRINCIPAL MAY, WITHIN 10 BUSINESS DAYS OF RECEIPT OF AN UPDATED PROJECT QUALITY
ASSURANCE PLAN OR OPERATIONAL QUALITY ASSURANCE PLAN, ADVISE THE CONTRACTOR
WHETHER OR NOT IT CONSIDERS SUCH PLANS TO BE IN ACCORDANCE WITH THIS AGREEMENT,
INCLUDING THE REQUIREMENTS DOCUMENT, OR REJECT THEM AND PROVIDE ITS COMMENTS (IF
ANY).  IF AN UPDATED PROJECT QUALITY ASSURANCE PLAN OR OPERATIONAL QUALITY
ASSURANCE PLAN IS REJECTED, THE CONTRACTOR MUST PROMPTLY, AND IN ANY EVENT
WITHIN 5 BUSINESS DAYS, SUBMIT TO THE PRINCIPAL A REDRAFT OF THE PLAN(S).  THE
CONTRACTOR MUST TAKE INTO ACCOUNT ANY COMMENTS OF THE PRINCIPAL IN FINALISING
ANY UPDATED PROJECT QUALITY ASSURANCE PLAN OR OPERATIONAL QUALITY ASSURANCE
PLAN.


 


(D)                 THE CONTRACTOR MUST WITHIN 6 MONTHS OF THE COMMENCEMENT DATE
AND AT TWELVE MONTHLY INTERVALS AFTERWARDS:


 

(I)                  HAVE ITS COMPLIANCE WITH THE PROJECT QUALITY ASSURANCE PLAN
AUDITED AT ITS COST BY AN INDEPENDENT AUDITOR WHO HOLDS CURRENT CMMI OR ISO
CERTIFICATION AND WHO IS ACCEPTABLE TO THE PRINCIPAL;

 

(II)                 PERMIT REPRESENTATIVES OF THE PRINCIPAL TO BE PRESENT
DURING SUCH AUDIT; AND

 

(III)                DELIVER 2 COPIES OF SUCH AUDIT TO THE PRINCIPAL’S
REPRESENTATIVE WITHIN 5 BUSINESS DAYS OF ITS COMPLETION.

 


(E)                 THE CONTRACTOR MUST FROM THE COMMENCEMENT OF THE CORE
SERVICES TERM UNTIL THE END OF THE TERM:


 

(I)                  HAVE ITS COMPLIANCE WITH THE OPERATIONAL QUALITY ASSURANCE
PLAN AUDITED AT INTERVALS NOT EXCEEDING 12 MONTHS AT ITS COST BY AN INDEPENDENT
AUDITOR WHO HOLDS CURRENT CMMI OR ISO CERTIFICATION AND WHO IS ACCEPTABLE TO THE
PRINCIPAL;

 

(II)                 PERMIT REPRESENTATIVES OF THE PRINCIPAL TO BE PRESENT
DURING SUCH AUDIT; AND

 

(III)                DELIVER 2 COPIES OF SUCH AUDIT TO THE PRINCIPAL’S
REPRESENTATIVE WITHIN 5 BUSINESS DAYS OF ITS COMPLETION.

 


(F)                  THE PRINCIPAL WILL HAVE THE RIGHT AT ANY TIME TO AUDIT AT
ITS OWN COST:


 

(I)                  THE CONTRACTOR’S COMPLIANCE WITH THE PROJECT QUALITY
ASSURANCE PLAN, THE OPERATIONAL QUALITY ASSURANCE PLAN, ISO 9001:2000 (OR ANY
REPLACEMENT STANDARD) AND ANY OTHER STANDARDS SPECIFIED IN THIS AGREEMENT,
INCLUDING THE REQUIREMENTS DOCUMENT AND THE SOLUTION DOCUMENTATION;

 

44

--------------------------------------------------------------------------------


 

(II)                 THE COMPLIANCE BY THE CONTRACTOR’S SUBCONTRACTORS AND THEIR
SUBCONTRACTORS WITH THEIR RESPECTIVE QUALITY ASSURANCE PLANS WHICH HAVE BEEN
PREPARED TO ENABLE THE CONTRACTOR TO COMPLY WITH CLAUSE 8.4(B); AND

 

(III)                THE CONTRACTOR’S AND ITS RESPECTIVE SUBCONTRACTORS’
COMPLIANCE WITH THIS AGREEMENT, INCLUDING THE REQUIREMENTS DOCUMENT AND THE
DESIGN DOCUMENTS AND THE SOLUTION DOCUMENTATION.

 


(G)                 IF THE AUDIT PERFORMED BY THE PRINCIPAL REFERRED TO IN
CLAUSE 8.4(F) REVEALS THAT:


 

(I)                  THE CONTRACTOR IS NOT COMPLYING WITH THE PROJECT QUALITY
ASSURANCE PLAN, THE OPERATIONAL QUALITY ASSURANCE PLAN, ISO 9001:2000 (OR ANY
REPLACEMENT STANDARD) OR ANY OTHER STANDARDS SPECIFIED IN THIS AGREEMENT,
INCLUDING THE REQUIREMENTS DOCUMENT AND THE SOLUTION DOCUMENTATION;

 

(II)                 ANY SUBCONTRACTOR OR THEIR SUBCONTRACTORS ARE NOT COMPLYING
WITH THEIR RESPECTIVE QUALITY ASSURANCE PLANS REFERRED TO IN CLAUSE 8.4(F)(II);
OR

 

(III)                THE CONTRACTOR OR ITS SUBCONTRACTORS ARE NOT COMPLYING WITH
THIS AGREEMENT, INCLUDING THE REQUIREMENTS DOCUMENT AND THE DESIGN DOCUMENTS AND
THE SOLUTION DOCUMENTATION,

 

the Contractor must:

 

(IV)               REIMBURSE THE PRINCIPAL FOR ITS REASONABLE COSTS OF CARRYING
OUT SUCH AN AUDIT; AND

 

(V)                PREPARE AND SUBMIT TO THE PRINCIPAL A CORRECTIVE ACTION PLAN
TO ADDRESS ANY NON-COMPLIANCES WITH THE PROJECT QUALITY ASSURANCE PLAN, THE
OPERATIONAL QUALITY ASSURANCE PLAN, ISO 9001:2000 (OR ANY REPLACEMENT STANDARD)
OR ANY OTHER STANDARDS SPECIFIED IN THIS AGREEMENT, INCLUDING THE REQUIREMENTS
DOCUMENT AND THE SOLUTION DOCUMENTATION (INCLUDING ANY NON-COMPLIANCES BY THE
CONTRACTOR’S SUBCONTRACTORS WITH THEIR RESPECTIVE QUALITY ASSURANCE PLANS AND
THE STANDARDS REFERRED TO IN THIS CLAUSE), WITHIN 5 BUSINESS DAYS OF THE
CONTRACTOR RECEIVING NOTICE FROM THE PRINCIPAL OF THE NON-COMPLIANCES DISCOVERED
BY THE AUDIT REFERRED TO IN CLAUSE 8.4(F).

 


(H)                 THE CONTRACTOR WILL NOT BE RELIEVED OF ANY LIABILITY UNDER
THIS AGREEMENT AS A RESULT OF:


 

(I)                  COMPLIANCE WITH THE QUALITY ASSURANCE REQUIREMENTS UNDER
THIS AGREEMENT; OR

 

(II)                 ANYTHING WHICH THE PRINCIPAL DOES OR DOES NOT DO WITH
RESPECT TO THE QUALITY ASSURANCE REQUIREMENTS UNDER THIS AGREEMENT, INCLUDING
AUDITING THE CONTRACTOR’S COMPLIANCE WITH THOSE REQUIREMENTS UNDER CLAUSE
8.4(F).

 


(I)                  WITHIN 10 BUSINESS DAYS OF RECEIPT OF A CORRECTIVE ACTION
PLAN FROM THE CONTRACTOR UNDER CLAUSE 8.4(G)(V), THE PRINCIPAL’S REPRESENTATIVE
MAY GIVE NOTICE TO THE CONTRACTOR THAT THE WHOLE OR PART OF THE CORRECTIVE
ACTION PLAN DOES NOT ADDRESS THE CONCERNS OF THE PRINCIPAL WITH RESPECT TO THE
NON-COMPLIANCES AND DIRECT THE CONTRACTOR TO RESUBMIT A REVISED CORRECTIVE
ACTION PLAN UNDER CLAUSE 8.4(G)(V) WHICH ADDRESSES THE PRINCIPAL’S CONCERNS,
WITHIN 5 BUSINESS DAYS.

 

45

--------------------------------------------------------------------------------


 


(J)                  THE CONTRACTOR MUST PROCEED TO IMPLEMENT AND CARRY OUT ANY
CORRECTIVE ACTION PLAN OR PART OF ANY CORRECTIVE ACTION PLAN WHICH HAS NOT BEEN
REJECTED BY THE PRINCIPAL UNDER CLAUSE 8.4(I).


 


9.                  ACCESS


 


9.1                ACCESS GENERALLY


 


(A)                 THE PARTIES ACKNOWLEDGE THE IMPORTANCE OF ACCESS TO THE
CONTRACTOR’S ABILITY TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT.
ACCORDINGLY:


 

(I)                  THE PRINCIPAL AGREES TO USE ITS BEST ENDEAVOURS TO
FACILITATE THE PROVISION OF ACCESS TO THE CONTRACTOR IN A TIMELY MANNER TO
ENABLE THE CONTRACTOR TO MEET THE PROJECT TIMETABLE. IN THIS REGARD, THE
PRINCIPAL WILL ACT REASONABLY AND FAIRLY IN GOOD FAITH HAVING REGARD TO THE
INTERESTS OF THE PRINCIPAL, THE PROJECT, THE ACCESS PROVIDERS, THE BUS OPERATORS
AND THE CONTRACTOR;

 

(II)                 THE CONTRACTOR AGREES TO USE ITS BEST ENDEAVOURS TO
COOPERATE WITH ACCESS PROVIDERS AND BUS OPERATORS IN INSTALLING DEVICES IN A WAY
WHICH REASONABLY MINIMISES ADVERSE IMPACTS TO ACCESS PROVIDERS;

 

(III)                THE PRINCIPAL SHALL USE ITS BEST ENDEAVOURS TO ENSURE THAT
ACCESS PROVIDERS AND BUS OPERATORS AGREE TO USE THEIR BEST ENDEAVOURS TO
COOPERATE WITH THE CONTRACTOR IN ALLOWING THE CONTRACTOR TO HAVE ACCESS IN A WAY
WHICH REASONABLY MINIMISES ADVERSE IMPACTS TO THE CONTRACTOR; AND

 

(IV)               THE PRINCIPAL SHALL USE BEST ENDEAVOURS TO FACILITATE THE
PROVISION OF ACCESS TO THE CONTRACTOR FROM ADDITIONAL PERSONS TO THE EXTENT THAT
ACCESS TO THEIR PROPERTY IS REQUIRED FOR THE CONTRACTOR TO PERFORM THE WORK
INCLUDING, WHERE APPROPRIATE, UPDATING SCHEDULE 17 TO INCLUDE SUCH PERSONS AS
ACCESS PROVIDERS OR BUS OPERATORS.

 


(B)                 THE CONTRACTOR WILL CO-ORDINATE AND MANAGE ALL ACCESS IT
REQUIRES TO CARRY OUT THE WORK, INCLUDING ACCESS GRANTED UNDER AN ACCESS
COORDINATION AGREEMENT.


 


(C)                 THE CONTRACTOR WILL DEVELOP EACH ACCESS PLAN IN ACCORDANCE
WITH THE SOLUTION DOCUMENTATION AND THE PROJECT DOCUMENTS.


 


9.2                ACCESS COORDINATION AGREEMENT


 


(A)                 THE CONTRACTOR AND THE PRINCIPAL WILL USE THEIR BEST
ENDEAVOURS TO AMEND THE ACCESS PRINCIPLES AND ENTER INTO AN ACCESS COORDINATION
AGREEMENT WITH EACH ACCESS PROVIDER WHICH INCORPORATES AND COMPLIES WITH THE
RELEVANT ACCESS PRINCIPLES BY THE COMPLETION OF THE NTS SOLUTION REQUIREMENTS
PHASE, OR SUCH OTHER DATE AS THE PARTIES AGREE.


 


(B)                 IF THE INTENTION OF THE PARTIES SET OUT IN CLAUSE 9.2(A) IS
NOT REALISED, IN RESPECT OF EACH ACCESS PROVIDER THAT HAS NOT ENTERED INTO AN
ACCESS COORDINATION AGREEMENT, THE PROFORMA ACCESS AGREEMENT WILL APPLY IN
RELATION TO THE PRINCIPAL AND THE CONTRACTOR ON THE BASIS THAT THE PRINCIPAL
UNDERTAKES ALL OBLIGATIONS AND HAS ALL RIGHTS OF THE ACCESS PROVIDER UNDER THAT
PROFORMA ACCESS AGREEMENT.


 


(C)                 THE CONTRACTOR WILL COMPLY WITH ITS OBLIGATIONS IN EACH
ACCESS COORDINATION AGREEMENT. 

 

46

--------------------------------------------------------------------------------


 


(D)                 IF THE CONTRACTOR DOES NOT ENTER INTO ANY ACCESS
COORDINATION AGREEMENT OR THE ACCESS PRINCIPLES ARE NOT AMENDED TO THE
CONTRACTOR’S SATISFACTION BY THE DATE WHICH IS 3 MONTHS AFTER THE DATE OF THIS
AGREEMENT THE PRINCIPAL MAY CONVENE A MEETING BETWEEN THE CONTRACTOR AND THE
ACCESS PROVIDER.  THE CONTRACTOR MUST ATTEND THE MEETING AND NEGOTIATE AND
PARTICIPATE IN GOOD FAITH IN THE RESOLUTION OF ANY ISSUES RAISED.  THE PRINCIPAL
MUST USE ALL REASONABLE ENDEAVOURS TO ENSURE THAT THE ACCESS PROVIDER AGREES TO
ALSO NEGOTIATE AND PARTICIPATE IN GOOD FAITH IN THE RESOLUTION OF ANY ISSUES
RAISED.


 


(E)                 THE CONTRACTOR MUST INCLUDE DETAILS OF ANY ACCESS CHARGES
WHICH IT HAS PAID TO AN ACCESS PROVIDER IN THE FIRST OR SECOND MONTHLY INVOICE
THE CONTRACTOR ISSUES AFTER THE CONTRACTOR MAKES PAYMENT TO THE RELEVANT ACCESS
PROVIDER (WHETHER OR NOT THE CONTRACTOR HAS PERFORMED ANY SERVICES OR DELIVERY
SERVICES FOR THE RELEVANT MONTH).  AS PART OF THE MONTHLY INVOICE, THE
CONTRACTOR WILL ALSO PROVIDE TO THE PRINCIPAL:


 

(I)                  A COPY OF THE MONTHLY INVOICE, AND ANY RELATED INFORMATION,
RECEIVED BY THE CONTRACTOR FROM AN ACCESS PROVIDER;

 

(II)                 IDENTIFICATION OF THOSE PARTS OF THE AMOUNTS IN THE MONTHLY
INVOICE REFERRED TO IN CLAUSE 9.2(E)(I) WHICH ARE AND ARE NOT PART OF THE ACCESS
CHARGE;

 

(III)                EVIDENCE OF PAYMENT OF THE AMOUNT SET OUT IN AN INVOICE
RECEIVED BY THE CONTRACTOR FROM AN ACCESS PROVIDER; AND

 

(IV)               INFORMATION TO SUBSTANTIATE THAT THE ACCESS CHARGES CLAIMED
IN THE MONTHLY INVOICE ARE ACCESS CHARGES.

 


(F)                  WHERE THE CONTRACTOR HAS INCLUDED DETAILS OF THE ACCESS
CHARGES IN A MONTHLY INVOICE AND COMPLIED WITH THE REQUIREMENTS SET OUT IN
CLAUSE 9.2(E), THE PRINCIPAL WILL BE LIABLE TO PAY THOSE ACCESS CHARGES IN
ACCORDANCE WITH CLAUSE 27.4, SUBJECT TO ANY RIGHTS OF THE PRINCIPAL UNDER CLAUSE
27.5.


 


(G)                 THE CONTRACTOR MAY SEEK THE AGREEMENT BY ANY ACCESS PROVIDER
TO RECIPROCAL INDEMNITIES WITH A VIEW TO INCORPORATING ANY SUCH AGREEMENT IN AN
ACCESS COORDINATION AGREEMENT, BUT THE CONTRACTOR MAY NOT RELY ON THE FAILURE TO
ACHIEVE ANY AGREEMENT ON SUCH INDEMNITIES AS A REASON FOR NOT ENTERING INTO AN
ACCESS COORDINATION AGREEMENT, AND THE CONTRACTOR MUST USE ITS BEST ENDEAVOURS
IN ACCORDANCE WITH CLAUSE 9.2(A) AND MUST NEGOTIATE AND PARTICIPATE IN GOOD
FAITH IN ACCORDANCE WITH CLAUSE 9.2(D), NOTWITHSTANDING THAT A RELEVANT ACCESS
PROVIDER HAS NOT AGREED TO RECIPROCAL INDEMNITIES WITH THE CONTRACTOR.


 


9.3                BUS ACCESS PLAN


 


(A)                 THE CONTRACTOR MUST DEVELOP THE BUS ACCESS PLAN IN
ACCORDANCE WITH THIS AGREEMENT, INCLUDING THE REQUIREMENTS DOCUMENT, THE PROJECT
TIMELINE, CLAUSE 12 AND THE BUS ACCESS PRINCIPLES.


 


(B)                 THE PRINCIPAL MAY, AT ANY TIME, DIRECT THE CONTRACTOR TO
AMEND THE BUS ACCESS PLAN TO:


 

(I)                  REFLECT ACCESS RIGHTS, INCLUDING CONDITIONS OF ACCESS,
PROCURED FOR THE CONTRACTOR BY THE PRINCIPAL; OR

 

(II)                 COMPLY WITH THE BUS ACCESS PRINCIPLES AND THIS AGREEMENT,

 

47

--------------------------------------------------------------------------------


 

provided that such amendment cannot reduce the Total Bus Access.

 


(C)                 SUBJECT TO SAFETY AND SECURITY REQUIREMENTS, THE PRINCIPAL
WILL PROCURE FOR THE CONTRACTOR ACCESS, IN ACCORDANCE WITH THE BUS ACCESS PLAN,
TO THE BUS PROPERTY.


 


(D)                 WITHOUT LIMITING CLAUSE 9.3(A), IF THE CONTRACTOR IS UNABLE,
HAVING TAKEN ALL REASONABLE STEPS, TO FINALISE THE DEVELOPMENT OF THE BUS ACCESS
PLAN AS A RESULT OF THE FAILURE OF ANY BUS OPERATOR OR BUS OPERATORS TO
COOPERATE, AND SUCH COOPERATION IS REQUIRED BY THE BUS ACCESS PRINCIPLES, THE
CONTRACTOR MAY REQUEST THE PRINCIPAL, BY WRITTEN NOTICE, TO ASSIST THE
CONTRACTOR IN OBTAINING THE RELEVANT COOPERATION OF THE RELEVANT BUS OPERATOR OR
BUS OPERATORS TO THE BUS ACCESS PLAN, AND THE PRINCIPAL WILL USE ITS BEST
ENDEAVOURS TO DO SO.


 


9.4                ACCESS TO PROPERTY


 


(A)                 THE CONTRACTOR ACKNOWLEDGES AND WARRANTS THAT PRIOR TO
ENTERING INTO THIS AGREEMENT, IT CARRIED OUT ALL INVESTIGATIONS AND EXAMINATIONS
NECESSARY IN RESPECT OF THE ADEQUACY OF THE ACCESS PROVIDERS PROPERTY AND BUS
PROPERTY AND IT IS SATISFIED THAT THE ACCESS PROVIDERS PROPERTY AND BUS PROPERTY
IS ADEQUATE AND SUFFICIENT FOR THE PROJECT AND FOR IT TO CARRY OUT THE WORK AND
SATISFY ITS OBLIGATIONS UNDER THIS AGREEMENT, INCLUDING THE REQUIREMENTS
DOCUMENT AND THE SOLUTION DOCUMENTATION.


 


(B)                 THE PRINCIPAL MAKES NO REPRESENTATION OR WARRANTY TO THE
CONTRACTOR AS TO THE ADEQUACY OR SUFFICIENCY OF EACH ACCESS PROVIDER’S PROPERTY
OR EACH BUS PROPERTY.


 


9.5                CONDITIONS OF ACCESS


 


(A)                 THE RIGHTS OF ACCESS TO BE PROCURED PURSUANT TO CLAUSE
9.3(C) ARE FOR THE PURPOSE ONLY OF CARRYING OUT THE WORK AND THE CONTRACTOR WILL
OBTAIN NO LEGAL ESTATE OR OTHER INTEREST IN THE BUS PROPERTY.


 


(B)                 THE CONTRACTOR WILL COMPLY WITH THE BUS ACCESS PRINCIPLES
AND THE BUS ACCESS PLAN AT ALL TIMES.


 


9.6                DISRUPTION TO BUS OPERATORS


 


(A)                 IF ANY PART OF THE WORK WILL OR MIGHT REASONABLY BE EXPECTED
TO INTERRUPT OR CAUSE ANY OTHER DISRUPTION OF OR DISTURBANCE TO THE CONDUCT OF A
BUS OPERATOR’S OR ANY THIRD PARTY’S BUSINESS, THEN THE CONTRACTOR MUST, EXCEPT
IN AN EMERGENCY, GIVE REASONABLE NOTICE (WITH A TARGET OF GIVING AT LEAST 30
BUSINESS DAYS NOTICE) TO THE PRINCIPAL AND THE BUS OPERATOR OR THIRD PARTY, AS
THE CASE MAY BE, OF THE DETAILS OF THE PART OF THE WORK AND OF ITS PROPOSALS FOR
REDUCING THE LIKELY INTERRUPTION, DISRUPTION OR DISTURBANCE, AND WILL NOT
COMMENCE THE CARRYING OUT OF THAT PART OF THE WORK WITHOUT FIRST OBTAINING THE
PRINCIPAL’S AND THE RELEVANT BUS OPERATOR’S OR THIRD PARTY’S APPROVAL TO IT AND
ITS TIMING (WHICH PRINCIPAL’S APPROVAL SHALL NOT BE UNREASONABLY WITHHELD OR
DELAYED).


 


(B)                 THE CONTRACTOR MUST:


 

(I)                  CARRY OUT THE WORK SO AS TO CO-ORDINATE WITH THE OTHER
OPERATIONS OF THE PRINCIPAL OR BUS OPERATORS ON THE BUS PROPERTY, AND AS FAR AS
REASONABLY PRACTICABLE AVOID INCONVENIENCE OR DISRUPTION TO THOSE OPERATIONS;

 

(II)                 AT ALL TIMES CO-OPERATE WITH AND NOT INTERFERE WITH OR
OBSTRUCT ANY OTHER CONTRACTOR ENGAGED BY THE PRINCIPAL OR THE BUS OPERATORS TO
PERFORM OTHER WORKS ON OR IN THE VICINITY OF THE BUS PROPERTY; AND

 

48

--------------------------------------------------------------------------------


 

(III)                COMPLY WITH ALL RULES OR REQUIREMENTS REASONABLY IMPOSED BY
THE PRINCIPAL OR ANY BUS OPERATORS WHILST ON BUS PROPERTY INCLUDING ANY
OCCUPATIONAL HEALTH AND SAFETY RULES.

 


(C)                 THE PRINCIPAL MUST USE ALL REASONABLE ENDEAVOURS TO ENSURE
THAT BUS OPERATORS IN ACCORDANCE WITH THE BUS ACCESS PLAN AGREE TO:


 

(I)                  CO-ORDINATE WITH THE ACTIVITIES OF THE CONTRACTOR, AND AS
FAR AS REASONABLY PRACTICABLE AVOID INCONVENIENCE OR DISRUPTION TO THOSE
ACTIVITIES; AND

 

(II)                 AT ALL TIMES CO-OPERATE WITH AND NOT INTERFERE WITH OR
OBSTRUCT THE CONTRACTOR.

 


9.7                ADDITIONAL BUS ACCESS


 


(A)                 IF, DURING DELIVERY, THE CONTRACTOR REQUIRES ACCESS TO BUS
PROPERTY TO CARRY OUT THE WORK, AND DOES NOT HAVE SUFFICIENT RIGHTS OF ACCESS
UNDER CLAUSE 9.3, THE PRINCIPAL WILL, AT THE CONTRACTOR’S COST, USE REASONABLE
ENDEAVOURS TO PROCURE SUCH ACCESS FOR THE CONTRACTOR.


 


(B)                 IF PROCUREMENT OF ADDITIONAL ACCESS BY THE PRINCIPAL IN
ACCORDANCE WITH CLAUSE 9.7(A) REPRESENTS ACCESS IN EXCESS OF THE TOTAL BUS
ACCESS THE CONTRACTOR WILL BE LIABLE FOR THE COST OF THE ADDITIONAL ACCESS,
CALCULATED ON THE BASIS OF THE BUS ACCESS RATES.  THE AMOUNT WILL BE A DEBT
IMMEDIATELY DUE AND PAYABLE BY THE CONTRACTOR TO THE PRINCIPAL.


 


9.8                ACCESS DELAY REPORTING


 


(A)                 THE PRINCIPAL AND THE CONTRACTOR RECOGNISE THE IMPORTANCE OF
EARLY IDENTIFICATION OF THE OCCURRENCE OF ACCESS EVENTS TO ALLOW THE PRINCIPAL
AND THE CONTRACTOR TO TAKE STEPS TO MITIGATE THE EFFECT OF SUCH ACCESS EVENTS
UPON THE ABILITY OF THE CONTRACTOR TO ACHIEVE COMPLETION OF A PHASE BY THE
RELEVANT PHASE DATE. ACCORDINGLY THE CONTRACTOR SHALL, DURING THE RELEVANT
PHASE, MEET WITH THE PRINCIPAL ON A WEEKLY BASIS TO DISCUSS ACCESS EVENTS, AND
AT THOSE MEETINGS PROVIDE WEEKLY REPORTS ON:


 

(I)                  THE OCCURRENCE OF ALL RELEVANT ACCESS EVENTS AND THE IMPACT
OF THOSE ACCESS EVENTS ON THE PROJECT MASTER SCHEDULE AND THE CRITICAL PATH FOR
ACHIEVING COMPLETION OF THE RELEVANT PHASE;

 

(II)                 THE STEPS TAKEN OR PROPOSED TO BE TAKEN BY THE CONTRACTOR
TO MITIGATE THE EFFECT OF THOSE ACCESS EVENTS AND THE COSTS INCURRED OR LIKELY
TO BE INCURRED BY THE CONTRACTOR IN TAKING THOSE STEPS;

 

(III)                THE LIKELIHOOD OF THE OCCURRENCE OF AN ACCESS DELAY AS A
RESULT OF THE RELEVANT ACCESS EVENTS, AND THE ABILITY FOR ANY ACCELERATION
DIRECTION TO OVERCOME THE ACCESS DELAY.

 


(B)                 THE PRINCIPAL:


 

(I)                  MAY AT ANY TIME GIVE THE CONTRACTOR AN ACCELERATION
DIRECTION REQUIRING THE CONTRACTOR TO ACCELERATE DELIVERY BY TAKING THOSE
REASONABLE MEASURES WHICH ARE NECESSARY TO OVERCOME OR MINIMISE THE EXTENT AND
EFFECTS OF SOME OR ALL ACCESS EVENTS INCLUDING, IF REQUIRED, IN ORDER TO ACHIEVE
COMPLETION OF A PHASE BY THE RELEVANT PHASE DATE; AND

 

(II)                 WILL PAY THE CONTRACTOR ACCELERATION COSTS FOR COMPLYING
WITH AN ACCELERATION DIRECTION, WHICH WILL BE PAYABLE AT THE NEXT PAYMENT

 

49

--------------------------------------------------------------------------------


 

MILESTONE TO WHICH THE WORK THE SUBJECT OF THE ACCELERATION DIRECTION RELATES.

 


9.9                DELAY COSTS


 


(A)                 SUBJECT TO CLAUSES 9.9(B) AND 18.7, ANY CLAIM BY THE
CONTRACTOR FOR ACCESS DELAY MUST BE MADE AS SOON AS PRACTICABLE AFTER THE
CONTRACTOR CONSIDERS THAT THE OCCURRENCE OF ONE OR MORE ACCESS EVENTS IS LIKELY
TO CAUSE AN ACCESS DELAY HAVING REGARD TO THE PROJECT MASTER SCHEDULE AND MUST
BE LIMITED TO DELAY COSTS.  FOR THE AVOIDANCE OF DOUBT DELAY COSTS ARE ONLY
PAYABLE TO THE EXTENT THE EVENT DELAYING THE CONTRACTOR IN ACHIEVING COMPLETION
OF A PHASE BY THE RELEVANT PHASE DATE IS NOT ATTRIBUTABLE TO:


 

(I)                  THE CONTRACTOR FAILING TO ACT IN A TIMELY AND EFFICIENT
WAY;

 

(II)                 THE CONTRACTOR FAILING TO DO ALL THINGS REASONABLY EXPECTED
OF A PRUDENT AND EXPERIENCED CONTRACTOR UNDERTAKING THE WORK; OR

 

(III)                A BREACH OF ANY PROJECT DOCUMENT BY THE CONTRACTOR.

 

In these circumstances Delay Costs will be adjusted accordingly.

 


(B)                 THE CONTRACTOR MUST USE ALL REASONABLE ENDEAVOURS (INCLUDING
MAKING ANY REASONABLE EXPENDITURE OF FUNDS) TO AVOID AND MITIGATE THE EFFECT OF
ANY ACCESS EVENT INCLUDING:


 

(I)                  COMPLYING WITH THE NOTICE OBLIGATION IN CLAUSE 9.6;

 

(II)                 COMPLYING WITH ANY CLAUSE IN AN ACCESS COORDINATION
AGREEMENT UNDER WHICH THE CONTRACTOR HAS AN OBLIGATION TO GIVE NOTICE PRIOR TO
ACCESS;

 

(III)                REARRANGING AND RESCHEDULING INSTALLATION ACTIVITIES TO THE
EXTENT REASONABLY POSSIBLE TO ACCOMMODATE FAILURES OR DELAYS IN OBTAINING
REQUIRED ACCESS AND AMENDING THE PROJECT MASTER SCHEDULE IN ACCORDANCE WITH
CLAUSE 13.3;

 

(IV)               INCURRING ANY REASONABLE EXPENSE UP TO THE AMOUNT OF THE
DELAY COSTS WHICH WOULD OTHERWISE BE CLAIMED UNDER CLAUSE 9.9(A), AND ANY SUCH
EXPENSE MAY BE INCLUDED AS PART OF THE CLAIM FOR DELAY COSTS UNDER
CLAUSE 9.9(A);

 

(V)                NOTIFYING THE PRINCIPAL’S REPRESENTATIVE AS SOON AS THE
CONTRACTOR KNOWS OR OUGHT REASONABLY TO HAVE KNOWN THAT THE PRINCIPAL WILL NOT
BE ABLE TO COMPLY WITH CLAUSE 9.3(C);

 

(VI)               TAKING ALL REASONABLE STEPS TO ASSIST THE PRINCIPAL TO COMPLY
WITH CLAUSE 9.3(C) AND TO AVOID OR MINIMISE THE CONSEQUENCE OF THE PRINCIPAL
FAILING TO COMPLY WITH CLAUSE 9.3(C);

 

(VII)              NOTIFYING AN ACCESS PROVIDER AS SOON AS THE CONTRACTOR KNOWS
OR OUGHT REASONABLY TO HAVE KNOWN THAT THAT ACCESS PROVIDER WILL NOT BE ABLE TO
COMPLY WITH THE RELEVANT ACCESS COORDINATION AGREEMENT; AND

 

(VIII)             TAKING ALL REASONABLE STEPS TO ASSIST THE ACCESS PROVIDERS TO
COMPLY WITH THE ACCESS COORDINATION AGREEMENTS TO AVOID OR MINIMISE THE
CONSEQUENCE OF ANY NON-COMPLIANCE.

 

50

--------------------------------------------------------------------------------


 


(C)                 THE PRINCIPAL SHALL PAY TO THE CONTRACTOR DELAY COSTS WHICH
ARE THE SUBJECT OF A CLAIM PROPERLY MADE UNDER CLAUSE 9.9(A) .  DELAY COSTS
PAYABLE BY THE PRINCIPAL TO THE CONTRACTOR UNDER THIS CLAUSE 9.9(C) WILL BE PAID
AT THE TIME THAT PAYMENT IS DUE IN RESPECT OF THE PHASE IN WHICH THE DELAY COSTS
ARE INCURRED. 


 


(D)                 THE CONTRACTOR WILL NOT BE ENTITLED TO MAKE A CLAIM FOR
DELAY COSTS UNDER THIS CLAUSE 9.9 OR BE ENTITLED TO AN EXTENSION OF TIME UNDER
CLAUSE 18.7 FOR AN ACCESS DELAY ATTRIBUTABLE TO AN ACCESS EVENT IN RELATION TO
WHICH THE CONTRACTOR HAS BEEN GIVEN AN ACCELERATION DIRECTION AND WHERE SUCH
ACCELERATION DIRECTION HAS BEEN ABLE TO BE PERFORMED BY THE CONTRACTOR.


 


9.10             PRINCIPAL ACCESS


 


(A)                 THE CONTRACTOR WILL PROCURE FOR THE PRINCIPAL AND ITS
EMPLOYEES AND AGENTS FULL ACCESS TO ANY SITE WHERE WORK IS BEING CARRIED OUT, AT
ALL TIMES DURING THE TERM.  THE PRINCIPAL AGREES THAT ANY PERSON ACCESSING ANY
SUCH SITE MUST COMPLY WITH THE CONTRACTOR’S NORMAL SAFETY AND SECURITY
PROCEDURES AND MUST NOT UNDULY INTERFERE WITH THE PERFORMANCE OF WORK BEING
UNDERTAKEN ON THE SITE.  TO THE EXTENT POSSIBLE, REASONABLE ADVANCE NOTICE WILL
BE GIVEN OF THE PRINCIPAL’S INTENTION TO ACCESS A SITE.


 


(B)                 THE CONTRACTOR AGREES THAT, AT ALL TIMES, THE PRINCIPAL OR
ANY PERSON AUTHORISED BY IT WILL:


 

(I)                  SUBJECT TO NORMAL SAFETY AND SECURITY CONSTRAINTS AS
NOTIFIED BY THE CONTRACTOR, HAVE THE RIGHT OF ACCESS DURING BUSINESS HOURS OR ON
REASONABLE NOTICE TO:

 

A.                 ALL OF THE CONTRACTOR’S DESIGN OFFICES INVOLVED IN THE DESIGN
OF THE SOLUTION;

 

B.                  THE SITES WHERE THE WORK IS BEING CARRIED OUT; AND

 

C.                  ALL OTHER AREAS RELEVANT TO THE WORK; AND

 

(II)                 BE ENTITLED TO EXERCISE THIS RIGHT OF ACCESS FOR THE
PURPOSES OF:

 

A.                 OBSERVING THE WORK AND MONITORING COMPLIANCE BY THE
CONTRACTOR WITH ITS OBLIGATIONS UNDER THIS AGREEMENT, INCLUDING THE REQUIREMENTS
DOCUMENT;

 

B.                  UNDERTAKING PROGRESS INSPECTIONS OF THE SOLUTION BY THE
PRINCIPAL; AND

 

C.                  ANY OTHER REASON RELATING TO THE SOLUTION OR THIS AGREEMENT.

 


9.11             ACCESS DURING NTS SOLUTION REQUIREMENTS PHASE


 


(A)                 PROMPTLY AFTER THE COMMENCEMENT DATE, THE CONTRACTOR AND THE
PRINCIPAL WILL COMMENCE, AND WILL EACH USE ALL REASONABLE ENDEAVOURS TO FINALISE
AN ACCESS REGIME FOR THE NTS SOLUTION REQUIREMENTS PHASE, WHICH CONTAINS
REASONABLY ACCEPTABLE ACCESS REQUIREMENTS IN RELATION TO EACH ACCESS PROVIDER
AND THE BUS OPERATORS, AND WHICH WILL DEAL WITH:


 

(I)                  THE DETAILS OF THE PEOPLE, EQUIPMENT, DATA AND SITES TO
WHICH ACCESS IS REASONABLY REQUIRED BY THE CONTRACTOR (“SITES”);

 

(II)                 THE TOTAL AMOUNT OF ACCESS TO EACH SITE WHICH IS REASONABLY
REQUIRED; AND

 

51

--------------------------------------------------------------------------------


 

(III)                PROPOSED DATES AND TIMES FOR ACCESS TO EACH SITE,

 

for the Contractor to carry out the obligations set out in clauses 11.1(a) and
11.1(b), taking into account any relevant information provided to the Contractor
about limitations in relation to access to any Site.

 


(B)                 SUBJECT TO SAFETY AND SECURITY REQUIREMENTS IN RELATION TO
THE SITES, THE PRINCIPAL WILL USE ALL REASONABLE ENDEAVOURS TO ARRANGE FOR THE
CONTRACTOR THE ACCESS REQUIRED, IN ACCORDANCE WITH THE ACCESS ARRANGEMENTS
AGREED UNDER CLAUSE 9.11(A).


 


10.                RESPONSIBILITY FOR WORK


 


10.1             CONTRACTOR RESPONSIBLE


 

The Contractor will be responsible for:

 


(A)                 CARRYING OUT THE WORK AND IMPLEMENTING THE SOLUTION IN
ACCORDANCE WITH THE PROJECT DOCUMENTS;


 


(B)                 THE PROFESSIONAL QUALITY, TECHNICAL ADEQUACY AND ACCURACY,
TIMELY COMPLETION, AND COORDINATION OF ALL PLANS, DESIGNS, DRAWINGS,
SPECIFICATIONS, REPORTS OR OTHER DOCUMENTS OR SERVICES PREPARED OR PERFORMED
UNDER THIS AGREEMENT;


 


(C)                 ENSURING THAT, EXCEPT WHERE A HIGHER STANDARD IS SPECIFIED
IN THIS AGREEMENT, THE WORK CONFORMS TO INDUSTRY PRACTICES APPLICABLE TO THE
TYPES OF SERVICES AND WORK CARRIED OUT; AND


 


(D)                 ENSURING THAT UPON THE SOLUTION COMPLETION DATE, THE
SOLUTION WILL PERFORM IN ACCORDANCE WITH THIS AGREEMENT, INCLUDING THE
REQUIREMENTS DOCUMENT AND THE PROJECT DOCUMENTS AND SOLUTION DOCUMENTATION.


 


10.2             WORK PERFORMED BY THIRD PARTIES


 


(A)                 SUBJECT TO THIS CLAUSE 10, THE CONTRACTOR MAY PERMIT ANY
ENTITY IN PART A OF SCHEDULE 9 TO PERFORM PART OF THE WORK AND ANY ENTITY IN
PART B OF SCHEDULE 9 TO SUPPLY PRODUCTS (INCLUDING DEVICES) TO THE CONTRACTOR IN
RELATION TO THE WORK.


 


(B)                 THE CONTRACTOR MUST NOT PERMIT:


 

(I)                  ANY PART OF THE WORK TO BE PERFORMED BY:

 

A.                 A SUBCONTRACTOR OR ANY PERSON (OTHER THAN ITSELF OR AN ENTITY
IN PART A OF SCHEDULE 9) WHERE THE VALUE OF THAT WORK EXCEEDS $[**]; OR

 

B.                  ANY PERSON OTHER THAN ITSELF WHERE THAT WORK IS TO BE
PERFORMED ON ANY ACCESS PROVIDERS’ PROPERTY OR BUS PROPERTY;

 

(II)                 ANY SUPPLY OF PRODUCTS (INCLUDING DEVICES) TO THE
CONTRACTOR IN RELATION TO THE WORK TO BE MADE BY ANY PERSON (OTHER THAN ITSELF
OR AN ENTITY IN PART B OF SCHEDULE 9) WHERE THE TOTAL CONSIDERATION FOR THAT
SUPPLY EXCEEDS, OR IS LIKELY TO EXCEED, $[**],

 

unless:

 

52

--------------------------------------------------------------------------------


 

(III)                IN THE CASE OF CLAUSE 10.2(B)(I), IT HAS MADE PRIOR
APPLICATION IN WRITING TO THE PRINCIPAL’S REPRESENTATIVE:

 

A.                 GIVING FULL PARTICULARS OF THE PART OF THE WORK IT WISHES TO
SUBCONTRACT OR HAVE PERFORMED BY AN ENTITY OTHER THAN ITSELF, THE PROPOSED
SUBCONTRACT AND THE PROPOSED SUBCONTRACTOR; AND

 

B.                  INCLUDING, IN THE CASE OF A SUBCONTRACT FOR DESIGN WORK,
PROVIDING A COPY OF THE PROFESSIONAL INDEMNITY INSURANCE POLICY HELD BY THE
PROPOSED DESIGN SUBCONTRACTOR OR A CERTIFICATE OF CURRENCY FOR SUCH POLICY IF
THE PROPOSED DESIGN SUBCONTRACTOR IS BOUND BY A DUTY OF CONFIDENTIALITY TO THE
ISSUER OF THE POLICY, PROHIBITING DISCLOSURE OF ITS TERMS, SUCH POLICY BEING IN
COMPLIANCE WITH CLAUSE 36 AND A LETTER TO THE PRINCIPAL FROM THE INSURANCE
BROKER OF THE PROPOSED DESIGN SUBCONTRACTOR CONFIRMING THAT THE POLICY CONFORMS
WITH THE REQUIREMENTS OF THIS AGREEMENT AND CONTAINING A STATEMENT ACKNOWLEDGING
THAT THE PRINCIPAL IS RELYING ON THE REPRESENTATION, IF IT IS PROHIBITED FROM
PROVIDING A COPY OF THE POLICY; AND

 

(IV)               IN THE CASE OF CLAUSE 10.2(B)(II), IT HAS MADE PRIOR
APPLICATION IN WRITING TO THE PRINCIPAL’S REPRESENTATIVE GIVING FULL PARTICULARS
OF THE PRODUCTS TO BE SUPPLIED, THE PROPOSED SUPPLY CONTRACT AND THE PROPOSED
SUPPLIER; AND

 

(V)                THE PRINCIPAL’S REPRESENTATIVE HAS NOT REJECTED THE
SUBCONTRACTOR OR SUPPLIER WITHIN 20 BUSINESS DAYS OF RECEIPT OF THE INFORMATION
REFERRED TO IN CLAUSE 10.2(B)(III) OR 10.2(B)(IV), SUCH REJECTION NOT TO BE
UNREASONABLE.

 


(C)                 THE CONTRACTOR WILL ENSURE THAT, IN RELATION TO ANY
SUBCONTRACTOR OR ANY OTHER ENTITY THAT PERFORMS ANY WORK OR ANY ENTITY THAT
SUPPLIES PRODUCTS (INCLUDING DEVICES) TO THE CONTRACTOR IN RELATION TO THE WORK
(“RELEVANT ENTITY”):


 

(I)                  THE RELEVANT ENTITY IS A REPUTABLE ENTITY WHICH:

 

A.                 HAS SUFFICIENT EXPERIENCE, EXPERTISE AND ABILITY TO PERFORM
ITS OBLIGATIONS TO THE STANDARDS REQUIRED BY THIS AGREEMENT, INCLUDING THE
REQUIREMENTS DOCUMENT AND THE SOLUTION DOCUMENTATION, AND THAT IT HAS EXPERIENCE
AND EXPERTISE IN SUCCESSFULLY DESIGNING, DEVELOPING, INTEGRATING, INSTALLING,
TESTING, IMPLEMENTING AND PROVIDING SIMILAR SOLUTIONS OR PROVIDING SIMILAR
SERVICES OR IN PROVIDING PRODUCTS RELATING TO SIMILAR SOLUTIONS;

 

B.                  HAS IN PLACE ARRANGEMENTS FOR ENSURING THE AVAILABILITY OF
THE APPROPRIATE SKILLS AND RESOURCES TO PERFORM ITS OBLIGATIONS TO THE STANDARDS
REQUIRED BY THIS AGREEMENT, INCLUDING THE REQUIREMENTS DOCUMENT AND THE SOLUTION
DOCUMENTATION; AND

 

C.                  IS OF SUFFICIENTLY HIGH FINANCIAL AND COMMERCIAL STANDING TO
PERFORM ITS OBLIGATIONS TO THE STANDARDS REQUIRED BY THIS AGREEMENT, INCLUDING
THE REQUIREMENTS DOCUMENT AND THE SOLUTION DOCUMENTATION;

 

53

--------------------------------------------------------------------------------


 

(II)                 IT HAS CARRIED OUT SUCH PROBITY AND CRIMINAL HISTORY
INVESTIGATIONS TO REPORT ON THE CHARACTER, HONESTY AND INTEGRITY OF THE RELEVANT
ENTITY AND PERSONS ASSOCIATED WITH THE RELEVANT ENTITY AS ARE REASONABLE IN THE
CIRCUMSTANCES TO ENSURE THAT THE RELEVANT ENTITY IS FIT AND PROPER FOR ITS
CONTINUED INVOLVEMENT IN THE WORK OR IN SUPPLYING PRODUCTS (INCLUDING DEVICES)
IN RELATION TO THE WORK;

 

(III)                THE PRINCIPAL’S REPRESENTATIVE IS PROVIDED WITH WRITTEN
DETAILS OF THE RELEVANT ENTITY AND THE TERMS AND CONDITIONS OF THE CONTRACT WITH
THE RELEVANT ENTITY PRIOR TO THE CONTRACTOR ENTERING INTO THAT CONTRACT; AND

 

(IV)               ANY SUBCONTRACT OR SUPPLY CONTRACT BETWEEN THE CONTRACTOR AND
A RELEVANT ENTITY MUST CONTAIN PROVISIONS CORRESPONDING TO THIS CLAUSE 10.2 AND
THE CONTRACTOR MUST PROCURE THAT ANY SUBCONTRACT OR SUPPLY CONTRACT WITH A
RELEVANT ENTITY TO WHICH IT IS NOT A PARTY CONTAINS PROVISIONS CORRESPONDING TO
THIS CLAUSE 10.2.

 


(D)                 THE CONTRACTOR MUST PROCURE FOR THE PRINCIPAL THE RIGHT TO
CARRY OUT CRIMINAL HISTORY INVESTIGATIONS IN RELATION TO ANY PERSON ASSOCIATED
WITH A RELEVANT ENTITY.


 


(E)                 WHERE, AS A RESULT OF CARRYING OUT A CRIMINAL HISTORY
INVESTIGATION, THE PRINCIPAL IS OF THE VIEW THAT A RELEVANT ENTITY OR ANY PERSON
ASSOCIATED WITH A RELEVANT ENTITY SHOULD NOT BE INVOLVED IN THE WORK OR THE
SUPPLY OF PRODUCTS (INCLUDING DEVICES) IN RELATION TO THE WORK, THE PRINCIPAL
MAY GIVE NOTICE TO THE CONTRACTOR REQUIRING IT TO ENSURE THAT THE RELEVANT
ENTITY OR PERSON ASSOCIATED WITH THE RELEVANT ENTITY IS NO LONGER INVOLVED IN
THE WORK OR THE SUPPLY OF PRODUCTS (INCLUDING DEVICES) IN RELATION TO THE WORK
AND THE CONTRACTOR MUST COMPLY WITH ANY SUCH NOTICE AS SOON AS POSSIBLE AND, IN
ANY EVENT, WITHIN 5 BUSINESS DAYS OF RECEIVING SUCH NOTICE.


 


(F)                  THE CONTRACTOR MUST NOT TERMINATE ITS CONTRACT WITH ANY
RELEVANT ENTITY UNLESS ANOTHER PERSON, IN RESPECT OF WHICH CLAUSES 10.2(B) AND
(C) HAS BEEN COMPLIED WITH, IS APPOINTED TO PERFORM THE OBLIGATIONS WHICH WERE
PERFORMED BY THAT RELEVANT ENTITY.


 


(G)                 DESPITE THE PROVISIONS OF THIS CLAUSE AND NOTWITHSTANDING
ANY SUBCONTRACT OR SUPPLY CONTRACT OR APPROVAL TO SUBCONTRACT ANY PART OF THE
WORK OR ENTER INTO ANY SUPPLY CONTRACT IN RELATION TO THE WORK, THE CONTRACTOR
REMAINS BOUND BY THE CONTRACTOR’S OBLIGATIONS UNDER THIS AGREEMENT TO PERFORM
THE WORK IN ACCORDANCE WITH THIS AGREEMENT, INCLUDING THE REQUIREMENTS DOCUMENT
AND THE SOLUTION DOCUMENTATION, AND WILL BE LIABLE FOR ALL ACTS, OMISSIONS AND
DEFAULTS OF ITS SUBCONTRACTORS OR SUPPLIERS RELATING TO, OR IN ANY WAY CONNECTED
WITH, THE WORK.


 


10.3             KEY CONTRACTS


 


(A)                 WHERE A PROPOSED SUBCONTRACT OR SUPPLY CONTRACT TO BE
ENTERED INTO BY THE CONTRACTOR OR ONE OF ITS SUBCONTRACTORS, OR AN EXISTING
SUBCONTRACT ALREADY ENTERED INTO BY THE CONTRACTOR OR ONE OF ITS SUBCONTRACTORS:


 

(I)                  IS FOR A TOTAL VALUE OF $[**] OR MORE FOR THE DURATION OF
THE TERM; OR

 

(II)                 IS, IN THE PRINCIPAL’S OPINION, OF SIGNIFICANCE IN RELATION
TO THE WORK; AND

 

(III)                IN THE CASE OF BOTH PARAGRAPHS (I) AND (II) IS FOR THE
SUPPLY OF SERVICES OR PRODUCTS SOLELY FOR THE PURPOSES OF THE PROJECT OR THE
UNDERTAKING OF ALL OR PART OF THE WORK,

 

54

--------------------------------------------------------------------------------


 

the Principal’s Representative may nominate the subcontract or proposed
subcontract or supply contract or proposed supply contract as a Key Contract by
notifying the Contractor in writing.

 


(B)                 WHERE THE PRINCIPAL NOMINATES A PROPOSED SUBCONTRACT OR
PROPOSED SUPPLY CONTRACT AS A KEY CONTRACT, THE CONTRACTOR MUST NOT, AND MUST
PROCURE THAT ITS SUBCONTRACTORS AND SUPPLIERS DO NOT, ENTER INTO THAT KEY
CONTRACT UNLESS AND UNTIL THE PRINCIPAL HAS ENTERED INTO A DIRECT AGREEMENT IN
ACCORDANCE WITH CLAUSE 10.3(C).  THE CONTRACTOR WILL NOT BE IN BREACH OF, OR
REQUIRED TO COMPLY WITH, THIS CLAUSE IF:


 

(I)                  IT NOTIFIES THE PRINCIPAL PRIOR TO ENTERING INTO A KEY
CONTRACT AND THE PRINCIPAL NOTIFIES THE CONTRACTOR THAT A DIRECT AGREEMENT IS
NOT REQUIRED IN RESPECT OF THAT KEY CONTRACT; OR

 

(II)                 CLAUSE 10.3(E) APPLIES.

 


(C)                 THE CONTRACTOR MUST ENTER INTO, AND MUST PROCURE THAT ITS
SUBCONTRACTORS OR SUPPLIERS ENTER INTO, A DIRECT AGREEMENT WITH THE PRINCIPAL:


 

(I)                  ON TERMS ACCEPTABLE TO THE PRINCIPAL; AND

 

(II)                 SUBSTANTIALLY IN THE FORM SET OUT IN SCHEDULE 25,

 

in respect of any Key Contract nominated by the Principal under clause
10.3(a) and must procure that all other parties to the Key Contract enter into
that Direct Agreement.  The Contractor’s obligations under this clause
10.3(c) will only apply in respect of each Key Contract to which Wayfarer and
Gunnebo are party to the extent required pursuant to clause 10.3(h).

 


(D)                 THE CONTRACTOR MUST COMPLY, AND MUST DO ALL REASONABLE
THINGS NECESSARY TO ENSURE ITS SUBCONTRACTORS AND SUPPLIERS COMPLY, WITH THE
TERMS OF ANY DIRECT AGREEMENT.


 


(E)                 THE CONTRACTOR AND ITS SUBCONTRACTORS AND SUPPLIERS MAY
ENTER INTO A SUBCONTRACT FOR A TERM OF 3 MONTHS OR LESS IF THE CONTRACTOR
REASONABLY CONSIDERS THAT THE CONTRACT IS NECESSARY TO DEAL WITH AN EMERGENCY
AND WILL NOT BE REQUIRED TO COMPLY WITH THIS CLAUSE 10.3 IN THOSE CIRCUMSTANCES.


 


(F)                  IF THE CONTRACTOR OR ONE OF ITS SUBCONTRACTORS OR ONE OF
ITS SUPPLIERS HAS ENTERED INTO A SUBCONTRACT IN BREACH OF CLAUSE 10.3(B), THE
CONTRACTOR MUST, AND MUST PROCURE THAT EACH OF ITS SUBCONTRACTORS AND SUPPLIERS,
USE THEIR REASONABLE ENDEAVOURS TO PROCURE THAT ALL OTHER PARTIES TO THE KEY
CONTRACT ENTER INTO A DIRECT AGREEMENT IN ACCORDANCE WITH CLAUSE 10.3(C),
INCLUDING INCURRING ANY EXPENSES UP TO [**]% OF THE AMOUNT TO BE PAID UNDER THE
SUBCONTRACT.


 


(G)                 WITHOUT LIMITING THE CONTRACTOR’S OBLIGATIONS UNDER CLAUSE
10.2 AND THIS CLAUSE 10.3, THE CONTRACTOR MUST, PRIOR TO THE PHASE DATE FOR THE
NTS SOLUTION REQUIREMENTS PHASE, DELIVER TO THE PRINCIPAL’S REPRESENTATIVE
ORIGINAL COUNTERPARTS OF THE FOLLOWING PROJECT DOCUMENTS, IN A FORM AND
SUBSTANCE SATISFACTORY TO THE PRINCIPAL’S REPRESENTATIVE, DULY EXECUTED BY ALL
PARTIES OTHER THAN THE PRINCIPAL AND SATISFACTION OF ALL CONDITIONS PRECEDENT TO
SUCH DOCUMENTS:


 

(I)                  THE KEY CONTRACTS ENTERED INTO BY WAYFARER, GUNNEBO, HP,
OPTUS AND CHUBB PURSUANT TO THE LETTERS OF INTENT REQUIRED TO BE PROVIDED IN
ACCORDANCE WITH CLAUSE 2.3(A)(II);

 

55

--------------------------------------------------------------------------------


 

(II)                 THE DIRECT AGREEMENTS ENTERED INTO BY HP, OPTUS AND CHUBB
PURSUANT TO THE LETTERS OF INTENT REQUIRED TO BE PROVIDED IN ACCORDANCE WITH
CLAUSE 2.3(A)(II);

 

(III)                THE DIRECT AGREEMENTS WITH THE CONTRACTOR ENTERED INTO BY
WAYFARER AND GUNNEBO PURSUANT TO THE LETTERS OF INTENT REQUIRED TO BE PROVIDED
IN ACCORDANCE WITH CLAUSE 2.3(A)(II); AND

 

(IV)               DEEDS OF ASSURANCE REQUIRED UNDER CLAUSE 30.17(C)(II).

 


(H)                 THE CONTRACTOR MUST, WITH EFFECT FROM THE DATE ON WHICH
ASCOM ENTERS INTO SUBCONTRACTS WITH WAYFARER AND GUNNEBO, ENTER INTO A VALID
ENFORCEABLE DIRECT AGREEMENT WITH EACH OF WAYFARER AND GUNNEBO.  THE CONTRACTOR
WILL ENSURE THAT ASCOM IS A PARTY TO EACH SUCH DIRECT AGREEMENT, AND THAT THE
TERMS OF SUCH DIRECT AGREEMENTS INCLUDE A RIGHT FOR THE CONTRACTOR TO REQUIRE
EACH OF WAYFARER AND GUNNEBO TO ACCEPT A NOVATION OF THE RELEVANT SUBCONTRACT
FROM ASCOM TO THE CONTRACTOR AT ANY TIME DURING THE TERM OF THE RELEVANT
SUBCONTRACT.  IN THE EVENT THAT THE CONTRACTOR EXERCISES ITS RIGHTS UNDER ANY
SUCH DIRECT AGREEMENT TO TAKE A NOVATION OF THE RELEVANT SUBCONTRACT FROM ASCOM,
THE NEW SUBCONTRACT THEREBY CREATED BETWEEN THE CONTRACTOR AND WAYFARER OR
GUNNEBO (AS APPLICABLE) WILL BE A KEY CONTRACT FOR THE PURPOSES OF THIS
AGREEMENT, AND IN RESPECT OF EACH SUCH KEY CONTRACT, THE OBLIGATIONS OF THE
CONTRACTOR UNDER CLAUSE 10.3(C) WILL THEN APPLY.


 


(I)                  THE PRINCIPAL CONFIRMS THAT AS AT THE COMMENCEMENT DATE, IT
HAS NOMINATED AS KEY CONTRACTS:


 

(I)                  THE CONTRACTS BETWEEN THE CONTRACTOR AND EACH OF ASCOM,
ERG, HEADSTRONG, G&D, HP, CHUBB AND OPTUS; AND

 

(II)                 THE SUBCONTRACTS BETWEEN ASCOM AND EACH OF WAYFARER AND
GUNNEBO,

 

in each case being in connection with the Project or the undertaking of the
Work, the Initial Services or the Core Services.

 


10.4             LOCAL CONTENT


 

The Contractor must comply with the Victorian Industry Participation Plan.

 


11.                NTS SOLUTION REQUIREMENTS PHASE


 


11.1             NTS SOLUTION REQUIREMENTS PHASE


 


(A)                 THE CONTRACTOR MUST CARRY OUT THE NTS SOLUTION REQUIREMENTS
PHASE IN ACCORDANCE WITH THIS AGREEMENT, INCLUDING THE REQUIREMENTS DOCUMENT.


 


(B)                 WITHOUT LIMITING CLAUSE 11.1(A), PRIOR TO THE PHASE DATE FOR
THE NTS SOLUTION REQUIREMENTS PHASE, THE CONTRACTOR MUST:


 

(I)                  IDENTIFY ALL OF THE OUTCOMES, REQUIREMENTS, POLICIES,
PROCEDURES, PRACTICES AND BUSINESS RULES OF THE PRINCIPAL, THE OPERATORS, THE
GOVERNMENT, THE GOVERNMENTAL AGENCIES AND STAKEHOLDERS IN RELATION TO THE
PROJECT AND THE SOLUTION AND DOCUMENT THEM IN THE NTS REQUIREMENTS
SPECIFICATION;

 

(II)                 DEVELOP AND DOCUMENT THE NTS REQUIREMENTS SPECIFICATION IN
ACCORDANCE WITH THIS AGREEMENT INCLUDING CLAUSE 11.2 AND THE REQUIREMENTS
DOCUMENT;

 

56

--------------------------------------------------------------------------------


 

(III)                WITHOUT LIMITING CLAUSE 11.1(B)(II):

 

A.                 DETERMINE ALL BUSINESS PROCESSES AND DATA REQUIREMENTS;

 

B.                  DETERMINE ALL BUSINESS RULES;

 

C.                  DOCUMENT THE CIVIL WORKS;

 

D.                 PREPARE A CUSTOMISATION DOCUMENT DESCRIBING THE EXTENT OF
WORK THE CONTRACTOR MUST UNDERTAKE TO ITS EXISTING EQUIPMENT AND SYSTEM IN ORDER
TO MEET THE PRINCIPAL’S REQUIREMENTS; AND

 

E.                  PROVIDE OBJECTIVE TRACEABILITY FROM THE NTS REQUIREMENTS
SPECIFICATION TO EACH PARENT DOCUMENT ITEM (INCLUDING THE NTS REQUIREMENTS
DOCUMENT AND THE CONTRACTOR’S RESPONSE).

 

(IV)               DELIVER POSSESSION OF ALL OF THE NTS REQUIREMENTS
SPECIFICATION TO THE PRINCIPAL;

 

(V)                ENSURE THAT ALL PLANS, DESIGNS, DRAWINGS, SPECIFICATIONS,
REPORTS OR OTHER DOCUMENTS OR SERVICES OR WORK PREPARED OR PERFORMED DURING THE
DELIVERY OF NTS SOLUTION REQUIREMENTS PHASE:

 

A.                 ARE OF PROFESSIONAL QUALITY;

 

B.                  ARE TECHNICALLY ADEQUATE AND ACCURATE; AND

 

C.                  WILL BE COMPLETED AND COORDINATED IN A TIMELY MANNER;

 

(VI)               DOCUMENT THE PRINCIPAL’S REQUIREMENTS IN RELATION TO THE
PILOT TRIAL, INCLUDING:

 

A.                 THE LOCATION OF THE PILOT TRIAL;

 

B.                  THE PERIOD OF DURATION OF THE PILOT TRIAL INCLUDING THE DATE
FOR COMPLETION OF THE PILOT TRIAL, WHICH THE CONTRACTOR MUST INCORPORATE INTO
THE PROJECT MASTER SCHEDULE;

 

C.                  THE DEVICES, FUNCTIONALITY AND BUSINESS RULES OF THE
SOLUTION TO BE USED DURING THE PILOT TRIAL;

 

D.                 THE CONDITIONS WHICH MUST BE MET FOR THE SUCCESSFUL
COMPLETION OF THE PILOT TRIAL; AND

 

E.                  ANY OTHER ASPECT OF THE PILOT TRIAL AGREED BETWEEN THE
PARTIES.

 


11.2             NTS REQUIREMENTS SPECIFICATION WARRANTY


 

The Contractor warrants that the NTS Requirements Specification will identify
and contain all of the requirements of the Government, Governmental Agencies,
the Principal, the Operators and Stakeholders in relation to the Project and the
Solution:

 


(A)                 WHICH ARE IDENTIFIED PURSUANT TO CLAUSES 11.1 AND 11.7; AND


 


(B)                 OF WHICH THE CONTRACTOR IS AWARE OR WHICH A PRUDENT,
COMPETENT AND EXPERIENCED CONTRACTOR SHOULD HAVE BEEN AWARE IF IT HAD DONE THOSE
THINGS WHICH THE CONTRACTOR IS REQUIRED TO DO UNDER CLAUSES 11.1 AND 11.7.

 

57

--------------------------------------------------------------------------------


 


11.3             DEVELOPMENT OF NTS REQUIREMENTS SPECIFICATION


 


(A)                 THE CONTRACTOR MUST PREPARE AND SUBMIT TO THE PRINCIPAL FOR
ITS APPROVAL DRAFTS OF EACH PART OF THE NTS REQUIREMENTS SPECIFICATION, PREPARED
ON THE BASIS OF:


 

(I)                  ANY OUTLINES CONTAINED IN THE CONTRACTOR’S RESPONSE; AND

 

(II)                 IN ACCORDANCE WITH, AND AT THE TIMES SPECIFIED IN, THIS
AGREEMENT, INCLUDING THE REQUIREMENTS DOCUMENT AND THE PROJECT MASTER SCHEDULE.

 


(B)                 THE PRINCIPAL MAY, WITHIN 10 BUSINESS DAYS OF RECEIPT OF A
DRAFT OF ANY PART OF THE NTS REQUIREMENTS SPECIFICATION, ADVISE THE CONTRACTOR
WHETHER OR NOT IT CONSIDERS THAT DRAFT TO BE IN ACCORDANCE WITH THIS AGREEMENT,
INCLUDING THE REQUIREMENTS DOCUMENT, OR REJECT IT AND PROVIDE ITS COMMENTS (IF
ANY) TO THE CONTRACTOR.  IF THAT DRAFT IS REJECTED, THE CONTRACTOR MUST
PROMPTLY, AND IN ANY EVENT WITHIN 5 BUSINESS DAYS, SUBMIT TO THE PRINCIPAL A
REDRAFT OF THAT PART OF THE NTS REQUIREMENTS SPECIFICATION AND SUCH REDRAFT WILL
BE DEALT WITH BY THE PRINCIPAL AS IF IT WERE SUBMITTED UNDER CLAUSE 11.3(A).


 


(C)                 THE CONTRACTOR MUST PREPARE AND SUBMIT TO THE PRINCIPAL FOR
ITS APPROVAL A FINAL VERSION OF EACH PART OF THE NTS REQUIREMENTS SPECIFICATION
PREPARED ON THE BASIS OF THE DRAFT SUBMITTED UNDER CLAUSE 11.3(A) AND IN
ACCORDANCE WITH, AND AT THE TIMES SPECIFIED IN, THIS AGREEMENT, INCLUDING THE
REQUIREMENTS DOCUMENT AND THE PROJECT MASTER SCHEDULE.


 


(D)                 THE PRINCIPAL MAY, WITHIN 10 BUSINESS DAYS OF RECEIPT OF THE
FINAL VERSION OF A PART OF THE NTS REQUIREMENTS SPECIFICATION, ADVISE THE
CONTRACTOR WHETHER OR NOT IT CONSIDERS SUCH FINAL VERSION TO BE IN ACCORDANCE
WITH THIS AGREEMENT, INCLUDING THE REQUIREMENTS DOCUMENT, OR REJECT IT AND
PROVIDE ITS COMMENTS (IF ANY) TO THE CONTRACTOR.  IF THE FINAL VERSION OF PART
OF THE NTS REQUIREMENTS SPECIFICATION IS REJECTED, THE CONTRACTOR MUST PROMPTLY,
AND IN ANY EVENT WITHIN 5 BUSINESS DAYS, SUBMIT TO THE PRINCIPAL A REDRAFT OF
THAT PART OF THE NTS REQUIREMENTS SPECIFICATION AND SUCH DRAFT WILL BE DEALT
WITH BY THE PRINCIPAL AS IF IT WERE SUBMITTED UNDER CLAUSE 11.3(C).


 


(E)                 THE CONTRACTOR MUST FINALISE THE NTS REQUIREMENTS
SPECIFICATION TAKING INTO ACCOUNT THE COMMENTS OF THE PRINCIPAL AND IN
ACCORDANCE WITH THE REQUIREMENTS SET OUT IN THIS AGREEMENT, INCLUDING THE
REQUIREMENTS DOCUMENT, AS A CONDITION PRECEDENT TO COMPLETION OF THE NTS
SOLUTION REQUIREMENTS PHASE.


 


(F)                  THE PRINCIPAL’S RECEIPT, REVIEW OR APPROVAL OF, OR ANY
COMMENT, REPRESENTATION OR STATEMENT (WHETHER VERBAL OR IN WRITING) IN RELATION
TO THE NTS REQUIREMENTS SPECIFICATION OR ANY PART THEREOF WILL NOT RELIEVE THE
CONTRACTOR OF ITS RESPONSIBILITY FOR ANY ERRORS, OMISSIONS OR DEPARTURES FROM,
OR FAILURES TO COMPLY WITH, THIS CLAUSE 11 OR THE OTHER REQUIREMENTS OF THIS
AGREEMENT AND WILL NOT AFFECT THE RIGHTS OR OBLIGATIONS OF THE PRINCIPAL UNDER
THIS AGREEMENT, INCLUDING ITS PAYMENT OBLIGATIONS UNDER CLAUSE 21.


 


(G)                 IF THE CONTRACTOR REASONABLY BELIEVES THE PRINCIPAL IS BEING
UNREASONABLE IN ANY REVIEW OF, COMMENT ON OR OTHER ACTION UNDERTAKEN UNDER
CLAUSES 11.3(B) OR 11.3(D) IN RELATION TO THE NTS REQUIREMENTS SPECIFICATION IT
MUST GIVE WRITTEN NOTICE TO THE PRINCIPAL’S REPRESENTATIVE.  IF THE MATTER IS
NOT RESOLVED WITHIN 10 BUSINESS DAYS OF THE RECEIPT OF SUCH NOTICE, THE DISPUTE
WILL BE REFERRED TO THE DISPUTE RESOLUTION PROCEDURES.

 

58

--------------------------------------------------------------------------------


 


11.4             NTS SOLUTION REQUIREMENTS PHASE AND CAPITAL PRICE


 


(A)                 THE CONTRACTOR WILL INCORPORATE THE OUTCOMES, REQUIREMENTS,
POLICIES, PROCEDURES, PRACTICES AND BUSINESS RULES IDENTIFIED PURSUANT TO
CLAUSES 11.1(A), (B) AND 11.7 INTO THE SOLUTION OR THE INITIAL SERVICES OR THE
CORE SERVICES (AS THE CASE MAY BE), AND IN THE CASE OF THE CATEGORY 3 MATTERS
AGREED OR DETERMINED PURSUANT TO CLAUSE 11.7 WILL DOCUMENT THOSE MATTERS IN
ACCORDANCE WITH CLAUSE 11.7(C), WITHOUT ADDITIONAL COST TO THE PRINCIPAL AND,
NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT OTHER THAN CLAUSE 20A,
WILL NOT BE ENTITLED TO MAKE ANY CLAIM IN RESPECT OF SUCH INCORPORATION.


 


(B)                 AS A CONDITION PRECEDENT TO COMPLETION OF THE NTS SOLUTION
REQUIREMENTS PHASE, THE CONTRACTOR MUST GIVE THE PRINCIPAL A DOCUMENT WHICH SETS
OUT:


 

(I)                  ANY PROPOSED REDUCTION IN THE CAPITAL PRICE OR THE SERVICES
CHARGE OR BOTH IN RESPECT OF THE ITEMS OF THE WORK OR OTHER MATTERS SET OUT IN
SCHEDULE 26 AND THE BASIS OF CALCULATION OF THE REDUCTION INDIVIDUALLY ITEMISED
FOR EACH ITEM OF THE WORK OR OTHER MATTER SET OUT IN SCHEDULE 26; OR

 

(II)                 IF THE CONTRACTOR DOES NOT PROPOSE A REDUCTION IN THE
CAPITAL PRICE AND THE SERVICES CHARGE REASONS FOR THIS INDIVIDUALLY ITEMISED FOR
EACH ITEM OF THE WORK OR OTHER MATTER SET OUT IN SCHEDULE 26.

 


(C)                 THE PARTIES WILL, WITHIN 20 BUSINESS DAYS OF COMPLETION OF
THE NTS SOLUTION REQUIREMENTS PHASE, USE REASONABLE ENDEAVOURS TO AGREE UPON A
REDUCTION IN THE CAPITAL PRICE AND THE SERVICES CHARGE IN RESPECT OF THE ITEMS
OF WORK OR OTHER MATTERS SET OUT IN SCHEDULE 26 AND THE CAPITAL PRICE AND THE
SERVICES CHARGE WILL BE VARIED IN ACCORDANCE WITH ANY SUCH AGREEMENT.


 


11.5             CIVIL WORKS


 

The Contractor:

 


(A)                 WILL CONDUCT A TENDER PROCESS TO OBTAIN 3 SEPARATE QUOTES
FROM EXPERIENCED AND CAPABLE CONTRACTORS AGREED TO BY THE PRINCIPAL (BUT FAILING
AGREEMENT, AS NOMINATED BY THE PRINCIPAL) TO CARRY OUT THE CIVIL WORKS
DOCUMENTED BY THE CONTRACTOR PURSUANT TO CLAUSE 11.1(B)(III)C WITHIN 2 MONTHS OF
COMPLETION OF THE NTS SOLUTION REQUIREMENTS PHASE OR ANY OTHER PERIOD REASONABLY
NOMINATED BY THE PRINCIPAL;


 


(B)                 WILL BE RESPONSIBLE FOR SELECTING A PREFERRED SUBCONTRACTOR
FROM THIS TENDER PROCESS BUT MUST PERMIT THE PRINCIPAL’S REPRESENTATIVE TO
REVIEW ALL MATERIALS THAT ARE SUBMITTED IN THE TENDER PROCESS AND PROVIDE ANY
OTHER INFORMATION THAT THE PRINCIPAL REASONABLY REQUIRES;


 


(C)                 MUST DEMONSTRATE TO THE REASONABLE SATISFACTION OF THE
PRINCIPAL THAT THE PREFERRED SUBCONTRACTOR IS THE BEST CHOICE HAVING REGARD TO:


 

(I)                  THE PRICE QUOTED IN THE PRE-EXISTING MARKET CONDITIONS;

 

(II)                 THE EXPERIENCE AND CAPABILITY OF THAT SUBCONTRACTOR; AND

 

(III)                THE ABILITY OF THE CONTRACTOR TO CARRY OUT THE WORK IF IT
SUBCONTRACTS THE CIVIL WORKS TO THE SUBCONTRACTOR;

 


(D)                 MUST CARRY OUT THE CIVIL WORKS BY ENTERING INTO A
SUBCONTRACTING AGREEMENT WITH THE PREFERRED SUBCONTRACTOR ON TERMS REASONABLY
AGREEABLE TO THE PRINCIPAL AND THE

 

59

--------------------------------------------------------------------------------


 


CONTRACTOR.  UNDER SUCH AN ARRANGEMENT, THE PRINCIPAL MUST, WITHIN 20 BUSINESS
DAYS OF A WRITTEN NOTICE FROM THE CONTRACTOR:


 

(I)                  SETTING OUT AN AMOUNT WHICH IT HAS PAID TO THE PREFERRED
SUBCONTRACTOR PURSUANT TO THE SUBCONTRACT, TOGETHER WITH A COPY OF THE RELEVANT
INVOICE FROM THE SUBCONTRACTOR AND SUCH OTHER INFORMATION REASONABLY REQUIRED BY
THE PRINCIPAL IN RELATION TO SUCH PAYMENT; AND

 

(II)                 SETTING OUT FULL DETAILS OF THE CONTRACTOR’S DIRECT COSTS
OF ADMINISTERING SUCH A SUBCONTRACT, INCLUDING SUCH FURTHER INFORMATION
SUBSTANTIATING THOSE DETAILS AS IS REASONABLY REQUIRED BY THE PRINCIPAL,

 

reimburse the Contractor for the amount set out in the notice in relation to the
payment made to the subcontractor and pay to the Contractor the direct costs set
out in the notice plus a [**]% margin on those direct costs of administration,
except that where the Principal disputes any amount set out in the notice from
the Contractor:

 

(III)                THE PRINCIPAL MUST PAY ANY UNDISPUTED AMOUNTS WITHIN 20
BUSINESS DAYS OF RECEIPT OF THE NOTICE FROM THE CONTRACTOR; AND

 

(IV)               THE PRINCIPAL MAY DISPUTE THE NOTICE RECEIVED FROM THE
CONTRACTOR IN ACCORDANCE WITH THE PROCESS SET OUT IN CLAUSE 27.5 AS IF
REFERENCES TO MONTHLY INVOICES IN THAT CLAUSE WERE REFERENCES TO THE WRITTEN
NOTICE RECEIVED BY THE CONTRACTOR.

 


11.6             TERMINATION


 


(A)                 AS A CONDITION PRECEDENT TO COMPLETION OF THE NTS SOLUTION
REQUIREMENTS PHASE, THE CONTRACTOR MUST PROVIDE TO THE PRINCIPAL:


 

(I)                  A NOTICE SETTING OUT THAT PART OF THE WORK THE CONTRACTOR
PROPOSES TO CARRY OUT IN THE 40 BUSINESS DAYS BEGINNING ON THE COMPLETION DATE
FOR THE NTS SOLUTION REQUIREMENTS PHASE AND THE COST, REPRESENTING PART OF THE
CAPITAL PRICE, OF SUCH WORK (THE “CLAUSE 11 TERMINATION AMOUNT”); AND

 

(II)                 THE DAILY AMOUNT OF DELAY COSTS WHICH WILL BE INCURRED EACH
DAY BY THE CONTRACTOR IF IT DOES NOT PERFORM THAT PART OF THE WORK SET OUT IN
THE NOTICE PROVIDED BY THE CONTRACTOR UNDER CLAUSE 11.6(A)(I) FOR THE
40 BUSINESS DAYS BEGINNING ON THE COMPLETION DATE FOR THE NTS SOLUTION
REQUIREMENTS PHASE (THE “DAILY COST”).

 


(B)                 THE CONTRACTOR MUST NOT, WITHOUT THE WRITTEN APPROVAL OF THE
PRINCIPAL’S REPRESENTATIVE UNDER CLAUSE 11.6(C), UNDERTAKE ANY FURTHER WORK
PRIOR TO THE DATE WHICH IS 40 BUSINESS DAYS AFTER THE COMPLETION DATE FOR THE
NTS SOLUTION REQUIREMENTS PHASE.


 


(C)                 THE PRINCIPAL MAY GIVE A NOTICE TO THE CONTRACTOR TO
COMMENCE ALL OR ANY PART OF THE WORK SET OUT IN THE NOTICE PROVIDED BY THE
CONTRACTOR UNDER CLAUSE 11.6(A)(I) IN RESPECT OF THE NTS RELEASE 0 AND
PROTOTYPING PHASE OR ANY OTHER PHASE AT ANY TIME BETWEEN THE COMPLETION DATE FOR
THE NTS SOLUTION REQUIREMENTS PHASE AND THE DATE WHICH IS 40 BUSINESS DAYS AFTER
THE COMPLETION DATE FOR THE NTS SOLUTION REQUIREMENTS PHASE.


 


(D)                 DESPITE ANY OTHER PROVISION OF THIS AGREEMENT, THE PRINCIPAL
MAY AT ITS ABSOLUTE DISCRETION, TERMINATE THIS AGREEMENT BY GIVING WRITTEN
NOTICE TO THE CONTRACTOR IN THE PERIOD COMMENCING ON THE PHASE DATE FOR THE NTS
SOLUTION REQUIREMENTS PHASE

 

60

--------------------------------------------------------------------------------


 


AND ENDING ON THE DATE WHICH IS 40 BUSINESS DAYS AFTER THE COMPLETION DATE OF
THE NTS SOLUTION REQUIREMENTS PHASE.


 


(E)                 IF THE PRINCIPAL TERMINATES THIS AGREEMENT PURSUANT TO
CLAUSE 11.6(D) PRIOR TO THE COMPLETION DATE FOR THE NTS SOLUTION REQUIREMENTS
PHASE:


 

(I)                  THE CONTRACTOR MUST, WITHIN 5 BUSINESS DAYS OF THE DATE OF
TERMINATION, GIVE THE PRINCIPAL THE NTS REQUIREMENTS SPECIFICATION AND ANY OTHER
DOCUMENTS SPECIFIED IN CLAUSE 11.1(B) AND 11.7, TO THE EXTENT THAT THEY ARE IN
EXISTENCE AS AT THE DATE OF TERMINATION; 

 

(II)                 THE EXPERT MUST DETERMINE THE VALUE OF ALL WORK ACTUALLY
PERFORMED BY THE CONTRACTOR UP TO THE DATE OF TERMINATION PROVIDED THAT THE
VALUE OF THE WORK PERFORMED PRIOR TO THE COMPLETION DATE OF THE NTS SOLUTION
REQUIREMENTS PHASE CANNOT EXCEED THE NTS SOLUTION REQUIREMENTS PAYMENT;

 

(III)                IF THE PRINCIPAL HAS RECEIVED ALL DOCUMENTS REFERRED TO IN
CLAUSE 11.6(E)(I) IN A FIT AND PROPER STATE CONSISTENT WITH QUALITY GUIDELINES
AND WITH CONTENT AS EXPECTED OF A REASONABLE CONTRACTOR, THE PRINCIPAL MUST PAY
THE CONTRACTOR THE AMOUNT DETERMINED BY THE EXPERT UNDER CLAUSE
11.6(E)(II) WITHIN 5 BUSINESS DAYS OF THE EXPERT’S DETERMINATION; AND

 

(IV)               NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, THE
CONTRACTOR WILL BE ENTITLED TO HAVE THE ESCROW MATERIAL RETURNED TO IT.

 


(F)                  IF THE PRINCIPAL TERMINATES THIS AGREEMENT PURSUANT TO
CLAUSE 11.6(D) AFTER THE COMPLETION DATE OF THE NTS SOLUTION REQUIREMENTS PHASE
THE PRINCIPAL WILL PAY TO THE CONTRACTOR:


 

(I)                  THE NTS SOLUTION REQUIREMENTS PAYMENT; AND

 

(II)                 IF THE PRINCIPAL GIVES A NOTICE UNDER CLAUSE 11.6(C) AND
THE CONTRACTOR HAS COMMENCED THE WORK SET OUT IN THE NOTICE PROVIDED BY THE
CONTRACTOR UNDER CLAUSE 11.6(A)(I), THE WHOLE OR THE PART OF THE CLAUSE 11
TERMINATION AMOUNT REPRESENTING THE WORK SET OUT IN THE NOTICE PROVIDED BY THE
CONTRACTOR UNDER CLAUSE 11.6(A)(I) WHICH HAS BEEN CARRIED OUT BY THE CONTRACTOR.

 


(G)                 IF THE PRINCIPAL:


 

(I)                  DOES NOT GIVE A NOTICE UNDER CLAUSE 11.6(C) OR GIVES A
NOTICE UNDER CLAUSE 11.6(C) ON A DAY AFTER THE COMPLETION DATE FOR THE NTS
SOLUTION REQUIREMENTS PHASE; AND

 

(II)                 DOES NOT TERMINATE THIS AGREEMENT UNDER CLAUSE 11.6(D),

 

the Contractor will be entitled to claim an extension of time in accordance with
clause 18.7 and the Principal will pay the Contractor the Daily Cost for each
day for which the Contractor is not authorised to undertake any further Work
under clause 11.6(c) in the period between the Completion Date for the NTS
Solution Requirements Phase and the day 40 Business Days after that day.

 

61

--------------------------------------------------------------------------------


 


11.7             ADDITIONAL MATTERS


 


(A)                 WITHOUT LIMITING CLAUSE 11.1(A), AND IN ADDITION TO THE
MATTERS SET OUT IN CLAUSE 11.1(B), PRIOR TO THE PHASE DATE FOR THE NTS SOLUTION
REQUIREMENTS PHASE, THE CONTRACTOR MUST:


 

(I)                  DOCUMENT IN THE NTS REQUIREMENTS SPECIFICATION THE
PRINCIPAL’S REQUIREMENTS WITH RESPECT TO THE CATEGORY 3 MATTERS; AND

 

(II)                 IN RESPECT OF MATTERS DEEMED TO BECOME CATEGORY 3 MATTERS
UNDER CLAUSE 2.4(B), USE ALL REASONABLE ENDEAVOURS TO AGREE THOSE MATTERS AND
DOCUMENT THEM BY WAY OF AMENDMENTS TO THIS AGREEMENT,

 

in each case:

 

(III)                CONSISTENT WITH THE PRINCIPLES OR DOCUMENTS SET OUT OR
REFERRED TO IN THE CATEGORY 3 MATTERS IN RELATION TO THE SUBJECT MATTER TO BE
AGREED;

 

(IV)               TO MEET THE REQUIREMENTS OF THIS AGREEMENT, INCLUDING THE
REQUIREMENTS DOCUMENT; AND

 

(V)                IN ACCORDANCE WITH THE PROCESS (IF ANY) SPECIFIED OR REFERRED
TO IN EACH CATEGORY 3 MATTER.

 


(B)                 IN ADDITION TO ANY PROCESS REFERRED TO IN CLAUSE 11.7(A) THE
CONTRACTOR MUST MEET WITH THE PRINCIPAL, MAKE AVAILABLE STAFF AND CARRY OUT ALL
OTHER TASKS REASONABLY REQUESTED BY THE PRINCIPAL AS ARE NECESSARY IN ORDER FOR
THE PARTIES TO AGREE THE CATEGORY 3 MATTERS PRIOR TO THE PHASE DATE FOR THE NTS
SOLUTION REQUIREMENTS PHASE.


 


(C)                 WHERE NECESSARY, CATEGORY 3 MATTERS WILL ALSO BE DOCUMENTED
BY WAY OF APPROPRIATE AMENDMENTS TO THIS AGREEMENT.


 


(D)                 IF ANY CATEGORY 3 MATTERS ARE NOT AGREED BY:


 

(I)                  THE PHASE DATE FOR THE NTS SOLUTION REQUIREMENTS PHASE; OR

 

(II)                 SUCH LATER DATE AS IS AGREED BY THE PARTIES; OR

 

(III)                IN THE CASE OF ANY OF THE OH&S PLAN, THE INDUSTRIAL
RELATIONS PLAN OR THE BUSINESS CONTINUITY PLAN, SUCH EARLIER DATE AT WHICH THE
PARTIES HAVE BEEN UNABLE TO FINALISE THE RELEVANT PLAN IN ACCORDANCE WITH THE
APPLICABLE COMPLETION PROCESS REFERRED TO IN SCHEDULE 37 IN RELATION TO THOSE
PLANS,

 

then on the Phase Date for the NTS Solution Requirements Phase or such earlier
date in the case of the OH&S Plan, the Industrial Relations Plan or the Business
Continuity Plan (as the case may be) or such later date as has been agreed, or
in the event that a later date cannot be agreed, on the Phase Date for the NTS
Solution Requirements Phase, those Category 3 Matters which have not been agreed
may be referred by either party to the Expert for determination in accordance
with clause 49.5 taking into account:

 

(IV)               THE PRINCIPLES SET OUT IN THE RELEVANT CATEGORY 3 MATTERS OR
IN THE RELEVANT DOCUMENTS REFERRED TO IN THE CATEGORY 3 MATTERS;

 

(V)                THE REQUIREMENTS OF THIS AGREEMENT, INCLUDING THE
REQUIREMENTS DOCUMENT;

 

62

--------------------------------------------------------------------------------


 

(VI)               THE CONTRACTOR’S WARRANTIES UNDER THIS AGREEMENT, INCLUDING
THAT THE SOLUTION MUST BE FIT FOR SOLUTION PURPOSES; AND

 

(VII)              INDUSTRY PRACTICE AS IT APPLIES TO THE RELEVANT CATEGORY 3
MATTER,

 

except that any determination of the Expert will be final and binding on each
party and clauses 49.5(l) and 49.5(m) will not apply.

 


12.                DESIGN


 


12.1             FUNDAMENTAL DESIGN OBLIGATION


 

The Contractor must design the Solution in accordance with:

 


(A)                 THE PROJECT DOCUMENTS INCLUDING THIS AGREEMENT AND THE
REQUIREMENTS DOCUMENT;


 


(B)                 THE SOLUTION DOCUMENTATION INCLUDING THE NTS REQUIREMENTS
SPECIFICATION;


 


(C)                 THE PROJECT TIMELINE; AND


 


(D)                 INDUSTRY PRACTICE.


 


12.2             DESIGN WARRANTY


 

The Contractor warrants that:

 


(A)                 IT HAS CHECKED AND CAREFULLY CONSIDERED THE NTS REQUIREMENTS
DOCUMENT AND THAT THE NTS REQUIREMENTS DOCUMENT IS PROPER, ADEQUATE AND FIT FOR
ITS PURPOSE;


 


(B)                 IT HAS CHECKED AND CAREFULLY CONSIDERED THE CONTRACTOR’S
RESPONSE AND CONSIDERS THE CONTRACTOR’S RESPONSE IS PROPER, ADEQUATE AND FIT FOR
ITS PURPOSE;


 


(C)                 THE DESIGN OF THE SOLUTION WILL BE COMPLETED IN ACCORDANCE
WITH THIS AGREEMENT AND THAT:


 

(I)                  SUCH DESIGN WILL BE FIT FOR ITS INTENDED PURPOSE;

 

(II)                 DEVELOPMENT, INTEGRATION, INSTALLATION AND IMPLEMENTATION
IN ACCORDANCE WITH SUCH DESIGN WILL ACCORD WITH THE STANDARDS REQUIRED BY THE
NTS REQUIREMENTS SPECIFICATION AND THIS AGREEMENT, INCLUDING THE REQUIREMENTS
DOCUMENT; AND

 

(III)                IF THE SOLUTION IS DEVELOPED, INSTALLED, INTEGRATED,
IMPLEMENTED, OPERATED AND MAINTAINED IN ACCORDANCE WITH SUCH DESIGNS THE
SOLUTION WILL BE FIT FOR SOLUTION PURPOSES;

 


(D)                 THE DESIGN AND DEVELOPMENT OF THE INITIAL SERVICES AND THE
CORE SERVICES WILL BE UNDERTAKEN IN ACCORDANCE WITH THE REQUIREMENTS OF THE NTS
REQUIREMENTS SPECIFICATION AND THIS AGREEMENT, INCLUDING THE REQUIREMENTS
DOCUMENT, AND WILL ENABLE THE INITIAL SERVICES AND THE CORE SERVICES TO BE
PROVIDED IN ACCORDANCE WITH THIS AGREEMENT, INCLUDING THE REQUIREMENTS DOCUMENT;


 


(E)                 NO REPRESENTATION OR WARRANTY HAS BEEN GIVEN OR IS GIVEN BY
OR ON BEHALF OF THE PRINCIPAL OR ANYONE FOR WHOM THE PRINCIPAL IS RESPONSIBLE,
INCLUDING ANY GOVERNMENTAL AGENCY, ACCESS PROVIDER, BUS OPERATOR OR STAKEHOLDER,
AS TO:


 

(I)                  THE SUITABILITY, COMPLETENESS OR EFFICACY OF ANY
INFORMATION OR DATA SUPPLIED OR MADE AVAILABLE BY ANY OF THEM, INCLUDING
INFORMATION OR DATA

 

63

--------------------------------------------------------------------------------


 

FORMING PART OF THIS AGREEMENT, INCLUDING THE REQUIREMENTS DOCUMENT; OR

 

(II)                 ANY OTHER DRAWINGS, PLANS, DESIGN SPECIFICATIONS, REPORTS
OR OTHER INFORMATION OR DATA WHICH RELATE DIRECTLY OR INDIRECTLY TO THE
SOLUTION;

 


(F)                  IT HAS MADE ITS OWN REVIEW AND EVALUATION OF THE
SUITABILITY AND ACCURACY OF THE INFORMATION OR DATA REFERRED TO IN THIS CLAUSE
WITHOUT RELIANCE ON THE PRINCIPAL.


 


12.3             DESIGN DOCUMENTS


 

The Contractor must prepare the Design Documents in accordance with this
agreement, including the Requirements Document.

 


12.4             DEVELOPMENT OF DESIGN DOCUMENTS


 


(A)                 THE CONTRACTOR MUST COMPLETE THE DESIGN OF THE SOLUTION AND
THE DESIGN AND DEVELOPMENT OF THE INITIAL SERVICES AND THE CORE SERVICES IN
ACCORDANCE WITH THE NTS REQUIREMENTS SPECIFICATION AND THIS AGREEMENT, INCLUDING
THE REQUIREMENTS DOCUMENT, BY PREPARING THE SOLUTION DOCUMENTATION INCLUDING THE
PREPARATION AND FINALISATION OF THE DESIGN DOCUMENTS.


 


(B)                 THE DESIGN DOCUMENTS MUST COMPLY WITH THIS AGREEMENT,
INCLUDING THE REQUIREMENTS DOCUMENT.


 


(C)                 THE CONTRACTOR MUST INCLUDE IN EACH DESIGN DOCUMENT AN
ACKNOWLEDGMENT THAT THE DESIGN OF THE SOLUTION AND THE DESIGN OF THE INITIAL
SERVICES AND THE CORE SERVICES IS SOLELY THE RESPONSIBILITY OF THE CONTRACTOR
AND THAT THE CONTRACTOR IS RESPONSIBLE FOR ANY ERRORS, OMISSIONS OR DEPARTURES
FROM, OR FAILURES TO COMPLY WITH, THE REQUIREMENTS DOCUMENT OR THE OTHER
REQUIREMENTS OF THIS AGREEMENT.


 


(D)                 THE FINAL AND ALL DRAFTS OF THE DESIGN DOCUMENTS WILL BE
PREPARED:


 

(I)                  IN ACCORDANCE WITH INDUSTRY PRACTICE;

 

(II)                 IN ACCORDANCE WITH THIS AGREEMENT, INCLUDING THE
REQUIREMENTS DOCUMENT, THE PROJECT TIMELINE AND THE PROJECT MASTER SCHEDULE; AND

 

(III)                IN A MANNER AND AT A RATE WHICH WILL GIVE THE PRINCIPAL’S
REPRESENTATIVE A REASONABLE OPPORTUNITY TO PROGRESSIVELY REVIEW AND COMMENT ON
THEM WITHOUT DELAYING THE PROGRESS OF THE DELIVERY.

 


(E)                 THE CONTRACTOR MUST PREPARE AND SUBMIT TO THE PRINCIPAL FOR
ITS APPROVAL AN OUTLINE OF EACH OF THE DESIGN DOCUMENTS AS REQUIRED BY, AND AT
THE TIMES SPECIFIED IN, THIS AGREEMENT, INCLUDING THE REQUIREMENTS DOCUMENT AND
THE PROJECT MASTER SCHEDULE.  THE NTS REQUIREMENTS SPECIFICATION WILL BE
DEVELOPED IN ACCORDANCE WITH CLAUSE 11.3 AND NOT CLAUSES 12.4(E) TO (Q).  FOR
THE PURPOSES OF CLAUSES 12.4(F), (H) AND (J), THE REFERENCE TO THE “REQUIRED
RESPONSE TIME” WILL MEAN:


 

(I)                  WHERE THE RELEVANT DESIGN DOCUMENT MUST BE REFERRED BY THE
CONTRACTOR TO ASCOM TO ENABLE THE CONTRACTOR TO REDRAFT IT, 7 BUSINESS DAYS; AND

 

(II)                 IN ALL OTHER CASES, 5 BUSINESS DAYS.

 


(F)                  THE PRINCIPAL MAY, WITHIN 10 BUSINESS DAYS OF RECEIPT OF
THE OUTLINE OF EACH OF THE DESIGN DOCUMENTS, ADVISE THE CONTRACTOR WHETHER OR
NOT IT CONSIDERS SUCH PLAN TO BE IN ACCORDANCE WITH THIS AGREEMENT, INCLUDING
THE REQUIREMENTS DOCUMENT, OR REJECT IT AND PROVIDE ITS COMMENTS (IF ANY) TO THE
CONTRACTOR.  IF THE OUTLINE OF A

 

64

--------------------------------------------------------------------------------


 


DESIGN DOCUMENT IS REJECTED, THE CONTRACTOR MUST PROMPTLY, AND IN ANY EVENT
WITHIN THE REQUIRED RESPONSE TIME, SUBMIT TO THE PRINCIPAL A REDRAFT OF THE
OUTLINE OF THE DESIGN DOCUMENT AND SUCH REDRAFT WILL BE DEALT WITH BY THE
PRINCIPAL AS IF IT WERE SUBMITTED UNDER CLAUSE 12.4(E).


 


(G)                 THE CONTRACTOR MUST PREPARE AND SUBMIT TO THE PRINCIPAL FOR
ITS APPROVAL A DRAFT OF EACH OF THE DESIGN DOCUMENTS, PREPARED ON THE BASIS OF
THE OUTLINE SUBMITTED UNDER CLAUSE 12.4(E) AND IN ACCORDANCE WITH, AND AT THE
TIMES SPECIFIED IN, THIS AGREEMENT, INCLUDING THE REQUIREMENTS DOCUMENT AND THE
PROJECT MASTER SCHEDULE.


 


(H)                 THE PRINCIPAL MAY, WITHIN 10 BUSINESS DAYS OF RECEIPT OF THE
DRAFT OF EACH OF THE DESIGN DOCUMENTS, ADVISE THE CONTRACTOR WHETHER OR NOT IT
CONSIDERS SUCH DRAFT TO BE IN ACCORDANCE WITH THIS AGREEMENT, INCLUDING THE
REQUIREMENTS DOCUMENT, OR REJECT IT AND PROVIDE ITS COMMENTS (IF ANY) TO THE
CONTRACTOR.  IF A DRAFT OF A DESIGN DOCUMENT IS REJECTED, THE CONTRACTOR MUST
PROMPTLY, AND IN ANY EVENT WITHIN THE REQUIRED RESPONSE TIME, SUBMIT TO THE
PRINCIPAL A REDRAFT OF THE DESIGN DOCUMENT AND SUCH REDRAFT WILL BE DEALT WITH
BY THE PRINCIPAL AS IF IT WERE SUBMITTED UNDER CLAUSE 12.4(G).


 


(I)                  THE CONTRACTOR MUST PREPARE AND SUBMIT TO THE PRINCIPAL FOR
ITS APPROVAL FINAL VERSIONS OF EACH OF THE DESIGN DOCUMENTS PREPARED ON THE
BASIS OF THE DRAFT SUBMITTED UNDER CLAUSE 12.4(G) AND IN ACCORDANCE WITH, AND AT
THE TIMES SPECIFIED IN, THIS AGREEMENT, INCLUDING THE REQUIREMENTS DOCUMENT AND
THE PROJECT MASTER SCHEDULE.


 


(J)                  THE PRINCIPAL MAY, WITHIN 10 BUSINESS DAYS OF RECEIPT OF
THE FINAL VERSION OF EACH OF THE DESIGN DOCUMENTS, ADVISE THE CONTRACTOR WHETHER
OR NOT IT CONSIDERS SUCH FINAL VERSION TO BE IN ACCORDANCE WITH THIS AGREEMENT,
INCLUDING THE REQUIREMENTS DOCUMENT, OR REJECT IT AND PROVIDE ITS COMMENTS (IF
ANY) TO THE CONTRACTOR.  IF A FINAL VERSION OF A DESIGN DOCUMENT IS REJECTED,
THE CONTRACTOR MUST PROMPTLY, AND IN ANY EVENT WITHIN THE REQUIRED RESPONSE
TIME, SUBMIT TO THE PRINCIPAL A REDRAFT OF THE FINAL VERSION OF THE DESIGN
DOCUMENT AND SUCH REDRAFT WILL BE DEALT WITH BY THE PRINCIPAL AS IF IT WERE
SUBMITTED UNDER CLAUSE 12.4(I).


 


(K)                 THE CONTRACTOR MUST FINALISE ALL DESIGN DOCUMENTS TAKING
INTO ACCOUNT THE COMMENTS OF THE PRINCIPAL IN ACCORDANCE WITH THE REQUIREMENTS
SET OUT IN THIS AGREEMENT, INCLUDING THE REQUIREMENTS DOCUMENT, AS A CONDITION
PRECEDENT TO COMPLETION OF THE RELEVANT PHASE.


 


(L)                  AT ANY TIME DURING THE PROCESS SET OUT IN CLAUSES
12.4(A) TO 12.4(K) THE PRINCIPAL MAY:


 

(I)                  REQUIRE THE CONTRACTOR TO PARTICIPATE IN A DESIGN MEETING,
INCLUDING MAKING A PRESENTATION TO THE PRINCIPAL; OR

 

(II)                 REQUIRE THE CONTRACTOR TO PARTICIPATE IN THE PROCESS SET
OUT IN CLAUSE 12.7.

 


(M)                THE PRINCIPAL’S RECEIPT, REVIEW OR APPROVAL OF, OR ANY
COMMENT, REPRESENTATION OR STATEMENT (WHETHER VERBAL OR IN WRITING) IN RELATION
TO THE DESIGN DOCUMENTS OR ANY PART THEREOF WILL NOT RELIEVE THE CONTRACTOR OF
ITS RESPONSIBILITY FOR ANY ERRORS, OMISSIONS OR DEPARTURES FROM, OR FAILURES TO
COMPLY WITH, THE NTS REQUIREMENTS SPECIFICATION OR THE OTHER REQUIREMENTS OF
THIS AGREEMENT AND WILL NOT AFFECT THE RIGHTS OR OBLIGATIONS OF THE PRINCIPAL
UNDER THIS AGREEMENT, INCLUDING ITS PAYMENT OBLIGATIONS UNDER CLAUSE 21.

 

65

--------------------------------------------------------------------------------


 


(N)                 NOTWITHSTANDING ANY OTHER PROVISION OF THIS CLAUSE 12.4, THE
CONTRACTOR:


 

(I)                  MUST SUBMIT THE SOLUTION DOCUMENTATION TO THE PRINCIPAL’S
REPRESENTATIVE IN ACCORDANCE WITH THE DOCUMENTATION PROGRAM REFERRED TO IN
CLAUSE 12.4(D) (AND THERE MUST BE NO UNSATISFIED OR UNRESOLVED NOTICE FROM THE
PRINCIPAL’S REPRESENTATIVE UNDER CLAUSE 12.4(O)) BEFORE COMMENCING BUILDING OF
ANY PART OF THE SOLUTION TO WHICH IT RELATES; AND

 

(II)                 WILL NOT BE ENTITLED TO ANY EXTENSION OF TIME UNDER CLAUSE
18.7 IF THE CONTRACTOR SUBMITS THE SOLUTION DOCUMENTATION IN A MANNER OR AT A
TIME (INCLUDING IN A QUANTITY) WHICH PREVENTS THE PRINCIPAL’S REPRESENTATIVE
FROM REVIEWING IT IN THE TIME ALLOWED UNDER THIS CLAUSE 12.4.

 


(O)                 IF, AT ANY TIME, IN THE PRINCIPAL’S OPINION, THE CONTRACTOR
IS NOT UNDERTAKING THE DESIGN OF THE SOLUTION OR DESIGN AND DEVELOPMENT OF THE
INITIAL SERVICES AND THE CORE SERVICES IN ACCORDANCE WITH THE PROJECT MASTER
SCHEDULE, THE PRINCIPAL’S REPRESENTATIVE MAY GIVE WRITTEN NOTICE TO THE
CONTRACTOR REQUIRING THE CONTRACTOR TO SUBMIT TO THE PRINCIPAL’S REPRESENTATIVE
WITHIN 5 BUSINESS DAYS OF SUCH NOTICE A PLAN AND PROGRAM FOR CORRECTIVE ACTION
TO CORRECT THE MATTER THE SUBJECT OF THE NOTICE UNDER THIS CLAUSE 12.4(O).  THE
PRINCIPAL’S REPRESENTATIVE MAY GIVE NOTICE TO THE CONTRACTOR THAT THE CORRECTIVE
ACTION PLAN DOES NOT SATISFACTORILY ADDRESS THE CONCERNS OF THE PRINCIPAL, IN
WHICH CASE, THE CONTRACTOR MUST AMEND THE CORRECTIVE ACTION PLAN.  THE
CONTRACTOR MUST CARRY OUT THE CORRECTIVE ACTION PLAN IN A MANNER TO ENSURE THAT
IT COMPLIES WITH THE PROJECT MASTER SCHEDULE.


 


(P)                 IF THE CONTRACTOR REASONABLY BELIEVES THE PRINCIPAL IS BEING
UNREASONABLE IN ANY REVIEW OF, COMMENT ON OR OTHER ACTION UNDERTAKEN UNDER
CLAUSES 12.4(F), 12.4(H), 12.4(J), 12.4(L) OR 12.4(O) IN RELATION TO A DESIGN
DOCUMENT IT MUST GIVE WRITTEN NOTICE TO THE PRINCIPAL’S REPRESENTATIVE.  IF THE
MATTER IS NOT RESOLVED WITHIN 10 BUSINESS DAYS OF THE RECEIPT OF SUCH NOTICE,
THE DISPUTE WILL BE REFERRED TO THE DISPUTE RESOLUTION PROCEDURES.


 


(Q)                 WHERE THERE IS AN OUTLINE OR DRAFT OF A DESIGN DOCUMENT SET
OUT IN A SCHEDULE TO THIS AGREEMENT OR IN THE CONTRACTOR’S RESPONSE, THE
CONTRACTOR WILL, SUBJECT TO CLAUSE 12.4(R), FURTHER DEVELOP SUCH DESIGN
DOCUMENTS IN ACCORDANCE WITH THIS CLAUSE 12.4 BASED ON SUCH OUTLINE OR DRAFT OF
THE RELEVANT DESIGN DOCUMENT.


 


(R)                  THE NTS REQUIREMENTS SPECIFICATION WILL BE DEVELOPED IN
ACCORDANCE WITH CLAUSE 11.3 AND NOT CLAUSES 12.4(E) TO 12.4(Q).  IF ANY OTHER
CLAUSE OR SCHEDULE IN THIS AGREEMENT OUTLINES A PROCESS FOR THE DEVELOPMENT AND
REVIEW OF A SPECIFIC DESIGN DOCUMENT, TO THE EXTENT THAT THERE IS AN
INCONSISTENCY WITH THE PROCESS IN THIS CLAUSE 12.4, THE SPECIFIED DESIGN
DOCUMENT WILL BE DEVELOPED AND REVIEWED IN ACCORDANCE WITH SUCH OTHER CLAUSE OR
SCHEDULE.


 


12.5             PROTOTYPE


 

The Contractor must develop, install and deliver the Prototype in accordance
with this agreement, including the Requirements Document at a premises nominated
by the Principal.

 


12.6             PHASE REVIEWS


 


(A)                 THE CONTRACTOR MUST CONDUCT PHASE REVIEWS AT THE COMPLETION
OF EACH PHASE INCLUDING IN ACCORDANCE WITH THIS AGREEMENT, INCLUDING THE
REQUIREMENTS DOCUMENT AND THE SOLUTION DOCUMENTATION.


 


(B)                 THE CONTRACTOR MUST GIVE THE PRINCIPAL’S REPRESENTATIVE
5 BUSINESS DAYS PRIOR NOTICE OF ANY PHASE REVIEW.

 

66

--------------------------------------------------------------------------------


 


(C)                 THE PRINCIPAL HAS THE RIGHT TO BE PRESENT WHEN ANY PHASE
REVIEW IS BEING CONDUCTED.


 


12.7             DESIGN AND NON-COMPLIANCE


 


(A)                 IF, AT ANY TIME PRIOR TO THE SOLUTION COMPLETION DATE, THE
SOLUTION DOCUMENTATION IS INCOMPLETE, INADEQUATE OR DOES NOT COMPLY WITH THIS
AGREEMENT, INCLUDING THE REQUIREMENTS DOCUMENT, THE PRINCIPAL’S REPRESENTATIVE
MAY GIVE A NOTICE TO THE CONTRACTOR WHICH:


 

(I)                  SPECIFIES THE PARTS OF THE SOLUTION DOCUMENTATION WHICH ARE
INCOMPLETE, INADEQUATE OR DO NOT COMPLY WITH THIS AGREEMENT, INCLUDING THE
REQUIREMENTS DOCUMENT; AND

 

(II)                 EITHER:

 

A.                 PROVIDES ITS COMMENTS, IF ANY, IN RELATION TO THE RELEVANT
SOLUTION DOCUMENTATION;

 

B.                  REQUIRES THE CONTRACTOR TO PARTICIPATE IN A DESIGN MEETING;
OR

 

C.                  RECOMMENDS THE CONTRACTOR AMEND THE SOLUTION DOCUMENTATION
TO CORRECT SUCH INCOMPLETENESS, INADEQUACY OR NON-COMPLIANCE.

 


(B)                 IF THE PRINCIPAL’S REPRESENTATIVE GIVES A NOTICE UNDER
CLAUSE 12.7(A)(II)C AND THE CONTRACTOR DOES NOT GIVE A NOTICE IN ACCORDANCE WITH
CLAUSE 12.7(D), THE CONTRACTOR MUST AMEND THE SOLUTION DOCUMENTATION AND
RESUBMIT THE RELEVANT SOLUTION DOCUMENTATION TO THE PRINCIPAL’S REPRESENTATIVE
WITHIN 10 BUSINESS DAYS (OR SUCH OTHER PERIOD AGREED BY THE PARTIES) AFTER
RECEIPT OF A NOTICE FROM THE PRINCIPAL’S REPRESENTATIVE.  CLAUSE 12.7(A) WILL
APPLY IN RESPECT OF THE RESUBMITTED SOLUTION DOCUMENTATION, EXCEPT THAT IF THE
RESUBMITTED SOLUTION DOCUMENTATION DOES NOT COMPLY WITH THIS AGREEMENT,
INCLUDING THE REQUIREMENTS DOCUMENT, THE PRINCIPAL’S REPRESENTATIVE MAY IN
ADDITION TO ITS RIGHTS UNDER CLAUSE 12.7(A), ALSO GIVE A NOTICE TO THE
CONTRACTOR THAT CLAUSE 12.7(C) IS TO APPLY.


 


(C)                 WHERE THIS CLAUSE 12.7(C) APPLIES AND THE CONTRACTOR HAS NOT
GIVEN A NOTICE IN ACCORDANCE WITH CLAUSE 12.7(D), THE PRINCIPAL MAY MAKE A
DETERMINATION ON ANY OR ALL OF:


 

(I)                  THE RESULTING DIMINUTION IN THE VALUE OF THE SOLUTION
HAVING REGARD TO FACTORS SUCH AS (BUT NOT LIMITED TO) LOSS OF FUNCTIONALITY AND
LIFE CYCLE COSTS;

 

(II)                 THE VALUE OF THE WORK, BASED ON THE RATES AND PRICES SET
OUT IN SCHEDULE 7, THAT THE CONTRACTOR WILL NO LONGER BE CARRYING OUT; AND/OR

 

(III)                THE COST TO THE PRINCIPAL OF TAKING THE NECESSARY ACTION TO
REMEDY THE NON-COMPLIANCE,

 

to determine a fair and reasonable recompense to the Principal for the
Contractor not remedying such non-compliance.  After this determination is made
the greater of the amounts determined by the Principal under clauses 12.7(c)(i),
12.7(c)(ii) or 12.7(c)(iii) will be a debt due and payable by the Contractor to
the Principal within 30 days.

 


(D)                 IF THE CONTRACTOR DISAGREES WITH ANY NOTICE MADE BY THE
PRINCIPAL’S REPRESENTATIVE UNDER CLAUSES 12.7(A) OR 12.7(C) IT MUST, WITHIN 5
BUSINESS DAYS OF RECEIPT OF SUCH A

 

67

--------------------------------------------------------------------------------


 


NOTICE, GIVE WRITTEN NOTICE TO THE PRINCIPAL’S REPRESENTATIVE.  IF THE MATTER IS
NOT RESOLVED WITHIN 10 BUSINESS DAYS OF THE RECEIPT OF SUCH NOTICE THE DISPUTE
WILL BE REFERRED TO THE EXPERT.


 


(E)                 THE PRINCIPAL WILL NOT BE BOUND TO REVIEW OR COMMENT UPON
THE SOLUTION DOCUMENTATION OR TO CHECK THE SOLUTION DOCUMENTATION FOR ERRORS,
OMISSIONS OR COMPLIANCE WITH THE REQUIREMENTS OF THIS AGREEMENT, INCLUDING THE
REQUIREMENTS DOCUMENT.  THE PRINCIPAL’S RECEIPT, REVIEW OR APPROVAL OF, OR ANY
COMMENT, REPRESENTATION OR STATEMENT (WHETHER VERBAL OR IN WRITING) IN RELATION
TO THE SOLUTION DOCUMENTATION, WILL NOT RELIEVE THE CONTRACTOR FROM
RESPONSIBILITY FOR ANY ERRORS, OMISSIONS OR DEPARTURES FROM, OR FAILURES TO
COMPLY WITH, THE NTS REQUIREMENTS SPECIFICATION, OR OTHER REQUIREMENTS OF THIS
AGREEMENT AND WILL NOT AFFECT THE RIGHTS OR OBLIGATIONS OF THE PRINCIPAL UNDER
THIS AGREEMENT, INCLUDING ITS PAYMENT OBLIGATIONS UNDER CLAUSE 21.


 


12.8             NTS DEMONSTRATION SUITE


 


(A)                 THE CONTRACTOR MUST DEVELOP THE NTS DEMONSTRATION SUITE IN
ACCORDANCE WITH THIS AGREEMENT, INCLUDING THE REQUIREMENTS DOCUMENT.


 


(B)                 THE CONTRACTOR AGREES TO DELIVER TO THE PRINCIPAL:


 

(I)                  ON 1 AUGUST 2005, ALL DEVICES AND SOFTWARE FORMING PART OF
THE NTS DEMONSTRATION SUITE AS IT THEN EXISTS, WHETHER OR NOT IN FINAL FORM,
INCLUDING ALL DOCUMENTATION REQUIRED TO OPERATE THE NTS DEMONSTRATION SUITE AND
ASSOCIATED BUSINESS RULES;

 

(II)                 DURING THE COURSE OF 2006, SOFTWARE AND DEVICES UPDATES TO
THE NTS DEMONSTRATION SUITE AS THEY BECOME AVAILABLE, IN A FORM SATISFACTORY TO
THE CONTRACTOR, TO IMPROVE THE FUNCTIONALITY AND LEVEL OF REPRESENTATION OF THE
FINAL FORM OF THE SOLUTION, INCLUDING AN UPDATE TO THE DOCUMENTATION REQUIRED TO
OPERATE THE NTS DEMONSTRATION SUITE AND ASSOCIATED BUSINESS RULES; AND

 

(III)                BY NOT LATER THAN 31 DECEMBER 2006 (OR SUCH OTHER DATE
AGREED BETWEEN THE PARTIES), ALL DEVICES AND SOFTWARE COMPRISING THE FINAL FORM
OF THE NTS DEMONSTRATION SUITE, INCLUDING ALL DOCUMENTATION REQUIRED TO OPERATE
THE NTS DEMONSTRATION SUITE AND A COMPLETE SET OF ASSOCIATED BUSINESS RULES.

 


(C)                 THE CONTRACTOR MUST INSTALL THE NTS DEMONSTRATION SUITE IN
ACCORDANCE WITH THIS AGREEMENT, INCLUDING THE REQUIREMENTS DOCUMENT AND THE
SOLUTION DOCUMENTATION, AT EITHER THE PRINCIPAL’S PREMISES OR ANOTHER PREMISE TO
BE ADVISED BY THE PRINCIPAL.  THE CONTRACTOR MUST PROVIDE THE PRINCIPAL WITH
SUFFICIENT RESOURCES TO ASSIST WITH THE OPERATION AND MAINTENANCE OF THE NTS
DEMONSTRATION SUITE, INCLUDING PERSONNEL TRAINED IN THE INSTALLATION AND
OPERATION OF THE NTS DEMONSTRATION SUITE AND COPIES OF ANY DOCUMENTATION AND
OTHER MANUALS REQUIRED TO RELOCATE, INSTALL, OPERATE AND MAINTAIN THE NTS
DEMONSTRATION SUITE.


 


(D)                 THE CONTRACTOR MUST MAINTAIN THE NTS DEMONSTRATION SUITE IN
ACCORDANCE WITH THIS AGREEMENT, INCLUDING THE REQUIREMENTS DOCUMENT AND THE
SOLUTION DOCUMENTATION, UNTIL IT IS REPLACED OR SUCH TIME AS THE PRINCIPAL
DETERMINES THAT IT IS NO LONGER REQUIRED.

 

68

--------------------------------------------------------------------------------


 


12.9             TRACEABILITY OF DESIGN


 

The Contractor will provide objective traceability from each requirement in the
Requirements Document or the NTS Requirements Specification to relevant parts of
the Design Documents, including:

 


(A)                 ENSURING THAT EACH RELEVANT DESIGN DOCUMENT INCLUDES
CROSS-REFERENCES TO ALL APPLICABLE REQUIREMENTS IN THE REQUIREMENTS DOCUMENT OR
THE NTS REQUIREMENTS SPECIFICATION;


 


(B)                 PREPARING, UPDATING AND MAINTAINING A LOG WHICH RECORDS
WHERE IN THE DESIGN DOCUMENTS EACH REQUIREMENT IN THE REQUIREMENTS DOCUMENT OR
THE NTS REQUIREMENTS SPECIFICATION IS DEALT WITH;


 


(C)                 PROVIDING THE PRINCIPAL WITH A COPY OF THE CURRENT VERSION
OF THE LOG REFERRED TO IN CLAUSE 12.9(B):


 

(I)                  ON EACH OCCASION THAT AN OUTLINE OF A DESIGN DOCUMENT IS
SUBMITTED TO THE PRINCIPAL UNDER
CLAUSE 12.4(E); AND

 

(II)                 UPON REQUEST BY THE PRINCIPAL.

 


12.10           PROOF OF DESIGN


 


(A)                 THE CONTRACTOR MUST CONDUCT PROOF OF DESIGN IN ACCORDANCE
WITH THIS AGREEMENT, INCLUDING THE REQUIREMENTS DOCUMENT, AND THE SOLUTION
DOCUMENTATION AT THE TIMES REQUIRED BY THIS AGREEMENT, INCLUDING THE
REQUIREMENTS DOCUMENT AND THE SOLUTION DOCUMENTATION, AND AT SUCH OTHER TIMES AS
ARE REASONABLY REQUIRED BY THE PRINCIPAL.


 


(B)                 THE CONTRACTOR MUST DOCUMENT EACH PROOF OF DESIGN IT
CONDUCTS IN ACCORDANCE WITH CLAUSE 12.10(A) AND PROVIDE SUCH DOCUMENTATION TO
THE PRINCIPAL WITHIN 5 BUSINESS DAYS OF CONDUCTING THE PROOF OF DESIGN.


 


(C)                 THE PRINCIPAL MAY, WITHIN 10 BUSINESS DAYS OF RECEIVING A
DOCUMENTED PROOF OF DESIGN NOTIFY THE CONTRACTOR THAT IN ITS OPINION THE
CONTRACTOR HAS NOT SATISFACTORILY DEMONSTRATED THE FUNCTIONALITY OF THE SOLUTION
OR PART OF THE SOLUTION THE SUBJECT OF THE PROOF OF DESIGN AND SPECIFY A TIME
WITHIN WHICH THE PROOF OF DESIGN MUST BE CONDUCTED AGAIN.  THE NOTICE MUST
PROVIDE THE CONTRACTOR WITH PARTICULARS AND MAY ALSO SPECIFY REMEDIAL ACTION THE
CONTRACTOR MUST TAKE PRIOR TO CONDUCTING THE PROOF OF DESIGN AGAIN.


 


(D)                 THE CONTRACTOR MUST COMPLY WITH ANY NOTIFICATION GIVEN TO IT
PURSUANT TO CLAUSE 12.10(C).


 


13.                IMPLEMENTATION


 


13.1             IMPLEMENTATION


 

The Contractor must implement the Solution in accordance with the NTS
Requirements Specification and this agreement, including the Requirements
Document and Project Timeline.

 


13.2             PROJECT TIMELINE


 


(A)                 THE CONTRACTOR MUST AMEND THE PROJECT TIMELINE TO TAKE INTO
ACCOUNT AN EXTENSION OF TIME GRANTED IN ACCORDANCE WITH CLAUSE 18.7.

 

69

--------------------------------------------------------------------------------


 


(B)                 IF AN EXTENSION OF TIME IS GRANTED UNDER CLAUSE 18.7, THE
CONTRACTOR MUST PROMPTLY DELIVER TO THE PRINCIPAL’S REPRESENTATIVE AN AMENDED
PROJECT TIMELINE FOR THE PRINCIPAL’S APPROVAL AND THE PRINCIPAL MUST ACCEPT IT
IF THE AMENDMENT REFLECTS THAT EXTENSION OF TIME GRANTED BY THE PRINCIPAL UNDER
CLAUSE 18.7.


 


(C)                 THE PRINCIPAL’S REPRESENTATIVE WILL NOTIFY THE CONTRACTOR
WITHIN 5 BUSINESS DAYS OF RECEIPT OF THE AMENDED PROJECT TIMELINE IF THE
PRINCIPAL DOES NOT AGREE WITH THE AMENDMENTS AND THE CONTRACTOR MUST AMEND THE
PROJECT TIMELINE ACCORDINGLY.


 


13.3             PROJECT MASTER SCHEDULE


 


(A)                 THE CONTRACTOR MUST IMPLEMENT THE SOLUTION IN ACCORDANCE
WITH THE PROJECT MASTER SCHEDULE, WHICH MUST COMPLY WITH THE PROJECT TIMELINE
AND THE PHASE DATES, INCLUDING ANY UPDATES OR MODIFICATIONS TO IT.


 


(B)                 THE CONTRACTOR MUST:


 

(I)                  MONTHLY;

 

(II)                 AS A PRECONDITION TO THE COMPLETION OF A PHASE; AND

 

(III)                WHENEVER THERE IS A SIGNIFICANT CHANGE IN THE PROGRESS OF
THE WORK,

 

submit to the Principal’s Representative updates of the Project Master
Schedule which must nonetheless comply with the Project Timeline and the Phase
Dates.

 


(C)                 THE PRINCIPAL’S REPRESENTATIVE MAY REVIEW ANY SUCH UPDATED
PROJECT MASTER SCHEDULE AND IF THE PRINCIPAL’S REPRESENTATIVE REASONABLY
CONSIDERS THAT THE PROJECT MASTER SCHEDULE DOES NOT COMPLY WITH THE PROJECT
TIMELINE, THE PHASE DATES OR THIS AGREEMENT, THE PRINCIPAL’S REPRESENTATIVE MAY
REQUEST THE CONTRACTOR TO MODIFY THE PROJECT MASTER SCHEDULE AND THE CONTRACTOR
MUST MODIFY THE PROJECT MASTER SCHEDULE IN ACCORDANCE WITH THE PRINCIPAL’S
REPRESENTATIVE’S REQUEST.


 


(D)                 ANY REVIEW OF OR COMMENTS UPON OR REQUEST TO MODIFY A
PROJECT MASTER SCHEDULE UNDER CLAUSE 13.3(C) BY THE PRINCIPAL WILL NOT:


 

(I)                  RELIEVE THE CONTRACTOR FROM OR ALTER ITS LIABILITIES OR
OBLIGATIONS UNDER THIS AGREEMENT, INCLUDING THE REQUIREMENTS DOCUMENTS, IN
PARTICULAR (WITHOUT LIMITATION) THE OBLIGATION TO ACHIEVE COMPLETION OF A PHASE
BY THE RELEVANT PHASE DATE;

 

(II)                 EVIDENCE OR CONSTITUTE AN EXTENSION OF TIME OR A DIRECTION
BY THE PRINCIPAL TO ACCELERATE, DISRUPT, PROLONG OR VARY ANY, OR ALL, OF THE
WORK; OR

 

(III)                AFFECT THE TIME FOR PERFORMANCE OF THE PRINCIPAL’S
OBLIGATIONS UNDER THIS AGREEMENT, INCLUDING THE REQUIREMENTS DOCUMENT INCLUDING
OBLIGE THE PRINCIPAL TO DO ANYTHING EARLIER THAN IS NECESSARY TO ENABLE THE
CONTRACTOR TO ACHIEVE COMPLETION OF A PHASE BY THE RELEVANT PHASE DATE.

 


13.4             PROGRESS REPORTS


 

The Contractor must, within 2 Business Days after the end of each calendar
month, submit to the Principal’s Representative a monthly progress report in
accordance with this agreement, including the Requirements Document, which
provides such information that the Principal may from time to time request in
order to fully inform the Principal about the progress of Delivery.

 

70

--------------------------------------------------------------------------------


 


14.                DEVELOPMENT, INTEGRATION AND INSTALLATION


 


14.1             DEVELOPMENT, INTEGRATION AND INSTALLATION OF THE SOLUTION


 

The Contractor must develop, integrate and install the Solution:

 


(A)                 IN ACCORDANCE WITH INDUSTRY PRACTICE;


 


(B)                 IN ACCORDANCE WITH THE SOLUTION DOCUMENTATION (INCLUDING THE
NTS REQUIREMENTS SPECIFICATION) AND THE PROJECT DOCUMENTS INCLUDING THIS
AGREEMENT AND THE REQUIREMENTS DOCUMENT; AND


 


(C)                 SO THAT IT IS FIT FOR SOLUTION PURPOSES.


 


14.2             WARRANTIES


 

The Contractor warrants that:

 


(A)                 IT WILL DEVELOP, INTEGRATE, INSTALL AND IMPLEMENT THE
SOLUTION IN ACCORDANCE WITH INDUSTRY PRACTICE AND THIS AGREEMENT, INCLUDING THE
REQUIREMENTS DOCUMENT AND THE SOLUTION DOCUMENTATION; AND


 


(B)                 THE SOLUTION WILL, WHEN DEVELOPED, INTEGRATED, INSTALLED AND
IMPLEMENTED:


 

(I)                  BE FIT FOR SOLUTION PURPOSES;

 

(II)                 COMPLY WITH ALL REQUIREMENTS OF THE NTS REQUIREMENTS
SPECIFICATION AND THIS AGREEMENT, INCLUDING THE REQUIREMENTS DOCUMENT AND THE
SOLUTION DOCUMENTATION;

 

(III)                WITHOUT LIMITING CLAUSES 14.2(B)(I) OR (II):

 

A.                 ENABLE THE CONTRACTOR AT ALL TIMES DURING THE INITIAL
SERVICES TERM TO PROVIDE THE INITIAL SERVICES SO THAT THE INITIAL SERVICES
COMPLY WITH THIS AGREEMENT, INCLUDING THE REQUIREMENTS DOCUMENT AND THE SOLUTION
DOCUMENTATION; AND

 

B.                  ENABLE THE CONTRACTOR AT ALL TIMES DURING THE CORE SERVICES
TERM TO PROVIDE THE CORE SERVICES SO THAT THE CORE SERVICES COMPLY WITH THIS
AGREEMENT, INCLUDING THE REQUIREMENTS DOCUMENT AND THE SOLUTION DOCUMENTATION;
AND

 

C.                  ENABLE THE PROVISION OF THE OTHER SERVICES; AND

 

(IV)               PERMIT THE CONTRACTOR TO COMPLY WITH ITS OBLIGATIONS UNDER
CLAUSE 44.

 


14.3             REVIEW


 


(A)                 WITHOUT LIMITING THE PRINCIPAL’S RIGHTS UNDER ANY OTHER
CLAUSE IN THIS AGREEMENT, THE PRINCIPAL MAY REVIEW THE DEVELOPMENT, INTEGRATION
AND INSTALLATION OF THE SOLUTION TO DETERMINE WHETHER THE OBLIGATIONS OF THE
CONTRACTOR AS TO DEVELOPMENT, INTEGRATING AND INSTALLING OF THE SOLUTION ARE
BEING COMPLIED WITH AND IN PARTICULAR WHETHER THE SOLUTION IS BEING DEVELOPED,
INTEGRATED AND INSTALLED IN ACCORDANCE WITH THIS AGREEMENT, INCLUDING THE
REQUIREMENTS DOCUMENT AND THE SOLUTION DOCUMENTATION, INCLUDING IN A TIME WHICH
IS IN ACCORDANCE WITH THE PROJECT TIMELINE AND PROJECT MASTER SCHEDULE.

 

71

--------------------------------------------------------------------------------


 


(B)                 IF THE PRINCIPAL BELIEVES THAT THE CONTRACTOR IS NOT
DEVELOPING, INTEGRATING AND INSTALLING THE SOLUTION IN ACCORDANCE WITH THIS
AGREEMENT INCLUDING THE REQUIREMENTS DOCUMENT AND THE SOLUTION DOCUMENTATION,
THE PRINCIPAL’S REPRESENTATIVE MAY GIVE A WRITTEN NOTICE TO THE CONTRACTOR IN
WHICH IT SPECIFIES THE AREAS OF NON-COMPLIANCE.


 


(C)                 UNLESS THE CONTRACTOR GIVES A NOTICE IN ACCORDANCE WITH
CLAUSE 14.3(H), THE CONTRACTOR MUST DEVELOP AND SUBMIT TO THE PRINCIPAL’S
REPRESENTATIVE WITHIN 10 BUSINESS DAYS AFTER RECEIPT OF A NOTICE FROM THE
PRINCIPAL’S REPRESENTATIVE UNDER CLAUSES 14.3(B) OR (D), AS THE CASE MAY BE, A
PLAN AND PROGRAM FOR CORRECTIVE ACTION TO CORRECT THE MATTERS THE SUBJECT OF THE
NOTICE UNDER CLAUSES 14.3(B) OR (D).


 


(D)                 WITHIN 10 BUSINESS DAYS OF RECEIPT OF THE CORRECTIVE ACTION
PLAN FROM THE CONTRACTOR, THE PRINCIPAL’S REPRESENTATIVE MAY GIVE NOTICE TO THE
CONTRACTOR THAT THE WHOLE OR PART OF THE CORRECTIVE ACTION PLAN DOES NOT
SATISFACTORILY ADDRESS THE CONCERNS OF THE PRINCIPAL AND SUBJECT TO CLAUSE
14.3(H) DIRECT THE CONTRACTOR TO RESUBMIT A REVISED CORRECTIVE ACTION PLAN UNDER
CLAUSE 14.3(C) (SAVE THAT THE REFERENCE TO 10 BUSINESS DAYS IN CLAUSE
14.3(C) WILL BE READ AS A REFERENCE TO 2 BUSINESS DAYS) WHICH ADDRESSES THE
PRINCIPAL’S CONCERNS.  IF THE RESUBMITTED CORRECTIVE ACTION PLAN DOES NOT
SATISFACTORILY ADDRESS THE CONCERNS OF THE PRINCIPAL, THE PRINCIPAL MAY EITHER:


 

(I)                  DIRECT THE CONTRACTOR TO RESUBMIT A FURTHER REVISED
CORRECTIVE ACTION PLAN UNDER
CLAUSE 14.3(C) WHICH ADDRESSES THE PRINCIPAL’S CONCERNS; OR

 

(II)                 DIRECT THAT CLAUSE 14.3(G) WILL APPLY.

 


(E)                 THE CONTRACTOR MUST PROCEED TO IMPLEMENT AND CARRY OUT ANY
CORRECTIVE ACTION PLAN OR PART OF ANY CORRECTIVE ACTION PLAN WHICH HAS NOT BEEN
REJECTED BY THE PRINCIPAL UNDER CLAUSE 14.3(D).


 


(F)                  IF THE CONTRACTOR FAILS TO IMPLEMENT AND CARRY OUT THE
WHOLE OR PART OF THE CORRECTIVE ACTION PLAN IN A MANNER OR WITHIN A TIME
REASONABLY SATISFACTORY TO THE PRINCIPAL, THE PRINCIPAL’S REPRESENTATIVE MAY
GIVE WRITTEN NOTICE TO THE CONTRACTOR THAT EITHER:


 

(I)                  THE CONTRACTOR MUST COMPLY WITH THE CORRECTIVE ACTION PLAN
WITHIN A SPECIFIED PERIOD OF TIME; OR

 

(II)                 CLAUSE 14.3(G) WILL APPLY.

 


(G)                 WHERE THIS CLAUSE 14.3(G) APPLIES, THE PRINCIPAL MAY MAKE A
DETERMINATION ON ANY OR ALL OF:


 

(I)                  THE RESULTING DIMINUTION IN THE VALUE OF THE SOLUTION
HAVING REGARD TO FACTORS SUCH AS (BUT NOT LIMITED TO) LOSS OF FUNCTIONALITY AND
LIFE CYCLE COSTS;

 

(II)                 THE VALUE OF THE WORK, BASED ON THE RATES AND PRICES SET
OUT IN SCHEDULE 7, THAT THE CONTRACTOR WILL NO LONGER BE CARRYING OUT; AND/OR

 

(III)                THE COST TO THE PRINCIPAL OF TAKING THE NECESSARY ACTION TO
REMEDY THE NON-COMPLIANCE,

 

to determine a fair and reasonable recompense to the Principal for the
Contractor not remedying such non-compliance.  After this determination is made
the greater of the amounts determined by the Principal under clauses 14.3(g)(i),
(ii) or (iii) will be a debt due and payable by the Contractor to the Principal
within 30 days.

 

72

--------------------------------------------------------------------------------


 


(H)                 IF THE CONTRACTOR DISAGREES WITH ANY NOTICE ISSUED BY THE
PRINCIPAL’S REPRESENTATIVE UNDER CLAUSE 14.3(B), 14.3(D) OR 14.3(F) IT MUST
WITHIN 5 BUSINESS DAYS OF RECEIPT OF SUCH A NOTICE GIVE A WRITTEN NOTICE TO THE
PRINCIPAL’S REPRESENTATIVE.  IF THE MATTER IS NOT RESOLVED WITHIN 10 BUSINESS
DAYS OF RECEIPT OF THAT NOTICE BY THE PRINCIPAL’S REPRESENTATIVE THE DISPUTE
WILL BE REFERRED TO THE EXPERT.


 


15.                TESTING AND INSPECTION


 


15.1             TESTING


 


(A)                 THE CONTRACTOR MUST DEVELOP TEST PLANS AND TESTING
PROCEDURES AND CONDUCT TESTING, (INCLUDING THE TESTS IDENTIFIED IN ACCORDANCE
WITH CLAUSE 11.7), IN ACCORDANCE WITH THE SOLUTION DOCUMENTATION (INCLUDING THE
NTS REQUIREMENTS SPECIFICATION), THIS AGREEMENT (INCLUDING THE REQUIREMENTS
DOCUMENT) AND THE TEST PLAN.


 


(B)                 THE CONTRACTOR MUST GIVE THE PRINCIPAL’S REPRESENTATIVE 5
BUSINESS DAYS PRIOR NOTICE OF ANY TESTING CONDUCTED.


 


(C)                 THE PRINCIPAL HAS THE RIGHT TO BE PRESENT WHEN ANY TESTING
IS BEING CONDUCTED.


 


15.2             TEST PLAN


 


(A)                 AT ANY STAGE PRIOR TO THE SOLUTION COMPLETION DATE THE
PRINCIPAL CAN REQUIRE MODIFICATIONS, ADDITIONS OR VARIATIONS TO THE TEST PLAN IF
IT IS NOT ADEQUATE TO MEET THE OBJECTIVES OR STRATEGIES FOR TESTING SET OUT IN
THIS AGREEMENT, INCLUDING THE REQUIREMENTS DOCUMENT AND THE SOLUTION
DOCUMENTATION.  THE CONTRACTOR MUST AMEND THE TEST PLAN IN ACCORDANCE WITH ANY
SUCH MODIFICATIONS, ADDITIONS OR VARIATIONS UNLESS IT IS MANIFESTLY UNREASONABLE
TO DO SO AND ANY SUCH AMENDED TEST PLAN MUST BE APPROVED BY THE PRINCIPAL.


 


(B)                 ANY DISPUTE IN RELATION TO A MODIFICATION, ADDITION OR
VARIATION TO THE TEST PLAN SUBMITTED BY THE CONTRACTOR TO THE PRINCIPAL’S
REPRESENTATIVE FOR APPROVAL OR TO AN APPROVED TEST PLAN IS TO BE DETERMINED IN
ACCORDANCE WITH THE DISPUTE RESOLUTION PROCEDURES.


 


15.3             TEST DOCUMENTS


 


(A)                 THE CONTRACTOR MUST PREPARE AND SUBMIT TO THE PRINCIPAL’S
REPRESENTATIVE A TEST DOCUMENT FOR EACH TEST TO BE PERFORMED IN ACCORDANCE WITH
THIS AGREEMENT, INCLUDING THE REQUIREMENTS DOCUMENT AND THE SOLUTION
DOCUMENTATION AND COMPLYING WITH THE OBJECTIVES AND STRATEGIES FOR TESTING SET
OUT IN THIS AGREEMENT AND IN PARTICULAR THE TEST PLAN, THE RELEVANT DESIGN
DOCUMENTS AND THE REQUIREMENTS DOCUMENT.  THE TEST DOCUMENT MUST BE SUBMITTED TO
THE PRINCIPAL’S REPRESENTATIVE BY THE TIME PROVIDED FOR IN THE PROJECT MASTER
SCHEDULE.


 


(B)                 THE PRINCIPAL’S REPRESENTATIVE MUST WITHIN 20 BUSINESS DAYS
OF SUBMISSION OF EACH TEST DOCUMENT PURSUANT TO CLAUSE 15.3(A), OR SUCH LONGER
PERIOD AS THE PRINCIPAL DETERMINES IS REASONABLY APPROPRIATE IN THE
CIRCUMSTANCES, REVIEW THAT TEST DOCUMENT AND, AT ITS DISCRETION, MAY PROPOSE
MODIFICATIONS, ADDITIONS OR VARIATIONS.  THE CONTRACTOR MUST ACCEPT ANY SUCH
MODIFICATIONS, ADDITIONS OR VARIATIONS UNLESS THEY ARE INCONSISTENT WITH THE
OBJECTIVES OR STRATEGIES FOR TESTING SET OUT IN THIS AGREEMENT, INCLUDING THE
REQUIREMENTS DOCUMENT AND THE SOLUTION DOCUMENTATION, OR ARE UNREASONABLE.


 


(C)                 AT ANY STAGE PRIOR TO THE SOLUTION COMPLETION DATE, THE
PRINCIPAL CAN REQUIRE MODIFICATIONS, ADDITIONS OR VARIATIONS TO A TEST DOCUMENT
IF THE TEST DOCUMENT IS

 

73

--------------------------------------------------------------------------------


 


NOT ADEQUATE TO MEET THE OBJECTIVES OR STRATEGIES FOR TESTING SET OUT IN THIS
AGREEMENT, INCLUDING THE REQUIREMENTS DOCUMENT AND THE TEST PLAN.  THE
CONTRACTOR MUST AMEND THAT TEST DOCUMENT IN ACCORDANCE WITH ANY SUCH
MODIFICATIONS, ADDITIONS OR VARIATIONS UNLESS IT IS UNREASONABLE TO DO SO AND
ANY SUCH AMENDED TEST DOCUMENT MUST BE APPROVED BY THE PRINCIPAL.


 


(D)                 ANY DISPUTE IN RELATION TO A MODIFICATION, ADDITION OR
VARIATION TO A TEST DOCUMENT FOR A PARTICULAR TEST TO BE PERFORMED SUBMITTED BY
THE CONTRACTOR TO THE PRINCIPAL’S REPRESENTATIVE FOR APPROVAL OR TO AN APPROVED
TEST DOCUMENT FOR A PARTICULAR TEST TO BE PERFORMED IS TO BE DETERMINED BY THE
EXPERT IN ACCORDANCE WITH CLAUSE 49.5.


 


15.4             TESTING OF SERVICES


 

The Contractor must include in its Test Plan and Test Documents for each test to
be performed, the testing interface with the Other Services and the Initial
Services and the Core Services in such a way as to ensure the Services comply
with the Solution Documentation and this agreement, including the Requirements
Document.

 


15.5             CONDUCT OF TESTS


 

The Contractor must conduct testing and inspection in accordance with this
agreement, including the Requirements Document and the Test Plan and Test
Documents.

 


15.6             TEST DATA AND RESULTS


 

All Test Data and results must be submitted by the Contractor to the Principal’s
Representative within 5 Business Days after the relevant testing is completed.

 


15.7             TESTING BY THE PRINCIPAL


 


(A)                 THE PRINCIPAL MAY ITSELF CONDUCT TESTING IN ACCORDANCE WITH
THE TEST PLAN AT THE TIMES PROVIDED FOR IN THE PROJECT MASTER SCHEDULE.


 


(B)                 AT ANY TIME PRIOR TO THE SOLUTION COMPLETION DATE, THE
PRINCIPAL MAY ITSELF CONDUCT SUCH ADDITIONAL TESTING AS IT DETERMINES IS
NECESSARY TO VERIFY THAT THE SOLUTION OPERATES IN ACCORDANCE WITH THIS
AGREEMENT, INCLUDING THE REQUIREMENTS DOCUMENT AND THE SOLUTION DOCUMENTATION. 
THE PRINCIPAL WILL USE REASONABLE ENDEAVOURS TO CONDUCT SUCH TESTING IN SUCH A
MANNER AND AT SUCH TIMES SO AS TO NOT UNDULY INTERFERE WITH THE PERFORMANCE OF
THE WORK.


 


(C)                 THE CONTRACTOR, AT NO CHARGE TO THE PRINCIPAL, MUST RENDER
SUCH ASSISTANCE TO THE PRINCIPAL AS THE PRINCIPAL REQUIRES IN ORDER TO PERFORM
ANY TESTING CONDUCTED BY THE PRINCIPAL IN ACCORDANCE WITH CLAUSE 15.7(A) AND THE
CONTRACTOR WILL NOT BE ENTITLED TO ANY COSTS OR EXTENSIONS OF TIME IN CONNECTION
WITH THE TESTING CARRIED OUT BY THE PRINCIPAL IN ACCORDANCE WITH CLAUSE 15.7(A).


 


(D)                 THE CONTRACTOR MUST RENDER SUCH ASSISTANCE TO THE PRINCIPAL
AS THE PRINCIPAL REQUIRES IN ORDER TO PERFORM ANY TESTING CONDUCTED BY THE
PRINCIPAL IN ACCORDANCE WITH CLAUSE 15.7(B) AND, SUBJECT TO CLAUSE 15.7(E), SUCH
ASSISTANCE SHALL BE A VARIATION IN RESPECT OF WHICH THE PRINCIPAL WILL ISSUE A
VARIATION ORDER UNDER CLAUSE 20.3, NOTWITHSTANDING THAT THE VALUE OF THE
VARIATION MAY NOT AT THAT TIME HAVE BEEN AGREED. 


 


(E)                 THE CONTRACTOR WILL NOT BE ENTITLED TO ANY COSTS OR
EXTENSIONS OF TIME IN CONNECTION WITH TESTING CARRIED OUT BY THE PRINCIPAL UNDER
CLAUSE 15.7(B) WHERE:

 

74

--------------------------------------------------------------------------------


 

(I)                  A NON-COMPLIANCE OR DEFECT IS DISCOVERED AS A RESULT OF THE
PRINCIPAL’S TESTING PROVIDED THAT THE EXACT NATURE OF SUCH NON-COMPLIANCE OR
DEFECT WAS NOT KNOWN BY THE PRINCIPAL PRIOR TO THE PRINCIPAL CONDUCTING THE
RELEVANT TESTING; OR

 

(II)                 THE RELEVANT TESTING IS OTHERWISE REQUIRED TO BE CARRIED
OUT BY THE CONTRACTOR UNDER THIS AGREEMENT.

 


(F)                  THE PRINCIPAL SHALL PAY TO THE CONTRACTOR DELAY COSTS TO
THE EXTENT TO WHICH TESTING WHICH IS CONDUCTED UNDER CLAUSE 15.7(B) ENTITLES THE
CONTRACTOR TO AN EXTENSION OF TIME UNDER CLAUSE 18.7.  SUBJECT TO CLAUSE
15.7(D) THE PRINCIPAL SHALL NOT BE LIABLE FOR ANY OTHER COSTS INCURRED BY THE
CONTRACTOR AS A RESULT OF SUCH TESTING.  DELAY COSTS PAYABLE BY THE PRINCIPAL TO
THE CONTRACTOR UNDER THIS CLAUSE 15.7(F) WILL BE PAID AT THE TIME THAT PAYMENT
IS DUE IN RESPECT OF THE PHASE TO WHICH THE EXTENSION OF TIME RELATES.


 


15.8             NON-COMPLIANCE DISCOVERED AS A RESULT OF TESTING


 


(A)                 IF, AS A RESULT OF ANY TESTING, ANY PART OF THE SOLUTION
DOES NOT MEET THE ACCEPTANCE TEST RESULTS SET OUT IN A TEST DOCUMENT OR DOES NOT
OR WILL NOT COMPLY WITH ANY OF THE REQUIREMENTS OF THIS AGREEMENT, INCLUDING THE
REQUIREMENTS DOCUMENT AND THE SOLUTION DOCUMENTATION, THE PRINCIPAL’S
REPRESENTATIVE MAY, WITHIN 20 BUSINESS DAYS (OR SUCH OTHER PERIOD OF NOT LESS
THAN 5 BUSINESS DAYS SET OUT IN THE TEST PLAN) OF RECEIPT OF THE TEST RESULTS,
GIVE A NOTICE TO THE CONTRACTOR WHICH SPECIFIES THE EXTENT OF NON-COMPLIANCE,
AND:


 

(I)                  REQUIRES THE CONTRACTOR TO TAKE ALL ACTION THAT IS
NECESSARY TO ENSURE COMPLIANCE.  THE PRINCIPAL’S REPRESENTATIVE MAY, AT ITS
DISCRETION, SPECIFY SOME OR ALL OF THE MODIFICATIONS, CHANGES, ADDITIONS OR
CORRECTIONS THE CONTRACTOR MUST MAKE OR ANY OTHER ACTION THE CONTRACTOR MUST
TAKE; OR

 

(II)                 SPECIFIES THE EXTENT OF NON-COMPLIANCE THAT THE PRINCIPAL
ACCEPTS AND REQUIRES THE CONTRACTOR TO TAKE ALL ACTION THAT IS NECESSARY TO
ENSURE COMPLIANCE OTHER THAN TO THE EXTENT OF THE NON-COMPLIANCE THAT IS
ACCEPTED.  THE PRINCIPAL’S REPRESENTATIVE MAY, AT ITS DISCRETION, SPECIFY SOME
OR ALL OF THE MODIFICATIONS, CHANGES, ADDITIONS OR CORRECTIONS THE CONTRACTOR
MUST MAKE OR ANY OTHER ACTION THE CONTRACTOR MUST TAKE.

 


(B)                 IF THE PRINCIPAL’S REPRESENTATIVE GIVES A NOTICE UNDER
CLAUSES 15.8(A)(I) OR 15.8(A)(II) AND THE CONTRACTOR DOES NOT GIVE A NOTICE IN
ACCORDANCE WITH CLAUSE 15.8(D), THE CONTRACTOR MUST COMMENCE UNDERTAKING THE
SPECIFIED ACTION WITHIN 10 BUSINESS DAYS AFTER RECEIPT OF A NOTICE FROM THE
PRINCIPAL’S REPRESENTATIVE.  ONCE THAT ACTION IS TAKEN ALL RELEVANT TESTING MUST
AGAIN BE CONDUCTED IN ACCORDANCE WITH THIS AGREEMENT, EXCEPT THAT IF AT THE
CONCLUSION OF THE TESTING ALL RELEVANT NON-COMPLIANCES HAVE NOT BEEN REMEDIED
(INCLUDING NON-COMPLIANCE THAT THE PRINCIPAL ACCEPTS SPECIFIED IN A NOTICE UNDER
CLAUSE 15.8(A)(II)), THE PRINCIPAL’S REPRESENTATIVE MAY IN ADDITION TO ITS
RIGHTS UNDER CLAUSE 15.8(A), ALSO GIVE A NOTICE TO THE CONTRACTOR THAT THE
PRINCIPAL ACCEPTS THE NON-COMPLIANCE.


 


(C)                 IF THE PRINCIPAL’S REPRESENTATIVE GIVES A NOTICE UNDER
CLAUSES 15.8(A)(II) OR 15.8(B) AND THE CONTRACTOR DOES NOT GIVE A NOTICE IN
ACCORDANCE WITH CLAUSE 15.8(D), THE PRINCIPAL MAY MAKE A DETERMINATION ON ANY OR
ALL OF:


 

(I)                  THE RESULTING DIMINUTION IN THE VALUE OF THE SOLUTION
HAVING REGARD TO FACTORS SUCH AS (BUT NOT LIMITED TO) LOSS OF FUNCTIONALITY AND
LIFE CYCLE COSTS;

 

75

--------------------------------------------------------------------------------


 

(II)                 THE VALUE OF THE WORK, BASED ON THE RATES AND PRICES SET
OUT IN SCHEDULE 7, THAT THE CONTRACTOR WILL NO LONGER BE CARRYING OUT; AND/OR

 

(III)                THE COST TO THE PRINCIPAL OF TAKING THE NECESSARY ACTION TO
REMEDY THE NON-COMPLIANCE,

 

to determine a fair and reasonable recompense to the Principal for the
Contractor not remedying such non-compliance.  After this determination is made
the greater of the amounts determined by the Principal under clauses 15.8(c)(i),
(ii) or (iii) will be a debt due and payable by the Contractor to the Principal
within 30 days.

 


(D)                 IF THE CONTRACTOR DISAGREES WITH ANY NOTICE ISSUED BY THE
PRINCIPAL’S REPRESENTATIVE UNDER CLAUSE 15.8(A), IT MUST, WITHIN 5 BUSINESS DAYS
OF RECEIPT OF SUCH A NOTICE, GIVE WRITTEN NOTICE TO THE PRINCIPAL’S
REPRESENTATIVE.  IF THE MATTER IS NOT RESOLVED WITHIN 10 BUSINESS DAYS OF THE
RECEIPT OF THAT NOTICE BY THE PRINCIPAL’S REPRESENTATIVE, THE DISPUTE WILL BE
REFERRED TO THE EXPERT FOR DETERMINATION IN ACCORDANCE WITH CLAUSE 49.5.


 


(E)                 THE CONTRACTOR IS RESPONSIBLE FOR ANY DELAYS CAUSED AS A
RESULT OF ANY STEPS TAKEN UNDER THIS CLAUSE 15.8.


 


15.9             INSPECTION


 

The Principal may at any time inspect any of the Work after giving the
Contractor reasonable prior notice, being at least 24 hours.  Any inspection of
the Work carried out on the premises of subcontractors will be with the prior
agreement of the Contractor.

 


15.10           ACKNOWLEDGEMENT


 

The Contractor acknowledges that the Principal owes no duty to the Contractor
to:

 


(A)                 CARRY OUT ANY TESTING UNDER CLAUSE 15.7 OR OTHERWISE;


 


(B)                 INSPECT THE WORK; OR


 


(C)                 REVIEW THE WORK FOR ERRORS, OMISSIONS OR COMPLIANCE WITH THE
REQUIREMENTS OF THIS AGREEMENT, INCLUDING THE REQUIREMENTS DOCUMENT AND THE
SOLUTION DOCUMENTATION, IF IT DOES CONDUCT INSPECTION OR TESTING.


 


15.11           INTEGRATED TEST FACILITY


 


(A)                 THE CONTRACTOR MUST DEVELOP AN INTEGRATED TEST FACILITY IN
MELBOURNE IN ACCORDANCE WITH THIS AGREEMENT, INCLUDING THE REQUIREMENTS DOCUMENT
AND THE SOLUTION DOCUMENTATION.


 


(B)                 THE CONTRACTOR MUST, PRIOR TO THE COMPLETION DATE OF THE NTS
FRONT OFFICE DESIGN AND HARDWARE FAT PHASE, COMMENCE THE INSTALLATION OF THE
INTEGRATED TEST FACILITY AT A PREMISES NOMINATED BY THE PRINCIPAL IN ACCORDANCE
WITH THIS AGREEMENT, INCLUDING THE REQUIREMENTS DOCUMENT AND THE SOLUTION
DOCUMENTATION.


 


(C)                 THE CONTRACTOR MUST USE THE INTEGRATED TEST FACILITY TO
CARRY OUT TESTING UNDER THIS AGREEMENT INCLUDING:


 

(I)                  ALL SUBSYSTEM TESTING, SYSTEM INTEGRATION TESTING AND USER
ACCEPTANCE TESTING; AND

 

(II)                 TO TEST ANY VARIATIONS AND OTHER CHANGES OR MODIFICATIONS
TO THE SOLUTION OR THE SERVICES, PRIOR TO THEIR RELEASE.

 

76

--------------------------------------------------------------------------------


 


(D)                 THE CONTRACTOR MUST:


 

(I)                  THROUGHOUT THE TERM, MAINTAIN THE INTEGRATED TEST FACILITY,
INCLUDING ALL DEVICE, SOFTWARE AND DOCUMENTATION REQUIRED TO OPERATE THE TEST
FACILITY IN ACCORDANCE WITH THIS AGREEMENT, INCLUDING THE REQUIREMENTS DOCUMENT
AND THE SOLUTION DOCUMENTATION; AND

 

(II)                 ENSURE THAT AT ALL TIMES THROUGHOUT THE TERM THERE IS
SUFFICIENT AVAILABLE PERSONNEL WITH ADEQUATE TRAINING AND EXPERIENCE IN THE
OPERATION OF THE INTEGRATED TEST FACILITY AND TESTING GENERALLY TO CONDUCT THE
TESTING REQUIRED UNDER THIS AGREEMENT, INCLUDING THE REQUIREMENTS DOCUMENT AND
THE SOLUTION DOCUMENTATION.

 


15.12           TRACEABILITY OF TESTING


 

The Contractor will provide objective traceability from each requirement in the
Requirements Document or the Solution Documentation (as the case may be) to
relevant parts of the Test Documents, including:

 


(A)                 ENSURING THAT EACH RELEVANT TEST DOCUMENT INCLUDES
CROSS-REFERENCES TO ALL APPLICABLE:


 

(I)                  DESIGN ELEMENTS IN THE DESIGN DOCUMENTS; AND

 

(II)                 REQUIREMENTS IN THE REQUIREMENTS DOCUMENT OR THE SOLUTION
DOCUMENTATION;

 


(B)                 PREPARING, UPDATING AND MAINTAINING A LOG WHICH RECORDS
WHERE IN THE TEST DOCUMENT EACH REQUIREMENT IN THE REQUIREMENTS DOCUMENT OR THE
SOLUTION DOCUMENTATION IS DEALT WITH;


 


(C)                 PROVIDING THE PRINCIPAL WITH A COPY OF THE CURRENT VERSION
OF THE LOG REFERRED TO IN CLAUSE 15.12(B):


 

(I)                  WHENEVER A MODIFICATION, ADDITION OR VARIATION IS MADE TO A
TEST DOCUMENT UNDER CLAUSE 15.3; AND

 

(II)                 UPON REQUEST BY THE PRINCIPAL.

 


16.                HOLD POINTS


 


16.1             NTS USER ACCEPTANCE TEST PHASE


 

The Contractor must not, without the prior written approval of the Principal’s
Representative, commence the further installation and implementation of any
Device which may affect the public other than the installation or implementation
of any Devices which was scheduled to be completed prior to the date for
completion of the NTS User Acceptance Test Phase, as set out in the Project
Master Schedule, until after the Principal’s Representative issues the
Certificate of Completion for the NTS User Acceptance Test Phase.

 


16.2             PILOT TRIAL


 

The Contractor must not, without the prior written approval of the Principal’s
Representative, commence any further installation and implementation of any
Device which may affect the public other than the installation or implementation
of any Devices which was scheduled to be completed prior to the date for
completion of the Pilot Trial, as set out in the Project Master

 

77

--------------------------------------------------------------------------------


 

Schedule, until after the Principal’s Representative issues the Certificate of
Completion for the Pilot Trial.

 


17.                COMPLETION


 


17.1             COMPLETION PROCESS


 


(A)                 THE CONTRACTOR MUST GIVE THE PRINCIPAL’S REPRESENTATIVE AT
LEAST 20 BUSINESS DAYS WRITTEN NOTICE OF THE DATE UPON WHICH IT EXPECTS
COMPLETION OF A PHASE TO TAKE PLACE.  WHEN THE CONTRACTOR REASONABLY CONSIDERS
THAT SUCH COMPLETION HAS OCCURRED THE CONTRACTOR MUST GIVE A SECOND WRITTEN
NOTICE TO THE PRINCIPAL’S REPRESENTATIVE.  THE SECOND WRITTEN NOTICE MUST SET
OUT EACH CONDITION PRECEDENT TO COMPLETION OF THE RELEVANT PHASE, INCLUDING
THOSE SET OUT IN SCHEDULE 3, AND CONFIRM THE COMPLETION AND/OR SATISFACTION OF
EACH SUCH CONDITION PRECEDENT.


 


(B)                 AFTER RECEIPT OF THE SECOND NOTICE UNDER CLAUSE 17.1(A) THE
PRINCIPAL’S REPRESENTATIVE MUST EITHER:


 

(I)                  WITHIN 10 BUSINESS DAYS COMMENCE INSPECTING THE RELEVANT
PHASE WITH THE CONTRACTOR AND WITHIN 20 BUSINESS DAYS AFTER COMPLETION OF SUCH
INSPECTION THE PRINCIPAL’S REPRESENTATIVE MUST DETERMINE WHETHER COMPLETION HAS
OCCURRED AND EITHER ISSUE:

 

A.                 IF COMPLETION HAS OCCURRED, A CERTIFICATE OF COMPLETION UNDER
CLAUSE 17.2; OR

 

B.                  IF COMPLETION HAS NOT OCCURRED, A NOTICE OF WORK REMAINING
TO BE PERFORMED TO ACHIEVE COMPLETION; OR

 

(II)                 WITHIN 10 BUSINESS DAYS ISSUE TO THE CONTRACTOR A WRITTEN
NOTICE THAT THE PHASE IS SO FAR FROM COMPLETION THAT IT IS NOT PRACTICABLE TO
ISSUE A NOTICE UNDER CLAUSE 17.1(B)(I) AND REQUIRING THE CONTRACTOR TO CONTINUE
WITH THE EXECUTION OF THE PHASE.

 


(C)                 IF THE CONTRACTOR DOES NOT ISSUE A NOTICE UNDER CLAUSE
17.1(E):


 

(I)                  IMMEDIATELY UPON RECEIPT OF A NOTICE GIVEN UNDER CLAUSE
17.1(B)(I)B, THE CONTRACTOR MUST PERFORM THE WORK SPECIFIED IN THAT NOTICE; AND

 

(II)                 THE CONTRACTOR MUST GIVE A NOTICE TO THE PRINCIPAL’S
REPRESENTATIVE WHEN IT HAS COMPLETED THE LIST OF WORK IN THE PRINCIPAL’S
REPRESENTATIVE’S NOTICE UNDER CLAUSE 17.1(B)(I)B.

 


(D)                 CLAUSES 17.1(B) AND 17.1(C)(I) WILL APPLY IN RESPECT OF THE
CONTRACTOR’S NOTICE UNDER CLAUSE 17.1(C)(II) IN THE SAME WAY AS IF IT WERE THE
ORIGINAL SECOND NOTICE UNDER CLAUSE 17.1(A).  WITHOUT LIMITING THIS CLAUSE
17.1(D), THE PRINCIPAL’S REPRESENTATIVE WILL, IN MAKING ITS DETERMINATION ON
WHETHER COMPLETION HAS OCCURRED:


 

(I)                  NOT BE RESTRICTED BY A LIST WHICH IT PREVIOUSLY PROVIDED TO
THE CONTRACTOR UNDER CLAUSE 17.1(B)(I)B; AND

 

(II)                 BE ENTITLED TO RAISE ANY OTHER ITEMS OF WORK AS A GROUND
FOR DETERMINING THAT COMPLETION HAS NOT OCCURRED.

 


(E)                 IF THE CONTRACTOR DISAGREES WITH A NOTICE BY THE PRINCIPAL’S
REPRESENTATIVE UNDER CLAUSE 17.1(B), IT MUST WITHIN 10 BUSINESS DAYS OF RECEIPT
OF SUCH A NOTICE, GIVE WRITTEN NOTICE TO THE PRINCIPAL’S REPRESENTATIVE.  IF THE
MATTER IS NOT RESOLVED WITHIN

 

78

--------------------------------------------------------------------------------


 


20 BUSINESS DAYS OF RECEIPT OF THAT NOTICE BY THE PRINCIPAL’S REPRESENTATIVE,
THE DISPUTE WILL BE REFERRED TO THE EXPERT FOR DETERMINATION IN ACCORDANCE WITH
CLAUSE 49.5.


 


17.2             CERTIFICATES


 

Subject to clause 17.1, where Completion has occurred, the Principal’s
Representative must issue to the Contractor a Certificate of Completion within
the time required by clause 17.1 certifying that Completion of the Phase has
taken place and the date this occurred.

 


17.3             EFFECT OF CERTIFICATE


 

Any Certificate of Completion issued under this clause 17 is not an approval by
the Principal of the Contractor’s performance of its obligations under this
agreement or that all or any part of the Solution or the Works is in accordance
with this agreement.

 


17.4             PILOT TRIAL


 

Clause 17.1 to 17.3 will apply in relation to the Pilot Trial as if it were a
Phase, with the conditions precedent referred to in clause 17.1 being the
conditions which must be met for completion, referred to in clause 11.1(b)(vi)D
and documented in accordance with that clause 11.1(b)(vi).

 


18.                TIME


 


18.1             COMPLETION


 

The Contractor must:

 


(A)                 PROMPTLY START TO PERFORM THE WORK FROM THE COMMENCEMENT
DATE;


 


(B)                 FURNISH SUFFICIENT RESOURCES TO ENSURE THE DELIVERY TAKES
PLACE IN ACCORDANCE WITH THE PROJECT TIMELINE AND THE PROJECT MASTER SCHEDULE;


 


(C)                 EXPEDITIOUSLY AND DILIGENTLY PROGRAM THE WORK TO ACHIEVE
COMPLETION OF EACH PHASE ON OR BEFORE ITS RESPECTIVE PHASE DATE;


 


(D)                 IMPLEMENT THE SOLUTION AND COMMENCE PROVISION OF THE INITIAL
SERVICES AND CORE SERVICES IN ACCORDANCE WITH THE PROJECT TIMELINE AND THE
PROJECT MASTER SCHEDULE; AND


 


(E)                 ACHIEVE COMPLETION OF EACH PHASE ON OR BEFORE ITS RESPECTIVE
PHASE DATE.


 


18.2             DELAY


 

If the Contractor falls behind or becomes aware of any matter which will, or is
likely to, cause it to fall behind, in:

 


(A)                 THE DELIVERY SPECIFIED IN THE PROJECT TIMELINE AND THE
PROJECT MASTER SCHEDULE;


 


(B)                 ACHIEVING COMPLETION OF ANY PHASE ON OR BEFORE ITS
RESPECTIVE PHASE DATE,


 

the Contractor must:

 

(I)                  EXCEPT TO THE EXTENT NOTIFIED TO THE PRINCIPAL UNDER
CLAUSE 9.8, IMMEDIATELY GIVE THE PRINCIPAL’S REPRESENTATIVE WRITTEN NOTICE
SETTING OUT:

 

79

--------------------------------------------------------------------------------


 

A.                 DETAILED PARTICULARS OF THE DELAY;

 

B.                  THE CORRECTIVE ACTION WHICH THE CONTRACTOR PROPOSES TO TAKE
TO OVERCOME THE EFFECTS OF THE DELAY; AND

 

(II)                 TAKE SUCH STEPS AS MAY BE NECESSARY TO IMPROVE ITS PROGRESS
SO THAT PERFORMANCE OF THE WORK ACCORDS WITH THE APPROVED PROJECT TIMELINE AND
PROJECT MASTER SCHEDULE,

 

and the Principal may require rescheduling of the Project Timeline and Project
Master Schedule as it sees fit without waiving any rights that the Principal has
against the Contractor because the Contractor has fallen behind in the
performance of the Work as indicated in the Project Timeline and Project Master
Schedule.

 


18.3             RISKS OF DELAYS


 

Except as otherwise provided in this agreement, the Contractor will bear the
risk of all delays to Delivery and all costs, losses, liabilities, expenses,
payments, outgoings and damages arising from such delay.

 


18.4             FAILURE TO MEET PHASE DATES


 

If Completion of a Phase does not occur by the relevant Phase Date, the
Contractor will provide the Principal’s Representative with written details of
its proposed program of work to complete the Phase and thereafter diligently
carry out such program to ensure that the Phase is completed as soon as
possible.

 


18.5             LIQUIDATED DAMAGES


 


(A)                 THE CONTRACTOR ACKNOWLEDGES AND AGREES THAT TIME IS OF THE
ESSENCE TO ITS OBLIGATION TO PERFORM THE WORK AND THAT IT MAY BE LIABLE FOR
LIQUIDATED DAMAGES FOR DELAY IN ACCORDANCE WITH THIS CLAUSE 18.5.


 


(B)                 SUBJECT TO CLAUSES 18.5(D) AND 18.5(F), IF THE COMPLETION OF
THE NTS OPERATIONAL PROVING PHASE DOES NOT OCCUR PRIOR TO THE PHASE DATE FOR THE
NTS OPERATIONAL PROVING PHASE, THE CONTRACTOR MUST PAY TO THE PRINCIPAL BY WAY
OF LIQUIDATED DAMAGES $50,000 PER DAY (OR PART THEREOF) IN THE PERIOD:


 

(I)                  COMMENCING ON THE PHASE DATE FOR THE NTS OPERATIONAL
PROVING PHASE; AND

 

(II)                 ENDING ON THE EARLIER OF:

 

A.                 THE SOLUTION COMPLETION DATE; OR

 

B.                  THE DATE OF TERMINATION OF THIS AGREEMENT.

 


(C)                 FOR THE PURPOSES OF THIS AGREEMENT, THE PARTIES:


 

(I)                  AGREE THAT THE LIQUIDATED DAMAGES PROVIDED FOR IN THIS
CLAUSE 18.5 CONSTITUTE A REASONABLE AND GOOD FAITH PRE-ESTIMATE OF THE
ANTICIPATED OR ACTUAL LOSSES, LIABILITIES, COSTS, EXPENSES, PAYMENTS, OUTGOINGS
OR DAMAGE WHICH WILL BE INCURRED BY THE PRINCIPAL AS A RESULT OF THE COMPLETION
OF THE NTS OPERATIONAL PROVING PHASE NOT OCCURRING ON OR BEFORE THE RELEVANT
PHASE DATE FOR THE NTS OPERATIONAL PROVING PHASE;

 

(II)                 DESIRE TO AVOID THE DIFFICULTIES OF PROOF OF DAMAGES IN
CONNECTION WITH SUCH FAILURE AND AGREE THAT THE LIQUIDATED DAMAGES PAYABLE BY
THE

 

80

--------------------------------------------------------------------------------


 

CONTRACTOR IN ACCORDANCE WITH THIS CLAUSE 18.5 ARE REASONABLE AND ARE NOT
INTENDED AS A PENALTY; AND

 

(III)                AGREE THAT THE AMOUNT OF LIQUIDATED DAMAGES PAYABLE BY THE
CONTRACTOR UNDER THIS CLAUSE 18.5 WILL BE A DEBT IMMEDIATELY DUE AND PAYABLE BY
THE CONTRACTOR TO THE PRINCIPAL.

 


(D)                 THE CONTRACTOR’S LIABILITY TO PAY LIQUIDATED DAMAGES TO THE
PRINCIPAL UNDER CLAUSE 18.5(B) IS LIMITED TO, AND IN NO EVENT SHALL EXCEED, AN
AMOUNT EQUAL TO THE LIQUIDATED DAMAGES LIMITATION.


 


(E)                 UNTIL THIS AGREEMENT IS TERMINATED BY THE PRINCIPAL IN
ACCORDANCE WITH CLAUSE 42.2, THE LIABILITY OF THE CONTRACTOR TO PAY THE
PRINCIPAL LIQUIDATED DAMAGES UNDER CLAUSE 18.5(B) WILL BE THE SOLE AND EXCLUSIVE
REMEDY OF THE PRINCIPAL TO DAMAGES OR TO ANY OTHER CLAIM FOR THE PAYMENT OF
MONEY IN RELATION TO OR ARISING OUT OF OR IN CONNECTION WITH DELAY BY THE
CONTRACTOR IN ACHIEVING:


 

(I)                  COMPLETION OF THE NTS OPERATIONAL PROVING PHASE BY THE
PHASE DATE FOR THE NTS OPERATIONAL PROVING PHASE; AND

 

(II)                 COMPLETION OF ANY OTHER PHASE BY THE RELEVANT PHASE DATE,

 

but this does not limit any other right or action the Principal may have whether
under this agreement or at Law, arising out of or in connection with that delay.

 


(F)                  THE CONTRACTOR WILL NOT BE LIABLE FOR LIQUIDATED DAMAGES IN
RELATION TO A PHASE UNDER THIS CLAUSE 18.5 TO THE EXTENT THAT FOR ANY DAY ON OR
AFTER THE PHASE DATE FOR SUCH PHASE THE CONTRACTOR IS DELAYED BY BEING UNABLE TO
OBTAIN ACCESS TO ACCESS PROVIDERS’ PROPERTY IN ANY PERIOD BETWEEN THE TIME THE
CONTRACTOR FIRST REQUIRES ALTERNATIVE ACCESS (AS THAT TERM IS DEFINED IN THE
RELEVANT ACCESS COORDINATION AGREEMENT) AND BEING PROVIDED WITH SUCH ALTERNATIVE
ACCESS.


 


18.6             PREPAYMENT OF LIQUIDATED DAMAGES


 


(A)                 THE PARTIES ACKNOWLEDGE THAT IN THE EVENT THE CONTRACTOR
FAILS TO ACHIEVE COMPLETION OF ANY PHASE PRIOR TO THE NTS OPERATIONAL PROVING
PHASE BY THE RELEVANT PHASE DATE FOR THAT PHASE, IT IS REASONABLE TO ASSUME THAT
COMPLETION OF THE NTS OPERATIONAL PROVING PHASE WILL BE DELAYED BY THE NUMBER OF
DAYS BETWEEN THE RELEVANT PHASE DATE AND THE COMPLETION DATE FOR THAT PHASE.


 


(B)                 IF THE COMPLETION OF A PHASE (OTHER THAN THE NTS OPERATIONAL
PROVING PHASE) DOES NOT OCCUR PRIOR TO THE PHASE DATE FOR THAT PHASE, THE
CONTRACTOR MUST PAY TO THE PRINCIPAL ON ACCOUNT OF THE LIQUIDATED DAMAGES WHICH
THE PRINCIPAL REASONABLY EXPECTS WILL BECOME PAYABLE UNDER CLAUSE 18.5, AN
AMOUNT CALCULATED IN ACCORDANCE WITH THE FOLLOWING FORMULA:


 

Amount Payable = (DL × $50,000) – PLD

 

Where:

 

DL                is the number of days from the relevant Phase Date to the
Completion Date for that Phase.

 

PLD              is the amount (if any) already held on account by the Principal
as a result of payments previously made by the Contractor under this clause in

 

81

--------------------------------------------------------------------------------


 

relation to a failure to Complete a previous Phase by its Phase Date.

 

Where the result of the application of the formula is a negative number, then
such amount shall be refunded by the Principal to the Contractor.

 


(C)                 ANY PAYMENTS REQUIRED TO BE MADE UNDER CLAUSE
18.6(B) (INCLUDING ANY REFUNDS BY THE PRINCIPAL TO THE CONTRACTOR) MUST BE MADE
ON THE COMPLETION DATE FOR THE RELEVANT PHASE.


 


(D)                 ALL PAYMENTS MADE BY THE CONTRACTOR TO THE PRINCIPAL UNDER
CLAUSE 18.6(B) AND ALL DEDUCTIONS FROM THE SECURITY BONDS FOR AMOUNTS PAYABLE
UNDER CLAUSE 18.6(B) WILL BE:


 

(I)                  DEPOSITED BY THE PRINCIPAL INTO THE DELAY SECURITY ACCOUNT
AND HELD BY THE PRINCIPAL ON ACCOUNT PENDING COMPLETION OF THE NTS OPERATIONAL
PROVING PHASE; AND

 

(II)                 EITHER:

 

A.                 PAID TO THE PRINCIPAL AND DEDUCTED FROM THE AMOUNT FOR WHICH
THE CONTRACTOR IS LIABLE TO THE PRINCIPAL UNDER CLAUSE 18.5; OR

 

B.                  REFUNDED TO THE CONTRACTOR TO THE EXTENT TO WHICH THE AMOUNT
HELD ON ACCOUNT EXCEEDS THE AMOUNT FOR WHICH THE CONTRACTOR IS LIABLE TO THE
PRINCIPAL UNDER CLAUSE 18.5.

 


(E)                 ANY INTEREST EARNED ON MONEY DEPOSITED INTO THE DELAY
SECURITY ACCOUNT UNTIL THE EARLIER OF:


 

(I)                  THE DAY ON WHICH THE AMOUNT THE CONTRACTOR IS LIABLE TO THE
PRINCIPAL UNDER CLAUSE 18.5 EQUALS THE AMOUNT IN THE DELAY SECURITY ACCOUNT; OR

 

(II)                 THE COMPLETION DATE FOR THE NTS OPERATIONAL PROVING PHASE,

 

will be paid to the Contractor by the Principal as part of the payment due for
the Completion of the NTS Operational Proving Phase.

 


18.7             EXTENSION OF TIME


 


(A)                 THE CONTRACTOR MAY CLAIM AN EXTENSION OF TIME TO A PHASE
DATE IF COMPLETION OF THE PHASE IS OR IS LIKELY TO BE DELAYED BY:


 

(I)                  AN ACT OF PREVENTION, INCLUDING ACCESS DELAYS;

 

(II)                 A FORCE MAJEURE EVENT;

 

(III)                A CHANGE IN LAW;

 

(IV)               ANY TESTING CONDUCTED BY OR ON BEHALF OF THE PRINCIPAL
PURSUANT TO CLAUSE 15.7(B) WHICH:

 

A.                 DOES NOT REVEAL A NON-COMPLIANCE OR DEFECT, THE EXACT NATURE
OF WHICH WAS NOT KNOWN BY THE PRINCIPAL PRIOR TO THE PRINCIPAL CONDUCTING THE
RELEVANT TESTING; AND

 

B.                  IS NOT TESTING WHICH IS OTHERWISE TO BE CARRIED OUT BY THE
CONTRACTOR UNDER THIS AGREEMENT;

 

82

--------------------------------------------------------------------------------


 

(V)                AN EMERGENCY WHICH OCCURS PRIOR TO THE COMPLETION DATE OF THE
NTS REGIONAL AND METROPOLITAN IMPLEMENTATION COMPLETION PHASE AND IS NOT CAUSED
BY THE CONTRACTOR, WHERE THE PRINCIPAL HAS:

 

A.                 EXERCISED ITS RIGHTS UNDER CLAUSE 41.1(A); OR

 

B.                  EXERCISED ITS RIGHTS UNDER CLAUSE 41.2(A); OR

 

(VI)               EACH DAY FOR WHICH THE CONTRACTOR IS NOT AUTHORISED TO
UNDERTAKE ANY FURTHER WORK IN THE PERIOD BETWEEN THE COMPLETION DATE FOR THE NTS
SOLUTION REQUIREMENTS PHASE AND THE DAY 40 BUSINESS DAYS AFTER THAT DAY.

 


(B)                 IN ORDER TO CLAIM AN EXTENSION OF TIME TO A PHASE DATE:


 

(I)                  THE CONTRACTOR MUST SUBMIT A WRITTEN NOTICE TO THE
PRINCIPAL’S REPRESENTATIVE:

 

A.                 IN THE CASE OF ACCESS DELAY, AS SOON AS PRACTICABLE AFTER THE
CONTRACTOR REASONABLY CONSIDERS THAT THE OCCURRENCE OF ONE OR MORE ACCESS EVENTS
IS LIKELY TO CAUSE THE ACCESS DELAY HAVING REGARD TO THE PROJECT MASTER
SCHEDULE; OR

 

B.                  IN ANY CASE, WITHIN 10 BUSINESS DAYS OF THE COMMENCEMENT OF
THE DELAY; AND

 

which gives detailed particulars of the delay (to the extent then known to the
Contractor having made all reasonable enquiries or which the Contractor, having
made all reasonable enquiries, should reasonably have known by that time) and
the effect this will have on the Project Timeline and Project Master
Schedule and (if possible) states the number of days extension of time claimed;

 

(II)                 THE CONTRACTOR MUST HAVE COMPLIED WITH ALL OF ITS
OBLIGATIONS UNDER THIS AGREEMENT OR THE RELEVANT PROJECT DOCUMENT WHICH CONCERN
THE CAUSE OF THE DELAY;

 

(III)                THE CONTRACTOR MUST HAVE TAKEN ALL REASONABLE STEPS BOTH TO
PREVENT THE CAUSE OF THE DELAY AND TO AVOID OR MINIMISE THE CONSEQUENCES OF THE
DELAY;

 

(IV)               THE CONTRACTOR MUST HAVE COMPLIED WITH ALL REASONABLE
INSTRUCTIONS OF THE PRINCIPAL’S REPRESENTATIVE WITH RESPECT TO THE DELAY
INCLUDING THE STEPS AVAILABLE TO OVERCOME OR MINIMISE THE EFFECT OF THE ACT OF
PREVENTION, FORCE MAJEURE EVENT OR CHANGE IN LAW;

 

(V)                COMPLETION OF THE PHASE MUST HAVE ACTUALLY BEEN DELAYED BY
ONE OF THE MATTERS DESCRIBED IN CLAUSE 18.7(A) IN A MANNER WHICH:

 

A.                 WILL PREVENT THE CONTRACTOR FROM ACHIEVING COMPLETION OF A
PHASE BY THE PHASE DATE; OR

 

B.                  IF THE DELAY OCCURS AFTER THE RELEVANT PHASE DATE, WILL
DELAY THE CONTRACTOR IN ACHIEVING COMPLETION,

 

and where the cause of the delay is the occurrence of Access Delay, the delay
must be in relation to a critical path and the Contractor must have

 

83

--------------------------------------------------------------------------------


 

provided a draft of the relevant Access Plan or Bus Access Plan to overcome the
effect of the delay.

 

(VI)               WHERE THE CAUSE OF THE DELAY IS A VARIATION ORDERED BY THE
PRINCIPAL THE CONTRACTOR HAS COMPLIED WITH ANY ACCELERATION DIRECTION ISSUED;
AND

 

(VII)              WHERE THE DELAY IS CAUSED BY A FORCE MAJEURE EVENT, THE
EVENT, WHEN AGGREGATED WITH ALL OTHER DELAYS CAUSED BY FORCE MAJEURE EVENTS, HAS
CAUSED OR WILL CAUSE A DELAY OF A MINIMUM OF 14 DAYS AND ANY EXTENSION WILL BE
CALCULATED FROM THE EXPIRY OF THOSE 14 DAYS.

 


(C)                 WHERE THE CONDITIONS IN CLAUSE 18.7(B) HAVE BEEN SATISFIED,
THE RELEVANT PHASE DATE WILL BE EXTENDED BY A PERIOD REASONABLY DETERMINED BY
THE PRINCIPAL’S REPRESENTATIVE AND NOTIFIED TO THE CONTRACTOR WITHIN 10 BUSINESS
DAYS OF THE LATER OF THE CONTRACTOR’S NOTICE UNDER CLAUSE 18.7(B) AND THE END OF
THE EFFECTS OF THE DELAY BUT THAT PERIOD WILL BE REDUCED TO THE EXTENT THAT THE
CONTRACTOR CAUSED OR CONTRIBUTED TO THE DELAY.


 


(D)                 WHETHER OR NOT THE CONTRACTOR HAS MADE, OR IS ENTITLED TO
MAKE, A CLAIM FOR AN EXTENSION OF TIME UNDER THIS CLAUSE 18.7, THE PRINCIPAL’S
REPRESENTATIVE MAY, IN THE PRINCIPAL’S REPRESENTATIVE’S ABSOLUTE DISCRETION AT
ANY TIME AND FROM TIME TO TIME BY WRITTEN NOTICE TO THE CONTRACTOR, UNILATERALLY
EXTEND A PHASE DATE.


 


(E)                 ANY DELAY OR FAILURE BY THE PRINCIPAL TO GRANT AN EXTENSION
OF TIME CLAIMED WILL NOT CAUSE A PHASE DATE TO BE SET AT LARGE.


 


(F)                  IF THE CONTRACTOR DOES NOT AGREE WITH THE EXTENSION OF TIME
GRANTED (IF ANY) BY THE PRINCIPAL UNDER THIS CLAUSE 18.7, THE CONTRACTOR MAY
REFER THE DISPUTE TO THE EXPERT FOR DETERMINATION IN ACCORDANCE WITH
CLAUSE 49.5.


 


19.                DEFECTS LIABILITY PERIOD


 

If at any time during a Defects Liability Period there are any Defects in a
Phase, or the Solution, then:

 


(A)                 THE PRINCIPAL’S REPRESENTATIVE MAY ISSUE AN INSTRUCTION TO
THE CONTRACTOR DURING THE DEFECTS LIABILITY PERIOD WHICH MUST STATE IN WHAT
RESPECT THERE ARE DEFECTS IN THE PHASE, OR THE SOLUTION AND MAY STATE A
REASONABLE TIME WITHIN WHICH THE CONTRACTOR MUST COMPLETE THE MAKING GOOD OF
THOSE DEFECTS;


 


(B)                 THE CONTRACTOR MUST PROMPTLY MAKE GOOD SUCH DEFECTS BY
APPROPRIATE RECTIFICATION WORK AND MUST COMPLETE SUCH WORK WITHIN ANY TIME
STIPULATED IN SUCH INSTRUCTION;


 


(C)                 SUCH MAKING GOOD BY THE CONTRACTOR WILL BE AT NO COST TO THE
PRINCIPAL WHETHER OR NOT SUCH DEFECTS ARE DUE TO MATERIALS AND/OR WORKMANSHIP
NOT BEING IN ACCORDANCE WITH THIS AGREEMENT;


 


(D)                 IF ANY DEFECT IS NOT MADE GOOD WITHIN A REASONABLE TIME THE
PRINCIPAL MAY HAVE THE DEFECT MADE GOOD BY OTHERS AT THE EXPENSE OF THE
CONTRACTOR; AND


 


(E)                 THE PRINCIPAL MAY BY NOTICE IN WRITING TO THE CONTRACTOR FIX
A SECOND DEFECTS LIABILITY PERIOD IN RESPECT OF THE WORK CONSTITUTING THE MAKING
GOOD OF A DEFECT REQUIRED UNDER THE PROVISIONS OF THIS CLAUSE, WHICH WILL BE
EFFECTIVE FOR A PERIOD COMMENCING ON THE COMPLETION OF SUCH MAKING GOOD AND NOT
EXCEEDING 24 MONTHS AND THEREUPON THE DEFECTS LIABILITY PERIOD IN RESPECT OF
THAT WORK CONSTITUTING THE MAKING GOOD OF THE DEFECT WILL BE EXTENDED SO THAT IT
WILL EXPIRE AT THE END OF SUCH SECOND DEFECTS LIABILITY PERIOD.

 

84

--------------------------------------------------------------------------------


 


20.                VARIATIONS


 


20.1             VARIATIONS PROPOSED BY THE PRINCIPAL


 


(A)                 THE PRINCIPAL’S REPRESENTATIVE MAY, BY ISSUING A VARIATION
NOTICE, REQUEST THE CONTRACTOR TO PROVIDE IT WITH:


 

(I)                  A QUOTE FOR THE COSTS OR SAVINGS CALCULATED IN ACCORDANCE
WITH CLAUSE 20.4(A) OF;

 

(II)                 APPLICABLE DETAILS OF COSTS OF ANY WORK OR DEVICE REPLACED
OR NO LONGER REQUIRED AS A CONSEQUENCE OF;

 

(III)                A QUOTE FOR THE INCREASE OR DECREASE IN THE SERVICES CHARGE
(INCLUDING ANY IMPACT ON THE PERFORMANCE REQUIREMENTS WHICH WILL AFFECT THE
LEVEL OF THE SERVICES CHARGE) ARISING FROM;

 

(IV)               THE LIKELY AMOUNT OF DELAY OR ADVANCE TO ACHIEVING COMPLETION
OF A PHASE CAUSED BY;

 

(V)                THE TIME FRAME WITHIN WHICH WORK WILL BE CARRIED OUT IN
RELATION TO;

 

(VI)               PROPOSED DESIGN INFORMATION AND ANY OTHER INFORMATION THE
PRINCIPAL’S REPRESENTATIVE REQUIRES IN RELATION TO; AND

 

(VII)              DETAILS OF THE WORK AND ACTIVITIES IT PROPOSES TO CARRY OUT
FOR;

 

a proposed Variation.

 


(B)                 WITHIN 5 BUSINESS DAYS OF RECEIPT OF A VARIATION NOTICE, THE
CONTRACTOR MUST PROVIDE THE PRINCIPAL’S REPRESENTATIVE WITH AN ESTIMATE OF THE
LIKELY VALUE OF THE VARIATION (TAKING INTO ACCOUNT CLAUSE 20.4(A)) AND THE
LIKELY REASONABLE DIRECT INCREMENTAL COSTS OF PROVIDING A VARIATION RESPONSE
UNDER CLAUSE 20.2(A) (THE “ROUGH ORDER OF MAGNITUDE ESTIMATE”).


 


(C)                 WITHIN 5 BUSINESS DAYS OF RECEIPT OF THE ROUGH ORDER OF
MAGNITUDE ESTIMATE, THE PRINCIPAL’S REPRESENTATIVE MUST:


 

(I)                  CONFIRM THE VARIATION NOTICE;

 

(II)                 WITHDRAW THE VARIATION NOTICE;

 

(III)                NOTIFY THE CONTRACTOR THAT IT DOES OR DOES NOT AGREE WITH
THE ROUGH ORDER OF MAGNITUDE ESTIMATE; OR

 

(IV)               WITHDRAW THE VARIATION NOTICE AND NOTIFY THE CONTRACTOR THAT:

 

A.                 IT REQUIRES THE CONTRACTOR TO CONDUCT A TENDER PROCESS UNDER
CLAUSE 20.9(A) TO OBTAIN QUOTES WITH RESPECT TO THE PROPOSED VARIATION THE
SUBJECT OF THE VARIATION NOTICE; OR

 

B.                  THE PRINCIPAL PROPOSES TO CONDUCT A TENDER PROCESS ITSELF
UNDER CLAUSE 20.9(C) TO OBTAIN QUOTES WITH RESPECT TO THE PROPOSED VARIATION THE
SUBJECT OF THE VARIATION NOTICE.

 

If the Principal’s Representative does not withdraw or confirm the Variation
Notice within the time required by this clause 20.1(c), it will be deemed to
have withdrawn the Variation Notice unless otherwise agreed between the parties.

 

85

--------------------------------------------------------------------------------


 


(D)                 THE PRINCIPAL WILL BE RESPONSIBLE FOR THE CONTRACTOR’S
REASONABLE DIRECT INCREMENTAL COSTS OF RESPONDING TO A VARIATION NOTICE UNDER
CLAUSES 20.1(A), AS NOTIFIED UNDER CLAUSE 20.1(B) AND PROVIDING A VARIATION
RESPONSE UNDER CLAUSE 20.2(A) WHERE THESE COSTS EXCEED $50,000 OR WHERE A NUMBER
OF VARIATION NOTICES DEAL WITH THE SAME SUBJECT MATTER IN SUBSTANCE, THE
AGGREGATE OF THESE COSTS EXCEEDS $50,000.


 


20.2             VARIATION RESPONSE


 


(A)                 WITHIN 10 BUSINESS DAYS (OR SUCH LONGER PERIOD AS IS AGREED)
OF CONFIRMATION OF A VARIATION NOTICE UNDER CLAUSE 20.1(C)(I) OR COMPLETION OF A
TENDER PROCESS UNDER CLAUSE 20.9 THE CONTRACTOR MUST PROVIDE THE PRINCIPAL’S
REPRESENTATIVE WITH A VARIATION RESPONSE CONTAINING:


 

(I)                  A QUOTE OF COSTS OR SAVINGS CALCULATED IN ACCORDANCE WITH:

 

A.                 CLAUSE 20.4(A); OR

 

B.                  WHERE A TENDER PROCESS HAS BEEN CONDUCTED IN ACCORDANCE WITH
CLAUSE 20.9, THE QUOTE OBTAINED,

 

substantiated by detailed particulars (including design information), and any
other information requested by the Variation Notice;

 

(II)                 THE TIME FRAME WITHIN WHICH THE PROPOSED VARIATION WILL BE
CARRIED OUT INCLUDING THE PROCUREMENT LEAD TIMES FOR EACH ITEM OF EQUIPMENT TO
BE SUPPLIED AS PART OF THAT PROPOSED VARIATION, WHICH WILL NOT EXCEED ANY
APPLICABLE MAXIMUM PROCUREMENT LEAD TIMES SET OUT IN PART 7 OF SCHEDULE 7;

 

(III)                WHERE THE CONTRACTOR CONSIDERS THAT THE VARIATION MAY
RESULT IN A DELAY TO ACHIEVING COMPLETION OF A PHASE BY ITS PHASE DATE FOR WHICH
THE CONTRACTOR WOULD BE ENTITLED TO AN EXTENSION OF TIME UNDER CLAUSE 18.7,
DETAILS (INCLUDING SUBSTANTIATION) OF:

 

A.                 THE PERIOD BY WHICH THE VARIATION WILL DELAY IT IN ACHIEVING
COMPLETION OF THE RELEVANT PHASE BEYOND THE PHASE DATE;

 

B.                  ITS ESTIMATE OF THE ACCELERATION COSTS ON THE BASIS THAT IT
IS REQUIRED TO OVERCOME ALL OF THE DELAY; AND

 

C.                  ITS ESTIMATE OF THE DELAY COSTS ARISING OUT OF OR IN
CONNECTION WITH THE VARIATION TO THE RELEVANT PHASE;

 

(IV)               APPLICABLE DETAILS OF COSTS OR SAVINGS OF ANY WORK OR DEVICE
REPLACED OR NO LONGER REQUIRED AS A CONSEQUENCE OF THE VARIATION;

 

(V)                DETAILS OF THE EFFECT (IF ANY) WHICH THE PROPOSED VARIATION
WILL HAVE ON:

 

A.                 FAREBOX REVENUE;

 

B.                  THE OPERATORS AND STAKEHOLDERS;

 

C.                  THE OPERATORS’ CUSTOMERS;

 

D.                 THE FUNCTIONAL INTEGRITY OF THE SOLUTION INCLUDING WHAT
IMPACT THE VARIATION WILL HAVE ON THE PRINCIPAL’S ABILITY TO EXPLOIT THE
SOLUTION FOR COMMERCIAL PURPOSES AS ENVISAGED BY CLAUSE 31;

 

86

--------------------------------------------------------------------------------


 

E.                  THE RESIDUAL VALUE OF THE SOLUTION;

 

F.                  THE WARRANTIES GIVEN BY THE CONTRACTOR UNDER THIS AGREEMENT;
AND

 

G.                  ANY OTHER MATTERS WHICH THE CONTRACTOR CONSIDERS OF
IMPORTANCE IN THE CONTEXT OF THE PROJECT;

 

(VI)               A WRITTEN STATEMENT STATING THAT THE PROPOSED VARIATION:

 

A.                 WILL NOT ADVERSELY AFFECT THE CONTRACTOR’S ABILITY TO MEET
ITS OBLIGATIONS UNDER THIS AGREEMENT OR THE PERFORMANCE REQUIREMENTS;

 

B.                  WILL NOT ADVERSELY AFFECT THE FUNCTIONAL INTEGRITY OF ANY OF
THE ELEMENTS OF THE SOLUTION; AND

 

C.                  WILL NOT ADVERSELY AFFECT THE QUALITY STANDARDS REQUIRED
UNDER THIS AGREEMENT,

 

other than as specified by the Contractor in accordance with clause 20.2(a)(v);

 

(VII)              EXCEPT WHERE A TENDER PROCESS HAS BEEN CONDUCTED IN
ACCORDANCE WITH CLAUSE 20.9, A WRITTEN STATEMENT THAT THE QUOTE FOR THE COST OF
THE PROPOSED VARIATION IS NO LESS COMPETITIVE THAN A QUOTE THE CONTRACTOR WOULD
GIVE TO ANOTHER PERSON FOR AN EQUIVALENT VARIATION TO BE PERFORMED BY THE
CONTRACTOR UNDER CONTRACT IN SIMILAR CIRCUMSTANCES IN THE INTERNATIONAL MARKET;
AND

 

(VIII)             ANY OTHER INFORMATION AND SUPPORTING DOCUMENTATION WHICH THE
PRINCIPAL REASONABLY REQUIRES.

 


(B)                 UPON RECEIPT OF THE VARIATION RESPONSE UNDER CLAUSE
20.2(A) THE PRINCIPAL MAY:


 

(I)                  REQUEST THE CONTRACTOR TO:

 

A.                 CONSIDER WAYS OF OVERCOMING OR MINIMISING THE EFFECT OF THE
PROPOSED VARIATION ON ALL OR ANY OF THE MATTERS SET OUT IN CLAUSE 20.2(A)(V);
AND

 

B.                  PROVIDE THE PRINCIPAL WITH A REVISED QUOTE FOR THE COST OF
THE PROPOSED VARIATION WHICH TAKES INTO ACCOUNT THE COST OF TAKING ACTION TO
OVERCOME OR MINIMISE THE EFFECT OF THE PROPOSED VARIATION ON ALL OR ANY OF THE
MATTERS SET OUT IN CLAUSE 20.2(A)(V); OR

 

(II)                 IF A TENDER PROCESS HAS NOT ALREADY BEEN CONDUCTED, REQUEST
THE CONTRACTOR TO CONDUCT A TENDER PROCESS UNDER CLAUSE 20.9(A) TO OBTAIN QUOTES
WITH RESPECT TO THE PROPOSED VARIATION AND TO SUBMIT A REVISED QUOTE; OR

 

(III)                CONDUCT A TENDER PROCESS ITSELF UNDER CLAUSE 20.9(C) TO
OBTAIN QUOTES WITH RESPECT TO THE PROPOSED VARIATION.

 

87

--------------------------------------------------------------------------------


 


20.3             VARIATION ORDER


 


(A)                 THE PRINCIPAL MAY REQUIRE THE CONTRACTOR TO CARRY OUT A
VARIATION BY ISSUING A VARIATION ORDER.  THE VARIATION ORDER MUST SPECIFY THE
CONDITIONS WHICH MUST BE COMPLIED WITH IN ORDER FOR THERE TO BE COMPLETION OF
THE VARIATION.


 


(B)                 THE PRINCIPAL MAY, TOGETHER WITH THE VARIATION ORDER, GIVE
THE CONTRACTOR AN ACCELERATION DIRECTION REQUIRING THE CONTRACTOR TO ACCELERATE
DELIVERY BY TAKING THOSE REASONABLE MEASURES WHICH ARE NECESSARY TO OVERCOME OR
MINIMISE THE EXTENT AND EFFECTS OF SOME OR ALL OF THE DELAY INCLUDING, IF
REQUIRED, IN ORDER TO ACHIEVE COMPLETION OF A PHASE BY THE RELEVANT PHASE DATE.


 


(C)                 THE CONTRACTOR MUST CARRY OUT A VARIATION DIRECTED IN
ACCORDANCE WITH CLAUSE 20.3(A) WHETHER OR NOT THE VALUE OF THE VARIATION
(INCLUDING THE DELAY COSTS OR ACCELERATION COSTS (IF ANY)) OR AN EXTENSION OF
TIME (IF ANY) HAS BEEN AGREED OR DETERMINED IN ACCORDANCE WITH CLAUSE 20.4(A) OR
CLAUSE 18.7 RESPECTIVELY.


 


(D)                 THE CONTRACTOR MUST NOT BEGIN WORK AND WILL NOT HAVE ANY
ENTITLEMENT TO MAKE ANY CLAIM AGAINST THE PRINCIPAL IN RESPECT OF A VARIATION
UNTIL THE PRINCIPAL’S REPRESENTATIVE ISSUES THE CONTRACTOR WITH A VARIATION
ORDER IN ACCORDANCE WITH CLAUSE 20.3(A).


 


20.4             VALUATION OF VARIATION


 


(A)                 A VARIATION WILL BE VALUED ON THE BASIS OF THE SUM OF:


 

(I)                  IF THE VALUE OF THE VARIATION IS AGREED IN WRITING, THEN ON
THAT BASIS;

 

(II)                 IF THE PRINCIPAL’S REPRESENTATIVE DETERMINES AT ITS
DISCRETION THAT:

 

A.                 SCHEDULE 7 IS TO APPLY, THE COST OF THE WORK, SERVICES,
DEVICE AND OTHER EQUIPMENT TO BE ADDED, OMITTED OR DELETED AS A RESULT OF THE
VARIATION AS DETERMINED BY THE PRINCIPAL’S REPRESENTATIVE ON THE BASIS OF THE
SCHEDULE OF PRICES AND THE RATES WHICH APPEAR IN SCHEDULE 7; OR

 

B.                  SCHEDULE 7 IS NOT TO APPLY, THE DIRECT COSTS OR DIRECT
SAVINGS OF THE VARIATION.  IF THE CONTRACTOR AND THE PRINCIPAL ARE UNABLE TO
AGREE ON THIS AMOUNT, IT WILL BE AS DETERMINED UNDER THE DISPUTE RESOLUTION
PROCEDURES WHERE A NOTICE UNDER
CLAUSE 20.4(C) IS GIVEN; OR

 

(III)                EITHER:

 

A.                 WHERE THE PRINCIPAL’S REPRESENTATIVE GIVES THE CONTRACTOR AN
ACCELERATION DIRECTION UNDER CLAUSE 20.3(B) THE ACCELERATION COSTS INCURRED BY
THE CONTRACTOR IN COMPLYING WITH THE ACCELERATION DIRECTION, AS DETERMINED BY
THE PRINCIPAL OR AS DETERMINED UNDER THE DISPUTE RESOLUTION PROCEDURES WHERE A
NOTICE UNDER CLAUSE 20.4(C) IS GIVEN; OR

 

B.                  WHERE THE PRINCIPAL’S REPRESENTATIVE DOES NOT GIVE THE
CONTRACTOR AN ACCELERATION DIRECTION UNDER CLAUSE 20.3(B) AND THE CONTRACTOR IS
ACTUALLY DELAYED BY THE VARIATION IN ACHIEVING COMPLETION OF A PHASE AND IS
ENTITLED TO AN EXTENSION OF TIME UNDER CLAUSE 18.7, THE DELAY COSTS.

 

88

--------------------------------------------------------------------------------


 


(B)                 ANY CLAIM FOR AN EXTENSION OF TIME BY THE CONTRACTOR AS A
RESULT OF THE VARIATION WILL BE DETERMINED IN ACCORDANCE WITH CLAUSE 18.7.


 


(C)                 WHERE SCHEDULE 7 IS NOT USED FOR VALUING A VARIATION AND THE
PRINCIPAL’S REPRESENTATIVE AND THE CONTRACTOR ARE UNABLE TO AGREE UPON THE
DIRECT COSTS OR DIRECT SAVINGS AND DELAY COSTS RELATING TO THE VARIATION WITHIN
5 BUSINESS DAYS OF RECEIPT OF A VARIATION RESPONSE UNDER CLAUSE 20.2(A) EITHER
PARTY MAY GIVE WRITTEN NOTICE TO THE OTHER REQUIRING THE DISPUTE TO BE REFERRED
TO THE DISPUTE RESOLUTION PROCEDURES.


 


(D)                 WHERE THE PRINCIPAL’S REPRESENTATIVE MAKES A DETERMINATION
UNDER CLAUSE 20.4(A) AS TO WHETHER SCHEDULE 7 SHOULD OR SHOULD NOT APPLY, THE
DETERMINATION WILL BE CONCLUSIVE AND BINDING ON THE CONTRACTOR IN THE ABSENCE OF
A MANIFEST ERROR BY THE PRINCIPAL.


 


(E)                 IF THE APPLICATION OF SCHEDULE 7 IS THE SUBJECT OF A
DISPUTE, THE ACTUAL RATES AND PRICES SET OUT IN SCHEDULE 7 CAN NOT BE ALTERED BY
THE EXPERT.


 


20.5             PAYMENT FOR VARIATIONS


 


(A)                 THE PRINCIPAL MUST PAY THE CONTRACTOR THE VALUE AS
DETERMINED UNDER CLAUSE 20.4(A), OR CLAUSE 20.9 (WHERE A TENDER PROCESS HAS BEEN
CONDUCTED), OF A VARIATION DIRECTED IN ACCORDANCE WITH CLAUSE 20.3(A):


 

(I)                  IF THE PAYMENT TERMS ARE AGREED IN WRITING, THEN ON THAT
BASIS; OR

 

(II)                 IF PAYMENT TERMS ARE NOT AGREED THEN:

 

A.                 PRIOR TO THE SOLUTION COMPLETION DATE, AT THE TIME THAT
PAYMENT IS DUE IN RESPECT OF THE PAYMENT MILESTONE TO WHICH THE VARIATION
RELATES;

 

B.                  AFTER THE SOLUTION COMPLETION DATE, AT THE TIME OF PAYMENT
OF THE NEXT MONTHLY INVOICE;

 

C.                  IN THE CASE OF A VARIATION TO THE INITIAL SERVICES AND THE
CORE SERVICES, BY AN INCREASE OR DECREASE IN THE SERVICES CHARGE PAID EACH MONTH
AFTER COMMENCEMENT OF THE VARIATION,

 

after completion of the Variation in accordance with the Variation Order to the
reasonable satisfaction of the Principal.

 


(B)                 IF THE EFFECT OF A VARIATION IS TO REDUCE THE COSTS OF THE
PROJECT, THE DIRECT SAVINGS WILL BE DEDUCTED FROM THE AMOUNT PAYABLE IN RESPECT
OF THE VARIATION AND IF NO AMOUNT IS PAYABLE IN RESPECT OF THE VARIATION OR THE
DIRECT SAVINGS EXCEED THE AMOUNT PAYABLE IN RESPECT OF THE VARIATION, THEN SUCH
AMOUNT WILL BE A DEBT DUE AND PAYABLE BY THE CONTRACTOR TO THE PRINCIPAL ON THE
DATE OF, AND WILL BE DEDUCTED FROM:


 

(I)                  IN RESPECT OF A VARIATION DIRECTED PRIOR TO THE SOLUTION
COMPLETION DATE, THE NEXT PAYMENT MILESTONE TO WHICH THE VARIATION RELATES; AND

 

(II)                 IN RESPECT OF A VARIATION DIRECTED AFTER THE SOLUTION
COMPLETION DATE, THE NEXT MONTHLY INVOICE OR MONTHLY INVOICES TO WHICH THE
VARIATION RELATES.

 


(C)                 IF THE VALUE OF THE VARIATION OR ANY OF THE DIRECT COSTS,
DELAY COSTS OR ACCELERATION COSTS (IF ANY) IN RELATION TO A VARIATION HAVE NOT
BEEN DETERMINED IN ACCORDANCE

 

89

--------------------------------------------------------------------------------


 


WITH CLAUSE 20.4(A) OR 20.9 AT THE TIME PAYMENT IS DUE, THE PRINCIPAL WILL UPON
THAT DATE PAY SUCH AMOUNT AS IT CONSIDERS REPRESENTS THE VALUE OF THE VARIATION,
THE DIRECT COSTS, DELAY COSTS OR ACCELERATION COSTS (IF ANY) PAYABLE BY VIRTUE
OF 20.4(A) IN RELATION TO THE VARIATION, PENDING DETERMINATION OF THE VALUE OF
THE VARIATION OR THE DIRECT COSTS, DELAY COSTS OR ACCELERATION COSTS IN
ACCORDANCE WITH THIS AGREEMENT.


 


(D)                 TO THE EXTENT THAT THE AMOUNT PAID BY THE PRINCIPAL UNDER
CLAUSE 20.5(C) EXCEEDS THE AMOUNT TO WHICH THE CONTRACTOR IS ENTITLED TO AS
DETERMINED UNDER CLAUSE 20.4(A) OR 20.9 THE CONTRACTOR MUST REPAY THE EXCESS TO
THE PRINCIPAL AS A DEBT DUE AND PAYABLE BY THE CONTRACTOR TO THE PRINCIPAL
WITHIN 30 DAYS AFTER THE DATE OF THE DETERMINATION.


 


20.6             NOTICE OF VARIATION CLAIM


 


(A)                 AS A CONDITION PRECEDENT TO THE CONTRACTOR MAKING A CLAIM
AGAINST THE PRINCIPAL ARISING OUT OF OR IN CONNECTION WITH ANY NOTICE, DIRECTION
OR INSTRUCTION WHICH THE PRINCIPAL’S REPRESENTATIVE GIVES OR PURPORTS TO GIVE
UNDER THIS AGREEMENT, WHETHER WRITTEN OR ORAL, OTHER THAN A VARIATION ORDER (FOR
THE PURPOSE OF THIS CLAUSE ONLY REFERRED TO AS A “DIRECTION”), THE CONTRACTOR
MUST PRIOR TO COMPLYING WITH THE DIRECTION, AND IN ANY CASE WITHIN 20 BUSINESS
DAYS OF RECEIPT BY THE CONTRACTOR OF THE DIRECTION, GIVE WRITTEN NOTICE TO THE
PRINCIPAL’S REPRESENTATIVE SETTING OUT:


 

(I)                  DETAILS OF THE DIRECTION;

 

(II)                 THAT COMPLIANCE WITH THE DIRECTION IS CONSIDERED TO INVOLVE
A VARIATION; AND

 

(III)                AN ESTIMATE OF THE LIKELY TIME AND COSTS OF CARRYING OUT
THE DIRECTION.

 


(B)                 WITHIN 10 BUSINESS DAYS OF RECEIVING A NOTICE FROM THE
CONTRACTOR UNDER CLAUSE 20.6(A), THE PRINCIPAL MUST EITHER:


 

(I)                  ISSUE A VARIATION ORDER;

 

(II)                 ISSUE A VARIATION NOTICE;

 

(III)                INSTRUCT THE CONTRACTOR TO COMPLY WITH THE DIRECTION ON THE
BASIS THAT THE DIRECTION DOES NOT CONSTITUTE A VARIATION; OR

 

(IV)               WITHDRAW OR REVOKE THE DIRECTION.

 


(C)                 IF THE PRINCIPAL DOES NOT GIVE AN INSTRUCTION UNDER
CLAUSE 20.6(B)(I), 20.6(B)(II) OR 20.6(B)(III) WITHIN THE TIME REQUIRED UNDER
CLAUSE 20.6(B), THE DIRECTION THE SUBJECT OF THE CONTRACTOR’S NOTICE UNDER
CLAUSE 20.6(A) WILL BE DEEMED TO HAVE BEEN REVOKED AND THE CONTRACTOR MUST
NOTIFY THE PRINCIPAL’S REPRESENTATIVE WITHIN 5 BUSINESS DAYS OF A DEEMED
REVOCATION OF A DIRECTION PURSUANT TO THIS CLAUSE.


 


(D)                 IF THE CONTRACTOR HAS GIVEN NOTICE UNDER CLAUSE 20.6(A) AND
THE PRINCIPAL HAS GIVEN AN INSTRUCTION UNDER
CLAUSE 20.6(B)(III), THE CONTRACTOR MAY REFER THE MATTER TO THE DISPUTE
RESOLUTION PROCEDURES.  IF INSTRUCTED TO COMMENCE BY THE PRINCIPAL, THE
CONTRACTOR MUST CARRY OUT ANY DIRECTION GIVEN BY THE PRINCIPAL UNDER
CLAUSE 20.6(B)(III) WHETHER OR NOT THE CONTRACTOR HAS REFERRED THE MATTER TO THE
DISPUTE RESOLUTION PROCEDURES.


 


(E)                 IF THE CONTRACTOR FAILS TO COMPLY WITH CLAUSES 20.6(A) OR
20.6(D) IN RELATION TO A DIRECTION THE PRINCIPAL WILL NOT BE LIABLE UPON ANY
CLAIM BY THE CONTRACTOR ARISING OUT OF OR IN CONNECTION WITH THE DIRECTION.

 

90

--------------------------------------------------------------------------------


 


20.7             EXCLUSION OF LIABILITY


 

Except where and as expressly provided for under this clause 20, the Principal
will not (insofar as it is possible to exclude such liability) be liable to the
Contractor or any subcontractor, whether for costs, losses, expenses, damages,
liabilities, payments, outgoings, extensions of time or otherwise upon any claim
arising out of or in connection with any Variation, Variation Notice, Variation
Order, Acceleration Direction or any delay arising out of or in connection with
any Variation.

 


20.8             VARIATIONS PROPOSED BY THE CONTRACTOR


 


(A)                 THE CONTRACTOR MAY PROPOSE A VARIATION BY GIVING WRITTEN
NOTICE TO THE PRINCIPAL’S REPRESENTATIVE WITH DETAILS OF THE PROPOSED VARIATION.


 


(B)                 ON RECEIVING A NOTICE UNDER CLAUSE 20.8(A), THE PRINCIPAL’S
REPRESENTATIVE MAY GIVE WRITTEN NOTICE TO THE CONTRACTOR REQUIRING IT TO GIVE
THE PRINCIPAL’S REPRESENTATIVE:


 

(I)                  DETAILS OF:

 

A.                 THE PROPOSED VARIATION (INCLUDING ANY RELEVANT DESIGN
INFORMATION) AND ANY INFORMATION IT WOULD BE REQUIRED TO PROVIDE TO THE
PRINCIPAL, IF IT WERE REQUIRED TO PREPARE A VARIATION RESPONSE UNDER CLAUSE
20.2(A);

 

B.                  THE REASON FOR THE PROPOSED VARIATION;

 

C.                  THE EFFECT OF THE PROPOSED VARIATION ON THE DELIVERY AND THE
PROJECT TIMELINE AND PROJECT MASTER SCHEDULE;

 

D.                 THE EFFECT OF THE PROPOSED VARIATION ON ACHIEVING COMPLETION
OF A PHASE BY THE RELEVANT PHASE DATE;

 

E.                  THE EFFECT (IF ANY) OF THE PROPOSED VARIATION ON THE
PROVISION OF THE SERVICES;

 

F.                  THE COST EFFECT OF THE PROPOSED VARIATION INCLUDING ANY
DIRECT SAVINGS ARISING FROM THE VARIATION, CALCULATED IN ACCORDANCE WITH CLAUSE
20.4(A);

 

(II)                 A WRITTEN STATEMENT STATING THAT THE PROPOSED VARIATION:

 

A.                 WILL NOT ADVERSELY AFFECT THE CONTRACTOR’S ABILITY TO MEET
ITS OBLIGATIONS UNDER THIS AGREEMENT OR THE PERFORMANCE REQUIREMENTS;

 

B.                  WILL NOT ADVERSELY AFFECT THE FUNCTIONAL INTEGRITY OF ANY OF
THE ELEMENTS OF THE SOLUTION; AND

 

C.                  WILL NOT ADVERSELY AFFECT THE QUALITY STANDARDS REQUIRED
UNDER THIS AGREEMENT; AND

 

(III)                ANY OTHER INFORMATION AND SUPPORTING DOCUMENTATION THE
PRINCIPAL’S REPRESENTATIVE REASONABLY REQUIRES.

 


(C)                 THE PRINCIPAL’S REPRESENTATIVE:


 

(I)                  MAY GIVE A WRITTEN DIRECTION TO THE CONTRACTOR:

 

91

--------------------------------------------------------------------------------


 

A.                 APPROVING ANY VARIATION THE CONTRACTOR PROPOSES BY ISSUING A
VARIATION ORDER; OR

 

B.                  REJECTING ANY VARIATION THE CONTRACTOR PROPOSES.

 

(II)                 WILL BE UNDER NO OBLIGATION TO APPROVE ANY SUCH VARIATION
FOR THE CONVENIENCE OF, OR TO ASSIST, THE CONTRACTOR; AND

 

(III)                MAY NOTIFY THE CONTRACTOR THAT:

 

A.                 IT REQUIRES THE CONTRACTOR TO CONDUCT A TENDER PROCESS UNDER
CLAUSE 20.9(A) TO OBTAIN QUOTES WITH RESPECT TO THE PROPOSED VARIATION; OR

 

B.                  IT PROPOSES TO CONDUCT A TENDER PROCESS ITSELF UNDER CLAUSE
20.9(C) TO OBTAIN QUOTES WITH RESPECT TO THE PROPOSED VARIATION.

 


(D)                 IF:


 

(I)                  THE PRINCIPAL’S REPRESENTATIVE GIVES A DIRECTION APPROVING
THE VARIATION UNDER CLAUSE 20.8(C)(I);

 

(II)                 FOLLOWING A TENDER PROCESS CONDUCTED IN ACCORDANCE WITH
CLAUSE 20.9 THE PRINCIPAL APPROVES THE VARIATION,

 

the Contractor must perform its obligations under this agreement in accordance
with the approved Variation.

 


(E)                 WITH RESPECT TO ANY VARIATION APPROVED BY THE PRINCIPAL
UNDER CLAUSE 20.8(C)(I) OR FOLLOWING A TENDER PROCESS CONDUCTED UNDER CLAUSE
20.9, [**]% OF THE DIRECT SAVINGS NOTIFIED BY THE CONTRACTOR UNDER CLAUSE
20.8(B)(I)F WILL BE A DEBT IMMEDIATELY DUE AND PAYABLE FROM THE CONTRACTOR TO
THE PRINCIPAL WITHIN 30 DAYS OF:


 

(I)                  THE DATE OF THE PRINCIPAL’S REPRESENTATIVE’S DIRECTION
UNDER CLAUSE 20.8(C)(I) (OR FROM SUCH OTHER DATE AS MAY BE AGREED BETWEEN THE
PARTIES PRIOR TO THE PRINCIPAL’S REPRESENTATIVE’S DIRECTION UNDER CLAUSE
20.8(C)(I)); OR,

 

(II)                 WHERE FOLLOWING A TENDER PROCESS CONDUCTED UNDER CLAUSE
20.9, THE DATE OF APPROVAL OF THE VARIATION.

 


(F)                  THE CONTRACTOR WILL:


 

(I)                  BEAR ALL COSTS:

 

A.                 ASSOCIATED WITH PROPOSING A VARIATION UNDER CLAUSE 20.8(A);

 

B.                  ASSOCIATED WITH PROVIDING DETAILS UNDER CLAUSE 20.8(B); AND

 

C.                  ASSOCIATED WITH CARRYING OUT THE PROPOSED VARIATION WHERE IT
IS APPROVED BY THE PRINCIPAL’S REPRESENTATIVE UNLESS OTHERWISE SPECIFIED IN THE
VARIATION NOTICE GIVEN BY THE CONTRACTOR AND APPROVED BY THE PRINCIPAL; AND

 

(II)                 UNLESS OTHERWISE AGREED, NOT BE ENTITLED TO MAKE ANY CLAIM
AGAINST THE PRINCIPAL ARISING OUT OF OR IN CONNECTION WITH THE VARIATION.

 

92

--------------------------------------------------------------------------------


 


20.9             VARIATIONS PERFORMED BY A SUBCONTRACTOR


 


(A)                 THE PRINCIPAL MAY REQUIRE THE CONTRACTOR TO CONDUCT A TENDER
PROCESS TO OBTAIN UP TO 3 SEPARATE QUOTES FROM EXPERIENCED AND CAPABLE
CONTRACTORS AGREED BY THE PRINCIPAL AND THE CONTRACTOR (BUT FAILING AGREEMENT,
AS NOMINATED BY THE PRINCIPAL) TO CARRY OUT WORK REQUIRED FOR A PROPOSED
VARIATION THE SUBJECT OF A VARIATION NOTICE UNDER CLAUSE 20.1(A) OR A VARIATION
RESPONSE UNDER CLAUSE 20.2(A) OR PROPOSED BY THE CONTRACTOR UNDER CLAUSE
20.8(A).


 


(B)                 IF THE PRINCIPAL REQUIRES THE CONTRACTOR TO CONDUCT A TENDER
PROCESS UNDER CLAUSE 20.9(A):


 

(I)                  THE CONTRACTOR MUST COMPLETE THE TENDER PROCESS WITHIN 2
MONTHS OR ANY PERIOD OTHERWISE REASONABLY NOMINATED BY THE PRINCIPAL;

 

(II)                 THE CONTRACTOR WILL BE RESPONSIBLE FOR SELECTING A
SUBCONTRACTOR FROM THIS PROCESS, BUT MUST PERMIT THE PRINCIPAL’S REPRESENTATIVE
TO REVIEW ALL MATERIALS THAT ARE SUBMITTED IN THE TENDER PROCESS AND PROVIDE ANY
OTHER INFORMATION THAT THE PRINCIPAL REASONABLY REQUIRES; AND

 

(III)                THE CONTRACTOR MUST DEMONSTRATE TO THE REASONABLE
SATISFACTION OF THE PRINCIPAL THAT THE SUBCONTRACTOR IT INTENDS TO SELECT IS THE
BEST CHOICE HAVING REGARD TO:

 

A.                 THE PRICE QUOTED IN THE PREVAILING MARKET CONDITIONS;

 

B.                  THE EXPERIENCE AND CAPABILITY OF THAT SUBCONTRACTOR; AND

 

C.                  THE ABILITY OF THE CONTRACTOR TO CARRY OUT THE VARIATION IN
THE MANNER REQUIRED BY THIS AGREEMENT IF IT SUBCONTRACTS THE VARIATION TO THAT
SUBCONTRACTOR.

 


(C)                 THE PRINCIPAL RESERVES THE RIGHT TO CONDUCT A TENDER PROCESS
AT ANY TIME TO OBTAIN QUOTES WITH RESPECT TO ANY VARIATION PROPOSED BY EITHER
PARTY.  IF THE PRINCIPAL, THROUGH A TENDER PROCESS, SELECTS A PARTY OTHER THAN
THE CONTRACTOR TO PERFORM A VARIATION, THE CONTRACTOR AGREES TO ENTER INTO A
SUBCONTRACTING AGREEMENT WITH THAT PARTY ON REASONABLE TERMS AGREEABLE TO THE
PRINCIPAL AND THE CONTRACTOR.  UNDER THIS ARRANGEMENT, THE PRINCIPAL MUST PAY
THE CONTRACTOR THE DIRECT COSTS OF ADMINISTERING SUCH A CONTRACT PLUS A MARGIN
OF [**]% ON THOSE DIRECT COSTS OF ADMINISTRATION.


 


20.10           UPDATED DOCUMENTATION


 

The Contractor must provide to the Principal’s Representative promptly following
implementation of a Variation copies of all documentation used to implement the
Variation.  The Contractor must amend, and deliver to the Principal’s
Representative, the Solution Documentation and Services Documentation to reflect
any changes resulting from a Variation.

 

20A              Options

 


20A.1          NATURE AND EXPIRY OF OPTIONS


 

(a)                 The Principal may require the Contractor to carry out an
Option by issuing a written order at any time up to the Expiry Date for that
Option and the Contractor shall not be entitled to any extension of time as a
result of carrying out an Option under this clause 20A.1.

 

93

--------------------------------------------------------------------------------


 

(b)                 If the Principal requires an Option to be carried out after
its Expiry Date the Contractor shall carry out the work as a Variation in
accordance with clause 20 and clauses 20A.2, 20A.3 and 20A.4 shall not apply.

 


20A.2          VALUATION OF OPTION


 

(a)                 The cost of an Option carried out pursuant to a notice
issued by the Principal under clause 20A.1(a) shall be the corresponding Option
Price to that Option set out in Schedule 34.

 


(B)                 (I)                 THE CONTRACTOR SHALL NOT BE ENTITLED TO
ANY COSTS IN RELATION TO AN OPTION CARRIED OUT PURSUANT TO A NOTICE ISSUED BY
THE PRINCIPAL UNDER CLAUSE 20A.1(A) APART FROM THE OPTION PRICE FOR THAT OPTION
CALCULATED IN ACCORDANCE WITH THIS CLAUSE 20A.2.


 

(ii)                 Without derogating from clause 20A.2(b)(i), the Option
Price is deemed to cover:

 

A                  all labour, materials, on and off-site overheads and profit
required to perform all work the subject of the Option and comply with the
Contractor’s obligations under this agreement; and

 

B.                  all costs and expenses which will be incurred by the
Contractor arising out of or in connection with the Option delaying the
Contractor.

 


20A.3          PAYMENT FOR OPTIONS


 

(a)                 The Principal shall pay the Contractor the Option Price of
an Option carried out pursuant to a notice issued by the Principal under clause
20A.1(a) at the time that payment is due in respect of the Phase to which the
Option relates.

 

(b)                 If the effect of an Option carried out pursuant to a notice
issued by the Principal under clause 20A.1(a) is to reduce the cost of the
Project, the relevant components of the amounts payable by the Principal to the
Contractor under this agreement will be decreased.

 


20A.4          EXCLUSION OF LIABILITY


 

Except where and as expressly provided for under this clause 20A, the Principal
will not (insofar as it is possible to exclude such liability) be liable to the
Contractor, whether for costs, losses, expenses, damages, liabilities, payments,
outgoings, extensions of time or otherwise upon any Claim arising out of the
execution or carrying out of any Option pursuant to a notice by the Principal
under clause 20A.1(a) or any delay arising out of or in connection with such
Option.

 


21.                PAYMENTS OF CAPITAL PRICE


 


21.1             PAYMENT OBLIGATION


 

Subject to the terms of this agreement and any right of set-off which the
Principal may have, the Principal must pay to the Contractor the Capital Price
in accordance with the Payment Schedule.

 

94

--------------------------------------------------------------------------------


 


21.2             PAYMENT SCHEDULE


 


(A)                 THE PAYMENT SCHEDULE SETS OUT (AMONG OTHER THINGS):


 

(I)                  THE PAYMENT MILESTONES, BEING THOSE PARTS OF THE WORK WHICH
MUST BE COMPLETED BEFORE THE CONTRACTOR MAY CLAIM PAYMENTS;

 

(II)                 THE PAYMENT, IF ANY, THE CONTRACTOR MAY CLAIM UNDER CLAUSE
21.3 UPON COMPLETION OF A PAYMENT MILESTONE.

 


(B)                 SCHEDULE 12 SETS OUT THE FORMAT OF, AND THE INFORMATION AND
DATA THAT THE CONTRACTOR MUST INCLUDE IN, ANY PAYMENT CLAIM MADE BY THE
CONTRACTOR UNDER CLAUSE 21.3 TO SUBSTANTIATE ITS PAYMENT CLAIM.


 


21.3             PAYMENT CLAIMS AND PAYMENTS


 


(A)                 THE CONTRACTOR IS ENTITLED TO GIVE TO THE PRINCIPAL’S
REPRESENTATIVE A PAYMENT CLAIM IN RESPECT OF A PAYMENT MILESTONE ON THE DATE
WHICH IS 5 BUSINESS DAYS AFTER THE DATE ON WHICH A CERTIFICATE OF COMPLETION HAS
BEEN ISSUED IN RESPECT OF EACH OF THE PHASES IN THE PAYMENT MILESTONE.


 


(B)                 A PAYMENT CLAIM MUST BE IN ACCORDANCE WITH THE PAYMENT
SCHEDULE AND MUST:


 

(I)                  IDENTIFY THE PAYMENT MILESTONE TO WHICH THE PAYMENT CLAIM
RELATES;

 

(II)                 IDENTIFY THE WORK WHICH WAS CARRIED OUT IN RELATION TO EACH
OF THE PHASES RELEVANT TO THE PAYMENT MILESTONE;

 

(III)                IDENTIFY THE AMOUNT OF PAYMENT THE CONTRACTOR IS CLAIMING
IN RESPECT OF THE WORK CARRIED OUT IN RELATION TO THE PAYMENT MILESTONE; AND

 

(IV)               BE IN THE FORMAT REQUIRED AND INCLUDE ALL THE INFORMATION AND
DATA SPECIFIED IN SCHEDULE 12.

 


(C)                 THE PRINCIPAL’S REPRESENTATIVE MUST GIVE TO THE CONTRACTOR
(WITH A COPY TO THE PRINCIPAL) A PAYMENT NOTICE WITHIN 10 BUSINESS DAYS AFTER
THE PRINCIPAL’S REPRESENTATIVE RECEIVES A PAYMENT CLAIM.  THE PAYMENT NOTICE
MUST INCLUDE THE DETAILS SET OUT IN CLAUSE 21.3(D).


 


(D)                 THE PAYMENT NOTICE ISSUED UNDER CLAUSE 21.3(C) MUST STATE:


 

(I)                  THE AMOUNT (IF ANY) WHICH THE PRINCIPAL’S REPRESENTATIVE
BELIEVES TO BE THEN PAYABLE BY THE PRINCIPAL TO THE CONTRACTOR ON ACCOUNT OF THE
CAPITAL PRICE AND OTHERWISE UNDER THIS AGREEMENT, AND WHICH THE PRINCIPAL
PROPOSES TO PAY TO THE CONTRACTOR IN RESPECT OF THE PAYMENT MILESTONE; AND

 

(II)                 IF THE AMOUNT IN PARAGRAPH (I) IS LESS THAN THE AMOUNT
CLAIMED IN THE PAYMENT CLAIM:

 

A.                 THE REASON WHY THE AMOUNT IN PARAGRAPH (I) IS LESS THAN THE
AMOUNT CLAIMED IN THE PAYMENT CLAIM; AND

 

B.                  IF THE REASON FOR THE DIFFERENCE IS THAT THE PRINCIPAL HAS
RETAINED, DEDUCTED, WITHHELD OR SET-OFF PAYMENT FOR ANY REASON, THE REASON FOR
THE RETENTION, DEDUCTION, WITHHOLDING OR SETTING-OFF.

 

95

--------------------------------------------------------------------------------


 


(E)                 THE ISSUE OF A PAYMENT NOTICE BY THE PRINCIPAL’S
REPRESENTATIVE DOES NOT CONSTITUTE APPROVAL OF ANY WORK NOR WILL IT BE TAKEN AS
AN ADMISSION OR EVIDENCE THAT THE PART OF THE WORK COVERED BY THE PAYMENT NOTICE
HAS BEEN SATISFACTORILY CARRIED OUT IN ACCORDANCE WITH THIS AGREEMENT.


 


(F)                  WHERE THE PAYMENT NOTICE REFERS TO AN AMOUNT THAT
CONSTITUTES CONSIDERATION FOR A TAXABLE SUPPLY IN RESPECT OF WHICH A RECIPIENT
CREATED TAX INVOICE CAN BE ISSUED BY THE PRINCIPAL PURSUANT TO CLAUSE 50.21, THE
PAYMENT NOTICE WILL, PROVIDED THAT IT SATISFIES THE REQUIREMENTS OF THE GST LAW,
ALSO CONSTITUTE A RECIPIENT CREATED TAX INVOICE FOR GST PURPOSES.


 


(G)                 THE PRINCIPAL’S REPRESENTATIVE MAY, IN ANY PAYMENT NOTICE TO
THE CONTRACTOR CORRECT ANY ERROR OR OMISSION IN ANY PREVIOUS PAYMENT NOTICE OR
PAYMENT ISSUED BY THE PRINCIPAL’S REPRESENTATIVE.


 


(H)                 WITHIN 15 BUSINESS DAYS OF THE PRINCIPAL’S REPRESENTATIVE
GIVING THE PAYMENT NOTICE TO THE CONTRACTOR UNDER CLAUSE 21.3(C), THE PRINCIPAL
WILL, SUBJECT TO THE PAYMENT SCHEDULE, PAY TO THE CONTRACTOR THE AMOUNT DUE TO
THE CONTRACTOR, AS SHOWN IN THE PAYMENT NOTICE.


 


21.4             CONDITIONS PRECEDENT TO ENTITLEMENT TO PAYMENT


 

If, at the time the Contractor purports to submit a payment claim under clause
21.3(a), the Contractor has not:

 


(A)                 PROVIDED THE PRINCIPAL’S REPRESENTATIVE WITH THE SECURITY
BONDS REQUIRED UNDER CLAUSE 34;


 


(B)                 EFFECTED AND MAINTAINED THE INSURANCES REQUIRED BY CLAUSE 36
AND (IF REQUESTED) PROVIDED EVIDENCE OF THIS TO THE PRINCIPAL’S REPRESENTATIVE;


 


(C)                 PROVIDED ALL INFORMATION REQUIRED TO BE SUBMITTED WITH THE
PAYMENT CLAIM IN ACCORDANCE WITH SCHEDULE 12;


 


(D)                 FULFILLED ALL CONDITIONS PRECEDENT TO PAYMENT; OR


 


(E)                 COMPLIED WITH ITS OBLIGATIONS UNDER CLAUSES 20 (TO THE
EXTENT THAT THE PAYMENT RELATES TO A VARIATION) AND 47,


 

then:

 


(F)                  THE CONTRACTOR WILL NOT BE ENTITLED TO SUBMIT A PAYMENT
CLAIM UNDER CLAUSE 21.3(A) IN RESPECT OF PAYMENT OF;


 


(G)                 THE PRINCIPAL’S REPRESENTATIVE WILL NOT BE OBLIGED TO
INCLUDE IN ANY PAYMENT NOTICE UNDER CLAUSE 21.3(C); AND


 


(H)                 THE PRINCIPAL WILL NOT BE OBLIGED TO PAY,


 

any amount included in the payment notice until the Contractor has rectified the
circumstances referred to in paragraphs (a) to (e) above.

 


21.5             PRINCIPAL’S DISCRETION


 


(A)                 SUBJECT TO CLAUSE 21.5(B), THE PRINCIPAL MAY, BUT IS NOT
OBLIGED TO, IN ITS ABSOLUTE DISCRETION, MAKE A PAYMENT OR A PART PAYMENT IN
RESPECT OF A PHASE UNDER THIS CLAUSE, IRRESPECTIVE OF WHETHER:

 

96

--------------------------------------------------------------------------------


 

(I)                  THE CONTRACTOR HAS ACHIEVED COMPLETION OF THE PHASE; OR

 

(II)                 THE CONDITIONS PRECEDENT TO PAYMENT HAVE BEEN SATISFIED BY
THE CONTRACTOR,

 

in accordance with this clause 21.

 


(B)                 NO PAYMENT OR PART PAYMENT MADE BY THE PRINCIPAL TO THE
CONTRACTOR PURSUANT TO CLAUSE 21.5(A) WILL CONSTITUTE AN APPROVAL BY THE
PRINCIPAL OF THE CONTRACTOR’S PERFORMANCE OF ITS OBLIGATIONS UNDER THIS
AGREEMENT OR THAT ALL OR ANY PART OF THE RELEVANT PHASE OR THE SOLUTION IS IN
ACCORDANCE WITH THIS AGREEMENT, INCLUDING THAT COMPLETION HAS OCCURRED IN
RESPECT OF THE RELEVANT PHASE.


 


21.6             CAPITAL PRICE ADJUSTMENTS


 


(A)                 THE COLUMN HEADED “EXPECTED QUANTITY” IN SCHEDULE 36 SETS
OUT THE EXPECTED QUANTITY OF CERTAIN DEVICES REQUIRED TO BE PROVIDED BY THE
CONTRACTOR AS PART OF THE SOLUTION (“THE EXPECTED QUANTITY”).


 


(B)                 THE COLUMN HEADED “MINIMUM QUANTITY” IN SCHEDULE 36 SETS OUT
THE QUANTITY OF CERTAIN DEVICES REQUIRED TO BE PROVIDED BY THE CONTRACTOR AS
PART OF THE SOLUTION UNDER THIS AGREEMENT WHICH THE PRINCIPAL HAS INDICATED IT
WILL REQUIRE AS A MINIMUM (“THE MINIMUM QUANTITY”).


 


(C)                 WITHIN 40 BUSINESS DAYS OF THE COMPLETION DATE OF THE NTS
SOLUTION REQUIREMENTS PHASE, THE PRINCIPAL WILL PROVIDE THE CONTRACTOR WITH A
WRITTEN NOTICE SETTING OUT THE QUANTITIES REQUIRED BY THE PRINCIPAL OF THE
DEVICES OF THE TYPES SET OUT IN SCHEDULE 36 (“THE ACTUAL QUANTITY”).


 


(D)                 THE CONTRACTOR MUST DESIGN, DEVELOP, INTEGRATE, INSTALL,
TEST AND IMPLEMENT THE SOLUTION TO INCLUDE THE ACTUAL QUANTITY OF THE RELEVANT
DEVICES AND MUST DELIVER THE ACTUAL QUANTITY OF THE RELEVANT DEVICES AS PART OF
THE PERFORMANCE OF ITS OBLIGATIONS UNDER THIS AGREEMENT.


 


(E)                 WHERE THE ACTUAL QUANTITY IS:


 

(I)                  GREATER THAN THE EXPECTED QUANTITY, THE CAPITAL PRICE WILL
BE INCREASED BY AN AMOUNT EQUAL TO THE DIFFERENCE BETWEEN THE ACTUAL QUANTITY
AND THE EXPECTED QUANTITY MULTIPLIED BY THE RELEVANT UNIT COST FOR THE RELEVANT
DEVICES SET OUT IN SCHEDULE 36;

 

(II)                 LESS THAN THE EXPECTED QUANTITY, BUT GREATER THAN THE
MINIMUM QUANTITY, THE CAPITAL PRICE WILL BE REDUCED BY AN AMOUNT EQUAL TO THE
DIFFERENCE BETWEEN THE EXPECTED QUANTITY AND THE ACTUAL QUANTITY MULTIPLIED BY
THE RELEVANT UNIT COST FOR THE RELEVANT DEVICES SET OUT IN SCHEDULE 36; OR

 

(III)                LESS THAN THE MINIMUM QUANTITY, THE CAPITAL PRICE WILL BE
REDUCED BY AN AMOUNT EQUAL TO THE DIFFERENCE BETWEEN THE EXPECTED QUANTITY AND
THE MINIMUM QUANTITY MULTIPLIED BY THE RELEVANT UNIT COST FOR THE RELEVANT
DEVICES SET OUT IN SCHEDULE 36.

 


(F)                  ANY INCREASE OR DECREASE IN THE CAPITAL PRICE AS A RESULT
OF THE OPERATION OF THIS CLAUSE 21.6 WILL BE EFFECTED BY ADJUSTING THE PAYMENT
DUE IN RESPECT OF THE PAYMENT MILESTONE OR PAYMENT MILESTONES TO WHICH THE
INCREASE OR DECREASE RELATES.


 


(G)                 IN THE EVENT THAT THE DIFFERENCE BETWEEN THE EXPECTED
QUANTITY AND THE ACTUAL QUANTITY FOR ANY OF THE DEVICES SET OUT IN SCHEDULE 36
IS MORE THAN [**]% OF THE

 

97

--------------------------------------------------------------------------------


 


EXPECTED QUANTITY, THE PARTIES AGREE TO NEGOTIATE IN GOOD FAITH TO AGREE
ADJUSTMENTS TO THE SERVICES CHARGES TO REFLECT ANY CONSEQUENTIAL CHANGE IN THE
LEVEL OF THE INITIAL SERVICES OR CORE SERVICES ARISING FROM THE CHANGE IN THE
QUANTITY OF THE DEVICES TO BE PROVIDED AS PART OF THE SOLUTION.


 


(H)                 IN THE EVENT THAT THE ACTUAL QUANTITY IS LESS THAN THE
MINIMUM QUANTITY, THE PARTIES AGREE TO NEGOTIATE IN GOOD FAITH TO AGREE
ADJUSTMENTS TO THE PERFORMANCE REQUIREMENTS FOR THE AVAILABILITY OF FARE PAYMENT
DEVICES TO REFLECT THE CHANGE IN THE QUANTITY OF SUCH DEVICES TO BE PROVIDED AS
PART OF THE SOLUTION.


 

21A              Delivery Services

 

21A.1          Provision of Delivery Services

 

Subject to clause 21A.3, the Contractor must provide the Delivery Services in
accordance with this agreement, including the Requirements Document, the
Solution Documentation and the Project Documents throughout the Delivery
Services Term.

 

21A.2          General Obligation

 


(A)                 THE CONTRACTOR MUST PROVIDE THE DELIVERY SERVICES DURING THE
DELIVERY SERVICES TERM IN ACCORDANCE WITH THE FOLLOWING:


 

(I)                  THIS AGREEMENT, INCLUDING THE REQUIREMENTS DOCUMENT AND THE
SOLUTION DOCUMENTATION;

 

(II)                 ALL APPROVALS, ALL LAWS AND ALL APPLICABLE REQUIREMENTS OF
ANY AUTHORITY;

 

(III)                ANY CONDITIONS IMPOSED BY THE INSURANCE POLICIES EFFECTED
AND MAINTAINED IN ACCORDANCE WITH THIS AGREEMENT; AND

 

(IV)               THE PROJECT DOCUMENTS.

 


(B)                 WITHOUT LIMITING THE GENERALITY OF CLAUSE 21A.2(A), THE
CONTRACTOR MUST PROVIDE ANY PART OF THE:


 

(I)                  DISTRIBUTION SERVICES;

 

(II)                 CASH COLLECTION SERVICES;

 

(III)                CARDHOLDER SUPPORT SERVICES;

 

(IV)               SMARTCARD BASE MANAGEMENT SERVICES;

 

(V)                APPLICATION MANAGEMENT SERVICES;

 

(VI)               PRODUCT MANAGEMENT SERVICES;

 

(VII)              DEVICE MANAGEMENT SERVICES;

 

(VIII)             FINANCIAL MANAGEMENT SERVICES;

 

(IX)                OPERATIONAL SUPPORT SERVICES; AND

 

(X)                 TECHNICAL SUPPORT SERVICES,

 

which are required at any time during the Delivery Services Term to support the
Solution or any part of the Solution which is operating at that time.

 

98

--------------------------------------------------------------------------------


 

21A.3          Discontinuance of Delivery Services

 


IF COMPLETION OF THE NTS REGIONAL AND METROPOLITAN IMPLEMENTATION COMPLETION
PHASE HAS NOT BEEN ACHIEVED WITHIN 3 MONTHS OF THE PHASE DATE FOR THE NTS
REGIONAL AND METROPOLITAN IMPLEMENTATION COMPLETION PHASE , THE PRINCIPAL MAY
PROVIDE THE CONTRACTOR WITH WRITTEN NOTICE TO CEASE PROVISION OF THE DELIVERY
SERVICES AND, IN THE EVENT THAT THE PRINCIPAL PROVIDES SUCH NOTICE, THE
CONTRACTOR MUST CEASE PROVISION OF THE DELIVERY SERVICES WITHIN 30 DAYS OF
RECEIVING THAT NOTICE.  IN THE EVENT THAT THE PRINCIPAL PROVIDES A WRITTEN
NOTICE IN ACCORDANCE WITH THIS CLAUSE, THE PRINCIPAL MAY CEASE PAYMENT OF THE
DELIVERY SERVICES CHARGE FROM THE DATE OF THAT NOTICE AND WILL HAVE NO FURTHER
OBLIGATION TO PAY THE CONTRACTOR THE DELIVERY SERVICES CHARGE FROM THAT TIME.


 


22.                INITIAL SERVICES


 


22.1             PROVISION OF INITIAL SERVICES


 

The Contractor will provide the Initial Services in accordance with this
agreement, including the Requirements Document, the Initial Services Performance
Requirements, the Solution Documentation and the Project Documents throughout
the Initial Services Term.

 


22.2             GENERAL OBLIGATION


 


(A)                 THE CONTRACTOR MUST PROVIDE THE INITIAL SERVICES DURING THE
INITIAL SERVICES TERM IN ACCORDANCE WITH THE FOLLOWING:


 

(I)                  THE INITIAL SERVICES PERFORMANCE REQUIREMENTS;

 

(II)                 THIS AGREEMENT, INCLUDING THE REQUIREMENTS DOCUMENT;

 

(III)                THE SOLUTION DOCUMENTATION, INCLUDING THE NTS REQUIREMENTS
SPECIFICATION;

 

(IV)               ALL APPROVALS, ALL LAWS AND ALL APPLICABLE REQUIREMENTS OF
ANY AUTHORITY;

 

(V)                ANY CONDITIONS IMPOSED BY THE INSURANCE POLICIES EFFECTED AND
MAINTAINED IN ACCORDANCE WITH THIS AGREEMENT; AND

 

(VI)               THE PROJECT DOCUMENTS.

 


(B)                 WITHOUT LIMITING THE GENERALITY OF CLAUSE 22.2(A), THE
CONTRACTOR MUST PROVIDE:


 

(I)                  DISTRIBUTION SERVICES;

 

(II)                 CASH COLLECTION SERVICES; AND

 

(III)                CARDHOLDER SUPPORT SERVICES.

 

in accordance with this agreement.

 


22.3             COMPLIANCE


 

Subject to clause 5, in providing the Initial Services, the Contractor must
comply with all applicable banking, funds transfer, deposit holding, privacy and
related laws, regulations, directives, industry codes, and Solution rules from
time to time applicable to the provision of the Initial Services, including the
Privacy Obligations.

 

99

--------------------------------------------------------------------------------


 


22.4             OPERATING POLICY


 

All policy decisions regarding the Initial Services will rest with the
Principal.  Such matters as the stations or facilities to be serviced, hours of
service, levels of service, public and media information, and interfacing with
the public at large will be determined as provided in the Project Documents or
as otherwise directed by the Principal.

 


22.5             WARRANTIES


 

The Contractor warrants that:

 


(A)                 IT HAS CAREFULLY CHECKED THIS AGREEMENT AND IN PARTICULAR
THE REQUIREMENTS DOCUMENT AND THEY ARE FIT FOR THE PURPOSE OF ENABLING THE
CONTRACTOR TO PROVIDE THE INITIAL SERVICES AND TO PERFORM THE INITIAL SERVICES
IN ACCORDANCE WITH THE PERFORMANCE REQUIREMENTS; AND


 


(B)                 THE INITIAL SERVICES WILL:


 

(I)                  BE FIT AND ADEQUATE FOR THE PURPOSES FOR WHICH THEY ARE
INTENDED;

 

(II)                 COMPLY WITH THE PROJECT DOCUMENTS, INCLUDING ALL
REQUIREMENTS SET OUT IN THE PROJECT DOCUMENTS; AND

 

(III)                PERMIT THE CONTRACTOR TO COMPLY WITH ITS OBLIGATIONS UNDER
CLAUSE 44.

 


22.6             RECORDS


 

The Contractor must:

 


(A)                 KEEP DETAILED RECORDS AND REPORTS OF THE INITIAL SERVICES
PROVIDED IN ACCORDANCE WITH THIS AGREEMENT INCLUDING THE REQUIREMENTS DOCUMENT
AND THE SOLUTION DOCUMENTATION;


 


(B)                 PERMIT THE PRINCIPAL TO INSPECT AND COPY SUCH RECORDS AND
REPORTS DURING NORMAL BUSINESS HOURS ON REASONABLE NOTICE; AND


 


(C)                 IF REQUESTED TO BY THE PRINCIPAL, PROVIDE COPIES OF SUCH
RECORDS AND REPORTS TO THE PRINCIPAL.


 


22.7             EXTENSION OF INITIAL SERVICES TERM


 


(A)                 THE PRINCIPAL MAY, IN ITS ABSOLUTE DISCRETION, ELECT TO
EXTEND THE INITIAL SERVICES TERM FOR A PERIOD OF AT LEAST 6 MONTHS, UP TO A
MAXIMUM OF 3 YEARS, FOR ANY OR ALL OF THE INITIAL SERVICES.


 


(B)                 IF THE PRINCIPAL ELECTS TO EXTEND THE INITIAL SERVICES TERM
IN ACCORDANCE WITH THIS CLAUSE 22.7, IT MUST GIVE WRITTEN NOTICE OF SUCH
ELECTION TO THE CONTRACTOR NO LESS THAN 3 MONTHS PRIOR TO THE EXPIRY OF THE
INITIAL SERVICES TERM, SETTING OUT THE PERIOD OF EXTENSION AND THE INITIAL
SERVICES TO BE EXTENDED.


 


(C)                 IF THE PRINCIPAL HAS ELECTED TO EXTEND THE INITIAL SERVICES
TERM UNDER THIS CLAUSE FOR A PERIOD OF LESS THAN 3 YEARS, IT MAY AT ANY TIME
DURING AN EXTENSION (INCLUDING ANY SUBSEQUENT EXTENSION UNDER THIS CLAUSE
22.7(C)), ELECT TO INCREASE THE PERIOD OF THE EXTENSION FOR A FURTHER PERIOD UP
TO THE MAXIMUM OF 3 YEARS, PROVIDED THAT IT GIVES WRITTEN NOTICE OF SUCH
ELECTION TO THE CONTRACTOR NO LESS THAN 3 MONTHS PRIOR TO THE EXPIRY OF THE
EXTENSION PREVIOUSLY NOTIFIED TO THE CONTRACTOR.

 

100

--------------------------------------------------------------------------------


 


(D)                 IF THE PRINCIPAL ELECTS TO EXTEND THE INITIAL SERVICES TERM
IN ACCORDANCE WITH THIS CLAUSE 22.7, THE CONTRACTOR AND THE PRINCIPAL WILL BE
BOUND BY THE TERMS OF THIS AGREEMENT IN RELATION TO THE INITIAL SERVICES FOR THE
EXTENDED PERIOD.


 


22.8             SMARTCARD ISSUANCE


 


(A)                 THE INITIAL SERVICES INCLUDE THE CONTRACTOR USING ITS BEST
EFFORTS TO ENSURE THAT THERE IS A LEGALLY BINDING AND ENFORCEABLE CONTRACT
BETWEEN THE PRINCIPAL AND EACH CARDHOLDER IN RELATION TO THE SMARTCARD AND ITS
USE, IN A FORM APPROVED BY THE PRINCIPAL.


 


(B)                 THE CONTRACTOR, ITS SUBCONTRACTORS, AGENTS AND CONSULTANTS
CANNOT, WITHOUT THE PRIOR WRITTEN APPROVAL OF THE PRINCIPAL, ENTER INTO A
CONTRACT WITH, OR CAUSE ANY CONTRACT TO BE ENTERED INTO BY, A CARDHOLDER IN
RELATION TO THE SMARTCARD AND ITS USE OTHER THAN A CONTRACT REFERRED TO IN
CLAUSE 22.8(A).


 


22.9             INITIAL SERVICES SPARES INVENTORY


 


(A)                 DURING THE INITIAL SERVICES TERM, THE CONTRACTOR MUST
MAINTAIN SPARE PARTS AND REPLACEMENT PARTS REQUIRED FOR THE PROVISION OF THE
INITIAL SERVICES AT A LOCATION IN MELBOURNE (“SPARES INVENTORY”) IN ACCORDANCE
WITH THIS AGREEMENT, INCLUDING THE REQUIREMENTS DOCUMENT AND THE SOLUTION
DOCUMENTATION.


 


(B)                 THE PRINCIPAL WILL OWN THE SPARES INVENTORY.


 


(C)                 IF AT THE EXPIRATION OR EARLIER TERMINATION OF THE INITIAL
SERVICES TERM, THE SPARES INVENTORY IS NOT AT THE LEVELS REQUIRED BY THIS
AGREEMENT, INCLUDING THE REQUIREMENTS DOCUMENT AND THE SOLUTION DOCUMENTATION,
THE CONTRACTOR MUST EITHER:


 

(I)                  RESTOCK THE SPARES INVENTORY TO THE LEVELS REQUIRED AT NO
EXPENSE TO THE PRINCIPAL; OR

 

(II)                 PAY TO THE PRINCIPAL AN AMOUNT EQUAL TO THE COST OF
RESTOCKING THE SPARES INVENTORY TO THE LEVELS REQUIRED,

 

within 10 Business Days of the expiration or earlier termination of the Initial
Services Term.

 


(D)                 UPON COMMENCEMENT OF THE INITIAL SERVICES TERM AND ON THE
SAME DATE IN EACH SUBSEQUENT MONTH WHICH CORRESPONDS TO THAT DATE, THE
CONTRACTOR MUST PROVIDE A LIST OF THE SPARES INVENTORY TO THE PRINCIPAL.


 


23.                CORE SERVICES


 


23.1             PROVISION OF CORE SERVICES


 

The Contractor will provide the Core Services in accordance with this agreement,
including the Requirements Document, the Core Services Performance Requirements,
the Solution Documentation and the Project Documents throughout the Core
Services Term.

 


23.2             GENERAL OBLIGATION


 


(A)                 THE CONTRACTOR MUST PROVIDE THE CORE SERVICES DURING THE
CORE SERVICES TERM IN ACCORDANCE WITH THE FOLLOWING:


 

(I)                  THE CORE SERVICES PERFORMANCE REQUIREMENTS;

 

101

--------------------------------------------------------------------------------


 

(II)                 THIS AGREEMENT, INCLUDING THE REQUIREMENTS DOCUMENT;

 

(III)                THE SOLUTION DOCUMENTATION, INCLUDING THE NTS REQUIREMENTS
SPECIFICATION;

 

(IV)               SUBJECT TO CLAUSE 5, ALL APPROVALS, ALL LAWS AND ALL
APPLICABLE REQUIREMENTS OF ANY AUTHORITY;

 

(V)                ANY CONDITIONS IMPOSED BY THE INSURANCE POLICIES EFFECTED AND
MAINTAINED IN ACCORDANCE WITH THIS AGREEMENT; AND

 

(VI)               THE PROJECT DOCUMENTS.

 


(B)                 WITHOUT LIMITING THE GENERALITY OF CLAUSE 23.2(A), THE
CONTRACTOR MUST PROVIDE:


 

(I)                  SMARTCARD BASE MANAGEMENT SERVICES;

 

(II)                 APPLICATION MANAGEMENT SERVICES;

 

(III)                PRODUCT MANAGEMENT SERVICES;

 

(IV)               DEVICE MANAGEMENT SERVICES;

 

(V)                FINANCIAL MANAGEMENT SERVICES;

 

(VI)               OPERATIONAL SUPPORT SERVICES; AND

 

(VII)              TECHNICAL SUPPORT SERVICES,

 

in accordance with this agreement.

 


23.3             COMPLIANCE


 

Subject to clause 5, in providing the Core Services, the Contractor must comply
with all applicable banking, funds transfer, deposit holding, privacy and
related laws, regulations, directives, industry codes, and Solution rules from
time to time applicable to the provision of the Core Services, including the
Privacy Obligations.

 


23.4             OPERATING POLICY


 

All policy decisions regarding the Core Services will rest with the Principal. 
Such matters as the stations or facilities to be serviced, hours of service,
levels of service, public and media information, and interfacing with the public
at large will be determined as provided in the Project Documents or as otherwise
directed by the Principal.

 


23.5             WARRANTIES


 

The Contractor warrants that:

 


(A)                 IT HAS CAREFULLY CHECKED THIS AGREEMENT AND IN PARTICULAR
THE REQUIREMENTS DOCUMENT AND THEY ARE FIT FOR THE PURPOSE OF ENABLING THE
CONTRACTOR TO PROVIDE THE CORE SERVICES AND TO PERFORM THE CORE SERVICES IN
ACCORDANCE WITH THE PERFORMANCE REQUIREMENTS; AND


 


(B)                 THE CORE SERVICES WILL:


 

(I)                  BE FIT AND ADEQUATE FOR THE PURPOSES FOR WHICH THEY ARE
INTENDED;

 

102

--------------------------------------------------------------------------------


 

(II)                 COMPLY WITH THE PROJECT DOCUMENTS, INCLUDING ALL
REQUIREMENTS SET OUT IN THE PROJECT DOCUMENTS; AND

 

(III)                PERMIT THE CONTRACTOR TO COMPLY WITH ITS OBLIGATIONS UNDER
CLAUSE 44.

 


23.6             RECORDS


 

The Contractor must:

 


(A)                 KEEP DETAILED RECORDS AND REPORTS OF THE CORE SERVICES
PROVIDED IN ACCORDANCE WITH THIS AGREEMENT INCLUDING THE REQUIREMENTS DOCUMENT
AND THE SOLUTION DOCUMENTATION;


 


(B)                 PERMIT THE PRINCIPAL TO INSPECT AND COPY SUCH RECORDS AND
REPORTS DURING NORMAL BUSINESS HOURS ON REASONABLE NOTICE; AND


 


(C)                 IF REQUESTED TO BY THE PRINCIPAL, PROVIDE COPIES OF SUCH
RECORDS AND REPORTS TO THE PRINCIPAL.


 


23.7             EARLY TERMINATION OF CORE SERVICES


 


(A)                 AT LEAST SIX MONTHS PRIOR TO THE 5 YEAR ANNIVERSARY OF THE
COMMENCEMENT OF THE CORE SERVICES TERM THE PRINCIPAL MAY NOTIFY THE CONTRACTOR
THAT THE CORE SERVICES TERM WILL EXPIRE EITHER ON THE 5 YEAR ANNIVERSARY OF THE
COMMENCEMENT OF THE CORE SERVICES TERM OR SIX MONTHS AFTER THAT DATE AND THE
CORE SERVICES TERM WILL BE DEEMED TO EXPIRE ON THE DATE SPECIFIED IN THE NOTICE.


 


(B)                 IF THE PRINCIPAL HAS EXTENDED THE INITIAL SERVICES TERM
UNDER CLAUSE 22.7 AND AT THE DATE OF THE NOTICE GIVEN BY THE PRINCIPAL UNDER
CLAUSE 23.7(A), THE INITIAL SERVICES ARE BEING PROVIDED BY THE CONTRACTOR UNDER
THIS AGREEMENT, THE PRINCIPAL MAY ALSO NOTIFY THE CONTRACTOR IN THAT NOTICE THAT
THE INITIAL SERVICES TERM WILL EXPIRE EITHER ON THE 5 YEAR ANNIVERSARY OF
COMMENCEMENT OF THE CORE SERVICES TERM OR SIX MONTHS AFTER THAT DATE AND THE
INITIAL SERVICES TERM WILL BE DEEMED TO EXPIRE ON THE DATE SPECIFIED IN THE
NOTICE.


 


(C)                 THE CONTRACTOR ACKNOWLEDGES THAT IN CONSIDERING WHETHER TO
ISSUE A NOTICE UNDER THIS CLAUSE 23.7, THE PRINCIPAL MAY CARRY OUT ANY PROCESS,
INCLUDING CONDUCTING A TENDER PROCESS AND/OR INVITING THE CONTRACTOR TO
RE-TENDER FOR THE PROVISION OF THE SERVICES.


 


23.8             CORE SERVICES SPARES INVENTORY


 


(A)                 DURING THE CORE SERVICES TERM, THE CONTRACTOR MUST MAINTAIN
SPARE PARTS AND REPLACEMENT PARTS REQUIRED FOR THE PROVISION OF THE CORE
SERVICES AT A LOCATION IN MELBOURNE (“SPARES INVENTORY”) IN ACCORDANCE WITH THIS
AGREEMENT, INCLUDING THE REQUIREMENTS DOCUMENT AND THE SOLUTION DOCUMENTATION.


 


(B)                 THE PRINCIPAL WILL OWN THE SPARES INVENTORY.


 


(C)                 IF AT THE EXPIRATION OR EARLIER TERMINATION OF THE CORE
SERVICES TERM, THE SPARES INVENTORY IS NOT AT THE LEVELS REQUIRED BY THIS
AGREEMENT, INCLUDING THE REQUIREMENTS DOCUMENT AND THE SOLUTION DOCUMENTATION,
THE CONTRACTOR MUST EITHER:


 

(I)                  RESTOCK THE SPARES INVENTORY TO THE LEVELS REQUIRED AT NO
EXPENSE TO THE CONTRACTOR; OR

 

103

--------------------------------------------------------------------------------


 

(II)                 PAY TO THE PRINCIPAL AN AMOUNT EQUAL TO THE COST OF
RESTOCKING THE SPARES INVENTORY TO THE LEVELS REQUIRED,

 

within 10 Business Days of the expiration or earlier termination of the Core
Services Term.

 


(D)                 UPON COMMENCEMENT OF THE CORE SERVICES TERM AND ON THE SAME
DATE IN EACH SUBSEQUENT MONTH WHICH CORRESPONDS TO THAT DATE, THE CONTRACTOR
MUST PROVIDE A LIST OF THE SPARES INVENTORY TO THE PRINCIPAL.


 


23.9             VANDALISM


 


(A)                 THE CONTRACTOR MUST NOTIFY THE PRINCIPAL, AS SOON AS
REASONABLY PRACTICABLE AFTER IT BECOMES AWARE AND IN EACH MONTHLY INVOICE, OF
ANY ACT OF VANDALISM AND, IN RELATION TO EACH ACT OF VANDALISM:


 

(I)                  THE DEVICE AFFECTED;

 

(II)                 THE VANDALISM CATEGORY INTO WHICH THE VANDALISM FALLS;

 

(III)                THE VANDALISM COSTS;

 

(IV)               INFORMATION AND DOCUMENTS TO SUBSTANTIATE THE VANDALISM
COSTS; AND

 

(V)                THE EQUIVALENT INCIDENT UNITS,

 

and the total Equivalent Incident Units for the relevant month. 

 


(B)                 EACH OF THE OPERATORS AND THE PRINCIPAL MAY NOTIFY THE
CONTRACTOR OF ANY ITEM OF EQUIPMENT WHICH IT BELIEVES HAS BEEN DAMAGED AS A
RESULT OF VANDALISM.


 


(C)                 SUBJECT TO CLAUSE 23.9(E), DURING THE CORE SERVICES TERM AS
PART OF THE DEVICE MANAGEMENT SERVICES THE CONTRACTOR MUST, IN RESPECT OF ANY
DEVICE WHICH HAS BEEN DAMAGED AS A RESULT OF VANDALISM:


 

(I)                  INSPECT THE DEVICE; AND

 

(II)                 REPAIR, RECTIFY OR REPLACE THE DEVICE (AS APPROPRIATE),

 

at the Contractor’s cost.

 


(D)                 THE PARTIES ACKNOWLEDGE THAT THERE MAY OCCUR:


 

(I)                  WITHIN THE TWELVE MONTH PERIOD COMMENCING ON THE COMPLETION
DATE FOR THE NTS REGIONAL AND METROPOLITAN IMPLEMENTATION COMPLETION PHASE, A
CONCENTRATED ATTACK ON THE SOLUTION WHICH INVOLVES A SIGNIFICANT NUMBER OF
INCIDENTS OF THE SAME OR SIMILAR TYPE WHICH COULD NOT REASONABLY HAVE BEEN
FORESEEN AS AT THE COMMENCEMENT OF THAT TWELVE MONTH PERIOD BY THE CONTRACTOR AS
ACTS OF VANDALISM; OR

 

(II)                 A SIGNIFICANT INCREASE IN MULTIPLE OCCURRENCES OF ANY ONE
VANDALISM CATEGORY WHICH CAUSES A SIGNIFICANT DOWN TIME OF ALL OR ANY PART OF
THE SOLUTION. 

 

If the Contractor reasonably considers that such acts of Vandalism have
occurred, it will refer the specified acts to the Principal.  If the Principal
agrees that such acts of Vandalism have occurred such acts of Vandalism will be
designated “Spate”.  If the Principal does not agree that such acts of Vandalism
have occurred, the Contractor

 

104

--------------------------------------------------------------------------------


 

may refer the matter to the Expert to make a determination as to whether such
acts of Vandalism have occurred.  If the Expert determines that such acts of
Vandalism have occurred such acts of Vandalism will be designated as “Spate”.

 


(E)                 SUBJECT TO CLAUSE 23.9(F), THE PRINCIPAL WILL PAY:


 

(I)                  THE VANDALISM COSTS IN RELATION TO ANY DEVICE DAMAGED BY
SPATE; AND

 

(II)                 HALF OF THE VANDALISM COSTS IN RELATION TO ANY DEVICE
DAMAGED BY VANDALISM WHICH OCCURS AFTER THE VANDALISM CAP IS REACHED IN ANY
VANDALISM YEAR.

 


(F)                  THE PRINCIPAL WILL NOT BE LIABLE TO PAY ANY VANDALISM
COSTS:


 

(I)                  UNDER CLAUSE 23.9(E)(I), FOR AN AMOUNT EXCEEDING $[**] IN
RELATION TO ANY ONE DEVICE UNLESS THE PRINCIPAL APPROVES THE VANDALISM COSTS
BEFORE THEY ARE INCURRED;

 

(II)                 UNDER CLAUSE 23.9(E)(II), FOR AN AMOUNT EXCEEDING $[**] IN
RELATION TO ANY ONE DEVICE UNLESS THE PRINCIPAL APPROVES THE VANDALISM COSTS
BEFORE THEY ARE INCURRED; AND

 

(III)                IF THE CONTRACTOR HAS NOT PROVIDED INFORMATION TO
SUBSTANTIATE SUCH VANDALISM COSTS IN ACCORDANCE WITH CLAUSE 23.9(A)(IV) OR AS
REASONABLY REQUESTED BY THE PRINCIPAL.

 


(G)                 THE PARTIES MAY, AT ANY TIME, AGREE TO AMEND SCHEDULE 35 BY
ADDING A NEW VANDALISM CATEGORY AND THE CORRESPONDING EQUIVALENT INCIDENT UNITS
FOR THAT NEW CATEGORY.


 


23.10           REPLACEMENT AND REFURBISHMENT


 


(A)                 EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, AS PART OF
THE PROVISION OF THE DEVICE MANAGEMENT SERVICES THE CONTRACTOR IS RESPONSIBLE
FOR REPLACING DEVICES AS REQUIRED IN ORDER TO ENSURE THAT:


 

(I)                  THE CONTRACTOR CONTINUES TO MEET ITS OBLIGATIONS; AND

 

(II)                 THE SOLUTION CONTINUES TO OPERATE,

 

in accordance with this agreement, including the Requirements Document and the
Performance Requirements.

 


(B)                 THE CONTRACTOR MUST AT LEAST ONE MONTH PRIOR TO THE
COMMENCEMENT OF EACH OF THE PERIODS SPECIFIED IN SCHEDULE 33, PROVIDE THE
PRINCIPAL WITH A DETAILED WRITTEN PROPOSAL FOR A PROGRAM OF REPLACEMENT OF
DEVICES FOR THE RELEVANT PERIOD (THE “PERIOD REPLACEMENT PROGRAM”) BASED UPON
THE REPLACEMENT PROGRAM SET OUT IN SCHEDULE 33 FOR THE RELEVANT PERIOD AND THE
CONTRACTOR’S OBLIGATIONS UNDER THIS AGREEMENT. 


 


(C)                 THE PRINCIPAL AND THE CONTRACTOR MUST USE ALL REASONABLE
ENDEAVOURS TO AGREE THE PERIOD REPLACEMENT PROGRAM SUBMITTED UNDER CLAUSE
23.10(B) WITHIN 20 BUSINESS DAYS OF THE PROPOSAL OR SUCH LONGER PERIOD AS IS
AGREED BETWEEN THE PARTIES BASED UPON:


 

(I)                  THE PROGRAM FOR THE RELEVANT PERIOD SET OUT IN SCHEDULE 33,
AND IN PARTICULAR, THE COST OF THE PERIOD REPLACEMENT PROGRAM CANNOT EXCEED THE
TOTAL COST FOR THE PERIOD SET OUT IN SCHEDULE 33; AND

 

105

--------------------------------------------------------------------------------


 

(II)                 THE CONTRACTOR’S OBLIGATIONS UNDER THIS AGREEMENT.

 


(D)                 IN THE EVENT THAT THE PARTIES CANNOT AGREE THE PERIOD
REPLACEMENT PROGRAM WITHIN 20 BUSINESS DAYS OF A PROPOSAL UNDER CLAUSE
23.10(B) OR SUCH LONGER PERIOD AS IS AGREED BETWEEN THE PARTIES, THE PERIOD
REPLACEMENT PROGRAM WILL BE AS REASONABLY DETERMINED BY THE PRINCIPAL BASED UPON
THE PROGRAM SET OUT IN SCHEDULE 33 FOR THE RELEVANT PERIOD AND IN LIGHT OF THE
CONTRACTOR’S OBLIGATIONS UNDER THIS AGREEMENT.


 


(E)                 WITHOUT DEROGATING FROM:


 

(I)                  THE CONTRACTOR’S OBLIGATIONS REFERRED TO IN CLAUSE
23.10(A); OR

 

(II)                 THE CONTRACTOR’S OBLIGATION TO PROVIDE THE CORE SERVICES,

 

the Contractor must replace the components of the Solution in accordance with
the Period Replacement Program agreed under clause 23.10(c) or as determined
under clause 23.10(d). 

 


(F)                  WHERE THE CONTRACTOR REPLACES A COMPONENT OF THE SOLUTION
UNDER CLAUSE 23.10(E), THE PRINCIPAL MUST PAY THE CONTRACTOR THE LOWER OF:


 

(I)                  THE PRICE FOR THAT COMPONENT SPECIFIED IN SCHEDULE 33; OR

 

(II)                 THE DIRECT COSTS OF REPLACING THAT COMPONENT,

 

in accordance with this clause and clauses 27.4 and 27.5. 

 


(G)                 THE CONTRACTOR IS ENTITLED TO MAKE A CLAIM FOR AN AMOUNT
PAYABLE UNDER CLAUSE 23.10(F) FOR A COMPONENT REPLACED IN ACCORDANCE WITH CLAUSE
23.10(E) IN THE FIRST MONTHLY INVOICE THAT THE CONTRACTOR ISSUES AFTER THE DATE
ON WHICH THE COMPONENT IS REPLACED.  THE MONTHLY INVOICE MUST INCLUDE DETAILS
OF:


 

(I)                  THE SPECIFIC COMPONENT REPLACED (INCLUDING THE TYPE OF
COMPONENT AND ITS LOCATION);

 

(II)                 THE COMPONENT WHICH WAS INSTALLED AS A REPLACEMENT;

 

(III)                THE DATE AND TIME THAT THE REPLACEMENT TOOK PLACE;

 

(IV)               THE PRICE OF THE REPLACEMENT, IN ACCORDANCE WITH SCHEDULE 33;
AND

 

(V)                THE DIRECT COSTS OF REPLACING THE COMPONENT, INCLUDING FULL
DETAILS OF ALL COSTS OF ANY EQUIPMENT, MATERIALS AND LABOUR COSTS ASSOCIATED
WITH THE REPLACEMENT.

 

Notwithstanding any other provision of this agreement, the Principal is not
obliged to pay the Contractor for any amount claimed under this clause 23.10
unless the Monthly Invoice complies with this clause 23.10(g).

 


(H)                 EITHER PARTY MAY, AT ANY TIME DURING THE TERM, GIVE THE
OTHER PARTY WRITTEN NOTICE OF THE DETAILS OF A PROPOSED AMENDMENT TO
SCHEDULE 33.  THAT NOTICE MUST:


 

(I)                  PROVIDE FULL DETAILS OF THE PROPOSED AMENDMENT, INCLUDING,
WHERE APPLICABLE, DETAILS OF ANY COMPONENTS LISTED IN SCHEDULE 33 WHICH THE
PARTY BELIEVES DO NOT NEED TO BE REPLACED AND THE REASON WHY THEY DO NOT NEED TO
BE REPLACED;

 

106

--------------------------------------------------------------------------------


 

(II)                 PROVIDE DETAILS OF ANY COMPONENTS WHICH THE PARTY BELIEVES
SHOULD NOW BE REPLACED AND THE REASON WHY THEY NEED TO BE REPLACED;

 

(III)                FOR ANY COMPONENTS WHICH THE PARTY IS NOW PROPOSING BE
REPLACED, PROVIDE DETAILS OF THE COST PER COMPONENT FOR THAT REPLACEMENT; AND

 

(IV)               PROVIDE DETAILS OF THE OVERALL CHANGE TO THE PRICE OF THE
REPLACEMENT PROGRAM SET OUT IN SCHEDULE 33 ARISING FROM THE PROPOSED AMENDMENT,
SUBJECT TO THE LIMITATION THAT THE OVERALL COST CANNOT EXCEED THE MAXIMUM
REFRESH AMOUNT SET OUT IN SCHEDULE 33.

 


(I)                  THE PARTIES AGREE TO NEGOTIATE IN GOOD FAITH TO AGREE ANY
AMENDMENT TO SCHEDULE 33 PROPOSED PURSUANT TO A NOTICE GIVEN UNDER CLAUSE
23.10(H).  


 


23.11           VERSIONS AND UPDATES


 

The Contractor must as part of the Core Services provide Software support in
respect of the Solution including:

 


(A)                 ENSURING THAT ALL IMPROVEMENTS, MODIFICATIONS, FIXES,
UPDATES, ADDITIONS TO OR ALTERATIONS TO SOFTWARE THAT IS PART OF THE SOLUTION
CREATED BY OR ON BEHALF OF, OR ENDORSED OR AUTHORISED BY, THE OWNER OF THAT
SOFTWARE, OTHER THAN NEW VERSIONS OF SOFTWARE, ARE INCORPORATED INTO THE
SOLUTION;


 


(B)                 ENSURING THAT ALL THIRD PARTY SOFTWARE THAT IS PART OF THE
SOLUTION IS SUPPORTED BY ITS SUPPLIER;


 


(C)                 IF ANY THIRD PARTY SOFTWARE THAT IS PART OF THE SOLUTION
BECOMES MORE THAN TWO VERSIONS BEHIND THE CURRENT VERSION OF THAT THIRD PARTY
SOFTWARE, THE CONTRACTOR MUST NOTIFY THE PRINCIPAL WITHIN 10 BUSINESS DAYS OF
THAT FACT HAPPENING AND PROVIDE THE PRINCIPAL WITH THE CONTRACTOR’S
RECOMMENDATION AS TO WHETHER THE CURRENT VERSION SHOULD BE INCORPORATED INTO THE
SOLUTION;


 


(D)                 WITHOUT DEROGATING FROM CLAUSE 23.11(B), INCORPORATING, AT
THE PRINCIPAL’S REQUEST AND COST, THE CURRENT VERSION OF THIRD PARTY SOFTWARE
INTO THE SOLUTION.  FOR THE AVOIDANCE OF DOUBT, ANY REQUEST MADE BY THE
PRINCIPAL UNDER THIS CLAUSE 23.11(D) WILL BE AT THE PRINCIPAL’S DISCRETION,
NOTWITHSTANDING ANY RECOMMENDATION MADE BY THE CONTRACTOR UNDER CLAUSE 23.11(C);
AND


 


(E)                 SUPPLYING ALL NECESSARY IMPROVEMENTS, MODIFICATIONS, FIXES,
UPDATES, ADDITIONS OR ALTERATIONS TO THE SOFTWARE TO ENABLE IT TO OPERATE ON THE
CURRENT VERSION OF ANY PLATFORM ON WHICH IT OPERATES.


 


24.                DOCUMENTATION


 


24.1             DOCUMENTATION REQUIREMENTS


 


(A)                 THE CONTRACTOR MUST ACCURATELY CLEARLY AND CONCISELY
DOCUMENT ALL BUSINESS AND OTHER PROCESSES, INCLUDING PROPERLY DOCUMENTED
OPERATING MANUALS, IN RELATION TO THE INITIAL SERVICES AND THE CORE SERVICES.


 


(B)                 THE CONTRACTOR MUST, TO THE EXTENT THAT SUCH DOCUMENTATION
HAS NOT ALREADY BEEN PROVIDED, PROVIDE THE RELEVANT SERVICES DOCUMENTATION TO
THE PRINCIPAL’S REPRESENTATIVE PRIOR TO COMMENCING TO PROVIDE THE SERVICES TO
WHICH THAT SERVICES DOCUMENTATION RELATES.

 

107

--------------------------------------------------------------------------------


 


(C)                 THE CONTRACTOR MUST PROVIDE AMENDED SERVICES DOCUMENTATION
TO THE PRINCIPAL’S REPRESENTATIVE AT 6 MONTHLY INTERVALS AFTER COMMENCING TO
PROVIDE THE SERVICES TO WHICH THAT SERVICES DOCUMENTATION RELATES OR WITHIN 20
BUSINESS DAYS OF A SIGNIFICANT CHANGE TO BUSINESS RULES OR BUSINESS OR OTHER
PROCESSES IN RELATION TO THE INITIAL SERVICES AND THE CORE SERVICES (WHICHEVER
OCCURS FIRST).


 


(D)                 THE CONTRACTOR MUST TO THE EXTENT THAT SUCH DOCUMENTATION
HAS NOT ALREADY BEEN PROVIDED, BY THE SOLUTION COMPLETION DATE, PROVIDE TO THE
PRINCIPAL’S REPRESENTATIVE ANY DOCUMENTATION APART FROM SOURCE CODE (WHICH IS TO
BE PROVIDED IN ESCROW UNDER CLAUSE 30.6) WHICH THE PRINCIPAL OR ANY THIRD PARTY
NOMINATED BY THE PRINCIPAL MIGHT REASONABLY NEED TO OPERATE THE SOLUTION AND
PROVIDE THE INITIAL SERVICES AND THE CORE SERVICES.


 


(E)                 WITHIN 20 BUSINESS DAYS OF ANY SIGNIFICANT CHANGE TO THE
SOLUTION AFTER THE SOLUTION COMPLETION DATE, THE CONTRACTOR MUST, TO THE EXTENT
THAT SUCH DOCUMENTATION HAS NOT ALREADY BEEN PROVIDED, PROVIDE TO THE
PRINCIPAL’S REPRESENTATIVE ALL RELEVANT SOLUTION DOCUMENTATION AMENDED TO
REFLECT ALL CHANGES TO THE SOLUTION SINCE THE DOCUMENTATION WAS LAST PROVIDED TO
THE PRINCIPAL’S REPRESENTATIVE.


 


24.2             WARRANTIES


 

The Contractor warrants that:

 


(A)                 THE SOLUTION DOCUMENTATION WILL SUFFICIENTLY, ADEQUATELY AND
ACCURATELY DOCUMENT THE SOLUTION, THE OPERATION OF THE SOLUTION AND HOW TO
INTERFACE WITH THE SOLUTION;


 


(B)                 THE SOLUTION DOCUMENTATION WILL BE SUFFICIENT, ADEQUATE AND
ACCURATE SO AS TO ENABLE THE PRINCIPAL OR A THIRD PARTY TO OPERATE AND MAINTAIN
THE SOLUTION;


 


(C)                 THE SOLUTION DOCUMENTATION WILL BE FIT FOR ITS PURPOSE; AND


 


(D)                 IF THE SOLUTION IS DEVELOPED, INTEGRATED, INSTALLED,
IMPLEMENTED, OPERATED AND MAINTAINED IN ACCORDANCE WITH THE SOLUTION
DOCUMENTATION, THE SOLUTION WILL BE FIT FOR SOLUTION PURPOSES.


 


25.                TECHNOLOGICAL DEVELOPMENTS


 


(A)                 IF DURING THE TERM THE CONTRACTOR BECOMES AWARE OF:


 

(I)                  ANY SIGNIFICANT TECHNOLOGICAL DEVELOPMENT; OR

 

(II)                 ANY MEANS OF PROVIDING THE INITIAL SERVICES AND THE CORE
SERVICES AT A REDUCED COST OR TO A HIGHER STANDARD WHETHER THROUGH TECHNOLOGICAL
INNOVATION, A REDUCTION IN THIRD PARTY PRICE OR OTHERWISE,

 

the Contractor must notify the Principal’s Representative within 30 Business
Days of becoming aware, giving full details and its anticipated benefits.

 


(B)                 THE PRINCIPAL MAY, AT ANY TIME DURING THE TERM, NOTIFY THE
CONTRACTOR OF ANY SIGNIFICANT TECHNOLOGICAL DEVELOPMENT OR ANY MEANS, OF WHICH
THE PRINCIPAL IS AWARE, OF PROVIDING THE INITIAL SERVICES AND THE CORE SERVICES
AT A REDUCED COST OR TO A HIGHER STANDARD WHETHER THROUGH TECHNOLOGICAL
INNOVATION, A REDUCTION IN THIRD PARTY PRICE OR OTHERWISE.

 

108

--------------------------------------------------------------------------------


 


(C)                 THE PRINCIPAL MAY:


 

(I)                  FOLLOWING NOTIFICATION BY THE CONTRACTOR UNDER CLAUSE
25(A) OF ANY TECHNOLOGICAL DEVELOPMENT OR ANY PROPOSED MEANS OF PROVIDING THE
INITIAL SERVICES AND THE CORE SERVICES AT A REDUCED COST OR TO A HIGHER
STANDARD; OR

 

(II)                 WHERE THE PRINCIPAL HAS NOTIFIED THE CONTRACTOR UNDER
CLAUSE 25(B) OF ANY TECHNOLOGICAL DEVELOPMENT OR ANY PROPOSED MEANS OF PROVIDING
THE INITIAL SERVICES AND THE CORE SERVICES AT A REDUCED COST OR TO A HIGHER
STANDARD,

 

require the Contractor to utilise the technological development or improved
means of providing the Initial Services and the Core Services as notified under
this clause 25.  The parties agree to meet and negotiate in good faith and
cooperatively to implement any technological developments or improved means of
providing the Initial Services and the Core Services, including the sharing of
any costs savings arising from any new developments notified to the other party
under this clause 25.

 


26.                OPTION TO EXTEND CORE SERVICES TERM


 


(A)                 THE PRINCIPAL MAY ELECT TO EXTEND THE CORE SERVICES TERM FOR
A PERIOD OF UP TO 2 YEARS, OR SUCH OTHER PERIODS AGREED BY THE PARTIES.


 


(B)                 IF THE PRINCIPAL ELECTS TO EXTEND THE CORE SERVICES TERM IN
ACCORDANCE WITH THIS CLAUSE 26, IT MUST GIVE WRITTEN NOTICE OF SUCH ELECTION TO
THE CONTRACTOR NO LESS THAN 3 MONTHS PRIOR TO THE EXPIRY OF THE CORE SERVICES
TERM.


 


(C)                 IF THE PRINCIPAL ELECTS TO EXTEND THE TERM IN ACCORDANCE
WITH THIS CLAUSE 26, THE CONTRACTOR AND THE PRINCIPAL AGREE TO BE BOUND BY THE
TERMS AND CONDITIONS OF THIS AGREEMENT FOR THE EXTENDED PERIOD, EXCEPT THAT IN
THE EVENT THAT AN EXTENSION UNDER CLAUSE 26(A) IS FOR A PERIOD LONGER THAN 2
YEARS, THE SERVICES CHARGE FOR THE FIRST 2 YEARS WILL BE CALCULATED IN
ACCORDANCE WITH SCHEDULE 10, AND THE PARTIES AGREE TO NEGOTIATE IN GOOD FAITH TO
AGREE THE SERVICES CHARGE THAT WILL APPLY DURING THE PERIOD AFTER THE FIRST 2
YEARS OF THE EXTENSION.


 


(D)                 THE PRINCIPAL MAY TERMINATE THE CORE SERVICES AT ANY TIME
DURING AN EXTENDED PERIOD UNDER THIS CLAUSE BY GIVING AT LEAST 3 MONTHS WRITTEN
NOTICE TO THE CONTRACTOR.


 


27.                SERVICES CHARGES AND DELIVERY SERVICES CHARGES


 


27.1             SERVICES CHARGES AND DELIVERY SERVICES CHARGES


 

Subject to the other provisions of this agreement, the Principal will:

 


(A)                 DURING THE DELIVERY SERVICES TERM, PAY TO THE CONTRACTOR THE
CHARGES CALCULATED IN ACCORDANCE WITH SCHEDULE 32 IN CONSIDERATION OF THE
CONTRACTOR PROVIDING THE DELIVERY SERVICES;


 


(B)                 DURING THE CORE SERVICES TERM, PAY TO THE CONTRACTOR THE
CHARGES CALCULATED IN ACCORDANCE WITH SCHEDULE 10, IN CONSIDERATION OF THE
CONTRACTOR PROVIDING THE CORE SERVICES; AND


 


(C)                 DURING THE INITIAL SERVICES TERM, PAY TO THE CONTRACTOR THE
CHARGES CALCULATED IN ACCORDANCE WITH SCHEDULE 10, IN CONSIDERATION OF THE
CONTRACTOR PROVIDING THE INITIAL SERVICES,

 

109

--------------------------------------------------------------------------------


 

as adjusted in accordance with the other provisions of this agreement, including
as adjusted in accordance with a Variation Order made under clause 20 and in
accordance with the provisions of this clause 27 and clause 28.2 where relevant.

 


27.2             OTHER FEES AND CHARGES


 

The Contractor and its servants and agents must not, without the prior written
approval of the Principal, impose fees and charges or conditions of use in
connection with the issuing of Smartcards, the use of Smartcards or other
provision of the Services or Delivery Services upon:

 


(A)                 THE PRINCIPAL;


 


(B)                 ANY OPERATOR; OR


 


(C)                 ANY CARDHOLDER.


 


27.3             MONTHLY INVOICE


 


(A)                 DURING THE DELIVERY SERVICES TERM AND THE CORE SERVICES
TERM, THE CONTRACTOR MUST SUBMIT TO THE PRINCIPAL’S REPRESENTATIVE A MONTHLY
INVOICE WITHIN 10 BUSINESS DAYS OF THE END OF EACH MONTH.


 


(B)                 EACH MONTHLY INVOICE MUST SET OUT FULL DETAILS OF THE
CALCULATION OF THE DELIVERY SERVICES CHARGE OR SERVICES CHARGE (AS APPLICABLE),
INCLUDING FULL DETAILS OF ANY ADJUSTMENTS UNDER THIS AGREEMENT AND THE INVOICE
SUBSTANTIATION DATA REQUIRED UNDER SCHEDULE 12 AND IN THE FORMAT SET OUT IN
SCHEDULE 12 OR AS OTHERWISE REASONABLY REQUIRED BY THE PRINCIPAL TO VERIFY THE
CALCULATION OF THE DELIVERY SERVICES CHARGE OR SERVICES CHARGE.  NOTWITHSTANDING
ANY OTHER PROVISION IN THIS AGREEMENT (INCLUDING CLAUSE 27.4), THE PRINCIPAL IS
NOT REQUIRED TO PAY A MONTHLY INVOICE UNLESS THE MONTHLY INVOICE COMPLIES WITH
THIS CLAUSE 27.3(B).


 


(C)                 THE MONTHLY INVOICE MUST BE A VALID TAX INVOICE FOR GST
PURPOSES. HOWEVER, IF THE PRINCIPAL HAS NOTIFIED THE CONTRACTOR UNDER CLAUSE
50.21(E) THAT THE PRINCIPAL WILL ISSUE RECIPIENT CREATED TAX INVOICES FOR
TAXABLE SUPPLIES TO WHICH THE MONTHLY INVOICE RELATES, THE MONTHLY INVOICE MUST
NOT BE A TAX INVOICE AND A STATEMENT MUST BE INCLUDED IN THE MONTHLY INVOICE TO
THAT EFFECT.


 


27.4             PAYMENT


 


(A)                 IF THE PRINCIPAL DOES NOT DISPUTE ANY ASPECT OF A MONTHLY
INVOICE IN ACCORDANCE WITH CLAUSE 27.5, IT MUST WITHIN 20 BUSINESS DAYS AFTER
RECEIPT OF THE MONTHLY INVOICE PAY TO THE CONTRACTOR THE AMOUNT SET OUT IN THE
MONTHLY INVOICE.


 


(B)                 IF THE PRINCIPAL DISPUTES ANY ASPECT OF A MONTHLY INVOICE IN
ACCORDANCE WITH CLAUSE 27.5, IT MUST WITHIN 20 BUSINESS DAYS AFTER RECEIPT OF
THE MONTHLY INVOICE PAY TO THE CONTRACTOR ALL UNDISPUTED AMOUNTS IN RESPECT OF
THAT MONTHLY INVOICE.


 


27.5             NON-ACCEPTANCE OF MONTHLY INVOICE


 


(A)                 IF THE PRINCIPAL DISPUTES ANY ASPECT OF A MONTHLY INVOICE,
IT MUST WITHIN 10 BUSINESS DAYS AFTER RECEIPT OF THE MONTHLY INVOICE NOTIFY THE
CONTRACTOR IN WRITING OF:


 

(I)                  ANY AMOUNT IN THE MONTHLY INVOICE WHICH IT DISPUTES AND, TO
THE EXTENT THAT IT IS ABLE TO CALCULATE THEM, DETAILS OF THE ADJUSTMENTS IT
REQUIRES; AND

 

110

--------------------------------------------------------------------------------


 

(II)                 SUCH FURTHER INFORMATION AS IT REASONABLY REQUIRES TO
DETERMINE THE AMOUNTS OF THE ADJUSTMENTS IT REQUIRES.

 


(B)                 WITHIN 5 BUSINESS DAYS AFTER RECEIPT OF THE NOTIFICATION
UNDER CLAUSE 27.5(A), THE CONTRACTOR MUST:


 

(I)                  RESUBMIT THE MONTHLY INVOICE, AMENDED TO REFLECT:

 

A.                 ANY OF THE ADJUSTMENTS NOTIFIED BY THE PRINCIPAL WITH WHICH
IT AGREES;

 

B.                  WHERE THE PRINCIPAL WAS UNABLE TO SPECIFY THE ADJUSTMENT
REQUIRED FOR AN AMOUNT, ANY ADJUSTMENT WHICH THE CONTRACTOR BELIEVES THE
PRINCIPAL IS ENTITLED TO IN RELATION TO A DISPUTED AMOUNT;

 

(II)                 PROVIDE THE PRINCIPAL WITH ANY INFORMATION REQUESTED IN
ACCORDANCE WITH CLAUSE 27.5(A)(II); AND

 

(III)                PROVIDE THE PRINCIPAL WITH WRITTEN REASONS OF WHY IT
BELIEVES ANY OF THE DISPUTED AMOUNTS ARE CORRECT.

 


(C)                 IF THE PRINCIPAL DOES NOT DISPUTE ANY ASPECT OF THE AMENDED
MONTHLY INVOICE PROVIDED UNDER CLAUSE 27.5(B)(I), IT MUST WITHIN 10 BUSINESS
DAYS AFTER RECEIPT OF THE AMENDED MONTHLY INVOICE, PAY TO THE CONTRACTOR SUCH
AMOUNT OWING UNDER THE AMENDED MONTHLY INVOICE THAT HAS NOT OTHERWISE BEEN PAID
IN ACCORDANCE WITH CLAUSE 27.4(B).


 


(D)                 IF WITHIN 25 BUSINESS DAYS AFTER RECEIPT BY THE CONTRACTOR
OF THE NOTICE FROM THE PRINCIPAL PURSUANT TO CLAUSE 27.5(A) THE PARTIES HAVE NOT
AGREED THE AMOUNTS IN DISPUTE IN RESPECT OF THE MONTHLY INVOICE, THE MATTER MUST
BE RESOLVED IN ACCORDANCE WITH THE DISPUTE RESOLUTION PROCEDURES.


 


27.6             BENCHMARKING INFORMATION


 


(A)                 ON THE 4TH ANNIVERSARY AND 9TH ANNIVERSARY OF THE
COMMENCEMENT OF THE CORE SERVICES TERM, THE CONTRACTOR MUST PROVIDE THE
PRINCIPAL WITH A WRITTEN REPORT DETAILING ALL COSTS INCURRED BY ANY PERSON
INVOLVED IN THE PROVISION OF THE CORE SERVICES AND WRITTEN SUPPORTING
DOCUMENTATION IN RELATION TO THOSE COSTS.


 


(B)                 THE CONTRACTOR MUST, UPON REQUEST BY THE PRINCIPAL, PROVIDE
THE PRINCIPAL WITH COPIES OF ALL RECORDS, REPORTS AND OTHER INFORMATION
REASONABLY REQUIRED BY THE PRINCIPAL IN ORDER TO VERIFY THE COSTS INCURRED IN
PROVIDING THE CORE SERVICES.


 


(C)                 THE CONTRACTOR AGREES TO NEGOTIATE WITH THE PRINCIPAL IN
GOOD FAITH TO AGREE TO AMENDMENTS TO THE SERVICES CHARGES IF THE PRINCIPAL,
AFTER REVIEWING ANY REPORT PROVIDED UNDER CLAUSE 27.6(A), REASONABLY BELIEVES
THE SERVICES CHARGES EXCEED THE PREVAILING MARKET COSTS FOR THE PROVISION OF THE
SERVICES COMPARABLE IN NATURE AND SIZE TO THE CORE SERVICES.


 


27.7             EXIT COSTS


 


(A)                 IN RESPECT OF THE INITIAL SERVICES, THE PRINCIPAL MUST UPON
THE EXPIRY OF THE INITIAL SERVICES TERM OF EACH INITIAL SERVICE PAY TO THE
CONTRACTOR EXIT COSTS IN RESPECT OF THE RELEVANT INITIAL SERVICE IN ACCORDANCE
WITH PART A OF SCHEDULE 21.

 

111

--------------------------------------------------------------------------------


 


(B)                 IN RESPECT OF THE CORE SERVICES, THE PRINCIPAL MUST:


 

(I)                  UPON EXPIRY OF THE CORE SERVICES TERM; OR

 

(II)                 UPON TERMINATION OF THE CORE SERVICES UNDER CLAUSE 26(D),

 

pay to the Contractor exit costs calculated in accordance with Part B of
Schedule 21.

 


27.8             SMARTCARD COSTS


 


(A)                 THE CONTRACTOR MUST ACQUIRE SMARTCARDS FOR SUPPLY UNDER THIS
AGREEMENT FOR THE LOWEST PRICE REASONABLY OBTAINABLE FOR THE SUPPLY OF
SMARTCARDS TO OR IN AUSTRALIA AT THE TIME OF ACQUISITION.


 


(B)                 THE CONTRACTOR MUST, AT THE REQUEST OF THE PRINCIPAL,
PROVIDE THE PRINCIPAL WITH SUCH WRITTEN EVIDENCE AS THE PRINCIPAL REASONABLY
REQUIRES OF THE PRICES OBTAINABLE FOR SMARTCARDS IDENTICAL TO OR SIMILAR TO
SMARTCARDS THAT ARE SUPPLIED BY THE CONTRACTOR UNDER THIS AGREEMENT.


 


(C)                 THE SERVICES CHARGE WILL BE ADJUSTED SO THAT THE AMOUNT
PAYABLE FOR THE SUPPLY OF SMARTCARDS INCLUDED IN THE SERVICES CHARGE CANNOT
EXCEED THE LESSER OF:


 

(I)                  THE APPLICABLE AMOUNT SET OUT IN SCHEDULE 10; AND

 

(II)                 THE PRICE PAID BY THE CONTRACTOR FOR THE SMARTCARDS PLUS A
MARGIN OF [**]%.

 


27.9             BANKING ARRANGEMENTS


 


(A)                 THE CONTRACTOR MUST DO ALL THINGS REASONABLY NECESSARY TO
ENSURE THAT THE SOLUTION INTERFACES WITH THE AUSTRALIAN PAYMENTS SYSTEM IN
ACCORDANCE WITH ALL RELEVANT INDUSTRY STANDARDS.


 


(B)                 THE CONTRACTOR MUST AT ITS OWN COST PROVIDE ALL ASSISTANCE
REASONABLY REQUIRED BY THE PRINCIPAL TO CHOOSE THE PROVIDER OF THE TRANSACTIONAL
BANKING SERVICES AND RELEVANT DEPOSIT ACCOUNTS WHICH WILL BE REQUIRED IN
RELATION TO THE SOLUTION.


 


(C)                 THE PRINCIPAL WILL CONSULT WITH THE CONTRACTOR IN RELATION
TO ITS CHOICE OF THE PROVIDER OF THE TRANSACTIONAL BANKING SERVICES AND RELEVANT
DEPOSIT ACCOUNTS WHICH WILL BE REQUIRED IN RELATION TO THE SOLUTION.


 


(D)                 THE CONTRACTOR MUST DO ALL THINGS NECESSARY TO INTERFACE THE
SOLUTION WITH THE PROVIDER CHOSEN BY THE PRINCIPAL PURSUANT TO CLAUSE 27.9(B),
INCLUDING ENTERING INTO ANY AGREEMENTS THE PRINCIPAL REASONABLY REQUIRES IT TO
ENTER INTO.


 


(E)                 THE CONTRACTOR IS RESPONSIBLE AND LIABLE FOR ALL COSTS
RELATING TO THE SERVICES AND ACTIVITIES SET OUT IN PART B OF SCHEDULE 40.


 


(F)                  THE BANKING CHARGES WILL BE PAYABLE BY THE PRINCIPAL.  TO
THE EXTENT THAT THE BANKING CHARGES ARE FOR ANY REASON CHARGED DIRECTLY TO THE
CONTRACTOR RATHER THAN THE PRINCIPAL, THE CONTRACTOR MUST PAY THE BANKING
CHARGES ON BEHALF OF THE PRINCIPAL. 


 


(G)                 IN THE EVENT THAT THERE ARE ANY FEES OR CHARGES OR OTHER
COSTS ASSOCIATED WITH THE TRANSACTIONAL BANKING SERVICES AND RELEVANT DEPOSIT
ACCOUNTS WHICH WILL BE REQUIRED IN RELATION TO THE SOLUTION THAT ARE:

 

112

--------------------------------------------------------------------------------


 

(I)                  NOT BANKING CHARGES; AND

 

(II)                 NOT COSTS RELATING TO THE SERVICES AND ACTIVITIES SET OUT
IN PART B OF SCHEDULE 40,

 

THE PRINCIPAL AND THE CONTRACTOR MUST NEGOTIATE IN GOOD FAITH TO AGREE WHICH
PARTY SHOULD BE RESPONSIBLE AND LIABLE FOR THOSE FEES, CHARGES OR OTHER COSTS.

 


(H)                 THE CONTRACTOR MUST:


 

(I)                  DESIGN THE SOLUTION TO OPERATE; AND

 

(II)                 PROVIDE THE INITIAL SERVICES AND CORE SERVICES SO THAT THE
SOLUTION OPERATES;

 

IN A MANNER THAT ALLOWS THE PRINCIPAL TO COMPLY WITH ANY RULES AND REGULATIONS
OF PAYMENT SCHEMES WITHIN THE AUSTRALIAN PAYMENTS SYSTEM WHICH MAY APPLY TO THE
PRINCIPAL.

 


(I)                  THE CONTRACTOR MUST:


 

(I)                  DESIGN THE SOLUTION TO OPERATE; AND

 

(II)                 PROVIDE THE INITIAL SERVICES AND CORE SERVICES SO THAT THE
SOLUTION OPERATES,

 

IN A MANNER THAT MINIMISES, IN THE CONTEXT OF THE PRINCIPAL’S REQUIREMENTS, THE
PROPENSITY AND EXTENT OF ANY CHARGEBACKS TO THE PRINCIPAL IN RELATION TO ITS
ACTIVITIES AS A MERCHANT IN ANY PAYMENT SCHEMES WITHIN THE AUSTRALIAN PAYMENTS
SYSTEM.

 


(J)                  THE CONTRACTOR MUST INCLUDE DETAILS OF ANY BANKING CHARGES
WHICH IT HAS PAID UNDER CLAUSE 27.9(F) IN THE FIRST MONTHLY INVOICE THE
CONTRACTOR ISSUES AFTER IT MAKES PAYMENT TO THE RELEVANT FINANCIAL
INSTITUTION(S) FOR THE BANKING CHARGES. 


 


(K)                 THE CONTRACTOR MUST PROVIDE ALL RELEVANT INFORMATION, DATA
AND OTHER SUPPORTING INFORMATION REASONABLY REQUESTED BY THE PRINCIPAL IN
RELATION TO ANY BANKING CHARGES INCLUDED IN A MONTHLY INVOICE.


 


(L)                  WHERE THE CONTRACTOR HAS INCLUDED DETAILS OF THE BANKING
CHARGES WHICH IT HAS PAID ON BEHALF OF THE PRINCIPAL UNDER CLAUSE 27.9(F) IN A
MONTHLY INVOICE, THE PRINCIPAL WILL BE LIABLE TO PAY THOSE BANKING CHARGES IN
ACCORDANCE WITH CLAUSE 27.4, SUBJECT TO ANY RIGHTS OF THE PRINCIPAL UNDER CLAUSE
27.5.


 


(M)                THE CONTRACTOR MUST KEEP ANY FINANCIAL INSTITUTION
RELATIONSHIPS, AGREEMENTS, ACCOUNTS AND CHARGES OPERATED BY IT AND RELATED TO
THE CONTRACTOR’S DEALINGS WITH THE PRINCIPAL SEPARATE FROM ALL OTHER DEALINGS
THE CONTRACTOR HAS WITH ANY FINANCIAL INSTITUTIONS. 


 


(N)                 THE CONTRACTOR AGREES TO SUBMIT TO PERIODIC AUDITS BY THE
PRINCIPAL IN RELATION TO ITS OBLIGATIONS UNDER THIS CLAUSE.


 


28.                PERFORMANCE REQUIREMENTS


 


28.1             PERFORMANCE REQUIREMENTS


 


(A)                 FROM THE DATE ON WHICH THE CONTRACTOR FIRST COMMENCES
PROVIDING THE DELIVERY SERVICES THE CONTRACTOR MUST, TO THE EXTENT THEY ARE
APPLICABLE TO THE DELIVERY

 

113

--------------------------------------------------------------------------------


 


SERVICES, MEASURE AND REPORT ON THE PERFORMANCE REQUIREMENTS IN ACCORDANCE WITH
THIS AGREEMENT, INCLUDING THE REQUIREMENTS DOCUMENT AND THE SOLUTION
DOCUMENTATION.


 


(B)                 THROUGHOUT THE CORE SERVICES TERM, THE CONTRACTOR MUST
MEASURE AND REPORT ON THE APPLICABLE PERFORMANCE REQUIREMENTS IN ACCORDANCE WITH
THIS AGREEMENT, INCLUDING THE REQUIREMENTS DOCUMENT AND THE SOLUTION
DOCUMENTATION.


 


(C)                 THE CONTRACTOR MUST ENSURE THAT, AT ALL TIMES DURING THE
CORE SERVICES TERM:


 

(I)                  THE SOLUTION ACHIEVES THE PERFORMANCE REQUIREMENTS;

 

(II)                 EACH DEVICE ACHIEVES THE PERFORMANCE REQUIREMENTS SPECIFIED
FOR THE RELEVANT DEVICE; AND

 

(III)                THE INITIAL SERVICES AND THE CORE SERVICES ARE DELIVERED BY
THE CONTRACTOR IN A MANNER WHICH ACHIEVES THE PERFORMANCE REQUIREMENTS.

 


28.2             ACTS OF PREVENTION AND CHANGE IN LAW


 


(A)                 IF THE CONTRACTOR SEEKS AN ALLOWANCE IN RESPECT OF AN ACT OF
PREVENTION OR A CHANGE IN LAW, WHICH THE CONTRACTOR CONSIDERS WILL OR IS LIKELY
TO AFFECT ITS ABILITY TO ACHIEVE A PERFORMANCE REQUIREMENT, THE CONTRACTOR MUST
SUBMIT A WRITTEN NOTICE TO THE PRINCIPAL’S REPRESENTATIVE:


 

(I)                  AS SOON AS POSSIBLE, AND IN ANY EVENT NOT LATER THAN:

 

A.                 IN THE CASE OF AN ACT OF PREVENTION, 10 BUSINESS DAYS AFTER
THE COMMENCEMENT OF SUCH AN ACT OF PREVENTION; AND

 

B.                  IN THE CASE OF A CHANGE IN LAW, NOT LATER THAN 20 BUSINESS
DAYS AFTER THE OCCURRENCE OF SUCH A CHANGE IN LAW; AND

 

(II)                 WHICH GIVES DETAILED PARTICULARS OF THE ACT OF PREVENTION
OR CHANGE IN LAW AND THE EFFECT THIS WILL HAVE ON THE CONTRACTOR’S ABILITY TO
MEET THE PERFORMANCE REQUIREMENTS.

 


(B)                 SUBJECT TO CLAUSE 28.2(C), IF THE PRINCIPAL’S REPRESENTATIVE
RECEIVES A NOTICE IN ACCORDANCE WITH CLAUSE 28.2(A), THE PRINCIPAL’S
REPRESENTATIVE WILL:


 

(I)                  DETERMINE A REASONABLE ALLOWANCE TO BE TAKEN INTO ACCOUNT
IN MEASURING THE CONTRACTOR’S PERFORMANCE AGAINST THE PERFORMANCE REQUIREMENTS
FOR THE PURPOSES OF THIS CLAUSE 28.2 AS A RESULT OF THE OCCURRENCE OF THE ACT OF
PREVENTION OR CHANGE IN LAW.  IF THE CONTRACTOR DISAGREES WITH ANY DETERMINATION
MADE BY THE PRINCIPAL’S REPRESENTATIVE IT MUST, WITHIN 5 BUSINESS DAYS OF
RECEIPT OF SUCH A NOTICE, GIVE WRITTEN NOTICE TO THE PRINCIPAL’S
REPRESENTATIVE.  IF THE MATTER IS NOT RESOLVED WITHIN 10 BUSINESS DAYS OF THE
RECEIPT OF SUCH NOTICE, THE DISPUTE WILL BE REFERRED TO THE EXPERT; OR

 

(II)                 WHERE THE ACT OF PREVENTION OR CHANGE IN LAW IS OR
NECESSITATES A VARIATION ORDER IN RESPECT OF WHICH THE ALLOWANCE HAS BEEN AGREED
TO BY THE CONTRACTOR AND THE PRINCIPAL’S REPRESENTATIVE UNDER CLAUSE 20, THEN
MAKE THAT ALLOWANCE.

 

114

--------------------------------------------------------------------------------


 


(C)                 IT IS A CONDITION PRECEDENT TO THE CONTRACTOR’S ENTITLEMENT
TO THE DETERMINATION OF AN ALLOWANCE UNDER
28.2(B) THAT:


 

(I)                  THE CONTRACTOR MUST HAVE GIVEN THE NOTICE AND INFORMATION
REQUIRED BY CLAUSE 28.2(A);

 

(II)                 THE CAUSE OF THE CONTRACTOR BEING PREVENTED FROM ACHIEVING
THE RELEVANT PERFORMANCE REQUIREMENTS MUST HAVE BEEN AN ACT OF PREVENTION OR
CHANGE IN LAW;

 

(III)                THE CONTRACTOR MUST HAVE ACTUALLY BEEN PREVENTED FROM
ACHIEVING THE RELEVANT PERFORMANCE REQUIREMENTS BY THE ACT OF PREVENTION OR
CHANGE IN LAW;

 

(IV)               THE CONTRACTOR MUST HAVE TAKEN ALL POSSIBLE STEPS TO OVERCOME
OR MINIMISE THE EFFECT OF THE ACT OF PREVENTION OR CHANGE IN LAW INCLUDING
TAKING ALL SUCH POSITIVE STEPS TO RESCHEDULE, REPROGRAM, EXPEDITE AND ADJUST
ACTIVITIES, SEQUENCES AND THE PERFORMANCE OF THE INITIAL SERVICES AND THE CORE
SERVICES AND DEPLOYING ALL SUCH ADDITIONAL RESOURCES IN THE PERFORMANCE OF THE
INITIAL SERVICES AND THE CORE SERVICES AS MAY BE REQUIRED TO ENSURE THAT THE
RELEVANT PERFORMANCE REQUIREMENTS ARE ACHIEVED; AND

 

(V)                THE CONTRACTOR MUST HAVE COMPLIED WITH ALL INSTRUCTIONS OF
THE PRINCIPAL’S REPRESENTATIVE WITH RESPECT TO THE ACT OF PREVENTION OR CHANGE
IN LAW INCLUDING THE STEPS AVAILABLE TO OVERCOME OR MINIMISE THE EFFECT OF THE
ACT OF PREVENTION OR CHANGE IN LAW.

 


(D)                 OTHER THAN AS EXPRESSLY PROVIDED IN CLAUSES 28.2(A) TO
(C) AND CLAUSE 37, THE CONTRACTOR:


 

(I)                  BEARS THE RISK OF ALL DELAYS, DISRUPTIONS, EVENTS OR
CIRCUMSTANCES AFFECTING THE INITIAL SERVICES AND THE CORE SERVICES WHICH COULD
PREVENT IT FROM ACHIEVING ANY PERFORMANCE REQUIREMENTS; AND

 

(II)                 WILL REMAIN OBLIGED TO ACHIEVE THE PERFORMANCE REQUIREMENTS
NOTWITHSTANDING ANY SUCH DELAY, DISRUPTION, EVENT OR CIRCUMSTANCE.

 


(E)                 WHETHER OR NOT THE CONTRACTOR HAS GIVEN, OR WOULD BE
REQUIRED TO GIVE, A NOTICE UNDER CLAUSE 28.2(A), THE PRINCIPAL’S REPRESENTATIVE
MAY, IN ITS ABSOLUTE DISCRETION AT ANY TIME AND FROM TIME TO TIME BY PROVIDING
WRITTEN NOTICE TO THE CONTRACTOR DETERMINE AN ALLOWANCE TO BE TAKEN INTO ACCOUNT
IN MEASURING THE CONTRACTOR’S PERFORMANCE AGAINST THE PERFORMANCE REQUIREMENTS.


 


28.3             CORRECTIVE ACTION


 

Where the Contractor fails to comply with its obligations under clause 28.1, the
Contractor must promptly provide to the Principal for its approval, a written
corrective action plan providing details of how it intends to rectify such
failures in the future.  If in the Principal’s opinion the corrective action
plan does not satisfactorily address the failure, the Principal may require the
Contractor to provide a further more detailed plan.  The Contractor must
promptly implement any such corrective action plan which is approved by the
Principal.

 


28.4             REVIEW OF PERFORMANCE REQUIREMENTS


 


(A)                 THE PRINCIPAL RESERVES THE RIGHT TO REVIEW THE PERFORMANCE
REQUIREMENTS AT ANY TIME TO ENSURE THAT THEY PROVIDE A REPRESENTATIVE MODEL OF
THE INTENDED OVERALL

 

115

--------------------------------------------------------------------------------


 


PERFORMANCE OF THE SOLUTION AND THE INITIAL SERVICES AND THE CORE SERVICES.  THE
PRINCIPAL MUST ALLOW THE CONTRACTOR TO PARTICIPATE IN THE REVIEW.


 


(B)                 IF CONSEQUENT UPON A REVIEW UNDER CLAUSE 28.4(A), THE
PRINCIPAL CONSIDERS THAT THE PERFORMANCE REQUIREMENTS NEED TO BE CHANGED TO
PROVIDE A REPRESENTATIVE MODEL OF THE MEASUREMENT OF THE INTENDED OVERALL
PERFORMANCE OF THE SOLUTION AND THE INITIAL SERVICES AND THE CORE SERVICES, THE
PRINCIPAL MUST GIVE WRITTEN NOTICE TO THE CONTRACTOR OF THE DETAILS OF THE
PROPOSED AMENDMENT AND THE OUTCOME OF THE REVIEW RELEVANT TO THE PROPOSED
AMENDMENT.  THE CONTRACTOR AGREES TO NEGOTIATE WITH THE PRINCIPAL TO AGREE THE
PROPOSED AMENDMENT OR SUCH OTHER CHANGE AS WILL ENSURE THAT THE DATA GATHERING
AND MEASUREMENT OF KPIS, BENCHMARKS, BENCHMARK VALUES AND THE PERFORMANCE
STANDARDS PROVIDE A REPRESENTATIVE MODEL OF THE INTENDED OVERALL PERFORMANCE OF
THE SOLUTION AND THE INITIAL SERVICES AND THE CORE SERVICES WITHOUT MAKING A
VARIATION.


 


(C)                 IF THE PARTIES DO NOT AGREE ON THE PROPOSED AMENDMENT OR
OTHER CHANGE WITHIN 20 BUSINESS DAYS OF RECEIPT OF THE NOTICE BY THE CONTRACTOR,
THE PRINCIPAL OR CONTRACTOR MAY REFER THE DISPUTE OR DIFFERENCE TO THE DISPUTE
RESOLUTION PROCEDURES TO DETERMINE THE PROPOSED AMENDMENT OR SUCH OTHER CHANGE
AS WILL ENSURE THAT THE DATA GATHERING AND MEASUREMENT OF KPIS, BENCHMARKS,
BENCHMARK VALUES AND THE PERFORMANCE STANDARDS PROVIDE A REPRESENTATIVE MODEL OF
THE INTENDED OVERALL PERFORMANCE OF THE SOLUTION AND THE INITIAL SERVICES AND
THE CORE SERVICES WITHOUT MAKING A VARIATION.


 


28.5             AFC SYSTEM PERFORMANCE


 


(A)                 THE PRINCIPAL AND THE CONTRACTOR ACKNOWLEDGE THAT:


 

(I)                  THE CONTRACTOR IS RESPONSIBLE FOR NTS TRANSITION AND FOR
MANAGING THE NTS TRANSITION PLAN UNDER THIS AGREEMENT; AND

 

(II)                 OLT IS RESPONSIBLE FOR MANAGING THE AFC TRANSITION PLAN
UNDER THE TRANSITION DEED.

 


(B)                 OLT HAS OBLIGATIONS UNDER THE CONSOLIDATED SERVICE CONTRACT
IN RELATION TO THE PERFORMANCE LEVELS OF THE AFC SYSTEM.  IN PARTICULAR, OLT
MUST MEET OR EXCEED THE AFC SYSTEM PERFORMANCE LEVELS AND IS LIABLE TO PAY THE
AFC SYSTEM COMPENSATION PAYMENTS IF THE AFC SYSTEM PERFORMANCE LEVELS ARE NOT
MET OR EXCEEDED.


 


(C)                 THE PRINCIPAL HAS ADVISED THE CONTRACTOR THAT OLT HAS AGREED
TO FACILITATE NTS TRANSITION BY COMPLYING WITH OLT’S OBLIGATIONS UNDER THE
TRANSITION DEED WHICH INCLUDE:


 

(I)                  ALLOWING THE PRINCIPAL AND THE CONTRACTOR TO USE OR MODIFY
THE AFC EQUIPMENT OR AFC SOFTWARE; AND

 

(II)                 TO ENTER INTO AND COMPLY WITH THE AFC TRANSITION PLAN.

 


(D)                 DURING THE NTS SOLUTION REQUIREMENTS PHASE, THE CONTRACTOR
WILL DEVELOP THE NTS TRANSITION PLAN IN ACCORDANCE WITH CLAUSE 12.4.  THE NTS
TRANSITION PLAN WILL INCLUDE:


 

(I)                  FULL DETAILS OF ALL TRANSITION REQUIREMENTS AND COOPERATION
REASONABLY REQUIRED TO BE PROVIDED BY OLT FOR NTS TRANSITION AND REQUIRED TO BE
INCORPORATED IN THE AFC TRANSITION PLAN;

 

116

--------------------------------------------------------------------------------


 

(II)                 THE TIMETABLE FOR THE UNDERTAKING OF ACTIVITIES UNDER THE
NTS TRANSITION PLAN;

 

(III)                THE PRINCIPAL’S REQUIREMENTS AND THE CONTRACTOR’S APPROACH
TO INSTALLATION AND IMPLEMENTATION OF THE SOLUTION DURING THE NTS TRANSITION
PLAN; AND

 

(IV)               ANALYSIS OF REASONABLY KNOWN LIKELY IMPACTS OF THE ACTIVITIES
TO BE UNDERTAKEN AS PART OF NTS TRANSITION, UPON THE AFC SYSTEM.

 


(E)                 THE CONTRACTOR MUST ASSIST THE PRINCIPAL TO REVIEW, FINALISE
AND AGREE ON THE REQUIREMENTS AND COOPERATION REFERRED TO IN CLAUSE
28.5(D)(I) TO BE INCLUDED IN THE AFC TRANSITION PLAN.  THE PRINCIPAL IS NOT
OBLIGED TO AGREE ON SUCH REQUIREMENTS AND COOPERATION, AND ACCORDINGLY HAS THE
DISCRETION TO REJECT THE NTS TRANSITION PLAN UNDER CLAUSE 12.4, TO THE EXTENT
THAT THE PRINCIPAL IS UNABLE TO PROCURE OLT TO AGREE TO PROVIDE SUCH
REQUIREMENTS AND COOPERATION.


 


(F)                  THE PRINCIPAL WILL PROCURE OLT TO UNDERTAKE AN ANALYSIS OF
REASONABLY KNOWN LIKELY IMPACTS OF THE ACTIVITIES TO BE UNDERTAKEN AS PART OF
NTS TRANSITION, UPON THE AFC SYSTEM.  A COPY OF THE ANALYSIS WILL BE PROVIDED TO
THE CONTRACTOR.


 


(G)                 THE PRINCIPAL AGREES THAT A FAILURE BY OLT TO COMPLY WITH
THE AFC TRANSITION PLAN WILL BE DEEMED TO BE THE OCCURRENCE OF AN ACCESS EVENT.


 


(H)                 IF THE CONTRACTOR IS OR BECOMES AWARE, OR OUGHT REASONABLY
TO BE AWARE, THAT ANY PART OF NTS TRANSITION HAS OR MAY HAVE ANY ADVERSE OR
NEGATIVE IMPACT ON THE AFC SYSTEM OR ON OLT MEETING OR EXCEEDING THE AFC SYSTEM
PERFORMANCE LEVELS, THE CONTRACTOR MUST PROVIDE THE PRINCIPAL WITH DETAILS,
EITHER IN THE IMPACT ANALYSIS FORMING PART OF THE NTS TRANSITION PLAN OR BY
SEPARATE NOTICE, OF THE RELEVANT ACTIVITIES OR ACTIONS TO BE UNDERTAKEN BY THE
CONTRACTOR AND THE NATURE OF THE POTENTIAL ADVERSE OR NEGATIVE IMPACT TO THE AFC
SYSTEM OR THE AFC SYSTEM PERFORMANCE LEVELS (AS THE CASE MAY BE) AND MUST NOT
IMPLEMENT THAT PART OF NTS TRANSITION EXCEPT WITH THE PRIOR APPROVAL OF THE
PRINCIPAL.  IF THE IMPACT IS SET OUT IN THE IMPACT ANALYSIS FORMING PART OF THE
NTS TRANSITION PLAN, THE FINALISATION OF THE NTS TRANSITION PLAN IN ACCORDANCE
WITH CLAUSE 12.4 TO THE SATISFACTION OF THE PRINCIPAL IS DEEMED TO CONSTITUTE
THE PRIOR APPROVAL OF THE PRINCIPAL.


 


(I)                  THE CONTRACTOR:


 

(I)                  WILL CARRY OUT NTS TRANSITION, OTHER THAN THAT PART OF NTS
TRANSITION SPECIFICALLY APPROVED BY THE PRINCIPAL UNDER CLAUSE 28.5(G), SO AS
NOT TO HAVE ANY ADVERSE OR NEGATIVE IMPACT ON THE AFC SYSTEM;

 

(II)                 WILL CARRY OUT NTS TRANSITION SO AS TO MINIMISE ANY ADVERSE
OR NEGATIVE IMPACT ON OLT MEETING OR EXCEEDING THE AFC SYSTEM PERFORMANCE
LEVELS; AND

 

(III)                WILL NOT USE OR MODIFY ANY AFC EQUIPMENT OR AFC SOFTWARE IN
REVENUE SERVICE OTHER THAN IN ACCORDANCE WITH THE NTS TRANSITION PLAN.

 


(J)                  IF AS A RESULT OF NTS TRANSITION, OLT IS ENTITLED UNDER
CLAUSE 17 OF THE TRANSITION DEED TO EXCLUDE ANY ADVERSE OR NEGATIVE IMPACT ON
THE AFC SYSTEM OR AFC SYSTEM PERFORMANCE LEVELS:


 

(I)                  THE PRINCIPAL WILL GIVE THE CONTRACTOR WRITTEN NOTICE OF
THE AMOUNT OF THE REDUCTION IN THE AFC SYSTEM COMPENSATION PAYMENTS REASONABLY
DETERMINED BY THE PRINCIPAL TO BE A RESULT OF NTS TRANSITION AND WHICH WOULD
HAVE BEEN PAYABLE BY OLT IF CLAUSE 17 OF THE TRANSITION DEED

 

117

--------------------------------------------------------------------------------


 

HAD NOT APPLIED, TO THE EXTENT THAT IT IS NOT ATTRIBUTABLE TO A FAILURE BY OLT
TO COMPLY WITH THE AFC TRANSITION PLAN (“REDUCTION AMOUNT”);

 

(II)                 SUBJECT TO ANY OBLIGATIONS IN RELATION TO CONFIDENTIALITY,
IF REQUESTED BY THE CONTRACTOR, THE PRINCIPAL WILL GIVE THE CONTRACTOR ALL
INFORMATION REASONABLY REQUIRED BY THE CONTRACTOR TO VERITY THE PRINCIPAL’S
CALCULATION OF THE REDUCTION AMOUNT;

 

(III)                SUBJECT TO CLAUSE 28.5(K), THE CONTRACTOR MUST PAY THE
PRINCIPAL THE REDUCTION AMOUNT; AND

 

(IV)               SUBJECT TO CLAUSE 28.5(K), THE REDUCTION AMOUNT IS A DEBT DUE
AND PAYABLE BY THE CONTRACTOR TO THE PRINCIPAL WITHIN 20 BUSINESS DAYS OF THE
NOTICE GIVEN BY THE PRINCIPAL UNDER CLAUSE 28.5(J)(I).

 


(K)                 THE REDUCTION AMOUNT IN EACH MONTH, SHALL NOT EXCEED $[**].


 


29.                LEGAL AND FINANCIAL RELATIONSHIPS


 


29.1             LEGAL RELATIONSHIPS


 


(A)                 A CARDHOLDER WILL BE ENTITLED TO USE VALUE LOADED ONTO THE
VICTORIAN SMARTCARD APPLICATION AS REDEMPTION FOR SERVICES PROVIDED BY THE
OPERATORS IN ACCORDANCE WITH THIS AGREEMENT, INCLUDING THE REQUIREMENTS DOCUMENT
AND ANY SOLUTION DOCUMENTATION, BUT WILL NOT HAVE ANY INTEREST IN MONEY
REPRESENTED BY VALUE LOADED BY THAT CARDHOLDER ONTO THE VICTORIAN SMARTCARD
APPLICATION.


 


(B)                 A CARDHOLDER WILL NOT BE ENTITLED TO REDEEM VALUE LOADED
ONTO THE VICTORIAN SMARTCARD APPLICATION FOR CASH UNLESS THE CARDHOLDER ALSO
FORFEITS HIS OR HER SMARTCARD AND ANY ACCOUNT ASSOCIATED WITH THAT SMARTCARD IS
CLOSED.


 


29.2             ENTITLEMENT TO FLOATS


 

The Principal will own the Float.  The Float must be held in a bank account
owned by the Principal.

 


29.3             CONTRACTUAL RELATIONSHIPS


 

The Contractor must ensure that all contractual relationships in relation to the
Solution reflect this clause 29.

 


29.4             PAYMENT SYSTEMS (REGULATION) ACT 1998 AND BANKING ACT 1959


 


(A)                 THE CONTRACTOR AGREES:


 

(I)                  SUBJECT TO CLAUSE 5, TO ENSURE THAT THE SOLUTION COMPLIES
WITH THE PAYMENT SYSTEMS (REGULATION) ACT 1998 (CTH) AND THE BANKING ACT 1959
(CTH);

 

(II)                 SUBJECT TO CLAUSE 5, TO COMPLY WITH THE TERMS OF THE
PAYMENT SYSTEMS (REGULATION) ACT 1998 (CTH) AND THE BANKING ACT 1959 (CTH) AS
THEY APPLY TO THE CONTRACTOR, AND THE OPERATION OF THE SOLUTION;

 

(III)                SUBJECT TO CLAUSE 5, TO COMPLY WITH ANY REQUIREMENTS WHICH
ARE REQUIRED IN ORDER FOR THE PRINCIPAL OR THE OPERATORS TO COMPLY WITH THE
PAYMENT SYSTEMS (REGULATION) ACT 1998 (CTH) AND THE BANKING ACT 1959 (CTH);

 

118

--------------------------------------------------------------------------------


 

(IV)               TO PROVIDE ALL REASONABLE ASSISTANCE TO ENABLE THE PRINCIPAL
AND THE OPERATORS TO COMPLY WITH THE PAYMENT SYSTEMS (REGULATION) ACT 1998 (CTH)
AND THE BANKING ACT 1959 (CTH).

 


(B)                 WITHOUT DEROGATING FROM CLAUSE 29.4(A), THE PARTIES AGREE
AND ACKNOWLEDGE THAT TO THE EXTENT THAT THE SOLUTION IS A PURCHASED PAYMENT
FACILITY FOR THE PURPOSE OF THE PAYMENT SYSTEMS (REGULATION) ACT 1998 (CTH), THE
PRINCIPAL IS THE HOLDER OF STORED VALUE AND THAT THE PRINCIPAL CAN ASSIGN,
NOVATE OR OTHERWISE TRANSFER THE BENEFIT OF ALL OR ANY OF ITS OBLIGATIONS AS THE
HOLDER OF STORED VALUE OR ITS RIGHTS OR OBLIGATIONS AS THE HOLDER OF STORED
VALUE IN ACCORDANCE WITH CLAUSE 45.2.


 


29.5             UNCLAIMED MONEYS


 

If any stored value on a Victorian Smartcard Application is subject to the
Unclaimed Moneys Act 1962 (Vic) as amended by the Unclaimed Moneys (Amendment)
Act 2004 (Vic), the Contractor agrees to:

 


(A)                 COMPLY WITH THAT ACT AND ANY REGULATIONS MADE PURSUANT TO
IT, INCLUDING:


 

(I)                  ENTERING ALL UNCLAIMED MONEYS IN A REGISTER KEPT AT THE
CONTRACTOR’S PRINCIPAL OFFICE OR PLACE OF BUSINESS IN VICTORIA IN THE PRESCRIBED
FORM;

 

(II)                 WHERE APPLICABLE, ADVERTISING ENTRIES IN THE REGISTER IN
THE GOVERNMENT GAZETTE AT THE TIMES AND IN THE MANNER DETERMINED BY THE
REGISTRAR OF UNCLAIMED MONEYS; AND

 

(III)                PAYING ANY UNCLAIMED MONEY TO THE REGISTRAR OF UNCLAIMED
MONEYS TO BE PLACED IN THE CONSOLIDATED FUND;

 


(B)                 DESIGN THE SOLUTION TO OPERATE AND ENSURE THE SOLUTION
OPERATES IN COMPLIANCE WITH THAT ACT AND IN A MANNER WHICH ALLOWS THE PRINCIPAL
AND THE OPERATORS TO COMPLY WITH THEIR OBLIGATIONS (IF ANY) UNDER THAT ACT;


 


(C)                 PROVIDE ALL REASONABLE ASSISTANCE TO ENABLE THE PRINCIPAL
AND THE OPERATORS TO COMPLY WITH THEIR OBLIGATIONS (IF ANY) UNDER THAT ACT.


 


29.6             AUDIT TRAIL


 

In addition to meeting the requirements imposed by this agreement including the
Requirements Document, the Contractor must implement and maintain appropriate
system capabilities to log and preserve an audit trail for all material events
occurring as part of transactions involving Cardholders.  The Contractor will
provide a record of those audit events relating to the Initial Services and Core
Services to the Principal’s Representative in a mutually agreed format on a
monthly basis.

 


29.7             RECONCILIATION


 

To the extent that during the Core Services Term there are reconciliation
discrepancies in the Solution:

 


(A)                 RESULTING IN A LOSS OF CASH OR VALUE; OR


 


(B)                 CAUSED BY A FAILURE BY THE CONTRACTOR TO COMPLY WITH THE
SOLUTION DOCUMENTATION, AND


 

excluding reconciliation discrepancies arising as a result of services not
provided by the Contractor or a person providing services on behalf of the
Contractor, the Contractor:

 

119

--------------------------------------------------------------------------------


 


(C)                 IS LIABLE TO PAY TO THE PRINCIPAL ANY SHORTFALL RESULTING
FROM THOSE RECONCILIATION DISCREPANCIES, SUBJECT TO ITS LIABILITY FOR SUCH
SHORTFALL IN ANY MONTH NOT EXCEEDING $[**] PER MONTH; AND


 


(D)                 TO THE EXTENT THAT PAYMENTS UNDER PARAGRAPH (C) ARE MADE,
WILL NOT BE FURTHER LIABLE FOR ANY SERVICE CHARGE ADJUSTMENTS FOR FAILURE TO
MEET THE PERFORMANCE REQUIREMENTS IN RESPECT OF SUCH RECONCILIATION
DISCREPANCIES.


 


30.                INTELLECTUAL PROPERTY


 


30.1             WARRANTY BY CONTRACTOR


 

The Contractor represents and warrants that:

 


(A)                 IT HAS ALL APPROPRIATE LICENCES OF OR TITLE TO ALL
INTELLECTUAL PROPERTY THAT IS REQUIRED BY IT FOR THE PURPOSE OF ITS OBLIGATIONS
UNDER THIS AGREEMENT;


 


(B)                 ANY OTHER ENTITY THAT PERFORMS OBLIGATIONS UNDER THIS
AGREEMENT ON BEHALF OF THE CONTRACTOR HAS ALL APPROPRIATE LICENCES OF OR TITLE
TO ALL INTELLECTUAL PROPERTY THAT IS REQUIRED FOR THAT PURPOSE;


 


(C)                 THE DEVELOPED INTELLECTUAL PROPERTY, THE LICENSED
INTELLECTUAL PROPERTY, THE INTELLECTUAL PROPERTY IN THE THIRD PARTY SOFTWARE AND
THE EQUIPMENT IP ARE ALL THE INTELLECTUAL PROPERTY THAT IS REQUIRED TO DESIGN,
DEVELOP, INTEGRATE, INSTALL, TEST, IMPLEMENT, OPERATE, REPLACE, MAINTAIN,
REFURBISH, EXTEND, UPGRADE OR MODIFY THE SOLUTION, OR ANY PART OF IT, AT ANY
TIME;


 


(D)                 IT HAS AUTHORITY TO GRANT, ASSIGN OR LICENCE (AS THE CASE
MAY BE) ALL INTELLECTUAL PROPERTY RIGHTS GRANTED TO THE PRINCIPAL UNDER THIS
AGREEMENT;


 


(E)                 EVERY ITEM OF THE SOFTWARE USED OR TO BE USED IN THE
SOLUTION IS CONTAINED IN THE LIST OF SOFTWARE OR LATER IDENTIFIED IN ACCORDANCE
WITH CLAUSE 30.8(E); AND


 


(F)                  IT HAS THE AUTHORITY TO UNDERTAKE THE OBLIGATIONS
CONCERNING THE THIRD PARTY SOFTWARE AND EQUIPMENT IP CONTAINED IN CLAUSES 30.10
AND 30.11.


 


30.2             CONTRACTOR’S INDEMNITY


 


(A)                 SUBJECT TO CLAUSE 30.2(F), THE CONTRACTOR WILL INDEMNIFY THE
PRINCIPAL AND THE OPERATORS AND ANYONE RECEIVING A RIGHT THROUGH THE PRINCIPAL
TO EXERCISE ANY INTELLECTUAL PROPERTY ASSIGNED, GRANTED OR LICENSED TO THE
PRINCIPAL UNDER THIS AGREEMENT AND ANY OF THEIR OFFICERS, EMPLOYEES, AGENTS AND
CONTRACTORS AGAINST:


 

(I)                  ALL CLAIMS WHICH MAY BE BROUGHT OR MADE AGAINST EITHER OR
BOTH OF THE PRINCIPAL AND ANY OPERATOR BY ANY PERSON IN RESPECT OF:

 

A.                 ANY ALLEGED INFRINGEMENT OF INTELLECTUAL PROPERTY BY THE
CONTRACTOR, ITS SUBCONTRACTORS OR ANY OF THEIR OFFICERS, EMPLOYEES, AGENTS,
CONTRACTORS, SUB-LICENSEES, OR ASSIGNEES OR ANY RELATED BODY CORPORATE IN THE
COURSE OF, OR INCIDENTAL TO PERFORMING ANY OBLIGATIONS UNDER THIS AGREEMENT OR
IN THE COURSE OF, OR INCIDENTAL TO, EXERCISING THE INTELLECTUAL PROPERTY THE
SUBJECT OF THE LICENCES GRANTED UNDER CLAUSE 30.5(C) ;

 

B.                  ANY ALLEGED INFRINGEMENT OF INTELLECTUAL PROPERTY BY THE USE
BY THE PRINCIPAL OR ANY OPERATOR OF ANY INTELLECTUAL PROPERTY THAT IS ASSIGNED
OR LICENSED TO THE PRINCIPAL UNDER CLAUSES 30.4

 

120

--------------------------------------------------------------------------------


 

OR 30.5 OF THIS AGREEMENT EXCEPT TO THE EXTENT THAT THE CLAIM ARISES OUT OF ANY
MODIFICATION (OTHER THAN THE ACT ITSELF OF MODIFYING) TO THE INTELLECTUAL
PROPERTY WITHOUT THE PRIOR WRITTEN CONSENT OF THE CONTRACTOR (SUCH CONSENT NOT
TO BE UNREASONABLY WITHHELD OR DELAYED); AND

 

(II)                 ANY COSTS, EXPENSES, OR DAMAGES (INCLUDING LEGAL FEES ON AN
INDEMNITY BASIS) THAT MAY BE SUFFERED OR INCURRED BY THE PRINCIPAL OR ANY
OPERATOR IN CONNECTION WITH ANY SUCH CLAIM,

 

except to the extent that such claim is caused by a breach of this agreement by
the Principal.

 


(B)                 THE CONTRACTOR IS NOT LIABLE TO INDEMNIFY THE PARTIES
INDEMNIFIED AS PROVIDED IN THIS CLAUSE 30.2 TO THE EXTENT THAT THE CLAIM, COSTS,
EXPENSES OR DAMAGES RESULTS FROM ANY ACTIONS TAKEN, DEFENDED OR COMPROMISED BY A
PARTY INDEMNIFIED AFTER HAVING BECOME AWARE OF THE CLAIM.


 


(C)                 A PARTY INDEMNIFIED MUST, AS SOON AS IS REASONABLY
PRACTICABLE AFTER IT BECOMES AWARE OF A CLAIM:


 

(I)                  NOTIFY THE CONTRACTOR IN WRITING OF THE ALLEGED
INFRINGEMENT;

 

(II)                 GIVE THE CONTRACTOR AT THE TIME OF NOTIFICATION THE OPTION
TO CONDUCT THE DEFENCE OF THE CLAIM; AND

 

(III)                PROVIDE THE CONTRACTOR (AT THE CONTRACTOR’S EXPENSE) WITH
REASONABLE ASSISTANCE IN CONDUCTING THE DEFENCE OF SUCH CLAIM.

 


(D)                 CLAUSE 30.2(B) AND CLAUSE 30.2(C)(II) DO NOT APPLY WHERE:


 

(I)                  INTERLOCUTORY PROCEEDINGS ARE COMMENCED AGAINST A PARTY
INDEMNIFIED ON AN URGENT BASIS;

 

(II)                 THE PARTY INDEMNIFIED REASONABLY CONSIDERS THAT THERE IS
INSUFFICIENT TIME TO NOTIFY THE CONTRACTOR AND FOR THE CONTRACTOR TO COMMENCE
DEFENCE OF SUCH PROCEEDINGS ON BEHALF OF THE PARTY INDEMNIFIED;

 

(III)                THE PARTY INDEMNIFIED INITIALLY DEFENDS SUCH PROCEEDINGS;
AND

 

(IV)               AS SOON AS PRACTICABLE AFTER THE COMMENCEMENT OF THE
PROCEEDINGS GIVES THE CONTRACTOR THE OPTION TO CONDUCT THE DEFENCE OF SUCH
PROCEEDINGS.

 


(E)                 CLAUSE 30.2(C)(II) DOES NOT APPLY TO CLAIMS WHICH WOULD OR
MAY PREVENT THE CONTINUED OPERATION OF THE SOLUTION AND THE PARTY INDEMNIFIED:


 

(I)                  TO THE EXTENT REASONABLY PRACTICABLE, CONSULTS IN GOOD
FAITH WITH THE CONTRACTOR WITH RESPECT TO SUCH CLAIMS; AND

 

(II)                 DOES NOT IN THE COURSE OF DEFENDING OR COMPROMISING SUCH
CLAIMS MAKE ADMISSIONS WHICH MAY MATERIALLY AFFECT THE VALIDITY OF THE LICENSED
INTELLECTUAL PROPERTY WITHOUT THE WRITTEN CONSENT OF THE CONTRACTOR (SUCH
CONSENT NOT TO BE UNREASONABLY WITHHELD).

 


(F)                  TO THE EXTENT THAT THE INDEMNITY IN CLAUSE 30.2(A) APPLIES
TO CLAIMS, COSTS, EXPENSES OR DAMAGES FOR PATENT INFRINGEMENT CLAIMS, THAT
INDEMNITY IS LIMITED TO CLAIMS, COSTS, EXPENSES OR DAMAGES FOR PATENT
INFRINGEMENTS BY THE PRINCIPAL, CONTRACTORS OF THE PRINCIPAL PROVIDING SERVICES
TO THE PRINCIPAL, OR BY GOVERNMENTAL AGENCIES

 

121

--------------------------------------------------------------------------------


 


RECEIVING A RIGHT THROUGH THE PRINCIPAL TO EXERCISE ANY INTELLECTUAL PROPERTY
ASSIGNED, GRANTED OR LICENSED TO THE PRINCIPAL UNDER THIS AGREEMENT, TO THE
EXTENT THE CLAIMS RELATE TO:


 

(I)                  AUTOMATED FARE COLLECTION;

 

(II)                 MICROPAYMENT PROCESSING; OR

 

(III)                BUSINESS PROCESSES USED AT ANY TIME BY THE CONTRACTOR IN
CARRYING OUT THE WORK.

 


30.3             CONTRACTOR TO RECTIFY INFRINGEMENTS


 

Notwithstanding clauses 30.1 and 30.2, if as a result of any alleged
infringement or threatened infringement of Intellectual Property rights the
Principal, Operator, Contractor, or any other entity performing Work is stopped
(whether by court order or otherwise) from exercising Intellectual Property it
had been exercising or was proposing to exercise to perform the Work, the
Contractor, at the Contractor’s sole cost and expense must:

 


(A)                 SECURE FOR THE PRINCIPAL THE RIGHT TO CONTINUE EXERCISING
SUCH INTELLECTUAL PROPERTY; OR


 


(B)                 REPLACE SUCH INTELLECTUAL PROPERTY WITH NON-INFRINGING
INTELLECTUAL PROPERTY; OR


 


(C)                 MODIFY ANY MATERIALS, DEVICE OR OTHER EQUIPMENT, SOFTWARE OR
PROCESSES SO THAT THEY BECOME NON- INFRINGING OR REMOVE ANY MATERIALS, DEVICE OR
OTHER EQUIPMENT, SOFTWARE OR PROCESSES THAT ARE INFRINGING AND REFUND SUMS PAID
FOR THEM WITHOUT PREJUDICE TO ANY OTHER RIGHTS OF THE PRINCIPAL.


 

If the amount of time necessary to proceed with one of these options is deemed
excessive by the Principal, the Principal may direct the Contractor to select
another option and the Contractor must comply with that direction.

 


30.4             RIGHTS GRANTED TO THE PRINCIPAL


 


(A)                 THE CONTRACTOR GRANTS TO THE PRINCIPAL A PERMANENT,
IRREVOCABLE, ROYALTY-FREE, NON-EXCLUSIVE LICENCE TO EXERCISE THE LICENSED
INTELLECTUAL PROPERTY.  THE PRINCIPAL MAY EXERCISE:


 

(I)                  IN THE TERRITORY, THE LICENSED INTELLECTUAL PROPERTY
INCLUDING THAT PART OF THE LICENSED INTELLECTUAL PROPERTY WHICH IS INTELLECTUAL
PROPERTY IN THE SOLUTION DOCUMENTATION;

 

(II)                 ANYWHERE OUTSIDE THE TERRITORY, THAT PART OF THE LICENSED
INTELLECTUAL PROPERTY WHICH IS INTELLECTUAL PROPERTY IN THE SOLUTION
DOCUMENTATION, PROVIDED THAT SUCH EXERCISE IS NOT, AT THE TIME OF SUCH EXERCISE,
TO THE COMPETITIVE DETRIMENT OF THE CONTRACTOR OR FOR THE PURPOSE OF
COMMERCIALISING SUCH INTELLECTUAL PROPERTY.

 


(B)                 THE LICENCE GRANTED IN CLAUSE 30.4(A):


 

(I)                  ARISES IN RESPECT OF:

 

A.                 EACH COMPONENT OF THE LICENSED INTELLECTUAL PROPERTY UPON
PAYMENT BY THE PRINCIPAL OF THE AMOUNT PAYABLE AT THE END OF THE PHASE WHICH
PAYMENT INCLUDES THAT COMPONENT; AND

 

122

--------------------------------------------------------------------------------


 

B.                  THE LICENSED INTELLECTUAL PROPERTY, TO THE EXTENT THAT IT
HAS NOT ALREADY ARISEN UNDER 30.4(B)(I)A, UPON PAYMENT BY THE PRINCIPAL OF THE
AMOUNT PAYABLE AT THE END OF THE NTS OPERATIONAL PROVING PHASE,

 

however if the Principal makes the payment referred to in clause 30.5(b), that
licence arises in respect of all the Licensed Intellectual Property which:

 

1)                  SUBSISTS IN THE SOLUTION;

 

2)                  COMPRISES THE ESCROW MATERIAL; AND

 

3)                  IS SOFTWARE WHICH IS USED BY, OR ON BEHALF OF, THE
CONTRACTOR TO INTERFACE THE INITIAL SERVICES OR THE CORE SERVICES WITH THE
SOLUTION,

 

as it stands at that date (provided that, for the avoidance of doubt, the
release of such Escrow Material will remain governed by clause 30.6);

 

(II)                 MAY BE SUB-LICENSED, PROVIDED THAT THE PRINCIPAL SHALL BE
LIABLE TO THE CONTRACTOR FOR ALL ACTS OR OMISSIONS OF THE SUB-LICENSEE IN
RELATION TO THE LICENSED INTELLECTUAL PROPERTY AS IF THEY WERE ACTS OR OMISSIONS
OF THE PRINCIPAL; AND

 

(III)                WILL SURVIVE EXPIRY OF THIS AGREEMENT AND TERMINATION OF
THIS AGREEMENT ON ANY BASIS.

 


30.5             DEVELOPED INTELLECTUAL PROPERTY


 


(A)                 ALL DEVELOPED INTELLECTUAL PROPERTY WILL BE OWNED BY THE
PRINCIPAL.  THE OWNERSHIP OF:


 

(I)                  [**]% OF EACH COMPONENT OF THE DEVELOPED INTELLECTUAL
PROPERTY VESTS IN THE PRINCIPAL ON THE DATE OF PAYMENT BY THE PRINCIPAL OF THE
AMOUNT PAYABLE AT THE END OF THE PHASE IN WHICH THAT PART OF THE SOLUTION IN
WHICH THE RELEVANT COMPONENT OF THE DEVELOPED INTELLECTUAL PROPERTY SUBSISTS HAS
BEEN CREATED; AND

 

(II)                 [**]% OF THE DEVELOPED INTELLECTUAL PROPERTY TO THE EXTENT
THAT IT HAS NOT ALREADY VESTED UNDER CLAUSE 30.5(A)(I) VESTS IN THE PRINCIPAL ON
THE DATE OF PAYMENT BY THE PRINCIPAL OF THE AMOUNT PAYABLE AT THE END OF THE NTS
OPERATIONAL PROVING PHASE.

 


(B)                 IN RELATION TO ANY DEVELOPED INTELLECTUAL PROPERTY PARTIALLY
OWNED BY THE PRINCIPAL UNDER CLAUSE 30.5(A), AT ANY TIME PRIOR TO THE DATE OF
PAYMENT BY THE PRINCIPAL OF THE AMOUNT PAYABLE AT THE END OF THE NTS OPERATIONAL
PROVING PHASE, THE PRINCIPAL MAY MAKE A PAYMENT OF THE LESSER OF:


 

(I)                  [**]% OF THE VALUE OF THE COMPONENTS OF THAT DEVELOPED
INTELLECTUAL PROPERTY; AND

 

(II)                 $[**],

 

in which case the remaining [**]% of that Developed Intellectual Property vests
in the Principal.

 

123

--------------------------------------------------------------------------------


 


(C)                 THE PRINCIPAL GRANTS TO THE CONTRACTOR AND ITS
SUB-CONTRACTORS A NON-EXCLUSIVE, ROYALTY FREE LICENCE DURING THE TERM TO
EXERCISE SUCH OF THE INTELLECTUAL PROPERTY REFERRED TO IN CLAUSES 30.5(A),
30.13(A) AND 30.14 AS THE CONTRACTOR AND ITS SUB-CONTRACTORS REASONABLY REQUIRES
TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT.


 


(D)                 THE PRINCIPAL GRANTS TO THE CONTRACTOR A LICENCE TO EXERCISE
THE DEVELOPED INTELLECTUAL PROPERTY OUTSIDE THE TERRITORY (“THE CONTRACTOR
LICENCE”) ON THE FOLLOWING TERMS:


 

(I)                  THE CONTRACTOR LICENCE IS EXCLUSIVE;

 

(II)                 THE CONTRACTOR LICENCE IS PERMANENT AND IRREVOCABLE;

 

(III)                DURING THE TERM, THE CONTRACTOR MUST PAY THE PRINCIPAL
$[**] EACH TIME:

 

A.                 ALL OR ANY PART OF THE DEVELOPED INTELLECTUAL PROPERTY OR
LICENSED INTELLECTUAL PROPERTY IS INSTALLED OUTSIDE THE TERRITORY OTHER THAN ON
A DEVELOPMENT ENVIRONMENT;  OR

 

B.                  THE CONTRACTOR OR ANY OF ITS RELATED BODIES CORPORATE
SUPPLIES THE WHOLE OR A SUBSTANTIAL PART OF A TRANSIT TICKETING SYSTEM OR MICRO
PAYMENTS SYSTEM OUTSIDE THE TERRITORY OF THE SAME OR SIMILAR NATURE TO THE
SOLUTION;

 

(IV)               THE PRINCIPAL MAY, THROUGH AN INDEPENDENT AUDITOR REASONABLY
ACCEPTABLE TO THE CONTRACTOR, AUDIT THE RECORDS OF THE CONTRACTOR TO ASCERTAIN
IF THE CONTRACTOR HAS COMPLIED WITH ITS OBLIGATIONS UNDER PARAGRAPHS (III) AND
(VI);

 

(V)                THE CONTRACTOR MUST NOTIFY THE PRINCIPAL IF ANY CLAIM IS OR
IS LIKELY TO BE BROUGHT AGAINST IT, ITS SUBCONTRACTORS OR ANY OF THEIR OFFICERS,
EMPLOYEES, AGENTS, CONTRACTORS, SUB-LICENSEES OR ASSIGNEES OR ANY RELATED BODY
CORPORATE IN THE COURSE OF, OR INCIDENTAL TO, EXERCISING THE INTELLECTUAL
PROPERTY THE SUBJECT OF THE CONTRACTOR LICENCE;

 

(VI)               THE CONTRACTOR LICENCE MAY BE SUBLICENSED TO ANY ENTITY THE
CONTRACTOR THINKS APPROPRIATE WITH WHOM THE CONTRACTOR ENTERS INTO A VALID
ENFORCEABLE AGREEMENT WHICH REQUIRES THE SUBLICENSEE TO TAKE REASONABLE SECURITY
PRECAUTIONS TO PREVENT UNAUTHORISED COPYING, USE OR DISCLOSURE OF THE
INTELLECTUAL PROPERTY BEING SUBLICENSED; AND

 

(VII)              EXCEPT WHERE A SUB-LICENCE IS GRANTED TO A SUB-CONTRACTOR OF
THE CONTRACTOR TO UNDERTAKE WORK FOR OR PROVIDE SERVICES TO THE CONTRACTOR, THE
CONTRACTOR SHALL GIVE THE PRINCIPAL NOTICE OF THE FACT OF ENTERING INTO A
SUBLICENSE, THE IDENTITY AND CONTACT DETAILS OF THE SUBLICENSEE AND THE PURPOSE
OF THE SUBLICENSE AS SOON AS IS REASONABLY PRACTICAL AFTER THE SUBLICENSE IS
ENTERED INTO.

 


(E)                 DURING THE TERM, THE CONTRACTOR MUST SUPPLY SOFTWARE
UPGRADES AND ENHANCEMENTS, INCORPORATING ALL IMPROVEMENTS AND FUNCTIONALITY
DEVELOPED BY OR ON BEHALF OF THE CONTRACTOR OR ITS RELATED BODIES CORPORATE FOR
SYSTEMS OUTSIDE THE TERRITORY AND RELEVANT TO THE SOLUTION, TO THE PRINCIPAL
FREE OF CHARGE.


 


(F)                  THE CONTRACTOR MUST, IN CONSULTATION WITH THE PRINCIPAL,
TAKE SUCH REASONABLE STEPS AS THE PRINCIPAL REASONABLY REQUESTS IN ORDER TO
CONFIRM OR MONITOR THE PRINCIPAL’S OWNERSHIP OF THE DEVELOPED INTELLECTUAL
PROPERTY.

 

124

--------------------------------------------------------------------------------


 


(G)                 THE CONTRACTOR WILL INDEMNIFY THE PRINCIPAL AGAINST ALL
CLAIMS WHICH MAY BE BROUGHT OR MADE AGAINST THE PRINCIPAL BY ANY PERSON IN
RESPECT OF:


 

(I)                  ANY ALLEGED INFRINGEMENT OF INTELLECTUAL PROPERTY ARISING
OUT OF ANY EXERCISE BY THE CONTRACTOR OF THE CONTRACTOR LICENCE; AND

 

(II)                 ANY COSTS, EXPENSES OR DAMAGES (INCLUDING LEGAL FEES ON AN
INDEMNITY BASIS) THAT MAY BE SUFFERED OR INCURRED BY THE PRINCIPAL IN CONNECTION
WITH ANY SUCH CLAIM,

 

except to the extent that such claim is caused by a breach of this agreement by
the Principal.

 


30.6             ESCROW


 


(A)                 THE CONTRACTOR MUST PRIOR TO THE PAYMENT OF THE MILESTONE
PAYMENT DUE AFTER THE COMPLETION DATE FOR THE NTS MOBILISATION PHASE, AND AT ALL
TIMES THEREAFTER, MAINTAIN A COPY OF THE ESCROW MATERIAL FOR THE CURRENT OR
PROPOSED CONFIGURATION OF THE SOLUTION, AND ITS IMMEDIATELY PRECEDING VERSION,
IN ESCROW WITH THE ESCROW AGENT ON THE TERMS OF THE ESCROW AGREEMENT.  FOR THE
PURPOSES OF THIS SUB-CLAUSE, VERSION MEANS A NEW EDITION OF THE SOFTWARE WHICH
CONTAINS SUBSTANTIAL NEW FUNCTIONALITY OR INCORPORATES SUBSTANTIAL INTERNAL
RESTRUCTURING OF THE SOFTWARE OR ANY OTHER IMPROVEMENT, MODIFICATION, FIXED,
UPDATE, ADDITIONAL ALTERATION TO SOFTWARE.


 


(B)                 SUBJECT TO PARAGRAPH (E) THE PRINCIPAL WILL BE ENTITLED, AT
NO COST TO THE PRINCIPAL, TO BE PROVIDED WITH THE ESCROW MATERIAL (EXCEPT THE
MATERIAL REFERRED TO IN PARAGRAPHS (C), (D) OR (E) OF THE DEFINITION OF ESCROW
MATERIAL) AT ANY TIME IF ANY OF THE FOLLOWING EVENTS OCCUR:


 

(I)                  THE PRINCIPAL TERMINATES THIS AGREEMENT AS PROVIDED IN
CLAUSE 42;

 

(II)                 THE TERM EXPIRES (AFTER ALL AND ANY EXTENSIONS PURSUANT TO
CLAUSE 26);

 

(III)                THE PRINCIPAL GIVES THE CONTRACTOR A WRITTEN REQUEST FOR
ESCROW MATERIAL IN ACCORDANCE WITH CLAUSE 30.6(D); OR

 

(IV)               THE PRINCIPAL TERMINATES THIS AGREEMENT AS PROVIDED IN CLAUSE
43 AFTER THE PAYMENT BY THE PRINCIPAL OF THE AMOUNT DUE UNDER THIS AGREEMENT AS
A CONSEQUENCE OF THE PRINCIPAL ISSUING A CERTIFICATE OF COMPLETION IN RESPECT OF
THE NTS OPERATIONAL PROVING PHASE.

 

Where a written request is made under clause 30.6(b)(iii), the Principal is only
entitled to be provided with that part of the Escrow Material which is the
subject of the written request. 

 


(C)                 SUBJECT TO PARAGRAPH (E), IF ANY OR ALL OF THE DEVICES
SUPPLIED BY ASCOM ARE NO LONGER MANUFACTURED BY OR ON BEHALF OF ASCOM AND:


 

(I)                  SUCH EVENT OCCURS AFTER THE TERM OF THIS AGREEMENT; OR

 

(II)                 IF SUCH EVENT OCCURS DURING THE TERM OF THIS AGREEMENT, THE
CONTRACTOR COMMITS AN EVENT OF DEFAULT IN FAILING TO SUPPORT, MAINTAIN OR SUPPLY
THOSE DEVICES IN ACCORDANCE WITH THIS AGREEMENT,

 

125

--------------------------------------------------------------------------------


 

the Principal will be entitled upon giving written notice to the Contractor, at
no cost to the Principal to be provided with that part of the material referred
to in paragraph (c) of the definition of Escrow Material.

 

(ca)                Subject to paragraph (e), if any or all of the Devices
supplied by Wayfarer are no longer manufactured by or on behalf of Wayfarer and:

 

(I)                  SUCH EVENT OCCURS AFTER THE TERM OF THIS AGREEMENT; OR

 

(II)                 IF SUCH EVENT OCCURS DURING THE TERM OF THIS AGREEMENT, THE
CONTRACTOR COMMITS AN EVENT OF DEFAULT IN FAILING TO SUPPORT, MAINTAIN OR SUPPLY
THOSE DEVICES IN ACCORDANCE WITH THIS AGREEMENT,

 

the Principal will be entitled upon giving written notice to the Contractor, at
no cost to the Principal to be provided with that part of the material referred
to in paragraph (d) of the definition of Escrow Material.

 

(cb)                Subject to paragraph (e) if any or all of the Devices
supplied by Gunnebo are no longer manufactured by or on behalf of Gunnebo and:

 

(I)                  SUCH EVENT OCCURS AFTER THE TERM OF THIS AGREEMENT; OR

 

(II)                 IF SUCH EVENT OCCURS DURING THE TERM OF THIS AGREEMENT, THE
CONTRACTOR COMMITS AN EVENT OF DEFAULT IN FAILING TO SUPPORT, MAINTAIN OR SUPPLY
THOSE DEVICES IN ACCORDANCE WITH THIS AGREEMENT,

 

the Principal will be entitled upon giving written notice to the Contractor, at
no cost to the Principal to be provided with that part of the material referred
to in paragraph (e) of the definition of Escrow Material.

 


(D)                 A WRITTEN REQUEST UNDER CLAUSE 30.6(B)(III) MUST ONLY BE
MADE WHERE THE PRINCIPAL HAS A REASONABLE NEED FOR THE ESCROW MATERIAL AND MUST
BE LIMITED TO THAT PART OF THE ESCROW MATERIAL FOR WHICH THE PRINCIPAL HAS A
REASONABLE NEED.


 


(E)                 THE PRINCIPAL WILL BE ENTITLED ONCE EVERY 12 MONTHS (AT ITS
COST) TO HAVE AN AUDITOR REVIEW, ANALYSE AND CONDUCT TESTS IN RELATION TO
MATERIALS MAINTAINED IN ESCROW WITH THE ESCROW AGENT FOR THE PURPOSES OF:


 

(I)                  VERIFYING THAT THE CONTRACTOR IS COMPLYING WITH CLAUSE
30.6(A); AND

 

(II)                 TO REVIEW THE QUALITY OF THE MATERIAL IN ESCROW TO ENSURE
THERE HAS BEEN NO DEGRADATION TO THE MATERIAL IN ESCROW.

 


(F)                  THE CONTRACTOR MUST, WITHIN 10 BUSINESS DAYS OF RECEIPT OF
A WRITTEN NOTICE FROM THE PRINCIPAL SPECIFYING THAT AN AUDIT PURSUANT TO CLAUSE
30.6(E) HAS DETERMINED THAT THE CONTRACTOR IS NOT COMPLYING WITH CLAUSE
30.6(A) OR THERE HAS BEEN DEGRADATION TO THE MATERIAL IN ESCROW, REMEDY SUCH
NON-COMPLIANCE OR REPLACE SUCH MATERIAL AS THE CASE MAY BE.


 


(G)                 NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT:


 

(I)                  THE CONTRACTOR IS NOT REQUIRED TO DEPOSIT AND MAINTAIN IN
ESCROW ANY MATERIAL THAT IT HAS ALREADY GIVEN TO THE PRINCIPAL ON A PERMANENT
BASIS; AND

 

(II)                 IF THE PRINCIPAL HAS TERMINATED THIS AGREEMENT UNDER CLAUSE
43 PRIOR TO THE SOLUTION COMPLETION DATE, THE PRINCIPAL IS NOT ENTITLED TO MAKE
A WRITTEN REQUEST UNDER CLAUSE 30.6(B)(III) UNLESS THE REQUEST IS FOR THAT PART

 

126

--------------------------------------------------------------------------------


 

OF THE ESCROW MATERIAL THAT RELATES TO A PART OF THE SOLUTION WHICH THE
PRINCIPAL OWNS.

 


30.7             MORAL RIGHTS


 

The Contractor must indemnify those indemnified against all Claims which arise
in relation to an infringement of Moral Rights resulting from the use,
operation, maintenance or modification of the Solution or any part of it.  Those
indemnified for the purpose of this clause 30.7 are the Principal, anyone
receiving a right through the Principal to exercise any Intellectual Property
assigned, granted or licensed to the Principal under this agreement and any of
their officers, employees, agents and contractors.

 


30.8             PHYSICAL MATERIAL AND SOFTWARE


 


(A)                 THE CONTRACTOR MUST DELIVER, FROM TIME TO TIME, DURING THE
TERM AND UPON TERMINATION OR EXPIRY OF THIS AGREEMENT, SUCH PHYSICAL MEDIA
EMBODYING THE:


 

(I)                  DEVELOPED INTELLECTUAL PROPERTY;

 

(II)                 LICENSED INTELLECTUAL PROPERTY; AND

 

(III)                THIRD PARTY SOFTWARE AND EQUIPMENT IP WHICH THE CONTRACTOR
OR ANY RELATED BODY CORPORATE OWNS OR HAS APPROPRIATE RIGHTS TO PROVIDE,

 

as the Principal reasonably requests to enable it to fully exercise its
ownership and rights under this agreement.  The following provisions of this
clause 30.8 do not limit the generality of this clause 30.8(a).

 


(B)                 THE CONTRACTOR MUST, TO THE EXTENT THAT IT HAS NOT ALREADY
BEEN PROVIDED, CREATE AND DELIVER TO THE PRINCIPAL PRIOR TO THE SOLUTION
COMPLETION DATE ONE COPY OF THE OBJECT CODE FOR THE SOLUTION (EXCLUDING THE
OBJECT CODE IN RESPECT OF ANY THIRD PARTY SOFTWARE) AND ONE COPY OF THE SOURCE
CODE FOR THE DEVELOPED INTELLECTUAL PROPERTY.


 


(C)                 WITHIN 2 BUSINESS DAYS OF ANY CHANGE TO THE OBJECT CODE FOR
THE SOLUTION (EXCLUDING THE OBJECT CODE IN RESPECT OF ANY THIRD PARTY SOFTWARE)
OR THE SOURCE CODE FOR THE DEVELOPED INTELLECTUAL PROPERTY, THE CONTRACTOR MUST
DELIVER A COPY OF IT TO THE PRINCIPAL.


 


(D)                 IMMEDIATELY AFTER EXECUTION OF THIS AGREEMENT, THE
CONTRACTOR MUST DELIVER THE LIST OF SOFTWARE TO THE PRINCIPAL.


 


(E)                 WITHIN 5 BUSINESS DAYS OF THE USE BY THE CONTRACTOR, A
RELATED BODY CORPORATE OR ANY OF ITS SUBCONTRACTORS OF ANY SOFTWARE WHICH IS NOT
SPECIFIED ON THE LIST OF SOFTWARE, THE CONTRACTOR MUST PROVIDE THE PRINCIPAL
WITH THE FOLLOWING INFORMATION:


 

(I)                  NAME OF THE SOFTWARE;

 

(II)                 OWNER OF THE SOFTWARE;

 

(III)                DETAILS OF THE BASIS UPON WHICH THE CONTRACTOR, A RELATED
BODY CORPORATE OR ANY OF ITS SUBCONTRACTORS HAS THE USE OF THAT SOFTWARE;

 

(IV)               CONFIRMATION THAT THE SOFTWARE IS THE SUBJECT OF THE WARRANTY
IN CLAUSE 30.1.

 


(F)                  THE OBLIGATIONS IN THIS CLAUSE 30.8 DO NOT DEROGATE FROM
ANY OTHER OBLIGATIONS THE CONTRACTOR HAS UNDER THIS AGREEMENT.

 

127

--------------------------------------------------------------------------------


 


(G)                 AS A CONDITION PRECEDENT TO COMPLETION OF EACH PHASE THE
CONTRACTOR MUST PROVIDE A LIST WHICH SPECIFIES:


 

(I)                  THE LICENCES FOR WHICH PAYMENT IS INCLUDED IN THE PAYMENT
DUE AT THE COMPLETION OF THE PHASE; AND

 

(II)                 THE DEVELOPED INTELLECTUAL PROPERTY THAT WILL VEST IN THE
PRINCIPAL WHEN THE PAYMENT DUE UPON COMPLETION OF THAT PHASE IS MADE.

 


30.9             COPYRIGHT AND CIRCUIT LAYOUT ACT


 

Notwithstanding any other provision of this agreement, this agreement does not
exclude or limit, or have the effect of excluding or limiting, the operation of
subsection 47B(3) or sections 47C, 47D, 47E or 47F of the Copyright Act 1968
(Cth) or Part II, Division 3 of the Circuit Layout Act 1989 (Cth).

 


30.10           THIRD PARTY SOFTWARE


 


(A)                 IF REQUIRED BY THE PRINCIPAL, THE CONTRACTOR MUST SUBLICENSE
OR ASSIGN THE CONTRACTOR’S RIGHTS UNDER, OR CAUSE A NOVATION OF THE CONTRACTOR’S
RIGHTS AND OBLIGATIONS UNDER, OR ASSIST THE PRINCIPAL TO OBTAIN DIRECT RIGHTS
TO, THIRD PARTY LICENCES TO THE PRINCIPAL:


 

(I)                  ON TERMINATION OR EXPIRY OF THIS AGREEMENT FOR WHATEVER
REASON;

 

(II)                 AT THE PRINCIPAL’S REQUEST DURING THE TERM; OR

 

(III)                AFTER THE TERM.

 

This clause will be of no application to the extent that it affects Third Party
Software that is required by the Contractor to perform its obligations under
this agreement and the Principal is unable to obtain for the Contractor
necessary rights to continue to use such Third Party Software.

 


(B)                 IN RESPECT OF ANY SUCH SUB-LICENCE, ASSIGNMENT, NOVATION OR
ANY SUCH DIRECT RIGHTS:


 

(I)                  EACH PARTY WILL BEAR ITS OWN COSTS OF EFFECTING THE
ASSIGNMENT OR NOVATION OR OBTAINING DIRECT RIGHTS, EXCEPT FOR ANY FEE CHARGED BY
A RELEVANT THIRD PARTY (NOT BEING THE CONTRACTOR OR A RELATED BODY CORPORATE OF
THE CONTRACTOR) WHICH SHALL BE PAID BY THE PRINCIPAL;

 

(II)                 THE PRINCIPAL WILL PAY ALL COSTS AND EXPENSES REFERABLE TO
ANY PERIOD AFTER THE DATE OF THEIR ASSIGNMENT OR NOVATION;

 

(III)                WITHOUT DEROGATING FROM CLAUSE 30.1, THE CONTRACTOR MUST DO
ALL ACTS AND THINGS REASONABLY REQUESTED BY THE PRINCIPAL TO ENABLE THE
PRINCIPAL TO:

 

A.                 OBTAIN COPIES OF, AND OTHERWISE BE APPRAISED OF ALL THE TERMS
OF, AND COMMUNICATIONS AND INFORMATION CONCERNING, THE THIRD PARTY LICENCES AND
THEIR PERFORMANCE;

 

B.                  EXERCISE AND ENFORCE ALL RIGHTS AND PERFORM ALL OBLIGATIONS
UNDER THE THIRD PARTY LICENCES AS IF NAMED AS THE CONTRACTOR; AND

 

C.                  OBTAIN SUCH SUB-LICENCE, ASSIGNMENT, NOVATION OR DIRECT
RIGHTS ON THE SAME OR SUBSTANTIALLY SIMILAR TERMS (INCLUDING THE REMAINING
DURATION OF ANY TERM) AS THE CONTRACTOR HAS

 

128

--------------------------------------------------------------------------------


 

ACQUIRED FOR ITSELF AS ENABLES IT TO FULFIL ITS OBLIGATIONS UNDER THE AGREEMENT;
AND

 

(IV)               ON AND FROM THE DATE OF THE ASSIGNMENT OR NOVATION OF SUCH
THIRD PARTY LICENCES, THE PRINCIPAL MUST:

 

A.                 ASSUME ALL OBLIGATIONS OF THE CONTACTOR UNDER SUCH THIRD
PARTY LICENCES; AND

 

B.                  INDEMNIFY THE CONTRACTOR AGAINST ALL CLAIMS IN RESPECT OF
SUCH THIRD PARTY LICENCES WHICH ARISE ON OR FROM THE DATE OF ASSIGNMENT OR
NOVATION OF SUCH THIRD PARTY LICENCES.

 


30.11           EQUIPMENT IP


 

The parties agree that ownership of the Equipment IP does not vest in the
Principal pursuant to clause 32.  The Contractor must ensure, however, that at
the time ownership of tangible items (including computer hardware) forming part
of the Solution vests in the Principal pursuant to clause 32, the Principal has
such perpetual, royalty free transferable licences of the Equipment IP as will
enable the Principal to fully and effectively use and deal with the tangible
items as owner of the tangible items, and to permit others to use those tangible
items (including computer hardware) under contract with the Principal.

 


30.12           PERFECTING LICENCES AND OWNERSHIP


 


(A)                 WITHOUT LIMITING ANY OTHER PROVISION OF THIS AGREEMENT,
INCLUDING CLAUSE 30.17, THE CONTRACTOR MUST DO ALL THINGS NECESSARY TO PERFECT
THE LICENCES AND OWNERSHIP GRANTED TO THE PRINCIPAL IN THIS CLAUSE 30 AND
OTHERWISE TO GIVE EFFECT TO THE CONTRACTOR’S OBLIGATIONS REGARDING THIRD PARTY
SOFTWARE AND EQUIPMENT IP UNDER THIS CLAUSE 30.


 


(B)                 THE CONTRACTOR IRREVOCABLY APPOINTS THE PRINCIPAL, OR SUCH
OTHER PERSON AS THE PRINCIPAL NOMINATES FROM TIME TO TIME, AS THE CONTRACTOR’S
ATTORNEY TO DO SUCH ACTS AND THINGS, IN THE CONTRACTOR’S NAME, AS THE PRINCIPAL
REASONABLY REQUIRES IN ORDER TO EXERCISE THE RIGHTS UNDER THIS CLAUSE.


 


30.13           SYSTEM DATA AND LOGO


 


(A)                 NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, THE
CONTRACTOR AGREES AND ACKNOWLEDGES THAT THE PRINCIPAL OWNS OR, WHERE
APPROPRIATE, HOLDS THE LAWFUL REGISTRATION OF:


 

(I)                  THE BRAND;

 

(II)                 THE OPEN ARCHITECTURE SPECIFICATION;

 

(III)                THE SOLUTION DOCUMENTATION (OTHER THAN THE OPEN
ARCHITECTURE SPECIFICATION) EXCEPT TO THE EXTENT OF INTELLECTUAL PROPERTY IN
SUCH SOLUTION DOCUMENTATION WHICH IS NOT DEVELOPED INTELLECTUAL PROPERTY;

 

(IV)               THE WORK REFERRED TO IN CLAUSE 35(H), AND THE SYSTEM DATA;

 

(V)                ALL MODIFICATIONS TO THE OPEN ARCHITECTURE REQUIREMENTS
DOCUMENT (IRRESPECTIVE OF WHETHER SUCH MODIFICATIONS WERE MADE BY THE
CONTRACTOR, ITS AGENTS, SUBCONTRACTORS OR CONSULTANTS);

 

129

--------------------------------------------------------------------------------


 

(VI)               ALL SYSTEM AND COMPONENT INTERFACES DEVELOPED BY THE
CONTRACTOR, ITS RELATED BODIES CORPORATE OR ITS AGENTS, SUBCONTRACTORS OR
CONSULTANTS,

 

including all Intellectual Property in these matters.

 

This ownership vests in the Principal upon payment by the Principal of the
amount payable at the end of the Phase in which that matter is required to be
delivered pursuant to this agreement or upon the creation of the matter
(whichever is the later).

 


(B)                 THE CONTRACTOR MUST ENSURE THAT ALL OF ITS CONTRACTUAL
RELATIONSHIPS REFLECT CLAUSE 30.13(A).


 


30.14           ACKNOWLEDGEMENT


 


(A)                 THE CONTRACTOR ACKNOWLEDGES THAT THE CONTRACTOR, ITS RELATED
BODIES CORPORATE, ITS SUBCONTRACTORS, AGENTS AND CONSULTANTS DO NOT OWN ANY
INTELLECTUAL PROPERTY IN THE NTS REQUIREMENTS DOCUMENT AND CAN ONLY EXERCISE
SUCH INTELLECTUAL PROPERTY TO THE EXTENT PERMITTED OR AUTHORISED UNDER THIS
AGREEMENT.


 


(B)                 THE CONTRACTOR ACKNOWLEDGES THAT THE PRINCIPAL, OR ANY PARTY
AUTHORISED BY THE PRINCIPAL, MAY PUBLISH THE OPEN ARCHITECTURE REQUIREMENTS
DOCUMENT, OR THE OPEN ARCHITECTURE SPECIFICATION, AS VARIED, UPDATED OR
MODIFIED.


 


30.15           PATENT VALIDITY


 

If any component of any Intellectual Property which is licensed or assigned
under this agreement expires through the effluxion of time or is or becomes
invalid, then, without limiting the Principal’s rights in respect of that expiry
or invalidity, that component will, to that extent only, be deemed to be
excluded from the Intellectual Property licensed or assigned under this
agreement and this agreement will otherwise continue in full force and effect.

 


30.16           SUBCONTRACTORS


 

The Contractor must ensure that all of its contracts in relation to this
agreement reflect the rights and obligations set out in this clause 30 and must
make such contracts available to the Principal for inspection upon request.

 


30.17           ASSURANCE


 


(A)                 SUBJECT TO 30.17(C), THE CONTRACTOR WILL USE REASONABLE
ENDEAVOURS TO PROCURE THAT IF ANY CIRCUMSTANCES OCCUR WHEREBY THE DIRECT OR
INDIRECT RELATIONSHIP BETWEEN THE CONTRACTOR AND THE OWNER OF ANY LICENSED
INTELLECTUAL PROPERTY, THIRD PARTY SOFTWARE OR EQUIPMENT IP NOT OWNED BY THE
CONTRACTOR CONCERNING THE LICENSED INTELLECTUAL PROPERTY, THIRD PARTY SOFTWARE
OR EQUIPMENT IP CHANGES OR IS LIKELY TO CHANGE, THEN:


 

(I)                  THE OWNER OF THE LICENSED INTELLECTUAL PROPERTY, THIRD
PARTY SOFTWARE OR EQUIPMENT IP (AS APPLICABLE) AND THE CONTRACTOR WILL
IMMEDIATELY NOTIFY THE PRINCIPAL IN WRITING, WHICH NOTICE MUST DESCRIBE, WITH A
REASONABLE LEVEL OF DETAIL, THE NATURE OF THOSE CIRCUMSTANCES AND THEIR EFFECT
OR LIKELY EFFECT ON THE PRINCIPAL;

 

(II)                 NOTWITHSTANDING THOSE CIRCUMSTANCES, THE OWNER OF THE
LICENSED INTELLECTUAL PROPERTY, THIRD PARTY SOFTWARE OR EQUIPMENT IP (AS
APPLICABLE) PERMITS THE PRINCIPAL TO CONTINUE EXERCISING ITS RIGHTS TO THE
LICENSED INTELLECTUAL PROPERTY, THE INTELLECTUAL PROPERTY IN ALL OR ANY PART

 

130

--------------------------------------------------------------------------------


 

OF THE THIRD PARTY SOFTWARE OR EQUIPMENT IP (AS APPLICABLE) AS IF SUCH
CIRCUMSTANCES DO NOT OCCUR, OR AS THE CASE REQUIRES, HAD NOT OCCURRED; AND

 

(III)                THE OWNER OF THE LICENSED INTELLECTUAL PROPERTY, THIRD
PARTY SOFTWARE OR EQUIPMENT IP (AS APPLICABLE) AND THE CONTRACTOR WILL DO ALL
SUCH ACTS AND THINGS AS THE PRINCIPAL REASONABLY REQUESTS IN ORDER TO GIVE
EFFECT TO THIS CLAUSE 30.17.

 


(B)                 CIRCUMSTANCES REFERRED TO IN CLAUSE 30.17(A) INCLUDE
TERMINATION OF ANY LICENSING ARRANGEMENT OR CIRCUMSTANCES INVOLVING AN INABILITY
TO PAY DEBTS.


 


(C)                 TO GIVE FULL EFFECT TO THIS CLAUSE, THE CONTRACTOR WILL
ENSURE THAT:


 

(I)                  EACH OF HEADSTRONG, ERG, ASCOM AND G&D ENTER INTO A DEED OF
ASSURANCE IN THE FORM OF SCHEDULE 27 IN RELATION TO ANY LICENSED INTELLECTUAL
PROPERTY, THIRD PARTY SOFTWARE AND EQUIPMENT IP OWNED BY HEADSTRONG, ERG, ASCOM
AND G&D (AS APPLICABLE) AS A CONDITION PRECEDENT TO THE PAYMENT OF THE MILESTONE
PAYMENT DUE AFTER THE COMPLETION DATE FOR THE NTS MOBILISATION PHASE; AND

 

(II)                 EACH OF WAYFARER AND GUNNEBO ENTER INTO A DEED OF ASSURANCE
IN THE FORM OF SCHEDULE 27 IN RELATION TO ANY LICENSED INTELLECTUAL PROPERTY,
THIRD PARTY SOFTWARE AND EQUIPMENT IP OWNED BY WAYFARER AND GUNNEBO (AS
APPLICABLE) AT THE SAME TIME THAT EACH OF THEM ENTERS INTO A KEY CONTRACT.

 


31.                COMMERCIAL RIGHTS


 


(A)                 THE CONTRACTOR ACKNOWLEDGES THAT THE PRINCIPAL HAS ALL
RIGHTS AND BENEFITS IT REQUIRES IN ORDER TO EXPLOIT THE SOLUTION FOR COMMERCIAL
PURPOSES.


 


(B)                 THE CONTRACTOR AGREES AND ACKNOWLEDGES THAT, IN THE ABSENCE
OF ANY EXPRESS AGREEMENT WITH THE PRINCIPAL TO THE CONTRARY, IT HAS NO RIGHTS TO
EXPLOIT THE SOLUTION FOR COMMERCIAL PURPOSES.


 


(C)                 FOR THE PURPOSES OF THIS CLAUSE 31, COMMERCIAL PURPOSES
INCLUDES:


 

(I)                  ANY USE, MODIFICATION OR EXTENSION OR PROPOSED USE,
MODIFICATION OR EXTENSION OF THE SOLUTION OR ANY PART OF IT, INCLUDING ANY
DEVICE OR OTHERWISE, FOR PURPOSES OTHER THAN TRANSIT PURPOSES;

 

(II)                 USE, MODIFICATION OR EXTENSION OR PROPOSED USE,
MODIFICATION OR EXTENSION OF THE VICTORIAN SMARTCARD APPLICATION OR ANY PART OF
IT OTHER THAN IN ACCORDANCE WITH THIS AGREEMENT;

 

(III)                USE OF SMARTCARDS ISSUED IN ACCORDANCE WITH THIS AGREEMENT
FOR PURPOSES OTHER THAN TRANSIT PURPOSES;

 

(IV)               BRANDING OR PROPOSED BRANDING OF SMARTCARDS AND THE VICTORIAN
SMARTCARD APPLICATION;

 

(V)                ADVERTISING OR PROPOSED ADVERTISING ON SMARTCARDS, THE
VICTORIAN SMARTCARD APPLICATION AND DEVICES;

 

(VI)               THE INVOLVEMENT OR PROPOSED INVOLVEMENT OF SMARTCARDS OR THE
VICTORIAN SMARTCARD APPLICATION IN A LOYALTY OR MARKETING SCHEME;

 

131

--------------------------------------------------------------------------------


 

(VII)              USE OF INFORMATION, INCLUDING TREND AND PERSONAL DATA,
DERIVED FROM THE SOLUTION; AND

 

(VIII)             ANY OTHER USE OR EXPLOITATION OF ANY PART OF THE SOLUTION
THAT THE PRINCIPAL OWNS,

 

but does not include any exercise of the Licensed Intellectual Property outside
the Territory.

 


32.                OWNERSHIP


 


32.1             OWNERSHIP OF SOLUTION


 

Subject to clause 30, ownership of that part of the Solution which is the
subject of a Completion Certificate will vest in the Principal free of
encumbrances upon payment by the Principal for the relevant Phase.  Ownership of
the Solution vests in the Principal free of encumbrances upon the payment in
accordance with clause 21.3 of the payment due after Completion of the NTS
Regional and Metropolitan Implementation Completion Phase.

 


32.2             DEVICE AND SOFTWARE


 

Subject to clause 30, if the Contractor replaces any material, Device, or
Software when carrying out its obligations under this agreement, ownership of
the replacement material, Device or Software will vest in the Principal.

 


32.3             INDEMNITY


 

The Contractor must indemnify the Principal against all costs, losses,
liabilities, damages, expenses, payments, or outgoings the Principal may suffer
or incur arising out of or in connection with a failure by the Contractor to
ensure that the Principal has unencumbered ownership as required by this clause.

 


32.4             NO RETENTION OF OWNERSHIP


 

The Contractor must ensure that any sub-contracts or supply contracts relating
to the Solution do not include any retention of ownership clauses or any clauses
under which the sub-contractor or supplier retains any security or other
interest in any item which will become part of the Solution which would prevent
ownership of those items passing to the Principal in accordance with clause
32.1.

 


32.5             FIXTURES


 

Nothing in this clause imposes an additional obligation on the Contractor to
ensure that any part of the Solution (including any material, Device or Software
replaced in the Solution) which is attached to or installed on any property in
undertaking the Work in accordance with the Contractor’s obligations under this
agreement does not become a fixture on such property.

 

32A.             Branding

 

Certain materials, equipment and Software to be incorporated in the Work have
been specified in the Contractor’s Response by reference to trade names or the
names of manufacturers and relevant catalogue information.  The Contractor, in
implementing the Solution, will provide all materials, equipment and software in
accordance with the specification for those materials, equipment and Software in
the Contractor’s Response, and will not change those materials, equipment or
Software without the approval of the Principal which will not be unreasonably
withheld if the Contractor has demonstrated to the reasonable satisfaction of
the Principal that:

 

132

--------------------------------------------------------------------------------


 


(A)                 THE RELEVANT MATERIALS, EQUIPMENT OR SOFTWARE (AS THE CASE
MAY BE) IS OR ARE OBSOLETE OR SUPERSEDED; AND


 


(B)                 THE ALTERNATIVE MATERIALS, EQUIPMENT OR SOFTWARE (AS THE
CASE MAY BE) IS OR ARE OF AT LEAST THE SAME QUALITY OR PERFORMANCE.


 

32B.             Government Purchasing Power

 


(A)                 THE PRINCIPAL MAY, BY GIVING WRITTEN NOTICE TO THE
CONTRACTOR, SEEK THE CONTRACTOR’S AGREEMENT TO ENABLE THE PRINCIPAL TO ITSELF
PURCHASE ANY MATERIAL, ITEM OF EQUIPMENT OR COMMERCIAL OFF THE SHELF SOFTWARE
WHICH IS INCLUDED IN THE CONTRACTOR’S RESPONSE AS PART OF THE SOLUTION FROM
ALTERNATIVE SUPPLIERS TO THOSE BEING USED BY THE CONTRACTOR AND, WHERE
APPLICABLE, PROVIDE THOSE MATERIALS, ITEMS OF EQUIPMENT OR COMMERCIAL OFF THE
SHELF SOFTWARE TO THE CONTRACTOR, WHERE IT IS ABLE TO PURCHASE THE SAME
MATERIALS, EQUIPMENT OR COMMERCIAL OFF THE SHELF SOFTWARE AT A LOWER PRICE THAN
THE COST FOR THOSE ITEMS SPECIFIED IN THE CONTRACTOR’S RESPONSE.


 


(B)                 IF THE PRINCIPAL AND THE CONTRACTOR AGREE, WHERE THE
PRINCIPAL PURCHASES ANY MATERIAL, EQUIPMENT OR COMMERCIAL OFF THE SHELF SOFTWARE
UNDER CLAUSE 32B(A), THE CAPITAL PRICE WILL BE REDUCED BY THE AMOUNT THE
CONTRACTOR HAS SPECIFIED FOR THAT MATERIAL, ITEM OF EQUIPMENT OR COMMERCIAL OFF
THE SHELF SOFTWARE IN THE CONTRACTOR’S RESPONSE.  THE REDUCTION IN THE CAPITAL
PRICE WILL BE EFFECTED BY DEDUCTING THE RELEVANT AMOUNT FROM:


 

(I)                  THE PAYMENT MILESTONE TO WHICH DELIVERY OF THE RELEVANT
MATERIAL, EQUIPMENT OR COMMERCIAL OFF THE SHELF SOFTWARE RELATES; OR

 

(II)                 WHERE DELIVERY OF THE MATERIAL, EQUIPMENT OR COMMERCIAL OFF
THE SHELF SOFTWARE RELATES TO MORE THAN ONE PAYMENT MILESTONE OR IT IS UNCLEAR
TO WHICH PAYMENT MILESTONE THE DELIVERY RELATES, THE NEXT PAYMENT MILESTONE
OCCURRING AFTER THE RELEVANT NOTICE GIVEN UNDER CLAUSE 32B(A).

 


33.                LOSS OR DAMAGE


 


33.1             MAKE GOOD


 

Except as otherwise provided in this agreement including clause 23.9:

 


(A)                 THE CONTRACTOR MUST PROMPTLY MAKE GOOD ANY LOSS OR DAMAGE TO
THE SOLUTION (INCLUDING DAMAGE TO ASSOCIATED OR PROXIMATE DEVICE OR OTHER
EQUIPMENT, VEHICLES AND VESSELS); AND

 


(B)                 IF, AS THE RESULT OF ANY WORK, DAMAGE IS CAUSED TO THE
PROPERTY OF THE PRINCIPAL, A BUS OPERATOR OR AN ACCESS PROVIDER THE CONTRACTOR
MUST PROMPTLY MAKE GOOD SUCH LOSS OR DAMAGE,


 

during the Term.

 


33.2             REINSTATEMENT


 

If any part of the Solution for which the Contractor is responsible is damaged
or destroyed the Contractor must (without limiting its obligations under this
clause):

 


(A)                 SUBJECT TO ALLOWING REASONABLE TIME FOR INSPECTION BY
INSURERS, TAKE IMMEDIATE STEPS TO CLEAR ANY DEBRIS AND BEGIN INITIAL REPAIR WORK
AND COMMENCE THE PROMPT REPAIR OR REPLACEMENT OF THE DAMAGE SO THAT:

 

133

--------------------------------------------------------------------------------


 

(I)                  IT COMPLIES WITH THE SOLUTION DOCUMENTATION AND THIS
AGREEMENT, INCLUDING THE REQUIREMENTS DOCUMENT; AND

 

(II)                 THERE IS MINIMAL DISRUPTION TO THE SOLUTION SUCH THAT, TO
THE GREATEST EXTENT POSSIBLE, THE CONTRACTOR CONTINUES TO COMPLY WITH ITS
OBLIGATIONS UNDER THE PROJECT DOCUMENTS;

 


(B)                 MANAGE ALL REPAIR AND REPLACEMENT ACTIVITIES SUBJECT TO THE
DIRECTION OF THE PRINCIPAL AND SO AS TO MINIMISE THE IMPACT ON DELIVERY, THE
PROVISION OF THE INITIAL SERVICES AND THE CORE SERVICES OR THE SOLUTION; AND


 


(C)                 SUBJECT TO CLAUSE 36.3(C), APPLY ALL INSURANCE PROCEEDS IN
THE REPAIR OR REINSTATEMENT OF THE SOLUTION,


 

unless the Principal determines that there is no repair and replacement
activities to be undertaken, in which case the Contractor must pay the Principal
the amount which it would have incurred in carrying out any repair and
replacement activities.

 


33.3             DISCREPANCIES


 

The Contractor is responsible for all discrepancies that result from fraud,
misrepresentation, criminal or other wrongful act, theft or default by the
Contractor, its officers, employees, subcontractors or agents or any Related
Body Corporate and will indemnify the Principal against any liability, cost,
charge, expense or damages it suffers or incurs as a result of such fraud,
misrepresentation, criminal or other wrongful act, theft or default.

 


34.                SECURITY BONDS


 


34.1             PROVISION OF SECURITY BONDS


 

The Contractor must, on the date of this agreement, provide to the Principal,
for the purposes of ensuring the due and proper performance of its obligations
under this agreement, Security Bonds with an expiry date no earlier than 3 years
from the date of this agreement in a form and substance satisfactory to the
Principal for the following amounts:

 


(A)                 FOR THE AMOUNT OF $30,000,000 (“BOND 1”); AND


 


(B)                 FOR THE AMOUNT OF $15,000,000 (“BOND 2”).


 


34.2             REPLACEMENT OF BONDS


 


(A)                 SUBJECT TO THE RELEASE OF THE SECURITY BONDS UNDER CLAUSE
34.7, THE CONTRACTOR MUST, AT LEAST 1 MONTH PRIOR TO THE ANNIVERSARY DATE OF
THIS AGREEMENT EACH YEAR, PROVIDE THE PRINCIPAL:


 

(I)                  WITH RESPECT TO BOND 1 EITHER:

 

A.                 AN EXTENSION CERTIFICATE FOR THE CURRENT SECURITY BOND FOR A
FURTHER PERIOD OF NO LESS THAN 3 YEARS FROM THE RELEVANT ANNIVERSARY OF THIS
AGREEMENT; OR

 

B.                  A REPLACEMENT SECURITY BOND IN A FORM AND SUBSTANCE
SATISFACTORY TO THE PRINCIPAL FOR THE TOTAL AMOUNT OF BOND 1, LESS ANY PROCEEDS
OF BOND 1 DEMANDED AND RECEIVED BY THE PRINCIPAL PRIOR TO THAT TIME, WITH AN
EXPIRY DATE NO EARLIER THAN 3 YEARS FROM THE RELEVANT ANNIVERSARY OF THE DATE OF
THIS AGREEMENT; AND

 

134

--------------------------------------------------------------------------------


 

(II)                 WITH RESPECT TO BOND 2 EITHER:

 

A.                 AN EXTENSION CERTIFICATE FOR THE CURRENT SECURITY BOND FOR A
FURTHER PERIOD OF NO LESS THAN 3 YEARS FROM THE RELEVANT ANNIVERSARY OF THIS
AGREEMENT; OR

 

B.                  A REPLACEMENT SECURITY BOND IN A FORM AND SUBSTANCE
SATISFACTORY TO THE PRINCIPAL FOR THE TOTAL AMOUNT OF BOND 2, LESS ANY PROCEEDS
OF BOND 2 DEMANDED AND RECEIVED BY THE PRINCIPAL PRIOR TO THAT TIME, WITH AN
EXPIRY DATE NO EARLIER THAN 3 YEARS FROM THE RELEVANT ANNIVERSARY OF THE DATE OF
THIS AGREEMENT.

 


(B)                 IF THE PRINCIPAL DOES NOT RECEIVE THE EXTENSION CERTIFICATES
OR REPLACEMENT SECURITY BONDS REQUIRED UNDER CLAUSE 34.2(A) AT LEAST 1 MONTH
PRIOR TO THE ANNIVERSARY OF THE DATE OF THIS AGREEMENT EACH YEAR, THE PRINCIPAL
IS ENTITLED TO DEMAND AND RECEIVE THE PROCEEDS OF THE CURRENT SECURITY BONDS AND
DEPOSIT THOSE PROCEEDS IN THE BOND SECURITY ACCOUNT.


 


(C)                 IF THE CONTRACTOR PROVIDES THE PRINCIPAL WITH A REPLACEMENT
BOND IN ACCORDANCE WITH CLAUSE 34.2(A)(I)B OR CLAUSE 34.2(A)(II)B, THE PRINCIPAL
AND THE CONTRACTOR SHALL EXCHANGE THE RELEVANT EXISTING BOND HELD BY THE
PRINCIPAL FOR THE REPLACEMENT BOND.


 


34.3             OPERATION OF BOND SECURITY ACCOUNT


 


(A)                 ANY INTEREST EARNED ON MONEY IN THE BOND SECURITY ACCOUNT
WILL BE PAID TO THE PRINCIPAL.


 


(B)                 IF THE PRINCIPAL DEPOSITS MONEY INTO THE BOND SECURITY
ACCOUNT UNDER THIS CLAUSE AND THE CONTRACTOR SUBSEQUENTLY PROVIDES SECURITY
BONDS SATISFYING THE REQUIREMENTS OF THIS CLAUSE, THE PRINCIPAL WILL RELEASE THE
MONEY IN THE BOND SECURITY ACCOUNT TO THE CONTRACTOR.


 


(C)                 ON THE LATER OF:


 

(I)                  THE DAY 1 MONTH AFTER THE END OF THE DEFECTS LIABILITY
PERIOD; AND

 

(II)                 THE DAY 1 MONTH AFTER THE PAYMENT BY THE CONTRACTOR OF ALL
LIQUIDATED DAMAGES AND ALL OTHER MONEY OWING TO THE PRINCIPAL UNDER THIS
AGREEMENT,

 

the Principal shall release any money in the Bond Security Account which exceeds
the total amount for Bond 2, to the Contractor.  On the date 12 months after the
expiration of the Term or earlier termination of this agreement and due
compliance by the Contractor of all of its obligations to the Principal, the
Principal shall release the money in the Bond Security Account to the
Contractor.

 


34.4             ACCESS OF THE PRINCIPAL TO SECURITY BONDS


 

Without in any way limiting the Principal’s rights to demand, receive, or use
the proceeds of the Security Bonds, the Principal will be entitled to demand,
receive, and use the proceeds of the Security Bonds or use any money deposited
into the Bond Security Account whenever it asserts a right to the payment of
moneys by the Contractor under, arising out of or in connection with this
agreement or otherwise at Law relating to the Solution.

 

135

--------------------------------------------------------------------------------


 


34.5             THE CONTRACTOR NOT TO INJUNCT THE PRINCIPAL


 

The Contractor must not take any steps to injunct or otherwise restrain:

 


(A)                 ANY ISSUER OF A SECURITY BOND FROM PAYING THE PRINCIPAL
PURSUANT TO A SECURITY BOND;


 


(B)                 THE PRINCIPAL FROM TAKING ANY STEPS FOR THE PURPOSE OF
MAKING A DEMAND UNDER THE SECURITY BONDS OR RECEIVING PAYMENT UNDER THE SECURITY
BONDS; OR


 


(C)                 THE PRINCIPAL USING THE MONEY RECEIVED UNDER THE SECURITY
BONDS.


 


34.6             SECURITY BONDS TO BE PROVIDED AS A CONDITION PRECEDENT


 

The Contractor will provide the Security Bonds to the Principal under clause
34.1 as a condition precedent to this agreement.

 


34.7             RETURN OF SECURITY BONDS


 

The Principal will release the Security Bonds to the Contractor as follows:

 


(A)                 ON THE LATER OF:


 

(I)                  THE DAY 1 MONTH AFTER THE EXPIRATION OF THE DEFECTS
LIABILITY PERIOD; AND

 

(II)                 THE DAY 1 MONTH AFTER THE PAYMENT BY THE CONTRACTOR OF ALL
LIQUIDATED DAMAGES AND ALL OTHER MONEY OWING TO THE PRINCIPAL UNDER THIS
AGREEMENT,

 

the Principal must release the balance of Bond 1 then held to the Contractor;

 


(B)                 ON THE DATE 12 MONTHS AFTER THE EXPIRATION OF THE TERM OR
EARLIER TERMINATION OF THIS AGREEMENT AND DUE COMPLIANCE BY THE CONTRACTOR OF
ALL OF ITS OBLIGATIONS TO THE PRINCIPAL, THE PRINCIPAL MUST RELEASE THE BALANCE
OF BOND 2 THEN HELD TO THE CONTRACTOR.


 


34.8             NO LIMIT


 

In no event will the existence of the Security Bonds or the stated amount of
them be construed to limit the amount of damages payable by the Contractor under
or in accordance with this agreement.

 


35.                OPEN ARCHITECTURE AND CHANGES TO THE SOLUTION


 


(A)                 THE CONTRACTOR ACKNOWLEDGES THAT THE PRINCIPAL, THE
OPERATORS OR ANY OF THEM MAY USE PARTIES OTHER THAN THE CONTRACTOR TO VARY,
EXTEND OR MODIFY THE SOLUTION INCLUDING TO PROVIDE ADDITIONAL EQUIPMENT, WORK
AND SOFTWARE IN RESPECT OF THE SOLUTION.


 


(B)                 THE PRINCIPAL MUST NOTIFY THE CONTRACTOR BEFORE THE
PRINCIPAL, THE OPERATORS OR ANY OF THEM USE A PARTY OTHER THAN THE CONTRACTOR TO
VARY, EXTEND OR MODIFY THE SOLUTION INCLUDING TO PROVIDE ADDITIONAL EQUIPMENT,
WORK AND SOFTWARE IN RESPECT OF THE SOLUTION.  THE NOTICE MUST SPECIFY WITH
REASONABLE DETAIL THE PROPOSAL FOR USING SUCH A THIRD PARTY AND THE SCOPE OF THE
PROPOSED VARIATION, EXTENSION OR MODIFICATION OF THE SOLUTION (A “PROPOSAL”). 

 

136

--------------------------------------------------------------------------------


 


(C)                 THE CONTRACTOR MAY, NOT LATER THAN 2 BUSINESS DAYS AFTER
RECEIPT OF A NOTICE FROM THE PRINCIPAL UNDER
CLAUSE 35(B) REQUEST IN WRITING TO THE PRINCIPAL’S REPRESENTATIVE SUCH
ADDITIONAL INFORMATION IN RELATION TO THE PROPOSAL AS THE CONTRACTOR REASONABLY
REQUIRES TO UNDERTAKE AN ANALYSIS OF THE LIKELY IMPACT OF THE PROPOSAL ON THE
SOLUTION, THE INITIAL SERVICES AND THE CORE SERVICES (AN “IMPACT ANALYSIS”).


 


(D)                 WITHIN 5 BUSINESS DAYS (OR SUCH LONGER PERIOD AS MAY BE
AGREED BETWEEN THE PARTIES) OF RECEIPT OF A NOTICE FROM THE PRINCIPAL UNDER
CLAUSE 35(B) OR THE DATE ON WHICH THE PRINCIPAL PROVIDES THE ADDITIONAL
INFORMATION REQUESTED BY THE CONTRACTOR UNDER CLAUSE 35(C), THE CONTRACTOR MUST
PROVIDE THE PRINCIPAL’S REPRESENTATIVE WITH A WRITTEN RESPONSE TO THE
PRINCIPAL’S NOTICE (A “RESPONSE”).  THE RESPONSE MUST SET OUT THE RESULTS OF THE
IMPACT ANALYSIS, THE EXTENT (IF ANY) TO WHICH, IN THE CONTRACTOR’S REASONABLE
OPINION, THE CONTRACTOR’S PERFORMANCE AND SERVICE OBLIGATIONS AND WARRANTIES
UNDER THIS AGREEMENT WOULD NEED TO BE VARIED AS A CONSEQUENCE OF THE PROPOSAL
AND THE CONTRACTOR’S CONCLUSIONS, INCLUDING REASONS, IN RELATION TO THE
FEASIBILITY OF THE PROPOSAL.  THE RESPONSE MAY BE DISCLOSED BY THE PRINCIPAL TO
THE OPERATORS OR ANY OF THEM WHICH ARE RELEVANT TO THE PROPOSAL.


 


(E)                 THE PRINCIPAL WILL ACT REASONABLY AND TAKE THE RESPONSE INTO
ACCOUNT IN DECIDING WHETHER OR NOT TO PROCEED TO IMPLEMENT (OR TO AMEND AND
IMPLEMENT) THE PROPOSAL TO WHICH THE RESPONSE RELATES, OR, IN THE CASE OF A
PROPOSAL FOR THE OPERATORS OR ANY OF THEM TO USE A PARTY OTHER THAN THE
CONTRACTOR TO VARY, EXTEND OR MODIFY THE SOLUTION, THE PRINCIPAL WILL PROVIDE A
COPY OF THE RESPONSE TO THE RELEVANT OPERATOR OR OPERATORS.


 


(F)                  IF THE PRINCIPAL, THE OPERATORS OR ANY OF THEM DECIDE TO
PROCEED WITH IMPLEMENTATION (OR THE AMENDMENT AND IMPLEMENTATION) OF A PROPOSAL,
THE PRINCIPAL MUST NOTIFY THE CONTRACTOR BEFORE THE PRINCIPAL, THE OPERATORS OR
ANY OF THEM USE THE RELEVANT THIRD PARTY.  THE NOTICE MUST SPECIFY THE EXTENT
(IF ANY) TO WHICH THE CONTRACTOR’S PERFORMANCE AND SERVICE OBLIGATIONS AND
WARRANTIES UNDER THIS AGREEMENT ARE TO BE VARIED AS A CONSEQUENCE OF USING SUCH
THIRD PARTY.  THE PRINCIPAL MUST TAKE INTO ACCOUNT THE RESPONSE AND ACT
REASONABLY IN DETERMINING THE CONTENT OF THE NOTICE.  FOR THE AVOIDANCE OF
DOUBT, IF THE CONTRACTOR CONSIDERS THAT THE PRINCIPAL HAS NOT ACTED REASONABLY
IN DETERMINING THE CONTENT OF SUCH NOTICE, IT MAY REFER THIS MATTER TO THE
EXPERT FOR DETERMINATION IN ACCORDANCE WITH CLAUSE 49.5.


 


(G)                 IF THE CONTRACTOR ACCEPTS THE VARIATION TO THE CONTRACTOR’S
PERFORMANCE AND SERVICE OBLIGATIONS AND WARRANTIES SPECIFIED IN THE NOTICE GIVEN
UNDER CLAUSE 35(F), THE PERFORMANCE AND SERVICE OBLIGATIONS AND WARRANTIES ARE
VARIED AS SET OUT IN THE NOTICE.  IF THE CONTRACTOR DOES NOT ACCEPT THE
VARIATION TO THE CONTRACTOR’S PERFORMANCE AND SERVICE OBLIGATIONS AND WARRANTIES
SPECIFIED IN THE NOTICE GIVEN UNDER CLAUSE 35(F), THE CONTRACTOR MUST PERFORM
THE VARIATION, EXTENSION OR MODIFICATION ON SUBSTANTIALLY THE SAME TERMS THAT
THE PARTY OTHER THAN THE CONTRACTOR WAS PROPOSING AND THE CONTRACTOR’S
PERFORMANCE AND SERVICE OBLIGATIONS AND WARRANTIES UNDER THIS AGREEMENT WILL BE
VARIED AS DETERMINED BY THE EXPERT UNDER CLAUSE 49.5, OR IN THE CASE OF CLAUSES
49.5(L) OR (M), BY THE ARBITRATOR.


 


(H)                 THE CONTRACTOR AGREES THAT ANY INTERFACE WORK REQUIRED BY
THE PRINCIPAL TO BE UNDERTAKEN BY THE CONTRACTOR IN ORDER TO INTEGRATE ANY NEW
OR ADDITIONAL EQUIPMENT, WORKS OR SOFTWARE SUPPLIED BY A PARTY OTHER THAN THE
CONTRACTOR INTO THE SOLUTION (OTHER THAN INTERFACE WORK WHICH IS INCLUDED IN THE
INITIAL SERVICES OR CORE SERVICES) WILL BE PERFORMED BY THE CONTRACTOR AS A
VARIATION IN ACCORDANCE WITH CLAUSE 20.


 


(I)                  ANY INITIAL SERVICES OR CORE SERVICES WHICH THE PRINCIPAL
REQUIRES THE CONTRACTOR TO PROVIDE IN RESPECT OF ANY VARIATION, EXTENSION OR
MODIFICATION TO THE SOLUTION CARRIED

 

137

--------------------------------------------------------------------------------


 


OUT BY A PARTY OTHER THAN THE CONTRACTOR (OTHER THAN SUCH SERVICES WHICH ARE
INCLUDED WITHIN THE INITIAL SERVICES OR CORE SERVICES) WILL BE A VARIATION IN
ACCORDANCE WITH CLAUSE 20.


 


(J)                  THE CONTRACTOR MUST:


 

(I)                  SUBJECT TO THE OTHER TERMS OF THIS AGREEMENT, NOT MAKE (OR
PERMIT TO BE MADE) ANY CHANGES TO THE SOLUTION OR THE INITIAL SERVICES AND CORE
SERVICES WITHOUT THE PRINCIPAL’S PRIOR WRITTEN APPROVAL; AND

 

(II)                 NOTIFY THE PRINCIPAL OF ANY CHANGE MADE TO THE SOLUTION.

 


36.                INSURANCE


 


36.1             INSURANCES


 


(A)                 THE CONTRACTOR WILL, AT ITS OWN COST, AND BY NO LATER THAN
THE DATE THE PRINCIPAL ISSUES A CERTIFICATE OF COMPLETION IN RESPECT OF THE NTS
MOBILISATION PHASE OR, IN THE CASE OF THE INSURANCES DESCRIBED IN
CLAUSE 36.1(A)(II) AND (IV), BY THE COMMENCEMENT DATE, EFFECT AND MAINTAIN THE
FOLLOWING INSURANCES:


 

(I)                  INSURANCE POLICY OR POLICIES PROVIDING COVER FOR:

 

A.                 PHYSICAL LOSS, DESTRUCTION OR DAMAGE TO ALL PROPERTY
IDENTIFIABLE AS FORMING OR TO FORM PART OF THE WORK OR THE SOLUTION FOR A SUM
INSURED OF NOT LESS THAN $[**];

 

B.                  PHYSICAL LOSS, DESTRUCTION OR DAMAGE OCCURRING IN TRANSIT
(INCLUDING MARINE TRANSIT, IF APPLICABLE) TO ANY RELEVANT ITEM INTENDED TO BE
EMPLOYED IN OR IN CONNECTION WITH THE WORK OR THE SOLUTION, FROM THE TIME AT
WHICH THE RISK IN RESPECT OF SUCH ITEMS PASSES FROM THE MANUFACTURER OR VENDOR
TO THE CONTRACTOR, FOR A SUM INSURED OF NOT LESS THAN THE VALUE OF THE PROPERTY;

 

C.                  LOSS OF CASH IN TRANSIT WITHIN AUSTRALIA, INCLUDING LOSS DUE
TO THEFT, FROM THE DATE ON WHICH THE CONTRACTOR COMMENCES PROVIDING THE CASH
COLLECTION SERVICES;

 

D.                 CONSEQUENTIAL LOSS (BUSINESS INTERRUPTION) IN RESPECT OF
ADDITIONAL EXPENDITURE/INCREASED COSTS OF WORKING, CLAIMS PREPARATION COSTS AND
LOSS OF TURNOVER/OUTPUT ARISING OUT OF PHYSICAL LOSS, DESTRUCTION OR DAMAGE TO
THE PROPERTY IDENTIFIED IN CLAUSE 36.1(A)(I)A, FOR A SUM INSURED OF NOT LESS
THAN $[**];

 

(II)                 PUBLIC AND PRODUCTS LIABILITY, INDEMNIFYING ALL THIRD PARTY
CLAIMS IN RESPECT OF:

 

A.                 LOSS, DESTRUCTION OR DAMAGE TO REAL OR PERSONAL PROPERTY,
INCLUDING PROPERTY OF THE PRINCIPAL, AND INCLUDING ENSUING LOSS OF USE OF THAT
PROPERTY (LEGAL LIABILITY ONLY); AND

 

B.                  PERSONAL INJURY, DISEASE OR DEATH OF ANY PERSON,

 

arising out of or in connection with the Work or the Solution including arising
out of or in connection with rail risks, both for a sum insured of not less than
$[**] for any one claim and in the aggregate (public

 

138

--------------------------------------------------------------------------------


 

liability) and for all claims in the aggregate, any one period of insurance
(product liability);

 

(III)                CURRENT MOTOR VEHICLE REGISTRATION INSURANCE IN RESPECT OF
ALL VEHICLES OF THE CONTRACTOR USED IN CONNECTION WITH THE WORK OR THE SOLUTION;

 

(IV)               PROFESSIONAL INDEMNITY INSURANCE FOR ITSELF AND ITS EMPLOYEES
AGAINST CIVIL LIABILITY ARISING OUT OF OR IN CONNECTION WITH THE WORK OR THE
SOLUTION, FOR A SUM INSURED OF NOT LESS THAN $[**] MILLION FOR ANY ONE CLAIM AND
IN THE AGGREGATE;

 

(V)                EMPLOYER’S LIABILITY AND WORKERS’ COMPENSATION INSURANCE
AGAINST ANY LIABILITY WHICH MAY ARISE AT COMMON LAW OR BY VIRTUE OF ANY RELEVANT
WORKERS’ COMPENSATION OR EMPLOYERS’ LIABILITY LEGISLATION, WHENEVER AND TO THE
EXTENT REQUIRED BY LAW;

 

(VI)               KEY PERSON INSURANCE PROVIDING COVER FOR LOSS RESULTING FROM
DEATH OR DISABILITY OF KEY PERSONNEL INVOLVED IN MANAGEMENT OF THE WORK OR THE
SOLUTION AND THE COSTS OF ACQUIRING A SUITABLE REPLACEMENT;

 

(VII)              FIDELITY GUARANTEE AND COMPUTER CRIME INSURANCE FOR A SUM
INSURED OF NOT LESS THAN $[**] MILLION FOR ANY ONE CLAIM TO ENABLE THE
CONTRACTOR TO FULFIL ITS OBLIGATIONS UNDER CLAUSE 33.3; AND

 

(VIII)             OTHER INSURANCES WHICH THE PRINCIPAL REASONABLY REQUIRES AS
AGREED IN WRITING PRIOR TO THE COMMENCEMENT DATE.

 


(B)                 IN ADDITION TO THE INSURANCES REFERRED TO IN CLAUSE 36.1(A),
THE CONTRACTOR WILL EFFECT AND MAINTAIN ALL INSURANCES IN A MANNER AND TO SUCH
EXTENT WHICH IS REASONABLE AND CUSTOMARY FOR A PRUDENT BUSINESS ENTERPRISE
ENGAGED IN SIMILAR WORK OR PROVIDING SIMILAR SERVICES.


 


(C)                 THE CONTRACTOR MUST MAINTAIN THE INSURANCES REFERRED TO IN
CLAUSES 36.1(A) AND 36.1(B) UNTIL:


 

(I)                  IN THE CASE OF THE INSURANCE REQUIRED UNDER
CLAUSE 36.1(A)(I)C UNTIL THE EXPIRY OF THE INITIAL SERVICES TERM OR THE EARLIER
TERMINATION OF THE INITIAL SERVICES;

 

(II)                 IN THE CASE OF THE REQUIRED PROFESSIONAL INDEMNITY
INSURANCE, 7 YEARS FROM THE EXPIRY OF THE TERM OR EARLIER TERMINATION OF THIS
AGREEMENT; AND

 

(III)                IN THE CASE OF THE OTHER INSURANCES, UNTIL THE EXPIRY OF
THE TERM OR EARLIER TERMINATION OF THIS AGREEMENT.

 


36.2             GENERAL REQUIREMENTS


 


(A)                 ALL INSURANCE WHICH THE CONTRACTOR IS REQUIRED TO EFFECT
UNDER THIS AGREEMENT:


 

(I)                  MUST BE EFFECTED WITH INSURERS WITH AN S & P OR MOODYS
OR A.M. BEST RATING OF NO LESS THAN A MINUS (OR THE EQUIVALENT) AND OTHERWISE BE
APPROVED BY THE PRINCIPAL; AND

 

(II)                 MUST BE ON THE TERMS REQUIRED BY CLAUSE 36.3 AND OTHERWISE
AS APPROVED BY THE PRINCIPAL.

 


(B)                 THE CONTRACTOR MUST:

 

139

--------------------------------------------------------------------------------


 

(I)                  PUNCTUALLY PAY ALL PREMIUMS, COMMISSIONS, STAMP DUTIES,
CHARGES, TAXES AND OTHER EXPENSES NECESSARY FOR EFFECTING AND MAINTAINING IN
FORCE EACH SUCH INSURANCE POLICY REQUIRED BY THIS AGREEMENT;

 

(II)                 PURSUE ANY INSURANCE CLAIM IN RELATION TO THE PROJECT
EXPEDITIOUSLY;

 

(III)                NOT DO ANYTHING OR PERMIT ANYTHING TO BE DONE WHICH MAY
PREJUDICE ANY INSURANCE POLICY REQUIRED BY THIS AGREEMENT OR OMIT TO DO ANYTHING
WHERE SUCH OMISSION MAY PREJUDICE ANY SUCH INSURANCE POLICY;

 

(IV)               NOTIFY THE PRINCIPAL OF ANY FACT OR CIRCUMSTANCE OR CHANGE IN
CIRCUMSTANCES WHICH MAY PREJUDICE ANY SUCH INSURANCE POLICY;

 

(V)                PROVIDE ANY INFORMATION REQUESTED BY THE INSURER IN RELATION
TO ANY SUCH INSURANCE POLICY;

 

(VI)               NOTIFY THE RELEVANT INSURER OF ANY ENHANCEMENT IN THE VALUE
OF THE PROPERTY REQUIRED TO BE INSURED UNDER CLAUSE 36.1(A)(I)A WHICH INCREASE
THE VALUE OF THAT PROPERTY; AND

 

(VII)              COMPLY AT ALL TIMES WITH THE TERMS AND CONDITIONS OF EACH
SUCH INSURANCE POLICY INCLUDING, WITHOUT LIMITATION, THE PROVISIONS RELATING TO
DISCLOSURE, NOTIFICATION AND CLAIMS CO-OPERATION.

 


(C)                 THE CONTRACTOR MAY ARRANGE SUCH OTHER INSURANCE AS IT MAY
REASONABLY REQUIRE.


 


(D)                 IN THE CASE OF THE INSURANCES SPECIFIED IN CLAUSE
36.1(A)(IV), THE CONTRACTOR WILL USE ITS BEST ENDEAVOURS TO ENSURE THAT ANY
SUBCONTRACTORS AND CONSULTANTS WHOM IT MAY ENGAGE IN THEIR PROFESSIONAL CAPACITY
HAVE PROFESSIONAL INDEMNITY INSURANCE ON SIMILAR TERMS APPROPRIATE TO THE
RESPONSIBILITIES UNDERTAKEN.


 


(E)                 IN THE CASE OF THE INSURANCES SPECIFIED IN CLAUSE
36.1(A)(V), THE CONTRACTOR WILL ENSURE THAT EACH OF ITS SUBCONTRACTORS AND
CONSULTANTS WHO ARE THEMSELVES EMPLOYERS WILL EFFECT SUCH INSURANCE AS REQUIRED
BY LAW.


 


36.3             CONTENTS OF POLICY


 

Insurances which the Contractor is required to effect under this agreement must
contain terms such that:

 


(A)                 SUBJECT TO CLAUSE 36.3A, NO POLICY HAS A DEDUCTIBLE GREATER
THAN $[**];


 


(B)                 IN THE CASE OF THE INSURANCES SPECIFIED IN CLAUSES
36.1(A)(I), 36.1(A)(II), 36.1(A)(VI) AND 36.1(A)(VIII), THE INSURANCES MUST
INSURE THE CONTRACTOR, THE PRINCIPAL, THE GOVERNMENT AND THE GOVERNMENTAL
AGENCIES TO THE EXTENT OF THEIR INSURABLE INTEREST ACCORDING TO THE PROJECT
DOCUMENTS, FOR THEIR RESPECTIVE RIGHTS, INTERESTS AND LIABILITIES, IN THE
TOTALITY OF THE SUBJECT MATTER OF THE INSURANCE;


 


(C)                 IN THE CASE OF THE INSURANCES SPECIFIED IN CLAUSE
36.1(A)(I) AND TO THE EXTENT THAT THE INSURER AGREES TO DO SO:


 

(I)                  PROCEEDS OF ANY PAYMENT IN RESPECT OF SUCH INSURANCE ARE TO
BE PAID TO THE PRINCIPAL OR TO SUCH ACCOUNT AS THE PRINCIPAL MAY REQUIRE; AND

 

(II)                 THE PRINCIPAL WILL THEN MAKE THESE PROCEEDS AVAILABLE TO
THE CONTRACTOR IN ORDER THAT IT BE ABLE TO MEET ITS CONTRACTUAL OBLIGATIONS
UNDER CLAUSE 33.2(C),

 

140

--------------------------------------------------------------------------------


 

provided that if the Contractor directly receives any proceeds from the
insurances specified in
clause 36.1(a)(i) it will pay all such proceeds to the Principal or to such
account as the Principal may require and paragraph (ii) of this clause 36.3 will
then apply.

 


(D)                 THE CASE OF THE INSURANCES SPECIFIED IN CLAUSE 36.1(A)(II),
THERE IS A CROSS LIABILITY CLAUSE FOR THE PURPOSES OF WHICH THE INSURER ACCEPTS
THE TERM “INSURED” AS APPLYING TO EACH OF THE PERSONS COMPRISING THE INSURED AS
IF A SEPARATE POLICY OF INSURANCE HAD BEEN ISSUED TO EACH OF THEM (SUBJECT
ALWAYS TO THE LIMIT OF THE POLICY NOT BEING INCREASED AS A RESULT);


 


(E)                 IN THE CASE OF ALL INSURANCES REQUIRED BY THIS AGREEMENT,
THE INSURER:


 

(I)                  WILL NOT IMPUTE TO A NAMED PARTY OR LOSS PAYEE KNOWLEDGE OR
INTENTION OR A STATE OF MIND OF THE POLICY HOLDER OR OF ANY OTHER NAMED PARTY OR
LOSS PAYEE;

 

(II)                 ACKNOWLEDGES THAT THE INSURED PARTIES’ AND LOSS PAYEES’
INTEREST IS IN THE ENTIRE ASSETS AND UNDERTAKING OF THE WORK AND THE SOLUTION
AND WAIVES ANY RIGHTS OF SUBROGATION IT MAY HAVE AGAINST THEM;

 


(F)                 IN THE CASE OF ALL INSURANCES REQUIRED BY THIS AGREEMENT, NO
REDUCTION IN LIMITS OR SCOPE OF COVERAGE AFFECTING THE WORK OR THE SOLUTION WILL
BE MADE IN ANY SUCH POLICY DURING THE PERIOD OF INSURANCE; AND


 


(G)                 IN THE CASE OF ALL INSURANCES REQUIRED BY THIS AGREEMENT,
THE POLICY IS SUBJECT TO AND GOVERNED BY THE LAWS OF THE PLACE WHERE THE
INSURANCE CLAIM ARISES AND IS BROUGHT.


 

36.3A          Payment of deductibles

 

The Principal acknowledges that some insurance policies required to be effected
by the Contractor under this clause 36 will have deductibles greater than $[**]
but not more than US$[**] (or such other amount notified to the Principal in
accordance with this clause).  Where the Government or Governmental Agencies
having an insurable interest according to the Project Documents (in this
paragraph the “Other Insured Parties”) or the Principal under the insurances
required to be effected and maintained under this clause 36 has paid or
incurred, or is required to pay or incur, any deductible in respect of a claim
made or to be made or which, but for the size of the deductible, would have been
made under an insurance policy which is required to be effected by the
Contractor under this clause 36 and such deductible is greater than $[**], or
where the Principal or any Other Insured Party could, but for the size of the
applicable deductible have made a claim under such an insurance policy, [**]
under and in accordance with clause 12 of the Parent Company Guarantee [**] by
the Principal or any Other Insured Party [**].  The Principal will [**].  If the
deductible under the Keane Inc. global insurance policy is proposed to be
increased above US$[**] at any time during which the Contractor’s obligations to
effect and maintain insurance under this clause 36 are being met under the Keane
Inc. global insurance policy, the Contractor will give written notice to the
Principal of any such increase in the deductible taking effect.

 


36.4             INFORMATION


 


(A)                 EXCEPT TO THE EXTENT IT MAY BE PREVENTED BY COMMERCIAL
CONFIDENTIALITY OBLIGATIONS OWED TOWARDS ITS INSURER, THE CONTRACTOR MUST GIVE
THE PRINCIPAL CERTIFIED COPIES OF ALL:


 

(I)                  POLICIES OR, IF THE CONTRACTOR IS BOUND BY A DUTY OF
CONFIDENTIALITY TO THE ISSUER OF ANY SUCH POLICY PROHIBITING DISCLOSURE OF ITS
TERMS, THEN INSTEAD OF A COPY OF SUCH POLICY, A LETTER FROM THE INSURANCE BROKER
TO THE

 

141

--------------------------------------------------------------------------------


 

PRINCIPAL STATING THAT THE POLICY CONFORMS WITH THE REQUIREMENTS OF THIS
AGREEMENT, AND CONTAINING A STATEMENT ACKNOWLEDGING THAT THE PRINCIPAL IS
RELYING UPON THAT REPRESENTATION;

 

(II)                 RENEWAL CERTIFICATES; AND

 

(III)                ENDORSEMENT SLIPS,

 

as soon as it receives them from the insurer.

 


(B)                 THE CONTRACTOR MUST, UPON REQUEST, PROVIDE TO THE PRINCIPAL:


 

(I)                  COPIES OF RECEIPTS FOR PAYMENT OF PREMIUMS FOR ANY
INSURANCE POLICY REQUIRED BY THIS AGREEMENT;

 

(II)                 CERTIFICATES OF CURRENCY IN RESPECT OF EACH INSURANCE
POLICY REQUIRED BY THIS AGREEMENT;

 

(III)                SUCH OTHER DETAILS AS TO EACH SUCH INSURANCE POLICY AS THE
PRINCIPAL MAY REASONABLY REQUIRE.

 


(C)                 THE CONTRACTOR MUST NOTIFY THE PRINCIPAL, IMMEDIATELY UPON
THE OCCURRENCE OF AN EVENT WHICH WOULD OR MAY ENTITLE THE CONTRACTOR TO MAKE A
CLAIM UNDER ANY INSURANCE POLICY (OTHER THAN THE PROFESSIONAL INDEMNITY
INSURANCE POLICY), AND PROMPTLY DO ANYTHING NECESSARY IN RESPECT OF SUCH A CLAIM
INCLUDING, WITHOUT LIMITATION, NOTIFYING THE INSURER.


 


36.5             REMEDY OF DEFAULT


 

If any default is made by the Contractor in effecting or maintaining an
insurance policy required by this agreement in accordance with this agreement or
if any such insurance policy becomes void or voidable, the Principal may (but is
not obliged to) effect or maintain said insurance policy at the cost of the
Contractor.

 


36.6             ENFORCEMENT


 

The Contractor will do all things reasonably necessary and provide all
documents, evidence and information necessary to enable the Principal to collect
or recover any moneys due or to become due to the Principal in respect of any
insurance policy required by this agreement.

 


36.7             CANCELLATION AND CHANGE


 


(A)                 WITHOUT PREJUDICE TO THE REQUIREMENTS OF THIS CLAUSE, THE
CONTRACTOR WILL NOT CAUSE OR TAKE ANY STEPS TO BRING ABOUT THE LAPSE,
CANCELLATION, MATERIAL CHANGE OR REDUCTION OF ANY INSURANCE POLICY REQUIRED BY
THIS AGREEMENT.


 


(B)                 WITHOUT LIMITING ITS OBLIGATIONS UNDER THIS AGREEMENT, THE
CONTRACTOR WILL IMMEDIATELY NOTIFY THE PRINCIPAL OF ANY LAPSE, CANCELLATION,
MATERIAL CHANGE OR REDUCTION OF ANY INSURANCE POLICY REQUIRED BY THIS AGREEMENT
AND WILL PROVIDE TO THE PRINCIPAL PROMPTLY UPON RECEIPT A COPY OF ALL NOTICES IT
RECEIVES FROM ANY INSURER RELATING TO ANY PROPOSED LAPSE, CANCELLATION, MATERIAL
CHANGE OR REDUCTION OF ANY SUCH INSURANCE POLICY.


 


(C)                 THE CONTRACTOR WILL IMMEDIATELY NOTIFY THE PRINCIPAL IN THE
EVENT THAT A RISK COVERED BY ANY OF THE INSURANCES REQUIRED BY THIS AGREEMENT
BECOMES AN UNINSURABLE RISK.


 


(D)                 PROVIDED THAT THE CONTRACTOR HAS GIVEN THE PRINCIPAL NOTICE
IN ACCORDANCE WITH CLAUSE 36.7(B) OR (C) AS APPLICABLE, THE CONTRACTOR WILL NOT
BE IN BREACH OF ITS

 

142

--------------------------------------------------------------------------------


 


OBLIGATIONS TO EFFECT AND MAINTAIN THE INSURANCES REQUIRED UNDER THIS CLAUSE 36
TO THE EXTENT THAT, AND FOR SO LONG AS IT HAS DEMONSTRATED TO THE SATISFACTION
OF THE PRINCIPAL THAT INSURANCE COVER FOR A RISK REQUIRED TO BE SO MAINTAINED IS
NOT AVAILABLE TO:


 

(I)                  THE CONTRACTOR; OR

 

(II)                 IF THE CONTRACTOR IS AT THE RELEVANT TIME MEETING ITS
OBLIGATIONS UNDER THIS CLAUSE 36 UNDER THE KEANE INC. GLOBAL POLICY, KEANE INC.,

 

on commercially reasonable terms in the international insurance market place
from insurers meeting the requirements of clause 36.2(a)(i).  If the Contractor
has obtained any relief from its insurance obligations pursuant to this clause
36.7(d), the Contractor must, at the same time that it provides the Principal
with its detailed financial forecasts under clause 47.2(b)(i)B, give to the
Principal written confirmation that the relevant insurance cover remains
unavailable as described in this clause 36.7(d).

 


37.                FORCE MAJEURE


 


37.1             FORCE MAJEURE NOTICE


 


(A)                 IF THE CONTRACTOR ALLEGES OR WISHES TO CLAIM THAT FORCE
MAJEURE HAS OCCURRED THE CONTRACTOR MUST GIVE THE PRINCIPAL PROMPT WRITTEN
NOTICE OF THE FORCE MAJEURE ONCE IT BECOMES AWARE OF THE SAME AND THE
OBLIGATIONS AFFECTED TOGETHER WITH FULL PARTICULARS OF ALL RELEVANT MATTERS
INCLUDING:


 

(I)                  DETAILS OF THE FORCE MAJEURE;

 

(II)                 DETAILS OF THE OBLIGATIONS AFFECTED;

 

(III)                DETAILS OF THE ACTION THAT THE CONTRACTOR HAS TAKEN AND/OR
PROPOSES TO TAKE TO REMEDY THE SITUATION;

 

(IV)               AN ESTIMATE OF THE TIME DURING WHICH THE CONTRACTOR WILL BE
UNABLE TO CARRY OUT ITS OBLIGATIONS DUE TO THE FORCE MAJEURE;

 

(V)                AN ESTIMATE OF THE COSTS THAT THE CONTRACTOR WILL INCUR TO
REMEDY THE SITUATION; AND

 

(VI)               DETAILS OF ALL INSURANCE MONEYS UPON WHICH THE CONTRACTOR
WILL BE ABLE TO RELY IN MAKING GOOD DAMAGE CAUSED BY THE FORCE MAJEURE.

 


(B)                 AFTER GIVING NOTICE UNDER CLAUSE 37.1(A) THE CONTRACTOR MUST
CONTINUE TO PROVIDE TO THE PRINCIPAL ALL RELEVANT INFORMATION PERTAINING TO THE
FORCE MAJEURE.


 


37.2             MEETING, APPLICATION OF PROVISIONS


 

The parties must meet within 5 Business Days of service of a notice of a Force
Majeure event to determine:

 


(A)                 IF THE FORCE MAJEURE IS COVERED BY INSURANCE;


 


(B)                 THE ESTIMATED LENGTH OF TIME FOR WHICH THE FORCE MAJEURE
WILL CONTINUE; AND


 


(C)                 A PLAN OF ACTION TO REMEDY (IF POSSIBLE) THE EFFECTS OF THE
FORCE MAJEURE.

 

143

--------------------------------------------------------------------------------


 


37.3             SUSPENSION OF OBLIGATIONS


 


(A)                 IF A FORCE MAJEURE OCCURS EACH PARTY’S OBLIGATIONS UNDER
THIS AGREEMENT (OTHER THAN UNDER THIS CLAUSE 37) WHICH ARE AFFECTED BY THE FORCE
MAJEURE WILL BE SUSPENDED BUT ONLY TO THE EXTENT AND FOR SO LONG AS SUCH
OBLIGATIONS ARE AFFECTED BY THE FORCE MAJEURE.


 


(B)                 IF A FORCE MAJEURE OCCURS AND A NOTICE UNDER CLAUSE
37.1(A) IS ISSUED, NO PARTY WILL BE IN DEFAULT OF ITS OBLIGATIONS UNDER THIS
AGREEMENT IN SO FAR AS THE FAILURE OR DELAY IN THE OBSERVANCE OR PERFORMANCE OF
THOSE OBLIGATIONS BY THAT PARTY IS CAUSED BY THE FORCE MAJEURE SPECIFIED IN THE
FORCE MAJEURE NOTICE.


 


(C)                 UPON THE PRINCIPAL OR THE CONTRACTOR (AS THE CASE MAY BE)
BECOMING ABLE TO RECOMMENCE PERFORMING ITS OBLIGATIONS WHICH WERE SUSPENDED
UNDER CLAUSE 37.3(A), THE PRINCIPAL OR THE CONTRACTOR (AS THE CASE MAY BE) MUST
RECOMMENCE THE PERFORMANCE OF THOSE OBLIGATIONS.


 


37.4             DUTY TO REMEDY FORCE MAJEURE


 


(A)                 WHERE THERE IS A REMEDY, THE CONTRACTOR MUST USE ITS
REASONABLE ENDEAVOURS TO REMEDY THE EFFECTS OF A FORCE MAJEURE PROMPTLY,
INCLUDING MAKING ANY REASONABLE EXPENDITURE OF FUNDS WHICH MAY MITIGATE OR AVOID
THE EFFECT OF THE FORCE MAJEURE.


 


(B)                 WHERE A FORCE MAJEURE HAS RESULTED IN DAMAGE TO THE
SOLUTION, THE CONTRACTOR MUST:


 

(I)                  PROMPTLY RECONSTRUCT, RECTIFY OR REPLACE THAT PART OF THE
SOLUTION WHICH HAS BEEN DAMAGED; AND

 

(II)                 APPLY ANY INSURANCE PROCEEDS IN FULFILMENT OF ITS
OBLIGATIONS UNDER CLAUSE 37.4(B)(I) AND, IF IT FAILS TO DO SO, ACCOUNT TO THE
PRINCIPAL FOR ANY INSURANCE PROCEEDS.

 


38.                SOLUTION SECURITY AND DISASTER RECOVERY


 


38.1             SECURITY MEASURES UPDATED


 

The Contractor must update its security procedures and must procure that the
parties with whom the Principal has Direct Agreements update their security
procedures as technology and security threats evolve to provide commercially
reasonable security capabilities at all times in accordance with Industry
Practice and this agreement, including the Requirements Document and the
Solution Documentation.

 


38.2             SECURITY AUDIT


 


(A)                 THE CONTRACTOR WILL HAVE ITS SECURITY PROCEDURES AND
PHYSICAL FACILITIES AUDITED, AND MUST PROCURE THAT THE PARTIES WITH WHOM THE
PRINCIPAL HAS DIRECT AGREEMENTS HAVE THEIR SECURITY PROCEDURES AND PHYSICAL
FACILITIES AUDITED, ON AN ANNUAL BASIS BY A QUALIFIED, NATIONALLY RECOGNISED
FIRM AND THE CONTRACTOR MUST TAKE SUCH ACTION AS IS REASONABLE TO COMPLY WITH
ANY EXCEPTIONS OR DISCREPANCIES DISCOVERED BY ANY AUDIT.


 


(B)                 THE CONTRACTOR MUST:


 

(I)                  PROVIDE THE PRINCIPAL WITH A COPY OF ANY SUCH AUDITS WITHIN
5 BUSINESS DAYS OF IT BECOMING AVAILABLE;

 

(II)                 PREPARE A CORRECTIVE ACTION PLAN TO DEAL WITH ANY
EXCEPTIONS OR DISCREPANCIES DISCOVERED AS A RESULT OF THE AUDIT AND PROVIDE THE
PRINCIPAL

 

144

--------------------------------------------------------------------------------


 

WITH A COPY OF THAT PLAN WITHIN 2 BUSINESS DAYS OF PROVISION OF THE AUDIT UNDER
CLAUSE 38.2(B)(I);

 

(III)                CONFIRM PROMPTLY AND IN ANY EVENT WITHIN 3 MONTHS THAT IT
HAS PERFORMED ALL WORK DISCLOSED BY THE AUDIT AND THE CORRECTIVE ACTION PLAN AS
REQUIRED TO BE PERFORMED.

 


38.3             BREACHES AND THREATENED BREACHES OF SOLUTION SECURITY


 

The Contractor must:

 


(A)                 REPORT:


 

(I)                  ANY ATTEMPTED OR THREATENED BREACH OF SOLUTION SECURITY;
AND

 

(II)                 ANY ATTEMPTED OR THREATENED UNAUTHORISED ACCESS TO THE
SOLUTION,

 

to the Principal as soon as practicable and in any event within 48 hours of
becoming aware of the attempted or threatened breach or unauthorised access;

 


(B)                 REPORT:


 

(I)                  ANY BREACH OF SOLUTION SECURITY; AND

 

(II)                 ANY UNAUTHORISED ACCESS TO THE SOLUTION,

 

to the Principal as soon as practicable and in any event within 12 hours of
becoming aware of the relevant breach or unauthorised access;

 


(C)                 WHERE THERE HAS BEEN A BREACH OF SOLUTION SECURITY OR
UNAUTHORISED ACCESS TO THE SOLUTION, PREPARE A CORRECTIVE ACTION PLAN TO ADDRESS
THE BREACH OR UNAUTHORISED ACCESS OR BOTH AND PROVIDE THE PLAN TO THE PRINCIPAL
WITHIN 24 HOURS OF THE BREACH OR UNAUTHORISED ACCESS;


 


(D)                 WITHIN 5 BUSINESS DAYS RECEIPT OF THE CORRECTIVE ACTION PLAN
FROM THE CONTRACTOR, THE PRINCIPAL’S REPRESENTATIVE MAY GIVE NOTICE TO THE
CONTRACTOR THAT THE WHOLE OR PART OF THE CORRECTIVE ACTION PLAN DOES NOT ADDRESS
THE CONCERNS OF THE PRINCIPAL WITH RESPECT TO THE SECURITY BREACH AND DIRECT THE
CONTRACTOR TO RESUBMIT A REVISED CORRECTIVE ACTION PLAN UNDER CLAUSE
38.3(C) WHICH ADDRESSES THE PRINCIPAL’S CONCERNS, WITHIN 1 BUSINESS DAY;


 


(E)                 PROCEED TO IMPLEMENT AND CARRY OUT ANY CORRECTIVE ACTION
PLAN OR PART OF ANY CORRECTIVE ACTION PLAN WHICH HAS NOT BEEN REJECTED BY THE
PRINCIPAL UNDER CLAUSE 38.3(D) AND TAKE SUCH STEPS AS MAY REASONABLY BE
REQUESTED BY THE PRINCIPAL TO PREVENT FURTHER BREACHES OR UNAUTHORISED ACCESS.


 


38.4             BUSINESS CONTINUITY PLAN


 


(A)                 THE CONTRACTOR MUST COMPLY WITH ANY OBLIGATIONS SET OUT IN
THE BUSINESS CONTINUITY PLAN, WHICH PLAN MUST BE CONSISTENT WITH ANY BUSINESS
CONTINUITY PLAN OF THE PRINCIPAL AND REASONABLY ACCEPTABLE TO THE PRINCIPAL.


 


(B)                 THE CONTRACTOR MUST PREPARE AND SUBMIT TO THE PRINCIPAL FOR
ITS APPROVAL AN UPDATED BUSINESS CONTINUITY PLAN AT THE SAME TIME THAT IT
PROVIDES THE PRINCIPAL WITH ITS DETAILED FINANCIAL FORECASTS UNDER
CLAUSE 47.2(B)(I)B AND AT ANY TIME IF REQUESTED TO DO SO BY THE PRINCIPAL.  THE
PRINCIPAL MAY WITHIN 10 BUSINESS DAYS OF RECEIPT OF AN UPDATED BUSINESS
CONTINUITY PLAN, ADVISE THE CONTRACTOR WHETHER OR NOT IT CONSIDERS SUCH PLAN TO
BE IN ACCORDANCE WITH THIS AGREEMENT, INCLUDING THE REQUIREMENTS

 

145

--------------------------------------------------------------------------------


 


DOCUMENT AND THE SOLUTION DOCUMENTATION, OR REJECT IT AND PROVIDE ITS COMMENTS
(IF ANY).  IF A BUSINESS CONTINUITY PLAN IS REJECTED, THE CONTRACTOR MUST
PROMPTLY, AND IN ANY EVENT WITHIN 5 BUSINESS DAYS, SUBMIT TO THE PRINCIPAL A
REDRAFT OF THE PLAN.  THE CONTRACTOR MUST TAKE INTO ACCOUNT ANY COMMENTS OF THE
PRINCIPAL IN FINALISING THE BUSINESS CONTINUITY PLAN.


 


(C)                 THE CONTRACTOR MUST SET UP AND HAVE RENDERED OPERATIONAL A
FACILITY LOCATED IN A GEOGRAPHICALLY DIVERSE AREA THAT IS CAPABLE OF REPLICATING
THAT PART OF THE SOLUTION THAT IS USED FOR THE PROCESSING OF AGGREGATED DATA. 
THE BUSINESS CONTINUITY PLAN MUST INCLUDE A COMPLETE AND PERIODIC TEST PROGRAM
FOR THE ALTERNATE FACILITY.


 


(D)                 ANY AGREEMENT WITH A THIRD PARTY FOR DISASTER RECOVERY OR
BACKUP SERVICES WILL BE SUBJECT TO APPROVAL BY THE PRINCIPAL, AND MUST REQUIRE
THE THIRD PARTY SERVICE PROVIDER TO TAKE REASONABLE STEPS TO MAINTAIN THE
CONFIDENTIALITY OF ALL SOFTWARE AND DATA.


 


(E)                 THE CONTRACTOR MUST USE ITS BEST ENDEAVOURS TO ASSIST THE
PRINCIPAL IF THE PRINCIPAL NEEDS TO IMPLEMENT ITS OWN BUSINESS CONTINUITY PLAN.


 


39.                CONTRACTOR’S REPRESENTATIONS


 


39.1             CONTRACTOR’S REPRESENTATIONS


 

The Contractor makes the following continuing representations and warranties for
the benefit of the Principal:

 


(A)                 IT IS DULY INCORPORATED AND IS VALIDLY EXISTING UNDER THE
LAWS OF ITS JURISDICTION OF INCORPORATION AND IT HAS THE REQUISITE POWER TO OWN
ITS PROPERTIES AND ASSETS AND TO CARRY ON ITS BUSINESS AS NOW CONDUCTED OR
PROPOSED TO BE CONDUCTED;


 


(B)                 IT HAS PRODUCED ITS CONSTITUTION AND ANY RELEVANT
SHAREHOLDER AGREEMENTS TO THE PRINCIPAL AT THE DATE OF THIS AGREEMENT, SIGNED BY
ITS SOLICITORS FOR THE PURPOSES OF IDENTIFYING THAT IT IS THE CONTRACTOR’S
CONSTITUTION INCLUDING ALL RESOLUTIONS AFFECTING IT;


 


(C)                 IT HAS IN FULL FORCE AND EFFECT ALL AUTHORISATIONS NECESSARY
TO ENTER INTO AND PERFORM ITS OBLIGATIONS UNDER THE PROJECT DOCUMENTS.  IT HAS
COMPLIED WITH EACH OF THEM AND PAID ALL APPLICABLE FEES IN RESPECT OF THEM;


 


(D)                 IT HAS POWER TO ENTER INTO AND PERFORM ITS OBLIGATIONS UNDER
THE PROJECT DOCUMENTS, TO CARRY OUT THE TRANSACTIONS WHICH THOSE DOCUMENTS
CONTEMPLATE WILL BE CARRIED OUT BY THE CONTRACTOR AND TO CARRY ON ITS BUSINESS,
AND THE ENTRY INTO OF EACH SUCH DOCUMENT IS A PROPER EXERCISE OF POWER;


 


(E)                 THE EXECUTION, DELIVERY AND PERFORMANCE OF THE PROJECT
DOCUMENTS AND THE TRANSACTIONS UNDER EACH OF THEM DO NOT:


 

(I)                  VIOLATE IN ANY RESPECT A PROVISION OF ITS CONSTITUTION OR
ANY LAW OR OFFICIAL DIRECTIVE WHICH IS BINDING ON IT;

 

(II)                 VIOLATE IN ANY RESPECT A PROVISION OF ANY OTHER DOCUMENT OR
AGREEMENT TO WHICH IT IS A PARTY; OR

 

(III)                CAUSE A LIMITATION ON ITS POWERS OR THE POWERS OF ITS
DIRECTORS OR OTHER OFFICERS TO BE EXCEEDED;

 


(F)                 ITS OBLIGATIONS UNDER THE PROJECT DOCUMENTS ARE LEGAL, VALID
AND BINDING AND ARE

 

146

--------------------------------------------------------------------------------


 


ENFORCEABLE AGAINST IT AND IN ACCORDANCE WITH ITS TERMS SUBJECT TO THE
AVAILABILITY OF EQUITABLE REMEDIES AND, TO THE EXTENT APPLICABLE, LAWS RELATING
TO THE ENFORCEMENT OF CREDITOR’S RIGHTS;


 


(G)                 IT HAS CAREFULLY REVIEWED AND UNDERSTANDS ALL OF THE
REQUIREMENTS OF THE PROJECT DOCUMENTS, AND HAS DETERMINED THAT IT IS FULLY ABLE
TO CONDUCT, PERFORM, AND COMPLETE THE REQUIREMENTS OF THE PROJECT DOCUMENTS
WITHIN THE SPECIFIED TIMEFRAME AND THAT IT IS FULLY ABLE TO PERFORM THE WORK IN
ACCORDANCE WITH THE PROJECT DOCUMENTS;


 


(H)                 IT HAS REVIEWED THE REQUIREMENTS FOR THE FORMAT AND DETAIL
OF RECORDS TO BE MAINTAINED AT ALL TIMES PURSUANT TO THIS AGREEMENT AND THAT IT
HAS INSTITUTED OR WILL INSTITUTE THE PREPARATION AND MAINTENANCE OF SUCH
RECORDS;


 


(I)                  IT DOES NOT ENTER INTO ANY OF THE PROJECT DOCUMENTS IN THE
CAPACITY OF TRUSTEE OF A TRUST OR SETTLEMENT AND WILL NOT ACT AT ANY TIME DURING
THE TERM AS TRUSTEE OF A TRUST OR SETTLEMENT;


 


(J)                  IT WILL NOT ENGAGE IN ANY CONDUCT WHICH IS MISLEADING OR
DECEPTIVE OR LIKELY TO MISLEAD OR DECEIVE;


 


(K)                 IT HAS OR WILL OBTAIN ALL REQUIRED APPROVALS, LICENCES,
PROFESSIONAL ABILITY, SKILLS, CAPACITY AND FINANCIAL RESOURCES, AND HAS
AVAILABLE OR WILL OBTAIN THE NECESSARY DEVICE AND OTHER EQUIPMENT, MATERIALS,
TOOLS AND FACILITIES TO PERFORM ITS OBLIGATIONS IN ACCORDANCE WITH THE
REQUIREMENTS CONTAINED IN THE PROJECT DOCUMENTS;


 


(L)                  EACH REPRESENTATION AND WARRANTY MADE BY IT IN ANY PROJECT
DOCUMENT IS TRUE, COMPLETE, ACCURATE AND CORRECT;


 


(M)               ALL INFORMATION, REPRESENTATIONS AND OTHER MATTERS OF FACT
COMMUNICATED IN WRITING TO THE PRINCIPAL OR ITS AGENTS OR EMPLOYEES IN
CONNECTION WITH THE CONTRACTOR’S RESPONSE TO THE REQUEST FOR TENDER IN RESPECT
OF THE PROJECT OR IN THE COURSE OF SUBSEQUENT NEGOTIATIONS IN RESPECT OF THIS
AGREEMENT WERE AND REMAIN TRUE, COMPLETE, ACCURATE AND CORRECT IN ALL RESPECTS;


 


(N)                 IT HAS NOT WITHHELD FROM THE PRINCIPAL ANY DOCUMENT,
INFORMATION OR OTHER FACT MATERIAL TO THE DECISION OF THE PRINCIPAL TO ENTER
INTO ANY PROJECT DOCUMENT TO WHICH IT IS PARTY;


 


(O)                 ALL PERSONNEL PERFORMING WORK WILL HAVE THE NECESSARY
LICENCES, CERTIFICATIONS, CREDENTIALS AND EXPERTISE AND MUST OTHERWISE BE FULLY
QUALIFIED TO PERFORM THE WORK TO WHICH THEY ARE ASSIGNED;


 


(P)                 NO LITIGATION, ARBITRATION, TAX CLAIM, DISPUTE OR
ADMINISTRATIVE OR OTHER PROCEEDING (WHICH HAS NOT BEEN DISCLOSED TO THE
PRINCIPAL IN WRITING PRIOR TO THE DATE OF THIS AGREEMENT) HAS BEEN COMMENCED OR,
TO ITS KNOWLEDGE, THREATENED AGAINST IT OR ANY RELATED BODY CORPORATE WHICH IS
LIKELY TO HAVE A MATERIAL ADVERSE EFFECT UPON IT OR ITS ABILITY TO PERFORM ITS
FINANCIAL OR OTHER OBLIGATIONS UNDER THE PROJECT DOCUMENTS, IN PARTICULAR THERE
IS NO OUTSTANDING PRODUCT LIABILITY OR WORKERS’ COMPENSATION CLAIM;


 


(Q)                 IT WILL CARRY OUT THE WORK IN A MANNER SO THAT IT, AS FAR AS
REASONABLY PRACTICABLE, AVOIDS INCONVENIENCE OR DISRUPTION TO THE BUSINESS OF
ANY ACCESS PROVIDER OR ANY THIRD PARTY;


 


(R)                  IT WILL IMMEDIATELY NOTIFY THE PRINCIPAL OF THE OCCURRENCE
OF, OR THE PENDING OR THREATENED OCCURRENCE OF, ANY EVENT OF WHICH IT IS AWARE
THAT MAY CAUSE OR

 

147

--------------------------------------------------------------------------------


 


CONSTITUTE A BREACH OF ANY OF THE REPRESENTATIONS, WARRANTIES OR COVENANTS
CONTAINED OR MADE IN CONNECTION WITH ANY PROJECT DOCUMENT, INCLUDING WITHOUT
LIMITATION, ANY EVENT THAT MAY RESULT IN A MATERIAL ADVERSE CHANGE IN THE
BUSINESS OF THE CONTRACTOR OR MAY AFFECT THE FINANCIAL VIABILITY OF THE
CONTRACTOR’S BUSINESS;


 


(S)                 ALL FINANCIAL PROJECTIONS AND INFORMATION IN RELATION TO THE
FINANCIAL POSITION AND PROSPECTS OF THE CONTRACTOR AND THE FINANCIAL CAPABILITY
OF THE CONTRACTOR TO FUND ITS COMMITMENTS UNDER THIS AGREEMENT, GIVEN BEFORE OR
AFTER THE COMMENCEMENT DATE, HAVE BEEN OR WILL BE GIVEN AFTER DILIGENT INQUIRY
AND INVESTIGATION ON THE PART OF THE CONTRACTOR AND THERE HAS BEEN NO MATERIAL
ADVERSE CHANGE IN THE FINANCIAL POSITION OR PROSPECTS OF THE CONTRACTOR AFTER
THE DATE TO WHICH THE RELEVANT FINANCIAL PROJECTIONS AND INFORMATION RELATE;


 


(T)                  (I)                  ITS MOST RECENT CONSOLIDATED AND
UNCONSOLIDATED AUDITED (IF THE REQUIREMENT FOR AUDITING IS APPLICABLE) ACCOUNTS
GIVE A TRUE AND FAIR VIEW OF ITS AND ITS RELATED BODIES CORPORATE STATE OF
AFFAIRS AS AT THE DATE TO WHICH THEY RELATE AND THE RESULTS OF ITS AND ITS
RELATED BODIES CORPORATE OPERATIONS FOR THE ACCOUNTING PERIOD ENDED ON SUCH
DATE;


 

(II)                 THERE HAS BEEN NO MATERIAL CHANGE IN ITS OR ITS RELATED
BODIES CORPORATE STATE OF AFFAIRS SINCE SUCH DATE;

 

(III)                IN RESPECT OF THE CONTRACTOR, SUCH ACCOUNTS HAVE BEEN
PREPARED IN ACCORDANCE WITH THE CORPORATIONS ACT AND GENERALLY ACCEPTED
AUSTRALIAN ACCOUNTING PRINCIPLES AND PRACTICES CONSISTENTLY APPLIED, AND IN
RESPECT OF ALL OTHER RELEVANT ENTITIES, SUCH ACCOUNTS HAVE BEEN PREPARED IN
ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES AND PRACTICES
CONSISTENTLY APPLIED IN THE COUNTRY OF ORIGIN OR INCORPORATION OF THE RELEVANT
ENTITY, EXCEPT TO THE EXTENT OF DEPARTURES FROM SUCH PRINCIPLES AND PRACTICES
DISCLOSED IN SUCH ACCOUNTS; AND

 

(IV)               THERE IS NO FINANCIAL INDEBTEDNESS OR ANY OTHER CONTINGENT
LIABILITY WHICH IS NOT DISCLOSED IN SUCH ACCOUNTS;

 


(U)                 IT HAS NOT ENGAGED IN ANY UNCOMPETITIVE BEHAVIOUR OR OTHER
PRACTICE WHICH HAS DENIED OR MAY DENY LEGITIMATE BUSINESS OPPORTUNITIES TO OTHER
TENDERERS OR OTHER PARTICIPANTS IN THE TENDER PROCESS, INCLUDING BUT NOT LIMITED
TO:


 

(I)                  THE PAYMENT OF UNSUCCESSFUL TENDER FEES; OR

 

(II)                 THE PAYMENT TO ANY THIRD PARTY OF MONEY, INCENTIVES OR
OTHER CONCESSIONS CONTINGENT UPON THE SUCCESS OF THE TENDER WHICH DO NOT RELATE
TO THE PROVISION OF BONA FIDE SERVICES RELEVANT TO THE OBJECT OF THE TENDER;

 


(V)                 IT:


 

(I)                  IS NOT DIRECTLY OR INDIRECTLY INVOLVED IN AND DOES NOT
CONDUCT ANY BUSINESS OR ACTIVITY, OTHER THAN THE PROJECT;

 

(II)                 DOES NOT ENGAGE ANY EMPLOYEE IN ANY ACTIVITY OR BUSINESS
WHICH IT MAY NOT BE INVOLVED IN OR CONDUCT UNDER PARAGRAPH (I); AND

 

(III)                DOES NOT HAVE ANY SUBSIDIARY AS THAT TERM IS DEFINED IN THE
CORPORATIONS ACT,

 

and will not do so without the prior written approval of the Principal (which
approval the Principal may withhold in its absolute discretion). 

 

148

--------------------------------------------------------------------------------


 


(W)                IT IS NOT IN DEFAULT OF ITS OBLIGATIONS UNDER THIS AGREEMENT;


 


(X)                 ALL COPIES OR ORIGINALS OF DOCUMENTS OR INSTRUMENTS PROVIDED
TO THE PRINCIPAL UNDER OR IN CONNECTION WITH ANY PROJECT DOCUMENT (INCLUDING ITS
LATEST AUDITED ACCOUNTS AND ALL AUTHORISATIONS) ARE OR WILL BE, AT THE DATE OF
THIS AGREEMENT OR OF THEIR LATER PROVISION, ORIGINALS OR TRUE COPIES OF THE
DOCUMENTS OR INSTRUMENTS WHICH THEY PURPORT OR HAVE BEEN REPRESENTED TO BE. 
WHERE APPLICABLE, THOSE DOCUMENTS ARE IN FULL FORCE AND EFFECT;


 


(Y)                 THERE ARE NO DOCUMENTS OR AGREEMENTS IN EXISTENCE AT THE
DATE OF THIS AGREEMENT AND THERE WILL NOT BE ANY DOCUMENTS OR AGREEMENTS IN THE
FUTURE WHICH HAVE NOT BEEN OR WILL NOT BE DISCLOSED TO THE PRINCIPAL WHICH ARE
MATERIAL IN THE CONTEXT OF THE PROJECT DOCUMENTS OR THE PROJECT OR WHICH HAVE
THE EFFECT OF VARYING ANY PROJECT DOCUMENT AND, IN RESPECT OF PROJECT DOCUMENTS
TO WHICH THE PRINCIPAL IS NOT A PARTY, PERFORMANCE OF WHICH WOULD HAVE A
MATERIAL ADVERSE EFFECT ON THE PROJECT;


 


(Z)                 NEITHER IT NOR ANY OF ITS ASSETS ENJOYS ANY IMMUNITY FROM
SET-OFF, SUIT OR EXECUTION; AND


 


(AA)              IT IS RESPONSIBLE FOR ANY CONSEQUENCES ARISING FROM THE
STRUCTURE ADOPTED BY THE CONTRACTOR, INCLUDING ANY TAX, FINANCIAL OR OTHER
CONSEQUENCES.


 


40.                INDEMNITY AND LIABILITY


 


40.1             CONTRACTOR INDEMNITY


 

Subject to clause 40.3(b), the Contractor indemnifies and keeps indemnified on
demand and by way of continuing indemnity, defends, and saves harmless the
Principal, the Government, Governmental Agencies, the Bus Operators and the
Access Providers, including the Operators, their members, directors, officers,
employees, agents and subcontractors (each an “Indemnified Party”) from and
against all liabilities, damages, losses, penalties, demands, suits, costs,
payments, outgoings, expenses (including reasonable solicitor’s fees and
expenses) and proceedings of any nature whatsoever for:

 


(A)                 LOSS OF OR DAMAGE TO PROPERTY; AND


 


(B)                 CLAIMS BY ANY PERSON IN RESPECT OF PERSONAL INJURY OR DEATH,


 

to the extent to which they arise out of or as a consequence of:

 


(C)                 THE CONTRACTOR’S PERFORMANCE OF THE WORK;


 


(D)                 A BREACH OF THIS AGREEMENT OR ANY PROJECT DOCUMENT BY OR ON
BEHALF OF THE CONTRACTOR;


 


(E)                 ANY NEGLIGENT, WILFUL OR FRAUDULENT ACT OR OMISSION BY OR ON
BEHALF OF THE CONTRACTOR;


 


(F)                 A BREACH OF A REPRESENTATION OR WARRANTY GIVEN BY THE
CONTRACTOR UNDER THIS AGREEMENT; OR


 


(G)                 ANY OTHER ACT OR OMISSION BY OR ON BEHALF OF THE CONTRACTOR
IN RELATION TO THE WORK,


 

except to the extent that such loss, damage, injury or death is attributable to
the negligent or wilful act or omission of the Indemnified Party, the failure of
the Indemnified Party to take reasonable steps to mitigate loss or damage
suffered, or the breach by the Principal of its obligations under this
agreement.  In the event such loss, damage, injury or death results from

 

149

--------------------------------------------------------------------------------


 

the joint or concurrent act or omission of the parties, the Contractor will be
liable under this indemnity in proportion to its relative degree of fault. 

 


40.2             CONTRACTOR INDEMNITY TO PRINCIPAL FOR ECONOMIC LOSS


 

Subject to clauses 40.3(a) and 40.4(b), the Contractor indemnifies and keeps
indemnified on demand and by way of continuing indemnity, defends, and saves
harmless the Principal from and against:

 


(A)                 DIRECT ECONOMIC LOSS (BEING ECONOMIC LOSS THAT DIRECTLY AND
NATURALLY FLOWS IN THE NORMAL COURSE OF EVENTS FROM THE OCCURRENCE OF THE
RELEVANT EVENT) SUFFERED BY THE PRINCIPAL; AND


 


(B)                 THE LOSS OF ANY FEES OR PAYMENTS PAYABLE BY THIRD PARTIES TO
THE PRINCIPAL DURING THE TERM FOR:


 

(I)                  SMARTCARD BASED TRANSPORT TICKETING SERVICES IN VICTORIA;
AND

 

(II)                 SERVICES PROVIDED BY THE PRINCIPAL BY USE OF THE SOLUTION
(“THIRD PARTY SOLUTION SERVICES”), PROVIDED THAT THE CONTRACTOR:

 

A.                 HAS BEEN GIVEN REASONABLE PRIOR WRITTEN NOTICE OF THE
PROPOSED SUPPLY OF THE THIRD PARTY SOLUTION SERVICES BY THE PRINCIPAL TO THE
RELEVANT THIRD PARTY;

 

B.                 ANY WORK NECESSARY TO CHANGE, EXTEND OR MODIFY THE SOLUTION
(“EXTENDED SOLUTION”) TO ENABLE IT TO BE USED BY THE PRINCIPAL FOR THE SUPPLY OF
THE THIRD PARTY SOLUTION SERVICES BY THE PRINCIPAL TO THE RELEVANT THIRD PARTY
HAS BEEN UNDERTAKEN ACCORDANCE WITH CLAUSES 20 OR 35 AND THE CONTRACTOR HAS
AGREED THAT THIS INDEMNITY IS NOT AFFECTED; AND

 

C.                 CONTINUES TO PROVIDE, IN ACCORDANCE WITH THIS AGREEMENT, THE
CORE SERVICES AND OTHER SERVICES NECESSARY FOR THE OPERATION, SUPPORT AND
DEVELOPMENT OF THE EXTENDED SOLUTION,

 

to the extent to which such losses arise as a consequence of:

 


(C)                 A BREACH OF THIS AGREEMENT OR ANY PROJECT DOCUMENT BY OR ON
BEHALF OF THE CONTRACTOR;


 


(D)                 ANY NEGLIGENT, WILFUL OR FRAUDULENT ACT OR OMISSION BY OR ON
BEHALF OF THE CONTRACTOR; OR


 


(E)                 A BREACH OF A REPRESENTATION OR WARRANTY GIVEN BY THE
CONTRACTOR UNDER THIS AGREEMENT,


 

except to the extent that such losses are attributable to:

 

(I)                  THE NEGLIGENT OR WILFUL ACT OR OMISSION OF THE PRINCIPAL;

 

(II)                 THE FAILURE OF THE PRINCIPAL TO TAKE REASONABLE STEPS TO
MITIGATE LOSS OR DAMAGE SUFFERED; OR

 

(III)                THE BREACH BY THE PRINCIPAL OF ITS OBLIGATIONS UNDER THIS
AGREEMENT. 

 

150

--------------------------------------------------------------------------------


 

In the event that any such loss results from the joint or concurrent act or
omission of the parties, the Contractor will be liable under this indemnity in
proportion to its relative degree of fault. 

 


40.3             LIABILITY OF CONTRACTOR


 


(A)                 TO THE MAXIMUM EXTENT PERMITTED BY LAW, THE TOTAL LIABILITY
OF THE CONTRACTOR TO THE PRINCIPAL OR THE GOVERNMENT OR ANY GOVERNMENTAL AGENCY
ARISING UNDER, OUT OF, OR IN CONNECTION WITH THIS AGREEMENT OR ANY PROJECT
DOCUMENT, OR FOR ANY ACT OR OMISSION OF THE CONTRACTOR, ITS RELATED BODIES
CORPORATE OR ITS SUB-CONTRACTORS UNDER THIS AGREEMENT OR ANY PROJECT DOCUMENT,
WHETHER SUCH LIABILITY ARISES UNDER CONTRACT, TORT (INCLUDING NEGLIGENCE) OR FOR
ANY OTHER CAUSE OF ACTION, WILL NOT EXCEED $[**] DOLLARS).  THIS CLAUSE 40.3
DOES NOT APPLY TO THE INDEMNITY IN CLAUSE 40.1.


 


(B)                 SUBJECT TO CLAUSES 40.3(D) AND 29.7, BUT NOTWITHSTANDING ANY
OTHER PROVISION OF THIS AGREEMENT, TO THE MAXIMUM EXTENT PERMITTED BY LAW, THE
CONTRACTOR EXCLUDES ALL LIABILITY TO THE PRINCIPAL AND EACH OTHER INDEMNIFIED
PARTY (WHETHER BY WAY OF INDEMNITY, DAMAGES OR OTHERWISE) IN RESPECT OF:


 

(I)                  ANY INDIRECT OR CONSEQUENTIAL LOSS INCURRED OR SUSTAINED BY
THE PRINCIPAL OR ANY OTHER PERSON, ARISING UNDER, OUT OF, OR IN CONNECTION WITH
THIS AGREEMENT OR ANY PROJECT DOCUMENT, OR FOR ANY ACT OR OMISSION OF THE
CONTRACTOR, ITS RELATED BODIES CORPORATE OR ITS SUB-CONTRACTORS UNDER THIS
AGREEMENT OR ANY PROJECT DOCUMENT; OR

 

(II)                 LOSS OF FAREBOX REVENUE (BEING ANY REVENUE OR MONEY,
INCLUDING FARES AND TRANSFER, ZONE AND PARK AND RIDE RECEIPTS, PAID OR PAYABLE
BY TRANSPORT PASSENGERS, ALSO KNOWN AS “PASSENGER REVENUE”),

 

whether such liability arises under contract, tort (including negligence) or for
any other cause of action.

 


(C)                 SUBJECT TO CLAUSE 40.3(D), FOR THE PURPOSES OF CLAUSES
40.3(B) AND 40.5, “INDIRECT OR CONSEQUENTIAL LOSS” SUFFERED BY A PERSON MEANS
ANY SPECIAL, INDIRECT, OR CONSEQUENTIAL LOSS OR DAMAGE INCURRED OR SUSTAINED BY
THAT PERSON, INCLUDING WITHOUT LIMITATION, LIABILITY FOR ANY LOSS OF
INFORMATION, DATA, GOODWILL, REVENUE, PROFITS, BUSINESS, OR ANY INTERRUPTION TO
BUSINESS OR SERVICES OR FOR ANY FAILURE TO REALISE ANTICIPATED SAVINGS, EVEN IF
SUCH LOSS OR DAMAGE WAS IN THE REASONABLE CONTEMPLATION OF THE PARTIES AT THE
TIME OF ENTRY INTO THIS AGREEMENT.


 


(D)                 FOR THE PURPOSES OF CLAUSE 40.3(C), WHERE THAT PERSON IS THE
PRINCIPAL:


 

(I)                  “INDIRECT OR CONSEQUENTIAL LOSS” DOES NOT INCLUDE LOSS FOR
WHICH THE PRINCIPAL IS INDEMNIFIED UNDER CLAUSE 40.2; AND

 

(II)                 THE PARTIES AGREE THAT ANY SERVICES CHARGE ADJUSTMENTS FOR
FAILURE BY THE CONTRACTOR TO MEET THE PERFORMANCE REQUIREMENTS ARE NOT IN THE
NATURE OF LOSS OR DAMAGE AND CONSEQUENTLY ARE NOT INDIRECT OR CONSEQUENTIAL LOSS
OF THE PRINCIPAL.

 


40.4             EXCLUSIONS


 


(A)                 SUBJECT TO CLAUSE 40.4(B), THE LIMITATION IN CLAUSE
40.3(A) DOES NOT APPLY TO:


 

(I)                  LIABILITY IN RELATION TO INTELLECTUAL PROPERTY UNDER CLAUSE
30;

 

151

--------------------------------------------------------------------------------


 

(II)                 LOSS OR LIABILITY FOR WHICH THE CONTRACTOR IS REQUIRED TO
BE INDEMNIFIED UNDER A POLICY OF INSURANCE REQUIRED TO BE MAINTAINED UNDER
CLAUSE 36 WHICH THE CONTRACTOR RECOVERS OR OUGHT REASONABLY TO HAVE RECOVERED
BUT FOR AN ACT OR OMISSION BY THE CONTRACTOR, EXCEPT WHERE THE CONTRACTOR HAS
BEEN UNABLE TO RECOVER UNDER THE POLICY DUE TO THE OCCURRENCE OF AN EVENT OF
INSOLVENCY IN RELATION TO THE INSURER;

 

(III)                LOSS OR LIABILITY OF THE CONTRACTOR WHICH IT IS REQUIRED TO
PAY IN RESPECT OF ANY DEDUCTIBLE PAYABLE IN RELATION TO ANY POLICY OF INSURANCE
REQUIRED TO BE MAINTAINED UNDER CLAUSE 36;

 

(IV)               LOSS, LIABILITY OR CLAIMS IN RESPECT OF LOSS OF OR DAMAGE TO
PROPERTY OR CLAIMS IN RESPECT OF INJURY TO, OR DEATH, OF PERSONS;

 

(V)                ANY AMOUNTS PAYABLE BY THE CONTRACTOR PURSUANT TO
CLAUSES 18.5 AND 18.6.

 


(B)                 THE LIMITATION IN CLAUSE 40.3(A) DOES APPLY TO THE
CONTRACTOR’S INDEMNITY UNDER CLAUSE 40.2.


 


40.5             LIABILITY OF PRINCIPAL


 


(A)                 THE TOTAL LIABILITY OF THE PRINCIPAL TO THE CONTRACTOR AND
ITS SUB-CONTRACTORS FOR INDIRECT OR CONSEQUENTIAL LOSS UNDER OR IN ANY WAY
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER PROJECT
DOCUMENT WILL NOT EXCEED $10,000,000.  TO AVOID DOUBT, LIABILITY OF THE
CONTRACTOR FOR LOSS OR DAMAGE SUFFERED BY ITS SUB-CONTRACTORS ARISING OUT OF AN
ACT OR OMISSION OF THE PRINCIPAL IS NOT INDIRECT OR CONSEQUENTIAL LOSS OF THE
CONTRACTOR UNLESS THE LOSS OR DAMAGE OF THE RELEVANT SUB-CONTRACTORS IS ITSELF
INDIRECT OR CONSEQUENTIAL LOSS OF THAT SUB-CONTRACTOR.


 


(B)                 IN ANY CLAIM FOR BREACH OF THIS AGREEMENT, THE CONTRACTOR
WILL NOT BE ENTITLED TO DAMAGES ON ACCOUNT OF LOSS OF PROFITS UNDER THIS
AGREEMENT FOR A PERIOD IN EXCESS OF 2 YEARS.


 


41.                STEP-IN AND TEMPORARY SUSPENSION OF WORK


 


41.1             PRINCIPAL’S RIGHT OF STEP-IN


 


(A)                 IF:


 

(I)                  THE WORK IS NOT BEING PERFORMED IN ACCORDANCE WITH THIS
AGREEMENT, INCLUDING THE REQUIREMENTS DOCUMENT AND THE SOLUTION DOCUMENTATION IN
A MATERIAL RESPECT, THERE IS REAL POTENTIAL FOR THIS TO LEAD TO THE OCCURRENCE
OF AN EVENT OF DEFAULT AND THE PRINCIPAL IS OF THE REASONABLE OPINION THAT IT
SHOULD EXERCISE ITS RIGHTS UNDER THIS CLAUSE 41.1 AS A CONSEQUENCE;

 

(II)                 THERE IS AN EVENT OF DEFAULT; OR

 

(III)                THERE IS AN EMERGENCY,

 

then the Principal is entitled to take any steps required to remedy the
situation and, without prejudice to any of its other remedies and at the
Principal’s discretion, where the Principal has stepped in under
clause 41.1(a)(i) or (ii), the Contractor must pay to the Principal on demand
the cost of carrying out such steps (taking into account any amounts which would
otherwise be payable by the Principal to the Contractor in respect of the Work
which has been remedied by the Principal under

 

152

--------------------------------------------------------------------------------


 

this clause) provided that in circumstances where it is reasonable to do so, the
Principal has given the Contractor 5 Business Days written notice of its
intention to remedy the situation and the Contractor has failed to remedy the
situation within such a notice period.  Where the Principal has stepped in
because there is an Emergency, unless the Emergency was caused by an Event of
Default or a failure by the Contractor to perform its obligations under this
agreement, the Principal will pay its own costs of carrying out such steps.

 


(B)                 WITHOUT LIMITING ITS RIGHTS UNDER CLAUSE 41.1(A), THE
PRINCIPAL MAY, PURSUANT TO CLAUSE 41.1(A), DO:


 

(I)                  ALL THINGS:

 

A.                 WHICH THE CONTRACTOR IS OBLIGED TO DO UNDER OR IN CONNECTION
WITH THIS AGREEMENT, ANY OTHER PROJECT DOCUMENT TO WHICH IT IS A PARTY OR ANY
LAW;

 

B.                 WHICH THE PRINCIPAL IS UNDER ANY PROJECT DOCUMENT OR ANY LAW
AUTHORISED OR EMPOWERED TO DO WITH RESPECT TO THE CONTRACTOR; AND

 

(II)                 ANYTHING NECESSARY TO PERFORM THE WORK.

 


(C)                 THE CONTRACTOR AGREES TO PROVIDE REASONABLE ASSISTANCE TO
THE PRINCIPAL IN THE EXERCISE OF ITS RIGHTS UNDER CLAUSE 41.1(A) AND WILL ENSURE
THAT ALL EMPLOYEES, SUBCONTRACTORS AND THIRD PARTIES DO THE SAME.


 


(D)                 THE CONTRACTOR ACKNOWLEDGES AND AGREES THAT:


 

(I)                  THE PRINCIPAL WILL NOT HAVE ANY LIABILITY TO THE
CONTRACTOR, AND THE CONTRACTOR WILL NOT BE ENTITLED TO MAKE ANY CLAIM, ARISING
OUT OF OR IN CONNECTION WITH THE EXERCISE BY THE PRINCIPAL OF ITS RIGHTS UNDER
CLAUSE 41.1(A) EXCEPT WHERE:

 

A.                 THERE IS ANY NEGLIGENT OR FRAUDULENT ACT OR OMISSION BY THE
PRINCIPAL IN THE EXERCISE OF THOSE RIGHTS;

 

B.                 THERE IS AN EMERGENCY PRIOR TO THE COMPLETION DATE OF THE NTS
REGIONAL AND METROPOLITAN IMPLEMENTATION COMPLETION PHASE AND IT IS NOT CAUSED
BY THE CONTRACTOR, IN WHICH CASE THE CONTRACTOR WILL BE ENTITLED TO MAKE A
CLAIM:

 

1)                  FOR AN EXTENSION OF TIME UNDER CLAUSE 18.7; AND

 

2)                  WITHIN [**] OF SUCH AN EMERGENCY OCCURRING, FOR COSTS
RELATING TO THE EXTENSION OF TIME (IF ANY) GRANTED UNDER CLAUSE 18.7, WHICH
COSTS MUST BE LIMITED TO DELAY COSTS; AND

 

(II)                 THE EXERCISE BY THE PRINCIPAL OF ITS RIGHTS UNDER CLAUSE
41.1(A) DOES NOT LIMIT ANY OTHER RIGHT OF THE PRINCIPAL UNDER THIS AGREEMENT,
INCLUDING ANY RIGHTS ARISING PURSUANT TO AN EVENT OF DEFAULT.

 


(E)                 EXCEPT WHERE THERE IS AN EVENT OF DEFAULT, THE EXERCISE BY
THE PRINCIPAL OF ITS RIGHTS UNDER CLAUSE 41.1(A) DOES NOT RELIEVE THE PRINCIPAL
FROM THE PERFORMANCE OF ITS OBLIGATIONS UNDER THIS AGREEMENT, INCLUDING THE
OBLIGATION TO PAY AMOUNTS DUE TO THE

 

153

--------------------------------------------------------------------------------


 


CONTRACTOR UNDER THIS AGREEMENT, PROVIDED THAT TO THE EXTENT THAT THE
CONTRACTOR’S ABILITY TO ACHIEVE ANY PERFORMANCE REQUIREMENTS IS AFFECTED BY THE
PRINCIPAL’S EXERCISE OF ITS RIGHTS UNDER CLAUSE 41.1(A), ANY ADJUSTMENTS TO THE
SERVICES CHARGE UNDER CLAUSE 27 IN RELATION TO THE RELEVANT PERFORMANCE
REQUIREMENTS WILL REMAIN AT THE LEVEL OF THE ADJUSTMENTS APPLICABLE FOR THE
MONTH IMMEDIATELY PRIOR TO THE MONTH IN WHICH THE PRINCIPAL EXERCISED ITS RIGHTS
UNDER CLAUSE 41.1(A).


 


(F)                 THE CONTRACTOR WILL NOT BE RELIEVED OF ITS OBLIGATIONS UNDER
THIS AGREEMENT, INCLUDING THE REQUIREMENTS DOCUMENT AND THE SOLUTION
DOCUMENTATION, EXCEPT TO THE EXTENT THAT SUCH OBLIGATIONS (INCLUDING ANY
OBLIGATIONS IN RELATION TO THE PERFORMANCE REQUIREMENTS) CANNOT BE PERFORMED AS
A RESULT OF THE EXERCISE BY THE PRINCIPAL OF ITS RIGHTS UNDER CLAUSE 41.1(A).


 


(G)                 THE PRINCIPAL MAY AT ANY TIME CEASE TO EXERCISE ITS RIGHTS
UNDER CLAUSE 41.1(A) BY GIVING THE CONTRACTOR 5 BUSINESS DAYS NOTICE IN WRITING.


 


41.2             PRINCIPAL’S RIGHT TO TEMPORARILY SUSPEND WORK


 


(A)                 IF:


 

(I)                  THE WORK IS NOT BEING PERFORMED IN ACCORDANCE WITH THIS
AGREEMENT, INCLUDING THE REQUIREMENTS DOCUMENT AND THE SOLUTION DOCUMENTATION,
IN A MATERIAL RESPECT, THERE IS REAL POTENTIAL FOR THIS TO LEAD TO AN EVENT OF
DEFAULT AND THE PRINCIPAL IS OF THE REASONABLE OPINION THAT IT SHOULD EXERCISE
ITS RIGHTS UNDER THIS CLAUSE 41.2 AS A CONSEQUENCE;

 

(II)                 THERE IS AN EVENT OF DEFAULT; OR

 

(III)                THERE IS AN EMERGENCY,

 

the Principal may, by notice to the Contractor, stop or suspend all or any
portion of the Work for such period as the Principal deems necessary.  The
Contractor must comply immediately with the notice of the Principal to suspend
the Work wholly or in part.

 


(B)                 SUBJECT TO PARAGRAPH 2) OF CLAUSE 41.2(D)(I)B, THE COSTS OF
ANY DELAY ARISING AS A RESULT OF THE EXERCISE BY THE PRINCIPAL OF ITS RIGHTS TO
SUSPEND UNDER CLAUSE 41.2(A) WILL BE AT THE CONTRACTOR’S EXPENSE. 


 


(C)                 THE CONTRACTOR WILL NOT BE RELIEVED OF ITS OBLIGATIONS UNDER
THIS AGREEMENT, INCLUDING THE REQUIREMENTS DOCUMENT AND THE SOLUTION
DOCUMENTATION, EXCEPT TO THE EXTENT THAT SUCH OBLIGATIONS (INCLUDING ANY
OBLIGATIONS IN RELATION TO THE PERFORMANCE REQUIREMENTS) CANNOT BE PERFORMED AS
A RESULT OF THE PARTIAL SUSPENSION.


 


(D)                 THE CONTRACTOR ACKNOWLEDGES AND AGREES THAT:


 

(I)                  THE PRINCIPAL WILL NOT HAVE ANY LIABILITY TO THE
CONTRACTOR, AND THE CONTRACTOR WILL NOT BE ENTITLED TO MAKE ANY CLAIM, ARISING
OUT OF OR IN CONNECTION WITH THE EXERCISE BY THE PRINCIPAL OF ITS RIGHTS UNDER
CLAUSE 41.2(A) EXCEPT WHERE:

 

A.                 THERE IS ANY NEGLIGENT OR FRAUDULENT ACT OR OMISSION BY THE
PRINCIPAL IN THE EXERCISE OF THOSE RIGHTS;

 

B.                 THERE IS AN EMERGENCY PRIOR TO THE COMPLETION DATE OF THE NTS
REGIONAL AND METROPOLITAN IMPLEMENTATION COMPLETION

 

154

--------------------------------------------------------------------------------


 

PHASE AND IT IS NOT CAUSED BY THE CONTRACTOR, IN WHICH CASE THE CONTRACTOR WILL
BE ENTITLED TO MAKE A CLAIM:

 

1)                  FOR AN EXTENSION OF TIME UNDER CLAUSE 18.7; AND

 

2)                  WITHIN 10 BUSINESS DAYS OF SUCH AN EMERGENCY OCCURRING, FOR
COSTS RELATING TO THE EXTENSION OF TIME (IF ANY) GRANTED UNDER CLAUSE 18.7,
WHICH COSTS MUST BE LIMITED TO DELAY COSTS;

 

(II)                 THE EXERCISE BY THE PRINCIPAL OF ITS RIGHTS UNDER CLAUSE
41.2(A) DOES NOT LIMIT ANY OTHER RIGHT OF THE PRINCIPAL UNDER THIS AGREEMENT,
INCLUDING ANY RIGHTS ARISING PURSUANT TO AN EVENT OF DEFAULT AND, IN PARTICULAR
PERIODS DURING WHICH THE CONTRACTOR IS ENTITLED TO REMEDY A BREACH ARE
UNAFFECTED BY THE PRINCIPAL EXERCISING ITS RIGHTS UNDER CLAUSE 41.2(A).

 


(E)                 EXCEPT WHERE THERE IS AN EVENT OF DEFAULT, THE EXERCISE BY
THE PRINCIPAL OF ITS RIGHTS UNDER CLAUSE 41.2(A) DOES NOT RELIEVE THE PRINCIPAL
FROM THE PERFORMANCE OF ITS OBLIGATIONS UNDER THIS AGREEMENT, INCLUDING THE
OBLIGATION TO PAY AMOUNTS DUE TO THE CONTRACTOR UNDER THIS AGREEMENT, PROVIDED
THAT TO THE EXTENT THAT THE CONTRACTOR’S ABILITY TO ACHIEVE ANY PERFORMANCE
REQUIREMENTS IS AFFECTED BY THE PRINCIPAL’S EXERCISE OF ITS RIGHTS UNDER CLAUSE
41.2(A), ANY ADJUSTMENTS TO THE SERVICES CHARGE UNDER CLAUSE 27 IN RELATION TO
THE RELEVANT PERFORMANCE REQUIREMENTS WILL REMAIN AT THE LEVEL OF THE
ADJUSTMENTS APPLICABLE FOR THE MONTH IMMEDIATELY PRIOR TO THE MONTH IN WHICH THE
PRINCIPAL EXERCISED ITS RIGHTS UNDER CLAUSE 41.2(A).


 


(F)                 THE PRINCIPAL MAY AT ANY TIME CEASE TO EXERCISE ITS RIGHTS
UNDER CLAUSE 41.2(A) BY GIVING THE CONTRACTOR A WRITTEN DIRECTION TO RESUME THE
WORK.


 


(G)                 UPON RECEIPT OF A WRITTEN DIRECTION UNDER CLAUSE 41.2(F),
THE CONTRACTOR MUST AS SOON AS PRACTICABLE, BUT IN ANY EVENT WITHIN 5 BUSINESS
DAYS OF RECEIPT OF THAT WRITTEN DIRECTION, RESUME THE WORK WHICH WAS WHOLLY OR
PARTIALLY SUSPENDED UNDER CLAUSE 41.2(A).


 


42.                DEFAULT AND TERMINATION


 


42.1             EVENTS OF DEFAULT


 

It is an Event of Default if:

 


(A)                 THE CONTRACTOR FAILS TO COMMENCE, OR TO EXPEDITIOUSLY AND
DILIGENTLY PERFORM, THE WORK AS REQUIRED UNDER CLAUSE 18.1 AND DOES NOT CURE
SUCH FAILURE WITHIN 10 BUSINESS DAYS OF RECEIVING WRITTEN NOTICE FROM THE
PRINCIPAL TO DO SO;


 


(B)                 COMPLETION OF A PHASE DOES NOT OCCUR ON OR PRIOR TO THE
RELEVANT PHASE DATE;


 


(C)                 THE CONTRACTOR:


 

(I)                  FAILS TO PROVIDE THE INITIAL SERVICES OR THE CORE SERVICES
OR ANY PART THEREOF; OR

 

(II)                 CEASES OR THREATENS TO CEASE PROVIDING THE INITIAL SERVICES
OR THE CORE SERVICES, OR ANY PART THEREOF,

 

in accordance with its obligations under this agreement (other than as a result
of a Force Majeure in relation to which some or all of the Contractor’s
obligations under this agreement have been suspended, or an Act of Prevention to
the extent that the

 

155

--------------------------------------------------------------------------------


 

Contractor has been given relief from compliance with this agreement under
clause 28.2) and does not cure such failure within 10 Business Days of receiving
written notice from the Principal to do so;

 


(D)                 ALL OR ANY PART OF THIS AGREEMENT OR ANY PROJECT DOCUMENT:


 

(I)                  CEASES TO HAVE EFFECT, AS AGAINST THE CONTRACTOR OR KEANE
INC. OTHERWISE THAN IN ACCORDANCE WITH ITS TERMS AS AT THE DATE OF THIS
AGREEMENT; OR

 

(II)                 IS OR BECOMES, AS AGAINST THE CONTRACTOR OR KEANE INC.,
VOID, VOIDABLE, ILLEGAL, INVALID, UNENFORCEABLE OR OF LIMITED FORCE AND EFFECT;

 


(E)                 THE CONTRACTOR DEFAULTS IN THE DUE OBSERVANCE AND
PERFORMANCE OF ANY OF ITS OTHER OBLIGATIONS UNDER ANY PROJECT DOCUMENT AND IF
THE DEFAULT IS CAPABLE OF REMEDIATION THE CONTRACTOR DOES NOT COMMENCE TO REMEDY
SUCH DEFAULT TO THE REASONABLE SATISFACTION OF THE PRINCIPAL WITHIN 10 BUSINESS
DAYS OF RECEIPT OF WRITTEN NOTICE SPECIFYING THE DEFAULT AND DOES NOT COMPLETE
ITS REMEDY OF THE DEFAULT WITHIN SUCH REASONABLE TIME PERIOD AS IS SPECIFIED BY
THE PRINCIPAL IN THAT NOTICE;


 


(F)                 AN EVENT OF INSOLVENCY OCCURS IN RELATION TO THE CONTRACTOR;


 


(G)                 AN EVENT OF INSOLVENCY OCCURS IN RELATION TO A RELATED BODY
CORPORATE OR ONE OF THE CONTRACTOR’S SUBCONTRACTORS WHICH IN THE REASONABLE
OPINION OF THE PRINCIPAL HAS A MATERIAL IMPACT UPON THE PROJECT OR THE
PERFORMANCE BY THE CONTRACTOR OF ITS OBLIGATIONS UNDER THIS AGREEMENT;


 


(H)                 WITHOUT THE CONSENT OF THE PRINCIPAL:


 

(I)                  A CHANGE OCCURS IN THE EQUIPMENT SUPPLIED OR TO BE
SUPPLIED; OR

 

(II)                 A MATERIAL CHANGE OCCURS IN THE SCOPE OR CONDUCT OF THE
WORK PERFORMED OR TO BE PERFORMED,

 

pursuant to a Key Contract between the Contractor and a subcontractor which is,
or ought to be, a party to a Direct Agreement, or pursuant to a Key Contract to
which Wayfarer or Gunnebo is party;

 


(I)                  A CHANGE IN THE CONTROL (AS DEFINED IN SECTION 50AA OF THE
CORPORATIONS ACT) OF THE CONTRACTOR OCCURS WITHOUT THE CONSENT OF THE PRINCIPAL
UNDER CLAUSE 45.3, OR THE CONTRACTOR IS IN BREACH OF ITS OBLIGATIONS UNDER
CLAUSE 45.3;


 


(J)                  WHERE THE CONTRACTOR’S SHARES ARE AT ANY TIME LISTED ON ANY
STOCK EXCHANGE, THE LISTING IS SUSPENDED OR REVOKED AND THE SUSPENSION OR
REVOCATION REMAINS IN FORCE FOR A PERIOD GREATER THAN 14 DAYS;


 


(K)                 ANY REPRESENTATION OR WARRANTY OR STATEMENT MADE BY THE
CONTRACTOR TO THE PRINCIPAL IN ANY PROJECT DOCUMENT OR IN ANY DOCUMENT DELIVERED
UNDER ANY PROJECT DOCUMENT PROVES TO HAVE BEEN UNTRUE IN ANY MATERIAL RESPECT;


 


(L)                  THERE IS A FAILURE TO PROVIDE THE INITIAL SERVICES OR THE
CORE SERVICES OR ANY PART THEREOF TO THE RELEVANT MINIMUM STANDARD SET OUT IN
THE PERFORMANCE REQUIREMENTS AND THE CONTRACTOR DOES NOT CURE SUCH FAILURE
WITHIN 20 BUSINESS DAYS OF RECEIVING WRITTEN NOTICE FROM THE PRINCIPAL TO DO SO;


 


(M)               ANY ACTION IS INITIATED BY ANY COMPETENT AUTHORITY WITH A VIEW
TO STRIKING THE CONTRACTOR’S NAME OFF ANY REGISTER OF COMPANIES; OR

 

156

--------------------------------------------------------------------------------


 


(N)                 THE CONTACTOR DISPLAYS AN INTENTION TO ABANDON THE PROJECT
OR REFUSES TO PROCEED WITH THE PROJECT.


 


42.2             TERMINATION BY THE PRINCIPAL


 


(A)                 UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, THE PRINCIPAL
MAY, AT ITS OPTION GIVE THE CONTRACTOR [**] WRITTEN NOTICE OF ITS INTENTION TO:


 

(I)                  TERMINATE THIS AGREEMENT; OR

 

(II)                 TERMINATE THE CONTRACTOR’S RIGHTS AND OBLIGATIONS WITH
RESPECT TO ANY PART OF THE SERVICES UNDER THIS AGREEMENT.

 

During the [**] period, the Contractor will have the right to remedy the event.

 


(B)                 IF AT THE EXPIRATION OF THE [**] PERIOD FOLLOWING THE
WRITTEN NOTICE UNDER CLAUSE 42.2(A), THE EVENT OF DEFAULT HAS NOT BEEN REMEDIED,
THE PRINCIPAL MAY TERMINATE THIS AGREEMENT BY ISSUING A WRITTEN NOTICE TO THE
CONTRACTOR.


 


(C)                 NOTWITHSTANDING CLAUSES 42.2(A) AND (B), IF IN THE
REASONABLE OPINION OF THE PRINCIPAL THE CONTRACTOR IS NOT MAKING REASONABLE
EFFORTS AT ANY TIME TO REMEDY THE EVENT OF DEFAULT AT ANY TIME DURING THE [**]
PERIOD, THE PRINCIPAL MAY:


 

(I)                  GIVE TO THE CONTRACTOR [**] WRITTEN NOTICE OF THE
CONTRACTOR’S FAILURE TO MAKE REASONABLE EFFORTS TO REMEDY THE EVENT OF DEFAULT
AND OF THE PRINCIPAL’S INTENTION TO TERMINATE THIS AGREEMENT; AND

 

(II)                 IF AT THE EXPIRATION OF THE [**] PERIOD THE CONTRACTOR IS
NOT MAKING REASONABLE EFFORTS AIMED AT REMEDYING THE EVENT OF DEFAULT, THE
PRINCIPAL MAY THEREAFTER TERMINATE THIS AGREEMENT BY WRITTEN NOTICE TO THE
CONTRACTOR.

 


(D)                 UPON TERMINATION OF THIS AGREEMENT UNDER THIS CLAUSE THE
PRINCIPAL WILL NOT BE LIABLE TO PAY ANY COMPENSATION OR OTHER MONEY IN RESPECT
OF THE TERMINATION TO THE CONTRACTOR.


 


42.3             IMPACT OF DISPUTE RESOLUTION PROCEDURES


 

The fact that either party requires a matter to be resolved in accordance with
the Dispute Resolution Procedures or that a dispute has been referred to the
Dispute Resolution Procedures will not affect the Principal’s rights under this
clause 42.

 


42.4             RIGHT TO DAMAGES


 

Any termination of this agreement by the Principal under this clause 42 will:

 


(A)                 NOT IN ANY WAY PREJUDICE THE PRINCIPAL’S RIGHTS TO CLAIM AND
RECOVER LIQUIDATED DAMAGES UNDER THIS AGREEMENT AND THE PRINCIPAL’S RIGHTS TO
CLAIM AND RECOVER DAMAGES FOR ANY PRIOR BREACH OF CONTRACT BY THE CONTRACTOR;
AND


 


(B)                 ENTITLE THE PRINCIPAL TO RECOVER SUCH OTHER DAMAGES AS THE
PRINCIPAL MAY SUFFER OR INCUR ARISING OUT OF THE TERMINATION OF THIS AGREEMENT.

 

157

--------------------------------------------------------------------------------


 


42.5             ACTIONS TAKEN FOLLOWING TERMINATION


 

Immediately upon receipt of a notice of termination, the Contractor must:

 


(A)                 STOP WORK ON THE DATE AND TO THE EXTENT SPECIFIED IN SAID
NOTICE;


 


(B)                 WITHIN [**] OF RECEIPT OF SAID NOTICE, NOTIFY THE PRINCIPAL
OF ALL ORDERS AND SUBCONTRACTS TO THE EXTENT THAT THEY RELATE TO THE PERFORMANCE
OF WORK TERMINATED AND:


 

(I)                  UNLESS THE PRINCIPAL DIRECTS OTHERWISE WITHIN [**] OF
RECEIVING A NOTICE FROM THE CONTRACTOR UNDER THIS CLAUSE, TERMINATE ALL ORDERS
AND SUBCONTRACTS TO THE EXTENT THAT THEY RELATE TO THE PERFORMANCE OF WORK
TERMINATED; AND

 

(II)                 PLACE NO FURTHER ORDERS OR SUBCONTRACTS FOR MATERIALS,
SERVICES OR FACILITIES, EXCEPT AS MAY BE NECESSARY FOR THE COMPLETION OF SUCH
PORTION OF THE WORK AS IS NOT TERMINATED;

 


(C)                 IF DIRECTED BY THE PRINCIPAL, ASSIGN TO THE PRINCIPAL ALL OF
THE RIGHT, TITLE AND INTEREST OF THE CONTRACTOR UNDER ANY ORDERS AND
SUBCONTRACTS;


 


(D)                 IF DIRECTED BY THE PRINCIPAL, TRANSFER TITLE AND DELIVER TO
THE PRINCIPAL:


 

(I)                  TO THE EXTENT THAT THE PRINCIPAL HAS ALREADY PAID FOR THEM,
THE FABRICATED OR UNFABRICATED PARTS, WORK IN PROGRESS, COMPLETED WORK,
SUPPLIES, AND OTHER MATERIAL PRODUCED AS A PART OF, OR ACQUIRED IN CONNECTION
WITH THE PERFORMANCE OF THE WORK TERMINATED; AND

 

(II)                 THE COMPLETED OR PARTIALLY COMPLETED PLANS, DRAWINGS,
MANUALS, INFORMATION AND OTHER PROPERTY WHICH, IF THE WORK HAD BEEN COMPLETED,
WOULD HAVE BEEN REQUIRED TO BE FURNISHED TO THE PRINCIPAL; AND

 


(E)                 COMPLETE PERFORMANCE OF SUCH PART (IF ANY) OF THE WORK NOT
TERMINATED BY SAID NOTICE.


 

If the Principal gives a direction under clause 42.5(d)(i) but has not already
paid the Contractor for the value of some or all of the items which are the
subject of that direction, the Contractor must immediately provide the Principal
with the relevant information necessary to demonstrate to the Principal’s
satisfaction the items for which the Principal has not already paid, and the
cost price payable by the Contractor for those items, and which the Principal
must pay to the Contractor if the Principal desires the transfer of title to and
the delivery of those items to it (the “Price”).  The Principal may request, and
the Contractor must immediately provide, such additional information as the
Principal may from time to time reasonably require to establish the Price.  The
Principal will pay the Contractor the Price upon transfer of title to and the
delivery of those items by the Contractor to the Principal.

 


43.                TERMINATION FOR THE CONVENIENCE OF THE PRINCIPAL


 


43.1             RIGHT TO TERMINATE


 


(A)                 DESPITE ANY OTHER PROVISION OF THIS AGREEMENT, THIS
AGREEMENT MAY BE TERMINATED WITHOUT CAUSE BY THE PRINCIPAL UPON WRITTEN NOTICE
TO THE CONTRACTOR, AT THE PRINCIPAL’S ABSOLUTE DISCRETION.


 


(B)                 IF THE PRINCIPAL EXERCISES ITS RIGHTS UNDER CLAUSE 43.1(A),
IT WILL NOT BE OBLIGED TO GIVE THE CONTRACTOR ANY REASONS OR JUSTIFICATION FOR
DOING SO.

 

158

--------------------------------------------------------------------------------


 


43.2             COMPENSATION


 

If the Principal exercises its rights under clause 43.1, it must:

 


(A)                 PAY THE CONTRACTOR, WITHIN [**] OF TERMINATION OF THIS
AGREEMENT THE AMOUNTS DETERMINED IN ACCORDANCE WITH SCHEDULE 18 (BUT WILL NOT BE
LIABLE FOR ANY OTHER COSTS, LOSSES, EXPENSES, LIABILITIES, PAYMENTS, OUTGOINGS
OR DAMAGES SUFFERED OR INCURRED BY THE CONTRACTOR AS A RESULT OF SUCH
TERMINATION); AND


 


(B)                 RETURN TO THE CONTRACTOR THE SECURITY BONDS HELD BY IT IN
ACCORDANCE WITH CLAUSE 34.


 


44.                EXPIRATION OF AGREEMENT AND HANDOVER


 


44.1             TERMINATION PRIOR TO SOLUTION COMPLETION DATE


 


(A)                 IF THIS AGREEMENT IS TERMINATED PRIOR TO THE SOLUTION
COMPLETION DATE, THE CONTRACTOR MUST:


 

(I)                  FROM THE DATE THE CONTRACTOR RECEIVES A NOTICE UNDER
CLAUSE 42 OR 43 (AS APPLICABLE) UNTIL THE EXPIRY OF THE PERIOD OF NOTICE GIVEN
IN THAT NOTICE, DO ALL THINGS REQUESTED BY THE PRINCIPAL AND CO-OPERATE WITH THE
PRINCIPAL OR ANY THIRD PARTY ENGAGED OR EMPLOYED BY THE PRINCIPAL TO CARRY OUT
THE WORK; AND

 

(II)                 IF REQUESTED BY THE PRINCIPAL, AND IN THE CASE OF PARAGRAPH
D. SUBJECT TO CLAUSE 30.6, HAND OVER TO THE PRINCIPAL’S REPRESENTATIVE ALL
DOCUMENTATION AND MATERIAL NECESSARY TO ENABLE THE PRINCIPAL OR A THIRD PARTY TO
UNDERTAKE THE WORK INCLUDING ANY OF THE FOLLOWING WHICH HAVE NOT ALREADY BEEN
PROVIDED TO THE PRINCIPAL IN THEIR CURRENT FORM:

 

A.                 BOOKS OF ACCOUNT AND ALL OTHER RECORDS RELATING TO THE
PROJECT;

 

B.                 ELECTRONIC AND HARD COPY VERSIONS OF THE SOLUTION
DOCUMENTATION;

 

C.                 THE MOST RECENT VERSIONS OF ANY DESIGN DOCUMENTS;

 

D.                 ALL SOFTWARE AND DEVICES RELATING TO THE PROJECT, WHICH WERE
UTILISED OR INTENDED TO BE UTILISED IN THE SOLUTION OR TO PROVIDE THE INITIAL
SERVICES AND THE CORE SERVICES (BUT EXCLUDING INFRASTRUCTURE USED IN THE
PROVISION OF THE INITIAL SERVICES OR CORE SERVICES, TO THE EXTENT THAT IT IS
INFRASTRUCTURE OF AN ENTITY OTHER THAN THE CONTRACTOR WHICH IS ALSO USED BY THAT
ENTITY TO PROVIDE A MATERIAL LEVEL OF SERVICES NOT RELATED TO THE INITIAL
SERVICES OR CORE SERVICES AND WHICH THE CONTRACTOR, USING REASONABLE ENDEAVOURS,
IS NOT ABLE TO TRANSFER).

 


(B)                 FOR THE PURPOSES OF CLAUSE 44.1(A) DOCUMENTATION MUST BE
CURRENT AT THE TIME OF DELIVERY AND REFLECT CURRENT BUSINESS AND OTHER
PROCESSES.


 


(C)                 FOR THE AVOIDANCE OF DOUBT, CLAUSE 44.1(A)(II)D IS SUBJECT
TO THE RIGHTS AND OBLIGATIONS OF THE PRINCIPAL AND THE CONTRACTOR AS SET OUT IN
CLAUSE 30.6.

 

159

--------------------------------------------------------------------------------


 


44.2             EXPIRATION


 


(A)                 THIS AGREEMENT SHALL COMMENCE ON THE DATE OF THIS AGREEMENT
AND SHALL, UNLESS EARLIER TERMINATED OR EXTENDED IN ACCORDANCE WITH THIS
AGREEMENT, EXPIRE ON THE LAST DAY OF THE TERM.


 


(B)                 THE CONTRACTOR MUST ENSURE THAT THE SOLUTION IS IN A STATE
OF GOOD REPAIR UPON EXPIRATION OF THE TERM, AND THAT ALL OVERHAULS, REPAIRS AND
RETROFITS OF DEVICES, FACILITIES AND OTHER MATERIALS FORMING PART OF THE
SOLUTION ARE COMPLETED (AT THE CONTRACTOR’S EXPENSE) AT LEAST 6 MONTHS PRIOR TO
THE EXPIRATION OF THE TERM TO ALLOW THE PRINCIPAL SUFFICIENT TIME TO INSPECT
THEIR CONDITION.


 


44.3             TRANSFER


 


(A)                 THE CONTRACTOR MUST USE BEST ENDEAVOURS TO ENSURE THAT THE
TRANSFER FROM THE CONTRACTOR TO THE PRINCIPAL OR ANY THIRD PARTY TAKES PLACE
WITH MINIMAL DISRUPTION TO THE PRINCIPAL, THE ACCESS PROVIDERS, THE BUS
OPERATORS AND STAKEHOLDERS.


 


(B)                 UPON EXPIRATION OF THE INITIAL SERVICES TERM OR EARLIER
TERMINATION OF THIS AGREEMENT, THE CONTRACTOR MUST TRANSFER, OR FACILITATE THE
TRANSFER OF, THE PROVISION OF THE INITIAL SERVICES AND THOSE PARTS OF THE
SOLUTION REQUIRED TO PROVIDE THE INITIAL SERVICES TO THE PRINCIPAL OR A THIRD
PARTY, IN ACCORDANCE WITH THE TRANSFER PLAN AND THE TRANSFER PRINCIPLES.


 


(C)                 UPON EXPIRATION OF THE TERM OR EARLIER TERMINATION OF THIS
AGREEMENT, THE CONTRACTOR MUST TRANSFER, OR FACILITATE THE TRANSFER OF, THE
PROVISION OF THE CORE SERVICES AND THE SOLUTION IN ACCORDANCE WITH THE TRANSFER
PLAN AND THE TRANSFER PRINCIPLES.


 


(D)                 THE PRINCIPAL AND THE CONTRACTOR AGREE TO ENTER INTO:


 

(I)                  TRIPARTITE AGREEMENTS WITH ANY NEW CONTRACTORS NOMINATED BY
THE PRINCIPAL WHICH WILL CONFIRM THE ROLES AND RESPONSIBILITIES OF EACH OF THE
PARTIES IN RELATION TO THE SOLUTION AND THE PROVISION OF THE INITIAL SERVICES
AND CORE SERVICES; AND

 

(II)                 ANY OTHER AGREEMENTS NECESSARY TO FACILITATE THE TRANSFER
OF THE SOLUTION.

 


(E)                 AT ANY STAGE PRIOR TO EXPIRATION OF THE TERM OR THE EARLIER
TERMINATION OF THIS AGREEMENT, THE PRINCIPAL CAN REQUIRE MODIFICATIONS,
ADDITIONS OR VARIATIONS TO THE TRANSFER PLAN IF IT IS NOT ADEQUATE TO MEET THE
OBJECTIVES AND STRATEGIES FOR THE TRANSFER AS SET OUT IN THIS AGREEMENT,
INCLUDING THE REQUIREMENTS DOCUMENT AND THE TRANSFER PRINCIPLES.  THE CONTRACTOR
MUST AMEND THE TRANSFER PLAN IN ACCORDANCE WITH ANY SUCH MODIFICATIONS,
ADDITIONS OR VARIATIONS UNLESS IT IS UNREASONABLE TO DO SO, AND THE AMENDED
TRANSFER PLAN MUST BE APPROVED BY THE PRINCIPAL.


 


(F)                 THE CONTRACTOR MUST PREPARE AND SUBMIT TO THE PRINCIPAL FOR
ITS APPROVAL AN UPDATED TRANSFER PLAN AT THE SAME TIME THAT IT PROVIDES THE
PRINCIPAL WITH ITS DETAILED FINANCIAL FORECASTS UNDER CLAUSE 47.2(B)(I)B AND 12
MONTHS PRIOR TO THE EXPIRY OF THE INITIAL SERVICES TERM AND THE TERM (OR IF THE
PRINCIPAL TERMINATES THIS AGREEMENT WITH A NOTICE PERIOD OF LESS THAN 12 MONTHS,
AT A TIME SPECIFIED BY THE PRINCIPAL AFTER RECEIPT OF SUCH NOTICE BY THE
CONTRACTOR).  THE PRINCIPAL MAY, WITHIN 10 BUSINESS DAYS OF RECEIPT OF AN
UPDATED TRANSFER PLAN, ADVISE THE CONTRACTOR WHETHER OR NOT IT CONSIDERS SUCH
PLAN TO BE IN ACCORDANCE WITH THIS AGREEMENT, INCLUDING THE REQUIREMENTS
DOCUMENT AND THE TRANSFER PRINCIPLES, OR REJECT IT AND PROVIDE ITS COMMENTS (IF
ANY).  IF AN UPDATED TRANSFER PLAN IS REJECTED, THE CONTRACTOR MUST PROMPTLY,
AND IN ANY EVENT WITHIN 5 BUSINESS DAYS, SUBMIT TO THE PRINCIPAL A REDRAFT

 

160

--------------------------------------------------------------------------------


 


OF THE PLAN.  THE CONTRACTOR MUST TAKE INTO ACCOUNT ANY COMMENTS OF THE
PRINCIPAL IN FINALISING THE TRANSFER PLAN.


 


(G)                 THE PRINCIPAL MAY, WITHIN 40 BUSINESS DAYS OF RECEIPT OF THE
AMENDED TRANSFER PLAN REFERRED TO IN
CLAUSE 44.3(F) PROPOSE A MODIFICATION OR ALTERATION TO THE CONTRACTOR’S PROPOSED
METHOD OF TRANSFER AND THE CONTRACTOR MUST COMPLY WITH SUCH MODIFICATION OR
ALTERATION UNLESS IT IS MANIFESTLY UNREASONABLE TO DO SO.


 


(H)                 THE CONTRACTOR MUST PROVIDE FULL COOPERATION TO THE
PRINCIPAL IN RELATION TO ANY TRANSFER, OR FACILITATION OF THE TRANSFER,
INCLUDING IN RELATION TO ANY TENDER PROCESS THE PRINCIPAL CARRIES OUT FOR THE
PROCUREMENT OF A THIRD PARTY TO OPERATE THE SOLUTION OR PROVIDE ANY OF THE
INITIAL SERVICES AND THE CORE SERVICES OR BOTH, INCLUDING CARRYING OUT ALL ACTS
REASONABLY REQUESTED BY THE PRINCIPAL IN RELATION TO ANY TRANSFER IN AN
EFFICIENT, TIMELY AND PROFESSIONAL MANNER.


 


44.4             MAINTENANCE OF WORKFORCE


 


(A)                 THE CONTRACTOR MUST MAINTAIN A FULL AND ADEQUATE WORKFORCE
ON THE PROJECT UNTIL THE LAST DAY OF THE TERM, INCLUDING THOSE PERSONNEL
NOMINATED BY THE PRINCIPAL TO WORK WITH THE PRINCIPAL OR A NEW CONTRACTOR.


 


(B)                 THE CONTRACTOR MUST ENSURE THAT PRIOR TO EXPIRATION OR THE
EARLIER TERMINATION OF THIS AGREEMENT THE KEY PERSONNEL SET OUT IN SCHEDULE 2
CO-OPERATE WITH ANY INCOMING CONTRACTOR TO ENSURE A SMOOTH TRANSITION.


 


(C)                 THE CONTRACTOR MUST MAKE THE KEY PERSONNEL SET OUT IN
SCHEDULE 2 AVAILABLE TO PERFORM WORK REASONABLY REQUESTED BY THE PRINCIPAL IN
RELATION TO THE SOLUTION OR THE INITIAL SERVICES AND THE CORE SERVICES FOR 12
MONTHS AFTER THE EXPIRATION OR EARLIER TERMINATION OF THIS AGREEMENT.  THE
PRINCIPAL MUST PAY THE CONTRACTOR FOR THE WORK REQUESTED BY THE PRINCIPAL UNDER
THIS CLAUSE ITS COSTS, BASED ON TIME SPENT AND MATERIALS USED, AT THE RATES FOR
EACH WHICH ARE SET OUT IN SCHEDULE 7.


 


(D)                 DURING THE TERM, AND FOR A PERIOD OF 12 MONTHS AFTER THE
EXPIRATION OR EARLIER TERMINATION OF THIS AGREEMENT (OTHER THAN TERMINATION FOR
AN EVENT OF DEFAULT), THE PRINCIPAL WILL NOT DIRECTLY SOLICIT THE EMPLOYMENT OF
ANY OF THE EMPLOYEES OF THE CONTRACTOR INVOLVED IN THE PROVISION OF THE INITIAL
SERVICES AND THE CORE SERVICES, WITHOUT THE PRIOR WRITTEN CONSENT OF THE
CONTRACTOR.  SUCH CONSENT WILL NOT BE REQUIRED WHERE ANY SUCH EMPLOYEE MAKES AN
APPROACH OR OFFER TO THE PRINCIPAL FOR EMPLOYMENT BY THE PRINCIPAL WHICH HAS NOT
BEEN SOLICITED BY THE PRINCIPAL.


 


(E)                 IF THE PRINCIPAL DOES NOT OBTAIN THE CONSENT OF THE
CONTRACTOR WHERE REQUIRED TO DO SO UNDER CLAUSE 44.4(D), THE PRINCIPAL WILL BE
LIABLE TO PAY TO THE CONTRACTOR, FOR EACH EMPLOYEE IT EMPLOYS WITHOUT THE
REQUIRED CONSENT, AN AMOUNT EQUAL TO [**]% OF THE ANNUAL GROSS SALARY OF THE
EMPLOYEE FOR THE LAST 12 MONTHS OF EMPLOYMENT WITH THE CONTRACTOR BY WAY OF
LIQUIDATED DAMAGES, AND THIS WILL BE THE SOLE AND EXCLUSIVE REMEDY OF THE
CONTRACTOR IN RELATION TO THAT FAILURE TO OBTAIN CONSENT.


 


(F)                 NOTWITHSTANDING CLAUSE 44.4(D), BUT SUBJECT TO THE RIGHTS OF
THE CONTRACTOR TO LIQUIDATED DAMAGES UNDER CLAUSE 44.4(E) THE CONTRACTOR WILL
NOT PROHIBIT OR PREVENT ITS FORMER STAFF FROM EMPLOYMENT BY THE PRINCIPAL OR ANY
THIRD PARTY TAKING OVER OPERATION OF THE SOLUTION, OR OPERATION OF A SYSTEM TO
REPLACE THE SOLUTION OR PROVISION OF THE INITIAL SERVICES AND THE CORE SERVICES
AND UPON NOTICE FROM THE PRINCIPAL AND WHERE THE RELEVANT EMPLOYEE AGREES, WILL
FACILITATE THE TRANSFER OF ALL EMPLOYEES OF THE CONTRACTOR THAT THE PRINCIPAL
CONSIDERS ARE NECESSARY TO WHOM IT OFFERS EMPLOYMENT, TO THE PRINCIPAL OR A
THIRD PARTY.

 

161

--------------------------------------------------------------------------------


 


(G)                 WHERE ANY EMPLOYEE IS TRANSFERRED TO THE PRINCIPAL OR A
THIRD PARTY IN ACCORDANCE WITH CLAUSE 44.4(F), THE CONTRACTOR AGREES TO MAKE AN
APPROPRIATE ADJUSTMENT AND PAYMENT TO THE PRINCIPAL OR A THIRD PARTY OF ALL
ACTUAL OR CONTINGENT LIABILITY FOR ANNUAL LEAVE, ACCRUED ROSTERED DAYS OFF, SICK
LEAVE, LONG SERVICE LEAVE AND ALL OTHER EMPLOYEE ENTITLEMENTS WHICH ARE NOT TO
BE PAID OUT TO THE RELEVANT TRANSFERRING EMPLOYEE AT THE TIME OF TRANSFER OF
EMPLOYMENT. 


 


(H)                 IF THERE IS A DISPUTE BETWEEN THE PRINCIPAL AND THE
CONTRACTOR IN RELATION TO THE PAYMENTS AND ADJUSTMENTS TO BE MADE FOR EMPLOYEE
ENTITLEMENTS UNDER CLAUSE 44.4(G) OR THE AMOUNT OF LIQUIDATED DAMAGES THAT MAY
BE PAYABLE BY THE PRINCIPAL UNDER CLAUSE 44.3(E), EITHER PARTY MAY GIVE NOTICE
TO THE OTHER REQUIRING THE DISPUTE TO BE REFERRED TO THE DISPUTE RESOLUTION
PROCEDURES.


 


44.5             WARRANTY


 

The Contractor warrants that the obligations set out in this clause will be
sufficient and adequate to enable the Principal or a new contractor to replace
the Solution with another system and/or provide the Initial Services and the
Core Services, provided the Principal or the new contractor have the necessary
experience and expertise of a service provider skilled in providing similar
services.

 


45.                ASSIGNMENT


 


45.1             ASSIGNMENT BY THE CONTRACTOR


 

Subject to clause 45.3, the Contractor must not assign, novate or otherwise
transfer any of its rights or obligations under this agreement without the prior
written consent of the Principal.

 


45.2             ASSIGNMENT BY THE PRINCIPAL


 


(A)                 THE PRINCIPAL MAY, WITHOUT THE CONSENT OF THE CONTRACTOR,
ASSIGN, NOVATE OR OTHERWISE TRANSFER:


 

(I)                  THE BENEFIT TO THE PRINCIPAL OF ALL OR ANY OF THE
CONTRACTOR’S OBLIGATIONS UNDER THIS AGREEMENT; AND/OR

 

(II)                 ANY OF ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT,

 

to any person which has the capacity to carry out the obligations of the
Principal under this agreement except for a Contractor competitor.  The
Contractor will execute any document required by the Principal and do such
things as and when requested by the Principal to give effect to such assignment,
novation or transfer.

 


(B)                 UPON WRITTEN REQUEST BY THE PRINCIPAL, THE CONTRACTOR HEREBY
IRREVOCABLY AGREES TO ENTER INTO A NEW AGREEMENT UPON SUBSTANTIALLY THE SAME
TERMS AND CONDITIONS AS THIS AGREEMENT TO WHICH ANOTHER PERSON, WHO IS AN
ASSIGNEE, NOVATEE OR TRANSFEREE PURSUANT TO CLAUSE 45.2(A), AGREES TO PERFORM
AND OBSERVE THE PRINCIPAL’S OBLIGATIONS UNDER THE AGREEMENT AS IF IT WERE NAMED
IN THE RELEVANT AGREEMENT INSTEAD OF THE PRINCIPAL.


 


45.3             CHANGE IN CONTROL


 


(A)                 FOR THE PURPOSES OF CLAUSE 45.1, ANY CHANGE IN CONTROL (AS
DEFINED IN SECTION 50AA OF THE CORPORATIONS ACT) OF THE CONTRACTOR OR KEANE INC
WILL BE DEEMED TO BE AN ASSIGNMENT BY THE CONTRACTOR OF ITS RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT AND SUCH CHANGE IN CONTROL WILL BE SUBJECT TO
THE TERMS AND CONDITIONS OF THIS CLAUSE 45.

 

162

--------------------------------------------------------------------------------


 


(B)                 THE CONTRACTOR MUST IMMEDIATELY NOTIFY THE PRINCIPAL OF ANY
PROPOSED CHANGE IN CONTROL (OR, IN THE CASE OF A CHANGE IN CONTROL DUE TO THE
TRANSFER OF SHARES OR SECURITIES IN A PUBLICLY LISTED COMPANY, AS SOON AS IT
BECOMES AWARE OF THAT CHANGE IN CONTROL OR PROPOSED CHANGE IN CONTROL AND IS
PERMITTED BY THE LAWS APPLICABLE TO THAT PUBLICLY LISTED COMPANY TO DISCLOSE
THAT INFORMATION TO THE PRINCIPAL) OF THE CONTRACTOR AND MUST PROVIDE THE
PRINCIPAL WITH DETAILS OF:


 

(I)                  THE IDENTITY OF EACH PROPOSED CONTROLLER;

 

(II)                 THE ADDRESS OF EACH PROPOSED CONTROLLER;

 

(III)                THE EXTENT AND NATURE OF THE PROPOSED CHANGE IN CONTROL;
AND

 

(IV)               ANY OTHER INFORMATION NECESSARY FOR THE PRINCIPAL TO
DETERMINE WHETHER TO CONSENT, OR NOT TO CONSENT, TO THE CHANGE IN CONTROL OF THE
CONTRACTOR.

 


(C)                 THE PRINCIPAL WILL NOT UNREASONABLY WITHHOLD ITS CONSENT TO
SUCH CHANGE IN CONTROL OF THE CONTRACTOR, UNLESS THE PRINCIPAL IS OF THE
REASONABLE OPINION THAT:


 

(I)                  THE PROPOSED PERSON GAINING THE CONTROL OF THE CONTRACTOR
FOLLOWING THE CHANGE IN CONTROL:

 

A.                 IS NOT SOLVENT OR REPUTABLE;

 

B.                 HAS AN INTEREST WHICH CONFLICTS IN A MATERIAL WAY WITH THE
INTERESTS OF THE PRINCIPAL OR IS INVOLVED IN A BUSINESS OR ACTIVITIES WHICH ARE
INCOMPATIBLE WITH, OR INAPPROPRIATE IN RELATION TO THE PROJECT; OR

 

C.                 DOES NOT HAVE THE SAME OR GREATER FINANCIAL AND TECHNICAL
CAPACITY THAN THE PERSON IT IS REPLACING OR FROM WHICH IT IS TAKING CONTROL;

 

(II)                 THE PROPOSED CHANGE IS AGAINST THE PUBLIC INTEREST; OR

 

(III)                THE PROPOSED CHANGE WILL IMPACT ADVERSELY ON THE ABILITY OF
THE CONTRACTOR TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT AND EACH OTHER
PROJECT DOCUMENT.

 


46.                CONFIDENTIALITY, INFORMATION AND PRIVACY


 


46.1             CONFIDENTIAL INFORMATION


 


(A)                 EACH PARTY WILL TREAT AS CONFIDENTIAL ALL INFORMATION
OBTAINED FROM THE OTHER PARTY UNDER OR IN CONNECTION WITH THIS AGREEMENT AND:


 

(I)                  WILL NOT DISCLOSE SUCH INFORMATION TO ANY THIRD PARTY
WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY, EXCEPT TO SUCH PERSONS AND
TO SUCH EXTENT AS MAY BE NECESSARY FOR THE PERFORMANCE OF THIS AGREEMENT OR AS
OTHERWISE REQUIRED BY LAW; AND

 

(II)                 WILL NOT USE ANY OF THAT INFORMATION OTHERWISE THAN FOR THE
PURPOSES OF THE AGREEMENT.

 


(B)                 DESPITE ANY OTHER PROVISION OF THIS AGREEMENT, THE
CONTRACTOR WILL, UPON REQUEST BY THE PRINCIPAL, MAKE ANY INFORMATION OR DATA
THAT IS GENERATED DURING THE PROJECT

 

163

--------------------------------------------------------------------------------


 


CONCERNING SOLUTION USAGE AVAILABLE TO THE PRINCIPAL WHO MAY THEN MAKE THAT
INFORMATION AVAILABLE TO THE OPERATORS AND STAKEHOLDERS.


 


(C)                 EACH PARTY WILL TAKE ALL NECESSARY PRECAUTIONS TO ENSURE
THAT ALL INFORMATION OBTAINED FROM THE OTHER PARTY UNDER OR IN CONNECTION WITH
THIS AGREEMENT:


 

(I)                  IS GIVEN TO EACH MEMBER OF STAFF AND, IN THE CASE OF THE
CONTRACTOR, TO ITS SUBCONTRACTORS, ONLY TO THE EXTENT NECESSARY FOR THAT MEMBER
OF STAFF’S OR THE SUBCONTRACTOR’S ACTIVITIES IN RELATION TO THE SOLUTION, THE
PERFORMANCE OF THE WORK, THE PROVISION OF THE INITIAL SERVICES AND CORE SERVICES
AND THE PERFORMANCE OF THE OBLIGATIONS UNDER THIS AGREEMENT; AND

 

(II)                 IS TREATED AS CONFIDENTIAL AND NOT DISCLOSED (WITHOUT PRIOR
WRITTEN APPROVAL) OR USED BY ANY MEMBER OF STAFF OR SUBCONTRACTOR OTHERWISE THAN
FOR THE PURPOSES OF THIS AGREEMENT.

 


(D)                 WHERE IT IS CONSIDERED NECESSARY IN THE REASONABLE OPINION
OF THE PRINCIPAL, THE CONTRACTOR WILL PROCURE THAT ALL MEMBERS OF ITS STAFF AND
ALL SUBCONTRACTORS SIGN A CONFIDENTIALITY UNDERTAKING WITH THE PRINCIPAL
AGREEING TO BE BOUND BY THE SAME CONFIDENTIALITY OBLIGATIONS AS THE CONTRACTOR
UNDER THIS CLAUSE 46.1, BEFORE COMMENCING ANY WORK.


 


46.2             EXCEPTIONS


 


(A)                 THE PROVISIONS OF CLAUSE 46.1 WILL NOT APPLY TO ANY
INFORMATION:


 

(I)                  WHICH IS OR BECOMES PUBLIC KNOWLEDGE (OTHERWISE THAN BY
BREACH OF THIS CLAUSE 46); OR

 

(II)                 WHICH WAS IN THE POSSESSION OF THE PARTY CONCERNED, WITHOUT
RESTRICTION AS TO ITS DISCLOSURE, BEFORE RECEIVING IT FROM THE DISCLOSING PARTY.

 


(B)                 NOTHING IN THIS CLAUSE 46 WILL PREVENT THE PRINCIPAL OR THE
CONTRACTOR FROM DISCLOSING ANY INFORMATION OBTAINED FROM THE CONTRACTOR TO ANY
OTHER DEPARTMENT, OFFICE, OR AGENCY OF THE COMMONWEALTH OR STATE OF VICTORIA, OR
TO ANY PERSON ENGAGED BY THE PRINCIPAL IN CONNECTION WITH THIS AGREEMENT,
PROVIDED THAT IN DISCLOSING THE INFORMATION THE PRINCIPAL HAS REQUIRED THAT THE
INFORMATION IS TREATED AS CONFIDENTIAL, INCLUDING REQUIRING CONFIDENTIALITY
UNDERTAKINGS WHERE APPROPRIATE.


 


(C)                 NOTHING IN THIS CLAUSE 46 WILL PREVENT EITHER PARTY FROM
USING, IN THE COURSE OF ITS NORMAL BUSINESS, ANY TECHNIQUES, IDEAS OR KNOW-HOW
GAINED DURING THE PERFORMANCE OF THIS AGREEMENT, TO THE EXTENT THAT THIS DOES
NOT RESULT IN A DISCLOSURE OF CONTRACT-SPECIFIC INFORMATION.


 


(D)                 THE PRINCIPAL MAY PUBLISH ON A GOVERNMENT INTERNET WEB SITE
OF THE PRINCIPAL THE CONTENTS OF ANY PROJECT DOCUMENT TO WHICH THE PRINCIPAL IS
A PARTY.  THE PRINCIPAL WILL ACT IN ACCORDANCE WITH ANY GOVERNMENT POLICIES AND
GUIDELINES APPLICABLE FROM TIME TO TIME WHEN DETERMINING WHAT CONTENTS OF ANY
SUCH PROJECT DOCUMENTS ARE TO BE SO PUBLISHED.


 


46.3             PUBLICITY


 


(A)                 SUBJECT TO CLAUSE 46.3(B), THE CONTRACTOR AND ITS RELATED
BODIES CORPORATE MUST NOT MAKE ANY PUBLIC STATEMENTS OR ISSUE ANY PRESS RELEASES
IN RESPECT OF OR IN ANY WAY IN CONNECTION WITH THE PROJECT OR ANY PROJECT
DOCUMENT, THE SOLUTION OR THE SERVICES WITHOUT THE PRIOR WRITTEN CONSENT OF THE
PRINCIPAL.

 

164

--------------------------------------------------------------------------------


 


(B)                 WHERE THE CONTRACTOR OR A RELATED BODY CORPORATE IS REQUIRED
BY LAW TO DISCLOSE INFORMATION TO THE PUBLIC, THE CONTRACTOR OR THE RELATED BODY
CORPORATE (WHICHEVER IS APPLICABLE) MUST, WHERE POSSIBLE, PROVIDE THE PRINCIPAL
WITH A COPY OF SUCH DISCLOSURE PRIOR TO ITS ISSUE TO A THIRD PARTY, OR, WHERE
THAT IS NOT POSSIBLE, AS SOON AS POSSIBLE AFTER THE DISCLOSURE IS MADE.


 


46.4             PRIVACY


 


(A)                 THE CONTRACTOR MUST:


 

(I)                  COMPLY WITH THE PRIVACY OBLIGATIONS AND THE CONTRACTOR’S
PRIVACY PLAN AND AGREES TO BE BOUND BY THE INFORMATION PRIVACY PRINCIPLES IN THE
INFORMATION PRIVACY ACT 2000 (VIC) AND ANY APPLICABLE CODE OF PRACTICE WITH
RESPECT TO ANY ACT DONE, OR PRACTICE ENGAGED IN, BY IT FOR THE PURPOSES OF THIS
AGREEMENT, IN THE SAME WAY AND TO THE SAME EXTENT AS THE PRINCIPAL WOULD BE
BOUND BY THE INFORMATION PRIVACY PRINCIPLES IN THE INFORMATION PRIVACY ACT 2000
(VIC) OR ANY APPLICABLE CODE OF PRACTICE IN RESPECT OF THAT ACT OR PRACTICE HAD
IT BEEN DIRECTLY DONE OR ENGAGED IN BY THE PRINCIPAL;

 

(II)                 PROVIDE ALL REASONABLE ASSISTANCE TO ENABLE THE PRINCIPAL
TO COMPLY WITH THE PRIVACY OBLIGATIONS AND THE TTA’S PRIVACY MANAGEMENT PLAN AND
POLICY;

 

(III)                PROVIDE ALL REASONABLE ASSISTANCE TO ENABLE THE ACCESS
PROVIDERS AND THE BUS OPERATORS TO COMPLY WITH THE PRIVACY OBLIGATIONS;

 

(IV)               DESIGN THE SOLUTION TO OPERATE, AND ENSURE THE SOLUTION
OPERATES;

 

A.                 IN COMPLIANCE WITH THE PRIVACY OBLIGATIONS, THE TTA’S PRIVACY
MANAGEMENT PLAN AND POLICY AND THE CONTRACTOR’S PRIVACY PLAN;

 

B.                 IN A MANNER THAT ENSURES:

 

1)                  THE CONTRACTOR COMPLIES WITH THE PRIVACY OBLIGATIONS AND THE
CONTRACTOR’S PRIVACY PLAN;

 

2)                  THE PRINCIPAL CAN COMPLY WITH THE PRIVACY OBLIGATIONS AND
THE TTA’S PRIVACY MANAGEMENT PLAN AND POLICY;

 

3)                  THE ACCESS PROVIDERS AND THE BUS OPERATORS CAN COMPLY WITH
THE PRIVACY OBLIGATIONS.

 


(B)                 WITHOUT DEROGATING FROM CLAUSE 46.4(A), THE CONTRACTOR MUST
ENSURE THAT PERSONAL INFORMATION IS COLLECTED, USED, DISCLOSED AND HANDLED BY IT
AND WITHIN THE SOLUTION IN ACCORDANCE WITH THE CONTRACTOR’S PRIVACY PLAN, THE
TTA’S PRIVACY MANAGEMENT PLAN AND POLICY AND THIS AGREEMENT, INCLUDING THE
REQUIREMENTS DOCUMENT AND THE SOLUTION DOCUMENTATION.


 


(C)                 THE CONTRACTOR’S PRIVACY PLAN MUST INCLUDE PROCEDURES WHICH:


 

(I)                  ENSURE THAT THE CONTRACTOR WILL COMPLY WITH THE PRIVACY
OBLIGATIONS;

 

(II)                 ARE CONSISTENT WITH THE PRIVACY OBLIGATIONS AS THEY APPLY
TO THE PRINCIPAL, THE ACCESS PROVIDERS AND THE BUS OPERATORS;

 

165

--------------------------------------------------------------------------------


 

(III)                ARE CONSISTENT WITH THE TTA’S PRIVACY MANAGEMENT PLAN AND
POLICY; AND

 

(IV)               ARE CONSISTENT WITH ANY ADDITIONAL MEASURES SPECIFIED IN THE
REQUIREMENTS DOCUMENT AND THE SOLUTION DOCUMENTATION.

 


(D)                 THE CONTRACTOR MUST UPDATE ITS PROCEDURES IN RELATION TO
PRIVACY PROTECTION AND THE CONTRACTOR’S PRIVACY PLAN AS TECHNOLOGY AND SECURITY
THREATS EVOLVE AT ALL TIMES IN ACCORDANCE WITH INDUSTRY PRACTICE AND THIS
AGREEMENT, INCLUDING THE REQUIREMENTS DOCUMENT AND THE SOLUTION DOCUMENTATION
AND IN ANY EVENT, MUST PREPARE AND SUBMIT TO THE PRINCIPAL FOR ITS APPROVAL AN
UPDATED CONTRACTOR’S PRIVACY PLAN AT THE SAME TIME THAT IT PROVIDES THE
PRINCIPAL WITH ITS DETAILED FINANCIAL FORECASTS UNDER CLAUSE 47.2(B)(I)B.  THE
PRINCIPAL MAY, WITHIN 10 BUSINESS DAYS OF RECEIPT OF AN UPDATED CONTRACTOR’S
PRIVACY PLAN, ADVISE THE CONTRACTOR WHETHER OR NOT IT CONSIDERS SUCH PLAN TO BE
IN ACCORDANCE WITH THIS AGREEMENT OR REJECT IT AND PROVIDE ITS COMMENTS (IF
ANY).  IF AN UPDATED CONTRACTOR’S PRIVACY PLAN IS REJECTED, THE CONTRACTOR MUST
PROMPTLY, AND IN ANY EVENT WITHIN 5 BUSINESS DAYS, SUBMIT TO THE PRINCIPAL A
REDRAFT OF THE PLAN.  THE CONTRACTOR MUST TAKE INTO ACCOUNT ANY COMMENTS OF THE
PRINCIPAL IN FINALISING THE CONTRACTOR’S PRIVACY PLAN.


 


(E)                 THE CONTRACTOR MUST ENSURE THAT ITS CONTRACT WITH ANY
SUBCONTRACTOR WHO COLLECTS, USES, STORES, DISPOSES OR DISCLOSES PERSONAL
INFORMATION CONTAINS PROVISIONS TO THE SAME OR SIMILAR EFFECT AS THIS CLAUSE
46.4.


 


(F)                 THE CONTRACTOR WILL INDEMNIFY THE PRINCIPAL IN RESPECT OF
ALL CLAIMS AND LIABILITIES WHATSOEVER INCURRED BY THE PRINCIPAL RESULTING FROM
ANY ACT DONE OR PRACTICE ENGAGED IN BY THE CONTRACTOR OR ITS SUBCONTRACTORS
WHETHER OR NOT FOR THE PURPOSES OF THIS AGREEMENT OR A SUBCONTRACT, AND WHICH
WOULD, HAD THAT ACT OR PRACTICE BEEN DONE OR ENGAGED IN BY THE PRINCIPAL, HAVE
CONTRAVENED ONE OR MORE OF THE INFORMATION PRIVACY PRINCIPLES IN THE INFORMATION
PRIVACY ACT 2000 (VIC) OR ANY APPLICABLE CODE OF PRACTICE.


 


(G)                 THE CONTRACTOR AND ITS SUBCONTRACTORS WILL HAVE THEIR
PRIVACY PROCEDURES AUDITED ON AN ANNUAL BASIS BY A QUALIFIED NATIONALLY
RECOGNISED FIRM AND THE CONTRACTOR AND ITS SUBCONTRACTORS MUST TAKE SUCH ACTION
AS IS REASONABLE TO COMPLY WITH ANY EXCEPTIONS OR DISCREPANCIES DISCOVERED BY
ANY SUCH AUDIT.


 


(H)                 WHERE THE PRINCIPAL, AFTER THE COMPLETION DATE OF THE NTS
SOLUTION REQUIREMENTS PHASE, NOTIFIES THE CONTRACTOR IN WRITING OF:


 

(I)                  ANY ADDITIONS OR CHANGES TO THE OBLIGATIONS, CODES OR
SIMILAR INSTRUMENTS REFERRED TO IN SUB-PARAGRAPHS (B), (D), (E) OR (F) OF THE
DEFINITION OF PRIVACY OBLIGATIONS; OR

 

(II)                 ANY ADDITIONS OR CHANGES TO THE TTA’S PRIVACY MANAGEMENT
PLAN AND POLICY,

 

such notification will constitute a Variation Order for the purposes of this
agreement and the Contractor’s obligations under this agreement will be varied
in accordance with, and the Contractor must comply with, the matters notified by
the Principal. 

 


46.5             INFORMATION


 

The Contractor must immediately notify the Principal of the following:

 


(A)                 ANY SMARTCARD TICKETING PROJECTS OR RELATED PROJECTS WHICH
THE CONTRACTOR HAS BEEN AWARDED EITHER IN AUSTRALIA OR OVERSEAS;

 

166

--------------------------------------------------------------------------------


 


(B)                 ANY EVENT OF DEFAULT;


 


(C)                 ANY LITIGATION, ARBITRATION OR ADMINISTRATIVE PROCEEDINGS
TAKING PLACE, PENDING OR THREATENED, AFFECTING THE CONTRACTOR OR A RELATED BODY
CORPORATE WHICH COULD MATERIALLY IMPACT ON THE PROJECT OR THE PERFORMANCE BY THE
CONTRACTOR OF ITS OBLIGATIONS UNDER THIS AGREEMENT;


 


(D)                 ANY CHANGE IN CONTROL OF THE CONTRACTOR IN ACCORDANCE WITH
CLAUSE 45.3;


 


(E)                 ANY SUBSTANTIAL DISPUTE BETWEEN THE CONTRACTOR AND ANY
SUBCONTRACTOR OR THIRD PARTY THE OUTCOME OF WHICH COULD IMPACT ON THE PROJECT OR
THE PERFORMANCE BY THE CONTRACTOR OF ITS OBLIGATIONS UNDER THIS AGREEMENT; AND


 


(F)                 ANY CHANGE IN THE FINANCIAL POSITION OR PROSPECTS OF THE
CONTRACTOR OR A RELATED BODY CORPORATE WHICH COULD IMPACT ON THE PROJECT OR THE
PERFORMANCE BY THE CONTRACTOR OF ITS OBLIGATIONS UNDER THIS AGREEMENT.


 


47.                FINANCIAL RECORD KEEPING AND REPORTING


 


47.1             BOOKS OF ACCOUNT


 


(A)                 THE CONTRACTOR MUST KEEP PROPER BOOKS OF ACCOUNT AND ALL
OTHER RECORDS RELATING TO THE PROJECT AT ITS OFFICES IN MELBOURNE IN A MANNER
AND TO A STANDARD AS WOULD BE EXPECTED OF A PRUDENT AND COMPETENT PERSON
UNDERTAKING THE OBLIGATIONS OF THE CONTRACTOR UNDER THIS AGREEMENT.


 


(B)                 THE CONTRACTOR MUST ENSURE THAT:


 

(I)                  ITS BOOKS OF ACCOUNT AND RECORDS REFERRED TO IN
CLAUSE 47.1(A); AND

 

(II)                 THE BOOKS OF ACCOUNT AND RECORDS OF ANY THIRD PARTY WHO HAS
ENTERED INTO A KEY CONTRACT WITH THE CONTRACTOR IN CONNECTION WITH THIS
AGREEMENT,

 

are available to the Principal or any person nominated by the Principal at all
reasonable times for examination, audit, inspection, transcription and copying,
provided however that the Principal must keep any information obtained by it
under this clause confidential.

 


(C)                 UPON THE EXPIRATION OF THE TERM OR EARLIER TERMINATION OF
THIS AGREEMENT, THE CONTRACTOR MUST DELIVER TO THE PRINCIPAL ALL BOOKS OF
ACCOUNT AND RECORDS REFERRED TO IN CLAUSE 47.1(A) WHICH ARE NECESSARY FOR THE
CONTINUED DELIVERY OF THE SOLUTION AND PROVISION OF THE INITIAL SERVICES AND THE
CORE SERVICES.  THE CONTRACTOR MAY KEEP A COPY OF SUCH ACCOUNTS AND RECORDS FOR
ITS CORPORATE RECORDS AND AUDIT PURPOSES.


 


(D)                 THE PRINCIPAL MUST GIVE THE CONTRACTOR ACCESS TO ANY BOOKS
OF ACCOUNT OR RECORDS GIVEN TO IT BY THE CONTRACTOR FOR A PERIOD OF 7 YEARS
AFTER THE DATE THEY ARE GIVEN TO THE PRINCIPAL.


 


47.2             FINANCIAL STATEMENTS


 


(A)                 NOT LATER THAN 31 OCTOBER IN EACH YEAR, THE CONTRACTOR MUST
GIVE TO THE PRINCIPAL THE PROJECT’S AUDITED FINANCIAL STATEMENTS (INCLUDING ALL
NOTES TO AND FORMING PART OF THE FINANCIAL STATEMENTS) FOR THE PREVIOUS
FINANCIAL YEAR.


 


(B)                 THE CONTRACTOR MUST PROVIDE TO THE PRINCIPAL:

 

167

--------------------------------------------------------------------------------


 

(I)                  AS SOON AS PRACTICABLE AND IN ANY EVENT NOT LATER THAN
31 OCTOBER OF EACH YEAR:

 

A.                 A COPY OF ITS AUDITED STATEMENT OF FINANCIAL POSITION,
STATEMENT OF FINANCIAL PERFORMANCE AND STATEMENT OF CASHFLOW (INCLUDING ALL
NOTES TO AND FORMING PART OF THE STATEMENTS) FOR THE PREVIOUS FINANCIAL YEAR
(“AUDITED ANNUAL FINANCIAL STATEMENTS”);

 

B.                 DETAILED FORECASTS OF ITS FINANCIAL POSITION, FINANCIAL
PERFORMANCE AND CASHFLOW FOR THE NEXT 2 FINANCIAL YEARS; AND

 

C.                 COPIES OF THE AUDITED ANNUAL FINANCIAL STATEMENTS OF THE
CONTRACTOR AND KEANE INC.

 

(II)                 AS SOON AS PRACTICABLE AND IN ANY EVENT NOT LATER THAN 20
BUSINESS DAYS AFTER THE FIRST HALF OF EACH FINANCIAL YEAR:

 

A.                 A COPY OF ITS STATEMENT OF FINANCIAL POSITION, STATEMENT OF
FINANCIAL PERFORMANCE AND STATEMENT OF CASHFLOW FOR THAT HALF YEAR (“UNAUDITED
HALF-YEARLY FINANCIAL STATEMENTS”), CERTIFIED AS CORRECT BY A DIRECTOR AND
SECRETARY OF THE CONTRACTOR; AND

 

B.                 COPIES OF THE UNAUDITED HALF-YEARLY FINANCIAL STATEMENTS OF
THE CONTRACTOR AND KEANE INC.

 

(III)                SUCH ADDITIONAL RELEVANT FINANCIAL OR OTHER INFORMATION
WITH RESPECT TO IT, THE SOLUTION OR THE PROJECT AS THE PRINCIPAL MAY FROM TIME
TO TIME REASONABLY REQUIRE.

 


(C)                 THE CONTRACTOR MUST ENSURE THAT EACH STATEMENT OF FINANCIAL
POSITION, STATEMENT OF FINANCIAL PERFORMANCE AND STATEMENT OF CASHFLOW FURNISHED
PURSUANT TO CLAUSE 47.2(B) WILL:


 

(I)                  IN RESPECT OF THE CONTRACTOR, BE PREPARED IN ACCORDANCE
WITH THE A-IFRS ACCOUNTING PRINCIPLES AND PRACTICES AS VARIED FROM TIME TO TIME
CONSISTENTLY APPLIED, EXCEPT TO THE EXTENT OF DEPARTURES FROM SUCH PRINCIPLES
AND PRACTICES DISCLOSED IN SUCH ACCOUNTS;

 

(II)                 IN RESPECT OF ALL OTHER RELEVANT ENTITIES, BE PREPARED IN
ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES AND PRACTICES
CONSISTENTLY APPLIED IN THE COUNTRY OF ORIGIN OR INCORPORATION OF THE RELEVANT
ENTITY, EXCEPT FOR THE EXTENT OF DEPARTURES FROM SUCH PRINCIPLES AND PRACTICES
DISCLOSED IN SUCH ACCOUNTS; AND

 

(III)                FAIRLY REPRESENT ITS FINANCIAL CONDITION OR ITS
CONSOLIDATED FINANCIAL POSITION AND THAT OF ITS CONTROLLED ENTITIES, AS THE CASE
MAY BE, AND THE RESULT OF ITS OPERATIONS AS AT THE DATE AND FOR THE PERIOD
ENDING ON THE DATE TO WHICH SUCH ACCOUNTS WERE PREPARED.

 


47.3             MANAGEMENT ACCOUNTS


 


(A)                 THE CONTRACTOR MUST PROVIDE TO THE PRINCIPAL:

 

168

--------------------------------------------------------------------------------


 

(I)                  AS SOON AS PRACTICABLE AND IN ANY EVENT NOT LATER THAN 20
BUSINESS DAYS AFTER THE CLOSE OF EACH MONTH, A COPY OF ITS UNAUDITED MANAGEMENT
ACCOUNTS (“MANAGEMENT ACCOUNTS”) INCLUDING:

 

A.                 SUMMARY FINANCIAL STATEMENTS BASED ON THE MANAGEMENT
ACCOUNTS;

 

B.                 STATEMENT OF CASHFLOW;

 

C.                 STATEMENT OF FINANCIAL POSITION;

 

D.                 STATEMENT OF FINANCIAL PERFORMANCE (CONTAINING AT LEAST THE
FOLLOWING DETAIL: REVENUE BY TYPE, MATERIAL, LABOUR, OVERHEAD (EXCLUDING
MARGIN), GROSS MARGIN AND PERFORMANCE AGAINST BUDGET AND FORECASTS); AND

 

E.                  DETAILS OF ANY RELATED PARTY TRANSACTIONS, INCLUDING MARGIN
OR MARK UP APPLIED ON ITEMS LISTED AT 47.3(A)(I)D ABOVE;

 

(II)                 AS SOON AS PRACTICABLE AND IN ANY EVENT NOT LATER THAN:

 

A.                 31 OCTOBER OF EACH YEAR, A RECONCILIATION OF THE CONTRACTOR’S
MANAGEMENT ACCOUNTS WITH ITS AUDITED ANNUAL FINANCIAL STATEMENTS; AND

 

B.                 20 BUSINESS DAYS AFTER THE FIRST HALF OF EACH FINANCIAL YEAR,
A RECONCILIATION OF THE CONTRACTOR’S MANAGEMENT ACCOUNTS WITH ITS UNAUDITED
HALF-YEARLY FINANCIAL STATEMENTS; AND

 

C.                 SUCH ADDITIONAL RELEVANT FINANCIAL OR OTHER INFORMATION WITH
RESPECT TO IT, THE SOLUTION OR THE PROJECT AS THE PRINCIPAL MAY FROM TIME TO
TIME REASONABLY REQUIRE.

 


(B)                 WHERE THE CONTRACTOR PERFORMS A RECONCILIATION IN ACCORDANCE
WITH CLAUSE 47.3(A)(II) AND THERE IS ANY DIFFERENCE BETWEEN THE CONTRACTOR’S
MANAGEMENT ACCOUNTS AND ITS AUDITED ANNUAL FINANCIAL STATEMENTS AND UNAUDITED
HALF-YEARLY FINANCIAL STATEMENTS, THE DIFFERENCES MUST BE FULLY EXPLAINED IN
WRITING.  THE CONTRACTOR MUST IMMEDIATELY DRAW ANY UNEXPLAINED ITEMS TO THE
ATTENTION OF THE PRINCIPAL.  ANY ADJUSTMENTS OR BALANCING ITEMS THAT DO NOT FALL
WITHIN THE A-IFRS ACCOUNTING PRINCIPLES AND PRACTICES AS VARIED FROM TIME TO
TIME OR ANY SUCCESSOR STANDARDS MUST PROMPTLY BE REFERRED TO AN INDEPENDENT
AUDITOR FOR REVIEW.


 


47.4             FIXED ASSET AND SPARES INVENTORY REPORTING


 


(A)                 FROM THE DATE ON WHICH THE FIRST PAYMENT IS MADE TO THE
CONTRACTOR UNDER CLAUSE 21 AND THEREAFTER FOR EACH YEAR ENDING 30 JUNE DURING
THE TERM, AS SOON AS PRACTICABLE AND IN ANY EVENT NOT LATER THAN 31 JULY OF EACH
YEAR, THE CONTRACTOR MUST PROVIDE TO THE PRINCIPAL:


 

(I)                  A HARD COPY AND AN ELECTRONIC COPY (IN AN ELECTRONIC FORMAT
THAT CAN BE EASILY MIGRATED INTO MICROSOFT EXCEL WITHOUT LOSS OF FORMAT OR DATA
INTEGRITY) OF THE AUDITED ANNUAL ASSET REGISTER OF ALL ASSETS COMPRISED IN THE
SOLUTION AND OWNED BY THE PRINCIPAL PURSUANT TO THIS AGREEMENT (“AUDITED ANNUAL
ASSET REGISTER”);

 

(II)                 A HARD COPY AND AN ELECTRONIC COPY (IN AN ELECTRONIC FORMAT
THAT CAN BE EASILY MIGRATED INTO MICROSOFT EXCEL WITHOUT LOSS OF FORMAT OR DATA

 

169

--------------------------------------------------------------------------------


 

INTEGRITY) OF A DETAILED SPARES INVENTORY, PER ASSET CLASS AND PER TRANSPORT
MODE WHERE APPLICABLE (I.E. TRAM, METRO TRAIN, V/LINE TRAIN, METRO BUS, REGIONAL
BUS, V/LINE BUS), INCLUDING A RECONCILIATION THAT CLEARLY IDENTIFIES CHANGES
BETWEEN THE OPENING BALANCE AND THE CLOSING BALANCE OF THE ASSET REGISTER
(“AUDITED ANNUAL SPARES INVENTORY”);

 

(III)                CERTIFICATION OF THE AUDITED ANNUAL ASSET REGISTER AND
AUDITED ANNUAL SPARES INVENTORY BY AN INDEPENDENT AUDITOR WHO IS ACCEPTABLE TO
THE PRINCIPAL,

 

and such additional relevant asset and inventory information with respect to it,
the Solution or the Project as the Principal may from time to time reasonably
require.

 


(B)                 FROM THE DATE ON WHICH THE FIRST PAYMENT IS MADE TO THE
CONTRACTOR UNDER CLAUSE 21, THE CONTRACTOR MUST PROVIDE TO THE PRINCIPAL ON THE
SECOND WORKING DAY OF EACH NEW MONTH, AN ELECTRONIC COPY (IN AN ELECTRONIC
FORMAT THAT CAN BE EASILY MIGRATED INTO MICROSOFT EXCEL WITHOUT LOSS OF FORMAT
OR DATA INTEGRITY) OF:


 

(I)                  A DETAILED ASSET REGISTER OF ALL ASSETS COMPRISED IN THE
SOLUTION AND OWNED BY THE PRINCIPAL PURSUANT TO THIS AGREEMENT IN ACCORDANCE, AT
A MINIMUM, WITH THE LEVEL OF DETAIL SET OUT IN
CLAUSE 47.4(C), INCLUDING A RECONCILIATION THAT CLEARLY IDENTIFIES CHANGES
BETWEEN THE OPENING BALANCE AND THE CLOSING BALANCE OF THE ASSET REGISTER;

 

(II)                 A DETAILED SET OF DEPRECIATION AND AMORTISATION SCHEDULES
PER ASSET CLASS AND PER TRANSPORT MODE; AND

 

(III)                A DETAILED ACCOUNT OF THE SPARE PARTS INVENTORY LEVELS PER
ASSET CLASS AND PER TRANSPORT MODE WHERE APPLICABLE, INCLUDING A RECONCILIATION
THAT CLEARLY IDENTIFIES CHANGES BETWEEN THE OPENING BALANCE AND THE CLOSING
BALANCE OF THE ASSET REGISTER,

 

and such additional relevant asset and inventory information with respect to the
Contractor, the Solution or the Project as the Principal may from time to time
reasonably require.

 


(C)                 THE CONTRACTOR MUST ENSURE THAT EACH ASSET REGISTER
FURNISHED PURSUANT TO CLAUSE 47.4(A) OR (B) CONTAINS FULL DETAILS OF ALL ASSETS
COMPRISED IN THE SOLUTION AND OWNED BY THE PRINCIPAL PURSUANT TO THIS AGREEMENT,
AT A MINIMUM, PER ASSET CLASS AND PER TRANSPORT MODE WHERE APPLICABLE (I.E.
TRAM, METRO TRAIN, V/LINE TRAIN, METRO BUS, REGIONAL BUS, V/LINE BUS) AND ALL
RELATED COSTS, SEPARATELY IDENTIFIED AS FOLLOWS:


 

(I)                  LABOUR AND EQUIPMENT / MATERIALS FOR THE INITIAL COST OF
ACQUISITION;

 

(II)                 DELIVERY AND INSTALLATION;

 

(III)                MODIFICATIONS;

 

(IV)               TESTING AND COMMISSIONING;

 

(V)                ENHANCEMENTS AND / OR UPGRADES WHICH SIGNIFICANTLY EXTEND THE
ASSET’S USEFUL LIFE OR FUNCTIONALITY;

 

(VI)               SOFTWARE DEVELOPMENT; AND

 

(VII)              NETWORK DEVELOPMENT;

 

170

--------------------------------------------------------------------------------


 

AND A RECONCILIATION THAT CLEARLY IDENTIFIES CHANGES BETWEEN THE OPENING BALANCE
AND THE CLOSING BALANCE OF THE ASSET REGISTER.

 


(D)                 THE CONTRACTOR MUST ENSURE THAT ALL ASSET OR INVENTORY
REPORTING PROVIDED TO THE PRINCIPAL UNDER THIS
CLAUSE 47.4 IS PREPARED IN ACCORDANCE WITH THE PREVAILING ACCOUNTING PRINCIPLES
AND PRACTICES FOR THE VICTORIAN STATE GOVERNMENT (A-IFRS), EXCEPT TO THE EXTENT
OF DEPARTURES FROM SUCH PRINCIPLES AND PRACTICES DISCLOSED IN SUCH ACCOUNTS.


 


47.5             BLACKOUT PERIODS


 

Notwithstanding anything in this agreement or a Direct Agreement, the Contractor
is not required to give the Principal information or access to books of accounts
or other records of the Contractor or any of its independent sub-contractors
which are publicly listed entities for the period during which the Contractor or
a sub-contractor (as the case may be) is in a trading blackout period under
applicable rules, regulations or policies of, the US Securities and Exchange
Commission, the New York Stock Exchange or another exchange or regulatory
authority to which the Contractor or any of its sub-contractors (as the case may
be) is subject.

 


48.                GENERAL RECORD KEEPING AND REPORTING


 


48.1             ACKNOWLEDGEMENT


 

The Contractor acknowledges that:

 


(A)                 IT WILL COMPLY WITH ANY OBLIGATIONS IMPOSED UPON IT UNDER
ANY PUBLIC INFORMATION ACT;


 


(B)                 THE PRINCIPAL IS BOUND TO COMPLY WITH, AMONGST OTHER THINGS,
THE PUBLIC INFORMATION ACTS; AND


 


(C)                 IT WILL, UPON REQUEST BY THE PRINCIPAL, ASSIST AND
CO-OPERATE WITH THE PRINCIPAL IN RESPECT OF ANY REQUEST MADE, OR OTHER ACTION
REQUIRED TO BE TAKEN BY THE PRINCIPAL UNDER A PUBLIC INFORMATION ACT IN RELATION
TO THE PROJECT.


 


48.2             CONTRACTOR TO CO-OPERATE


 

If a request is made of the Contractor in accordance with clause 48.1(c), the
Contractor will:

 


(A)                 ENSURE THAT ALL DOCUMENTATION IT PROVIDES TO THE PRINCIPAL
IS IN A FORMAT ACCESSIBLE TO, AND ABLE TO BE READ AND INTERPRETED BY THE
PRINCIPAL; AND


 


(B)                 ENSURE THAT THE PRINCIPAL IS GIVEN ACCESS TO ANY EMPLOYEES,
CONTRACTORS OR REPRESENTATIVES OF THE CONTRACTOR FOR THE PURPOSES OF SATISFYING
THE REQUEST, INCLUDING WITHOUT LIMITATION BY PROCURING THAT SUCH PERSONS:


 

(I)                  ATTEND INTERVIEWS;

 

(II)                 GIVE EVIDENCE IN COURT AT THE REQUEST OF THE PRINCIPAL; AND

 


(C)                 PROVIDE ALL OTHER REASONABLE ASSISTANCE IN RELATION TO ANY
REQUEST.

 

171

--------------------------------------------------------------------------------


 


49.                DISPUTE RESOLUTION PROCEDURES


 


49.1             GENERAL


 


(A)                 IF ANY DISPUTE OR DIFFERENCE ARISES BETWEEN THE PARTIES AS
TO ANY FACT, MATTER OR THING ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT
OR THE PROJECT, EITHER PARTY MAY GIVE TO THE OTHER PARTY A NOTICE ADEQUATELY
IDENTIFYING THE MATTERS THE SUBJECT OF THE DISPUTE OR DIFFERENCE TOGETHER WITH
DETAILED PARTICULARS OF IT AND THAT DISPUTE OR DIFFERENCE WILL BE REFERRED TO
THE DISPUTE PANEL.


 


(B)                 FOR THE AVOIDANCE OF DOUBT, A PARTY HAS THE RIGHT TO REFER
ANY DISPUTE OR DIFFERENCE BETWEEN THE PARTIES AS TO ANY FACT, MATTER OR THING
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR THE PROJECT IRRESPECTIVE
OF WHETHER ANY CLAUSE DEALING WITH THE AREA OF DISPUTE SPECIFICALLY REFERS TO
THE DISPUTE RESOLUTION PROCEDURES.


 


(C)                 DESPITE THE EXISTENCE OF A DISPUTE BETWEEN THE PARTIES:


 

(I)                  THE CONTRACTOR MUST CONTINUE TO CARRY OUT THE WORK;

 

(II)                 EACH PARTY MUST OTHERWISE COMPLY WITH ITS OBLIGATIONS UNDER
THIS AGREEMENT; AND

 

(III)                EACH PARTY’S RIGHTS UNDER THIS AGREEMENT WILL NOT BE
AFFECTED.

 


(D)                 EXCEPT WHERE A PARTY SEEKS URGENT INTERLOCUTORY RELIEF
(INCLUDING INTERIM INJUNCTIONS), EACH PARTY MAY NOT COMMENCE COURT PROCEEDINGS
RELATING TO THIS AGREEMENT BEFORE IT HAS COMPLIED WITH THE DISPUTE RESOLUTION
PROCEDURES.


 


(E)                 TO THE EXTENT THAT A PARTY IS SUCCESSFUL IN A DISPUTE, THE
UNSUCCESSFUL PARTY WILL PAY THE SUCCESSFUL PARTY’S COSTS INCURRED IN RESOLVING
THE DISPUTE, CALCULATED FROM THE DATE THE DISPUTE IS REFERRED TO THE PROJECT
CONTROL GROUP UNDER CLAUSE 49.2(E)(III), OR TO THE CHIEF EXECUTIVE OFFICERS
UNDER CLAUSE 49.2(E)(IV), UNTIL THE DATE THE DISPUTE IS RESOLVED IN ACCORDANCE
WITH THE DISPUTE RESOLUTION PROCEDURES OR THE PROCESS IS OTHERWISE TERMINATED. 
FOR THE AVOIDANCE OF DOUBT, EACH PARTY WILL PAY ITS OWN COSTS UP UNTIL THE DATE
THE DISPUTE IS REFERRED TO THE PROJECT CONTROL GROUP UNDER CLAUSE
49.2(E)(III) OR THE CHIEF EXECUTIVE OFFICERS UNDER CLAUSE 49.2(E)(IV).  FOR THE
PURPOSE OF THIS CLAUSE, “COSTS” INCLUDES A PARTY’S LEGAL COSTS ON AN INDEMNITY
BASIS, THE TIME COSTS OF PERSONNEL INVOLVED IN RESOLVING THE DISPUTE CALCULATED
ON AN HOURLY BASIS AND THE COST OF DISBURSEMENTS ACTUALLY INCURRED.


 


(F)                  ANY OF THE TIME PERIODS THAT APPEAR IN THIS CLAUSE 49.1 MAY
BE VARIED BY WRITTEN AGREEMENT BETWEEN THE PARTIES.


 


49.2             DISPUTE PANEL REVIEW


 


(A)                 IF A DISPUTE IS REFERRED TO THE DISPUTE PANEL UNDER
CLAUSE 49.1(A), THE DISPUTE PANEL IS REQUIRED TO MEET WITHIN 5 BUSINESS DAYS OF
THE DISPUTE BEING REFERRED TO IT TO ATTEMPT TO RESOLVE THE DISPUTE IN GOOD
FAITH.


 


(B)                 MEETINGS OF THE DISPUTE PANEL WILL BE HELD AT CONVENIENT
VENUES IN MELBOURNE, UNLESS OTHERWISE AGREED BY THE PRINCIPAL’S REPRESENTATIVE
AND THE CONTRACTOR’S REPRESENTATIVE.


 


(C)                 THE PRINCIPAL’S REPRESENTATIVE AND THE CONTRACTOR’S
REPRESENTATIVE MAY EACH INVITE OTHER PERSONS TO ATTEND MEETINGS OF THE DISPUTE
PANEL AS THEY CONSIDER APPROPRIATE FOR THE RESOLUTION OF A DISPUTE, ALTHOUGH
SUCH PERSONS SHALL NOT HAVE A VOTE.

 

172

--------------------------------------------------------------------------------


 


(D)                 DECISIONS OF THE DISPUTE PANEL WILL BE CONTRACTUALLY BINDING
ON THE PRINCIPAL AND THE CONTRACTOR PROVIDED THEY ARE IN WRITING AND SIGNED BY
THE PRINCIPAL’S REPRESENTATIVE AND THE CONTRACTOR’S REPRESENTATIVE.


 


(E)                 IF:


 

(I)                  THE DISPUTE PANEL IS UNABLE TO RESOLVE THE DISPUTE WITHIN 5
BUSINESS DAYS OF FIRST CONVENING TO RESOLVE THE DISPUTE UNDER CLAUSE 49.2(A); OR

 

(II)                 THE DISPUTE PANEL DOES NOT CONVENE WITHIN 5 BUSINESS DAYS
FOLLOWING A REFERRAL OF THE DISPUTE UNDER CLAUSE 49.1(A),

 

then:

 

(III)                IF THE PRINCIPAL REASONABLY DETERMINES THAT THE POTENTIAL
VALUE OF THE DISPUTE IS LESS THAN $500,000, EITHER PARTY MAY IMMEDIATELY REFER
THE DISPUTE TO THE PROJECT CONTROL GROUP; OR

 

(IV)               IF THE PRINCIPAL REASONABLY DETERMINES THAT THE POTENTIAL
VALUE OF THE DISPUTE IS GREATER THAN $500,000, EITHER PARTY MAY IMMEDIATELY
REFER THE DISPUTE TO THE CHIEF EXECUTIVE OFFICERS.

 


(F)                  A DETERMINATION OF THE PRINCIPAL UNDER CLAUSE 49.2(E) WILL
BE CONCLUSIVE AND BINDING ON THE PARTIES IN THE ABSENCE OF A MANIFEST ERROR BY
THE PRINCIPAL.


 


49.3             PROJECT CONTROL GROUP REVIEW


 


(A)                 IF A DISPUTE IS REFERRED TO THE PROJECT CONTROL GROUP UNDER
CLAUSE 49.2(E)(III), THE PROJECT CONTROL GROUP IS REQUIRED TO MEET WITHIN
10 BUSINESS DAYS OF THE DISPUTE BEING REFERRED TO IT TO ATTEMPT TO RESOLVE THE
DISPUTE IN GOOD FAITH.


 


(B)                 WHERE THE PROJECT CONTROL GROUP IS CONVENED TO RESOLVE A
DISPUTE REFERRED TO IT UNDER CLAUSE 49.2(E)(III):


 

(I)                  UNLESS OTHERWISE AGREED BY THE MEMBERS OF THE PROJECT
CONTROL GROUP, NO OTHER BUSINESS WILL BE DISCUSSED AT SUCH MEETING; AND

 

(II)                 THE QUORUM OF ANY MEETING OF THE PROJECT CONTROL GROUP MUST
BE AT LEAST TWO REPRESENTATIVES OF EACH OF THE PRINCIPAL AND THE CONTRACTOR.  IF
A QUORUM IS NOT PRESENT WITHIN 45 MINUTES AFTER THE TIME APPOINTED FOR
COMMENCEMENT OF THE MEETING OF THE PROJECT CONTROL GROUP, THAT MEETING WILL BE
ADJOURNED TO THE SAME TIME 2 BUSINESS DAYS AFTER THAT MEETING AT THE SAME PLACE
OR AT SUCH OTHER TIME, DAY OR PLACE AS REPRESENTATIVES OF BOTH THE PRINCIPAL AND
THE CONTRACTOR MAY AGREE.  IF A QUORUM IS AGAIN NOT PRESENT WITHIN 45 MINUTES
AFTER THE TIME APPOINTED FOR COMMENCEMENT OF THE ADJOURNED MEETING, EITHER PARTY
MAY IMMEDIATELY REFER THE DISPUTE TO THE CHIEF EXECUTIVE OFFICERS.

 


(C)                 ALL MATTERS DETERMINED AT MEETINGS OF THE PROJECT CONTROL
GROUP WILL BE DECIDED BY A UNANIMOUS RESOLUTION WITH EACH REPRESENTATIVE HAVING
ONE VOTE PROVIDED THAT IF THERE IS NOT A UNANIMOUS RESOLUTION AT A MEETING OF
THE PROJECT CONTROL GROUP THEN EITHER PARTY MAY IMMEDIATELY REFER THE DISPUTE TO
THE CHIEF EXECUTIVE OFFICERS.


 


(D)                 DULY PASSED RESOLUTIONS OF THE PROJECT CONTROL GROUP WILL BE
CONTRACTUALLY BINDING ON THE PRINCIPAL AND THE CONTRACTOR PROVIDED THEY ARE IN
WRITING AND SIGNED BY EACH MEMBER OF THE PROJECT CONTROL GROUP.

 

173

--------------------------------------------------------------------------------


 


(E)                 IF:


 

(I)                  THE PROJECT CONTROL GROUP IS UNABLE TO RESOLVE THE DISPUTE
WITHIN 5 BUSINESS DAYS OF FIRST CONVENING TO RESOLVE THE DISPUTE UNDER CLAUSE
49.3(A); OR

 

(II)                 THE PROJECT CONTROL GROUP DOES NOT CONVENE WITHIN 10
BUSINESS DAYS FOLLOWING A REFERRAL OF THE DISPUTE UNDER CLAUSE 49.2(E)(III),

 

then either party may immediately refer the dispute to the Chief Executive
Officers.

 


49.4             CHIEF EXECUTIVE OFFICER REVIEW


 


(A)                 IF A DISPUTE IS REFERRED TO THE CHIEF EXECUTIVE OFFICERS
UNDER CLAUSE 49.2(E)(IV) OR CLAUSES 49.3(B), 49.3(C) OR 49.3(E), THE CHIEF
EXECUTIVE OFFICERS (OR OTHER HOLDER OF THE DELEGATIONS OF THAT POSITION FOR THE
TIME BEING) ARE REQUIRED TO MEET WITHIN 5 BUSINESS DAYS OF THE DISPUTE BEING
REFERRED TO THEM TO ATTEMPT TO RESOLVE THE DISPUTE IN GOOD FAITH.


 


(B)                 THE JOINT DECISIONS OF THE CHIEF EXECUTIVE OFFICERS WILL BE
CONTRACTUALLY BINDING ON THE PRINCIPAL AND THE CONTRACTOR PROVIDED THEY ARE IN
WRITING AND SIGNED BY THE CHIEF EXECUTIVE OFFICERS.


 


(C)                 IF:


 

(I)                  THE CHIEF EXECUTIVE OFFICERS ARE UNABLE TO RESOLVE THE
DISPUTE WITHIN 5 BUSINESS DAYS OF FIRST CONVENING TO RESOLVE THE DISPUTE UNDER
CLAUSE 49.4(A); OR

 

(II)                 THE CHIEF EXECUTIVE OFFICERS DO NOT CONVENE WITHIN 5
BUSINESS DAYS FOLLOWING REFERRAL OF THE DISPUTE TO THEM UNDER CLAUSE
49.2(E)(IV) OR CLAUSES 49.3(B), (C) OR (E),

 

then either party may refer the dispute to the Expert for determination in
accordance with clause 49.5.

 


49.5             EXPERT DETERMINATION


 


(A)                 WHERE THIS AGREEMENT REQUIRES A MATTER TO BE REFERRED TO OR
RESOLVED BY THE EXPERT OR WHERE THE PARTIES OTHERWISE AGREE TO REFER A MATTER TO
THE EXPERT, THE MATTER WILL BE DETERMINED BY THE EXPERT AND ADMINISTERED IN
ACCORDANCE WITH THIS CLAUSE 49.5.  FOR THE AVOIDANCE OF DOUBT, WHERE THIS
AGREEMENT OR THE PARTIES REQUIRE A MATTER TO BE REFERRED DIRECTLY TO THE EXPERT,
THE DISPUTE RESOLUTION PROCEDURES IN CLAUSES 49.1(A), 49.1(B), 49.2, 49.3 AND
49.4 WILL NOT APPLY.


 


(B)                 THE PARTIES WILL APPOINT AN EXPERT AS A CONDITION PRECEDENT
TO THE PAYMENT OF THE MILESTONE PAYMENT DUE AFTER THE COMPLETION DATE FOR THE
NTS MOBILISATION PHASE.


 


(C)                 THE PARTIES MUST COMPLY WITH THE TERMS OF THE EXPERT DEED.


 


(D)                 IF THE EXPERT DEED IS TERMINATED, THE PARTIES MUST APPOINT A
NEW EXPERT, ON THE TERMS OF SCHEDULE 14, WITH AMENDMENTS IN WRITING AS
REASONABLY REQUIRED BY THE EXPERT AND CONSISTENT WITH THE TERMS OF THIS
AGREEMENT, OR AS OTHERWISE AGREED BETWEEN THE PARTIES AND THE EXPERT.  IF THE
PARTIES ARE UNABLE TO AGREE UPON THE IDENTITY OF A NEW EXPERT WITHIN 10 BUSINESS
DAYS OF THE TERMINATION OF THE EXPERT DEED, OR WITHIN A TIME OTHERWISE AGREED
BETWEEN THE PARTIES, THEN EITHER PARTY MAY REQUEST THE AUSTRALIAN COMMERCIAL
DISPUTES CENTRE (ACDC) TO NOMINATE AN EXPERT.

 

174

--------------------------------------------------------------------------------


 


(E)                 THE EXPERT MUST:


 

(I)                  ACT AS AN EXPERT AND NOT AS AN ARBITRATOR;

 

(II)                 PROCEED IN ANY MANNER HE OR SHE THINKS FIT WITHOUT BEING
BOUND TO OBSERVE THE RULES OF EVIDENCE;

 

(III)                TAKE INTO CONSIDERATION ALL DOCUMENTS, INFORMATION AND
OTHER MATERIAL WHICH THE PARTIES GIVE THE EXPERT WHICH THE EXPERT IN HIS OR HER
ABSOLUTE DISCRETION, CONSIDERS RELEVANT TO THE DETERMINATION OF THE DISPUTE;

 

(IV)               NOT BE EXPECTED OR REQUIRED TO OBTAIN OR REFER TO ANY OTHER
DOCUMENTS, INFORMATION OR MATERIAL BUT MAY DO SO IF HE OR SHE SO WISHES;

 

(V)                ACT IN GOOD FAITH AND MAKE HIS OR HER DECISION WITHIN 15
BUSINESS DAYS (OR WITHIN A TIME OTHERWISE AGREED BETWEEN THE PARTIES);

 

(VI)               GIVE HIS OR HER DETERMINATION IN WRITING (INCLUDING A
STATEMENT OF THE VALUE OF THE DETERMINATION) AND GIVE WRITTEN REASONS FOR THE
DETERMINATION.

 


(F)                  THE EXPERT MAY, WITH PRIOR WRITTEN APPROVAL FROM BOTH THE
CONTRACTOR AND THE PRINCIPAL, COMMISSION HIS OR HER OWN ADVISERS OR CONSULTANTS,
INCLUDING LAWYERS, ACCOUNTANTS, BANKERS, ENGINEERS, SURVEYORS, TRANSPORT
CONSULTANTS, OR OTHER TECHNICAL CONSULTANTS, TO PROVIDE INFORMATION TO ASSIST
THE EXPERT IN HIS OR HER DECISION.


 


(G)                 THE EXPERT MUST APPOINT ANY ADVISERS OR CONSULTANTS
NOMINATED IN WRITING BY BOTH THE PRINCIPAL AND THE CONTRACTOR TO PROVIDE
INFORMATION TO ASSIST THE EXPERT IN HIS OR HER DECISIONS.


 


(H)                 THE PARTIES WILL INDEMNIFY THE EXPERT FOR THE COST OF
RETAINING THOSE ADVISERS OR CONSULTANTS.


 


(I)                  THE CONTRACTOR MUST PROVIDE THE EXPERT WITH COPIES OF
MINUTES OF MEETINGS AND ALL REPORTS RELEVANT TO THE WORK WITHIN 5 BUSINESS DAYS
OF THEM BEING PREPARED, AND ALL OTHER INFORMATION REQUIRED TO KEEP THE EXPERT
INFORMED AND ABLE TO CARRY OUT HIS OR HER FUNCTION UNDER THIS CLAUSE.


 


(J)                  THE PRINCIPAL MAY PROVIDE THE EXPERT WITH ANY RELEVANT
INFORMATION IT CONSIDERS NECESSARY TO KEEP THE EXPERT INFORMED AND ABLE TO CARRY
OUT HIS OR HER FUNCTION UNDER THIS CLAUSE.


 


(K)                 A COPY OF ALL INFORMATION PROVIDED BY ONE PARTY UNDER CLAUSE
49.5(I) OR 49.5(J) MUST BE SENT TO THE OTHER PARTY.


 


(L)                  THE DETERMINATION OF THE EXPERT WILL BE FINAL AND BINDING
ON EACH PARTY UNLESS:


 

(I)                  THE VALUE OF THE DETERMINATION IS GREATER THAN $500,000; 
AND

 

(II)                 A PARTY GIVES NOTICE OF APPEAL TO THE OTHER PARTY WITHIN 10
BUSINESS DAYS OF THE DETERMINATION REQUIRING THE DISPUTE TO BE REFERRED TO
ARBITRATION.

 


(M)                WHERE A DISPUTE IS REFERRED TO THE EXPERT FOR DETERMINATION
AND THE EXPERT DOES NOT MAKE A DETERMINATION WITHIN 15 BUSINESS DAYS OF THE
DISPUTE BEING REFERRED TO HIM OR HER, OR WITHIN A TIME OTHERWISE AGREED BETWEEN
THE PARTIES, EITHER PARTY MAY REFER THE DISPUTE TO ARBITRATION.

 

175

--------------------------------------------------------------------------------


 


(N)                 THE PARTIES ARE TO GIVE EFFECT TO THE DETERMINATION OF THE
EXPERT UNLESS AND UNTIL IT IS REVERSED, OVERTURNED, OR OTHERWISE CHANGED BY ANY
SUBSEQUENT ARBITRATION UNDER CLAUSE 49.6.


 


(O)                 SUBJECT TO CLAUSE 49.1(E), THE PRINCIPAL AND THE CONTRACTOR
WILL EACH PAY ONE-HALF OF THE COSTS OF THE EXPERT.


 


49.6             ARBITRATION


 


(A)                 IF A NOTICE OF APPEAL IS GIVEN UNDER CLAUSE 49.5(L)(II) OR A
DISPUTE IS REFERRED TO ARBITRATION UNDER
CLAUSE 49.5(M), THE PARTIES AGREE TO REFER THE DISPUTE TO ARBITRATION
ADMINISTERED BY THE AUSTRALIAN COMMERCIAL DISPUTES CENTRE (ACDC).


 


(B)                 THE ARBITRATION WILL BE CONDUCTED IN ACCORDANCE WITH THE
ACDC ARBITRATION RULES WHICH ARE OPERATING AT THE TIME THE DISPUTE IS REFERRED
TO ACDC, AND WHICH TERMS ARE HEREWITH DEEMED TO BE INCORPORATED INTO THIS
AGREEMENT SUBJECT TO THIS CLAUSE 49.6.


 


(C)                 THE SEAT OF THE ARBITRATION WILL BE MELBOURNE, VICTORIA.


 


(D)                 THE DISPUTE WILL BE DECIDED BY A SOLE ARBITRATOR.


 


(E)                 THE PARTIES WILL APPOINT AN ARBITRATOR AS A CONDITION
PRECEDENT TO THE PAYMENT OF THE MILESTONE PAYMENT DUE AFTER THE COMPLETION DATE
FOR THE NTS MOBILISATION PHASE.  IF AT THE TIME THE DISPUTE IS REFERRED TO
ARBITRATION THE ARBITRATOR IS OR DECLARES NOT TO BE CAPABLE OF PERFORMING ITS
DUTIES AS ARBITRATOR UNDER THIS AGREEMENT, THE PARTIES SHALL APPOINT ANOTHER
ARBITRATOR.  IF THE PARTIES FAIL TO APPOINT A NEW ARBITRATOR WITHIN 15 BUSINESS
DAYS AFTER THE DISPUTE HAS BEEN SUBMITTED TO ARBITRATION, AN ARBITRATOR SHALL BE
APPOINTED BY ACDC.  IN SELECTING AN ARBITRATOR ACDC SHALL IN PARTICULAR CONSIDER
THE NATURE OF THE DISPUTE.


 


(F)                  THE PARTIES AGREE TO THE FOLLOWING GENERAL PRINCIPLES IN
RELATION TO THE CONDUCT OF THE ARBITRATION:


 

(I)                  THAT THEY HAVE CHOSEN ARBITRATION FOR THE PURPOSES OF
ACHIEVING A JUST, QUICK AND CHEAP RESOLUTION OF ANY DISPUTE;

 

(II)                 THAT ANY ARBITRATION CONDUCTED PURSUANT TO THIS CLAUSE
SHALL NOT MIMIC COURT PROCEEDINGS AND THE PRACTICES OF THOSE COURTS WILL NOT
REGULATE THE CONDUCT OF THE PROCEEDINGS BEFORE THE ARBITRATOR;

 

(III)                THAT IN CONDUCTING THE ARBITRATION, THE ARBITRATOR MUST
TAKE INTO ACCOUNT THE MATTERS SET OUT ABOVE, PARTICULARLY IN DECIDING ISSUES
SUCH AS:

 

A.                 HOW MANY WRITTEN SUBMISSIONS WILL BE ALLOWED;

 

B.                  HOW MUCH TIME THE PARTIES SHALL HAVE FOR PREPARING WRITTEN
SUBMISSIONS;

 

C.                  WHERE APPROPRIATE, THE LENGTH OF WRITTEN SUBMISSIONS;

 

D.                 THE EXTENT OF DOCUMENT DISCOVERY PERMITTED, IF ANY;

 

E.                  THE LENGTH OF ANY HEARING; AND

 

F.                  THE NUMBER OF EXPERTS, IF ANY, EACH PARTY IS ALLOWED TO
APPOINT.

 

176

--------------------------------------------------------------------------------


 


(G)                 THE ARBITRATOR WILL CONDUCT THE ARBITRATION AS EXPEDITIOUSLY
AS POSSIBLE AND NO PARTY WILL UNNECESSARILY DELAY THE ARBITRATION PROCEEDINGS.


 


(H)                 THE ARBITRATOR WILL HAVE THE POWER TO GRANT ALL LEGAL,
EQUITABLE AND STATUTORY REMEDIES, AND WILL BE ENTITLED TO REVIEW AND SUBSTITUTE
ANY DETERMINATION MADE BY THE EXPERT UNDER CLAUSE 49.5.


 


(I)                  THE ARBITRATION WILL BE PRIVATE AND CONFIDENTIAL, AND NO
PARTY OR ARBITRATOR WILL, WITHOUT PRIOR WRITTEN CONSENT OF ALL PARTIES TO THE
ARBITRATION, DISCLOSE ANY MATTER RELATING TO THE ARBITRATION.


 


(J)                  THIS CLAUSE 49.6 SETS OUT A SEPARATE AND SEVERAL AGREEMENT
TO THIS AGREEMENT.  ACCORDINGLY, IF THIS AGREEMENT IS VOID OR VOIDABLE FOR ANY
REASON THE DISPUTE RESOLUTION AGREEMENT SET OUT IN THIS CLAUSE WILL BE
UNAFFECTED AND WILL SURVIVE ANY DETERMINATION THAT THIS AGREEMENT IS VOID OR HAS
BEEN AVOIDED.


 


50.                ADMINISTRATIVE PROVISIONS


 


50.1             NOTICES


 

All communications (including notices, consents, approvals, requests and
demands) under or in connection with this agreement:

 


(A)                 MUST BE IN WRITING;


 


(B)                 MUST BE ADDRESSED AS FOLLOWS (OR AS OTHERWISE NOTIFIED BY
THAT PARTY TO EACH OTHER PARTY FROM TIME TO TIME):


 

Contractor

 

Name:          Keane Australia Micropayment Consortium Pty Ltd

 

Address:     Level 50, Bourke Place, 600 Bourke Street, Melbourne

 

Fax:              +61 3 9643 5999

 

For the attention of:       Gary Constable, c/- C. Lim, Partner, Mallesons
Stephen Jaques

 

Principal

 

Name:          Transport Ticketing Authority

 

Address:    Level 38, 55 Collins Street, Melbourne, Victoria

 

Fax:              +61 3 9651 7578

 

For the attention of:       Principal’s Representative

 


(C)                 MUST BE SIGNED BY THE PARTY MAKING THE COMMUNICATION OR (ON
ITS BEHALF) BY THE SOLICITOR FOR, OR ANY ATTORNEY, DIRECTOR, SECRETARY OR
AUTHORISED AGENT OF, THAT PARTY;


 


(D)                 MUST BE DELIVERED OR POSTED BY PREPAID POST TO THE ADDRESS,
OR SENT BY FAX TO THE NUMBER OF THE ADDRESSEE, IN ACCORDANCE WITH CLAUSE
50.1(B); AND

 

177

--------------------------------------------------------------------------------


 


(E)                 ARE TAKEN TO BE RECEIVED BY THE ADDRESSEE:


 

(I)                  IN THE CASE OF PREPAID POST, ON THE BUSINESS DAY THAT IS
THE THIRD BUSINESS DAY AFTER THE DATE OF POSTING TO AN ADDRESS WITHIN AUSTRALIA,
AND ON THE FIFTH BUSINESS DAY AFTER THE DATE OF POSTING BY AIRMAIL TO AN ADDRESS
OUTSIDE AUSTRALIA;

 

(II)                 IN THE CASE OF FAX, AT THE LOCAL TIME (IN THE PLACE OF
RECEIPT OF THAT FAX) WHICH THEN EQUATES TO THE TIME THAT FAX IS SENT AS SHOWN ON
THE TRANSMISSION REPORT PRODUCED BY THE MACHINE FROM WHICH THAT FAX IS SENT
CONFIRMING TRANSMISSION OF THAT FAX IN ITS ENTIRETY, UNLESS THAT LOCAL TIME IS
NOT ON A BUSINESS DAY, OR IS AFTER 5.00 PM ON A BUSINESS DAY, WHEN THAT
COMMUNICATION IS TAKEN TO BE RECEIVED AT 9.00 AM ON THE NEXT BUSINESS DAY; AND

 

(III)                IN THE CASE OF DELIVERY BY HAND, ON DELIVERY AT THE ADDRESS
OF THE ADDRESSEE AS PROVIDED IN
CLAUSE 50.1(B), UNLESS THAT DELIVERY IS MADE ON A DAY THAT IS NOT A BUSINESS
DAY, OR AFTER 5.00 PM ON A BUSINESS DAY, WHEN THAT COMMUNICATION IS TAKEN TO BE
RECEIVED AT 9.00 AM ON THE NEXT BUSINESS DAY.

 


50.2             STAMP DUTY


 

The Contractor:

 


(A)                 MUST PAY ALL STAMP DUTIES AND ANY RELATED FINES AND
PENALTIES IN RESPECT OF THIS AGREEMENT, THE PERFORMANCE OF THIS AGREEMENT AND
EACH TRANSACTION EFFECTED BY OR MADE UNDER OR PURSUANT TO THIS AGREEMENT;


 


(B)                 MUST INDEMNIFY EACH OTHER PARTY AGAINST ANY LIABILITY
ARISING FROM FAILURE TO COMPLY WITH CLAUSE 50.2(A); AND


 


(C)                 IS AUTHORISED TO MAKE ANY APPLICATION FOR AND RETAIN THE
PROCEEDS OF ANY REFUND DUE IN RESPECT OF STAMP DUTY PAID UNDER THIS CLAUSE.


 


50.3             GOVERNING LAW


 

This agreement is governed by and will be construed according to the law
applying in Victoria.

 


50.4             JURISDICTION


 

Subject to clause 49, each party irrevocably:

 


(A)                 SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE COURTS OF
VICTORIA, AND THE COURTS COMPETENT TO DETERMINE APPEALS FROM THOSE COURTS, WITH
RESPECT TO ANY PROCEEDINGS WHICH MAY BE BROUGHT AT ANY TIME RELATING TO THIS
AGREEMENT; AND


 


(B)                 WAIVES ANY OBJECTION IT MAY NOW OR IN THE FUTURE HAVE TO THE
VENUE OF ANY PROCEEDINGS, AND ANY CLAIM IT MAY NOW OR IN THE FUTURE HAVE THAT
ANY PROCEEDINGS HAVE BEEN BROUGHT IN AN INCONVENIENT FORUM, WHERE THAT VENUE
FALLS WITHIN CLAUSE 50.4(A).


 


50.5             WAIVER


 


(A)                 FAILURE TO EXERCISE OR ENFORCE, OR A DELAY IN EXERCISING OR
ENFORCING OR THE PARTIAL EXERCISE OR ENFORCEMENT OF A RIGHT, POWER OR REMEDY
PROVIDED BY LAW OR UNDER THIS AGREEMENT BY ANY PARTY DOES NOT PRECLUDE, OR
OPERATE AS A WAIVER OF, THE EXERCISE OR

 

178

--------------------------------------------------------------------------------


 


ENFORCEMENT, OR FURTHER EXERCISE OR ENFORCEMENT, OF THAT OR ANY OTHER RIGHT,
POWER OR REMEDY PROVIDED BY LAW OR UNDER THIS AGREEMENT.


 


(B)                 ANY WAIVER OR CONSENT GIVEN BY A PARTY UNDER THIS AGREEMENT
IS ONLY EFFECTIVE AND BINDING ON THAT PARTY IF IT IS GIVEN OR CONFIRMED IN
WRITING BY THAT PARTY.


 


(C)                 NO WAIVER OF A BREACH OF ANY TERM OF THIS AGREEMENT WILL
OPERATE AS A WAIVER OF ANOTHER BREACH OF THAT TERM OR OF A BREACH OF ANY OTHER
TERM OF THIS AGREEMENT.


 


50.6             NO LIMITATION


 

Without limiting the generality of any other provision of this agreement, any
exercise by the Principal of any rights under this agreement will not relieve
the Contractor of any of its obligations under this agreement.

 


50.7             CONSENT OR APPROVAL OF THE PRINCIPAL


 

In any case where pursuant to this agreement the doing or executing of any act,
matter or thing by the Contractor is dependent upon the approval or consent of
the Principal such approval or consent may be given or withheld, or may be given
subject to any conditions, by the Principal in its absolute discretion unless
this agreement expressly provides otherwise.

 


50.8             MEASUREMENTS


 

All measurements of physical quantities will be in Australian legal units of
measurements in accordance with the National Measurement Act 1960 (Cth).

 


50.9             AMENDMENTS


 

This agreement may only be varied by a document signed by or on behalf of each
party.

 


50.10           FURTHER ACTS AND DOCUMENTS


 

Each party must promptly do and perform all further acts and sign, execute and
complete all additional documents which may be necessary to effect, perfect, or
complete the provisions of this agreement and the transactions to which it
relates.

 


50.11           COUNTERPARTS


 

This agreement may be executed in any number of counterparts and by the parties
on separate counterparts.  Each counterpart constitutes an original of this
agreement, and all together constitute one agreement.

 


50.12           EXPENSES


 

Except as otherwise provided in this agreement, each party must pay its own
costs and expenses in connection with negotiating, preparing, executing,
performing and amending this agreement.

 


50.13           SEVERABILITY


 

If any part of this agreement is or becomes illegal, invalid or unenforceable in
any relevant jurisdiction, the legality, validity or enforceability of the
remainder of this agreement will not be affected and this agreement will be read
as if the part had been deleted in that jurisdiction only.

 

179

--------------------------------------------------------------------------------


 


50.14           ENTIRE AGREEMENT


 

To the extent permitted by law, in relation to its subject matter, this
agreement:

 


(A)                 EMBODIES THE ENTIRE UNDERSTANDING OF THE PARTIES, AND
CONSTITUTES THE ENTIRE TERMS AGREED BY THE PARTIES; AND


 


(B)                 SUPERSEDES ANY PRIOR WRITTEN OR OTHER AGREEMENT OF THE
PARTIES.


 


50.15           REPRESENTATIONS AND WARRANTIES


 

Each representation and warranty in this agreement is a continuing
representation and warranty and will be repeated on each day while any
obligation under this agreement remains outstanding, with reference to the facts
and circumstances then subsisting.

 


50.16           INDEMNITIES


 


(A)                 EACH INDEMNITY IN THIS AGREEMENT IS A CONTINUING OBLIGATION,
SEPARATE AND INDEPENDENT FROM THE OTHER OBLIGATIONS OF THE PARTIES, AND SURVIVES
TERMINATION, COMPLETION OR EXPIRATION OF THIS AGREEMENT.


 


(B)                 IT IS NOT NECESSARY FOR A PARTY TO INCUR EXPENSE OR TO MAKE
ANY PAYMENT BEFORE ENFORCING A RIGHT OF INDEMNITY CONFERRED BY THIS AGREEMENT.


 


(C)                 A PARTY MUST PAY ON DEMAND ANY AMOUNT IT MUST PAY UNDER AN
INDEMNITY IN THIS AGREEMENT.


 


50.17           HOLD ON TRUST


 

To the extent that the obligations, undertakings, warranties, indemnities or
liabilities of the Contractor under this agreement are given in respect of, or
expressed to be in favour of, any Government, Governmental Agency, Access
Provider, Stakeholder or other third party, the Principal holds the benefit of
such obligations, undertakings, warranties, indemnities and liabilities on trust
for each of those parties as from the date of this agreement.

 


50.18           NON-MERGER


 

None of the terms or conditions of this agreement nor any act, matter or thing
done under or by virtue of or in connection with this agreement will operate as
a merger of any of the rights and remedies of the parties in or under this
agreement all of which will continue in full force and effect until the
respective rights and obligations of the parties under this agreement have been
fully performed and satisfied.

 


50.19           SET-OFF


 


(A)                 THE PRINCIPAL MAY DEDUCT FROM MONEY OTHERWISE DUE TO THE
CONTRACTOR:


 

(I)                  ANY DEBT OR OTHER MONEY DUE FROM THE CONTRACTOR TO THE
PRINCIPAL; OR

 

(II)                 ANY CLAIM TO MONEY WHICH THE PRINCIPAL MAY HAVE AGAINST THE
CONTRACTOR WHETHER FOR DAMAGES (INCLUDING LIQUIDATED DAMAGES) OR OTHERWISE,

 

whether under this agreement or otherwise at law relating to the Work.

 


(B)                 THE CONTRACTOR MUST NOT DEDUCT FROM MONEY OTHERWISE DUE TO
THE PRINCIPAL:


 

(I)                  ANY DEBT OR OTHER MONEY DUE FROM THE PRINCIPAL TO THE
CONTRACTOR; OR

 

180

--------------------------------------------------------------------------------


 

(II)                 ANY CLAIM TO MONEY WHICH THE CONTRACTOR MAY HAVE AGAINST
THE PRINCIPAL WHETHER FOR DAMAGES (INCLUDING LIQUIDATED DAMAGES) OR OTHERWISE,

 

whether under this agreement or otherwise at law relating to the Work.

 


50.20           SURVIVAL


 

The parties respective rights under clauses 1, 6, 14.2, 19, 22.5, 23.5, 24.2,
30, 32, 36 to the extent required by
clause 36.1(c), 40, 42, 43.2, 44, 46.1, 46.2, 50.1, 50.2, 50.3, 50.4, 50.5,
50.6, 50.7, 50.9, 50.10, 50.13, 50.14, 50.15, 50.16, 50.17, 50.18, 50.19 and
this clause 50.20 survive the termination or expiry of this agreement on any
basis other than to the extent required or specifically contemplated under the
provisions of those clauses.

 


50.21           GOODS AND SERVICES TAX


 


(A)                 INTERPRETATION


 

(I)                  EXCEPT WHERE THE CONTEXT SUGGESTS OTHERWISE, TERMS USED IN
THIS CLAUSE HAVE THE MEANINGS GIVEN TO THOSE TERMS BY THE A NEW TAX SYSTEM
(GOODS AND SERVICES TAX) ACT 1999 (AS AMENDED FROM TIME TO TIME).

 

(II)                 UNLESS STATED TO THE CONTRARY, ANY AMOUNT, PAYMENT OR
CONSIDERATION REFERRED TO UNDER OR IN CONNECTION WITH THIS AGREEMENT IS
EXCLUSIVE OF GST.  ANY CONSIDERATION THAT IS SPECIFIED TO BE INCLUSIVE OF GST
MUST NOT BE TAKEN INTO ACCOUNT IN CALCULATING THE GST PAYABLE IN RELATION TO A
SUPPLY FOR THE PURPOSE OF THIS CLAUSE.

 

(III)                ANY PART OF A SUPPLY THAT IS TREATED AS A SEPARATE SUPPLY
FOR GST PURPOSES (INCLUDING ATTRIBUTING GST PAYABLE TO TAX PERIODS) WILL BE
TREATED AS A SEPARATE SUPPLY FOR THE PURPOSES OF THIS CLAUSE.

 


(B)                 REIMBURSEMENTS AND SIMILAR PAYMENTS


 

Any payment or reimbursement required to be made under this agreement that is
calculated by reference to a cost, expense, or other amount paid or incurred
will be limited to the total cost, expense or amount less the amount of any
input tax credit to which an entity is entitled for the acquisition to which the
cost, expense or amount relates.

 


(C)                 GST PAYABLE


 

(I)                  IF GST IS PAYABLE IN RELATION TO A SUPPLY MADE UNDER OR IN
CONNECTION WITH THIS AGREEMENT THEN ANY PARTY (“RECIPIENT”) THAT IS REQUIRED TO
PROVIDE CONSIDERATION TO ANOTHER PARTY (“SUPPLIER”) FOR THAT SUPPLY MUST PAY AN
ADDITIONAL AMOUNT TO THE SUPPLIER EQUAL TO THE AMOUNT OF THAT GST AT THE SAME
TIME AS ANY CONSIDERATION IS TO BE FIRST PROVIDED FOR THAT SUPPLY.

 

(II)                 THE SUPPLIER MUST PROVIDE A TAX INVOICE TO THE RECIPIENT,
NO LATER THAN THE TIME AT WHICH THE ADDITIONAL AMOUNT IN RESPECT OF THAT TAXABLE
SUPPLY IS TO BE PROVIDED UNDER CLAUSE 50.21(C)(I) UNLESS THE RECIPIENT ISSUES A
RECIPIENT CREATED TAX INVOICE PURSUANT TO CLAUSE 50.21(E).

 


(D)                 VARIATION OF GST


 

If the GST payable in relation to a supply made under or in connection with this
agreement varies from the additional amount paid by the Recipient under clause
50.21(c)(i)

 

181

--------------------------------------------------------------------------------


 

in relation to that supply then the Supplier will provide a corresponding refund
or credit to, or will be entitled to receive the amount of that variation from,
the Recipient.  Any payment, credit or refund under this clause is deemed to be
a payment, credit or refund of the additional amount payable under clause
50.21(c)(i).

 


(E)                 RECIPIENT CREATED TAX INVOICES


 

(I)                  WHERE THE GST LAW PERMITS, THE PRINCIPAL MAY ISSUE TO THE
CONTRACTOR A RECIPIENT CREATED TAX INVOICE (“RCTI”) FOR EACH TAXABLE SUPPLY MADE
BY THE CONTRACTOR TO THE PRINCIPAL UNDER THIS AGREEMENT THAT IS SPECIFIED IN A
NOTICE PURSUANT TO CLAUSE 50.21(E)(II).

 

(II)                 WHERE THE PRINCIPAL WISHES TO ISSUE AN RCTI IN RESPECT OF A
TAXABLE SUPPLY MADE BY THE CONTRACTOR TO THE PRINCIPAL UNDER THIS AGREEMENT, THE
PRINCIPAL MUST GIVE A WRITTEN NOTICE TO THE CONTRACTOR IDENTIFYING THE RELEVANT
TAXABLE SUPPLIES FOR WHICH AN RCTI WILL BE ISSUED AND THE DATE FROM WHICH THE
NOTICE TAKES EFFECT.  THE PRINCIPAL WILL ISSUE THE RCTI IN A FORMAT THAT STATES
THE TOTAL AMOUNT PAYABLE ON ACCOUNT OF GST.  THE PRINCIPAL WILL ISSUE AN
ADJUSTMENT NOTE FOR ANY ADJUSTMENT EVENT RELATING TO ANY SUPPLY IN RESPECT OF
WHICH IT ISSUES AN RCTI.

 

(III)                WHERE THE PRINCIPAL IS PERMITTED BY THE GST LAW AND UNDER
THIS AGREEMENT TO ISSUE RCTIS AND ADJUSTMENT NOTES IN RESPECT OF TAXABLE
SUPPLIES REFERRED TO IN THE NOTICE IN CLAUSE 50.21(E)(II) THAT ARE MADE BY THE
CONTRACTOR TO THE PRINCIPAL, THE CONTRACTOR MUST NOT ISSUE A TAX INVOICE OR
ADJUSTMENT NOTE IN RESPECT OF THESE TAXABLE SUPPLIES.

 

(IV)               EACH PARTY ACKNOWLEDGES THAT IT IS REGISTERED FOR GST
PURPOSES AT THE TIME THIS AGREEMENT IS EXECUTED.  EACH PARTY MUST NOTIFY THE
OTHER PARTY IF IT CEASES TO BE REGISTERED FOR GST OR IF THAT PARTY CEASES TO
COMPLY WITH ANY REQUIREMENT OR CRITERIA IN THE GST LAW OR ANY RULING OR
DETERMINATION RELATING TO THE ISSUE OF RCTIS (“REQUIREMENT”).  THE PARTIES AGREE
THAT PARAGRAPHS (I) AND (II) WILL NOT APPLY AFTER THE PRINCIPAL OR THE
CONTRACTOR CEASE TO BE REGISTERED FOR GST, OR AFTER THE PRINCIPAL OR THE
CONTRACTOR CEASES TO COMPLY WITH ANY REQUIREMENT.

 

(V)                THE CONTRACTOR WILL INDEMNIFY OR REIMBURSE THE PRINCIPAL ON
DEMAND FOR ANY LOSS, COST, EXPENSE, PENALTY, FINE, INTEREST, FEE OR OTHER AMOUNT
INCURRED IN RELATION TO THE PRINCIPAL ISSUING RCTIS WHILE:

 

A.                 THE CONTRACTOR IS NOT REGISTERED FOR GST AND/OR OTHERWISE
FAILS TO SATISFY, OR COMPLY WITH, ANY REQUIREMENT AND THE PRINCIPAL HAS NOT
RECEIVED NOTIFICATION FROM THE CONTRACTOR OF THE RELEVANT FACT REFERRED TO IN
CLAUSE 50.21(E)(III); OR

 

B.                  THE DETAILS CONTAINED IN ANY RCTI OR ADJUSTMENT NOTE ISSUED
BY THE PRINCIPAL IS INCORRECT, INACCURATE OR MISLEADING AS A RESULT OF
INFORMATION PROVIDED BY THE CONTRACTOR TO THE PRINCIPAL.

 


50.22           INTEREST


 


(A)                 IF EITHER PARTY FAILS TO PAY WHEN DUE ANY MONEYS PAYABLE BY
IT UNDER, OR IN CONNECTION WITH ANY PROJECT DOCUMENT (INCLUDING INTEREST UNDER
THIS CLAUSE), THE PARTY IN DEFAULT WILL PAY INTEREST ON THE AMOUNT OWING AT A
RATE EQUAL TO THE OVERDUE RATE CALCULATED DAILY AND CAPITALISED MONTHLY IN
ARREARS FOR THE PERIOD FROM THE DATE

 

182

--------------------------------------------------------------------------------


 


WHEN THE AMOUNT BECAME OWING UNTIL THE AMOUNT IS PAID OR SATISFIED (BOTH BEFORE,
AND AS A SEPARATE AND INDEPENDENT OBLIGATION AFTER, ANY JUDGMENT).


 


(B)                 THE INTEREST WILL BE CAPITALISED MONTHLY AND WILL BE ADDED
TO THE AMOUNT OWING, AND WILL ITSELF BEAR INTEREST UNDER THIS CLAUSE.


 


50.23           MARKETING AND COMMUNICATIONS BY THE PRINCIPAL


 

The Contractor must, at its own cost, provide all reasonable assistance
requested by the Principal in relation to any marketing activities or public
communications that the Principal undertakes or wishes to undertake in relation
to or in connection with the Project, the Solution or the Services.

 

183

--------------------------------------------------------------------------------


 

Signed as an agreement.

 

 

The Official Seal of Transport Ticketing
Authority was affixed in the presence of:

 

 

 

 

 

  Michael Pryles

 

  Vivian Miners

 

  Witness:

 

  Witness:

 

 

 

 

 

  /s/ Michael Pryles

 

  /s/ Vivian Miners

 

  Name:

 

  Name:

 

 

 

Signed for and on behalf of Keane Australia Micropayment Consortium Pty Ltd by
its
Attorney under a Power of Attorney dated 16 June 

 

 

 

 

2005 and the Attorney declares that the Attorney

 

  /s/ Gary Constable

 

 

has not received any notice of the revocation of

 

 

 

 

such Power of Attorney, in the presence of:

 

  Signature

 

 

 

 

 

 

 

 

 

 

 

 

  Chena Lee Lim

 

 

 

 

 

 

 

 

 

  Signature of Witness

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  /s/ Chena Lee Lim

 

 

 

 

 

 

 

 

 

  Name of Witness in full

 

 

 

 

 

184

--------------------------------------------------------------------------------


 

Schedule 1

 

Schedule 1
Phases

 

(Clause 1.1)

 

A.                 Phases

 

Phase

 

Phase Date

 

NTS Mobilisation Phase

 

CD + 25 WD

 

NTS Solution Requirements Phase

 

CD + 103 WD

 

NTS Release 0 and Prototyping Phase

 

CD + 105 WD

 

NTS Front Office Design and Hardware FAT Phase

 

CD + 169 WD

 

NTS Front Office Software FAT and Back Office Release 1 and 2 Phase

 

CD + 278 WD

 

NTS Final Back Office Release Phase

 

CD + 322 WD

 

NTS Front Office User Acceptance Test Phase

 

CD + 344 WD

 

NTS User Acceptance Test Phase

 

CD + 452 WD

 

NTS Front Office Implementation 1 Phase

 

CD + 409 WD

 

NTS Front Office Implementation 2 Phase

 

CD + 474 WD

 

NTS Regional and Metropolitan Implementation Completion Phase

 

CD + 518 WD

 

NTS Operational Proving Phase

 

CD + 649 WD

 

 

Key

 

“CD” means Commencement Date as defined in the Project Agreement

 

“WD” means work days, being any Monday to Friday including Public Holidays.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

Schedule 2
Key Personnel

 

(Clause 7)

 

B.                 Part A

 

Role

 

Responsibilities

 

Name

 

Period

 

 

 

 

 

 

 

Kamco CEO and Project Director

 

Delivery of business outcomes to the TTA

 

Gary Constable

 

The Term of the Agreement

 

 

 

 

 

 

 

Delivery Project Director

 

Delivery of the NTS to the Kamco

 

Lil Bianchi

 

Commencement Date to the end of the NTS Operational Proving Phase

 

 

 

 

 

 

 

Solution Architect

 

Solution design and development authority

 

Jurek Krasnodebski

 

Commencement Date to the end of the NTS Operational Proving Phase

 

 

 

 

 

 

 

Project Manager

 

Project plan

 

Steve Zammit

 

Commencement Date to the end of the NTS Operational Proving Phase

 

 

 

 

 

 

 

Integration Manager

 

Delivery of integrated solution

 

Lawrie Martin

 

Commencement Date to the end of the NTS Operational Proving Phase

 

 

 

 

 

 

 

Contract Manager

 

Compliance

 

Mike Duncombe

 

The Term of the Agreement

 

 

 

 

 

 

 

Acceptance/Operations Manager

 

NTS acceptance and operations

 

Adam Casey

 

The Term of the Agreement

 

 

 

 

 

 

 

Technical Services Manager

 

Installation and maintenance

 

Adrian Burling

 

The Term of the Agreement

 

 

 

 

 

 

 

Settlement Manager

 

Delivery of settlement modules

 

Frank Faulkner

 

Commencement Date to the end of the NTS Operational Proving Phase

 

 

 

 

 

 

 

Device Architect

 

Design and development

 

Andrew Sear

 

Commencement Date to the end of the NTS Operational Proving Phase

 

 

 

 

 

 

 

Device Project Manager

 

Delivery of devices

 

Jill Hatttersley Patrick Tillein

 

Commencement Date to the end of the NTS Operational Proving Phase

 

 

 

 

 

 

 

Maintenance

 

Device availability

 

Mike Gamage

 

The Term of the Agreement

 

 

 

 

 

 

 

Financial Accounting and Records Manager

 

Provide financial accounting and reporting for Kamco

 

[To be appointed]

 

The Term of the Agreement

 

 

 

 

 

 

 

Fixed Assets Manager

 

Kamco Asset Manager

 

[To be appointed]

 

The Term of the Agreement

 

--------------------------------------------------------------------------------


 

Role

 

Responsibilities

 

Name

 

Period

 

 

 

 

 

 

 

Clearing & Settlements Manager

 

Responsible for the processing of all financial transactions

 

[To be appointed]

 

The Term of the Agreement

 

C.                 Part B

 

Role

 

Minimum qualifications & experience

 

 

 

Fixed Assets Manager

 

•  Must hold a recognised Australian accounting qualification at tertiary level,
and be a member of an Australian accounting professional body;

 

 

 

 

 

•  Must be knowledgeable in AGAAP (Australian Generally Accepted Accounting
Principles) and IFRS (Australian Adoption of International Financial Reporting
Standards); and

 

 

 

 

 

•  Must have at least 3-4 years post-graduate experience, preferably including
exposure to managing a substantial asset register on behalf of another owner.

 

 

 

Clearing & Settlements Manager

 

•  Will preferably hold a recognised Australian accounting qualification at
tertiary level, and be a member of an Australian accounting professional body;

 

 

 

 

 

•  Must have at least 3-5 years settlement experience in a substantial back
office environment (preferably Australian); and

 

 

 

 

 

•  Must have a sound working knowledge of and experience in Australia’s
regulatory environment.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

Schedule 3
Completion Pre-Conditions

 

(Clause 1.1 and 17)

 

Completion Process

 

The Completion Pre-Conditions - General and the Completion Pre-Conditions for
the following Phases will be incorporated into this Schedule 3 prior to the
Principal executing the agreement:

 

•                   NTS Mobilisation Phase;

 

•                   NTS Solution Requirements Phase;

 

•                   NTS Regional and Metropolitan Implementation Completion
Phase; and

 

•                   NTS Operational Proving Phase.

 

The Principal and the Contractor will also seek to agree the Completion
Pre-Conditions for all other Phases prior to the Principal executing the
agreement. If the Completion Pre-Conditions for any of the following Phases
required for this Schedule 3 have not been agreed and completed prior to the
Principal executing the agreement:

 

•                   NTS Release 0 and Prototyping Phase;

 

•                   NTS Front Office Design and Hardware FAT Phase;

 

•                   NTS Front Office Software FAT and Back Office Release 1 and
2 Phase;

 

•                   NTS Final Back Office Release Phase;

 

•                   NTS Front office User Acceptance Test Phase;

 

•                   NTS User Acceptance Phase;

 

•                   NTS Front Office Implementation 1 Phase; and

 

•                   NTS Front Office Implementation 2 Phase,

 

then the following process will be used to determine the Completion
Pre-Conditions for the relevant Phases prior to the Phase Date for the NTS
Mobilisation Phase:

 

•                   the Principal will provide the Contractor with a draft of
the Completion Pre-Conditions for the relevant Phases, within 10 Business Days
after the Commencement Date, based on the description of phase deliverables set
out in Exhibit 4;

 

•                   the Contractor must, within 5 Business Days of receipt of
the draft Completion Pre-Conditions, advise the Principal whether or not it
considers such Completion Pre-Conditions to be acceptable or to provide its
comments (if any);

 

•                   if the Contractor provides comments in relation to the draft
Completion Pre-Conditions, the Principal must, within 5 Business Days of receipt
of the Contractor’s comments, provide a revised draft of the Completion
Pre-Conditions to the Contractor having considered any comments of the
Contractor;

 

•                   if the Contractor does not accept the revised draft
Completion Pre-Conditions, then either party may refer the matter for resolution
in accordance with clause 2.2(e) of the agreement; and

 

--------------------------------------------------------------------------------


 

•                   subject to the outcome of any such dispute resolution
process, the Completion Pre-Conditions, as determined by the Principal’s
Representative, will be incorporated into Schedule 3 as the Completion
Pre-Conditions for the relevant Phases as set out above.

 

--------------------------------------------------------------------------------


 

General

 

The following are the minimum conditions precedent to the completion of each
Phase, which may be reasonably added to by the Principal for any or all Phases,
in order to ensure that the Phase deliverables and the requirements of the
agreement are complied with in relation to each Phase:

 

1.                  The Contractor has completed all work and deliverables for
the relevant Phase, including all work and deliverables as set out in the
Description of Phase Deliverables – Exhibit 4.

 

2.                  Completion of all testing required to be carried out in the
relevant Phase and achievement of the required test results.

 

3.                  All minor Defects identified in respect of a previous Phase
have been rectified in accordance with the agreement or, at the sole discretion
of the Principal; have been scheduled to be rectified by the Phase Date for a
subsequent Phase.

 

4.                  All relevant Approvals and licences required to be obtained
by the Contractor have been obtained and each of the relevant conditions to such
Approvals and licences have been satisfied.

 

5.                  All insurances required to be effected and maintained have
been effected pursuant to this Agreement.

 

6.                  The Contractor has provided to the Principal the warranties
available to the Contractor from all of its subcontractors and suppliers
directly in favour of the Principal.

 

7.                  Written confirmation from the Contractor that all its
subcontractors and suppliers have been paid all amounts due and payable to them.

 

8.                  Written confirmation from the Contractor that ownership of
all materials which should be passed to the TTA will be passed, in accordance
with clauses 30 and 32 of the agreement, upon payment in respect of that Phase.

 

9.                  The Contractor has procured from all relevant
sub-contractors and suppliers, and provided written confirmation to the
Principal, that all relevant sub-contractors and suppliers have no continuing
interest in any materials which will be owned by the Principal upon payment by
the Principal of the relevant Payment Milestone.

 

10.                Written confirmation from the Contractor that the Solution
Documentation prepared by the Contractor complies with the requirements of the
agreement and all relevant approvals, and that the Phase and Solution has been
constructed or completed (as appropriate) in accordance with such documentation.

 

11.                The Contractor has provided to the Principal all Design
Documents and any other Solution Documentation required to be provided as pat of
the relevant Phase.

 

12.                The Contractor has deposited in escrow all Escrow Material
required to be deposited in escrow in accordance with the agreement as part of
the relevant Phase.

 

13.                The Contractor has provided to the Principal a list of all
material placed in escrow since completion of the previous Phase.

 

14.                Completion of all previous Phases has occurred.

 

--------------------------------------------------------------------------------


 

NTS Mobilisation Phase - Completion Pre-Conditions

 

In addition to the general Completion Pre-conditions, the following are
conditions precedent to the completion of the NTS Mobilisation Phase:

 

15.                Agreement by the Principal of those Category 2 Matters set
out in Part B of Schedule 37.

 

16.                Delivery to the Principal of completed versions of the
documents, plans and reports detailed in the Description of Deliverables for the
NTS Mobilisation Phase (Exhibit 4).

 

17.                Evidence satisfactory to the Principal that the required
Contractor resources are available in Melbourne, including Key Personnel, to
commence the NTS Solution Requirements Phase and the NTS Release 0 and
Prototyping Phase in accordance with the Project Timeline (Exhibit 3).

 

--------------------------------------------------------------------------------


 

NTS Solution Requirements Phase - Completion Pre-Conditions

 

In addition to the general Completion Pre-conditions, the following are
conditions precedent to the completion of the NTS Solution Requirements Phase:

 

18.                Agreement by the Principal of those Category 3 Matters set
out in Part C of Schedule 37.

 

19.                Delivery to the Principal of the completed NTS Requirements
Specification developed in accordance with clause 11.3.

 

20.                The Contractor has obtained written confirmation from the
Operators that all of the outcomes, requirements, policies, procedures,
practices and business rules of the Operators have been documented in the NTS
Requirements Specification in accordance with clause 11.1(b)(i) of the
agreement. However if the Contractor has used best endeavours to obtain such
confirmation from an Operator, and has demonstrated to the satisfaction of the
Principal that they have in fact documented all the requirements, policies,
procedures, practices and business rules of that Operator, then the Principal
will not require confirmation from that Operator.

 

21.                Completion of the Contractor’s obligations in regard to the
NTS Solution Requirements Phase in accordance with the agreement.

 

22.                Delivery to the Principal of the required versions or
releases of the documents, plans and reports detailed in the Description of
Deliverables for the NTS Solution Requirements Phase (Exhibit 4) and as detailed
in the Design Document list prepared in accordance with Schedule 38.

 

23.                Delivery to the Principal of the document which sets out any
proposed reduction in the Capital Price or the Service Charges or both, or which
does not propose any such reduction, in accordance with clause 11.4(b) of the
agreement.

 

24.                A description of the Work which will comprise an Interim
Phase (if any) and the Phase Dates and Completion Pre-Conditions of each Interim
Phase, in accordance with clause 11.8 of the agreement.

 

25.                Delivery to the Principal of evidence that the NTS
Requirements and outcomes, requirements, business processes and business
rules identified during the NTS Solution Requirements Phase have been documented
in the NTS Requirements Specification, including the requirements of
clause 11.1(b)(iii) of the agreement.

 

26.                Provision of completed documentation in relation to the
Principal’s requirements for the Pilot Trial as required by
clause 11.1(b)(vi) of the agreement.

 

27.                Approval by the Principal of the completed Design Document
list developed in accordance with clause 11.7 and Schedule 38 Part B.

 

28.                Acceptance by the Principal of the completed Test Plan
developed in accordance with clause 11.7 and Schedule 39.

 

29.                Delivery to the Principal of the completed Project Quality
Assurance Plan.

 

30.                Payment in full of all liquidated damages due and payable by
the Contractor in accordance with clause 18.6 (prepayment of Liquidated
Damages).

 

31.                Delivery to the Principal of a customisation document
describing the extent of work the Contractor must undertake to its existing
equipment and system in order to meet the Principal’s requirements, as required
by clause 11.1(b)(iii) of the agreement.

 

--------------------------------------------------------------------------------


 

32.                Delivery to the Principal of all audit reports relating to
CMM and or ISO, electronic data processing or system security, undertaken either
by the relevant administering organisation or by or on behalf of the Contractor,
since the Commencement Date.

 

--------------------------------------------------------------------------------


 

NTS Release 0 and Prototyping Phase - Completion Pre-Conditions

 

In addition to the general Completion Pre-conditions, the following are
conditions precedent to the completion of the NTS System Prototyping Phase:

 

1.                   Evidence of the Contractor having placing orders for the
procurement of long lead time items (purchase orders) in accordance with the
Bill of Materials for long lead time items.

 

--------------------------------------------------------------------------------


 

NTS Regional and Metropolitan Implementation Completion Phase - Completion
Pre-Conditions

 

In addition to the general Completion Pre-Conditions, the following are
conditions precedent to the completion of the NTS Regional and Metropolitan
Implementation Completion Phase:

 

1.                 Demonstration to the reasonable satisfaction of the
Principal, who will make appropriate resources available, that all components of
the Solution have been correctly designed, manufactured, produced, supplied,
installed, connected, integrated, completed and tested so that the Solution can
meet all requirements of the agreement, including the performance requirements
as detailed in Schedules 29, 30 and 31.

 

2.                 Delivery to the Principal of all Test Plan reports and data
that demonstrates that all tests conducted in accordance with the Test Plan,
Test Documents and any additional testing performed by the Principal in
accordance with clause 15.7, have obtained a ‘Pass’ rating as described in the
Test Plan.

 

3.                 Delivery to the Principal of all final software, hardware and
business systems required for the operation the Solution.

 

4.                 Delivery to the Principal of all stored test data and testing
software.

 

5.                 Delivery to the Principal of the completed final versions or
releases of the documents, plans and reports as detailed in the Design Document
list prepared in accordance with Schedule 38.

 

6.                 Evidence satisfactory to the Principal that all
non-compliances identified through the Contractor’s Quality Management System
and the Project Quality Assurance System, have been rectified.

 

7.                 Delivery to the Principal of the final and completed
documents, plans and reports detailed in the Description of Deliverables for the
NTS Regional and Metropolitan Implementation Completion Phase (Exhibit 4).

 

8.                 Completion of all training required in accordance with the
Training Programme Plan and the agreement, to the satisfaction of the Principal.

 

9.                 Verification that all redundant equipment, devices and
infrastructure has been removed and made good to the satisfaction of the
Principal.

 

10.               Payment in full of all liquidated damages due and payable by
the Contractor in accordance with clause 18.6 (prepayment of Liquidated
Damages).

 

11.               Delivery to the Principal of all audit reports relating to the
Project Quality Assurance Plan, CMM and or ISO reports, electronic data
processing or system security, undertaken either by the relevant administering
organisation or by or on behalf of the Contractor, that have not been previously
provided to the Principal since the Commencement Date.

 

--------------------------------------------------------------------------------


 

NTS Operational Proving Phase - Completion Pre-Conditions

 

In addition to the general Completion Pre-conditions, the following are
conditions precedent to the completion of the NTS Operational Proving Phase:

 

1.                 Verification to the satisfaction of the Principal that all
components of the Solution and the Solution as a whole is operating in
accordance with the requirements of the agreement, including the performance
requirements as detailed in Schedules 29, 30 and 31.

 

2.                 Verification to the satisfaction of the Principal that the
Solution has operated for the final three months of the NTS Operational Proving
Phase without incurring any more than 1500 Service Points and $1,500 of Payment
Reductions (the threshold amounts) in accordance with the performance
requirements set out in Schedules 29, 30 and 31.

 

3.                 Verification to the satisfaction of the Principal that all
tests required to achieve Completion of the NTS Regional and Metropolitan
Implementation Completion Phase have been repeated during this Phase.

 

4.                 Delivery to the Principal of all Test Plan reports and data
that demonstrates that all tests conducted during this Phase in accordance with
the Test Plan, Test Documents and any additional testing performed by the
Principal in accordance with clause 15.7, have obtained a ‘Pass’ rating as
described in the Test Plan.

 

5.                 Delivery to the Principal of the completed final versions or
releases of all documents, plans and reports as detailed in the Design Document
list prepared in accordance with Schedule 38.

 

6.                 Evidence satisfactory to the Principal that all
non-compliances identified through the Contractor’s Quality Management System
and the Project Quality Assurance System, have been rectified.

 

7.                 Delivery to the Principal of the final and completed
documents, plans or reports detailed under the Description of Deliverables for
the NTS Operational Proving Phase (Exhibit 4).

 

8.                 Verification to the satisfaction of the Principal that all
transition activities have been completed in accordance with the Transition
Plan.

 

9.                 Payment in full of all liquidated damages due and payable by
the Contractor in accordance with clause 18.6 (prepayment of Liquidated
Damages).

 

10.               Delivery to the Principal of all audit reports relating to the
Project Quality Assurance Plan, CMM and or ISO, electronic data processing or
system security, undertaken either by the relevant administering organisation or
by or on behalf of the Contractor, that have not been previously provided to the
Principal since the Commencement Date.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

Schedule 4
Certificate of Completion

 

(Clause 17)

 

Given pursuant to clause 17 of the Transport Ticketing Solution Project
Agreement (“agreement”) dated [                                            ]
between Public Transport Ticketing Body trading as Transport Ticketing
Authority (“Principal”) and Keane Australia Micropayment Consortium Pty Ltd
(“Contractor”).

 

To:               Contractor

 

1.                   Pursuant to and for the purposes of the agreement the
Principal hereby certifies that [specify Phase] achieved Completion on [  ].

 

2.                  This certificate is copied to:

 

(a)                 [                       ]; and

 

(b)                [                      ].

 

3.                  Terms defined in the agreement have the same meaning where
used in this certificate.

 

4.                  This certificate may only be relied on by the parties to the
agreement.

 

5.                  This certificate is issued on
[                                                        ].

 

 

SIGNED for and on behalf of

 

)

 

the Principal by

 

)

 

[                                  ] in the presence of:

 

)

 

 

 

 

 

for and on behalf of the Principal

 

 

 

 

 

 

 

 

 

 

 

 

(Signature of Witness)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Name of Witness in full)

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

Schedule 5
Variation Order

 

(Clause 20)

 

(To the Contractor)

 

In accordance with clause 20 of the New Ticketing Solution Project Agreement
(“agreement”), you are directed to carry out the following works as a Variation:

 

[the Principal to insert details]

 

Subject to clause 20.4 of the agreement the value of the Variation is as
follows:

 

(a)

 

Direct Costs (if any)

 

:

 

 

 

 

 

 

 

 

 

(b)

 

Direct Savings (if any)

 

:

 

 

 

 

 

 

 

 

 

(c)

 

Delay Costs (if any)

 

:

 

 

 

 

 

 

 

 

 

(d)

 

Acceleration Costs (if any)

 

:

 

 

 

 

 

 

 

 

 

(e)

 

Extension of Time (if any)

 

:

 

 

 

 

 

 

 

 

 

(f)

 

Date for Completion of Phase [   ]

 

:

 

 

 

 

 

 

Principal’s Representative

 

--------------------------------------------------------------------------------


 

SCHEDULE 6

 

Schedule 6
Acceleration Direction

 

(Clause 20)

 

 

(To the Contractor)

 

In accordance with clause 20.3 of the New Ticketing Solution Project Agreement
(“agreement”), you are directed to accelerate the Delivery by taking those
measures which are necessary to overcome or minimise the extent of any delay
caused by:

 

[INSERT DETAILS]

 

in order to achieve Completion of Phase [   ] by [       ].

 

The Acceleration Costs are payable as follows:

 

[SET OUT DETAILS OF INSTALMENTS]

 

Terms defined in the agreement have the same meaning where used in this
direction.

 

 

 

 

 

Principal’s Representative

 

--------------------------------------------------------------------------------


 

SCHEDULE 7

 

Schedule 7
Schedule of Rates and Prices for Variations

 

(Clause 20)

 

The rates and prices in this schedule are divided between:

 

•                   equipment pricing by device and by vehicle, in Part 1 and
Part 2 respectively;

 

•                   ongoing device maintenance costs, Part 3;

 

•                   capital and ongoing operating costs relating to Core work
packages, Part 4;

 

•                   labour rates, Part 5; and

 

•                   transaction volume increases, Part 6.

 

In addition, Part 7 sets out the maximum lead times between the order and
delivery of devices.

 

The following items will be finalised by the Principal and the Contractor as
Category 3 Matters prior to the Completion of the NTS Solution Requirements
Phase:

 

•                   installation and de-installation hours and costs in Part 1
and Part 2;

 

•                   cost of Hand-Held Device - Selling Equipment in Part 1;

 

•                   device maintenance charges in Part 3;

 

•                   the labour rate for ERG - Installation Technician in Part 5;
and

 

•                   part 6 of this Schedule.

 

The finalisation of these items by the Principal and the Contractor will be
based upon, and will involve no more cost to the Principal than, the rates and
prices currently set out in this schedule.

 

--------------------------------------------------------------------------------


 

1.                                                      Equipment

 

The hours and costs relating to installation and de-installation will be
finalised as a Category 3 Matter prior to the Completion of the NTS Solution
Requirements Phase in accordance with this agreement and the process and
principles set out at the beginning of this schedule.

 

Hand-held devices – selling equipment costs will be finalised as a Category 3
Matter prior to the Completion of the NTS Solution Requirements Phase in
accordance with this agreement and the process and principles set out at the
beginning of this schedule.

 

Prices are stated as at 9 May 2005, to be escalated annually for CPI in
accordance with Schedule 11. All prices in Australian Dollars.

 

 

 

 

 

 

 

Equipment Cost(1) – By Order Size
(units)

 

Installation Hours – Per Unit

 

Other
Cost

 

Work
Package

 

Equipment(1A)

 

Equipment
code

 

1 – 5

 

6 – 20

 

More
than 21

 

Installation(2)

 

De-installation(3)

 

Per
Unit(4)

 

Tram

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tram Driver Console Primary incl. Mounting Bracket (TDC Primary)

 

(TDC P)

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

Tram Driver Console Secondary (TDC Secondary)

 

(TDC S)

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

Combined Card Vending / Add-Value Machine (CVM/AVM – Mobile)

 

(CVM/AVM – Mobile)

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

Fare Payment Device (FPD Mobile)

 

(FPD Mobile)

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

Depot Requirement – Tram (DR – T)

 

(DR – T)

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

Combined Card Vending / Add-Value Machine – Superstop (CVM/AVM)

 

(CVM/AVM)

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

Bus

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bus Driver Console (BDC)

 

(BDC)

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

Fare Payment Device (FPD Mobile)

 

(FPD Mobile)

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

Head Office Requirement – Bus (HOB)

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

Depot Requirement Bus (DB) – Small Depot

 

(DB)

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

Equipment Cost(1) – By Order Size
(units)

 

Installation Hours – Per Unit

 

Other
Cost

 

Work
Package

 

Equipment(1A)

 

Equipment
code

 

1 – 5

 

6 – 20

 

More
than 21

 

Installation(2)

 

De-installation(3)

 

Per
Unit(4)

 

 

 

Depot Requirement Bus (DB) – Medium Depot

 

(DB)

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

Depot Requirement Bus (DB) – Large Depot

 

(DB)

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

Combined Card Vending / Add-Value Machine – Interchange (CVM/AVM)

 

(CVM/AVM)

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

Rail

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Station Requirement (SR)

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

Ticket Office Terminal (TOT-f)

 

(TOT-f)

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

Rail Combined Card Vending / Add-Value Machine (CVM/AVM)

 

(CVM/AVM)

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

Add-Value Machines – standalone (AVM)

 

(AVM)

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

Mobile (TOT-m)

 

(TOT-m)

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

Electronic Gate

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

Gate Attendant Control (GAC)

 

(GAC)

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

Station Fare Payment Device (FPD – Platform)

 

(FPD – Platform)

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

Third party

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Metropolitan Primary Agent Terminal (MPAT)

 

(MPAT)

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

Primary V/Line Agent Terminal (VPAT)

 

(VPAT)

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

Secondary Agent Terminal (SAT)

 

(SAT)

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

Hand Held

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Depot Requirement (DR-H)

 

 

 

[**]

 

[**]

 

[**]

 

 

 

 

 

 

 

 

 

Hand-Held Device (HHD-s) – Selling

 

(HHD-s)

 

[**]

 

[**]

 

[**]

 

 

 

 

 

 

 

Transfer a tram device/ requirement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tram Driver Console (TDC)

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

Combined Card Vending / Add-Value Machine (CVM/AVM)

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

Fare Payment Device (FPD)

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

Depot Requirement – Tram (DR – T)

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

Combined Card Vending / Add-Value Machine – Superstop (CVM/AVM)

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

Equipment Cost(1) – By Order Size
(units)

 

Installation Hours – Per Unit

 

Other
Cost

 

Work
Package

 

Equipment(1A)

 

Equipment
code

 

1 – 5

 

6 – 20

 

More
than 21

 

Installation(2)

 

De-installation(3)

 

Per
Unit(4)

 

Transfer a bus device/requirement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bus Driver Console (BDC)

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

Fare Payment Device (FPD)

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

Head Office Requirement – Bus (HOB)

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

Depot Requirement Bus (DB) – Small Depot

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

Depot Requirement Bus (DB) – Medium Depot

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

Depot Requirement Bus (DB) – Large Depot

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

Combined Card Vending / Add-Value Machine – Interchange (CVM/AVM)

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

Transfer a train device/requirement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Station Requirement (SR)

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

Ticket Office Terminal (TOT)

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

Rail Combined Card Vending / Add-Value Machine (CVM/AVM)

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

Add-Value Machines – standalone (AVM)

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

Mobile (TOT-m)

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

Electronic Gates (EG)

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

Gate Attendant Control (GAC)

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

Station Fare Payment Device (FPD)

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

Transfer a retail agent device/requirement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Metropolitan Primary Agent Terminal (MPAT)

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

Primary V/Line Agent Terminal (VPAT)

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

Secondary Agent Terminal (SAT)

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

Remove a tram device/ requirement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tram Driver Console (TDC)

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

Combined Card Vending / Add-Value Machine (CVM/AVM)

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

Fare Payment Device (FPD)

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

Depot Requirement – Tram (DR – T)

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

Equipment Cost(1) – By Order Size
(units)

 

Installation Hours – Per Unit

 

Other
Cost

 

Work
Package

 

Equipment(1A)

 

Equipment
code

 

1 – 5

 

6 – 20

 

More
than 21

 

Installation(2)

 

De-installation(3)

 

Per
Unit(4)

 

 

 

Combined Card Vending / Add-Value Machine – Superstop (CVM/AVM)

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

Remove a bus device/requirement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bus Driver Console (BDC)

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

Fare Payment Device (FPD)

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

Head Office Requirement – Bus (HOB)

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

Depot Requirement Bus (DB) – Small Depot

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

Depot Requirement Bus (DB) – Medium Depot

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

Depot Requirement Bus (DB) – Large Depot

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

Combined Card Vending / Add-Value Machine – Interchange (CVM/AVM)

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

Remove a train device/requirement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Station Requirement (SR)

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

Ticket Office Terminal (TOT)

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

Mobile (TOT-m)

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

Electronic Gates (EG)

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

Rail Combined Card Vending / Add-Value Machine (CVM/AVM)

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

Add-Value Machines – standalone (AVM)

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

Gate Attendant Control (GAC)

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

Station Fare Payment Device (FPD)

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

Remove a retail agent device/requirement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Metropolitan Primary Agent Terminal (MPAT)

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

Primary V/Line Agent Terminal (VPAT)

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

Secondary Agent Terminal (SAT)

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

--------------------------------------------------------------------------------

(1A)                                        Devices represent the same devices
as delivered, or required to be delivered, as part of the original equipment
supply under the Project Agreement and as described in the BOM and Requirements
Document.

 

--------------------------------------------------------------------------------


 

(1)                                                  Costs for Ascom supplies
are FCA Bern or FCA Poole, as applicable.  FCA is a defined INCOTERM meaning
that the goods will be handed over to the carrier at the designated place,
cleared for export.  Keane will charge freight costs from Bern or Poole to
Melbourne at cost plus a margin of [**]%.  Freight costs include shipping,
freight handling and freight insurance.  Costs exclude duty which is assumed to
be zero.  At the Principal’s discretion, Keane will be required to obtain a
minimum of [**]competitive quotes to support these costs.

 

(2)                                                  Installation Cost includes
all direct costs to install equipment, including delivery to site, testing and
commissioning and safety requirements. That is, the cost, inclusive of those
direct costs, will be determined by multiplying the number of hours in the
column by the applicable hourly rate for “Installation Technician” from ERG, as
set out in Part 5 of this Schedule.

 

(3)                                                  De-installation Cost
includes all direct costs associated with de-installing/ decommissioning
equipment from a site/ vehicle, removing to depot or alternative site and making
the existing site safe. That is, the cost, inclusive of those direct costs, will
be determined by multiplying the number of hours in the column by the applicable
hourly rate for “Installation Technician” from ERG, as set out in  Part 5 of
this Schedule.

 

(4)                                                  Other Costs include all
non-labour and equipment costs (eg, accessories, miscellaneous materials).

 

--------------------------------------------------------------------------------


 

2.                                                      Vehicle packages

 

The hours and costs relating to installation and de-installation will be
finalised as a Category 3 Matter prior to the Completion of the NTS Solution
Requirements Phase in accordance with this agreement and the process and
principles set out at the beginning of this schedule.

 

Prices are stated as at 9 May 2005, to be escalated annually in accordance with
Schedule 11. All prices in Australian Dollars.

 

 

 

Device Description

 

 

 

 

 

 

 

 

 

Driver Consoles(5A)

 

Fare Payment Device(5A)

 

CVM/AVM(5A)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No of

 

 

 

No. of

 

 

 

No. of

 

Equipment Cost – By

 

Installation Hours – Per

 

Other

 

 

 

 

 

Devices

 

 

 

Devices

 

 

 

Devices

 

Order Size (Units)(5)

 

Unit

 

Costs

 

Vehicle Type

 

Equipment

 

Per

 

Equipment

 

Per

 

Equipment

 

Per

 

1 – 5

 

More than

 

 

 

De–

 

Per

 

Work Package

 

Code

 

Vehicle

 

Code

 

Vehicle

 

Code

 

Vehicle

 

Vehicles

 

5 vehicles

 

Installation(6)

 

Installation(7)

 

Unit(8)

 

Tram

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

W Class

 

TDC Primary (1) & TDC Secondary (1)

 

2

 

TDC P and TDC S

 

8

 

(CVM/ AVM – Mobile)

 

1

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

Z Class

 

 

 

2

 

 

 

12

 

 

 

1

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

A Class

 

 

 

2

 

 

 

12

 

 

 

1

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

B Class

 

 

 

2

 

 

 

12

 

 

 

1

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

Combino (3)

 

 

 

2

 

 

 

12

 

 

 

1

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

Combino (5)

 

 

 

2

 

 

 

16

 

 

 

1

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

Citadis

 

 

 

2

 

 

 

12

 

 

 

1

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

Bus

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 Door

 

 

 

1

 

 

 

2

 

 

 

n/a

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

2 Door

 

 

 

1

 

 

 

4

 

 

 

n/a

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

Reticulated

 

 

 

1

 

 

 

6

 

 

 

n/a

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

Transfer a Tram

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

W Class

 

 

 

2

 

 

 

8

 

 

 

1

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

--------------------------------------------------------------------------------


 

 

 

Device Description

 

 

 

 

 

 

 

 

 

Driver Consoles(5A)

 

Fare Payment Device(5A)

 

CVM/AVM(5A)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No of

 

 

 

No. of

 

 

 

No. of

 

Equipment Cost – By

 

Installation Hours – Per

 

Other

 

 

 

 

 

Devices

 

 

 

Devices

 

 

 

Devices

 

Order Size (Units)(5)

 

Unit

 

Costs

 

Vehicle Type

 

Equipment

 

Per

 

Equipment

 

Per

 

Equipment

 

Per

 

1 – 5

 

More than

 

 

 

De–

 

Per

 

Work Package

 

Code

 

Vehicle

 

Code

 

Vehicle

 

Code

 

Vehicle

 

Vehicles

 

5 vehicles

 

Installation(6)

 

Installation(7)

 

Unit(8)

 

 

 

Z Class

 

 

 

2

 

 

 

12

 

 

 

1

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

A Class

 

 

 

2

 

 

 

12

 

 

 

1

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

B Class

 

 

 

2

 

 

 

12

 

 

 

1

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

Combino (3)

 

 

 

2

 

 

 

12

 

 

 

1

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

Combino (5)

 

 

 

2

 

 

 

16

 

 

 

1

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

Citadis

 

 

 

2

 

 

 

12

 

 

 

1

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

Transfer a bus

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 Door

 

 

 

1

 

 

 

2

 

 

 

n/a

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

2 Door

 

 

 

1

 

 

 

4

 

 

 

n/a

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

Reticulated

 

 

 

1

 

 

 

6

 

 

 

n/a

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

Remove a Tram

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

W Class

 

 

 

2

 

 

 

8

 

 

 

1

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

Z Class

 

 

 

2

 

 

 

12

 

 

 

1

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

A Class

 

 

 

2

 

 

 

12

 

 

 

1

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

B Class

 

 

 

2

 

 

 

12

 

 

 

1

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

Combino (3)

 

 

 

2

 

 

 

12

 

 

 

1

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

Combino (5)

 

 

 

2

 

 

 

16

 

 

 

1

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

Citadis

 

 

 

2

 

 

 

12

 

 

 

1

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

Remove a bus

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 Door

 

 

 

1

 

 

 

2

 

 

 

n/a

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

2 Door

 

 

 

1

 

 

 

4

 

 

 

n/a

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

Reticulated

 

 

 

1

 

 

 

6

 

 

 

n/a

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

(5A)                                        Devices represent the same devices
as delivered, or required to be delivered, as part of the original equipment
supply under the Project Agreement and as described in the BOM and Requirements
Document.

 

(5)                                                  Costs for Ascom supplies
are FCA Bern or FCA Poole, as applicable.  FCA is a defined INCOTERM meaning
that the goods will be handed over to the carrier at the designated place,
cleared for export.  Keane will charge freight costs from Bern or Poole to
Melbourne at cost plus a margin of [**]%.  Freight costs include shipping,
freight handling and freight insurance.  Costs exclude duty which is assumed to
be zero.  At the Principal’s discretion, Keane will be required to obtain a
minimum of [**] competitive quotes to support these costs.

 

(6)                                                  Installation Cost includes
all direct costs to install equipment, including delivery to site, testing and
commissioning and safety requirements. That is, the cost, inclusive of those
direct costs, will be determined by multiplying the number of hours in the
column by the applicable hourly rate for “Installation Technician” from ERG, as
set out in Part 5 of this Schedule.

 

(7)                                                  De-installation Cost
includes all direct costs associated with de-installing/ decommissioning
equipment from a site/ vehicle, removing to depot or alternative site and making
the existing site safe. That is, the cost, inclusive of those direct costs, will
be determined by multiplying the number of hours in the column by the applicable
hourly rate for “Installation Technician” from ERG, as set out in Part 5 of this
Schedule.

 

(8)                                                  Other Costs include all
non-labour and equipment costs (eg, accessories, miscellaneous materials).

 

--------------------------------------------------------------------------------


 

3.                                                      Device maintenance and
other costs

 

Device maintenance charges in this Part 3 will be finalised as a Category 3
Matter prior to the Completion of the NTS Solution Requirements Phase in
accordance with this agreement and the process and principles set out at the
beginning of this schedule.

 

The rates contained in this table will be indexed in accordance with
Schedule 11.  Prices are stated as at 9 May 2005.  The equipment which the
maintenance and other costs relate to are as set out in Part 1 and 2 of this
Schedule 7. All prices are in Australian Dollars.

 

The rates are to apply as an increase to the services charges (where the overall
number of units being maintained and operated has increased) and as a decrease
to the services charges (where the overall number of units being maintained and
operated has decreased).

 

Work
Package

 

Equipment

 

Device
Maintenance
Charges per unit
(per annum)(9)

 

Other Core
Service Charges
per unit (per
annum)(10)

 

Initial Services
Charges per unit
(per annum)(11)

 

Tram

 

 

 

 

 

 

 

 

 

 

 

Tram Driver Console (TDC Primary)

 

$[**]

 

$[**]

 

[**]

 

 

 

Tram Driver Console (TDC Secondary)

 

$[**]

 

$[**]

 

[**]

 

 

 

Combined Card Vending / Add-Value Machine (CVM/AVM)

 

$[**]

 

$[**]

 

[**]

 

 

 

Fare Payment Device (FPD)

 

$[**]

 

$[**]

 

[**]

 

 

 

Depot Requirement – Tram (DR – T)

 

$[**]

 

[**]

 

[**]

 

 

 

Combined Card Vending / Add-Value Machine – Superstop (CVM/AVM)

 

$[**]

 

[**]

 

[**]

 

 

 

W Class Tram

 

$[**]

 

[**]

 

[**]

 

 

 

Z Class Tram

 

$[**]

 

[**]

 

[**]

 

 

 

A Class Tram

 

$[**]

 

[**]

 

[**]

 

 

 

B Class Tram

 

$[**]

 

[**]

 

[**]

 

 

 

Combino (3)

 

$[**]

 

[**]

 

[**]

 

 

 

Combino (5)

 

$[**]

 

[**]

 

[**]

 

 

 

Citadis

 

$[**]

 

[**]

 

[**]

 

Bus

 

 

 

 

 

 

 

 

 

 

 

Bus Driver Console (BDC)

 

$[**]

 

$[**]

 

[**]

 

 

 

Fare Payment Device (FPD)

 

$[**]

 

 

 

[**]

 

 

 

Head Office Requirement – Bus (HOB)

 

$[**]

 

$[**]

 

[**]

 

 

 

Depot Requirement Bus (DB) – Small Depot

 

$[**]

 

$[**]

 

[**]

 

 

 

Depot Requirement Bus (DB) – Medium Depot

 

$[**]

 

$[**]

 

[**]

 

 

 

Depot Requirement Bus (DB) – Large Depot

 

$[**]

 

$[**]

 

[**]

 

 

--------------------------------------------------------------------------------


 

Work
Package

 

Equipment

 

Device
Maintenance
Charges per unit
(per annum)(9)

 

Other Core
Service Charges
per unit (per
annum)(10)

 

Initial Services
Charges per unit
(per annum)(11)

 

 

 

Combined Card Vending / Add-Value Machine – Interchange (CVM/AVM)

 

$[**]

 

[**]

 

[**]

 

 

 

1 Door

 

$[**]

 

[**]

 

[**]

 

 

 

2 Door Bus

 

$[**]

 

[**]

 

[**]

 

 

 

Reticulated Bus

 

$[**]

 

[**]

 

[**]

 

Train

 

 

 

 

 

 

 

 

 

 

 

Station Requirement (SR)

 

$[**]

 

[**]

 

[**]

 

 

 

Ticket Office Terminal (TOT)

 

$[**]

 

[**]

 

[**]

 

 

 

Rail Combined Card Vending / Add-Value Machine (CVM/AVM)

 

$[**]

 

[**]

 

[**]

 

 

 

Add-Value Machines – standalone (AVM)

 

$[**]

 

[**]

 

[**]

 

 

 

Mobile (TOT-m)

 

$[**]

 

[**]

 

[**]

 

 

 

Electronic Gates (EG)

 

$[**]

 

[**]

 

[**]

 

 

 

Gate Attendant Control (GAC)

 

$[**]

 

[**]

 

[**]

 

 

 

Station Fare Payment Device (FPD)

 

$[**]

 

[**]

 

[**]

 

Retail Agent

 

 

 

 

 

 

 

 

 

 

 

Metropolitan Primary Agent Terminal (MPAT)

 

$[**]

 

$[**]

 

[**]

 

 

 

Primary V/Line Agent Terminal (VPAT)

 

$[**]

 

$[**]

 

[**]

 

 

 

Secondary Agent Terminal (SAT)

 

$[**]

 

$[**]

 

[**]

 

 

--------------------------------------------------------------------------------

(9)                                                  Device Management charges
includes all incremental labour and materials costs associated with
preventative, line 1, line 2 and line 3 maintenance activities (including an
allowance for the cost of vandalism).

 

(10)                                            Other Service charges includes
all incremental labour and materials costs associated other Core Services
(except Device Management Services) activities.

 

(11)                                            Initial Services charges include
all incremental costs associated with each of Cardholder Support Services,
Distribution Services or Cash Collection.

 

--------------------------------------------------------------------------------


 

4.                                                      Core work packages

 

The rates contained in this table will be indexed in accordance with
Schedule 11.  Prices are stated as at 9 May 2005.

 

 

 

One-off development cost

 

Ongoing Core
Service
Charges (per

 

Ongoing
Initial Services
Charges (per

 

Description

 

Hardware

 

Software

 

Implemen-tation

 

Annum)

 

annum)

 

Make a simple fare change(1)

 

Nil

 

Nil

 

Nil

 

Nil

 

Nil

 

Make a moderate fare change(2)

 

Nil

 

5 days at Software Programmer Rate (see Part 5 – Labour Rates)

 

Nil

 

Nil

 

Nil

 

Make a complex fare change(3)

 

Nil

 

In accordance with clause 20.4(a)(ii)B

 

Nil

 

Nil

 

Nil

 

 

--------------------------------------------------------------------------------

(1)

 

Simple Fare Change:

 

A change involving an update to one fare table, or one simple (20 or fewer
stops) route table, or one stage/zone table, or any other parameters, and which
requires no change to any source code and involves only user testing. Changes of
this nature will not constitute a Variation.

 

 

 

 

The Principal undertakes to be reasonable in the frequency or volume of
requests.

 

 

 

 

The Principal undertakes not to unreasonably attempt to break Moderate or
Complex Fare Changes into parts to meet the Simple Fare Change definition.

 

 

 

 

 

(2)

 

Moderate Fare Change:

 

A change involving updates to a maximum of 5 fare tables, or one complex route
table (greater than 20 stops), or up to 5 stage/zone tables, and which requires
no change to any source code and involves only user testing.

 

 

 

 

A change involving the implementation of a new route.

 

 

 

 

The Principal undertakes to be reasonable in the frequency or volume of
requests.

 

 

 

 

The Principal undertakes not to unreasonably attempt to break Complex Fare
Changes into parts to meet the Simple Fare Change definition.

 

 

 

 

 

(3)

 

Complex Fare Change:

 

A change involving source code changes, or database architectural changes.

 

 

 

 

A Change from a zonal to a fare stage tariff system.

 

 

 

 

Since the upper limit of the complexity of the Fare change has not been defined,
it is not possible to offer a firm price for this change.

 

--------------------------------------------------------------------------------


 

5.                                                      Labour rates

 

The labour rate for ERG – Installation Technician will be finalised as a
Category 3 Matter prior to the Completion of the NTS Solution Requirements Phase
in accordance with this agreement and the process and principles set out at the
beginning of this schedule.

 

The daily rates in this table are quoted on the basis of a 7.5 hour working day.

 

The rates contained in this table will be indexed annually in accordance with
Schedule 11.  Prices are stated as at 9 May 2005. All prices in Australian
Dollars.

 

Prices excluding Travel, Accommodation & Subsistence

 

Labour Category

 

Ascom
Switzerland(1)

 

Ascom
UK(1)

 

ERG(1)

 

Keane
Inc/
Ltd(1)

 

Keane
Australia(1)

 

Keane
India in
Australia(1)

 

Keane
India

 

Accountant

 

[**]

 

[**]

 

 

 

 

 

 

 

 

 

 

 

Administrator – Office

 

[**]

 

[**]

 

 

 

 

 

 

 

 

 

 

 

Commercial Manager

 

[**]

 

[**]

 

 

 

 

 

 

 

 

 

 

 

Draftsperson

 

[**]

 

[**]

 

 

 

 

 

 

 

 

 

 

 

Electronics Engineer

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

Engineering Manager

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

Engineering Team Leader

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

Hardware Manager

 

[**]

 

[**]

 

 

 

 

 

 

 

 

 

 

 

Installation Supervisor

 

[**]

 

[**]

 

 

 

 

 

 

 

 

 

 

 

Installation Technician

 

[**]

 

[**]

 

[**]

 

 

 

 

 

 

 

 

 

Maintenance Technician

 

[**]

 

[**]

 

 

 

 

 

 

 

 

 

 

 

Mechanical Engineer

 

[**]

 

[**]

 

[**]

 

 

 

 

 

 

 

 

 

Production Engineer

 

[**]

 

[**]

 

[**]

 

 

 

 

 

 

 

 

 

Programme Manager

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

Programme Planner

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

Project Director

 

[**]

 

[**]

 

 

 

 

 

 

 

 

 

 

 

Software Architect

 

[**]

 

[**]

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

Software Engineer Jnr

 

[**]

 

[**]

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

Software Engineer Snr

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

Software Manager

 

[**]

 

[**]

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

Software Programmer

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

Solution Architect

 

[**]

 

[**]

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

Technical Architect

 

[**]

 

[**]

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

Technical Writer

 

[**]

 

[**]

 

 

 

 

 

 

 

 

 

 

 

Technician

 

[**]

 

[**]

 

 

 

 

 

 

 

 

 

 

 

Programme Director

 

[**]

 

[**]

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

Business Architect

 

[**]

 

[**]

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

Development Project Manager

 

[**]

 

[**]

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

Senior Business Analyst

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

--------------------------------------------------------------------------------


 

Labour Category

 

Ascom
Switzerland(1)

 

Ascom
UK(1)

 

ERG(1)

 

Keane
Inc/
Ltd(1)

 

Keane
Australia(1)

 

Keane
India in
Australia(1)

 

Keane
India

 

Business Analyst

 

[**]

 

[**]

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

Senior Programmer

 

[**]

 

[**]

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

Programmer

 

[**]

 

[**]

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

Team Leader

 

[**]

 

[**]

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

Test Manager

 

[**]

 

[**]

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

Senior Tester

 

[**]

 

[**]

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

Tester

 

[**]

 

[**]

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

 

--------------------------------------------------------------------------------

(1)                                                  Travel and accommodation
costs are in addition to the above rates and will be charged at cost.  Travel
will be reimbursed on the basis of economy flights for journeys with a scheduled
flying time up to 12 hours duration and business class flights for journeys with
a scheduled flying time of greater than 12 hours duration. All flight bookings
will be made by Keane.  Other expenses (eg. Accommodation, food, etc) will be
capped at $A[**] per day for trips (measured from home location to home
location) up to 10 days duration and $A[**] per day for durations greater than
10 days duration.

 

The Principal and Contractor will agree the most efficient allocation of tasks
associated with a Variation taking into consideration the necessary required
expertise for that Variation.  Unless otherwise agreed to by the Principal, the
Contractor will allocate work for which the labour rates set out in this
Part will apply on the following basis:

 

•                                                                          Keane
Australia will undertake impact analysis, client facing tasks, requirements
specification design (Keane Australia rates will apply);

 

•                                                                          Keane
India will undertake software development, testing and maintenance (Keane India
rates will apply); and

 

•                                                                          Keane
UK/US will provide specialist expertise from Keane’s practices (Keane Inc/Ltd
rates will apply).

 

--------------------------------------------------------------------------------


 

6.                                                      Transaction volumes
increase

 

This schedule has not been agreed by the parties.  This schedule, including the
circumstances in which it will apply, will be completed as a Category 3 Matter
prior to the Completion of the NTS Solution Requirements Phase in accordance
with this agreement and the process and principles set out at the beginning of
this schedule.  The parties agree that there will no increase Services Charges
if there is an increase in transaction volumes which is solely due to an
increase in the level of Victorian transit ticketing transactions where there is
no change to the Solution.

 

No additional Service Charges will be paid in relation to Cardholder Support
Services and Distribution Services as the Payments for these services contain a
variable component which will take account of changes in transaction volumes. 
Cash Collection Initial Service Payments variations will be valued in accordance
with clause 20.4. (a)(ii)B

 

Increases in Core Services Payments due to transaction volume increases shall be
calculated by reference to the following table. When the Increase Percentage
falls into one of the bands shown in the first column (other than [**]%, which
will not constitute a Varation), an Increase Event is deemed to have occurred.
When an Increase Event occurs, the Core Services Base Charge shall be increased
to an amount calculated using the formula shown in the second column. The
increased payment will be payable from the beginning of the calendar month
following the month in which the Increase Event occurs.

 

Percentage increase in
transaction volumes
(%)

 

Core Services Payment
(per annum)

 

[**]%[**]%

 

[**]

 

[**]%[**]%[**]

 

[**]

 

[**]%[**]%

 

[**]

 

[**]%[**]%

 

[**]

 

 

Keane’s current estimate is a Base Transaction Volume of 3,000,000 per day

 

Definitions:

 

“Base Charge”

 

The total of all the payments making up the Core Services Payment for the TTA
Financial Year in which the Increase Event occurs.

 

 

 

“Increase Event”

 

An Increase Event will occur when the average number of Transaction Events (that
is the sum of all Transaction Events for the previous 3 calendar months divided
by the number of days in that period) exceeds the Base Transaction Volume by the
specified percentages (other than increases in the range of [**]%). The Increase
Event will be deemed to have occurred on the last day of the relevant period of
3 calendar months.

 

--------------------------------------------------------------------------------


 

“Base Transaction Volume”

 

The Base Transaction Volume will be calculated as the average number of
transactions in the three calendar months following the date on which the last
milestone payment becomes due (that is, at the end of the Operational Proving
Phase). The average number of transactions shall be calculated as the sum of
Transaction Events in the period divided by the number of days in the period.

 

 

 

“Transaction Event”

 

The use of a smart card or disposable card to pay for a journey.

 

 

 

“Increase Percentage”

 

Average number of Transaction Events (that is the sum of all Transaction Events
for the previous 3 calendar months divided by the number of days in that period)
minus the Base Transaction Volume, all divided by the Base Transaction Volume.

 

--------------------------------------------------------------------------------


 

7.                                                      Device delivery lead
times

 

The following table sets out the lead times required by the Contractor between
the order and delivery of each device set out in Part 1.

 

Devices

 

Maximum Lead Times
(in weeks)

 

Tram

 

 

 

 

 

 

 

Tram Driver Console (TDC)

 

[**]

 

 

 

Combined Card Vending / Add-Value Machine (CVM/AVM)

 

[**]

 

 

 

Fare Payment Device (FPD)

 

[**]

 

 

 

Depot Requirement – Tram (DR – T)

 

[**]

 

 

 

Combined Card Vending / Add-Value Machine – Superstop (CVM/AVM)

 

[**]

 

Bus

 

 

 

 

 

 

 

Bus Driver Console (BDC)

 

[**]

 

 

 

Fare Payment Device (FPD)

 

[**]

 

 

 

Head Office Requirement – Bus (HOB)

 

 

 

 

 

Depot Requirement Bus (DB) – Small Depot

 

[**]

 

 

 

Depot Requirement Bus (DB) – Medium Depot

 

[**]

 

 

 

Depot Requirement Bus (DB) – Large Depot

 

[**]

 

 

 

Combined Card Vending / Add-Value Machine – Interchange (CVM/AVM)

 

[**]

 

Train

 

 

 

 

 

 

 

Station Requirement (SR)

 

 

 

 

 

Rail Combined Card Vending / Add-Value Machine (CVM/AVM)

 

[**]

 

 

 

Add-Value Machines – standalone (AVM)

 

[**]

 

 

 

Ticket Office Terminal (TOT)

 

[**]

 

 

 

Mobile (TOT-m)

 

[**]

 

 

 

Reader Kit for Gate

 

[**]

 

 

 

Gate Attendant Control (GAC)

 

[**]

 

 

 

Station Fare Payment Device (FPD)

 

[**]

 

Retail Agent

 

 

 

 

 

 

 

Metropolitan Primary Agent Terminal (MPAT)

 

[**]

 

 

 

Primary V/Line Agent Terminal (VPAT)

 

[**]

 

 

 

Secondary Agent Terminal (SAT)

 

[**]

 

Hand Held

 

 

 

 

 

 

 

Depot Requirement (DR-H)

 

 

 

 

 

Hand-Held Devices – selling (HHD-s)

 

[**]

 

 

--------------------------------------------------------------------------------


 

Schedule 8

 

Schedule 8

Payment Schedule

 

(Clause 21)

 

Payment Milestones
(Completion Date of relevant Phase below)

 

Payment
Amount $

 

NTS Mobilisation Phase

 

[**]

 

NTS Solution Requirements Phase

 

[**]

 

NTS Release 0 and Prototyping Phase

 

[**]

 

NTS Front Office Software FAT and Back Office Release 1 and 2 Phase

 

[**]

 

NTS Final Back Office Release Phase

 

[**]

 

NTS Front Office Implementation 1 Phase

 

[**]

 

NTS Front Office Implementation 2 Phase

 

[**]

 

NTS Regional and Metropolitan Implementation Completion Phase

 

[**]

 

NTS Operational Proving Phase

 

[**]

 

 

 

 

 

Total Capital Price

 

[**]

 

 

--------------------------------------------------------------------------------


 

Schedule 9

Schedule 9
Subcontractors and Suppliers

 

(Clause 10.2)

 

Part A

 

Subcontractors

 

Organisational
Name

 

Key Contact
Name

 

Organisational Contact Details

 

Description of work
to be performed

Ascom

 

Chris Franzen

 

Belpstrasse 37
CH-3000 Bern 14
Switzerland

 

Device provider

ERG

 

Alan Sullivan

 

247 Balcatta Road
Balcatta WA 6021
Australia

 

Installation and maintenance provider

G&D

 

Jim Calrow

 

Giesecke & Devrient
94 Rushdale Street
Knoxfield Victoria 3180
Australia

 

Card management and customer support provider

Headstrong

 

Paul Kidmen

 

Headstrong Australia Pty Ltd
Level 1, Grosvenor Place
225 George Street
Sydney NSW 2000
Australia

 

Clearing and Issuer Processing Modules

Wayfarer (sub– subcontractor)

 

Tony McNamara

 

Wayfarer Transit Systems Limited
10 Willis Way
Fleets Industrial Estate
Poole Dorset BH15 3SS
England

 

Bus driver and tram driver consul provider

Gunnebo

 

Leo Detassis

 

ITALY Gunnebo Entrance Control SpA
Via A Volta-IT-380 15
Lavis (TN)

 

Gate Provider

 

--------------------------------------------------------------------------------


 

Part B

 

Suppliers

 

Organisational
Name

 

Key Contact
Name

 

Organisational Contact Details

 

Description of
products or services
to be supplied

HP

 

Andy Katz

 

Hewlett-Packard Australia Pty Ltd
ABN 74 004 394 763
31-41 Joseph Street
Blackburn Victoria 3130,Australia

 

Data centre provider

SPT

 

Paul Weston

 

SPT Telecommunications
Ground Floor, 70 Park Street
South Melbourne Victoria 3205 Australia

 

Networking provider

 

--------------------------------------------------------------------------------


 

Schedule 10

Schedule 10
Service Charges

 

(Clause 27)

 

Completion Process

 

A. Card Drafting

 

The Smartcard procurement and payment principles below have been agreed by the
parties and will be drafted for incorporation into the Project Agreement as a
Category 2 Matter.

 

•             Prior to each Smartcard order by the Contractor, the Principal
will meet with the Contractor to discuss Smartcard procurement for the coming
period and provide information in respect of its marketing (including special
editions) and other requirements which may impact demand for Smartcards and/or
mix of Smartcard types required (including the Smartcard type, printing,
Personalisation and design features required for the Smartcards).

 

•             The Contractor will then determine the requirements for all
Smartcard types and seek relevant pricing and delivery information from its
suppliers in light of the Principal’s requirements discussed under the previous
point.  Prior to confirming any order with its suppliers, the Contractor must
seek the Principal’s approval of the details of its proposed order including
details of volume, pricing and projected monthly issue profile for each type of
Smartcard.

 

•             The Principal may either approve the order (subject to requiring
potential variation of proposed delivery program, ie. the Principal may require
the Contractor to hold greater or less volumes of stock than planned or to vary
the order to ensure it reflects the Principal’s requirements with respect to
marketing, Smartcard type, Smartcard features and Smartcard mix) or seek a deal
for better terms and conditions in the market (the Contractor must assist the
Principal with this procurement process and then adopt the resulting supply
arrangement).

 

•             The Principal will pay the Contractor based on volume of
Smartcards issued (on a first in first out basis) multiplied by the lower of the
“capped rate” (being the amounts set out in this schedule)  and “actual
Smartcard cost plus agreed margin” in accordance with the margin set out in
Schedule 10I).

 

•             The issue of a Smartcard is defined to be the point of time at
which Smartcards have been issued to the end user of the Smartcard (ie. the
customer). For clarity the following table summarises the point of issue for
each Smartcard under the various possible scenarios in the NTS:

 

 

 

Point of Issue

AVM/CVM

 

When Smartcard is issued from machine to customer

Agent sales

 

When Smartcard is issued from agent to customer

Principal individual sales

 

When Smartcard is sent from Principal to customer

Operator sales

 

When Smartcard is issued from operator to customer

Conductor (regional)/ bus driver sales

 

When Smartcard is issued from conductor/driver to customer

 

A definition of Issued will be inserted as part of the drafting to be completed
as a Category 2 Matter.

 

--------------------------------------------------------------------------------


 

•             The Contractor will be paid for all stock of Smartcards
(ie. relating to agreed order volumes) held at the time of expiry of the Initial
Services Term (where service is not renewed) or early termination at the
relevant rate. In addition the Principal will support any contract for future
supply of agreed order volumes (per the process above).

 

•             The Contractor will be required to minimise distribution costs by
optimising batch delivery arrangements.

 

In addition, the drafting of Schedule 10 will be refined to provide greater
clarity in respect of how Schedules 10C to 10I interact in light of the
Smartcard procurement and payment principles set out above.

 

It is also noted that Schedule 10 and 32 both currently contain separate
Smartcard pricing and payment schedules.  The consolidation of the Smartcard
pricing and payment provisions of these schedules will be considered during the
above legal drafting process.

 

--------------------------------------------------------------------------------


 

 

1.                                                      Principal Formula

 

1.1                                 The Service Charge for each month of the
Core Services Term will be calculated as follows:

 

[g179521kg15i001.gif]

 

where:

 

SC                                                is the Service Charge payable
in that month;

 

CSP                                        is the Core Services Payment for the
month as determined in accordance with paragraph 2; and

 

ISP                                             is the Initial Services Payment
for the month as determined in accordance with paragraph 3.

 

2.                                                      Core Services Payment

 

2.1                                                 The Core Services Payment
for the month is the amount set out against the relevant month in the Core
Services Payment Table in Schedule 10A, subject to clause 4.1 of this schedule.

 

3.                                                      Initial Services Payment

 

3.1                                                 The Initial Services Payment
for the month will be calculated as follows:

 

[g179521kg15i002.gif]

 

where:

 

ISP                                             is the Initial Service Payment
payable in that month;

 

DSP                                        is the Distribution Services Payment
for the month as determined in accordance with paragraph 3.2;

 

CCP                                       is the Cash Collection Services
Payment for the month as determined in accordance with paragraph 3.3; and

 

CSSP                                is the Cardholder Support Services Payment
for the month as determined in accordance with paragraph 3.4.

 

In the event that at any time during the Initial Services Term the Contractor is
no longer providing one or more of the Distribution Services, Cash Collection
Services or Cardholder Support Services, the Contractor will no longer be
entitled to the corresponding payment and the Initial Services Payment will be
calculated excluding the relevant payments.

 

3.2                                                 The Distribution Services
Payment for each month will be calculated as follows:

 

[g179521kg15i003.gif]

 

where:

 

DSP                                        is the Distribution Services Payment
payable in that month;

 

FDSP                                 is the Fixed Distribution Services Payment
for the month calculated as the amount set out against the relevant month in the
Initial Services Payment Table in Schedule 10B, subject to clause 4.1 of this
schedule;

 

--------------------------------------------------------------------------------


 

VD                                               is the volume of Disposable
Smartcards (as defined in the Glossary which forms part of the NTS Requirements
Document) Issued in the month;

 

UPD                                        is the unit price per Disposable
Smartcard as determined by the relevant Smartcard features as set out in
Schedule 10C, 10D and 10E, subject to the operation of clause 27.8;

 

VR                                               is the volume of Re-Loadable
Smartcards Issued in the month;

 

UPR                                        is the unit price per Re-Loadable
Smartcard as determined by the relevant Smartcard features as set out in
Schedule 10C, 10D and 10E, subject to the operation of clause 27.8;

 

VSE                                         is the volume of Special Edition
Smartcards Issued in the month;

 

UPSE                                  is the unit price per Special Edition
Smartcard as determined by the relevant Smartcard features as set out in
Schedule 10C, 10D and 10E, subject to the operation of clause 27.8;

 

CDI                                           is the volume of Disposable
Smartcard and Re-Loadable Smartcards which were individually delivered in the
month;

 

UPI                                             is the unit price per individual
Smartcard delivered as set out in Schedule 10F;

 

CDB                                      is the volume batches of Disposable
Smartcard and Re-Loadable Smartcards which were batched delivered in the month;

 

UPB                                        is the unit price per batched
Smartcard delivered as set out in Schedule 10F;

 

DO                                              is the monthly payment
associated with distributing materials, other than Smartcards, as agreed between
the Contractor and Principal;

 

CP                                                is the volume of Disposable
Smartcard and Re-Loadable Smartcards which were Personalised (as described in
note 1 in Schedule 10G) in the month;

 

UPP                                         is the unit price per Smartcard
Personalised as set out in Schedule 10G;

 

CDH                                      is number of design hours undertaking
agreed Smartcard feature/ design changes in the month;

 

UPH                                        is price per hour for Smartcard
design services as set out in Schedule 10H;

 

CDC                                      is number of agreed Smartcard design
changes in the month; and

 

UPCD                               is unit price per design change as set out in
Schedule 10H.

 

3.3                                                 The Cash Collection Services
Payment for the month is the amount set out against the relevant month in the
Initial Services Payment Table in Schedule 10B, subject to clause 4.1 of this
schedule.

 

3.4                                                 The Cardholder Support
Services Payment for each month will be calculated as follows:

 

[g179521kg15i004.gif]

 

where:

 

CSSP                                is the Cardholder Support Services Payment
payable in that month;

 

--------------------------------------------------------------------------------


 

FCSSP                         is the Fixed Cardholder Support Services Payment
for the month calculated as the amount set out against the relevant month in the
Initial Services Payment Table in Schedule 10B, subject to clause 4.1 of this
schedule;

 

VC                                               is the volume of calls per
month exceeding the minimum call volume set out in the Cardholder Support
Variable Service Charge Table in Schedule 10J; and

 

UPC                                        is the unit price for each call
exceeding the minimum call volume set out in the Cardholder Support Variable
Service Charge Table in Schedule 10J.

 

4.                                                      Pro Rata

 

4.1                                                 If the period during which
the Initial Services and Core Services are being provided and in respect of
which Services Charges are being paid is less than a full calendar month, the
Core Services Payment and the Fixed Distribution Services Payments, Cash
Collection Services Payments and Fixed Cardholder Support Services Payment set
out in Schedules 10A and 10B respectively will be pro rated by multiplying the
relevant amount by:

 

[g179521kg15i005.gif]

 

where:

 

APD                                       is the actual number of days in the
period; and

 

CMD                                    is the number of days in the calendar
month in which the payment relates.

 

--------------------------------------------------------------------------------


 

Schedule 10A
Core Services Payment Table

 

Core
Services
Term
Month(1)

 

Core
Services
Payment

 

Core
Services
Term
Month

 

Core
Services
Payment

 

Core
Services
Term
Month

 

Core
Services
Payment

 

Core
Services
Term
Month

 

Core
Services
Payment

 

1

 

[**]

 

37

 

[**]

 

73

 

[**]

 

109

 

[**]

 

2

 

[**]

 

38

 

[**]

 

74

 

[**]

 

110

 

[**]

 

3

 

[**]

 

39

 

[**]

 

75

 

[**]

 

111

 

[**]

 

4

 

[**]

 

40

 

[**]

 

76

 

[**]

 

112

 

[**]

 

5

 

[**]

 

41

 

[**]

 

77

 

[**]

 

113

 

[**]

 

6

 

[**]

 

42

 

[**]

 

78

 

[**]

 

114

 

[**]

 

7

 

[**]

 

43

 

[**]

 

79

 

[**]

 

115

 

[**]

 

8

 

[**]

 

44

 

[**]

 

80

 

[**]

 

116

 

[**]

 

9

 

[**]

 

45

 

[**]

 

81

 

[**]

 

117

 

[**]

 

10

 

[**]

 

46

 

[**]

 

82

 

[**]

 

118

 

[**]

 

11

 

[**]

 

47

 

[**]

 

83

 

[**]

 

119

 

[**]

 

12

 

[**]

 

48

 

[**]

 

84

 

[**]

 

120

 

[**]

 

13

 

[**]

 

49

 

[**]

 

85

 

[**]

 

121

 

[**]

 

14

 

[**]

 

50

 

[**]

 

86

 

[**]

 

122

 

[**]

 

15

 

[**]

 

51

 

[**]

 

87

 

[**]

 

123

 

[**]

 

16

 

[**]

 

52

 

[**]

 

88

 

[**]

 

124

 

[**]

 

17

 

[**]

 

53

 

[**]

 

89

 

[**]

 

125

 

[**]

 

18

 

[**]

 

54

 

[**]

 

90

 

[**]

 

126

 

[**]

 

19

 

[**]

 

55

 

[**]

 

91

 

[**]

 

127

 

[**]

 

20

 

[**]

 

56

 

[**]

 

92

 

[**]

 

128

 

[**]

 

21

 

[**]

 

57

 

[**]

 

93

 

[**]

 

129

 

[**]

 

22

 

[**]

 

58

 

[**]

 

94

 

[**]

 

130

 

[**]

 

23

 

[**]

 

59

 

[**]

 

95

 

[**]

 

131

 

[**]

 

24

 

[**]

 

60

 

[**]

 

96

 

[**]

 

132

 

[**]

 

25

 

[**]

 

61

 

[**]

 

97

 

[**]

 

133

 

[**]

 

26

 

[**]

 

62

 

[**]

 

98

 

[**]

 

134

 

[**]

 

27

 

[**]

 

63

 

[**]

 

99

 

[**]

 

135

 

[**]

 

28

 

[**]

 

64

 

[**]

 

100

 

[**]

 

136

 

[**]

 

29

 

[**]

 

65

 

[**]

 

101

 

[**]

 

137

 

[**]

 

30

 

[**]

 

66

 

[**]

 

102

 

[**]

 

138

 

[**]

 

31

 

[**]

 

67

 

[**]

 

103

 

[**]

 

139

 

[**]

 

32

 

[**]

 

68

 

[**]

 

104

 

[**]

 

140

 

[**]

 

33

 

[**]

 

69

 

[**]

 

105

 

[**]

 

141

 

[**]

 

34

 

[**]

 

70

 

[**]

 

106

 

[**]

 

142

 

[**]

 

35

 

[**]

 

71

 

[**]

 

107

 

[**]

 

143

 

[**]

 

36

 

[**]

 

72

 

[**]

 

108

 

[**]

 

144

 

[**]

 

 

--------------------------------------------------------------------------------

(1)                                                  Represents the relevant
calendar month end from commencement of the Core Services Term.  If commencement
of the Core Services Term is not the first day of the month, the first month
will be pro-rated in accordance with 4.1 of Schedule 10.

 

--------------------------------------------------------------------------------


 

Schedule 10B
Initial Services Payment Table

 

Initial
Services
Term
Month(1)

 

Fixed
Distribution
Services
Payment

 

Cash
Collection
Services
Payment

 

Fixed
Cardholder
Support
Services
Payment

 

Initial
Services
Term
Month

 

Fixed
Distribution
Services
Payment

 

Cash
Collection
Services
Payment

 

Fixed
Cardholder
Support
Services
Payment

 

1

 

[**]

 

[**]

 

[**]

 

34

 

[**]

 

[**]

 

[**]

 

2

 

[**]

 

[**]

 

[**]

 

35

 

[**]

 

[**]

 

[**]

 

3

 

[**]

 

[**]

 

[**]

 

36

 

[**]

 

[**]

 

[**]

 

4

 

[**]

 

[**]

 

[**]

 

37

 

[**]

 

[**]

 

[**]

 

5

 

[**]

 

[**]

 

[**]

 

38

 

[**]

 

[**]

 

[**]

 

6

 

[**]

 

[**]

 

[**]

 

39

 

[**]

 

[**]

 

[**]

 

7

 

[**]

 

[**]

 

[**]

 

40

 

[**]

 

[**]

 

[**]

 

8

 

[**]

 

[**]

 

[**]

 

41

 

[**]

 

[**]

 

[**]

 

9

 

[**]

 

[**]

 

[**]

 

42

 

[**]

 

[**]

 

[**]

 

10

 

[**]

 

[**]

 

[**]

 

43

 

[**]

 

[**]

 

[**]

 

11

 

[**]

 

[**]

 

[**]

 

44

 

[**]

 

[**]

 

[**]

 

12

 

[**]

 

[**]

 

[**]

 

45

 

[**]

 

[**]

 

[**]

 

13

 

[**]

 

[**]

 

[**]

 

46

 

[**]

 

[**]

 

[**]

 

14

 

[**]

 

[**]

 

[**]

 

47

 

[**]

 

[**]

 

[**]

 

15

 

[**]

 

[**]

 

[**]

 

48

 

[**]

 

[**]

 

[**]

 

16

 

[**]

 

[**]

 

[**]

 

49

 

[**]

 

[**]

 

[**]

 

17

 

[**]

 

[**]

 

[**]

 

50

 

[**]

 

[**]

 

[**]

 

18

 

[**]

 

[**]

 

[**]

 

51

 

[**]

 

[**]

 

[**]

 

19

 

[**]

 

[**]

 

[**]

 

52

 

[**]

 

[**]

 

[**]

 

20

 

[**]

 

[**]

 

[**]

 

53

 

[**]

 

[**]

 

[**]

 

21

 

[**]

 

[**]

 

[**]

 

54

 

[**]

 

[**]

 

[**]

 

22

 

[**]

 

[**]

 

[**]

 

55

 

[**]

 

[**]

 

[**]

 

23

 

[**]

 

[**]

 

[**]

 

56

 

[**]

 

[**]

 

[**]

 

24

 

[**]

 

[**]

 

[**]

 

57

 

[**]

 

[**]

 

[**]

 

25

 

[**]

 

[**]

 

[**]

 

58

 

[**]

 

[**]

 

[**]

 

26

 

[**]

 

[**]

 

[**]

 

59

 

[**]

 

[**]

 

[**]

 

27

 

[**]

 

[**]

 

[**]

 

60

 

[**]

 

[**]

 

[**]

 

28

 

[**]

 

[**]

 

[**]

 

61

 

[**]

 

[**]

 

[**]

 

29

 

[**]

 

[**]

 

[**]

 

62

 

[**]

 

[**]

 

[**]

 

30

 

[**]

 

[**]

 

[**]

 

63

 

[**]

 

[**]

 

[**]

 

31

 

[**]

 

[**]

 

[**]

 

64

 

[**]

 

[**]

 

[**]

 

32

 

[**]

 

[**]

 

[**]

 

65

 

[**]

 

[**]

 

[**]

 

33

 

[**]

 

[**]

 

[**]

 

66

 

[**]

 

[**]

 

[**]

 

 

--------------------------------------------------------------------------------

(1)                                                  Represents the relevant
calendar month end from commencement of the Initial Services Term.  If
commencement of the Initial Services Term is not the first day of the month, the
first month will be pro-rated in accordance with 4.1 of Schedule 10.

 

--------------------------------------------------------------------------------


 

Schedule 10C
Unit Price – Cards Issued Table
Unit Price – Raw Card Unit Cost Table

 

The unit prices below are inclusive of all initialisation costs and costs of
unique serial numbers.

 

Card Type(1)

 

Unit Price – Smartcard ($)(2)

 

 

 

Band 1
[**] per annum for each year of the Initial Services Term

 

Band 2
[**] per annum for each year of the Initial Servies Term

 

Band 3
Above [**] per annum for each year of the Initial Servies
Term

 

Year ending
30 June

 

2007

 

2008

 

2009

 

2010

 

2011

 

2012

 

2013

 

2007

 

2008

 

2009

 

2010

 

2011

 

2012

 

2013

 

2007

 

2008

 

2009

 

2010

 

2011

 

2012

 

2013

 

A

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

B

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

C

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

D

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

E

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

Note

 

There will be no additional costs to the Principal for issuing any of the types
of Smartcard listed in Schedule 10C, provided that no new Smartcard data
definition is required and no other on-Smartcard applications are required.
Should the Principal wish to introduce new services to customers and Operators
which require interventions at the Smartcard level, such interventions will be
Variations.

 

--------------------------------------------------------------------------------

(1)                                                  Per Smartcard description
table below.  The Smartcard types required will be determined in accordance with
the Smartcard procurement process set out in [reference to procurement process
to be inserted when that process has been drafted and inserted into the
agreement.]

 

(2)                                                  Four colour, two sided
printing is included in the base cost of the Smartcard as set out in this
schedule, for both Disposable and Re-loadable Smartcards.

 

--------------------------------------------------------------------------------


 

D.                                    Card Type Description

 

 

 

IC Card
Type

 

Usage

 

Technology

 

Interface

 

Memory

 

Comments

A

 

Contactless

 

Disposable

 

EEPROM read/write memory

 

Contactless

 

256 bit

 

Wired Logic card capable of meeting ISO 14443 parts 2 and 3 type A or B and
supporting a one-time-bit capability of at least 10 bits

B

 

Contactless

 

Disposable

 

EEPROM read/write memory

 

Contactless

 

512 bit

 

ISO 14443 Type B card

C

 

Contactless

 

Re-Loadable/ Disposable

 

EEPROM read/write memory

 

Contactless

 

1Kb

 

ISO 14443 Type B card

D

 

Contactless

 

Re-Loadable

 

EEPROM read/write memory

 

Contactless

 

4Kb

 

ISO 14443 Type B card

E

 

Contactless

 

Re-Loadable

 

EEPROM read/write memory

 

Contactless and Contact

 

4Kb

 

3DES capable ISO 14443 type A or B cards complying with the commands defined by
part 4 of ISO 7816 and supporting a Credit/Debit capability

 

--------------------------------------------------------------------------------


 

Schedule 10D
Unit Price – Initialisation

 

The Initialisation Cost set out in this schedule are to be paid only where the
Principal sources Smartcards from a third party supplier and provides those
Smartcards to the Contractor for Initialisation of the Smartcard (and no
Personalisation is required to be provided by the Contractor).

 

The “raw card cost” for Card Types C, D & E includes initialisation. At the time
of purchase, the Smartcard is printed in 4 colours both sides. Electronically,
the Smartcard is encoded only with the unique manufacturer’s number and is
accessible using the “transport keys”. Initialisation consists of opening and
reading the Smartcard, changing the “transport keys” for “scheme keys” and
loading the basic “application” onto the Smartcard. For Smartcards which are to
be initialised only, the price for initialisation is included in the raw card
cost for each Smartcard set out in Schedule 10C.

 

Personalisation includes Initialisation, the encoding of personal information
and the printing of personal information on the Smartcard (see Schedule 10G). So
Smartcards which are to be Personalised do not require a separate Initialisation
process and the cost of Initialisation for Smartcards which are Personalised is
included in the costs set out in Schedule 10G.

 

For Disposable Cards, Initialisation (including loading the application) is
undertaken as part of the Smartcard manufacturing process for Smartcards sourced
by the Contractor. In the event that  the Principal wishes to procure Disposable
Smartcards from an alternative supplier, then the Contractor recommends that the
Principal procures the Initialisation at the same time.

 

Should Principal procure Smartcards (Smartcard types C, D or E) from a third
party, then the Contractor must Initialise them or Personalise them as required
by the Principal at the prices set out below, provided that:

 

1.                                                       the Principal procures
Smartcards tested for conformance to the relevant parts of ISO 14443 as shown in
the table entitled “Card Type Description” in Schedule 10C;

 

2.                                                       the Principal procures
PVC Smartcards;

 

3.                                                       the Principal procures
that the Smartcards are shrink wrapped in boxes of 400 Smartcards; and

 

4.                                                       the Contractor is able
to test the quality of each delivered batch of Smartcards by sampling a
statistically significant number of Smartcards, and reject the entire delivery,
if the Contractor reasonably concludes that the sample does not meet the
Contractor’s standards for surface irregularities, physical damage,
contamination and electrical performance. The Contractor shall not be liable for
any delay caused by the rejection of a delivery of Smartcards provided it is
acting reasonably in concluding that the Smartcards do not meet its standards.

 

 

 

Unit
Price per
card
($)

 

Unit
Price per
card
($)

 

Unit
Price per
card
($)

 

Unit
Price per
card
($)

 

Unit
Price per
card
($)

 

Unit
Price per
card
($)

 

Unit
Price per
card
($)

 

Year ending 30 June

 

2007

 

2008

 

2009

 

2010

 

2011

 

2012

 

2013

 

Initialisation Cost(1)

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

--------------------------------------------------------------------------------

(1)                                                  For Smartcard types C, D
and D as described in Schedule 10C only.

 

--------------------------------------------------------------------------------


 

Schedule 10E
Unit Price – Printing

 

The following prices are to be added to the base Smartcard price in Schedule 10C
for over-printing of each Smartcard (over and above the base printing features
included in Schedule 10C) or where the Principal sources Smartcards from a third
party supplier and provides it to the Contractor for printing.

 

Printing

 

Unit
Price per
card
($)

 

Unit
Price per
card
($)

 

Unit
Price per
card
($)

 

Unit
Price per
card
($)

 

Unit
Price per
card
($)

 

Unit
Price per
card
($)

 

Unit
Price per
card
($)

 

Year ending 30 June

 

2007

 

2008

 

2009

 

2010

 

2011

 

2012

 

2013

 

Printing(1),(2)

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

Add Cardholder service
information(2)

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

Add Signature Panel(2)

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

Add Unique Serial Number (if not included in base Smartcard
stock)(2)

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

--------------------------------------------------------------------------------

(1)                                                  Printing is for full colour
double sided printing.

 

(2)                                                  The unit price per
Smartcard for these printing features is capped at $[**] in total if one or more
of these features is required to be provided at the same time or [**] if
requested at the same time as Personalisation (in accordance with Schedule 10G).

 

--------------------------------------------------------------------------------


 

Schedule 10F
Unit Price – Card Distribution

 

The following prices are to be paid depending on the delivery method chosen.

 

Card distribution

 

Unit
Price per
card

 

Unit
Price per
card

 

Unit
Price per
card

 

Unit
Price per
card

 

Unit
Price per
card

 

Unit
Price per
card

 

Unit
Price per
card

 

Year ending
30 June

 

($)
2007

 

($)
2008

 

($)
2009

 

($)
2010

 

($)
2011

 

($)
2012

 

($)
2013

 

Individual Issue (1)

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

Batch Issue (pack 400 Smartcards)

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

Batch Issue (per roll of 2,000 Disposable Smartcards)

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

Note

 

The Contractor must minimise distribution costs by optimising batch delivery
arrangements.

 

--------------------------------------------------------------------------------

(1)                                                  The cost of postage to the
home of the cardholder for personalised Smartcards is included in the cost of
Personalisation.

 

--------------------------------------------------------------------------------


 

Schedule 10G
Unit Price – Personalisation

 

The following prices are to be paid depending on the type of Personalisation
chosen by the Principal.

 

Plastic Personalisation Services(1)

 

Unit
Price per
card

 

Unit
Price per card

 

Unit
Price per card

 

Unit
Price per
card

 

Unit
Price per
card

 

Unit
Price per
card

 

Unit
Price per
card

 

Year ending
30 June

 

($)
2007

 

($)
2008

 

($)
2009

 

($)
2010

 

($)
2011

 

($)
2012

 

($)
2013

 

Add Card Holder Details (Text – eg Name, Address)(2)

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

Add Card Holder Photo(2)

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

--------------------------------------------------------------------------------

(1)                                                  Personalisation includes
Initialisation, the encoding of personal information and the printing of
personal information on the Smartcard and the despatch of each Personalised
Smartcard by post. As such, Smartcards which are to be Personalised do not
require a separate Initialisation process.

 

(2)                                                  The unit price per
Smartcard for these personalisation features is capped at $[**] in total if one
or more of these features are required to be provided at the same time.

 

--------------------------------------------------------------------------------


 

Schedule 10H
Unit Price – Card Design

 

The following prices are to be used for each agreed design change.

 

Card design services(1)

 

Hourly
rate
($)

 

Hourly
rate
($)

 

Hourly
rate
($)

 

Hourly
rate
($)

 

Hourly
rate
($)

 

Hourly
rate
($)

 

Hourly
rate
($)

 

Year ending 30 June

 

2007

 

2008

 

2009

 

2010

 

2011

 

2012

 

2013

 

Card design services

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

 

Card design change(1)

 

Design
Price
($)

 

Design
Price
($)

 

Design
Price
($)

 

Design
Price
($)

 

Design
Price
($)

 

Design
Price
($)

 

Design
Price
($)

 

Year ending 30 June

 

2005

 

2006

 

2007

 

2010

 

2011

 

2012

 

2013

 

Card design change

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

 

--------------------------------------------------------------------------------

(1)                                                  In the case that the
Principal provides the Contractor with the artwork, the Contractor will provide
one design change per annum free of charge, provided the Principal provides
artwork in the format required by the Smartcard printer.

 

--------------------------------------------------------------------------------


 

Schedule 10I
Margin

 

Margins set out in the table below will only apply when the unit price for
Smartcards is based on the actual cost (as per clause 27.8).

 

Distribution Service Component

 

Margin (%)

 

Card Buying

 

[**]

%

 

Card Personalisation

 

[**]

%

 

Card Design

 

[**]

 

 

Other Distribution

 

[**]

%

 

 

--------------------------------------------------------------------------------


 

Schedule 10J
Cardholder Support Variable Service Charge Table

 

Year ending 30 June

 

Minimum Call Volumes
(per month)

 

Price ($) per call in excess of
Minimum Call Volumes

 

2007

 

[**]

 

$ [**]

 

2008

 

[**]

 

$ [**]

 

2009

 

[**]

 

$ [**]

 

2010

 

[**]

 

$ [**]

 

2011

 

[**]

 

$ [**]

 

2012

 

[**]

 

$ [**]

 

2013

 

[**]

 

$ [**]

 

 

--------------------------------------------------------------------------------


 

Schedule 11

 

Schedule 11
CPI Adjustment

 

(Schedule 7)

 

References to amounts to be indexed in accordance with CPI are references to
such amounts multiplied by an adjustment factor.  The adjustment factor shall be
calculated as shown in the formula below:

 

[g179521kg17i001.gif]

 

where

 

“CPI1” is the CPI for the quarter ending 31 December in the preceding calendar
year to the relevant calculation date; and

 

“CPI2” is the CPI for the quarter ending 30 June 2005.

 

“Consumer Price Index” or “CPI” means:

 

(a)                                                  the “All Groups Consumer
Price Index Weighted Average of Eight Capital Cities” published quarterly by the
Australian Bureau of Statistics, as long as there is no change in the coverage,
periodicity or reference base from those applying at the date of this agreement;

 

(b)                                                 if there is a change in the
coverage of the All Groups Consumer Price Index Weighted Average of Eight
Capital Cities from that applying at the date of this agreement and the new All
Groups Consumer Price Index Weighted Average of Eight Capital Cities is linked
to previous All Groups Consumer Price Indexes, CPI is the All Group Consumer
Price Index Weighted Average of Eight Capital Cities;

 

(c)                                                  if there is a change in the
reference base of the All Groups Consumer Price Index Weighted Average of Eight
Capital Cities from that applying at the date of this agreement and the
Australian Bureau of Statistics provides a conversion factor, that conversion
factor will be applied to calculate revised CPI figures for the purpose of this
agreement, in terms of the new reference base;

 

(d)                                                 if there is a change in the
reference base of the All Groups Consumer Price Index Weighted Average of Eight
Capital Cities from that applying at the date of this agreement and the
Australian Bureau of Statistics does not provide a conversion factor, the
parties will request the President of the Institute of Actuaries (or his
nominee) to calculate revised CPIs for the purposes of this agreement, and his
determination is final and binds the parties;

 

(e)                                                  if the All Groups Consumer
Price Index Weighted Average of Eight Capital Cities is published and:

 

(i)                                                      there is a change in
its coverage and it is not linked to previous All Groups Consumer Price Indexes;
or

 

(ii)                                                   there is a change in its
periodicity,

 

the parties must request the President of the Institute of Actuaries (or his
nominee) to determine:

 

--------------------------------------------------------------------------------


 

A.                                                   whether the new All Groups
Consumer Price Index Weighted Average of Eight Capital Cities is appropriate as
a general indicator of the rate of price change for consumer goods and services;
or

 

B.                                                     if it is not, what other
index should be used as a substitute index for the purpose of this agreement,

 

and his determination is final and binds the parties;

 

(f)                                                    if the All Groups
Consumer Price Index Weighted Average of Eight Capital Cities is not published
and the Australian Bureau of Statistics publishes another index which is:

 

(i)                                                      a replacement of the
All Groups Consumer Price Index Weighted Average of Eight Capital Cities; and

 

(ii)                                                   linked to the All Groups
Consumer Price Index Weighted Average of Eight Capital Cities,

 

all CPIs relevant to this agreement must be re-calculated to the same reference
base as the replacement index;

 

(g)                                                 if the All Groups Consumer
Price Index Weighted Average of Eight Capital Cities is not published and the
Australian Bureau of Statistics publishes another index which is not linked to
the All Groups Consumer Price Index Weighted Average of Eight Capital Cities,
the parties must request the President of the Institute of Actuaries (or his
nominee) to calculate the revised CPIs for the purposes of this agreement, and
his calculation is final and binds the parties; or

 

(h)                                                 if the All Groups Consumer
Price Index Weighted Average of Eight Capital Cities is not published and the
Australian Bureau of Statistics does not publish another index in replacement of
the All Groups Consumer Price Index Weighted Average of Eight Capital Cities,
the parties must request the President of the Institute of Actuaries (or his
nominee) to determine an appropriate index which is a general indicator of the
rate of price change for consumer goods and services, and his determination is
final and binds the parties.

 

--------------------------------------------------------------------------------


 

Schedule 12

 

Schedule 12
Invoice Substantiation Data and Format

 

Part A – Payments of Capital Price

 

(Clause 21)

 

The format of the invoice for any claim by the Contractor in respect of a
Payment Milestone invoice to be submitted under clause 21.3(a) and clause
21.3(b) is set out in Schedule 12A.  In accordance with clause 21.3, the invoice
for any claim with respect to a Payment Milestone must be accompanied by, at a
minimum, the following information and substantiation data:

 

(a)                                                  a copy of the relevant
Certificate of Completion issued by the TTA in accordance with clause 17 for
completion of the relevant Phase;

 

(b)                                                 a copy of all Variation
Orders issued by the Principal to the Contractor since the date of the last
claim with respect to a Payment Milestone setting out the value and scope of the
Variation and the amended Schedule 8 and Schedule 8A to the Project Agreement;

 

(c)                                                  a copy of all Variation
Orders issued by the Principal to the Contractor for which payment is due at the
end of the relevant Phase to which the invoice relates;

 

(d)                                                 detail of the nature and
amounts to be capitalised and expensed in accordance with A-IFRS;

 

(e)                                                  the relevant extract(s) of
the detailed fixed asset register and spares inventory in the detail as set out
in clause 47.4 and a full reconciliation of the invoice to the additions to
fixed asset register and spares inventory.  The invoice, reconciliation, fixed
asset register extracts and spares inventory extracts must provide sufficient
detail to readily support the reconciliation, and to enable TTA to meet the
requirements of its auditors in this regard;

 

(f)                                                    any other adjustments or
payments due to or to be made by either party in accordance with this Project
Agreement including any adjustment relating to certificates or notices issued by
the TTA; and

 

(g)                                                 any other information
reasonably requested by the Principal.

 

--------------------------------------------------------------------------------


 

Part B – Delivery Services Charges

 

(Clause 21A)

 

The format of the Monthly Invoice to be submitted during the Delivery Services
Term, in accordance with clause 27.3, is set out in Schedule 12B.  In accordance
with clause 27.3, any Monthly Invoice for any Delivery Services Charge claim
must be accompanied by, at a minimum, the following information and
substantiation data:

 

(a)                                                  The dates of the relevant
month of the Delivery Services Term to which the invoice relates.

 

(b)                                                 Either:

 

I.                                                          where a Variation
Order amends the Services to be delivered during the Delivery Services Term and
the Variation Order:

 

(i)                                                     has been issued since
the last Monthly Invoice; or

 

(ii)                                                  where the current invoice
is the first Monthly Invoice;

 

then a copy of:

 

1.                                                       each Variation Order
issued by the Principal to the Contractor since the last Monthly Invoice (or if
the first Monthly Invoice, all Variation orders) setting out the value and scope
of the Variation; and

 

2.                                                       the amended Schedule 32
to the Project Agreement; or

 

II.                                                      where no variation
order has been issued since the date of the last Monthly Invoice, a copy of
Schedule 32 to the Project Agreement used as substantiation in the last Monthly
Invoice; or

 

III.                                                  where no Variation Order
has been issued and the current invoice is the first Monthly Invoice, a copy of
Schedule 32 included in the Project Agreement at execution.

 

(c)                                                  Full calculations of the
monthly Delivery Services Charge in accordance with Schedule 32, including where
applicable:

 

I.                                                          the relevant base
data and payable amounts calculated for Cardholder Support Services,
Distribution Services and Cash Collection, including the:

 

(i)                                                     applicable Fixed
Cardholder Support Delivery Services Payment;

 

(ii)                                                  volume of calls of the
month;

 

(iii)                                               unit price for each call;

 

(iv)                                              Fixed Distribution Services
Payment;

 

(v)                                                 volume of Disposable
Smartcards Issued in the month;

 

(vi)                                              unit price per Disposable
Smartcard;

 

(vii)                                           volume of Re-Loadable Smartcards
Issued in the month;

 

(viii)                                        unit price per Re-Loadable
Smartcard;

 

--------------------------------------------------------------------------------


 

(ix)                                                volume of Special Edition
Smartcards Issued in the month;

 

(x)                                                   unit price per Special
Edition Smartcard;

 

(xi)                                                volume of Disposable
Smartcard and Re-Loadable Smartcards which were individually delivered in the
month;

 

(xii)                                             unit price per individual card
delivered;

 

(xiii)                                          volume batches of Disposable
Smartcard and Re-Loadable Smartcards which were batched delivered in the month;

 

(xiv)                                         unit price per batched card
delivered;

 

(xv)                                            monthly payment associated with
distributing materials, other than cards;

 

(xvi)                                         volume of Disposable Smartcard and
Re-Loadable Smartcards which were Personalised in the month;

 

(xvii)                                      unit price per card Personalised;

 

(xviii)                                   number of design hours undertaking
agreed smartcard feature / design changes in the month; and

 

(xix)                                           price per hour for card design;

 

II.                                                      for substantiation of
Fixed Delivery Services charge for all other Delivery Services, a copy of each
relevant Certificate of Completion issued by the TTA in accordance with
clause 17 for the completion of all Phases occurring before the payment date.

 

(d)                                                 Any other adjustments or
payments due to or to be made by either party in accordance with this Project
Agreement including any adjustment relating to certificates or notices issued by
the TTA.

 

(e)                                                  Copies of invoices for the
pass through of banking charges in accordance with clause 27.9.

 

(f)                                                    Detail of the nature and
amounts to be capitalised and expensed in accordance with the prevailing
accounting principles and practices for the Victorian State Government (A-IFRS).

 

(g)                                                 Any other information
reasonably requested by the Principal.

 

--------------------------------------------------------------------------------


 

Part C – Service Charges

 

(Clause 27)

 

The format of the Monthly Invoice to be submitted during the Core Services Term
in accordance with clause 27.3 is set out in Schedule 12C.  In accordance with
clause 27.3, an invoice for any Services Charges claim must be accompanied by,
at a minimum, the following information and substantiation data:

 

(a)                                                  The dates of the relevant
month of the Core Services Term to which the invoice relates.

 

(b)                                                 Either:

 

I.                                                          where a Variation
Order amends the Services to be delivered during the Core Services Term and the
Variation Order:

 

(i)                                                     has been issued since
the date of the last Monthly Invoice; or

 

(ii)                                                  where the current invoice
is the first Monthly Invoice,

 

then a copy of:

 

1.                                                       each Variation Order
issued by the Principal to the Contractor since the last Monthly Invoice (or if
it is the first Monthly Invoice, all Variation orders); and

 

2.                                                       the amended Schedule 10
to the Project Agreement;

 

II.                                                      where no Variation
Order has been issued since the date of the last Monthly Invoice, then a copy of
Schedule 10 of the Project Agreement used as substantiation in the last Monthly
Invoice; or

 

III.                                                  where the current invoice
is the first Monthly Invoice, a copy of Schedule 10 included in the Project
Agreement at execution.

 

(c)                                                  Full calculations of the
monthly Service Charges according to Schedule 10, to a sufficient level of
detail to enable verification of the invoice amount, including:

 

I.                                                          the Core Services
Payment for the relevant month;

 

II.                                                      the relevant base data
and payable amounts calculated for any Initial Services Payment for the month,
including:

 

(i)                                                     the Fixed Distribution
Services Payment;

 

(ii)                                                  the actual cost plus
margin calculation of the Distribution Service Payment, where applicable;

 

(iii)                                               the volume of Disposable
Smartcards Issued in the month;

 

(iv)                                              the unit price per Disposable
Smartcard;

 

(v)                                                 the volume of Re-Loadable
Smartcards Issued in the month;

 

(vi)                                              the unit price per Re-Loadable
Smartcard;

 

(vii)                                           the volume of Special Edition
Smartcards Issued in the month;

 

(viii)                                        the unit price per Special Edition
Smartcard;

 

--------------------------------------------------------------------------------


 

(ix)                                                the volume of Disposable
Smartcard and Re-Loadable Smartcards which were individually delivered in the
month;

 

(x)                                                   the unit price per
individual card delivered;

 

(xi)                                                the volume batches of
Disposable Smartcard and Re-Loadable Smartcards which were batched delivered in
the month;

 

(xii)                                             the unit price per batched
card delivered;

 

(xiii)                                          the monthly payment associated
with distributing materials, other than cards;

 

(xiv)                                         the volume of Re-Loadable
Smartcards which were Personalised in the month;

 

(xv)                                            the unit price per card
Personalised;

 

(xvi)                                         the number of design hours
undertaking agreed smartcard feature / design changes in the month;

 

(xvii)                                      the price per hour for card design;

 

(xviii)                                   the Cash Collection Services Payment
for the relevant month;

 

(xix)                                           the Fixed Cardholder Support
Services Payment for the month;

 

(xx)                                              the volume of calls per month,
including the calculation of the calls that exceed the minimum call volume; and

 

(xxi)                                           the unit price for each call
exceeding the minimum call volume;

 

III.                                                  the calculation of any
adjustment to the Service Charge, where the payment period is less than a full
calendar month.

 

(d)                                                 In accordance with
Schedule 31 the full calculations of any Adjustment Amount that the Services
Charge will be reduced by in the month, including relevant base data and
calculation of the Services KPI Performance Amount, Entry / Exit Point
Performance Amount, Entry / Exit Device Performance Amount, and the
Distribution / Selling Device Performance Amount supported by an electronic
Excel spreadsheet containing active formulae and base data for the calculation
of the Adjustment Amount.

 

(e)                                                  In accordance with
Schedule 31 the full calculations of any Half Yearly Service Bonus, Monthly
Service Charge Bonus, Smartcard activation and use Bonuses, or Farebox growth
bonuses, as applicable, payable to the Contractor, supported by an electronic
Excel spreadsheet containing active formulae and base data for the calculation
of any bonuses.

 

(f)                                                    The amount of any capital
variation that is due and payable in the month to which the Monthly Invoice
relates, including a copy of the relevant Variation Orders issued by the
Principal to the Contractor.

 

(g)                                                 The calculation of any
amount payable relating to replacement and refurbishment in accordance with
clause 23.10 and Schedule 33 to the Project Agreement.  The Monthly Invoice
should contain details of:

 

I.                                                          the specific
component replaced (including type of component and its location);

 

II.                                                      the component which was
installed as a replacement;

 

--------------------------------------------------------------------------------


 

III.                                                  the date and time that the
replacement took place; and

 

IV.                                                  the price of the
replacement, in accordance with Schedule 33.

 

(h)                                                 In accordance with
clause 23.9, the Contractor must set out in each Monthly Invoice, any act of
Vandalism and, in relation to each act of Vandalism:

 

I.                                                          the Device affected;

 

II.                                                      the Vandalism Category
which the Vandalism falls into and substantiation of the vandalism act;

 

III.                                                  the Vandalism Costs for
those vandalism acts above the agreed cap;

 

IV.                                                  information and documents
to substantiate the Vandalism Costs above the agreed cap;

 

V.                                                      the Equivalent Incident
units; and

 

VI.                                                  the total Equivalent Units
for the relevant month.

 

(i)                                                     Details of all spare
parts procured by the Contractor during the month, relating to either the
Initial Services spares inventory (clause 22.9) or Core Services spares
inventory (clause 23.8).

 

(j)                                                     The relevant extract(s)
of the detailed fixed asset register and spares inventory in the detail as set
out in clause 47.4 and a reconciliation (where applicable) of the invoice to the
additions to the fixed asset register and / or spares inventory.  The
reconciliation, fixed asset register extracts and spares inventory extracts must
provide sufficient detail to enable TTA to meet the requirements of its auditors
in this regard.

 

(k)                                                  Detail of the nature and
amounts to be capitalised and expensed in accordance with the prevailing
accounting principles and practices for the Victorian State Government (A-IFRS).

 

(l)                                                     Any other adjustments or
payments due to or to be made by either party in accordance with this Project
Agreement including any adjustment relating to certificates or notices issued by
the TTA.

 

(m)                                               Copies of invoices for any
pass through of banking charges in accordance with clause 27.9.

 

(n)                                                 Any other information
reasonably requested by the Principal.

 

--------------------------------------------------------------------------------


 

Schedule 12A
Format of invoice – Payments of Capital Price

 

A.

Invoice relating to the completion of the following Phase

 

Substantiated by the information under Part A a)

 

B.

The amount of the Mobilisation Payment, exclusive of GST

 

As set out in Schedule 8 or 8A (as relevant) of the Project Agreement

$

C.

Total Capital Price less Mobilisation Payment, exclusive of GST

 

As set out in Schedule 8 or 8A (as relevant) of the Project Agreement

$

D.

Cumulative percentage milestone payments to end of the Phase to which the
invoice relates

 

Sum of percentages up to completed Phase as set out in Schedule 8 or 8A (as
relevant)

%

E.

Cumulative capital payments payable at the end of the Phase to which the invoice
relates

 

(Item C x Item D) + Item B

$

F.

Cumulative capital payments made to date

$

G.

Capital payment due under this invoice

 

Item E – Item F

$

H.

Any variation amount due and payable at the end of the Phase to which the
invoice relates (provided not already included in Schedule 8 or Schedule 8A)

 

Amounts to be substantiated with information required under Part A c)

$

I.

Any other payments to be made by Principal to the Contractor

 

Amounts to be substantiated with information required under Part A f)

$

J.

Any other receipts due to Principal by Contractor

 

Amounts to be substantiated with information required under Part A f)

$

K.

Amount of this invoice, exclusive of GST

 

Item G + Item H + Item I + Item J

$

L.

GST

 

10% of Item K

$

M.

Amount of this invoice, inclusive of GST

 

Item K + Item L

$

N.

Full breakdown of the amounts within Item K to be capitalised and expensed

 

Amounts to be substantiated by the information under Part A d)

$

 

--------------------------------------------------------------------------------


 

Schedule 12B
Format of invoice – Delivery Services Charges

 

A.

Date of the relevant month of the Delivery Services Term to which the invoice
relates

 

Substantiated by the information under Part B a)

 

B.

The total amount of the Initial Services Delivery Charge for Cash Collection
payable for the month, exclusive of GST

 

Substantiated by the information under Part B c)

$

C.

The total amount of the Initial Services Delivery Charge for Cardholder Support
Services, exclusive of GST

 

Substantiated by the information under Part B c)

$

D.

The total amount of the Initial Services Delivery Charge for Distribution
Services, exclusive of GST

 

Substantiated by the information under Part B c)

$

E.

The total amount of the Fixed Delivery Charge payable for the month, exclusive
of GST

 

Substantiated by the information under Part B c)

$

F.

Any other payments or adjustments due or to be made by either party (with
payments by the Principal to the Contractor to be expressed as positive amounts)

 

Amounts to be substantiated with information required under Part B d)

$

G.

Amounts of banking charges passed through in accordance with clause 27.9

 

Amounts to be substantiated with information required under Part B e)

$

H.

Amount of this invoice, exclusive of GST

 

Item  B +Item C + Item D + Item E + Item F + Item G

$

I.

GST

 

10% of Item H

$

J.

Amount of this invoice, inclusive of GST

 

Item H + Item I

$

K.

Full breakdown of the amounts within Item H to be capitalised and expensed

 

Amounts to be substantiated by the information under Part B  f)

$

 

--------------------------------------------------------------------------------


 

Schedule 12C
Format of invoice – Service Charges

 

A.

Date of the relevant month of the Core Services Term to which the invoice
relates

 

Substantiated by the information under Part C a)

 

B.

The total amount of the Core Services Payment payable for the month, exclusive
of GST

 

Substantiated by the information under Part C c)

$

C.

The total amount of the Cash Collection Services Payment payable for the month,
exclusive of GST

 

Substantiated by the information under Part C c)

$

D.

The total amount of the Cardholder Support Services Payment payable for the
month, exclusive of GST

 

Substantiated by the information under Part C c)

$

E.

The total amount of the Distribution Services Payment payable for the month,
exclusive of GST

 

Substantiated by the information under Part C c)

$

F.

Any applicable Adjustment Amount to the Service Charge for the relevant month
(to be expressed in negative values)

 

Substantiated by the information under Part C d)

$

G.

Any applicable bonus due and payable to the Contractor for the relevant month

 

Substantiated by the information under Part C e)

$

H.

Any applicable capital variation amount due and payable to the Contractor for
the relevant month

 

Substantiated by the information under Part C f)

$

I.

Any applicable amount due and payable to the Contractor as a result of
replacement and refurbishment in accordance with clause 23.10 and Schedule 33 to
the Project Agreement

 

Substantiated by the information under Part C g)

$

J.

50% of any Vandalism Costs for those vandalism acts above the agreed cap

 

Amounts to be substantiated with information required under Part C h)

$

K.

Any other payments or adjustments due or to be made by either party (with
payments by the Principal to the Contractor to be expressed as positive amounts)

 

Amounts to be substantiated with information required under Part C l)

$

L.

Amounts of any banking charges passed through in accordance with clause 27.9

 

Amounts to be substantiated with information required under Part C m)

$

M.

Amount of this invoice, exclusive of GST

 

Item B + Item C + Item D + Item E - Item F + Item G + Item H + Item I + Item J +
Item K + Item L

$

 

--------------------------------------------------------------------------------


 

N.

GST

 

10% of Item M

$

O.

Amount of this invoice, inclusive of GST

 

Item N + Item O

$

K.

Full breakdown of the amounts within Item M to be capitalised and expensed

 

Amounts to be substantiated by the information under Part C  k)

$

 

--------------------------------------------------------------------------------


 

Schedule 13

 

Schedule 13
Transfer Principles

 

(Clause 44)

 

1.                                       Transfer must take place in a manner
which:

 

(a)                                                   minimises disruptions to
the businesses of the Principal, Access Providers, Bus Operators and
Stakeholders;

 

(b)                                                  minimises disruptions to
the public;

 

(c)                                                   minimises costs for the
Principal, Access Providers, Bus Operators and Stakeholders;

 

(d)                                                  minimises the start up and
ongoing costs for the Principal or any third party that

 

(i)    takes over the operation of the Solution; or

 

(ii)                                                 is operating a system that
replaces the Solution; or

 

(iii)                                              takes over the provision of
any of the Services;

 

(e)                                                   occurs in the most
expeditious and efficient manner possible;

 

(f)                                                     where the Solution is
being replaced by a new system, provides for the concurrent operation of the
Solution and the new system and gradual decommissioning of the Solution.

 

2.                                                       The Contractor must as
part of the Transfer or facilitation of the Transfer to the Principal or a third
party, at a minimum:

 

(a)                                                   peaceably surrender and
transfer to the Principal or a third party the Solution in a fully functional
condition which complies with this agreement, including the Requirements
Document and the Solution Documentation;

 

(b)                                                  deliver to the Principal
all Devices, documentation and material in relation to the Solution which is
necessary to enable the Principal or a third party to operate the Solution
and/or replace the Solution with another system and/or provide the Services
including any of the following which have not previously been provided to the
Principal in their current form:

 

(i)                                                     electronic and hard copy
versions of the Solution Documentation including each of the Design Documents;

 

(ii)                                                  all data associated with
the Solution, including System Data and Test Data;

 

(iii)                                               all manufacturers’
warranties and guarantees relating to Devices and materials to be delivered to
the Principal or a third party;

 

(iv)                                              documentation, information,
books, records and other materials (current at the time of delivery and
reflecting current business and other processes) relating to the Solution and
the Services; and

 

(v)                                                 all Software, Devices and
other equipment required to operate and maintain the Solution or provide the
Services (other than infrastructure used in the provision of the Initial
Services or Core Services to the extent

 

--------------------------------------------------------------------------------


 

that it is infrastructure of an entity other than the Contractor which is also
used by that entity to provide a material level of services not related to the
Initial Services or Core Services and which the Contractor, using reasonable
endeavours, is not able to transfer);

 

(c)                                                   prior to the Transfer,
provide to the Principal or a third party authorised by the Principal, access
to:

 

(i)                                                     any part of the
Solution; and

 

(ii)                                                 any of the items referred
to in section 2(b) of this schedule;

 

(d)                                                  upon notice from the
Principal, transfer, or facilitate the transfer, by way of novation or
otherwise, of:

 

(i)                                                     all premises owned,
leased or operated by the Contractor or any subcontractor;

 

(ii)                                                  all Key Contracts,
agreements and other contracts (including supply contracts) entered into by the
Contractor and its subcontractors;

 

(iii)                                              all Approvals obtained by the
Contractor and its subcontractors;

 

in relation to the Solution which are necessary for the ongoing operation of the
Solution and the continued provision of the Services or the replacement of the
Solution with another system.

 

(e)                                                   do all other reasonable
acts and things to enable the Principal or a third party to operate the Solution
and provide the Services at a level at least equal to that in effect immediately
before the termination of this agreement without interruption.

 

--------------------------------------------------------------------------------


 

Schedule 14

 

Schedule 14
Expert Deed

 

(Clause 49.5)

 

[Note:  To be finalised by the Principal.]

 

DEED OF APPOINTMENT OF EXPERT made at Melbourne on

 

Parties                                                                                           
Public Transport Ticketing Body trading as Transport Ticketing Authority of
Level 38, 55 Collins Street, Melbourne, Victoria (the “Principal”)

 

Keane Australia Micropayment Consortium Pty Ltd  ACN 114 334 600, of Level 50,
Bourke Place, 600 Bourke Street, Melbourne, Victoria (the “Contractor”)

 

[INSERT NAME] of [insert address] (“Expert”)

 

Recitals

 

A.                                                   The Principal and the
Contractor have entered into an agreement dated [             ] entitled “New
Ticketing Solution Project Agreement” (“Project Agreement”).

 

B.                                                     The Expert has been
appointed by the Principal and the Contractor to determine disputes or
differences in relation to the Project Agreement under the procedure described
in the Project Agreement.

 

This Deed witnesses

 

1.                                                      Interpretation

 

Unless the contrary intention appears, words and phrases used in this Deed shall
have the same meaning as attributed to such words in the Project Agreement.

 

2.                                                      Decide on disputes

 

The Expert shall be required to determine disputes or differences referred to
the Expert in accordance with the procedures set out in the Project Agreement
and shall, in discharging the Expert’s obligations under this Deed, abide and be
bound by the provisions of the Project Agreement.

 

3.                                                      Meeting

 

Within 5 Business Days of a dispute being referred to the Expert, the Expert
shall meet with the Principal and the Contractor to determine a procedure to
resolve the dispute or difference.

 

4.                                                      Expert release

 

The parties release and indemnify the Expert from and against all claims, except
in the case of fraud on the part of the Expert, which may be made against him or
her by any person in respect of the Expert’s appointment to determine the
dispute.

 

--------------------------------------------------------------------------------


 

5.                                                      Expert’s powers

 

5.1                                               General powers

 

The Expert will in discharging the Expert’s obligations under this Deed:

 

(a)                                                   act as an expert and not
as an arbitrator;

 

(b)                                                  proceed in such manner as
the Expert thinks fit without being bound to observe the rules of evidence;

 

(c)                                                   take into consideration
all documents, information, and other written and oral material that the parties
place before the Expert including documents, information, and material relating
to the facts in dispute and to arguments and submissions upon the matters in
dispute;

 

(d)                                                  not be expected or required
to obtain or refer to any other documents, information, or material but may do
so if the Expert so desires;

 

(e)                                                   act in good faith and with
expedition with a view to making a decision within the time period required by
the Project Agreement;

 

(f)                                                     give his or her
determination in writing (including a statement of the value of the
determination) and give written reasons for the determination.

 

5.2                                               Advisors and consultants

 

(a)                                                   The Expert may, with prior
written approval from both the Contractor and the Principal, commission his or
her own advisers or consultants, including lawyers, accountants, bankers,
engineers, surveyors, transport consultants or other technical consultants, to
provide information to assist the Expert in his or her decision.

 

(b)                                                  The Expert must appoint any
advisors or consultants nominated in writing by both the Principal and the
Contractor to provide information to assist the Expert in his or her decisions.

 

6.                                                      Meet with parties

 

The Expert may as a part of the procedure to be determined under clause 3
further meet with the parties to discuss the dispute or difference and at and in
connection with any such meeting:

 

(a)                                                   neither party may be
accompanied by their legal representative; and

 

(b)                                                  the parties agree to be
bound by such procedural directions as may be given by the Expert both in
preparation for and during the course of the meeting.

 

The parties agree that any such meeting or meetings shall not in any way be
regarded as a formal hearing.

 

7.                                                      Decision binding

 

Subject to clause 49.5(l) of the Project Agreement, the Expert’s decision shall
be final and binding.

 

--------------------------------------------------------------------------------


 

8.                                                      Remuneration

 

In consideration of the Expert performing the Expert’s obligations under this
Deed, the Principal and the Contractor shall jointly pay to the Expert the
amount set out in the Schedule or such other amount as is agreed between all
parties to this Deed.

 

9.                                                      Confidentiality

 

The Expert shall not, at any time, whether before or after the expiration or
sooner determination of this Deed, without the consent of the Principal and the
Contractor divulge to any person any details concerning:

 

(a)                                                   the subject matter of any
dispute or difference referred to the Expert under this Deed;

 

(b)                                                  any of the contents of the
Project Agreement or this Deed or any other agreements collateral or
supplemental to the Project Agreement or this Deed;

 

(c)                                                   any of the commercial
bases of the Project Agreement or any information relating to the negotiations
concerning the same or any information which may have come to the Expert’s
knowledge in the course of such negotiations; or

 

(d)                                                  the operations, dealings,
transactions, contracts, commercial, or financial arrangements, or affairs of
the Principal and the Contractor as contemplated by the Project Agreement.

 

10.                                               Nature of Expert’s role

 

(a)                                                   The Expert shall be
independent from the Principal and the Contractor and (without limitation) the
Expert warrants that he or she has no conflict of interest in acting under this
Deed.  Nothing in this Deed shall be deemed to make the Expert an agent,
employee, or partner of the Principal or the Contractor.

 

(b)                                                  The Expert shall assume
full responsibility and liability for the payment of all taxes due on moneys
received by the Expert under this Deed.

 

11.                                               Term

 

This Deed will expire on [Note: To be inserted.]

 

12.                                               Termination

 

(a)                                                   This Deed may be
terminated by either the Principal or the Contractor by giving the other parties
10 days written notice upon the occurrence of any of the following events:

 

(i)                                                     the Expert being
declared of unsound mind or mentally ill;

 

(ii)                                                  the death of the Expert;

 

(iii)                                               the Expert being declared
bankrupt;

 

(iv)                                              the Expert committing any
proven act of dishonesty or, by wilful act or omission or by gross neglect,
behaving in a fashion clearly prejudicial to the interests of the Principal or
the Contractor;

 

--------------------------------------------------------------------------------


 

(v)                                                 the Expert being prevented
by prolonged illness or incapacity from performing the Expert’s obligations
under this Deed.

 

(b)                                                  This Deed may be terminated
by 10 days written notice to the Expert from both the Principal and the
Contractor for any reason.

 

13.                                               Insurance

 

The Expert shall hold professional indemnity insurance as required by the
Principal and the Contractor.

 

14.                                               Notices

 

All notices to be given to the Expert under this Deed shall be properly given if
hand delivered to the Expert or if sent by certified or registered mail to the
Expert’s address shown in this Deed or to such other address as the Expert may
from time to time advise by notice in writing.

 

15.                                               Governing law

 

This Deed will be governed by the laws of Victoria.

 

THE SCHEDULE

 

 

Expert’s Remuneration

 

[Note: To be inserted.]

 

 

EXECUTED as a deed.

 

--------------------------------------------------------------------------------


 

Schedule 15

 

Schedule 15
Parent Company Guarantee

 

(Clause 2.1)

 

DEED OF GUARANTEE AND INDEMNITY made on                            2005

 

Parties

 

Public Transport Ticketing Body trading as Transport Ticketing Authority, ABN 73
595 242 024 (“Beneficiary”)

 

Keane, Inc. US federal identification number 042437166 (“Guarantor”)

 

Recitals

 

A.                                                   At the request of the
Contractor and in consideration of the Beneficiary entering into and being bound
by the Project Agreement, the Guarantor has agreed to grant a guarantee and
indemnity on the terms of this deed.

 

B.                                                     The Guarantor considers
that by providing the guarantee and indemnity on the terms of this deed there
will be a commercial benefit flowing to the Guarantor.

 

This deed provides

 

1.                                                      Definitions and
Interpretation

 

1.1                                               Definitions

 

In this deed:

 

“Contractor” means Keane Australia Micropayment Consortium Pty Ltd ACN 114 334
600.

 

“Encumbrance” means a mortgage, charge, pledge, lien, hypothecation, guarantee
(including this deed), indemnity, letter of credit, letter of comfort,
performance bond, or other avoidance against loss which secures any obligation
which is or may be or becomes owing by any other Relevant Person to the
Guarantor.

 

“Government Authority” means any government or any governmental or
semi-governmental entity, authority, agency, commission, corporation or body
(including those constituted or formed under any Statute), local government
authority, stock exchange, administrative or judicial body or tribunal.

 

“Guarantee” means the guarantee and indemnity provided for in this deed.

 

“Guaranteed Money” means all money the payment or repayment of which from time
to time forms part of the Obligations including all moneys payable by way of
interest, fees, costs, charges, duties, Taxes or expense or payable by way of
indemnity or as damages under or in relation to, or as a consequence of, any
breach or default of the Project Agreement or any other Project Document.

 

“Material Adverse Effect” means a material adverse effect on:

 

(a)                                                   the business, assets, or
financial condition of the Contractor and the Guarantor (taken as a whole); or

 

--------------------------------------------------------------------------------


 

(b)                                                  the ability of the
Contractor and the Guarantor (taken as a whole) to perform their obligations
under any Project Document.

 

“Obligations” means all the liabilities and obligations of the Contractor  to
the Beneficiary pursuant to or in connection with the Project Agreement and each
other Project Document and includes any liabilities or obligations which:

 

(a)                                                   are liquidated or
unliquidated;

 

(b)                                                  are present, prospective or
contingent;

 

(c)                                                   are in existence before or
come into existence on or after the date of this deed;

 

(d)                                                  relate to the payment of
money or the performance or omission of any act;

 

(e)                                                   sound in damages only; or

 

(f)                                                     accrue as a result of
any Event of Default,

 

and irrespective of:

 

(g)                                                  whether the Contractor is
liable or obligated solely, or jointly, or jointly and severally with another
person;

 

(h)                                                  the circumstances in which
the Beneficiary comes to be owed each liability or obligation and in which each
liability or obligation comes to be the subject of the Guarantee, including any
assignment of any liability or obligation or of this deed; or

 

(i)                                                      the capacity in which
the Contractor and the Beneficiary comes to owe or be owed such liability or
obligation.

 

“Project Agreement” means the agreement entitled “New Ticketing Solution Project
Agreement” dated on or about the date of this deed between the Beneficiary and
the Contractor.

 

“Relevant Person” means the Contractor and any person who has executed a
Security in favour of the Beneficiary.

 

“Security” means a mortgage, charge, pledge, lien, hypothecation, guarantee
(including this deed), indemnity, letter of credit, letter of comfort,
performance bond, or other assurance against loss which secures any of the
Obligations (including the payment of the Guaranteed Money) and whether existing
at the date of this deed or at any time in the future.

 

“Statute” means any legislation of the Parliament of the Commonwealth of
Australia or of any State or Territory of the Commonwealth of Australia in force
at any time, and any rule, regulation, ordinance, by-law, statutory instrument,
order or notice at any time made under that legislation.

 

“Tax” means any present or future tax, levy, impost, deduction, charge, duty,
compulsory loan, or withholding (together with any related interest, penalty,
fine, and expense in connection with any of them) levied or imposed by any
Government Authority, other than any imposed on overall net income.

 

1.2                                               The Project Agreement

 

Except where the context requires otherwise, words and expressions used in this
deed which are not otherwise defined shall have the meaning given to them in the
Project Agreement.

 

--------------------------------------------------------------------------------


 

1.3                                               Interpretation

 

In this deed:

 

(a)                                                   headings are for
convenience only and do not affect interpretation,

 

and unless the context indicates a contrary intention:

 

(b)                                                  an obligation or a
liability assumed by, or a right conferred on, 2 or more persons binds or
benefits them jointly and severally;

 

(c)                                                   “person” includes an
individual, the estate of an individual, a corporation, a Government Authority,
an association or a joint venture (whether incorporated or unincorporated), a
partnership, and a trust;

 

(d)                                                  a reference to any party
includes that party’s executors, administrators, successors and permitted
assigns, including persons taking by way of novation;

 

(e)                                                   a reference to any
document (including this deed) is to that document as varied, novated, ratified
or replaced from time to time;

 

(f)                                                     a reference to a Statute
includes its delegated legislation and a reference to a Statute or delegated
legislation or a provision of either includes consolidations, amendments,
re-enactments and replacements;

 

(g)                                                  a word importing the
singular includes the plural (and vice versa), and a word importing a gender
includes every other gender;

 

(h)                                                  a reference to a party,
clause, schedule, exhibit, attachment or annexure is a reference to a party,
clause, schedule, exhibit, attachment and annexure to or of this deed, and a
reference to this deed includes all, schedules, exhibits, attachments and
annexures to it;

 

(i)                                                      if a word or phrase is
given a defined meaning, any other part of speech or grammatical form of that
word or phrase has a corresponding meaning;

 

(j)                                                      “includes” in any form
is not a word of limitation; and

 

(k)                                                   a reference to “$” or
“dollar” is to Australian currency.

 

1.4                                               Rule of construction excluded

 

No term or provision of this deed shall be construed against a party on the
basis that the deed or the term or provision in question was put forward or
drafted by that party.

 

2.                                                      Guarantee

 

2.1                                               Guarantee

 

The Guarantor unconditionally and irrevocably guarantees to the Beneficiary the
due and punctual performance and satisfaction by the Contractor of all of the
Obligations including the payment in full of the Guaranteed Money.

 

--------------------------------------------------------------------------------


 

2.2                                               Payment of Guaranteed Money

 

If the Contractor does not pay the Guaranteed Money when due, the Guarantor
must, on demand being made pursuant to clause 2.4, pay to the Beneficiary the
Guaranteed Money which is then due and payable, subject only to the limitation
in clause 4.3.

 

2.3                                               Perform Obligations

 

If the Contractor defaults in the performance or observance of any of the
Obligations, the Guarantor shall, in addition to its obligations under clause
2.2, and subject only to the limitation in clause 4.3, on demand from time to
time by the Beneficiary pursuant to clause 2.4, immediately perform or procure
the performance by the Contractor of any of the Obligations then required to be
performed by the Contractor in the same manner as the Contractor is required to
perform the Obligations.

 

2.4                                               Demand

 

The Beneficiary will:

 

(a)                                                   prior to making demand on
the Guarantor under clause 2.2 or 2.3, make demand on the Contractor to pay the
Guaranteed Money or perform the Obligation then outstanding;

 

(b)                                                  on the same day, give a
copy of the demand under clause 2.4(a) to the Guarantor; and

 

(c)                                                   be entitled to make demand
on the Guarantor for payment of the Guaranteed Money or performance of the
Obligation if a demand made under clause 2.4(a) remains outstanding at the end
of 5 Business Days from the date of that demand,

 

and the Guarantor must make the relevant payment or perform or procure
performance of the relevant Obligation pursuant to that demand without reference
to the Contractor and notwithstanding any dispute by the Contractor as to its
liability to the Principal to make that payment or perform that Obligation, but
subject to clause 4.5.

 

3.                                                      Indemnity

 

As a covenant separate and distinct from that contained in clause 2, the
Guarantor irrevocably agrees, subject only to the limitation in clause 4.3, to
indemnify the Beneficiary and at all times to keep the Beneficiary indemnified
against any loss or damage suffered by the Beneficiary arising out of or in
connection with:

 

(a)                                                   any failure by the
Contractor to observe or perform any of the Obligations including any failure by
the Contractor to pay the Guaranteed Money duly and punctually; or

 

(b)                                                  any Project Document being
wholly or partly void, voidable, or unenforceable against the Contractor as a
result of any act or omission by or on behalf of the Contractor or other
Relevant Person, with the effect, in any such case, that:

 

(i)                                                     sums which would (but
for the voidness, voidability, or unenforceability) have been Guaranteed Money
are not recoverable by the Beneficiary under clause 2.2; or

 

(ii)                                                  any other obligations
which would (but for the voidness, voidability, or unenforceability) have been
Obligations are not guaranteed under clause 2.3; or

 

--------------------------------------------------------------------------------


 

(c)                                                   a disclaimer of any
contract or property (including the Project Agreement) made by a liquidator of
the Contractor,

 

provided however that the Guarantor shall not indemnify the Beneficiary for
losses to the extent that they result from the gross negligence of the
Beneficiary or breach by the Beneficiary of its obligations under the Project
Documents.

 

4.                                                      Nature and Preservation
of Liability

 

4.1                                               Absolute liability

 

The liability of the Guarantor under this deed arises immediately on execution
and delivery of this deed by the Guarantor, and:

 

(a)                                                   arises notwithstanding
that any person expressed to be a party to this deed does not execute and
deliver this deed, that there is any invalidity, forgery or irregularity in the
execution or purported execution of this deed by any person, or that this deed
is or becomes unenforceable against any such person for any reason; and

 

(b)                                                  is not conditional on the
entering into by any other person of any other document or agreement which might
benefit (directly or indirectly) the Guarantor, or on the satisfaction of any
other condition.

 

4.2                                               Unconditional liability

 

The liability of the Guarantor under this deed will not be affected by any act,
omission, matter or thing which but for this clause 4.2, might operate in law or
in equity to release the Guarantor from that liability or to reduce the
Guarantor’s liability under this deed including, any of the following:

 

(a)                                                   (Invalidity etc.): any
Security or any Project Document being terminated or discharged (whether by any
party thereto or by operation of law) or being or becoming void, voidable, or
unenforceable for any reason;

 

(b)                                                  (Other Securities): the
Beneficiary accepting or declining to accept any Security from any person;

 

(c)                                                   (Time or indulgence): the
Beneficiary granting or agreeing with the Guarantor, the Contractor or other
Relevant Person to grant time, waiver, or other indulgence or concession to, or
making any composition or compromise with any person whether or not pursuant to
any Project Document;

 

(d)                                                  (Forbearance): the
Beneficiary not exercising or delaying in the exercise of any remedy or right it
has at any time to terminate or enforce its rights under this deed, any Project
Document, or any Security;

 

(e)                                                   (Variation): any
variation, novation or alteration to or substitution of this deed, any Project
Document or any Security, if that variation, novation or alteration permits or
results in a change in the Obligations, including amount of the Guaranteed Money
or a change in the date by which it must be paid, or a change in the identity of
the Contractor or other Relevant Person;

 

(f)                                                     (Release): the partial
or conditional release or discharge by the Beneficiary or by operation of law of
any Relevant Person from its obligations under any Project Document or any
Security;

 

--------------------------------------------------------------------------------


 

(g)                                                  (Securities): the
Beneficiary enforcing, releasing, disposing of, surrendering, wasting,
impairing, destroying, abandoning, prejudicing, or failing or delaying to
perfect, maintain, preserve, realise, or enforce any Project Document, any
Security, whether negligently or otherwise;

 

(h)                                                  (Accounts): the opening or
operation of any new account with the Beneficiary by the Contractor or other
Relevant Person;

 

(i)                                                      (Change of
constitution): any change for any reason in the name or manner in which the
Beneficiary or any Relevant Person carries on business, including any change in
any partnership, firm, or association of which the Beneficiary or any Relevant
Person is a member;

 

(j)                                                      (Disclosure): any
failure by the Beneficiary to disclose to the Guarantor any material or unusual
fact, circumstance, event, or thing known by, or which ought to have been known
by, the Beneficiary relating to or affecting any Relevant Person before or at
any time after the date of this deed;

 

(k)                                                   (Prejudicial Conduct): any
breach by the Beneficiary of any term of any Project Document or Security or any
other act or omission (negligent or otherwise) of the Beneficiary with regard to
any Project Document, any Security, or any Relevant Person which is prejudicial
to the interests of the Guarantor;

 

(l)                                                      (Preference): any claim
by any person that a payment to, receipt by, or other transaction in favour of
the Beneficiary in or towards satisfaction of the Obligations, including the
payment of the Guaranteed Money is void, voidable, or capable of being set aside
under any law relating to bankruptcy, insolvency, or liquidation being upheld,
conceded, or compromised;

 

(m)                                                (Assignment): the transfer,
assignment, or novation by the Beneficiary or any Relevant Person of all or any
of its rights or obligations under any Project Document or Security to which it
is a party;

 

(n)                                                  (Administration): the
provisions of section 440J of the Corporations Act so operating as to prevent or
delay;

 

(i)                                                     the enforcement of this
deed against any Guarantor other than a Guarantor in respect of whose liability
the section applies; and/or

 

(ii)                                                  any claim for contribution
against any Guarantor;

 

(o)                                                  (Disclaimer): a disclaimer
of any contract or property (including the Project Agreement) made by a
liquidator of the Contractor or other Relevant Person;

 

(p)                                                  (Event of Insolvency): the
occurrence before, on or at any time after the date of this deed, of any Event
of Insolvency in relation to any Relevant Person;

 

(q)                                                  (Distribution): the receipt
by the Beneficiary of any payment, dividend or distribution under any Insolvency
Provision in relation to any Relevant Person;

 

(r)                                                     (Event of Default): the
occurrence of any Event of Default;

 

(s)                                                   (Acquiescence or other
omission): any laches, acquiescence or other act, neglect, default, omission or
mistake by the Beneficiary;

 

--------------------------------------------------------------------------------


 

(t)                                                     (Repudiation): the
determination, rescission, repudiation or termination, or the acceptance of any
of the foregoing, by the Beneficiary or any Relevant Person of any Project
Document or any Obligation;

 

(u)                                                  (Security property): the
release of any property from any Security or the substitution of any property in
place of any other property the subject of a Security;

 

(v)                                                  (Loss of Securities): the
failure to obtain any Security or the loss or impairment of any Security by
operation of law or otherwise, whether or not the same is in breach of any
express or implied condition to obtain or preserve that Security, or is in
breach of any equitable duty which might otherwise have been imposed on the
Beneficiary; or

 

(w)                                                (Priority of Securities): the
Beneficiary agreeing to the postponement or loss of any priority attaching to
any Security.

 

4.3                                               Limitation of Liability

 

(a)                                                   Except in respect of
clause 12, subject to clause 4.3(b), the aggregate liability of the Guarantor
under this Deed, whether for the Guarantor’s obligations, indemnifications or
otherwise, shall not be greater than and falls within the same monetary
limitations as are imposed on the liability of the Contractor to the
Beneficiary:

 

(II)                                                  IN RESPECT OF THE
OBLIGATIONS; AND

 

(III)                                               IN RESPECT OF ANY PAYMENT OR
OTHER ACT THE MAKING OR DOING OF WHICH WOULD HAVE FORMED PART OF THE OBLIGATIONS
BUT FOR A CIRCUMSTANCE WHERE THE PROJECT AGREEMENT OR ANOTHER PROJECT DOCUMENT
BECOMES WHOLLY OR PARTY VOID, VOIDABLE OR UNENFORCEABLE AGAINST THE CONTRACTOR
FOR ANY REASON.

 

(b)                                                  To the extent that the
Contractor satisfies a liability to the Principal which is subject to the
monetary limitation on liability of the Contractor under clause 40.2 of the
Project Agreement, the maximum liability amount of the Guarantor to the
Principal under this Deed will be reduced accordingly.

 

4.4                                               Claim on the Guarantor

 

Subject to clause 2.4, the Beneficiary is not required to make any claim or
demand on the Contractor or on any other Relevant Person, or to take any steps
to enforce its rights under any Project Document or any Security before making
any demand or claim on, or otherwise enforcing its rights against, the Guarantor
under this deed.

 

4.5                                               No set off, counterclaim etc.

 

The liability of the Guarantor under this deed will not be reduced or avoided by
any defence, set off, or counterclaim available to the Contractor against the
Beneficiary except that the Guarantor will be entitled to raise any defence of
the Contractor, where the Contractor has a bona fide dispute with the Principal
as to its liability for the particular payment of Guaranteed Moneys or
performance of the Obligation to which the demand on the Guarantor relates,
provided however that the dispute does not relate to any claim that any Project
Document is wholly or partly void, voidable or unenforceable against the
Contractor.

 

--------------------------------------------------------------------------------


 

4.6                                               No marshalling

 

The Beneficiary is under no obligation to marshal or appropriate in favour of
the Guarantor or to exercise, apply, transfer, or recover in favour of any
Guarantor, any Security or any funds or assets that the Beneficiary holds, has a
claim on, or is entitled to receive.

 

4.7                                               No representation by
Beneficiary

 

The Guarantor acknowledges that in entering into this deed it has not relied
upon any representation, warranty, statement, information or data made or
provided to it by the Beneficiary, the Government, any Government Agencies, the
Access Providers or any Stakeholder.

 

4.8                                               Void or voidable transactions

 

If:

 

(a)                                                   the Beneficiary has at any
time released or discharged:

 

(i)                                                     the Guarantor from its
obligations under this deed or any Security executed by the Guarantor; or

 

(ii)                                                  any assets of the
Guarantor from a Security,

 

in either case in reliance on a payment, receipt, or other transaction to or in
favour of the Beneficiary;

 

(b)                                                  that payment, receipt, or
other transaction is subsequently claimed by any person to be void, voidable, or
capable of being set aside for any reason, including under an Insolvency
Provision; and

 

(c)                                                   that claim is upheld,
conceded, or compromised, which results in such payment, receipt or other
transaction being rescinded, repaid or disgorged,

 

then:

 

(d)                                                  (Restitution of rights):
the Beneficiary will immediately become entitled against the Guarantor to all
such rights (including under any Security) as it had immediately before that
release or discharge;

 

(e)                                                   (Restore Beneficiary’s
position): the Guarantor must immediately do all things and execute all
documents as the Beneficiary may require to restore the Beneficiary all those
rights; and

 

(f)                                                     (Indemnity): the
Guarantor must indemnify and keep the Beneficiary indemnified against costs,
losses, and expenses suffered or incurred by the Beneficiary as a result of the
upholding, concession, or compromise of the claim.

 

4.9                                               No double proof

 

This deed constitutes a guarantee of the whole of the Obligations, even if the
Beneficiary and the Guarantor have agreed or agree at any time that the
Guarantor’s liability under this deed will be limited to a maximum amount under
clause 4.3.  Accordingly, subject to clause 4.10, the Guarantor is not entitled
to lodge any proof of debt in the winding up of the Contractor or other Relevant
Person with respect to any claim arising as a result of the Guarantor making a
payment under this deed, unless and until the Obligations have been satisfied in
full and the Guaranteed Money has been paid to, or recovered by, the Beneficiary
in full and no claim

 

--------------------------------------------------------------------------------


 

referred to in 4.8(b) is threatened, pending, upheld, conceded or compromised in
relation to that payment or other transaction relied on by the Beneficiary as
the basis for any discharge.

 

4.10                                        Proof of debt in competition with
Beneficiary

 

(a)                                                   The Guarantor must prove
in the winding-up of any Relevant Person in respect of any claim it has against
that Relevant Person other than a claim arising as a result of the Guarantor
making a payment under this deed, and agrees to hold any dividend received in
respect of that proof on trust for the Beneficiary in or towards satisfaction of
the Guarantor’s obligations under this deed.

 

(b)                                                  The Guarantor irrevocably
appoints the Beneficiary its attorney for the purposes of lodging a proof in the
Guarantor’s name, and authorises the Beneficiary to retain and to carry to a
suspense account and appropriate at the discretion of the Beneficiary any
amounts received in respect of that proof until, after taking the amount into
account, the Beneficiary has recovered an amount equal to all of the Guaranteed
Money.

 

4.11                                        Waiver of rights

 

The Guarantor:

 

(a)                                                   must not exercise any
right to contribution, indemnity or subrogation (including being entitled to the
benefit of any Security held by the Beneficiary) which it might otherwise be
entitled to claim and enforce against any Relevant Person on account of the
Obligations; and

 

(b)                                                  will not be entitled to the
benefit of, nor seek the transfer to it, any Security held by the Beneficiary,

 

until all the Obligations have been satisfied and Guaranteed Money has been paid
to, discharged or recovered by the Beneficiary in full and no claim referred to
in 4.7(b) is threatened, pending, upheld, conceded or compromised in relation to
that payment or other transaction relied on by the Beneficiary as the basis for
any discharge.

 

4.12                                        Restriction on Guarantor’s dealings

 

The Guarantor must not without the Beneficiary’s prior written consent to those
matters in clause 4.12(a) to (c):

 

(a)                                                   (No proceedings):
institute any proceedings against the Contractor;

 

(b)                                                  (No demand): in relation to
the Project Document make any demand for, or accept any money in or towards
satisfaction of any liability on any account of the Contractor other than for a
liability arising out of the supply of goods or services by the Guarantor to the
Contractor in the ordinary course of that Guarantor’s ordinary business, and on
arm’s length terms;

 

(c)                                                   (No Encumbrances): create
or permit to exist any Encumbrance as security for any obligation which is or
may be or become owing by the Contractor to the Guarantor.  The Guarantor agrees
to hold the benefit of any Encumbrance created or existing in breach of this
clause 4.12 and the proceeds of its realisation on trust for the Beneficiary to
be applied in or towards satisfaction of the Guarantor’s liability under this
deed; or

 

(d)                                                  (administrator): appoint an
administrator to the Contractor or other Relevant Person without prior written
notice to the Beneficiary.

 

--------------------------------------------------------------------------------


 

4.13                                        Suspense account

 

The Beneficiary may retain and carry to a suspense account and appropriate at
the discretion of the Beneficiary any dividend received by the Beneficiary in
the winding-up of any Relevant Person, plus any other sums received by the
Beneficiary on account of the Guaranteed Money, until the Beneficiary has
received the full amount of the Guaranteed Money.

 

4.14                                        Exercise of subrogation rights

 

The Guarantor will not seek the transfer to it of any Security which is subject
to an agreed order of priority in the Beneficiary’s hands under any right of
subrogation, unless and until it has entered into a deed under which it
undertakes to be bound by the priority affecting that Security with the other
parties to that agreed order or priority.

 

5.                                                      Corporate
Representations and Warranties

 

5.1                                               Representations and Warranties

 

The Guarantor represents and warrants to the Beneficiary that:

 

(a)                                                   (Constitution): the
execution, delivery, and performance of this deed does not violate its
Constitution or any other document, agreement, law, or rules by which it is
bound;

 

(b)                                                  (Corporate power): it has
taken all action required to enter into this deed and to authorise the execution
and delivery of this deed and the performance of its obligations under this
deed;

 

(c)                                                   (Filings): it has filed
all material notices and effected all registrations with the United States
Securities and Exchange Commission or similar office in its jurisdiction of
incorporation and in any other jurisdiction as required by law which could have
an effect upon the enforceability or validity of any Project Document or the
ability of the Guarantor to perform its obligations under any Project Document,
and those filings and registrations are current, complete, and accurate;

 

(d)                                                  (Corporate Benefit): the
execution of this deed is in the best commercial interests of the Guarantor;

 

(e)                                                   (Consideration): this deed
is executed for valuable consideration, the receipt and adequacy of which the
Guarantor acknowledges;

 

(f)                                                     (Status): no Event of
Insolvency has occurred or subsists in respect of the Contractor or the
Guarantor and no matter relating to the Contractor or the Guarantor is the
subject of a direction under, or having effect as if it were a direction under,
section 14 of the Australian Securities and Investment Commission Act 2001, or
the subject of an investigation under, or taken to be under, that Act;

 

(g)                                                  (Ownership of property): it
has full legal capacity and power to own its property and assets and carry on
its business as it is now being conducted;

 

(h)                                                  (Ranking of obligations):
this deed constitutes a valid and legally binding obligation, enforceable in
accordance with its terms, to rank at all times at least equally with all of its
other present and future unsecured payment obligations (including, without
limitation, contingent obligations), other than those which are mandatorily
preferred by law and that the Guarantor has taken all action required to ensure
that its obligations under this deed so rank and will continue to so rank;

 

--------------------------------------------------------------------------------


 

(i)                                                      (No litigation): no
litigation, arbitration, or administrative proceedings are taking place, pending
or, to the knowledge of any of its officers, threatened against it or any of its
subsidiaries or any of its or their property which, if adversely determined,
would be likely to have a Material Adverse Effect;

 

(j)                                                      (Financial statements):
its financial statements have been prepared and will from time to time be
prepared in accordance with Guarantor’s Constitution, any applicable Statute,
and all accounting principles and practices generally accepted in its place of
incorporation consistently applied, and give a true and fair view of the
financial condition of it and its subsidiaries as at the date to which they are
made up, and of the results of operations for the financial year then ended, and
there has been no change since that date having a Material Adverse Effect;

 

(k)                                                   (Other information): the
written information and reports (if any) which it has given to the Beneficiary
in connection with the negotiation and preparation of this deed:

 

(i)                                                     was, when given, true
and accurate in all material respects and not misleading, whether by omission or
otherwise; and

 

(ii)                                                  contain forecasts and
opinions all of which were made or formed after due and careful consideration on
the part of its relevant officers based on the best information available to it
and were in the bona fide opinion of the Guarantor fair and reasonable when made
or formed; and

 

(l)                                                      (No filings or Taxes):
it is not necessary or desirable to ensure the legality, validity,
enforceability, or admissibility in evidence of this deed that this deed or any
other instrument be filed or registered with any Government Authority or that
any Taxes be paid.

 

5.2                                               Representations and Warranties
Repeated

 

While Obligations remain to be performed or satisfied or any or the Guaranteed
Money remains outstanding (whether or not then due for payment) the Guarantor
will:

 

(a)                                                   give to the Beneficiary a
report on each anniversary of the date of this deed, signed by a director and
secretary of the Guarantor giving details of all litigation, arbitration or
administrative proceedings taking place, pending, or to the knowledge of its
officers, threatened against the Guarantor or any of its subsidiaries or any of
their property which, if adversely determined, would be likely to have Material
Adverse Effect; and

 

(b)                                                  promptly upon becoming
aware, advise the Beneficiary if any Event of Insolvency occurs or subsists in
respect of the Contractor or the Guarantor.

 

5.3                                               Reliance on Representations
and Warranties

 

The Guarantor acknowledges that the Beneficiary has entered into the Project
Agreement and each other Project Document in reliance on the representations and
warranties in this Clause 5.

 

5.4                                               No Representations to
Guarantor

 

The Guarantor confirms that, except as provided herein and any Project Document,
it has not executed this deed as a result of or in reliance upon any promise,
representation, statement, or information of any kind or nature whatever given
or offered to it by or on behalf of the Beneficiary whether in answer to any
inquiry by or on behalf of the Guarantor or not.

 

--------------------------------------------------------------------------------


 

6.                                                      Payments

 

6.1                                               On demand

 

All money payable by the Guarantor under this deed must be paid on demand by the
Beneficiary, in immediately available funds to the account of, and in the manner
notified to the Guarantor from time to time by, the Beneficiary.

 

6.2                                               Payment in gross

 

All money received or recovered by the Beneficiary on account of the Guaranteed
Money will be treated as payments in gross.

 

6.3                                               Interest

 

As a liability separate and distinct from the Guarantor’s liability under
clauses 2 and 3, the Guarantor must on demand by the Beneficiary pay interest on
all amounts due and payable by it and unpaid under or in respect of this deed. 
Interest will accrue on those amounts from day to day from the due date up to
the date of actual payment, before and (as a separate and independent
obligation) after judgment, at the Overdue Rate for successive 60 day interest
periods commencing on the date of default and, if not paid when due, will itself
bear interest in accordance with this clause 6.3.

 

6.4                                               Merger

 

If the liability of the Guarantor to pay to the Beneficiary any money under this
deed becomes merged in any judgment or order, then, as an independent
obligation, the Guarantor will pay interest on the amount of that money at the
rate which is the higher of that payable under clause 6.3 and that fixed by or
payable under the judgment or order.

 

6.5                                               Appropriation of payments

 

The Beneficiary may appropriate any money received by it under or in respect of
this deed, any Project Document, or any Security in the manner and order and at
all times as the Beneficiary in its absolute discretion determines.

 

6.6                                               No set-off or deduction

 

All payments by the Guarantor under this deed will be free of any set-off or
counterclaim and without deduction or withholding for any present or future
Taxes unless the Guarantor is compelled by law to make any deduction or
withholding and if this is the case, the Guarantor must pay to the Beneficiary
any additional amounts as are necessary to enable the Beneficiary to receive,
after all those deductions and withholdings, a net amount equal to the full
amount which would otherwise have been payable had no deduction or withholding
been required to be made.

 

7.                                                      Expenses and Stamp Duty

 

7.1                                               Expenses

 

The Guarantor must on demand indemnify and keep the Beneficiary indemnified
against all expenses including legal fees, costs, and disbursements (on a
solicitor and own client basis or on a full indemnity basis, whichever is the
higher), incurred by the Beneficiary in connection with the enforcement,
attempted enforcement, or preservation of any rights under this deed.

 

--------------------------------------------------------------------------------


 

7.2                                               Stamp duties

 

The Guarantor must:

 

(a)                                                   (Payment of all duties):
pay all stamp duties, registration, and similar Taxes, including fines and
penalties, financial institutions duty, and debits tax in connection with the
execution, delivery, performance, enforcement, or attempted enforcement of this
deed or any payment or other transaction under or contemplated in this deed; and

 

(b)                                                  (Indemnity): indemnify and
keep the Beneficiary indemnified against any loss or liability incurred or
suffered by it as a result of the delay or failure by the Guarantor to pay
Taxes.

 

8.                                                      GST

 

8.1                                               Interpretation

 

(a)                                                   Except where the context
suggests otherwise, terms used in this clause 8 have the meanings given to those
terms by the A New Tax System (Goods and Services Tax) Act 1999 (as amended from
time to time).

 

(b)                                                  Unless stated to the
contrary, any amount, payment or consideration referred to under or in
connection with this deed is exclusive of GST.  Any consideration that is
specified to be inclusive of GST must not be taken into account in calculating
the GST payable in relation to a supply for the purpose of this clause 8.

 

(c)                                                   Any part of a supply that
is treated as a separate supply for GST purposes (including attributing GST
payable to tax periods) will be treated as a separate supply for the purposes of
this clause 8.

 

8.2                                               Reimbursements and similar
payments

 

Any payment or reimbursement required to be made under this deed that is
calculated by reference to a cost, expense, or other amount paid or incurred
will be limited to the total cost, expense or amount less the amount of any
input tax credit to which an entity (or its representative member) is entitled
for the acquisition to which the cost, expense or amount relates.

 

8.3                                               GST payable

 

If GST is payable in relation to a supply made under or in connection with this
deed then:

 

(a)                                                   any party (“Recipient”)
that is required to provide consideration to another party (“Supplier”) for that
supply must pay an additional amount to the Supplier equal to the amount of that
GST; and

 

(b)                                                  the additional amount is
payable at the same time as any other consideration is to be first provided for
that supply or, if later, within 14 days after the day on which the Supplier
provides the Recipient with a tax invoice for the supply.

 

8.4                                               Variation of GST

 

If the GST payable in relation to a supply made under or in connection with this
deed varies from the additional amount paid by the Recipient under clause 8.3
such that a further amount of GST is payable in relation to the supply or a
refund or credit of GST is obtained in relation to the supply, then the Supplier
will provide a corresponding refund or credit to, or will be

 

--------------------------------------------------------------------------------


 

entitled to receive the amount of that variation from, the Recipient.  Any
payment, credit or refund under this clause 8.4 is deemed to be a payment,
credit or refund of the additional amount payable under clause 8.3.

 

9.                                                      Assignments

 

The Beneficiary may at any time assign or otherwise transfer all or any part of
its rights under this deed to a person to whom the Beneficiary has assigned or
otherwise transferred its rights under, and in accordance with, the Project
Agreement and may disclose to a proposed assignee or transferee any information
in the possession of the Beneficiary relating to the Guarantor.

 

10.                                               Governing Law and Jurisdiction

 

10.1                                        Governing law

 

This deed is governed by and will be construed according to the law applying in
Victoria.

 

10.2                                        Jurisdiction

 

(a)                                                   (Acceptance of
jurisdiction): The Guarantor irrevocably submits to, acknowledges and accepts,
generally and unconditionally, the exclusive personal and subject matter
jurisdiction of the courts and appellate courts of Victoria with respect to any
legal action or proceedings which may be brought at any time relating in any way
to this deed, subject to clause 10.2(c)(ii).

 

(b)                                                  (No objection to
inconvenient forum): The Guarantor irrevocably waives any objection it may now
or in the future have to the venue of any action or proceeding, and any Claim it
may now or in the future have that any action or proceeding has been brought in
an inconvenient forum.

 

(c)                                                   (Enforcement of Victorian
judgment):  The Guarantor agrees that a judgment or order of a Victorian court
in connection with this deed:

 

(i)                                                     is conclusive and
binding on the Guarantor, subject to any rights of appeal which the Guarantor
may have in Victoria or to the High Court of Australia; and

 

(ii)                                                  may be enforced, and the
Guarantor consents to the enforcement of such a judgment or order, against the
Guarantor in the courts of any other jurisdiction, including the state and
federal courts of the Commonwealth of Massachusetts, in the United States of
America.

 

11.                                               Miscellaneous

 

11.1                                        Certificate of Beneficiary

 

A certificate in writing of the Beneficiary certifying the amount payable by the
Guarantor to the Beneficiary or stating any other act, matter, or thing relating
to this deed, any Project Document or any Security will be prima facie evidence
of that amount, act, matter or thing in the absence of manifest error on the
face of the certificate.

 

11.2                                        Notices

 

All communications (including notices, consents, approvals, requests and demands
under or in connection with this deed:

 

--------------------------------------------------------------------------------


 

(a)                                                   must be in writing;

 

(b)                                                  must be addressed as
follows (or as otherwise notified by that party to each other party from time to
time):

 

Guarantor

 

Name:                              Keane Inc.

 

Address:             100 City Square, Boston, Massachusetts 02129, United States
of America

 

Fax:                                          +1 617 241 8032

 

For the attention of:                      Chief Financial Officer

 

Beneficiary

 

Name:                              Transport Ticketing Authority

 

Address:              Level 38, 55 Collins Street, Melbourne, Victoria

 

Fax:                                          +61 3 9651 7578

 

For the attention of:     Principal’s Representative

 

(c)                                                   must be signed by the
party making the communication or (on its behalf) by the solicitor for, or any
attorney, chief executive officer, director, secretary of that party or other
senior officer authorised to make such communications by written notice from
time to time by that party to the other party;

 

(d)                                                  must be delivered or posted
by prepaid post to the address, or sent by fax to the number, of the addressee,
in accordance with this clause; and

 

are taken to be received by the addressee:

 

(i)                                                     in the case of prepaid
post, on the Business Day that is the third Business Day after the date of
posting to an address within Australia, and on the fifth Business Day after the
date of posting by airmail to an address outside Australia;

 

(ii)                                                  in the case of fax, at the
local time (in the place of receipt of that fax) which then equates to the time
that fax is sent as shown on the transmission report produced by the machine
from which that fax is sent confirming transmission of that fax in its entirety,
unless that local time is not on a Business Day, or is after 5.00 pm on a
Business Day, when that communication is taken to be received at 9.00 am on the
next Business Day; and

 

(iii)                                               in the case of delivery by
hand, on delivery at the address of the addressee as provided in this clause,
unless that delivery is made on a day that is not a Business Day, or after 5.00
pm on a Business Day, when that communication is taken to be received at 9.00 am
on the next Business Day.

 

11.3                                        Continuing obligation

 

This deed will be a continuing obligation notwithstanding any termination by the
Guarantor, settlement of account, intervening payment, a disclaimer of any
contract or property (including

 

--------------------------------------------------------------------------------


 

any Project Document) made by a liquidator of the Contractor, express or implied
revocation, or any other matter or thing and continues to entitle the
Beneficiary to the benefit of this deed as regards the performance and
satisfaction of all the Obligations including due and punctual payment of any of
the Guaranteed Money which becomes due or owing or is incurred after
termination, settlement of account, payment, revocation, or other matter or
thing until a final discharge has been given to the Guarantor.

 

11.4                                        Further assurance

 

The Guarantor will upon request (given in accordance with clause 11.2) by the
Beneficiary and at the entire cost and expense of the Guarantor, perform all
things and execute all agreements, assurances, and other documents as the
Beneficiary reasonably requires, to perfect or give effect to the rights and
powers of the Beneficiary created, or intended to be created, by this deed.

 

11.5                                        Form of Demand

 

At a minimum, a demand on the Guarantor for the performance of the Obligations
or the payment of the Guaranteed Money must be made in accordance with clause
11.2 and may contain any information as the Beneficiary determines.

 

11.6                                        Severability of provisions

 

Any provision of this deed which is illegal, void, or unenforceable will be
ineffective to the extent only of that illegality, voidness, or unenforceability
without invalidating the remaining provisions.

 

11.7                                        Remedies cumulative

 

The rights and remedies conferred by this deed on the Beneficiary are cumulative
and in addition to all other rights or remedies available to the Beneficiary by
law or by virtue of any Project Document or any Security.

 

11.8                                        Waiver

 

(a)                                                   Failure to exercise or
enforce, or a delay in exercising or enforcing or the partial exercise or
enforcement of a right, power or remedy provided by law or under this deed by
any party does not preclude, or operate as a waiver of, the exercise or
enforcement, or further exercise or enforcement, of that or any other right,
power or remedy provided by law or under this deed.

 

(b)                                                  No waiver of a breach of
any term of this deed will operate as a waiver of another breach of that term or
of a breach of any other term of this deed.

 

11.9                                        Consents and approvals

 

Where under this deed the consent or approval of the Beneficiary is required to
any act or thing, then unless expressly provided otherwise in this deed, that
consent or approval may be reasonably given or withheld.

 

11.10                                 Written waiver, consent and approval

 

Any waiver, consent, or approval given by the Beneficiary under this deed will
only be effective and will only bind the Beneficiary if it is given in writing.

 

--------------------------------------------------------------------------------


 

11.11                                 Moratorium legislation

 

To the fullest extent permitted by law, the provisions of all legislation
whether existing now or in the future, operating directly or indirectly:

 

(a)                                                   to lessen or otherwise to
vary or affect in favour of the Guarantor any obligation under this deed; or

 

(b)                                                  to delay or otherwise
prevent or prejudicially affect the exercise of any rights or remedies conferred
on the Beneficiary under this deed,

 

are expressly waived and excluded.

 

11.12                                 Debit accounts and set-off

 

The Beneficiary may without prior notice to the Guarantor set-off any amount
which or may become owing, actually or contingently and on any account
whatsoever by the Beneficiary to the Guarantor against any liability actual or
contingent of the Guarantor to the Beneficiary under this deed.  The rights of
the Beneficiary under this clause 11.12 are without prejudice and in addition to
any other right or remedy to which it is at any time entitled.

 

11.13                                 Counterparts

 

This deed may be executed in any number of counterparts and by the different
parties on different counterparts, each of which constitutes an original of this
deed, and all of which together constitute one and the same instrument.

 

11.14                                 Execution by less than all parties

 

This deed binds each of the persons executing it notwithstanding:

 

(a)                                                   that one or more of the
persons named in this deed as a Guarantor may not execute or may not become or
may cease to be bound by this deed; or

 

(b)                                                  that the Beneficiary may
not execute or may only subsequently execute this deed.

 

11.15                                 Resolution of Disputes Binding

 

The settlement or the resolution of any dispute arising under or in connection
with the Project Agreement whether by express or implied agreement between the
parties in the Project Agreement, in accordance with the procedures provided for
in the Project Agreement or otherwise will be binding on each of the Guarantors
and a Guarantor will not reopen, revisit or otherwise dispute that settlement or
resolution and the subject matter of that settlement or resolution.

 

11.16                                 No Right to be Heard

 

The Guarantor waives and expressly disclaims any right to be heard at or appear
in any procedure (whether judicial, arbitral, administrative, or of any other
nature) which is conducted, inter alia, for purposes connected with settling or
resolving or attempting to settle or resolve any dispute referred to in clause
11.15 or otherwise to be involved in the settlement or resolution of any such
dispute.

 

11.17                                 Agent for Service

 

The Guarantor irrevocably agrees that service of process in any proceedings in
the courts of Victoria relating to this deed will be sufficiently served on it
by service (in any manner

 

--------------------------------------------------------------------------------


 

permitted by law) on Mallesons Stephen Jaques, Solicitors at Level 50, Bourke
Place, 600 Bourke Street, Melbourne, Victoria, or at another address, as the
Guarantor last notified the Beneficiary before that service to be the current
address for service on Mallesons Stephen Jaques or at an address where Mallesons
Stephen Jaques conduct business in the State of Victoria.

 

This clause does not affect service of process on the Guarantor in any other
manner permitted by law.

 

12.                                               Payment by the Guarantor

 

12.1                                        Separate payment obligation

 

As a covenant separate and distinct from that contained in clauses 2 and 3, the
Guarantor irrevocably agrees to pay to the Beneficiary on demand from time to
time any amount required to be paid in accordance with clause 12.2.  The
obligations of the Guarantor under this clause 12 are not subject in any way to
the limitations set out in clause 4.3.

 

12.2                                        Amounts payable

 

Where the Beneficiary, the Government and Governmental Agencies to the extent of
their insurable interest according to the Project Documents (in this clause 12,
the “Other Insured Parties”) has paid or incurred, or is required to pay or
incur, any deductible in respect of a claim made or to be made or which, but for
the size of the deductible, would have been made under such an insurance policy
and such deductible is greater than $[**], or where the Beneficiary or any Other
Insured Party could, but for the size of the applicable deductible have made a
claim under such an insurance policy, [**], by the Beneficiary or any Other
Insured Party an amount equal to the difference between the amount of the
deductible (where a claim is or will be made) or the loss or liability suffered
(where, but for the size of the applicable deductible a claim could have been
made) and $[**].

 

12.3                                        Hold on Trust

 

The Beneficiary will hold a payment made by the Guarantor in accordance with
this clause 12 on trust to the extent that the amount paid by the Guarantor is
in respect of an amount paid or a loss or liability suffered by any Other
Insured Party.

 

12.4                                        Increase in deductible

 

The Guarantor confirms to the Beneficiary that as at the date of this deed, no
deductible in respect of the insurances required to be effected and maintained
by the Contractor under clause 36 of the Project Agreement exceeds US$[**].  If
the deductible under the Guarantor’s global insurance policy is proposed to be
increased above US$[**] at any time during which the Contractor’s obligations to
effect and maintain insurance under clause 36 of the Project Agreement are being
met under the Guarantor’s global insurance policy, the Guarantor will notify the
Beneficiary.

 

--------------------------------------------------------------------------------


 

EXECUTED as a deed.

 

Executed and delivered for and on behalf of
Keane, Inc. by Brian T. Keane, President and
Chief Executive Officer in the presence of:

 

 

 

 

 

 

 

 

 

 

 

Signature of Witness

 

Signature of Brian T. Keane

 

 

 

 

 

 

C. Whitney Pedersen, Assistant Secretary

 

 

Name of Witness in full

 

 

 

 

The Official Seal of Transport Ticketing
Authority was affixed in the presence of:

 

 

 

 

 

 

 

 

 

 

 

Witness:

 

Witness:

 

 

 

 

 

 

 

 

 

Name:

 

Name:

 

--------------------------------------------------------------------------------


 

Schedule 16

 

Schedule 16
Escrow Agreement

 

(Clause 30)

 

ESCROW AGREEMENT made at Melbourne on

 

Parties                                                                                                  
[Escrow Agent] of [                                                   ] (“Escrow
Agent”)

 

Keane Australia Micropayment Consortium Pty Ltd ACN 114 334 600 of Level 50,
Bourke Place, 600 Bourke Street, Melbourne, Victoria (“Contractor”)

 

Public Transport Ticketing Body trading as Transport Ticketing Authority of
Level 38, 55 Collins Street, Melbourne, Victoria (“Principal”)

 

Recitals

 

A.                                                   The  Principal and the 
Contractor have entered into an agreement dated [                    ] entitled
“New Ticketing Solution Project Agreement” (the “Project Agreement”).

 

B.                                                     The Escrow Agent has been
appointed by the  Principal and the Contractor  to hold the  Material in escrow.

 

1.                                                      Definitions and
Interpretation

 

1.1                                               Definitions

 

In this Agreement:

 

“Business Day” means a day which banks are open for business in Melbourne other
than a Saturday or Sunday.

 

“Commencement Date” means the date of this agreement.

 

“Container” means an air tight, moisture free container approved by the
Principal.

 

“Dispute Resolution Procedures” has the meaning given to that expression in the
Project Agreement.

 

“Escrow Fee” means [         ].

 

“Escrow Material” has the meaning given to that expression in the Project
Agreement.

 

“Material” means the data and material provided by the Contractor to the Escrow
Agent as varied, added to or replaced from time to time.

 

“Prescribed Form” means [Note:  insert information as to the form of the
register the Escrow Agent is required to maintain as agreed by the Principal,
the Contractor and the Escrow Agent].

 

“Term” has the meaning given to that expression in the Project Agreement.

 

1.2                                               Interpretation

 

In this agreement:

 

--------------------------------------------------------------------------------


 

(a)                                                   headings are for
convenience only and do not affect interpretation;

 

and unless the context indicates a contrary intention:

 

(b)                                                  “person” includes an
individual, the estate of an individual, a corporation, an authority, an
association or a joint venture (whether incorporated or unincorporated), a
partnership, a trust and governmental agencies;

 

(c)                                                   a reference to any party
includes that party’s executors, administrators, successors, substitutes and
assigns, including any person taking by way of novation

 

(d)                                                  a reference to this
agreement or to any other deed, agreement or document includes, respectively,
this agreement or other such deed, agreement or document as amended, novated,
supplemented, varied or replaced from time to time;

 

(e)                                                   a reference to a statute
includes its delegated legislation and a reference to a statute or delegated
legislation or a provision of either includes consolidations, amendments,
re-enactments and replacements;

 

(f)                                                     words importing the
singular including the plural (and vice versa) and words denoting a given gender
include all other genders;

 

(g)                                                  a reference to a party,
clause, schedule, exhibit, attachment or annexure is a reference to a party,
clause, schedule, exhibit, attachment or annexure to or of this agreement, and a
reference to this agreement includes all recitals, schedules, exhibits,
attachments and annexures to it;

 

(h)                                                  if a word or phrase is
given a defined meaning, any other part of speech or grammatical form of that
word or phrase has a corresponding meaning;

 

(i)                                                      “includes” in any form
is not a word of limitation; and

 

(j)                                                      references to currency
unless otherwise specifically provided are references to Australian currency.

 

2.                                                      Purpose of Agreement

 

Subject to the terms and conditions of this agreement, to secure the interests
of the Principal under the Project Agreement:

 

(a)                                                   the Contractor must
deposit the Escrow Material the Contractor is required to deposit pursuant to
the Project Agreement with the Escrow Agent in Melbourne; and

 

(b)                                                  the Escrow Agent must act
as escrowee of the Material.

 

3.                                                      Term of Agreement

 

This agreement commences on the Commencement Date and will remain in force until
all Material is released in accordance with this agreement or this agreement is
otherwise terminated.

 

--------------------------------------------------------------------------------


 

4.                                                      Deposit of Material

 

4.1                                               Deposit of Material

 

The Contractor shall deposit Material with the Escrow Agent from time to time as
required by the Project Agreement and the Escrow Agent must accept custody of
the Material.

 

4.2                                               Confirmation of Receipt

 

The Escrow Agent must give the Contractor and the Principal written confirmation
of receipt of all Material referred to in clause 4.1 immediately it is received.

 

4.3                                               Storage of Material

 

The Escrow Agent must store the Material in the following manner (“Prescribed
Manner”):

 

(a)                                                   place the Material in a
Container; and

 

(b)                                                  store the Container in a
safe and secure place at the Escrow Agent’s premises in Melbourne.

 

4.4                                               Material Register

 

The Escrow Agent must maintain a register of Material deposited, stored and
released under this agreement in the Prescribed Form.

 

4.5                                               Information and Inspection
Requests

 

(a)                                                   The Escrow Agent must
promptly comply with a request of the Principal or the Contractor to inspect and
be furnished with a copy of the register referred to in clause 4.4 and to be
furnished with information about storage, safety and security procedures
relating to the Material.

 

(b)                                                  The reasonable costs of the
Escrow Agent complying with a request in this clause 4.5 will be borne by the
Contractor.  The Principal shall promptly reimburse the Contractor for the costs
of the Escrow Agent borne by the Contractor arising from a request by the
Principal under this clause 4.5.

 

(c)                                                   The Escrow Agent must
release the Material to the Principal’s auditor upon presentation of a notice
issued by the Principal under clause 30.6 of the Project Agreement.  The
Principal’s auditor will conduct the audit at the Escrow Agent’s premises or, if
the Escrow Agent does not have the required equipment or facilities, at the
Contractor’s Premises.

 

5.                                                      Access to Material

 

The Escrow Agent must authorise the relevant personnel to perform maintenance,
security or supervisory activities relating to the Material’s storage facilities
or to the Escrow Agent’s premises generally.  Subject to this agreement and
unless required by law, no other person shall have access to the Material unless
the Escrow Agent has been notified in advance in writing by the Contractor.

 

--------------------------------------------------------------------------------


 

6.                                                      Loss of Material

 

6.1                                               Loss of Material

 

If the Material or any medium containing the Material is lost, destroyed or
damaged while in the possession, custody or control of the Escrow Agent:

 

(a)                                                   the Escrow Agent must
promptly notify the Contractor and Principal;

 

(b)                                                  the Contractor must within
7 Business Days replace the lost, damaged or destroyed Material; at:

 

(i)                                                     the Escrow Agent’s costs
if the loss, damage or destruction was caused by the Escrow Agent’s negligence,
recklessness, act or omission or breach of this Agreement; or

 

(ii)                                                  the Contractor’s and the
Principal’s cost in all other circumstance.

 

6.2                                               Specific performance

 

Without derogating from any other right to obtain specific performance, the
Contractor acknowledges that the Principal is entitled to specific performance
of the Contractor’s obligations in clause 6.1.

 

7.                                                      Insurance by Escrow
Agent

 

During this agreement the Escrow Agent must keep the Material insured in favour
of the Principal and the Contractor for their respective interests under this
agreement against loss of or damage to the Material due to any cause and the
Escrow Agent must provide both the Principal and the Contractor with a copy of
the insurance policy upon request by either of them.

 

8.                                                      Release of Material

 

The Escrow Agent shall immediately release the Material to any person nominated
by a notice in writing signed by both the Principal and the Contractor.

 

9.                                                      Release of Material to
Principal

 

9.1                                               Release

 

The Escrow Agent must release the Material (except the material referred to in
paragraphs (c), (d) and (e) of the definition of “Escrow Material” in the
Project Agreement) to the Principal immediately after the expiration of 10
Business Days’ notice in writing by the Principal if:

 

(a)                                                   the Principal terminates
the Project Agreement as provided under clause 42 of the Project Agreement;

 

(b)                                                  the Term of the Project
Agreement expires (after all and any extensions pursuant to clause 26 of the
Project Agreement);

 

(c)                                                   the Principal gives the
Contractor a written request for Escrow Material in accordance with clause 30.6
of the Project Agreement and in this case the Escrow Agent must only release
that part of the Material the subject of such request; or

 

--------------------------------------------------------------------------------


 

(d)                                                  the Principal terminates
the Project Agreement as provided in clause 43 of the Project Agreement after
payment by the Principal of the amount due under the Project Agreement as a
consequence of the Principal issuing a Certificate of Completion in respect of
the NTS Operational Proving Phase (as each of those terms are defined in the
Project Agreement).

 

9.2                                               Release Required

 

The Escrow Agent must release any part of the Material referred to in paragraphs
(c), (d) and (e) of the definition of “Escrow Material” to the Project Agreement
that is the subject of a written notice from the Principal under clause 30.6(c),
(ca) or (cb) (as applicable) immediately after the expiration of 10 Business
Days’ notice in writing by the Principal.

 

9.3                                               Objection by Contractor

 

Immediately on giving the Escrow Agent notice under clause 9.1 or clause 9.2,
the Principal must give a copy of the notice to the Contractor.  The Contractor
may then object to the release of the whole or part of the Material to the
Principal by notice in writing to the Escrow Agent and the Principal given
before the expiration of the 10 Business Days period referred in clause 9.1.  If
the Contractor makes such an objection within the time specified, the Escrow
Agent must not release to the Principal any part of the Material the subject of
such objection.

 

9.4                                               Disputes

 

If the Contractor gives notice to the Principal under clause 9.3 and the
Contractor and the Principal are unable to resolve their dispute within  5
Business Days, this dispute must be dealt with in accordance with the Dispute
Resolution Procedures in the Project Agreement.

 

10.                                               Release of Material to new
Escrow Agent

 

(a)                                                   Subject to clause 10(b) in
the event that this agreement terminates or the Escrow Agent:

 

(i)                                                     becomes, threatens to
become or is in jeopardy of becoming subject to any form of insolvency
administration; or

 

(ii)                                                  is in breach of this
Agreement,

 

then the Escrow Agent shall immediately release the Material to a new escrow
agent nominated by notice in writing by the Principal and agreed by the
Contractor.

 

(b)                                                  If a new escrow agent has
not been appointed the Escrow Agent will release the Material to a third party
as agreed by the Contractor and the Principal and notified to the Escrow Agent
in writing.  If the Principal and the Contractor are unable to agree on a third
party within 2 Business Days of any communication between the Parties relating
to this clause, the Escrow Agent will release the Material to the Expert
referred to in the Project Agreement immediately upon written notice from the
Principal.

 

11.                                               Escrow fees and charges

 

11.1                                        Payment

 

During the Term, the Contractor will pay the Escrow Fee to the Escrow Agent
without demand on the Commencement Date and on each anniversary of the
Commencement Date.  After the

 

--------------------------------------------------------------------------------


 

Term, the Principal will pay the Escrow Fee to the Escrow Agent annually upon
receipt of a notice from the Escrow Agent requesting payment.

 

11.2                                        Increases

 

[Note:  Provision for increases to the Escrow Fee will be inserted following
discussion with preferred Escrow Agent.]

 

11.3                                        Late Payments

 

(a)                                                   The Escrow Agent shall
notify the Principal within a reasonable period if the Contractor fails to make
any payment to the Escrow Agent by the due date.  On receipt of such notice, the
Principal may pay to the Escrow Agent all amounts for which the Contractor is in
arrears, in which case the Escrow Agent shall release the Material to the
Principal pending resolution of any payment issue or dispute. 

 

(b)                                                  The Principal may deduct
amounts paid or incurred under this clause by the Principal from any moneys
otherwise due from the Principal to the Contractor or recover such amounts from
the Contractor as a debt.

 

11.4                                        Other Charges

 

The Escrow Fee is inclusive of all taxes, duties, fees or other government
charges which may be imposed on the storage of the Material under this agreement
or otherwise. 

 

12.                                               GST

 

12.1                                        Interpretation

 

(a)                                                   Except where the context
suggests otherwise, terms used in this clause 12 have the meanings given to
those terms by the A New Tax System (Goods and Services Tax) Act 1999 (as
amended from time to time).

 

(b)                                                  Unless stated to the
contrary, any amount, payment or consideration referred to under or in
connection with this agreement is exclusive of GST.  Any consideration that is
specified to be inclusive of GST must not be taken into account in calculating
the GST payable in relation to a supply for the purpose of this clause 12.

 

(c)                                                   Any part of a supply that
is treated as a separate supply for GST purposes (including attributing GST
payable to tax periods) will be treated as a separate supply for the purposes of
this clause 12.

 

12.2                                        Reimbursements and similar payments

 

Any payment or reimbursement required to be made under this agreement that is
calculated by reference to a cost, expense, or other amount paid or incurred
will be limited to the total cost, expense or amount less the amount of any
input tax credit to which an entity (or its representative member) is entitled
for the acquisition to which the cost, expense or amount relates.

 

12.3                                        GST payable

 

If GST is payable in relation to a supply made under or in connection with this
agreement then:

 

(a)                                                   any party (“Recipient”)
that is required to provide consideration to another party (“Supplier”) for that
supply must pay an additional amount to the Supplier equal to the amount of that
GST; and

 

--------------------------------------------------------------------------------


 

(b)                                                  the additional amount is
payable at the same time as any other consideration is to be first provided for
that supply or, if later, within 14 days after the day on which the Supplier
provides the Recipient with a tax invoice for the supply.

 

12.4                                        Variation of GST

 

If the GST payable in relation to a supply made under or in connection with this
agreement varies from the additional amount paid by the Recipient under clause
12.3 such that a further amount of GST is payable in relation to the supply or a
refund or credit of GST is obtained in relation to the supply, then the Supplier
will provide a corresponding refund or credit to, or will be entitled to receive
the amount of that variation from, the Recipient.  Any payment, credit or refund
under this clause 12.4 is deemed to be a payment, credit or refund of the
additional amount payable under clause 12.3.

 

13.                                               Confidentiality

 

13.1                                        Confidentiality of Material

 

The Escrow Agent acknowledges that the Material is the property of the
Contractor or the Principal and accordingly must treat the Material which comes
into its possession, control or custody, under this agreement as confidential.

 

13.2                                        Prohibited Acts

 

The Escrow Agent must not copy, reproduce, deal with or in any way use the
Material or disclose it to any person without the written permission of both the
Contractor and the Principal.

 

13.3                                        Access by Other Persons

 

The Escrow Agent must ensure that persons granted access to the Material
pursuant to this agreement or otherwise will, if requested by the Contractor or
the Principal, execute an agreement with the Contractor or the Principal
undertaking the same obligations as are imposed on the Escrow Agent under this
clause 13.

 

13.4                                        After Termination

 

The obligations under this clause 13 survive the termination of this agreement
or the release of all Material.

 

14.                                               Escrow Agent’s further
obligations

 

The Escrow Agent must:

 

(a)                                                   retain the Material in a
safe and secure manner and in an environment that minimises degradation of the
Material;

 

(b)                                                  subject to clause
6.1(b) bear the costs of any loss or destruction of or damage to the Material
whilst in its possession or control;

 

(c)                                                   ensure the Material
remains in the same condition it was in at the time of deposit with the Escrow
Agent.

 

--------------------------------------------------------------------------------


 

15.                                               Termination Of Agreement

 

15.1                                        Terminating Events

 

This agreement will immediately terminate if both the Contractor and the
Principal give 10 Business Days’ notice of such termination.

 

15.2                                        Release of Material

 

On termination of this agreement for whatever cause the Escrow Agent must
immediately release the Material in accordance with clause 10.

 

16.                                               Assignment

 

16.1                                        Assignment by Contractor or Escrow
Agent

 

The benefit of this Agreement will not be dealt with in any way by the
Contractor or the Escrow Agent (whether by assignment or otherwise) without the
prior consent of all other parties.

 

16.2                                        Assignment by Principal

 

The Principal may at any time assign, novate or otherwise transfer all or any
part of its rights or liabilities under this Agreement to any person upon the
Principal assigning its rights under the Project Agreement under clause 45 of
the Project Agreement.

 

17.                                               Sub-contracts

 

The Escrow Agent must not subcontract or otherwise arrange for another person to
perform any part of this agreement or to discharge any of its obligations under
this agreement without the prior written consent of the Principal.

 

18.                                               Waiver

 

18.1                                        Notice in Writing

 

No right under this agreement will be deemed to be waived except by notice in
writing signed by each party.

 

18.2                                        Subsequent Breaches

 

No waiver by a party under clause 18.1 will prejudice its rights in respect of
any subsequent breach of this agreement by another party.

 

18.3                                        Actions Not Constituting Waiver

 

Subject to clause 18.1, no failure by a party to enforce any clause of this
agreement or any forbearance, delay or indulgence granted by that party to
another party will be construed as a waiver of its rights under this agreement.

 

19.                                               Severability

 

Each party acknowledges that the covenants, obligations and restrictions herein
contained are reasonable and each and every one of the covenants, obligations
and restrictions in whole or in part is deemed to be severable and independent. 
Any provision of this agreement which is

 

--------------------------------------------------------------------------------


 

determined to be unreasonable will be ineffective to the extent only of such
unreasonableness, without invalidating the remaining provisions hereof.

 

20.                                               Governing Law

 

This agreement will be governed by and construed and taken into effect in
accordance with the laws of Victoria and the parties irrevocably submit to the
jurisdiction of the Courts of  Victoria and Courts entitled to hear appeals
therefrom.

 

21.                                               Notices

 

All communications (including notices, consents, approvals, requests and
demands) under or in connection with this agreement:

 

(a)                                                   must be in writing;

 

(b)                                                  must be addressed as
follows (or as otherwise notified by that party to each other party from time to
time):

 

Principal

 

Name:

Transport Ticketing Authority

 

 

Address:

Level 38, 55 Collins Street, Melbourne, Victoria

 

 

Fax:

+61 3 9651 7578

 

 

For the attention of:

Principal’s Representative

 

 

Contractor

 

 

 

Name:

Keane Australia Micropayment Consortium Pty Ltd

 

 

Address:

Level 50, Bourke Place, 600 Bourke Street, Melbourne

 

 

Fax:

+61 3 9643 5999

 

 

For the attention of:

Gary Constable, C/- C. Lim, Partner, Mallesons Stephen Jaques

 

 

Escrow Agent

 

 

 

Name:

[                                  ]

 

 

Address:

[                                  ]

 

 

Fax:

[                                  ]

 

 

For the attention of:

[                                  ]

 

(c)                                                   must be signed by the
party making the communication or (on its behalf) by the solicitor for, or any
attorney, director, secretary or authorised agent of, that party;

 

(d)                                                  must be delivered or posted
or prepaid post to the address, or sent by fax to the number, of the addressee,
in accordance with clause 21.1(b); and

 

(e)                                                   are taken to be received
by the addressee:

 

--------------------------------------------------------------------------------


 

(i)                                                     in case of prepaid post
on the Business Day that is the third Business Day after the date of posting to
an address within Australia, and on the fifth Business Day after the date of
posting by airmail to an address outside Australia.

 

(ii)                                                  in the case of fax at the
local time (in the place of receipt of that fax) which then equates to the time
that fax is sent as shown on the transmission report produced by the machine
from which that fax is sent confirming transmission of that fax in its entirety,
unless that local time is not on a Business Day, or is after 5.00 pm on a
Business Day, when that communication is taken to be received at 9.00 am on the
next Business Day; and

 

(iii)                                               in the case of delivery by
hand on delivery at the address of the addressee as provided in clause 21.1(b),
unless that delivery is made on a day that is not a Business Day, or after 5.00
pm on a Business Day, when that communication is taken to be received at 9.00 am
on the next Business Day.

 

22.                                               Principal’s rights

 

Any express statement of a right of the Principal under this agreement is
without prejudice to any other statement of a right of the Principal under this
agreement or at law.

 

23.                                               Entire Agreement

 

This agreement constitutes the entire agreement between the parties for the
subject matter referred to in clause 2.  Any prior arrangements, agreements,
representations or undertakings are superseded.  No modification or alteration
of any clause of this agreement will be valid unless in writing signed by each
party.

 

SIGNED as an agreement.

 

[Note:  Execution clauses to be inserted]

 

--------------------------------------------------------------------------------


 

Schedule 17

 

Schedule 17
Access Providers and Bus Operators

 

(Clause 9)

 

Part A - Bus Operators

 

Metropolitan

 

Bacchus Marsh Coaches P/L

 

Broadmeadows Bus Service P/L

 

Bryant Motors P/L (for Diamond Coaches)

 

Croydon Bus Service P/L (for InvictaBus)

 

Donric P/L (for Sunbury Bus Service)

 

Driver Group P/L (for Driver Bus Lines)

 

Kefford Corporation (for Eastrans, Westrans, Altona Buslines P/L,
Footscray/Yarraville Bus Service P/L, Eastern Suburbs Omnibus Service P/L, W
Sinclair & Sons P/L, North Sunshine Bus Service P/L, Sitch Bus Service, St
Albans Bus Service, West Transit Bus Lines P/L, Pt Cook/Werribee Passenger
Service)

 

Grenda Corporation (for Grendas, Cardinia Transit, Moorabbin Transit, Peninsula
Bus Lines, Portsea Passenger Service)

 

Hurstbridge Bus & Coach P/L

 

Ivanhoe Bus Co P/L

 

Kastoria Bus Lines

 

LC Dysons Bus Services P/L

 

McKenzies Tourist Service P/L

 

Mees Bus Lines P/L

 

Melbourne Bus Link P/L (owned in partnership by Reservoir Bus Co & L C Dysons)

 

Mountjoy Public Transport P/L (for Martyrs Bus Service)

 

Moonee Valley Bus Lines P/L

 

Moreland Bus Lines P/L

 

Northern Bus Lines P/L

 

Pulfran Transit P/L (for US Bus Lines, Cranbourne Transit)

 

Reservoir Bus Co (Vic) P/L (for Reservoir Bus Company and East West Bus Company
- owned in partnership with LC Dysons)

 

Ryan Bros Bus Service P/L

 

Sangold P/L (for Chris’s Coaches and Hope Street Bus Line)

 

--------------------------------------------------------------------------------


 

Sita Bus Lines P/L (for Sita Buslines and SunBus)

 

SkyBus P/L

 

Tullamarine Bus Lines P/L

 

Ventura Group (for National Bus Co, Ventura Motors P/L, Mt Dandenong Passenger
Service, Ventura Bus Lines P/L)

 

Regional

 

Ballarat Coachlines

 

BM Walkers Bus Service P/L

 

Christians Bus Company (for W Christian Terang P/L, B & G Christian P/L,)

 

Coaches-R-Us

 

Donric P/L (for Clockworld P/L, Sunbury Bus Service)

 

Firefly Coaches P/L

 

Fords Bus P/L

 

Grenda Corporation P/L

 

Hollands Bus Lines P/L

 

KR Little P/L

 

Kefford Corporation (for Benders Geelong, H A Davis Motor Service P/L, Pivot Bus
Service)

 

Latrobe Valley Bus Lines

 

LC Dysons Bus Services P/L

 

McHarry’s Buslines P/L

 

McKenzie’s Tourist Service

 

Mees Bus Lines P/L

 

Moreland Bus Lines P/L

 

Mylon Motorways P/L

 

Parkinson Bus Service

 

South Western Roadways P/L (for Warrnambool Bus & Motor P/L, Sunraysia Bus Lines
P/L)

 

Swan Hill Bus Lines P/L

 

The Dineen Group (for Westernport Road Lines)

 

Wangaratta Bus Lines

 

--------------------------------------------------------------------------------


 

Part B - Other Operators

 

B1 Regional Rail Services

 

B1-1. V/Line Passenger Corporation is a statutory corporation under Government
ownership governed by an independent board of directors.  V/Line Passenger Pty
Ltd (V/Line) is owned by V/Line Passenger Corporation and operates Regional rail
and coach services under franchise.

 

Franchise period from October 2003 to October 2006 with an option for extension
by the Director of Public Transport (DPT).

 

B2 Metropolitan Rail Services

 

B2-1. Connex Melbourne Pty Ltd operates Metropolitan Rail services under
Franchise, trading as “Connex Trains”.

 

Franchise period from April 2004 to November 2008, with an option for extension
by the DPT up to not later than May, 2010.  In April 2004, Connex assumed
responsibility for the operations of the former Bayside Trains franchise
marketed under the M>Train brand.

 

B3 Tram Services

 

B3-1. MetroLink Victoria Pty Ltd is a joint venture partnership between an
Australian company (Transfield Services) and a European transport operator
(Transdev).  The company operates Metropolitan Tram services under Franchise,
trading as “Yarra Trams”.  Franchise period from April 2004 to November 2008
with an option for extension by the DPT to not later than May 2010.  In
April 2004, Yarra  assumed responsibility for the operations of the former
Swanston Trams franchise marketed under the M>Tram brand.

 

Part C - Other Access Providers

 

C1-1. Spencer Street Station Authority (SSSA) manages the Spencer Street Station
(SSS) re-development project.  SSSA will operate the Station for the period
prior to completion of the project.

 

C1-2. Civic Nexus is the contractor for the SSS re-development project, and will
operate SSS following completion of the project.  The Civic Nexus consortium is
financed and led by ABN Amro Australia, and includes Leighton Contractors,
Honeywell and Delaware North Australia.

 

C1-3. Victorian Rail Track (VicTrack) owns all land and infrastructure in
Victoria used for the purposes of public train and tram based transport.  It
leases these assets to the private transport operators through the DPT, however
retains some residual interests not specifically related to transport
operations.

 

C1-4. Pacific National Pty Ltd (PN) operates the regional rail network (but not
stations) leased from the DPT.  V/Line operates rail services over certain of
PN’s rail network pursuant to an access agreement (regional stations are leased
by V/Line directly from the DPT).

 

C1-5. - Rail Corporation of NSW operates Albury Station and associated NSW rail
infrastructure operated over by V/Line.

 

--------------------------------------------------------------------------------


 

Schedule 18

 

Schedule 18
Early Termination Amount

 

(Clause 43)

 

The Early Termination Amount payable to the Contractor will be the aggregate of
the following costs that the Contractor has used its best endeavours to
minimise:

 

(a)                                                  the unpaid value of all
Work completed in accordance with this agreement prior to the date of
termination;

 

(b)                                                 the cost of goods, services
and materials ordered by the Contractor and for which it is legally bound to pay
and for which the TTA will take delivery and ownership;

 

(c)                                                  the reasonable cost of
removing its property from any property where Work is being carried out;

 

(d)                                                 the reasonable cost of
return to their place of recruitment of the Contractor’s employees engaged in
the work under this agreement at the date of termination including any amounts
payable at Law upon termination of employment; and

 

(e)                                                  [**]% of the outstanding
unpaid amounts (if any) of the Contract Price (less amounts paid under (a) to
(d) of this schedule). For the purposes of this schedule only the Contract Price
is defined as the sum of the Capital Price plus services charges assuming
2 years of Initial Services and 10 years of Core Services.

 

No double-counting of costs will be allowed.  That is, an amount claimed by the
Contractor to be payable under one of paragraphs (a) to (e) cannot be claimed
and is not payable under any other of the paragraphs.

 

--------------------------------------------------------------------------------


 

Schedule 19

 

Schedule 19
Bus Access

 

(Clause 9)

 

Part A
Bus Access Principles

 

1.                                                      Time of access

 

Satellite NTS Bus equipment installation stations will be set up at selected
Private Bus Operator (PBO) depots to operate up to 24 hours per day, 7 days per
week, to ensure that the equipment for the NTS is installed as efficiently as
possible.

 

Bus Association Victoria (BAV) will arrange and negotiate with PBOs which PBO
depots will be used as installation stations and provide details of each
location and the facilities available at each site to TTA and the Contractor.
The Contractor will work with the BAV during this process to ensure that the
needs of both the PBOs and the Contractor are fairly balanced.  An installation
station must have sufficient area to locate a portable office and workshop
facility eg. Container space to support the installation of the NTS equipment.
Any area occupied by a Contractor will be returned to a PBO in a clean and tidy
state.  Access charges for space occupied by the installation stations may apply
and will be negotiated with each PBO.

 

Out-of-pocket costs may be payable to the BAV in respect of the arrangements for
the PBOs.

 

BAV and the Contractor will arrange and negotiate the schedule for each PBO
vehicle to be fitted with NTS equipment in consultation with the TTA.

 

The Contractor will negotiate with the BAV where changes to the agreed
schedule are required.  Where an individual PBO may experience difficulties in
adhering to an agreed schedule, the BAV will negotiate amendments to the
schedule with the Contractor, as required, to ensure that the installation
process is not delayed.

 

The PBOs will assist in delivering their vehicles to an installation station in
a manner that facilitates installation according to the agreed schedule whilst
minimising the cost to the Contractor. A delivery charge of $50 per hour and
$2.20 per kilometre will apply.

 

Any changes or installation of equipment or components at major bus stops will
be managed by the Contractor, in association with the PBOs servicing these
routes. Access to the agreed sites will be procured by the Contractor in
conjunction with TTA and BAV as required to ensure that the equipment for the
NTS is installed in an efficient manner.

 

Any changes or installation of equipment or components required to be made at
Bus Interchanges, including shopping centres and railway station interchanges,
would be managed by the Contractor in association with the Department of
Infrastructure (DOI) and TTA. Access to these venues will be provided as
required to ensure that the equipment for the NTS is installed as soon as
possible.

 

1.1                                               Access to Bus Operator’s
Property

 

The Metropolitan PBOs and selected Regional PBOs agree that the NTS will be
installed at the PBOs sites and on the PBOs vehicles approved by the DOI under
the DOI/PBO transport services arrangements.

 

Access to the maintenance pits or vehicle hoists will be provided according to
the agreed schedule.

 

--------------------------------------------------------------------------------


 

Access to vehicles will be provided as required to ensure that the equipment for
the NTS is installed in an efficient manner that facilitates the equipment for
the NTS is installed according to the agreed schedule. Further the Contractor is
required to comply with all conditions and rules of access as defined in
Section 3 Conditions and Rules of Access.

 

The Contractor will negotiate with the BAV where changes to the agreed
schedule are required.  Where an individual PBO may experience difficulties in
adhering to an agreed schedule, the BAV will negotiate amendments to the
schedule as required to ensure that the installation process is not delayed.

 

1.2                                               Access to information

 

PBOs agree to make available information, such as reports, drawings, maps,
diagrams, or sketches which are reasonably required by TTA or the Contractor, to
facilitate the installation of equipment for the NTS in an efficient manner.

 

1.3                                               Access to Bus Operator staff

 

PBOs agree to make available those of their employees, agents and contractors
which are reasonably required by TTA or the Contractor to attend and complete
appropriate training in the NTS.

 

A charge of $45 per hour will be incurred to access staff for training purposes.
The number of staff requiring training is approximately 3,000.

 

PBOs agree to make available those of their employees, agents and contractors
which are reasonably required by TTA or the Contractor, to supply any
information required to facilitate the installation of equipment for the NTS in
an efficient manner.

 

PBOs agree to make available staff which are reasonably required by TTA or the
Contractor, to test the installation of NTS equipment. A checklist that will
define the test criteria will be developed in consultation with the BPO, TWU,
TTA and the Contractor.

 

A charge of $45 per person per hour will be incurred to cover the cost of
testing personnel.

 

A charge of $75 per hour will be incurred for an after hours supervisor if
required by the PBO to provide access to facilities or information to the
Contractor outside of normal business operating times This supervisor may also
provide vehicle moving services as required by the Contractor.

 

2.                                                      Services

 

2.1                                               To be provided by a PBO

 

The PBOs are required to make available to the Contractor or their contractors:

 

(a)                                                   Supply power to operate
the NTS;

 

(b)                                                  Supply power for the
successful contractor to be able to operate the equipment necessary for the
installation of the NTS to vehicles and Back Office / Head Office;

 

(c)                                                   Supply of water to or
close by the installation area;

 

(d)                                                  Access to change rooms and
mess rooms (tea and coffee making facilities) if required;

 

(e)                                                   Site amenities; and

 

--------------------------------------------------------------------------------


 

(f)                                                     Site safety rules and
OHS Act 2004, its regulations and amendments.

 

2.2                                               To be provided by the
Contractor

 

The Contractor will be responsible for the supply and installation of the NTS
system, accessories and components, including cable ducting on buses and at PBO
sites as required for the NTS. These will be both workman like, aesthetically
pleasing and approved by the PBO and TTA.

 

Any storage or office space requirements will be provided by the Contractor. 
Any mobile buildings will be sited in consultation with the PBO.

 

It is envisaged that the installation of the Back Office / Head Office equipment
would be fitted at an agreed time with the PBO.

 

3.                                                      Conditions and Rules of
Access

 

The Contractor and/or their contractors will adhere to all the following
conditions and rules outlined below when operating on a PBO’s site.

 

3.1                                               Bus Operator’s Property

 

(a)                                                   Safety

 

(i)                                                     Conform to the
Occupational Health & Safety requirements that are in place at the PBO’s site.

 

(ii)                                                  Conform to Safe Working
environment requirements.

 

(iii)                                               Conform to Safety and
Protective equipment requirements.

 

(iv)                                              Maintain a zero blood alcohol
reading.

 

(v)                                                 Conform to any other
requirements that are applicable to that site.

 

(b)                                                  Security

 

(i)                                                     The Contractor and/or
their contractors will be responsible for the security of their equipment while
working at the PBOs site.

 

(ii)                                                  The Contractor will be
responsible for Asset Insurance on NTS equipment while on site.

 

(c)                                                   Training

 

(i)                                                     BAV will provide details
of safe working environment standards and training requirements.

 

(ii)                                                  BAV will provide internal
training capabilities detailing the number of staff by category to be trained,
average hourly costs of staff and proposed methodology of training.

 

(d)                                                  Miscellaneous conditions
and rules

 

(i)                                                     Be responsible for
removal of all rubbish created by the installation of the NTS at the PBO’s site.

 

--------------------------------------------------------------------------------


 

(ii)                                                  PBOs agree to use their
best endeavours to assist the NTS team to install the NTS equipment within the
scheduled time frames.

 

(iii)                                               The Contractor will be
required to complete all installation works in accordance with applicable
Australian Standards and provide formal certification of all works prior to the
return of the vehicle.

 

(iv)                                              The Contractor will agree to
use all endeavours to minimise the disruption to the PBO’s normal operations and
their requirement to provide services under DOI contracts.

 

(v)                                                 The Contractor will remove
all existing ATS equipment and make good repairs to the satisfaction of the PBO
and the TTA.

 

(vi)                                              The Contractor will set up a
service support hotline for operators from 5.00 am – 11.00 pm (7 days per week).

 

(vii)                                           Removal of old ATS equipment and
make good repairs if necessary.

 

4.                                                      Schedule of Charges

 

The following charges will be imposed in the following scenarios.

 

4.1                                               Vehicle Delivery Charge

 

A delivery charge of $50 per driver hour and $2.20 per vehicle kilometre will
apply.

 

(a)                                                   The driver charge will be
incurred from the time a driver leaves the ‘Home’ depot with the vehicle to when
the driver returns the vehicle to the ‘Home’ depot. The kilometre charge will be
incurred from the distance a vehicle will travel from the ‘Home’ depot with the
vehicle to when the driver returns the vehicle to the ‘Home’ depot. A set
standard charge will apply from each ‘Home’ depot to the installation station
nominated.  This standard charge will be established by BAV in consultation with
the PBO and TTA.

 

(b)                                                  Where a vehicle is being
fitted at its ‘Home’ depot no vehicle delivery charges will be incurred.

 

(c)                                                   Where a driver is required
by a PBO at a ‘Home’ depot being utilised as an Installation Station to move
vehicles, for the Contractor, no vehicle delivery charges for this service will
be incurred.

 

4.2                                               Training Charge

 

An estimated charge of $45 per hour will be incurred to access staff for
training purposes via the existing EBA arrangements. This cost will vary
according to various conditions outlined within the EBA.

 

4.3                                               After Hours Supervision Charge

 

A charge of $75 per hour will be incurred for an after hours supervisor.

 

Where a driver is required by a PBO at a ‘Home’ depot being utilised as an
Installation Station to move vehicles, for the Contractor, or where access to
PBO facilities are required after 5.00 pm and before 5.00 am, an after hours
supervision charge will apply.

 

--------------------------------------------------------------------------------


 

4.4                                               Installation Station
Occupation Charge

 

An occupation charge of $200 per week is payable to reimburse a PBO for the
following costs:

 

(a)                                                  additional power used by
the Contractor while on site; and

 

(b)                                                  purchase replacement of
tea, coffee and biscuits stock used by Contractor.

 

4.5                                               Testing Charge

 

A charge of $45 per person per hour will be incurred for testing personnel.

 

This cost will cover all PBO staff who are involved in testing NTS equipment as
part of the sign off process to authorise the release of each vehicle to an
operation ready status. A standard fee will be developed to address each part of
the sign off process by BAV in consultation with the PBO and TTA.

 

--------------------------------------------------------------------------------


 

Schedule 20

 

Schedule 20
Security Bonds

 

(Clause 34)

 

Security Bond

 

In favour of:                                                           Public
Transport Ticketing Body trading as Transport Ticketing Authority (“Principal”)

 

Given by:

 

(“Financial Institution”)

 

Recitals

 

A.                                                    The Principal and the
Contractor have entered into the New Ticketing Solution Project Agreement dated
[insert date of Project Agreement] (the “Project Agreement”).

 

B.                                                    Under the Project
Agreement, the Contractor has agreed, amongst other things, to carry out certain
works.

 

C.                                                    Under the Project
Agreement, the Contractor is required to provide this undertaking to the
Principal to secure performance of certain aspects of the works to be performed
by the Contractor under the Project Agreement.

 

Operative

 

1.                                                      In consideration of the
Principal accepting this undertaking, the Financial Institution unconditionally
undertakes and covenants to pay to the Principal on written demand without
reference to the Contractor, and notwithstanding any notice given by the
Contractor to the Financial Institution not to do so, any sum or sums which may
from time to time be demanded in writing by the Principal to a maximum aggregate
sum of $[amount required in accordance with clause [  ] of the Project
Agreement].

 

2.                                                      The liability of the
Financial Institution under this undertaking will not be discharged or impaired
by reason of any variation or variations in any of the terms of the Project
Agreement, any breach or breaches of the Project Agreement by the Contractor or
the Principal, or any extensions of time or other forbearance by the Principal
or the Contractor under the Project Agreement.

 

3.                                                      The Financial
Institution’s liability under this undertaking will be a continuing liability
and will continue until the first of the following events occurs:

 

(a)                                                  the Principal notifies the
Financial Institution in writing that the undertaking is no longer required;

 

(b)                                                  the Financial Institution
has paid the maximum aggregate sum to the Principal; and

 

(c)                                                   the [expiry date].

 

4.                                                      Neither the Bank nor the
Principal may transfer or assign any of its rights or obligations under this
undertaking.

 

5.                                                      This undertaking will be
governed by and construed in accordance with the laws for the time being of
Victoria.

 

--------------------------------------------------------------------------------


 

Signed as a deed poll this                      day of                      20

 

Signed sealed and delivered for and on behalf
of [               ] by [      ]  
under Power of Attorney, in the presence of:

 

 

 

 

 

 

 

Signature of Attorney

 

 

 

 

 

 

 

 

 

Signature of Witness

 

Name of Attorney

 

 

 

 

 

 

 

 

 

Name

 

Details of Power of Attorney

 

--------------------------------------------------------------------------------


 

Schedule 21

 

Schedule 21
Exit Costs

 

(Clause 27.7)

 

Part A – Initial Services

 

The following exit costs will be paid to the Contractor by the Principal for
each Initial Service at the expiry of the Initial Service Term for that Initial
Service.

 

Number of Completed

 

Exit Cost

 

Years of Initial
Services Term

 

Card Distribution
Services

 

Cash Collection

 

Cardholder
Support Services

 

2

 

$[**]

 

$[**]

 

$[**]

 

3

 

$[**]

 

$[**]

 

$[**]

 

4

 

$[**]

 

$[**]

 

$[**]

 

5

 

$[**]

 

$[**]

 

$[**]

 

 

Part B – Core Services

 

The following exit costs will be paid to the Contractor by the Principal:

 

•                                                          upon early
termination of the Core Services Term under clause 23.7; or

 

•                                                          upon termination of
the Core Services under clause 26(d).

 

The amount paid will be referrable to the number of years of the Core Services
Term that has been completed.

 

Number of completed years of
Core Services Term

 

Core Services Exit Cost

 

5

 

$[**]

 

10

 

$[**]

 

11

 

$[**]

 

12

 

$[**]

 

 

--------------------------------------------------------------------------------


 

Schedule 22

 

Schedule 22
Industrial Relations Plan

 

Completion Process

 

The document included in this Schedule 22 is incomplete and represents an
outline of the Industrial Relations Plan that the Contractor must prepare and
implement in accordance with clause 8.1 of the agreement. The finalisation of
the Industrial Relations Plan is a Category 3 matter.

 

The Contractor must undertake the following process to complete the Industrial
Relations Plan, prior to the Phase Date for the NTS Solution Requirements Phase,
to the reasonable satisfaction of the Principal:

 

•                                                          the Contractor must
develop an Industrial Relations Plan, based on the outline document included in
this Schedule 22, which is compliant with any and all employment and industrial
relations obligations, including without limitation, any obligations arising
under the Workplace Relations Act 1996 (Cth) and which takes into account the
requirements of clause 8.1(c) of the agreement;

 

•                                                          the Contractor must
prepare and submit its proposed Industrial Relations Plan to the Principal for
its approval within 40 Business Days after the Commencement Date; and

 

•                                                          the Principal may,
within 10 Business Days of receipt of the Contractor’s proposed Industrial
Relations Plan, advise the Contractor whether or not it considers such plan to
be in accordance with this agreement, including the Requirements Document and
the Solution Documentation, or reject it and provide its comments (if any). If
the proposed Industrial Relations Plan is rejected, the Contractor must
promptly, and in any event within 5 Business Days, submit to the Principal a
redraft of the plan and such redraft will be dealt with by the Principal as if
it were the initial draft submitted. The Contractor must take into account any
comments of the Principal in finalising the Industrial Relations Plan.

 

 

--------------------------------------------------------------------------------


 

Schedule 23

 

Schedule 23
OH&S Plan

 

Completion Process

 

The document included in this Schedule 23 is incomplete and represents an
outline of the OH&S Plan that the Contractor must prepare and implement in
accordance with clause 8.2 of the agreement. Finalisation of the OH&S Plan is a
Category 3 matter.

 

The Contractor must undertake the following process to complete the OH&S Plan,
prior to the Phase Date for the NTS Solution Requirements Phase, to the
reasonable satisfaction of the Principal:

 

•                                                          the Contractor must
develop an OH&S Plan, based on the outline document included in this
Schedule 23, which is compliant with the applicable occupational health and
safety obligations, including obligations under the OH&S Act and associated
regulations;

 

•                                                          the Contractor must
prepare and submit its proposed OH&S Plan to the Principal for its approval
within 20 Business Days after the Commencement Date; and

 

•                                                          the Principal may,
within 10 Business Days of receipt of the Contractor’s proposed OH&S Plan,
advise the Contractor whether or not it considers such plan to be in accordance
with this agreement, including the Requirements Document and the Solution
Documentation, or reject it and provide its comments (if any). If the proposed
OH&S Plan is rejected, the Contractor must promptly, and in any event within
5 Business Days, submit to the Principal a redraft of the plan and such redraft
will be dealt with by the Principal as if it were the initial draft submitted.
The Contractor must take into account any comments of the Principal in
finalising the OH&S Plan.

 

--------------------------------------------------------------------------------


 

Schedule 24

 

Schedule 24
Access

 

1.                                                      Connex Access Principles

 

1.1                                               Access Principles

 

1.1.1                                     Time of Access

 

Details concerning available access times are listed below:

 

•                                                          Connex grants the
Contractor the right to access Connex Property excluding the following hours
(daily):

 

•                                                                                                                                                                                         
06.00 to 09.30;

 

•                                                                                                                                                                                         
15.00 to 18.30; and

 

•                                                                                                                                                                                         
00.00 to 05.00.

 

Connex can provide access to stations between 8.00 pm and 5.00 am daily, except
during special events, project works and planned and unplanned maintenance and
subject to the availability of Connex and the Franchise Entities’ employees.

 

•                                                          Regarding access to
Stony Point vehicles, Connex is able to provide access at Frankston Station
between approximately 11.05 and 12.15 each Monday, Wednesday and Thursday. If
this access is insufficient, access at times outside these periods will need to
be considered and agreed by Connex once the Contractor’s requirements are known
in more detail.

 

•                                                          Access at times
outside the periods above to be agreed on a case by case basis in accordance
with the Connex Access Coordination Agreement.

 

1.1.2                                     Services

 

The following service arrangements apply:

 

•                                                          Where Connex supplied
power facilities are available, the Contractor is to arrange access with local
Station staff for temporary use of power supplies during installation of NTS
equipment (including power for the Contractor’s work equipment).  The Contractor
must reimburse Connex for the cost of any power used by the Contractor during
the installation of the NTS equipment.  If Connex is unable to provide power
supplies to the Contractor, the Contractor must arrange its own direct power
supply at its own cost.

 

•                                                          For permanent power
supply to NTS equipment, the Contractor must arrange, at its own cost, direct
power connection and wiring to the NTS equipment at each station.

 

•                                                          For telecommunication
services to the NTS equipment during the installation and ongoing operation of
the NTS equipment, the Contractor must arrange its own telecommunication
services directly with VicTrack or with another provider.  The Contractor will
be responsible for the cost of arranging the telecommunication services for the
NTS equipment and for the installation and ongoing costs of the
telecommunication services.

 

--------------------------------------------------------------------------------


 

•                                                          Where Connex supplied
water supplies are available, the Contractor is to make local arrangements with
Station staff (area manager) for temporary use.  The Contractor must reimburse
Connex for the cost of any water used by the Contractor.  If Connex is unable to
provide water supplies to the Contractor, the Contractor must arrange its own
direct water supply at its own cost.

 

•                                                          The Contractor is to
provide its own change and mess sheds at its own cost.

 

•                                                          The Contractor is to
provide its own storage at its own cost.

 

•                                                          The Contractor is to
make local arrangements with Station staff (area manager) for access to
toilets / amenities or provide its own at its own cost.

 

1.1.3                                     Conditions and Rules of Access

 

1.1.3.1                          Supervision

 

Connex may elect at its sole discretion to supervise the Contractor’s access in
circumstances where the Contractor’s access may:

 

•                                                          impact on Connex’s
business and the provision of services to customer; or

 

•                                                          impact on the safety
of people or property on Connex Property.

 

The Contractor may reasonably expect that Connex will elect to supervise the
Contractor’s access in all circumstances meeting one or both of the criteria
above.

 

If Connex elects to supervise the Contractor’s access, the Contractor must not
access any Connex Property at the specified location until representatives of
Connex or MainCo are present.

 

Where Connex elects to supervise the Contractor’s access, it will:

 

•                                                          provide reasonable
notice of the supervision to the Contractor; and

 

•                                                          provide a minimum of
two staff members to undertake supervision.

 

The Contractor acknowledges that any supervision by Connex or MainCo does not
release the Contractor from any of its obligations under the Connex Access
Coordination Agreement.

 

If Connex or MainCo’s personnel elect to supervise the Contractor’s access, the
Contractor must pay Connex the charges set out in Schedule 3 Section 1.

 

1.1.3.2                          Safety

 

The access principles and arrangements for access to land / property contained
in the following documents must be complied with by the Contractor:

 

•                                                          “Safety and
Environmental Requirements for Contractors Working on MainCo Premises”.

 

MainCo is contracted by Connex to perform infrastructure and existing rolling
stock maintenance.

 

--------------------------------------------------------------------------------


 

1.1.3.3                          Security

 

Additional property access and supervision issues that have not already been
listed above are listed below:

 

•                                                          The Contractor must
at all times comply with the respective Station Visitor policy “Visitor Control
Procedure” at each Station. This procedure details the Visitor access
requirements. In circumstances where a Contractor requires access to a site, the
Contractor may be requested to obtain keys from a controlling station for an
unstaffed station. In this circumstance the Contractor prior to entering an
unstaffed station must call the security centre advising of entry and call again
upon departure – returning the keys back to the controlling station. The
Contractor should be assigned security keys for their own personal use. However
they will still be required to call security when entering/departing. Where the
Contractor requires access to a City Loop station the Contractor will be
requested to complete the “Induction Checklist for Contractors Visiting the City
Loop”.

 

•                                                          The Contractor must
ensure that all external doors and access areas to the Stations as well as any
rooms or other areas which are not open to the public, are at all times kept
locked, except at the times that the Contractor is entering or exiting the
Station or such rooms or other areas, and during the hours when the Stations are
open to the public in relation to all external doors and access areas to the
Stations.

 

•                                                          The Contractor must
ensure that if any unauthorised person is observed at any of the Stations
between the hours of 00.00 and 05.00 am, the Contractor must contact a member of
Connex personnel and provide information of the observation. The Contractor’s
officers, employees, subcontractors and agents (Contractor’s Personnel) must
leave the Station and not enter or remain on the Station premises without the
presence of the police or appropriate Connex personnel.

 

•                                                          The Contractor must
reimburse Connex for any cost or expense incurred as a result of any Contractor
Personnel accidentally, intentionally, carelessly or negligently setting off
security alarms, fire alarms or other alarms.

 

•                                                          The Contractor must
not make any copies of any keys, alarm codes or any other material provided for
access to the Stations (Connex Security  Material) without the prior written
consent of Connex and on the conditions imposed by Connex.

 

•                                                          The Contractor must
only permit access to areas of the Stations which are not open to the public to
the Contractor’s Personnel authorised by it to carry out the Connex Work and who
have successfully completed any training required under Section 4.5.

 

•                                                          The Contractor must
take all necessary precautions to ensure the security of any Connex Security
Material issued by Connex to the Contractor is maintained in a manner which is
satisfactory to Connex.

 

•                                                          The Contractor must
adequately safeguard and comply with any specific requirements of Connex in
respect of any Connex Security Material.

 

•                                                          The Contractor must
if any Connex Security Material is misplaced, lost or stolen by the Contractor
or the Contractor’s Personnel, immediately notify Connex and provide Connex with
full particulars of how the incident occurred via

 

--------------------------------------------------------------------------------


 

an incident report.  Any Connex Security Material which is lost or misplaced by
or that is stolen from the Contractor or the Contractor’s Personnel must be
replaced at the Contractor’s cost and where reasonably required by Connex taking
into account the safety of Connex’s property, business and rail network, the
Contractor must pay for the replacement of any locks resulting from the loss or
misplacement of any Connex Security Material.

 

•                                                          The Contractor will
employ reasonable endeavours to bring to the attention of the Superintendent’s
Representative (or other nominated officer of Connex) any matter that in the
Contractor’s opinion lessens the security or safety of any or any part of Connex
Property, including the Stations or any equipment, materials or other property
at the Stations and any trains.

 

1.1.3.4                          Emergencies

 

Emergency plans for each of the three underground stations and Flinders Street
Station, describing the facilities, environment, services and other features
must be complied with by the Contractor. These are contained in the following
documents:

 

•                                                          “Flagstaff Stations
Emergency Plan”;

 

•                                                          “Melbourne Central
Emergency Plan”; and

 

•                                                          “Parliament Stations
Emergency Plan”.

 

Emergency plans for all other stations on the network must also be complied with
by the Contractor.

 

1.1.3.5                          Education and Training

 

(a)                                                  The Contractor must ensure
that the Contractor Personnel’s have successfully completed the following
training before accessing any Connex Property:

 

•                                                                                                                                                                                         
an induction course for each station if required by Connex. This induction
course need only be completed once per station for each of the Contractor’s
Personnel; and

 

•                                                                                                                                                                                         
Train Track Safety Awareness training (at course level 1, 2 or 3 as appropriate)
in all instances where the Contractor’s Work takes place within three metres of
rail track. Current training charges are detailed in Schedule 4, “Training
Charge”, but may be subject to change without notice.

 

(b)                                                  Connex requires evidence
that each of the Contractor’s Personnel has successfully completed the Train
Track Safety Awareness training where applicable prior to the authorisation of
access.

 

(c)                                                   Access to Access Provider
staff for education and training of the NTS from Contractor:

 

As a general rule, Connex’s staff will be available between the hours of 9.00 am
and 3.00 pm on weekdays.

 

Any additional limitations or restrictions on staff availability, including
timing issues are listed below:

 

•                                                          Restrictions on staff
availability for training will apply to all operational staff, for example,
drivers, maintenance staff and other operational staff.

 

--------------------------------------------------------------------------------


 

•                                                          Training of station
staff and authorised officers will need to be conducted during off-peak hours
from Mondays to Fridays (ie. outside of 06.00 to 09.30 and 15.00 to 18.30).

 

•                                                          It should also be
noted that training may need to be conducted at several non-CBD work sites
dispersed across the suburban areas.

 

•                                                          325 of the Authorised
Officers will be based at 4 main depots plus 8 additional satellite depots
across the network.

 

1.1.3.6                          Miscellaneous Conditions and Rules

 

The Contractor must comply with all applicable building codes and regulations at
all times and the Contractor will provide Connex with access to “as-built”
drawings to enable Connex to undertake any maintenance required at stations to
non-NTS equipment areas / services.

 

Connex will be required to provide information to its customers, sublessees,
licensees and to Connex and the Franchise Entities’ officers, employees,
subcontractors and agents (Interested Parties) (for example, by signage, posters
or flyers) on the NTS installation works.  Connex will be responsible for
specifying the nature and extent of the information that is required to be
provided to the Interested Parties and the Contractor must reimburse Connex for
any costs incurred by Connex in advising the Interested Parties of the NTS
installation works.

 

1.1.4                                     Operations Principles

 

1.1.4.1                          Cash Collection Principles

 

The Contractor must ensure that the following access times / limitations and
special procedures relating to access for cash collection and replenishment
purposes are complied with:

 

•                                                          cash collections must
occur outside the peaks Mondays to Fridays (ie. outside of the hours 06.00 to
09.30 and 15.00 to 18.30);

 

•                                                          Special Events will
require additional and increased frequency of cash collection and equipment
servicing, depending on the particular event;

 

•                                                          the process of cash
transferral must be timely and efficient so as not to disrupt the operation of
the station to the extent that lengthy delays result in ticketing purchases
being reduced; and

 

•                                                          cash collection
includes both collection from all ticket machinery including booking office
machines.

 

1.1.4.2                          Cleaning Principles

 

Access times, limitations and special procedures for scheduled basic cleaning
services of NTS equipment are as per requirements for cash collection.

 

Attachments

 

•                                                               MainCo Melbourne
Third Party Access Agreement.

 

•                                                        “Safety and
Environmental Requirements for Contractors Working on Mainco Premises” and
associated forms:

 

•                                                        “Site Safety Plan for
Minor Works Contractors”; and

 

--------------------------------------------------------------------------------


 

•                                                        “Minor Works Project
Induction”.

 

•                                                        “Flagstaff Stations
Emergency Plan”.

 

•                                                        “Melbourne Central
Emergency Plan”.

 

•                                                        “Parliament Stations
Emergency Plan”.

 

1.2                                               Access Charge

 

If supervision is required per Schedule 1, Section 4.1 the Contractor will be
required to pay Connex at the hourly rate of $75 (in July 2004 prices) for each
employee of Connex or the Franchise Entities.

 

Where any of Connex or the Franchise Entities’ staff are made available to the
Contractor for training, Connex will be paid the following rates in addition to
the Access Charge. The table below outlines the staff categories and hourly
costs. Staff numbers are for information only.

 

Role

 

Number

 

Hourly Cost
(July 2004 prices – $)

 

Drivers

 

650

 

47

 

Authorised Officers

 

325

 

36

 

Station staff

 

625

 

32

 

Other operational

 

300

 

44

 

Maintenance staff

 

650

 

44

 

Administration/Head Office

 

100

 

53

 

 

1.3                                               Training Charge

 

For information purposes, the estimated cost of each level of the Train Track
Safety Awareness training is as follows:

 

(a)                                                  level 1 Train Track Safety
Awareness – $80 per person plus GST (basic training to work within 3 metres of
track);

 

(b)                                                  level 2 Train Track Safety
Awareness – $140 per person plus GST (for training flagmen); and

 

(c)                                                   level 3 Train Track Safety
Awareness – $320 per person plus GST (for supervision of flagmen and
co-ordination).

 

--------------------------------------------------------------------------------


 

Form 1

 

Site Safety Plan for Minor Works Contractors

 

Project Number: H

 

Project Name:

 

 

 

Contractor Details

Name:

 

 

Address:

 

 

 

 

 

Business Telephone:

 

 

Contractor Representative:

 

 

Mobile Telephone:

 

 

1.                                                      Safety
Training/Induction

 

All personnel having business on the site shall be inducted to enable their
necessary duties to be performed in a manner that is safe and without risk to
health.

 

Train Track Safety Awareness training is to be undertaken by all persons
carrying out or intending to carry out works on or near train tracks, who do not
have a current Certificate of Competency to perform the task to be undertaken.

 

2.                                                      Workplace Safety – Risk
assessment

 

Risks

 

Control Measures

 

PPE/Training Required (if applicable)

 

Status

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Risks

 

Control Measures

 

PPE/Training Required (if applicable)

 

Status

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Risks

 

Control Measures

 

PPE/Training Required (if applicable)

 

Status

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

3.                                                      Plant Safety – Plant and
equipment used to deliver the contract

 

Plant/Equipment Item

 

Maintenance Details

 

PPE/Training Required (if applicable)

 

Status

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.                                                      Accident/Incident
Reporting Procedure

 

All accidents, incidents and near misses must be reported to MAINCO as soon as
practical.  In case of emergency:

 

MAINCO Contact Person:

 

Telephone:

 

 

 

 

 

Mobile:

 

 

 

Contractor Contact person:

 

Telephone:

 

 

 

 

 

Mobile:

 

--------------------------------------------------------------------------------


 

AMBULANCE/POLICE/FIRE

 

TELEPHONE: 000

 

 

 

 

 

Nearest Hospital

Address:

 

Telephone:

 

 

 

 

 

 

 

 

Nearest Medical Centre

Address:

 

Telephone:

 

 

 

 

 

5.                                                      Emergency Procedures

 

Listing of emergency equipment provided on site:

 

•                     

•                     

•                     

•                     

 

Details of qualified first aiders on site:

 

•                     

•                     

•                     

•                     

 

Listing or description of emergency response procedures to be applied on site:

 

•                     

•                     

•                     

•                     

 

--------------------------------------------------------------------------------


 

6.                                                      Dangerous
Goods/Hazardous Substances

 

Dangerous Goods/Hazardous Substances

 

Material Safety Data Sheet (MSDS) details

 

 

 

 

 

 

 

 

 

 

7.                                                      Protective Clothing and
Protective Equipment (PPE)

 

Detail the personal protective clothing to be used on site.

 

•                     

•                     

•                     

•                     

 

Detail the personal protective equipment to be used on site.

 

•                     

•                     

•                     

•                     

 

8.                                                      Site Map

 

Where possible, provide a site map indicating the location of various risks
identified in item 2 of this form.

 

MAINCO Representative Name:

 

--------------------------------------------------------------------------------


 

MAINCO Representative Telephone:

 

 

 

Site Safety Plan Approved By:

Contractor Representative Name:

 

 

 

 

 

 

 

Contractor Representative Signature:

 

 

Date:

 

 

--------------------------------------------------------------------------------


 

MainCo

 

Melbourne

 

MINOR WORKS PROJECT INDUCTION                                            
Project Number  H

 

Please tick off each item as it is discussed by the person conducting this
induction.

 

Contractor’s Name:

 

 

 

 

 

Contact Person:

 

 

 

 

•             Company OH&S and Environmental Policies (copy to be given to
Contractor).

o

 

 

MainCo Melbourne general site OH&S Rules includes the following:

 

 

 

Safety Glasses or full face protection

o

Ear muffs or ear plugs

o

Helmet or bump cap

o

Hi-visibility vest

o

Protective Clothing

o

 

 

•             A Zero Blood Alcohol Policy is practised by MainCo Melbourne, and
as such ALL contractors and their employees shall abide by this rule at all
times when working on or at a MainCo Melbourne site or premises.

o

 

 

•             MainCo Melbourne has a No Smoking policy in place which prohibits
smoking in all buildings and enclosed areas.

o

 

 

•             All precautions must be taken to reduce the incidence of pollution
to the environment including air, water, noise and land situations.

o

 

 

•             All waste generated by the contractor must be removed from the
site and disposed of appropriately, in accordance with regulatory requirements.

o

 

 

•             Ensure safe working procedures are in place (as applicable) for
the following:

o

 

 

Chemicals – Dangerous goods/hazardous substances

o

Electrical equipment safety and isolations

o

Manual handling

o

Mechanical aids for materials handling

o

Safe usage of plant and machinery

o

 

 

•             Site orientation (if required or necessary).

o

•             Locations of First Aid Room and kits.

o

•             Locations of fire extinguishers and hose reels.

 

•             Identification of First Aiders and Fire Wardens.

o

•             Accident and incident or hazard reporting system actions.

o

•             Emergency procedures (site applicable).

o

 

 

The preceding items have been explained, shown and understood by me, and shall
be adhered to by all personnel participating in this project, operation or task:

 

 

 

Contractor Representative’s signature:

 

 

 

 

 

Project Manager/Supervisor’s signature:

(Contact telephone number):

 

 

Date:

 

 

 

 

 

--------------------------------------------------------------------------------


 

2.                                                      V/Line Access Principles

 

2.1                                               Access Principles

 

2.1.1                                     General Site Access

 

Contractor and TTA staff requiring station access must:

 

•                                                          complete appropriate
Level 1 Track Safety Awareness (including medical) and Induction courses; and

 

•                                                          by law, have a zero
blood alcohol level and not impaired by drugs whilst on duty.

 

All Contractor and TTA staff must wear safety footwear, protective clothing and
high visibility safety clothing (Australian Standard AS/NZS 4602 Class D/N for
day and Night use) printed front and back with “NTS CONTRACTOR” (or equivalent
as agreed with V/Line) to identify Contractor and TTA staff working on or near
the track.

 

When working in and around station buildings, Contractor and TTA staff must at
least be identified by a project badge in an agreed format.

 

2.1.2                                     Times of Access

 

2.1.2.1                          General

 

V/Line grants reasonable site access at the locations and times provided in
Table 1 (attached) to all stations, excluding the hours of 7.00 am-9.00 am at
the following stations:

 

•                                                          Geelong;

 

•                                                          Ballarat; and

 

•                                                          Bendigo.

 

For operational reasons, these arrangements may change without notice.  Prior to
commencing work, the Contractor must liaise with each station’s officer or
representative (“Officer in Charge”).  V/Line will provide to the Contractor the
contact details of the Officer in Charge for each station.

 

2.1.2.2                          Spencer Street

 

Hours of access at SSS shall exclude:

 

•                                                          06.00 to 09.30
(morning peak); and

 

•                                                          15.00 to 18.30
(afternoon peak).

 

Any other times as agreed with Civic Nexus (operator of SSS).

 

2.1.2.3                          Special Events

 

Site access restrictions may apply for special events.  Events and access
restriction details will be advised closer to the event.  V/Line, the Contractor
and the TTA will work co-operatively to ensure that restrictions are confirmed
as early as possible and their effects on the NTS implementation are minimised.

 

--------------------------------------------------------------------------------


 

2.1.3                                     Services

 

2.1.3.1                          Site and Building Plans

 

V/Line will make available to the Contractor (where available) existing site and
building plans.  V/Line does not warrant that these plans are up-to-date.

 

The Contractor will provide copies of ‘as-built’ drawings to allow for future
V/Line maintenance at stations and buildings to non-NTS equipment areas /
services appropriate level of information to V/Line or 3rd party to enable
existing site and building plans to be updated with new works.

 

2.1.3.2                          Power

 

V/Line will reasonably endeavour to provide temporary use of power supplies
during installation of NTS equipment (including power for the Contractor’s work
equipment).  The Contractor is to arrange access with the Officer in Charge
where power facilities are available.  If V/Line is unable to provide power
supplies to the Contractor, the Contractor is to arrange its own direct power
supply at its own cost.

 

For permanent power supply to NTS equipment, the Contractor must arrange, at its
own cost, direct power connection and wiring to the NTS equipment at each
station.

 

2.1.3.3                          Water

 

The Contractor is to make local arrangements with station staff (via the Officer
in Charge) where water supplies are available.  If V/Line is unable to provide
water supplies to the Contractor, the Contractor must arrange their own direct
water supply at its own cost.

 

2.1.3.4                          Cleaning and Removal of Rubbish

 

The Contractor is to, at its own cost; remove all NTS works related rubbish from
the site at the completion of each station installation.

 

Temporary storage of rubbish is permitted but must not interfere with the safe
operation of trains or movement of passengers.  The Contractor should agree with
the Officer in Charge the temporary arrangements prior to commencing work.

 

2.1.3.5                          Toilets & Other Amenities (Changing and Mess
Sheds)

 

The Contractor is to make local arrangements with station staff (via the Officer
in Charge) for access to toilets/amenities or provide its own (at its own cost).

 

2.1.4                                     Third Party Access

 

The Contractor must arrange 3rd party sites land / property access through
nominated site owners listed below:

 

(i)                                                      Pacific National –
contact and telephone number TBA;

 

(ii)                                                   VicTrack – contact and
telephone number TBA;

 

(iii)                                                SSSA – contact and
telephone number TBA; and

 

(iv)                                               Civic Nexus – contact and
telephone number TBA.

 

--------------------------------------------------------------------------------


 

Following discussions with V/Line, V/Line is to provide contact details of other
third parties, together with a list of the sites controlled by these parties to
which it is reasonably expected that that the Contractor will require access.

 

Where the Contractor experiences difficulty in obtaining third party Access, on
request from the Contractor V/Line must assist in facilitating access.

 

The Contractor is to ensure compliance with requirement for all 3rd party
access, including OH&S.

 

2.1.5                                     Conditions and Rules of Access

 

2.1.5.1                          Site Checklist

 

Prior to work commencing the Contractor will be in possession of (or provide to)
the Officer in Charge a completed site access check list.  The checklist shall
be agreed between V/Line, the Contractor and the TTA.

 

2.1.5.2                          Supervision

 

Prior to entering either a staffed or unstaffed station, the Contractor must
first obtain the correct authority, keys, security access codes from the
appropriate owner, franchise or station master (or Officer in Charge) and on
completion of each installation ensure the site is secure, alarms set and
notification provided, and the keys are returned immediately to the building
owner, franchisee or station master (or Officer in Charge).

 

Option:  Post site survey phase only:

 

A V/Line staff representative is to accompany the Contractor (and/or TTA) on all
site surveys (eg. civil works and equipment location surveys).  Costs associated
with staff supplied by V/Line shall be calculated in accordance with Schedule 1.

 

Option: Post site survey phase:

 

If a Contractor staff member is Safety Accredited (ie. has completed a Certified
Supervisor course – Level 3 Track Safety Awareness) and requires access to the
track then they may work unaccompanied ie. without supervision of a V/Line
safety-accredited personnel and also supervise Level 1 accredited Contractor
personnel.

 

2.1.5.3                          Tools and Equipment

 

Contractor tools and equipment are to be tagged.  In addition, the Contractor
must comply with all State and Federal Electrical Safety Regulations.

 

2.1.5.4                          Contractor work, emergency and OH&S plans

 

The Contractor will provide V/Line with work, emergency and OH&S plans in
advance of work commencing.

 

2.1.6                                     Education and Training

 

2.1.6.1                          Track Safety and Awareness

 

All Contractors and TTA staff requiring access to the V/Line network must
complete a Level 1 Track Safety Awareness course (duration approx 2½ hours).

 

--------------------------------------------------------------------------------


 

At the successful completion of this session participants will be able to
demonstrate and explain the safety precautions and procedures to be followed
when on or about the track, interacting with other workgroups and using High
Visibility garments.

 

This also includes the requirement for a Level 4 Health Assessment (for those
contractors who are required to attend a Track Safety Awareness Course) at the
cost of the Contractor.

 

Indicative costs associated with these qualifications are set out in Schedule 3.

 

Training is to be arranged by the Contractor at its own cost.  The Contractor
should liaise with V/Line regarding the appointment of the training supplier.

 

Training of TTA staff is to be managed and funded separately by the TTA, however
the TTA will use best endeavours to ensure the TTA and Contractor staff training
is conducted concurrently.

 

Contractors and TTA staff will require proof of certification in the form of an
identify card.  The card must be carried at all times and be produced on request
by a V/Line staff member when working on or visiting rail infrastructure.

 

Course content will be supplied and delivered initially by V/Line, at the costs
set out in Schedule 4.  V/Line and the Contractor will work co-operatively to
agree future training arrangements for V/Line, with the option of ‘Train the
Trainer’ to be explored.

 

2.1.6.2                          Local Site Induction Training

 

The Contractor shall report to the Officer in Charge prior to commencing work at
any station (or group of stations).  The Contractor will be required to attend a
local site induction carried out by the Officer.  The Contractor and V/Line will
work co-operatively to ensure that the induction process is carried out as
efficiently as possible so that disruptions to both the NTS implementation and
V/Line operations are minimised.

 

2.1.7                                     Safety Procedures, References and
Policies

 

As a minimum, the Contractor needs to be aware of, and comply with, the
following policies, procedures, registers and regulations:

 

•                                                          V/Line Induction
Training;

 

•                                                          V/Line Local Site
Induction;

 

•                                                          SAPO 001 Alcohol and
Drug Free Workplace Policy;

 

•                                                          SAPO 004 Policy
Statement on Health & Safety;

 

•                                                          SAPR 004 Alcohol and
Other Drugs Management;

 

•                                                          SAPR 014 Reporting
OH&S Incidents Procedure;

 

•                                                          SAPR 012 V/Line
Asbestos Register;

 

•                                                          SAPR 017 Major
Incident Report; and

 

•                                                          HRPR 006 Medical
Examination Procedures.

 

These documents are available from V/Line.

 

--------------------------------------------------------------------------------


 

Other reference sources to be aware of include:

 

•                                                          Occupational Health &
Safety (Incident Notification) Regulations 1997;

 

•                                                          SAB. No. 2004-06:
Dept. of Infrastructure- Public Transport Safety Advisory Bulletin- Occurrence
Reporting & Investigation;

 

•                                                          Equipment (Public
Safety)(Incident Notification) Regulations 1997;

 

•                                                          Electrical Safety
(Network Assets) Regulations 1997;

 

•                                                          Occupational Health
and Safety Act 1985;

 

•                                                          Australian Standard
AS 4292.1 – 1995 Railway Safety Management;

 

•                                                          Electronic OHS
Incident Reporting Work Instruction (SAWI:005);

 

•                                                          Victorian Heritage
Act (1995);

 

•                                                          Environment
Protection and Biodiversity Conservation Act 1999 (EPBC Act), its Regulations
and Amendments; and

 

•                                                          Historical Building
Act

 

The Contractor shall comply with all relevant State and Federal Regulations and
Policies.

 

2.1.8                                     Training of V/Line staff

 

The TTA, the Contractor and V/Line will work co-operatively to ensure that
appropriate training programs are developed for V/Line staff and are delivered
as efficiently as possible to minimise the disruption to V/Line’s operations.

 

The Contractor will manage, at its own cost, all relevant NTS training. 
Associated out-of costs will also be met by the Contractor, whilst V/Line staff
costs will be re-imbursed at the rates set out in Schedule 4.  Further
information on the nature and quantum of training to be provided to staff
members is also provided at Schedule 4.

 

2.1.9                                     Security (Building Access, Key
Management and Security Alarms)

 

The Contractor shall ensure that all external doors and access areas to the
stations and buildings, as well as any rooms or other areas which are not open
to the public, are at all times kept locked.  The only exception is times when
the Contractor is entering or exiting the station or buildings or such rooms or
other areas, and during the hours when the stations are open to the public in
relation to all external doors and access areas to the stations.

 

The Contractor shall reimburse V/Line for any cost or expenses incurred as a
result of any Contractor staff accidentally, intentionally, carelessly or
negligently setting off security alarms.

 

The Contractor must not make any copies of any keys, alarm codes or any other
material provided for access to the stations or building.

 

The Contractor must bring to the attention of V/Line’s Access Representative any
matter that, in the Contractor’s opinion, lessens the security of any or any
part of the stations, equipment, materials or other property at the Stations,
including trains.

 

--------------------------------------------------------------------------------


 

2.1.10                              V/Line System Access

 

V/Line will provide reasonable access to relevant V/Line staff to provide such
advice, within the knowledge or control of V/Line, to the Contractor as is
reasonably required for NTS system integration.

 

The Contractor will be provided access to the V/Line’s IT Network system, in
accordance with an agreed operations transition plan, to allow for NTS
implementation.

 

The Contractor must provide documentation showing clear roles and
responsibilities of all V/Line IT system interfaces prior to completion of
design phase.  End-to-end integration of the NTS to V/Line’s systems is at the
Contractor’s cost.

 

The NTS must have an interface with V/Line’s General Ledger System.  The cost of
the interface (including consulting with Oakton (V/Line’s Great Plains
consultant) or equivalent) must be included as part of the project.

 

2.1.11                              Cash Handling

 

Access time/limitations and other procedures related to access for cash
collection are highlighted below:

 

•                                                          V/Line’s general
requirement is that cash collections occur outside the morning peaks Mondays to
Fridays (ie. outside of the hours 06.00 to 09.30).

 

•                                                          Special Events will
require additional and increased frequency of cash collection and equipment
servicing, depending on the particular event.

 

•                                                          The process of cash
transferral must be timely and efficient so as not to disrupt the operation of
the station to the extent that lengthy delays result for customers wanting to
purchase tickets.

 

•                                                          Cash collection
includes both collection and replenishment of all ticket machinery including
ticket office terminals.

 

The following should also be noted:

 

•                                                          V/Line is working on
a Cash Handling documentation project at present to determine best practice in
relation to staffed stations cash collection.

 

•                                                          The scope of this
project includes optimal delivery times & optimal cash balances, and summarise
individual station security capacities (ie. CCTV, safes etc.).  It planned to
have this project completed by end June 2005.

 

•                                                          Some remote agents
have indicated their resistance to daily banking of sales receipts.

 

•                                                          V/Line future
interest in the retail agent’s cash handling will be dependant on its final
regional retail agent strategy.

 

2.2                                               Access Charge

 

If supervision is required the Contractor will be required to pay V/Line at the
hourly rate of $100.00 plus GST.

 

--------------------------------------------------------------------------------


 

The table below outlines the staff categories identified for the purpose of NTS
education and training requirements, including number of staff and indicative
hourly costs.

 

Category A

 

Estimated
Staff
Numbers

 

Category B

 

Estimated
Staff
Numbers

 

Category C

 

Estimated
Staff
Numbers

 

Station Staff General

 

117

 

Platform Supervisors

 

24

 

Drivers

 

249

 

Conductors

 

147

 

Station Masters (SS)

 

4

 

Shunters

 

24

 

Booking Office (SS)

 

18

 

 

 

 

 

Other Staff

 

100

 

Finance Ops

 

9

 

 

 

 

 

 

 

 

 

Commercial

 

6

 

 

 

 

 

 

 

 

 

Customer Services

 

6

 

 

 

 

 

 

 

 

 

Marketing

 

6

 

 

 

 

 

 

 

 

 

Regional Management

 

4

 

 

 

 

 

 

 

 

 

Total

 

313

 

 

 

28

 

 

 

373

 

 

Note: These are estimate figures only and may vary by 10-15%.

 

Category A: Front Line Training: These are people who will have to directly
“use” the system, ie. sell /check tickets or be involved “toping up existing
tickets /cards. These will include Booking Office, conductors, coach operators
etc.

 

Category B: Customer Advice / Service Personnel. These people are involved in
providing advice or handling enquiry’s face to face or over the phone to the
general public. These include such areas as Stakeholder relations customer
service personnel, Senior Station staff, platform staff etc.

 

Category C: General Awareness. These are people who do not directly interface
with customers. This is general high level understanding and overview of the NTS
system.

 

2.3                                               Training Charge

 

The Contractor/TTA will be required to attend as a minimum the following V/Line
courses:

 

•                                                          V/Line general
induction training (cost per session TBC); and

 

•                                                          V/Line local site
induction training at each station (cost per hour TBC).

 

--------------------------------------------------------------------------------


 

H.                                                  

 

3.                                                      Yarra Access Principles

 

3.1                                               Access Principles

 

3.1.1                     Time of Access

 

Details concerning available access times are listed below.

 

Yarra Trams grants the Contractor the right to access the Depots and trams
during the following hours (daily):

 

(Access at times outside the periods above to be agreed on a case by case basis
in accordance with the Yarra Trams Access Coordination Agreement.)

 

Tram Depot Access (Office and Depot Computer Equipment)

 

 

 

Weekdays

 

Weekend

 

Special Event

 

Installation

 

10.00 am – 3.00 pm

 

No Access

 

No Access

 

Planned Maintenance (Preventive and Remedial)

 

10.00 am – 3.00 pm

 

No Access

 

No Access

 

Emergency Curative Maintenance

 

5.30 am – 1.00 am

 

 

 

 

 

Cash Collection

 

See Tram Access

 

 

 

 

 

Cleaning

 

10.00 am – 3.00 pm

 

No Access

 

No Access

 

 

Tram Stops and Superstops Access

 

 

 

Weekdays

 

Weekend

 

Special Event

 

Installation

 

7.00 pm – 6.00 am

 

7.00 pm – 6.00 am

 

No Access

 

Planned Maintenance (Preventive and Remedial)

 

7.00 pm – 6.00 am

 

7.00 pm – 6.00 am

 

No Access

 

Emergency Curative Maintenance

 

24 hours / 7 days

 

 

 

 

 

Cash Collection

 

7.00 pm – 6.00 am

 

7.00 pm – 6.00 am

 

7.00 pm – 6.00 am

 

Cleaning

 

7.00 pm – 6.00 am

 

7.00 pm – 6.00 am

 

7.00 pm – 6.00 am

 

 

--------------------------------------------------------------------------------


 

Tram Access

 

 

 

Weekdays

 

Weekend

 

Special Event

 

Installation
4 trams available per depot
10 trams available per depot
Most of trams available All tram installation work must be completed and the
trams ready for operational service no later than 5.00 am.

 

8.00 pm – 5.00 am 8.00 pm-10.00 pm 10.00 pm-12.00 am 12.00 am-5.00 am

 

8.00 pm – 5.00 am 8.00 pm-10.00 pm 10.00 pm-12.00 am 12.00 am-5.00 am

 

No Access

 

Planned Maintenance (Preventive and Remedial)

 

8.00 pm –12.00 am

 

8.00 pm – 12.00 am

 

No Access

 

Emergency Corrective Maintenance

 

During working hours: To be arranged through Fleet Operation Centre: 3 Meeting
points proposed for boarding, Continuing Operations cannot be slowed down In the
depots from 5.30 am – 1.00 am

 

Cash Collection

 

8.00 pm – 1.00 am in the depots if TVM on-board or until last trams return to
depot around 1.30 am)

 

8.00 pm – 1.00 am in the depots if TVM on-board or until last trams return to
depot around 1.30 am)

 

8.00 pm – 1.00 am in the depots if TVM on-board or until last trams return to
depot around 1.30 am)

 

Cleaning

 

8.00 pm – 12.00 am 4 trams between 8.00-10.00 pm, 10 trams 10.00 pm-12.00 am in
each depot

 

8.00 pm – 12.00 am 4 trams between 8.00 –10.00 pm, 10 trams 10.00 pm-12.00 am in
each depot

 

8.00 pm – 12.00 am 4 trams between 8.00-10.00 pm, 10 trams 10.00 pm-12.00 am in
each depot

 

 

3.1.2                     Services

 

The following service arrangements apply:

 

•                                                          For temporary use of
power supplies (240v) during installation of NTS equipment (including power for
the Contractor’s work equipment), the Contractor is to arrange access with local
Depot Manager, who will provide access to power supply as long as it does not
disturb operations.

 

•                                                          For site water
supplies, the Contractor is to make local arrangements with the Depot Manger.
All Depots have access to water supply which will be provided by Yarra Trams.

 

•                                                          The Contractor is to
provide their own change and mess sheds at its own cost.

 

•                                                          The Contractor is to
provide their own storage at its own cost.

 

•                                                          The Contractor is to
make local arrangements with the Depot Manager for access to toilets /
amenities, access to which will be provided by Yarra Trams.

 

--------------------------------------------------------------------------------


 

The following principles should be noted:

 

•                                                          Contractors are
responsible for cleaning and removal of rubbish after work.

 

•                                                          Contractors are
responsible for parking their cars as such facility will not be provided by
Yarra Trams.

 

•                                                          Occupational health
and safety requirements for site access as per Yarra Trams’ accreditation must
be adhered to.

 

•                                                          Contractors must
comply with all statutory requirements, in relation to compliance with safe
working environment requirements, including rail safety.

 

•                                                          High visibility vests
and safety shoes.

 

•                                                          Compliance with Yarra
Trams’ Zero Drug and Alcohol Policy (PTSD requirements for rail safety workers.
Refer PTSD web site).

 

•                                                          Standard work site
warning signs.

 

•                                                          Further details are
provided in the attached “Worker Competence Induction” document (sections 1, 2,
3.2, 3.3 and 4).

 

3.1.3                                     Conditions and Rules of Access

 

3.1.3.1                          Supervision

 

Work Supervision is not required provided the following safe working environment
training is completed.

 

Details and associated cost regarding safe working environment training, etc
required by the Contractor prior to accessing sites and equipment are described
and listed below:

 

Training Required

 

Reason

 

Approximate
Duration

 

Cost

Depot Induction Training

 

To enable staff to work unsupervised in the Depot environment.

 

1 hour per Depot

 

$100 per training session (15 staff per session)

Open, “turn on” and close trams

 

To enable staff to access and work in trams unsupervised

 

1/2 hour per tram class

 

$50 per training session (1 tram class and 10 staff per session)

Tram Track and Overhead Awareness Training

 

To enable staff to safely access trams in an operating environment eg. On
Superstops

 

2 hours

 

$200 per training session. This includes the issue of a competency card.
(12 staff per session)

 

All the above training is to be supplied by Yarra Trams personnel.

 

Yarra Trams will provide one authorised officer to provide access to the Tram
Depot during the hours of 1.00 am to 5.00 am when the Depot would normally be
closed.

 

The authorised officer is there to facilitate access and provide such level of
supervision as may be required by Yarra Trams.

 

--------------------------------------------------------------------------------


 

The rate of charge for the authorised officer will be $344 per Depot per night,
for each night that access is required by the Contractor to a Depot after
1.00 am.

 

3.1.3.2                          OH&S

 

The Contractor shall comply with all OH&S requirements which from time to time
may be applicable.

 

Prior to any work, the Contractor shall provide Job Safety Assessment and
request its approval by Yarra Trams.

 

Contractor staff is required to wear appropriate Personal Protective Equipment.

 

3.1.3.3                          Security

 

The Contractor shall comply with all Yarra Trams security requirements and
measures which may be form time to time be in force.

 

In particular, any access to Yarra Trams offices and depots requires a
preliminary Sign-On Process by the Yarra Trams designated starter staff.

 

3.1.3.4                          Emergencies

 

Emergency plans for each of the eight Tram Depots, describing the facilities
environment, services and other features must be complied with by the
Contractor. These are contained in the Yarra Trams Emergency Plan for each
Depot.

 

3.1.3.5                          Limitations

 

Limited tram key availability may require Yarra Trams staff attendance for
turning on power, especially on D-Class trams.

 

Power will not be turned on for all trams at the same time.

 

3.1.4                                      Education and Training

 

Access to Access Provider staff for education and training from Contractor:

 

•                                                          As a general rule,
staff will be available between the hours of 9.00 am and 5.00 pm on weekdays.

 

•                                                          Training of drivers
will conducted by the YT Tram trainers (4 to 5 per depot) at each of the eight
Tram Depots. Only 2 Tram drivers will be trained per depot per day. At least
3 Tram Trainer training sessions will be conducted at a Tram Depot or other site
provided by Yarra Trams.

 

•                                                          Restrictions on staff
availability for training will particularly apply to maintenance staff and other
operational staff. In particular, training of Depot staff, Authorised Officers,
Customer Service and Tram Attendants will need to be conducted during off-peak
hours from Mondays to Fridays (ie. outside of 06.00 to 09.30 and 15.00 to
18.30).

 

•                                                          115 Tram Authorised
Officers and 100 Tram Attendants will be conducted at a Tram Depot or other site
provided by Yarra Trams.

 

--------------------------------------------------------------------------------


 

3.1.5                                      Cash Collection Principles

 

See Access Times.

 

3.1.6                                      Cleaning Principles

 

See Access Times.

 

3.2                                               Access Charges

 

Where access is required between 1.00 am and 5.00 am at a Depot an Access Charge
will apply. The Contractor will be required to pay Yarra Trams $344 per Depot
per night.

 

3.3                                               Training Charges

 

The table below outlines the staff categories identified for the purpose of NTS
education and training requirements, including number of staff and [average
indicative] incremental hourly cost:

 

Role

 

Number

 

Average Indicative
Incremental Hourly Cost

 

Drivers

 

1,070

 

$

37.22

 

Tram Attendant

 

102

 

$

37.22

 

Revenue Protection

 

114

 

$

43.00

 

Tram Fleet Maintenance

 

123

 

$

48.00

 

Other Operational (Line officers, Control Centre Operator, Depot Starters)

 

120

 

$

43.00

 

Management / Administration

 

70

 

$

55.00

 

Qualified Train the Trainers

 

38

 

$

43.00

 

 

--------------------------------------------------------------------------------


 

Pro forma Access Coordination Agreement

 

Transport Ticketing Authority

 

Principal

 

Keane Australia Micropayment Consortium Pty Ltd

 

Contractor

 

[                              ]

 

Access Provider

 

--------------------------------------------------------------------------------


 

Table of contents

 

2.

Definitions and interpretation

 

 

 

 

 

 

2.1

Definitions

 

 

2.2

Interpretation

 

 

2.3

Rule of construction excluded

 

 

2.4

Order of precedence

 

 

 

 

 

3.

Compliance with Law

 

 

 

 

 

4.

Term

 

 

 

 

 

5.

Representatives and meetings

 

 

 

 

 

 

5.1

Contractor’s Access Representative

 

 

5.2

[ ]’s Representative

 

 

5.3

Principal’s Access Representative

 

 

5.4

Meetings

 

 

5.5

Access Coordination Meetings

 

 

 

 

 

6.

[ ] Access Plan

 

 

 

 

 

 

6.1

General Obligations

 

 

6.2

Development of [ ] Access Plan

 

 

6.3

Amendment of the Access Plan

 

 

 

 

 

7.

Warranty

 

 

 

 

 

 

8.

Access

 

 

 

 

 

 

 

8.1

Contractor’s access

 

 

8.2

Services

 

 

8.3

Principal’s access

 

 

8.4

Access Provider’s right to inspect

 

 

8.5

The Solution

 

 

8.6

Emergency Access

 

 

 

 

 

9.

Contractor obligations

 

 

 

 

 

10.

Other activities

 

 

 

 

 

11.

Alternative Access

 

 

 

 

 

12.

Failure to provide access

 

 

 

 

 

13.

Payment

 

 

 

 

 

 

13.1

Access Charge and Training Charge

 

 

13.2

Alternative Access

 

 

13.3

Additional Access

 

 

13.4

Monthly Invoice

 

 

13.5

Payment

 

 

13.6

Non-Acceptance of Monthly Invoice

 

 

 

 

 

14.

Indemnity and Limitation of Liability

 

 

 

 

 

 

14.1

Contractor Indemnity

 

 

14.2

Liability of Contractor

 

 

14.3

Exclusions

 

 

14.4

Liability of Access Provider

 

 

i

--------------------------------------------------------------------------------


 

15.

Remedy Notice

 

 

 

 

 

16.

Liability for damage

 

 

 

 

 

17.

Reporting and Information

 

 

 

 

 

 

17.1

Information

 

 

17.2

Regular updates

 

 

17.3

Reporting Obligations

 

 

 

 

 

18.

Insurances

 

 

 

 

 

 

19.

Dispute Resolution

 

 

 

 

 

 

19.1

General

 

 

19.2

Access Representatives’ review

 

 

19.3

Chief Executive Officer review

 

 

19.4

Determination by the Expert

 

 

 

 

 

20.

Force Majeure

 

 

 

 

 

 

20.1

Force Majeure Notice

 

 

20.2 [a05-17952_1ex10d2.htm#a20_2MeetingApplicationOfProvisio_194731]

Meeting, Application of Provisions
[a05-17952_1ex10d2.htm#a20_2MeetingApplicationOfProvisio_194731]

 

 

20.3 [a05-17952_1ex10d2.htm#a20_3SuspensionOfObligations_194732]

Suspension of Obligations
[a05-17952_1ex10d2.htm#a20_3SuspensionOfObligations_194732]

 

 

20.4 [a05-17952_1ex10d2.htm#a20_4DutyToRemedyForceMajeure_194733]

Duty to Remedy Force Majeure
[a05-17952_1ex10d2.htm#a20_4DutyToRemedyForceMajeure_194733]

 

 

 

 

 

21. [a05-17952_1ex10d2.htm#a21_Assignment_194735]

Assignment [a05-17952_1ex10d2.htm#a21_Assignment_194735]

 

 

 

 

 

 

22. [a05-17952_1ex10d2.htm#a22_Novation_194736]

Novation [a05-17952_1ex10d2.htm#a22_Novation_194736]

 

 

 

 

 

 

 

22.1 [a05-17952_1ex10d2.htm#a22_1NovationOnTerminationOfProje_194737]

Novation on Termination of Project Agreement
[a05-17952_1ex10d2.htm#a22_1NovationOnTerminationOfProje_194737]

 

 

22.2 [a05-17952_1ex10d2.htm#a22_2ObligationsPriorToNovationBy_194739]

Obligations prior to novation by Contractor
[a05-17952_1ex10d2.htm#a22_2ObligationsPriorToNovationBy_194739]

 

 

22.3 [a05-17952_1ex10d2.htm#a22_3SetOffInRelationToProjectAgr_194740]

Set off in relation to Project Agreement
[a05-17952_1ex10d2.htm#a22_3SetOffInRelationToProjectAgr_194740]

 

 

22.4 [a05-17952_1ex10d2.htm#a22_4NovationOnTerminationOfTheAc_194741]

Novation on Termination of the Access Provider’s Rights
[a05-17952_1ex10d2.htm#a22_4NovationOnTerminationOfTheAc_194741]

 

 

22.5 [a05-17952_1ex10d2.htm#a22_5ObligationsPriorToNovationBy_194744]

Obligations prior to novation by Access Provider
[a05-17952_1ex10d2.htm#a22_5ObligationsPriorToNovationBy_194744]

 

 

22.6 [a05-17952_1ex10d2.htm#a22_6SetOffInRelationToTerminatio_194745]

Set off in relation to termination of Access Provider’s rights
[a05-17952_1ex10d2.htm#a22_6SetOffInRelationToTerminatio_194745]

 

 

 

 

 

23. [a05-17952_1ex10d2.htm#a23_ConfidentialityAndPublicity_194747]

Confidentiality and publicity
[a05-17952_1ex10d2.htm#a23_ConfidentialityAndPublicity_194747]

 

 

 

 

 

 

23.1 [a05-17952_1ex10d2.htm#a23_1ConfidentialInformation_194748]

Confidential information
[a05-17952_1ex10d2.htm#a23_1ConfidentialInformation_194748]

 

 

23.2 [a05-17952_1ex10d2.htm#a23_2Exceptions_194750]

Exceptions [a05-17952_1ex10d2.htm#a23_2Exceptions_194750]

 

 

23.3 [a05-17952_1ex10d2.htm#a23_3Publicity_194751]

Publicity [a05-17952_1ex10d2.htm#a23_3Publicity_194751]

 

 

 

 

 

24. [a05-17952_1ex10d2.htm#a24_General_194752]

General [a05-17952_1ex10d2.htm#a24_General_194752]

 

 

 

 

 

 

 

24.1 [a05-17952_1ex10d2.htm#a24_1Notices_194753]

Notices [a05-17952_1ex10d2.htm#a24_1Notices_194753]

 

 

24.2 [a05-17952_1ex10d2.htm#a24_2StampDuty_194757]

Stamp Duty [a05-17952_1ex10d2.htm#a24_2StampDuty_194757]

 

 

24.3 [a05-17952_1ex10d2.htm#a24_3GoverningLaw_194758]

Governing Law [a05-17952_1ex10d2.htm#a24_3GoverningLaw_194758]

 

 

24.4 [a05-17952_1ex10d2.htm#a24_4Jurisdiction_194759]

Jurisdiction [a05-17952_1ex10d2.htm#a24_4Jurisdiction_194759]

 

 

24.5 [a05-17952_1ex10d2.htm#a24_5Waiver_194800]

Waiver [a05-17952_1ex10d2.htm#a24_5Waiver_194800]

 

 

24.6 [a05-17952_1ex10d2.htm#a24_6NoLimitation_194802]

No limitation [a05-17952_1ex10d2.htm#a24_6NoLimitation_194802]

 

 

24.7 [a05-17952_1ex10d2.htm#a24_7ConsentOrApprovalOfThePrinci_194802]

Consent or approval of the Principal
[a05-17952_1ex10d2.htm#a24_7ConsentOrApprovalOfThePrinci_194802]

 

 

24.8 [a05-17952_1ex10d2.htm#a24_8Measurements_194803]

Measurements [a05-17952_1ex10d2.htm#a24_8Measurements_194803]

 

 

24.9 [a05-17952_1ex10d2.htm#a24_9Amendments_194805]

Amendments [a05-17952_1ex10d2.htm#a24_9Amendments_194805]

 

 

24.10 [a05-17952_1ex10d2.htm#a24_10FurtherActsAndDocuments_194806]

Further acts and documents
[a05-17952_1ex10d2.htm#a24_10FurtherActsAndDocuments_194806]

 

 

24.11 [a05-17952_1ex10d2.htm#a24_11Counterparts_194806]

Counterparts [a05-17952_1ex10d2.htm#a24_11Counterparts_194806]

 

 

24.12 [a05-17952_1ex10d2.htm#a24_12Expenses_194808]

Expenses [a05-17952_1ex10d2.htm#a24_12Expenses_194808]

 

 

24.13 [a05-17952_1ex10d2.htm#a24_13Severability_194809]

Severability [a05-17952_1ex10d2.htm#a24_13Severability_194809]

 

 

24.14 [a05-17952_1ex10d2.htm#a24_14EntireAgreement_194811]

Entire agreement [a05-17952_1ex10d2.htm#a24_14EntireAgreement_194811]

 

 

24.15 [a05-17952_1ex10d2.htm#a24_15RepresentationsAndWarrantie_194811]

Representations and warranties
[a05-17952_1ex10d2.htm#a24_15RepresentationsAndWarrantie_194811]

 

 

24.16 [a05-17952_1ex10d2.htm#a24_16Indemnities_194813]

Indemnities [a05-17952_1ex10d2.htm#a24_16Indemnities_194813]

 

 

ii

--------------------------------------------------------------------------------


 

 

24.17 [a05-17952_1ex10d2.htm#a24_17Nonmerger_194814]

Non-merger [a05-17952_1ex10d2.htm#a24_17Nonmerger_194814]

 

 

24.18 [a05-17952_1ex10d2.htm#a24_18Setoff_194815]

Set-Off [a05-17952_1ex10d2.htm#a24_18Setoff_194815]

 

 

24.19 [a05-17952_1ex10d2.htm#a24_19Survival_194817]

Survival [a05-17952_1ex10d2.htm#a24_19Survival_194817]

 

 

 

 

 

25. [a05-17952_1ex10d2.htm#a25_Gst_194818]

GST [a05-17952_1ex10d2.htm#a25_Gst_194818]

 

 

 

 

 

 

 

25.1 [a05-17952_1ex10d2.htm#a25_1Interpretation_194818]

Interpretation [a05-17952_1ex10d2.htm#a25_1Interpretation_194818]

 

 

25.2 [a05-17952_1ex10d2.htm#a25_2ReimbursementsAndSimilarPaym_194820]

Reimbursements and similar payments
[a05-17952_1ex10d2.htm#a25_2ReimbursementsAndSimilarPaym_194820]

 

 

25.3 [a05-17952_1ex10d2.htm#a25_3GstPayable_194821]

GST payable [a05-17952_1ex10d2.htm#a25_3GstPayable_194821]

 

 

25.4 [a05-17952_1ex10d2.htm#a25_4VariationOfGst_194822]

Variation of GST [a05-17952_1ex10d2.htm#a25_4VariationOfGst_194822]

 

 

 

 

 

Schedule 1 Access Principles

 

 

 

Schedule 2 [ ] Access Plan

 

 

 

Schedule 3 Access Charge

 

 

 

Schedule 4 Training Charge

 

 

 

Schedule 5 Monthly Invoice

 

 

 

Schedule 6 PA Novation Deed

 

 

 

Schedule 7 Novation Deed

 

 

 

Schedule 8 Expert Deed

 

 

iii

--------------------------------------------------------------------------------


 

Pro forma Access Coordination Agreement made at
                                on

 

Parties                                                                                        
Transport Ticketing Authority ABN [                    ] of [  ]

 

(“Principal”)

 

[insert details], [ABN] of [                     ]

 

(“Contractor”)

 

[insert details], [ABN]  of  [                          ]

 

(“Access Provider”)

 

Background

 

A.                                                   The Principal and the
Contractor have or will enter into the New Ticketing System Project Agreement
(the “Project Agreement”) under which the Contractor will carry out the Project.

 

B.                                                     In order to carry out its
obligations under the Project Agreement, the Contractor requires access to third
party property, information and staff.

 

C.                                                     This Agreement
facilitates the provision of access by the Access Provider to the Contractor.

 

Operative provisions

 


2.                                                      DEFINITIONS AND
INTERPRETATION


 


2.1                                               DEFINITIONS


 

In this Agreement:

 

“Access” means access to [and use of] the Access Provider’s Property reasonably
required by the Contractor to perform its obligations under the Project
Agreement.

 

“Access Charge” means the charge for the provision of access based on the Access
Provider Rates and calculated in accordance with Schedule 3.

 

“Access Coordination Meeting” means meetings between the Principal, the
Contractor, access providers or their authorised representatives and other
interested parties to facilitate the overall coordination of access for the
Project.

 

“Access Provider Rates” means the rates set out in Schedule 3.

 

“Access Representatives” means each of the Contractor’s Access Representative,
the Principal’s Access Representative and the [  ]’s Representative.

 

“Alternative Access” means access not provided for in the version of the [   ]
Access Plan finalised in accordance with clause 6.2(h), and required as a result
of the Access Provider failing to provide access in accordance with the Access
Plan.

 

“[Note:  Insert name of Access Provider] Access Plan” means the document set out
in Schedule 2, as developed and amended in accordance with this Agreement.

 

“[Note:  Insert name of Access Provider] Access Principles” means the
principles, obligations and conditions of access set out in Schedule 1.

 

4

--------------------------------------------------------------------------------


 

“[Note:  Insert name of Access Provider] Property” means:

 

(a)                                                   all property owned, leased
or used by the Access Provider (and information and drawings relating to such
property including wiring diagrams) including any rolling stock, stops,
terminals, stations, vehicles, depots, interchanges, computer systems and other
facilities, systems, power supplies of the Access Provider other than the
Solution; and

 

(b)                                                  personnel involved in the
operation or use of the property referred to in paragraph (a) including
employees of the Access Provider.

 

“[   ]’s Representative” means the person appointed by the Access Provider in
accordance with clause 5.2.

 

“[Note:  Insert name of Access Provider] Work” means that part of the Work which
affects the [ ] Property.

 

“Business Day” means a day on which banks are open for business in Melbourne but
not a Saturday or Sunday

 

“Business Hours” means between 9.00 am and 5.00 pm on a Business Day.

 

“Chief Executive Officers” means the chief executive officer of the Principal,
the chief executive officer of the Contractor, and the chief executive officer
of the Access Provider.

 

“Commencement Date” means the date this Agreement is validly executed by the
Parties, to the satisfaction of the Principal.

 

“Contractor’s Access Representative” means the person appointed by the
Contractor in accordance with clause 5.1.

 

“Core Services” means the core services described and provided by the Contractor
under the Project Agreement.

 

“Cure Plan” means a proposal that the Contractor or the Access Provider submits
to the Principal pursuant to clause 15(a) which details the steps to be taken
and the dates by which those steps must be satisfactorily performed in order to
rectify a default.

 

“Dispute Resolution Procedures” means the procedures established under
clause 20.

 

“Expert” means the party appointed by the Principal and the Contractor pursuant
to clause 49.5 of the Project Agreement to act as an expert or such other party
appointed pursuant to clause 18.5(k).

 

“Force Majeure” means lightning, earthquake, fire explosion, cyclone, riots,
industry wide, industrial action which is not specific to, or attributable to
the action of, the Contractor or any of its Related Bodies Corporate or
subcontractors and is not industrial action which falls within paragraph (f) of
the definition of Act of Prevention, civil commotion, natural disaster,
sabotage, act of a public enemy, act of God (excluding storm and tempest), war
(declared or undeclared), revolution, radioactive contamination, flood or an
outbreak of an infectious disease which results in the Government, a
Governmental Agency or a government having jurisdiction over the person claiming
force majeure relief issuing general prohibition against any persons entering
the State of Victoria, but only if the party claiming the relief could not

 

5

--------------------------------------------------------------------------------


 

have prevented the effects of the event by taking those steps which a prudent,
experienced and competent contractor or operator (as the case may be) would have
taken.

 

“Government Agency” means any government or semi-governmental entity or
authority, body politic, government department or statutory authority of the
State of Victoria.

 

“Initial Services” means the initial services described and to be provided by
the Contractor under the Project Agreement.

 

“Law” means:

 

(a)                                                   common law;

 

(b)                                                  Commonwealth, Victorian or
local government legislation, regulations, by-laws and other subordinate
regulations; and

 

(c)                                                   all building codes and
regulations relevant to carrying out the [      ] Work.

 

“Monthly Invoice” means the invoice referred to in clause 13, in the form set
out in Schedule 5.

 

“Novation Deed” means the deed substantially in the form annexed to this
Agreement as Schedule 7.

 

“Novation Notice” means a notice issued by the Principal pursuant to clause 22.4
of this Agreement.

 

“PA Novation Deed” means the deed substantially in the form annexed to this
Agreement as Schedule 6.

 

“PA Novation Notice” means a notice issued by the Principal pursuant to
clause 22.1 of this Agreement.

 

“Party” means each of the Principal, the Contractor and the Access Provider and
“Parties” means all of them.

 

“Principal’s Access Representative” means the person appointed by the Principal
in accordance with clause 5.3.

 

“Principal’s Nominee” means the Principal or any party nominated by the
Principal.

 

“Project” means the design, development, integration, installation, testing and
implementation of the Solution and the development, testing and provision of the
Services.

 

“Project Documents” means:

 


(A)                                                   THE PROJECT AGREEMENT;


 


(B)                                                  THE ESCROW AGREEMENT;


 


(C)                                                   THE EXPERT DEED;


 


(D)                                                  THE PARENT COMPANY
GUARANTEE;


 


(E)                                                   THE ACCESS CO-ORDINATION
AGREEMENTS;


 


(F)                                                     THE DIRECT AGREEMENTS;
AND


 


6

--------------------------------------------------------------------------------



 


(G)                                                  THE KEY CONTRACTS.


 

“Project Master Schedule” means the detailed plan titled the “Project Master
Schedule” prepared by the Contractor (and updated from time to time), in
accordance with the Project Agreement.

 

“Project Timeline” means the document which is titled the “Project Timeline”
prepared by the Contractor (and updated from time to time) in accordance with
the Project Agreement.

 

“Related Body Corporate” has the same meaning as in the Corporations Act.

 

“Services” means the Initial Services and the Core Services.

 

“Solution” means the ticketing and payment system designed, and to be provided
by the Contractor, as described in the Project Agreement.

 

“Training Charge” means the charge for the provision of training calculated in
accordance with Schedule 3.

 

“Urgent Action” means action required to be taken to avoid an immediate threat
to a member of the public or the property of the Principal or the Access
Provider.

 

“Work” means any work required to be performed by the Contractor pursuant to the
Project Agreement.

 


2.2                                               INTERPRETATION


 

In this Agreement:

 


(A)                                                   HEADINGS ARE FOR
CONVENIENCE ONLY AND DO NOT AFFECT INTERPRETATION;


 

and unless the context indicates a contrary intention:

 


(B)                                                  AN OBLIGATION OR A
LIABILITY ASSUMED BY, OR A RIGHT CONFERRED ON, 2 OR MORE PERSONS BINDS OR
BENEFITS THEM JOINTLY AND SEVERALLY;


 


(C)                                                   “PERSON” INCLUDES AN
INDIVIDUAL, THE ESTATE OF AN INDIVIDUAL, A CORPORATION, AN AUTHORITY, AN
ASSOCIATION OR A JOINT VENTURE (WHETHER INCORPORATED OR UNINCORPORATED), A
PARTNERSHIP, A TRUST AND GOVERNMENTAL AGENCIES;


 


(D)                                                  A REFERENCE TO A PARTY
INCLUDES THAT PARTY’S EXECUTORS, ADMINISTRATORS, SUCCESSORS AND PERMITTED
ASSIGNS, INCLUDING PERSONS TAKING BY WAY OF NOVATION;


 


(E)                                                   A REFERENCE TO A DOCUMENT
(INCLUDING THIS AGREEMENT) IS TO THAT DOCUMENT AS VARIED, NOVATED, RATIFIED OR
REPLACED FROM TIME TO TIME;


 


(F)                                                     A REFERENCE TO A STATUTE
INCLUDES ITS DELEGATED LEGISLATION AND A REFERENCE TO A STATUTE OR DELEGATED
LEGISLATION OR A PROVISION OF EITHER INCLUDES CONSOLIDATIONS, AMENDMENTS,
RE-ENACTMENTS AND REPLACEMENTS;


 


(G)                                                  A WORD IMPORTING THE
SINGULAR INCLUDES THE PLURAL (AND VICE VERSA), AND A WORD INDICATING A GENDER
INCLUDES EVERY OTHER GENDER;


 


(H)                                                  A REFERENCE TO A PARTY,
CLAUSE, SCHEDULE, EXHIBIT, ATTACHMENT OR ANNEXURE IS A REFERENCE TO A PARTY,
CLAUSE, SCHEDULE, EXHIBIT, ATTACHMENT OR ANNEXURE TO OR OF THIS AGREEMENT, AND A
REFERENCE TO THIS AGREEMENT INCLUDES ALL RECITALS, SCHEDULES, EXHIBITS,
ATTACHMENTS AND ANNEXURES TO IT;

 

7

--------------------------------------------------------------------------------


 


(I)                                                      IF A WORD OR PHRASE IS
GIVEN A DEFINED MEANING, ANY OTHER PART OF SPEECH OR GRAMMATICAL FORM OF THAT
WORD OR PHRASE HAS A CORRESPONDING MEANING;


 


(J)                                                      “INCLUDES” IN ANY FORM
IS NOT A WORD OF LIMITATION; AND


 


(K)                                                   A REFERENCE TO “$” OR
“DOLLAR” IS TO AUSTRALIAN CURRENCY.


 


2.3                                               RULE OF CONSTRUCTION EXCLUDED


 

In the interpretation of this Agreement, no rule of construction applies to the
disadvantage of one Party on the basis that that Party put forward or drafted
this Agreement or any provision in it.

 


2.4                                               ORDER OF PRECEDENCE


 


(A)                                                   IF THERE IS OR ARISES ANY
INCONSISTENCY, AMBIGUITY, OR DISCREPANCY BETWEEN ANY OF:


 

(I)                                                     THIS AGREEMENT;

 

(II)                                                  THE [   ] ACCESS
PRINCIPLES; AND

 

(III)                                               THE [   ] ACCESS PLAN,

 

the following order of precedence will apply:

 

(IV)                                              THIS AGREEMENT;

 

(V)                                                 THE [   ] ACCESS PRINCIPLES;

 

(VI)                                              THE [  ] ACCESS PLAN.

 


(B)                                                  IF THERE IS OR ARISES ANY
INCONSISTENCY, AMBIGUITY OR DISCREPANCY WITHIN:


 

(I)                                                     THIS AGREEMENT;

 

(II)                                                  THE [   ] ACCESS
PRINCIPLES; OR

 

(III)                                               THE [  ] ACCESS PLAN,

 

the Contractor or the Access Provider must notify the Principal, or the
Principal’s Access Representative may notify the Contractor and the Access
Provider, in writing within 10 Business Days of becoming aware of any such
inconsistency, ambiguity or discrepancy.  The Principal’s Access Representative
must determine the intention of the Parties and notify the Contractor and the
Access Provider of the resolution of the inconsistency, ambiguity or discrepancy
within 20 Business Days of the Principal’s Access Representative being so
notified.

 


3.                                                      COMPLIANCE WITH LAW


 

The Contractor and the Access Provider must perform all their respective
obligations under this Agreement in accordance with the requirements of Law.

 


4.                                                      TERM


 


(A)                                                   THIS AGREEMENT WILL
COMMENCE ON THE COMMENCEMENT DATE.


 


(B)                                                  THIS AGREEMENT WILL EXPIRE:

 

8

--------------------------------------------------------------------------------


 

(I)                                                     ON THE EXPIRY OF THE
PROJECT AGREEMENT;

 

(II)                                                  ON THE ISSUE OF A
VARIATION ORDER BY THE PRINCIPAL UNDER CLAUSE 20.3 OF THE PROJECT AGREEMENT
WHICH HAS THE EFFECT, IN THE REASONABLE OPINION OF BOTH THE PRINCIPAL AND THE
CONTRACTOR, THAT ACCESS IS NO LONGER REQUIRED FROM THE ACCESS PROVIDER; OR

 

(III)                                               AFTER THE TERMINATION OF THE
PROJECT AGREEMENT, BY WRITTEN NOTICE FROM THE PRINCIPAL;

 

unless the Principal gives a PA Novation Notice under clause 22.

 


(C)                                                   PRIOR TO THE SOLUTION
COMPLETION DATE, THE PARTIES AGREE TO MEET AND NEGOTIATE, IN GOOD FAITH, AN
ACCESS AGREEMENT TO REPLACE THIS AGREEMENT WHICH DEALS WITH ACCESS FOR THE
MAINTENANCE AND ONGOING OPERATION OF THE SOLUTION.  HOWEVER, THIS AGREEMENT
REMAINS ON FOOT UNLESS AND UNTIL IT IS REPLACED BY THE AGREEMENT OF THE PARTIES
OR OTHERWISE EXPIRES PURSUANT TO THIS CLAUSE.


 


5.                                                      REPRESENTATIVES AND
MEETINGS


 


5.1                                               CONTRACTOR’S ACCESS
REPRESENTATIVE


 


(A)                                                   THE CONTRACTOR MUST:


 

(I)                                                     WITHIN 5 BUSINESS DAYS
OF THE COMMENCEMENT DATE GIVE NOTICE IN WRITING TO THE PRINCIPAL AND THE ACCESS
PROVIDER OF THE PERSON THAT WILL ACT AS A REPRESENTATIVE OF AND BE AUTHORISED TO
ACT ON BEHALF OF IT IN DISCHARGING ITS FUNCTIONS UNDER THIS AGREEMENT; AND

 

(II)                                                  OBTAIN THE PRINCIPAL’S
PRIOR WRITTEN APPROVAL TO ANY APPOINTMENT MADE UNDER CLAUSE 5.1(A)(I) SUCH
APPROVAL NOT TO BE UNREASONABLY WITHHELD OR DELAYED.

 


(B)                                                  THE CONTRACTOR MAY BY
NOTICE IN WRITING TO THE PRINCIPAL AND ACCESS PROVIDER SUBSTITUTE A PERSON
APPOINTED UNDER CLAUSE 5.1(A) WITH ANOTHER PERSON, PROVIDED THE CONTRACTOR HAS
OBTAINED THE PRIOR WRITTEN APPROVAL OF THE PRINCIPAL, WHICH MUST NOT BE
UNREASONABLY WITHHELD OR DELAYED.


 


(C)                                                   THE CONTRACTOR IS BOUND BY
ANY ACT OR OMISSION OF THE PERSON APPOINTED UNDER THIS CLAUSE 5.1 AND ANY
DIRECTION, NOTICE, OR INSTRUCTION GIVEN TO THE PERSON APPOINTED UNDER THIS
CLAUSE 5.1 WILL BE DEEMED TO BE A DIRECTION, NOTICE, OR INSTRUCTION TO THE
CONTRACTOR.


 


5.2                                               [   ]’S REPRESENTATIVE


 


(A)                                                   THE ACCESS PROVIDER MUST
WITHIN 5 BUSINESS DAYS OF THE COMMENCEMENT DATE GIVE NOTICE IN WRITING TO THE
PRINCIPAL AND THE CONTRACTOR OF THE PERSON THAT WILL ACT AS A REPRESENTATIVE OF
AND BE AUTHORISED TO ACT ON BEHALF OF IT IN DISCHARGING ITS FUNCTIONS UNDER THIS
AGREEMENT.


 


(B)                                                  THE ACCESS PROVIDER MAY BY
NOTICE IN WRITING TO THE PRINCIPAL AND THE CONTRACTOR SUBSTITUTE A PERSON
APPOINTED UNDER CLAUSE 5.2(A) WITH ANOTHER PERSON, PROVIDED THE ACCESS PROVIDER
HAS OBTAINED THE PRIOR WRITTEN APPROVAL OF THE PRINCIPAL, WHICH MUST NOT BE
UNREASONABLY WITHHELD OR DELAYED.


 


(C)                                                   THE ACCESS PROVIDER IS
BOUND BY ANY ACT OR OMISSION OF THE PERSON APPOINTED UNDER THIS CLAUSE 5.2 AND
ANY DIRECTION, NOTICE, OR INSTRUCTION GIVEN TO THE PERSON

 

9

--------------------------------------------------------------------------------


 


APPOINTED UNDER THIS CLAUSE 5.2 WILL BE DEEMED TO BE A DIRECTION, NOTICE, OR
INSTRUCTION TO THE ACCESS PROVIDER.


 


5.3                                               PRINCIPAL’S ACCESS
REPRESENTATIVE


 


(A)                                                   THE PRINCIPAL:


 

(I)                                                     WILL, WITHIN 5 BUSINESS
DAYS OF THE COMMENCEMENT DATE, APPOINT A PERSON TO BE THE PRINCIPAL’S ACCESS
REPRESENTATIVE FOR THE PURPOSES OF THIS AGREEMENT;

 

(II)                                                  MAY AT ANY TIME REPLACE
THE PRINCIPAL’S ACCESS REPRESENTATIVE, IN WHICH EVENT THE PRINCIPAL MUST APPOINT
ANOTHER PERSON AS THE PRINCIPAL’S ACCESS REPRESENTATIVE; AND

 

(III)                                               WILL GIVE WRITTEN NOTICE OF
ALL APPOINTMENTS MADE UNDER CLAUSES 5.3(A)(I) AND (II) TO THE CONTRACTOR AND THE
ACCESS PROVIDER.

 


(B)                                                  THE PRINCIPAL’S ACCESS
REPRESENTATIVE:


 

(I)                                                     MAY BY WRITTEN NOTICE TO
THE CONTRACTOR AND THE ACCESS PROVIDER APPOINT PERSONS TO EXERCISE ANY OF THE
PRINCIPAL’S ACCESS REPRESENTATIVE’S FUNCTIONS UNDER THIS AGREEMENT;

 

(II)                                                  MUST NOT APPOINT MORE THAN
ONE PERSON TO EXERCISE THE SAME FUNCTION UNDER THIS AGREEMENT; AND

 

(III)                                               MAY REVOKE ANY APPOINTMENT
MADE UNDER CLAUSE 5.3(B)(I) BY NOTICE IN WRITING TO THE CONTRACTOR AND THE
ACCESS PROVIDER.

 


(C)                                                   THE PRINCIPAL’S ACCESS
REPRESENTATIVE MAY CONTINUE TO EXERCISE A FUNCTION UNDER THIS AGREEMENT DESPITE
APPOINTING ANOTHER PERSON TO EXERCISE THE FUNCTION UNDER CLAUSE 5.3(B).


 


(D)                                                  THE ACCESS PROVIDER AND THE
CONTRACTOR ACKNOWLEDGE AND AGREE THAT THE PRINCIPAL’S ACCESS REPRESENTATIVE AND
ANY APPOINTEE OF THE PRINCIPAL’S ACCESS REPRESENTATIVE ACT AT ALL TIMES AS
AGENTS OF THE PRINCIPAL AND ARE SUBJECT TO THE DIRECTIONS OF THE PRINCIPAL AND
WILL ACT SOLELY IN THE INTERESTS OF THE PRINCIPAL.


 


(E)                                                   WITHOUT LIMITING CLAUSE 21
OF THE PROJECT AGREEMENT THE CONTRACTOR AND THE ACCESS PROVIDER MUST COMPLY WITH
ANY DIRECTION BY THE PRINCIPAL’S ACCESS REPRESENTATIVE GIVEN OR PURPORTED TO BE
GIVEN UNDER A PROVISION OF THIS AGREEMENT EXCEPT WHERE SUCH DIRECTION WOULD
CAUSE THE CONTRACTOR OR THE ACCESS PROVIDER (AS THE CASE MAY BE) TO BE IN BREACH
OF ITS OBLIGATIONS UNDER THIS AGREEMENT.


 


(F)                                                     THE PRINCIPAL IS BOUND
BY ANY ACT OR OMISSION OF ANY PERSON APPOINTED UNDER THIS CLAUSE 5.3(A) OR
(B)(I) AND ANY WRITTEN DIRECTION, NOTICE OR INSTRUCTION (OTHER THAN AN EMAIL)
GIVEN TO THOSE PERSONS WILL BE DEEMED TO BE A DIRECTION, NOTICE OR INSTRUCTION
TO THE PRINCIPAL.


 


5.4                                               MEETINGS


 


(A)                                                   THE ACCESS PROVIDER AND
THE CONTRACTOR MUST MEET FORTNIGHTLY IN ORDER TO FACILITATE AND COORDINATE
ACCESS.  A MEETING MAY BE CANCELLED BY THE AGREEMENT OF THE PARTIES.

 

10

--------------------------------------------------------------------------------


 


(B)                                                  THE PRINCIPAL MUST BE
NOTIFIED IN WRITING OF ALL MEETINGS BETWEEN THE CONTRACTOR AND THE ACCESS
PROVIDER 5 BUSINESS DAYS PRIOR TO SUCH MEETING, OR SUCH OTHER PERIOD AS IS
AGREED BETWEEN THE PARTIES, AND THE PRINCIPAL HAS THE RIGHT TO ATTEND AND
PARTICIPATE IN ALL MEETINGS.


 


(C)                                                   A PARTY MAY
SCHEDULE MEETINGS THAT ARE ADDITIONAL TO THE MEETINGS HELD IN ACCORDANCE WITH
CLAUSE 5.4(A) BY PROVIDING 5 BUSINESS DAYS NOTICE TO THE OTHER PARTIES.  IF A
PARTY SCHEDULES A MEETING UNDER THIS CLAUSE, THE ACCESS PROVIDER AND THE
CONTRACTOR MUST ATTEND THE MEETING AND THE PRINCIPAL HAS THE RIGHT TO ATTEND AND
PARTICIPATE IN SUCH MEETING.


 


(D)                                                  IF THE ACCESS PROVIDER IS
IN BREACH OF CLAUSES 7, 10 OR 11 OF THIS AGREEMENT THE CONTRACTOR MUST GIVE THE
OTHER PARTIES WRITTEN NOTICE OF THAT BREACH AND A MEETING MUST BE HELD BETWEEN
THE CONTRACTOR AND THE ACCESS PROVIDER WITHIN [5] BUSINESS DAYS OF THAT WRITTEN
NOTICE.  THE PRINCIPAL HAS THE RIGHT TO ATTEND AND PARTICIPATE IN THAT MEETING.


 


(E)                                                   THE CONTRACTOR WILL MINUTE
AND PROVIDE COPIES OF ALL SUCH MINUTES TO THE ACCESS PROVIDER AND THE
PRINCIPAL.  THE CONTRACTOR WILL NOTIFY THE PRINCIPAL AND ANY ATTENDEES AT A
MEETING, IN WRITING, OF ALL AGREEMENTS THAT ARE REACHED AT ANY MEETING.


 


5.5                                               ACCESS COORDINATION MEETINGS


 


(A)                                                   THE PARTIES ACKNOWLEDGE
THAT THE PURPOSE OF THE ACCESS COORDINATION MEETINGS IS TO FACILITATE THE
OVERALL COORDINATION OF ACCESS FOR THE PROJECT BETWEEN THE ACCESS PROVIDER, THE
CONTRACTOR, THE PRINCIPAL, AND OTHER ACCESS PROVIDERS AND INTERESTED PARTIES.


 


(B)                                                  ACCESS COORDINATION
MEETINGS WILL BE HELD AS AND WHEN NECESSARY IN ORDER TO COORDINATE AND
FACILITATE ACCESS ISSUES THAT CONCERN MORE THAN ONE ACCESS PROVIDER.


 


(C)                                                   ACCESS COORDINATION
MEETINGS MAY BE CONVENED BY THE PRINCIPAL BY GIVING REASONABLE NOTICE.  WHERE AN
ACCESS COORDINATION MEETING IS CONVENED TO DEAL WITH AN EMERGENCY THE PRINCIPAL
WILL ONLY BE REQUIRED TO GIVE ONE BUSINESS DAY’S NOTICE.  THE PRINCIPAL MAY
SPECIFY THE ACCESS PROVIDERS AND OTHER INTERESTED PARTIES THAT ARE REQUESTED TO
ATTEND.


 


(D)                                                  THE PRINCIPAL MAY ATTEND
AND PARTICIPATE IN ALL ACCESS COORDINATION MEETINGS.


 


(E)                                                   AT THE REQUEST OF THE
PRINCIPAL, THE ACCESS PROVIDER AND THE CONTRACTOR MUST ATTEND A SPECIFIED ACCESS
COORDINATION MEETING, AND AGREE TO NEGOTIATE AND PARTICIPATE IN THE RESOLUTION
OF THE ACCESS ISSUES RAISED, IN GOOD FAITH.


 


(F)                                                     THE ACCESS PROVIDER, THE
CONTRACTOR AND THE PRINCIPAL’S RESPONSIBILITIES IN RELATION TO THE ACCESS
COORDINATION MEETINGS MAY BE CARRIED OUT BY THE REPRESENTATIVES APPOINTED UNDER
CLAUSE 5.


 


(G)                                                  THE ACCESS PROVIDER AND THE
CONTRACTOR ACKNOWLEDGE THAT OTHER ACCESS PROVIDERS AND INTERESTED PARTIES MAY BE
PRESENT AT THE ACCESS COORDINATION MEETING, AND THEY AGREE TO PARTICIPATE AND
NEGOTIATE WITH SUCH PARTIES IN GOOD FAITH.


 


(H)                                                  THE CONTRACTOR WILL MINUTE
AND PROVIDE COPIES OF ALL SUCH MINUTES AND NOTIFY THE PRINCIPAL AND ANY
ATTENDEES AT AN ACCESS COORDINATION MEETING, IN WRITING, OF ALL AGREEMENTS THAT
ARE REACHED AT AN ACCESS COORDINATION MEETING.

 

11

--------------------------------------------------------------------------------


 


6.                                                      [   ] ACCESS PLAN


 


6.1                                               GENERAL OBLIGATIONS


 


(A)                                                   THE CONTRACTOR MUST
COORDINATE ACCESS AND DEVELOP THE [ ] ACCESS PLAN IN ACCORDANCE WITH:


 

(I)                                                     THIS AGREEMENT, AND IN
PARTICULAR CLAUSE 6.2;

 

(II)                                                  THE [  ] ACCESS
PRINCIPLES;

 

(III)                                               THE PROJECT TIMELINE AND THE
PROJECT MASTER SCHEDULE; AND

 

(IV)                                              THE PROJECT AGREEMENT.

 


(B)                                                  THE ACCESS PLAN WILL
DOCUMENT THE ACCESS TO THE [  ] PROPERTY WHICH THE CONTRACTOR REASONABLY
REQUIRES IN ORDER TO CARRY OUT THE [  ] WORK IN ACCORDANCE WITH:


 

(I)                                                     THE PROJECT AGREEMENT;

 

(II)                                                  THE PROJECT TIMELINE AND
PROJECT MASTER SCHEDULE; AND

 

(III)                                               THE [  ] ACCESS PRINCIPLES.

 


6.2                                               DEVELOPMENT OF [  ] ACCESS
PLAN


 


(A)                                                   THE CONTRACTOR MUST
PREPARE AND SUBMIT TO THE PRINCIPAL AND THE ACCESS PROVIDER A REVISED DRAFT OF
THE [ ] ACCESS PLAN BASED ON THE VERSION OF THE [      ] ACCESS PLAN SET OUT IN
SCHEDULE 2 AND AT THE TIME SPECIFIED IN THE PROJECT MASTER SCHEDULE.


 


(B)                                                  THE ACCESS PROVIDER MUST,
AS SOON AS REASONABLY PRACTICABLE AND IN ANY EVENT, WITHIN 10 BUSINESS DAYS OF
RECEIPT OF THE DRAFT [  ] ACCESS PLAN, ADVISE THE CONTRACTOR IN WRITING WHETHER
OR NOT IT CONSIDERS SUCH PLAN TO BE IN ACCORDANCE WITH THIS AGREEMENT, INCLUDING
THE [   ] ACCESS PRINCIPLES AND SUITABLE FOR A FINAL DRAFT TO BE PREPARED
PURSUANT TO CLAUSE 5.2(E) OR REJECT IT AND PROVIDE ITS COMMENTS (INCLUDING
REASONS FOR REJECTING THE DRAFT [  ] ACCESS PLAN) TO THE PRINCIPAL AND THE
CONTRACTOR.


 


(C)                                                   THE PRINCIPAL MUST AS SOON
AS REASONABLY PRACTICABLE AND IN ANY EVENT, WITHIN 20 BUSINESS DAYS OF RECEIPT
OF THE DRAFT [ ] ACCESS PLAN, ADVISE THE CONTRACTOR IN WRITING WHETHER OR NOT IT
CONSIDERS SUCH PLAN TO BE IN ACCORDANCE WITH THIS AGREEMENT, INCLUDING THE [ ]
ACCESS PRINCIPLES, AND SUITABLE FOR A FINAL DRAFT TO BE PREPARED PURSUANT TO
CLAUSE 5.2(E) OR REJECT IT AND PROVIDE ITS COMMENTS (INCLUDING REASONS FOR
REJECTING THE DRAFT [  ] ACCESS PLAN) TO THE CONTRACTOR AND THE ACCESS
PROVIDER.  IF THE DRAFT [ ] ACCESS PLAN IS REJECTED BY THE ACCESS PROVIDER OR
THE PRINCIPAL, THE CONTRACTOR MUST PROMPTLY, AND IN ANY EVENT WITHIN 5 BUSINESS
DAYS, SUBMIT TO THE PRINCIPAL AND THE ACCESS PROVIDER A REDRAFT OF THE REVISED [
] ACCESS PLAN AND SUCH REDRAFT WILL BE DEALT WITH BY THE PRINCIPAL AND THE
ACCESS PROVIDER AS IF IT WERE SUBMITTED UNDER CLAUSE 6.2(A).


 


(D)                                                  THE CONTRACTOR MUST TAKE
INTO ACCOUNT THE ACCESS PROVIDER’S AND THE PRINCIPAL’S COMMENTS, IF ANY, IN
REVISING THE [ ] ACCESS PLAN.


 


(E)                                                   THE CONTRACTOR MUST
PREPARE AND SUBMIT TO THE PRINCIPAL AND THE ACCESS PROVIDER A FINAL VERSION OF
THE [ ] ACCESS PLAN PREPARED ON THE BASIS OF THE DRAFT SUBMITTED UNDER
CLAUSE 6.2(A) AND IN ACCORDANCE WITH THIS AGREEMENT, AND AT THE TIMES SPECIFIED
IN THE PROJECT MASTER SCHEDULE.

 

12

--------------------------------------------------------------------------------


 


(F)                                                     THE ACCESS PROVIDER MUST
AS SOON AS REASONABLY PRACTICABLE AND IN ANY EVENT,, WITHIN 10 BUSINESS DAYS OF
RECEIPT OF THE FINAL VERSION OF THE FINAL [   ] ACCESS PLAN, ADVISE THE
CONTRACTOR IN WRITING WHETHER OR NOT IT CONSIDERS SUCH FINAL VERSION TO BE IN
ACCORDANCE WITH THIS AGREEMENT, INCLUDING THE ACCESS PRINCIPLES, OR REJECT IT
AND PROVIDE ITS COMMENTS (INCLUDING REASONS FOR REJECTING THE FINAL VERSION OF
THE FINAL[  ] ACCESS PLAN) TO THE PRINCIPAL AND THE CONTRACTOR.


 


(G)                                                  THE PRINCIPAL MUST AS SOON
AS REASONABLY PRACTICABLE AND IN ANY EVENT, WITHIN 20 BUSINESS DAYS OF RECEIPT
OF THE FINAL VERSION OF THE FINAL [ ] ACCESS PLAN, ADVISE THE CONTRACTOR IN
WRITING WHETHER OR NOT IT CONSIDERS SUCH FINAL VERSION TO BE IN ACCORDANCE WITH
THIS AGREEMENT, INCLUDING THE ACCESS PRINCIPLES, OR REJECT IT AND PROVIDE ITS
COMMENTS (INCLUDING REASONS FOR REJECTING THE FINAL VERSION OF THE FINAL [  ]
ACCESS PLAN) TO THE CONTRACTOR AND THE ACCESS PROVIDER.  IF THE FINAL [ ] ACCESS
PLAN IS REJECTED, THE CONTRACTOR MUST PROMPTLY, AND IN ANY EVENT WITHIN
5 BUSINESS DAYS, SUBMIT TO THE PRINCIPAL AND THE ACCESS PROVIDER A REDRAFT OF
THE [ ] ACCESS PLAN AND SUCH DRAFT WILL BE DEALT WITH BY THE PRINCIPAL AND THE
ACCESS PROVIDER AS IF IT WERE SUBMITTED UNDER CLAUSE 6.2(E).


 


(H)                                                  THE CONTRACTOR MUST
FINALISE THE [ ] ACCESS PLAN TAKING INTO ACCOUNT THE COMMENTS OF THE ACCESS
PROVIDER AND THE PRINCIPAL AND IN ACCORDANCE WITH THE REQUIREMENTS SET OUT IN
THIS AGREEMENT, AS A CONDITION PRECEDENT TO COMPLETION OF THE NTS SOLUTION
REQUIREMENTS PHASE.


 


(I)                                                      THE PRINCIPAL’S AND THE
ACCESS PROVIDER’S RECEIPT, REVIEW OR APPROVAL OF, OR ANY COMMENT, REPRESENTATION
OR STATEMENT (WHETHER VERBAL OR IN WRITING) IN RELATION TO THE [   ] ACCESS PLAN
OR ANY PART THEREOF WILL NOT RELIEVE THE CONTRACTOR OF ITS RESPONSIBILITY FOR
ANY ERRORS, OMISSIONS OR DEPARTURES FROM, OR FAILURES TO COMPLY WITH,
REQUIREMENTS OF THIS AGREEMENT AND WILL NOT AFFECT THE RIGHTS OR OBLIGATIONS OF
THE PRINCIPAL OR THE ACCESS PROVIDER UNDER THIS AGREEMENT, INCLUDING THE PAYMENT
OBLIGATIONS UNDER CLAUSE 13.


 


(J)                                                      IF THE CONTRACTOR
REASONABLY BELIEVES THE PRINCIPAL OR THE ACCESS PROVIDER IS BEING UNREASONABLE
IN ANY REVIEW OF, COMMENT ON OR OTHER ACTION UNDERTAKEN UNDER CLAUSES  6.2(F) OR
6.2(I) IN RELATION TO THE [   ] ACCESS PLAN IT MUST GIVE WRITTEN NOTICE TO THE
PRINCIPAL’S ACCESS REPRESENTATIVE.  IF THE MATTER IS NOT RESOLVED WITHIN
10 BUSINESS DAYS OF THE RECEIPT OF SUCH NOTICE, THE DISPUTE WILL BE REFERRED TO
THE DISPUTE RESOLUTION PROCEDURES.


 


(K)                                                   THE ACCESS PROVIDER AND
THE PRINCIPAL SHALL ACT REASONABLY IN EXERCISING ITS RIGHT TO REVIEW, COMMENT ON
OR TAKE OTHER ACTION IN ACCORDANCE WITH THE PROVISIONS OF THIS CLAUSE 6.2.


 


(L)                                                      THE PRINCIPAL WILL USE
REASONABLE ENDEAVOURS TO PROVIDE A RESPONSE TO THE CONTRACTOR UNDER CLAUSES
6.2(C) AND 6.2(G) AS SOON AS REASONABLY PRACTICABLE AND IN ANY EVENT IN A PERIOD
OF LESS THAN THE 20 BUSINESS DAYS REFERRED TO IN THOSE CLAUSES.


 


6.3                                               AMENDMENT OF THE ACCESS PLAN


 


(A)                                                   AMENDMENTS TO THE [   ]
ACCESS PLAN CAN BE PROPOSED AT ANY TIME BY A PARTY BY GIVING WRITTEN NOTICE TO
THE OTHER PARTIES.  AMENDMENTS TO THE [   ] ACCESS PLAN AFTER IT HAS BEEN
FINALISED PURSUANT TO CLAUSE 6.2 MAY INCLUDE:


 

(I)                                                     ADDITIONAL ACCESS OR
ALTERNATIVE ACCESS REQUIRED BY THE CONTRACTOR;

 

(II)                                                  A CHANGE TO ACCESS TIMES
PROPOSED BY EITHER THE ACCESS PROVIDER OR THE CONTRACTOR;

 

13

--------------------------------------------------------------------------------


 

(III)                                               AFFECT THE SUBSTANTIVE
RIGHTS OR OBLIGATIONS OF THE PARTIES UNDER THE ACCESS PLAN; OR

 

(IV)                                              MERELY CLARIFY EXISTING RIGHTS
AND OBLIGATIONS.

 


(B)                                                  WHERE A PARTY PROPOSES AN
AMENDMENT UNDER CLAUSE 6.3(A), THE PARTIES AGREE TO NEGOTIATE THE PROPOSED
AMENDMENTS IN GOOD FAITH AND ACTING REASONABLY.


 


(C)                                                   WITHIN 5 BUSINESS DAYS OF
WRITTEN NOTICE OF THE PROPOSED AMENDMENT, THE ACCESS PROVIDER AND CONTRACTOR
MUST CONVENE AND ATTEND A MEETING TO NEGOTIATE ANY PROPOSED AMENDMENTS TO THE
[   ] ACCESS PLAN.


 


(D)                                                  THE PRINCIPAL:


 

(I)                                                     MUST BE GIVEN 2 BUSINESS
DAYS NOTICE OF ANY MEETING UNDER THIS CLAUSE BY THE CONTRACTOR;

 

(II)                                                  HAS A RIGHT TO ATTEND AND
PARTICIPATE IN ANY SUCH MEETINGS; AND

 

(III)                                               MUST BE ADVISED OF THE
OUTCOME OF ANY NEGOTIATIONS IN RELATION TO PROPOSED AMENDMENTS TO THE ACCESS
PLAN BY THE CONTRACTOR.

 


(E)                                                   ANY AGREED AMENDMENT TO
THE [   ] ACCESS PLAN MUST BE IN WRITING, AND IS DEEMED TO FORM PART OF THE [  
] ACCESS PLAN.


 


(F)                                                     THE CONTRACTOR MUST
REVISE, TO THE REASONABLE SATISFACTION OF THE ACCESS PROVIDER AND THE PRINCIPAL,
THE [   ] ACCESS PLAN TO REFLECT THE AGREED AMENDMENTS.


 


(G)                                                  THE PRINCIPAL MAY DIRECT
THE CONTRACTOR TO PROPOSE AN AMENDMENT TO THE [   ] ACCESS PLAN UNDER
CLAUSE 6.3(A) AND TO CONSOLIDATE ANY AGREED AMENDMENTS TO THE [   ] ACCESS PLAN
UNDER CLAUSE 6.3(F).


 


(H)                                                  WHERE AN AMENDMENT TO THE
[   ] ACCESS PLAN IS FOR ADDITIONAL ACCESS REQUIRED BY THE CONTRACTOR, THE
CONTRACTOR AND THE ACCESS PROVIDER MUST NOTIFY THE PRINCIPAL IN WRITING,
INCLUDING AN ESTIMATE OF THE RESULTING INCREASES TO THE ACCESS CHARGE PAID IN
ACCORDANCE WITH CLAUSE 13.


 


(I)                                                      WHERE AGREEMENT ON A
PROPOSED AMENDMENT TO THE [   ] ACCESS PLAN CANNOT BE REACHED BETWEEN THE
PARTIES AT A MEETING CONVENED UNDER CLAUSE 6.3(C), ANY PARTY MAY REFER THE
DISPUTE TO THE DISPUTE RESOLUTION PROCESS.


 


7.                                                      WARRANTY


 

The Contractor acknowledges and warrants that:

 


(A)                                                   IT HAS CHECKED AND
CAREFULLY CONSIDERED THE [ ] ACCESS PRINCIPLES AND THEY ARE FIT FOR THEIR
PURPOSE;


 


(B)                                                  THE PERFORMANCE OF THE WORK
WILL BE UNDERTAKEN IN ACCORDANCE WITH THE REQUIREMENTS OF THIS AGREEMENT,
INCLUDING THE [ ] ACCESS PRINCIPLES AND [ ] ACCESS PLAN, AND THE REQUIREMENTS OF
THIS AGREEMENT WILL ENABLE THE WORK TO BE CARRIED OUT IN ACCORDANCE WITH THE
PROJECT AGREEMENT; AND


 


(C)                                                   NO REPRESENTATION OR
WARRANTY HAS BEEN GIVEN OR IS GIVEN BY OR ON BEHALF OF THE PRINCIPAL OR THE
ACCESS PROVIDER, AS TO:

 

14

--------------------------------------------------------------------------------


 

(I)                                                     THE SUITABILITY,
COMPLETENESS OR EFFICACY OF ANY INFORMATION OR DATA SUPPLIED OR MADE AVAILABLE
BY ANY OF THEM, INCLUDING INFORMATION OR DATA FORMING PART OF THIS AGREEMENT,
INCLUDING THE [ ] ACCESS PRINCIPLES;

 

(II)                                                  ANY OTHER DRAWINGS, PLANS,
DESIGN SPECIFICATIONS, REPORTS OR OTHER INFORMATION OR DATA WHICH RELATE
DIRECTLY OR INDIRECTLY TO THE SOLUTION; OR

 

(III)                                               THE ADEQUACY OR SUFFICIENCY
OF THE [  ] PROPERTY.

 


8.                                                      ACCESS


 


8.1                                               CONTRACTOR’S ACCESS


 


(A)                                                   THE ACCESS PROVIDER MUST
PROVIDE THE CONTRACTOR WITH ACCESS, AND OTHERWISE COMPLY WITH ITS OBLIGATIONS,
IN ACCORDANCE WITH THE [  ] ACCESS PLAN AND THIS AGREEMENT, INCLUDING THE ACCESS
PRINCIPLES, FOR THE PURPOSE OF ENABLING THE CONTRACTOR TO CARRY OUT THE [   ]
WORK.


 


(B)                                                  IF THE ACCESS PROVIDER
FAILS TO GIVE ACCESS IN ACCORDANCE WITH THE [ ] ACCESS PLAN, THE PRINCIPAL WILL
USE ITS BEST ENDEAVOURS TO PROCURE THE ACCESS PROVIDER TO PROVIDE ALTERNATIVE
ACCESS ON A DATE AND AT A TIME REASONABLY ACCEPTABLE TO THE CONTRACTOR WHICH IS
WITHIN 10 BUSINESS DAYS, OR SUCH OTHER PERIOD AS AGREED BY THE PARTIES, OF THE
DATE FOR THE ORIGINAL ACCESS NOMINATED IN THE [ ] ACCESS PLAN.


 


(C)                                                   THE ACCESS PROVIDER MUST:


 

(I)                                                     USE ALL REASONABLE
ENDEAVOURS TO AGREE ALTERNATIVE ACCESS WITH THE CONTRACTOR; AND

 

(II)                                                  SUBJECT TO THE TERMS OF
THIS AGREEMENT AND THE ACCESS PRINCIPLES, COOPERATE WITH AND NOT INTERFERE WITH
OR OBSTRUCT THE CONTRACTOR OR ANY OTHER CONTRACTOR ENGAGED BY THE CONTRACTOR TO
PERFORM THE [ ] WORK ON OR IN THE VICINITY OF THE [ ] PROPERTY.

 


(D)                                                  THE RIGHTS OF ACCESS
PROVIDED PURSUANT TO THIS AGREEMENT ARE FOR THE PURPOSE ONLY OF CARRYING OUT THE
[ ] WORK AND INCIDENTAL ACTIVITIES AND THE CONTRACTOR WILL OBTAIN NO LEGAL
ESTATE OR OTHER INTEREST IN THE [ ] PROPERTY.


 


(E)                                                   THE ACCESS PROVIDER MUST
ACT REASONABLY AND IN GOOD FAITH IN GIVING DIRECTIONS TO, AND IN ALL ITS
DEALINGS WITH THE CONTRACTOR, ITS SUBCONTRACTORS, OFFICERS, EMPLOYEES AND AGENTS
WHILE THE CONTRACTOR OR ITS SUBCONTRACTORS ARE PERFORMING THE [ ] WORK AT THE [
] PROPERTY.


 


(F)                                                     IF PREPARATORY WORKS BY
OR ON BEHALF OF THE ACCESS PROVIDER ARE REQUIRED IN ORDER TO ENABLE THE
CONTRACTOR TO PERFORM THE WORK THE SCOPE AND TIMING OF SUCH PREPARATORY WORKS
WILL BE AGREED BETWEEN THE ACCESS PROVIDER AND THE CONTRACTOR AND SET OUT IN THE
ACCESS PLAN.


 


8.2                                               SERVICES


 

For the avoidance of doubt, the Contractor must:

 


(A)                                                   OBTAIN ALL SERVICES
REQUIRED TO UNDERTAKE THE [ ] WORK; AND


 


(B)                                                  PAY FOR ALL SERVICES
OBTAINED IN RESPECT OF CARRYING OUT THE [ ] WORK,


 

other than as provided in this Agreement, including the Access Principles and [ 
] Access Plan.

 

15

--------------------------------------------------------------------------------


 


8.3                                               PRINCIPAL’S ACCESS


 


(A)                                                   THE ACCESS PROVIDER AND
THE CONTRACTOR AGREE THAT, AT ALL TIMES, THE PRINCIPAL OR ANY PERSON AUTHORISED
BY IT WILL:


 

(I)                                                     SUBJECT TO NORMAL SAFETY
AND SECURITY CONSTRAINTS AS NOTIFIED BY THE ACCESS PROVIDER, HAVE THE RIGHT OF
ACCESS DURING BUSINESS HOURS OR ON REASONABLE NOTICE TO:

 

A.                                                   THE SITES WHERE THE [  ]
WORK IS BEING CARRIED OUT; AND

 

B.                                                     ALL OTHER AREAS RELEVANT
TO THE [  ] WORK; AND

 

(II)                                                  BE ENTITLED TO EXERCISE
THIS RIGHT OF ACCESS FOR THE PURPOSES OF:

 

A.                                                   OBSERVING THE [   ] WORK
AND MONITORING COMPLIANCE BY THE CONTRACTOR WITH ITS OBLIGATIONS UNDER THIS
AGREEMENT AND THE PROJECT AGREEMENT;

 

B.                                                     UNDERTAKING PROGRESS
INSPECTIONS OF THE SOLUTION ; AND

 

C.                                                     ANY OTHER REASON RELATING
TO THE SOLUTION, THE PROJECT AGREEMENT OR THIS AGREEMENT.

 


(B)                                                  THE PRINCIPAL AGREES THAT
ANY PERSON ACCESSING SITES ON BEHALF OF THE PRINCIPAL UNDER CLAUSE 8.3(A) MUST
NOT UNDULY INTERFERE WITH THE PERFORMANCE OF THE [  ] WORK.  TO THE EXTENT
POSSIBLE, REASONABLE ADVANCE NOTICE WILL BE GIVEN OF THE PRINCIPAL’S INTENTION
TO ACCESS A SITE.


 


8.4                                               ACCESS PROVIDER’S RIGHT TO
INSPECT


 

The Access Provider has the right to be present when any [ ] Work is being
performed.

 


8.5                                               THE SOLUTION


 

The Access Provider acknowledges and agrees that any part of the Solution
installed on the [  ] Property:

 


(A)                                                   AS BETWEEN THE ACCESS
PROVIDER AND THE PRINCIPAL, WILL BE OWNED BY AND IS THE PROPERTY OF THE
PRINCIPAL; AND


 


(B)                                                  WILL BE INSTALLED AS A
FITTING AND NOT A FIXTURE AND WILL NOT BECOME A FIXTURE ON THE [ ] PROPERTY.


 


8.6                                               EMERGENCY ACCESS


 

Notwithstanding the [  ] Access Plan, the Access Principles and the notice
requirements in clause 9(a), if requested by the Access Provider or the
Principal or if agreed between the Contractor and the Access Provider, the
Contractor may be granted emergency access to the [ ] Property in order to
undertake or complete urgent maintenance or repairs.  Such emergency access
shall (where possible) be in accordance with the [  ] Access Principles or on
such terms as the Contractor and the Access Provider may agree from time to
time.

 


9.                                                      CONTRACTOR OBLIGATIONS


 


(A)                                                   SUBJECT TO CLAUSE 7.6 OR
AS AGREED BETWEEN THE PARTIES, THE CONTRACTOR WILL GIVE NOTICE TO THE ACCESS
PROVIDER AND THE PRINCIPAL 2 WEEKS, OR SUCH OTHER PERIOD AGREED

 

16

--------------------------------------------------------------------------------


 


BETWEEN THE PARTIES, PRIOR TO ACCESSING THE [   ] PROPERTY, EVEN WHERE SUCH
ACCESS IS IN ACCORDANCE WITH THE [  ] ACCESS PLAN.


 


(B)                                                  THE CONTRACTOR MUST CARRY
OUT THE [ ] WORK IN ACCORDANCE WITH THIS AGREEMENT, INCLUDING THE [ ] ACCESS
PRINCIPLES AND [ ] ACCESS PLAN.


 


(C)                                                   THE CONTRACTOR MUST COMPLY
WITH THE [ ] ACCESS PRINCIPLES AND THE [ ] ACCESS PLAN AT ALL TIMES.


 


(D)                                                  THE CONTRACTOR MUST COMPLY
WITH:


 

(I)                                                     ALL OF THE ACCESS
PROVIDER’S SAFETY REQUIREMENTS, EMERGENCY PLANS AND MANDATORY SAFETY TRAINING IN
ACCORDANCE WITH THE ACCESS PRINCIPLES AND THE [  ] ACCESS PLAN; AND

 

(II)                                                  ANY REASONABLE OR LAWFUL
DIRECTION OF THE [    ] REPRESENTATIVE GIVEN TO PROTECT THE SAFETY OF PEOPLE OR
PROPERTY ON THE [ ] PROPERTY.

 


(E)                                                   THE CONTRACTOR REPRESENTS
AND WARRANTS THAT IT OR ITS SUBCONTRACTORS HAVE OR WILL HAVE ALL REQUIRED
APPROVALS (INCLUDING ANY CONSENTS REQUIRED FROM ANY STATUTORY OR GOVERNMENTAL
BODIES), LICENCES, PROFESSIONAL ABILITY, SKILLS AND FINANCIAL RESOURCES, AND HAS
AVAILABLE OR WILL OBTAIN THE NECESSARY EQUIPMENT, MATERIALS, TOOLS AND
FACILITIES TO PERFORM ITS OBLIGATIONS IN ACCORDANCE WITH THE REQUIREMENTS
CONTAINED IN THIS AGREEMENT.


 


(F)                                                     WITHOUT LIMITING
CLAUSE 9(C) THE CONTRACTOR MUST:


 

(I)                                                     UNLESS OTHERWISE AGREED
BY THE CONTRACTOR AND THE ACCESS PROVIDER, CONCLUDE EACH PERIOD OF CONTINUOUS
ACCESS AT THE TIME SPECIFIED IN THE [       ] ACCESS PLAN, REGARDLESS OF WHETHER
THE TASK FOR WHICH THAT PERIOD OF ACCESS WAS ALLOCATED HAS BEEN COMPLETED;

 

(II)                                                  UNLESS OTHERWISE AGREED BY
THE CONTRACTOR AND ACCESS PROVIDER OR SPECIFICALLY PERMITTED BY THE [  ] ACCESS
PLAN, AT THE CONCLUSION OF EACH PERIOD OF CONTINUOUS ACCESS, LEAVE THE [  ]
PROPERTY IN THE STATE IN WHICH IT WAS FOUND BY THE CONTRACTOR, OTHER THAN
PERMANENT ALTERATIONS MADE TO THE [  ] PROPERTY AS PART OF THE [  ] WORK; AND

 

(III)                                               UNLESS OTHERWISE AGREED BY
THE CONTRACTOR AND ACCESS PROVIDER, AT THE CONCLUSION OF EACH PERIOD OF
CONTINUOUS ACCESS, LEAVE THE [   ] PROPERTY IN A SAFE CONDITION.

 


10.                                               OTHER ACTIVITIES


 


(A)                                                   THE CONTRACTOR MUST:


 

(I)                                                     DEVELOP THE [ ] ACCESS
PLAN AND CARRY OUT THE [ ] WORK SO AS TO CO-ORDINATE WITH THE OTHER OPERATIONS
OF THE ACCESS PROVIDER ON THE [ ] PROPERTY, AND AS FAR AS REASONABLE PRACTICABLE
AVOID INCONVENIENCE OR DISRUPTION TO THOSE OPERATIONS;

 

(II)                                                  AS FAR AS REASONABLY
PRACTICABLE AVOID INCONVENIENCE TO THE ACCESS PROVIDER’S CUSTOMERS AND RISK TO
THOSE CUSTOMER’S SAFETY;

 

(III)                                               AT ALL TIMES CO-OPERATE WITH
AND NOT INTERFERE WITH OR OBSTRUCT ANY OTHER CONTRACTOR ENGAGED BY THE PRINCIPAL
OR THE ACCESS PROVIDER TO PERFORM OTHER WORKS ON OR IN THE VICINITY OF THE [ ]
PROPERTY; AND

 

17

--------------------------------------------------------------------------------


 

(IV)                                              USE REASONABLE ENDEAVOURS TO
ENSURE THAT THE [ ] WORKS DO NOT INTERFERE WITH THE NORMAL ACTIVITIES OF THE
ACCESS PROVIDER.

 


(B)                                                  THE CONTRACTOR WILL NOT BE
LIABLE FOR ANY COSTS THAT ARE INCURRED IF THE [ ] WORKS DO INTERFERE WITH THE
ACTIVITIES OF THE ACCESS PROVIDERS OR ANY OTHER CONTRACTOR, PROVIDED THE
CONTRACTOR IS CARRYING OUT THE [ ] WORK IN ACCORDANCE WITH THIS AGREEMENT,
INCLUDING THE ACCESS PRINCIPLES, AND THE [  ] ACCESS PLAN.


 


11.                                               ALTERNATIVE ACCESS


 


(A)                                                   WITHOUT LIMITING WHAT
AMOUNTS TO A FAILURE TO ACT IN GOOD FAITH, WHERE AN AMENDMENT PROPOSED UNDER
CLAUSE 6.3 IS FOR ALTERNATIVE ACCESS, THE ACCESS PROVIDER WILL BE DEEMED TO BE
NOT NEGOTIATING IN GOOD FAITH AND ACTING REASONABLY WHERE:


 

(I)                                                     THE ACCESS PROVIDER
REPEATEDLY OBJECTS TO AMENDMENTS THAT COMPLY WITH THE ACCESS PRINCIPLES;

 

(II)                                                  THE ACCESS PROVIDER FAILS
TO OFFER ALTERATIVE ACCESS WHICH IS CONSISTENT WITH THE [  ] ACCESS PRINCIPLES;
OR

 

(III)                                               THE ACCESS PROVIDER OBJECTS
TO AMENDMENTS THAT COMPLY WITH THE ACCESS PRINCIPLES AND RESULT ONLY IN A CHANGE
TO THE TIMING OF THE ACCESS AS SET OUT IN THE [   ] ACCESS PLAN, AND THE ACCESS
PROVIDER HAS BEEN GIVEN REASONABLE NOTICE OF THE AMENDMENTS.  FOR THE AVOIDANCE
OF DOUBT, IN ANY CIRCUMSTANCES ONE MONTH WILL CONSTITUTE REASONABLE NOTICE AND
SHORTER PERIODS MAY CONSTITUTE REASONABLE NOTICE DEPENDING ON THE CIRCUMSTANCES.

 


(B)                                                  WHERE AN AGREED AMENDMENT
TO THE [  ] ACCESS PLAN FOR ALTERNATIVE ACCESS IS INCORPORATED INTO THE [  ]
ACCESS PLAN BY THE CONTRACTOR IN ACCORDANCE WITH CLAUSE 6.3(E) SUCH ACCESS WILL
BE IDENTIFIED AS ALTERNATIVE ACCESS IN THE REVISED [  ] ACCESS PLAN.


 


12.                                               FAILURE TO PROVIDE ACCESS


 


(A)                                                   IF THE ACCESS PROVIDER
FAILS TO PROVIDE ACCESS IN ACCORDANCE WITH THE [  ] ACCESS PLAN OR THIS
AGREEMENT (INCLUDING THE ACCESS PRINCIPLES), THE CONTRACTOR WILL GIVE A WRITTEN
NOTICE TO THE ACCESS PROVIDER AND THE PRINCIPAL.


 


(B)                                                  THE PRINCIPAL ACKNOWLEDGES
THAT THE ACCESS PROVIDER’S FAILURE TO PROVIDE ALTERNATIVE ACCESS MAY GIVE THE
CONTRACTOR THE RIGHT TO CLAIM AN EXTENSION OF TIME AND DELAY COSTS IN ACCORDANCE
WITH THE PROJECT AGREEMENT.


 


(C)                                                   IF THE ACCESS PROVIDER HAS
CONSISTENTLY FAILED TO PROVIDE ACCESS (OTHER THAN ALTERNATIVE ACCESS) IN
ACCORDANCE WITH THE [  ] ACCESS PLAN, THE MATTER WILL BE REFERRED TO THE
PRINCIPAL FOR CONSIDERATION. IF, IN THE OPINION OF THE PRINCIPAL THE ACCESS
PROVIDER HAS CONSISTENTLY FAILED TO PROVIDE ACCESS IN ACCORDANCE WITH THE [   ]
ACCESS PLAN, THE PRINCIPAL WILL DEEM SUCH FAILURE TO PROVIDE ACCESS TO BE A
BREACH OF THIS AGREEMENT.  IF THE CONTRACTOR REASONABLY CONSIDERS THE PRINCIPAL
IS BEING UNREASONABLE IN ANY CONSIDERATION UNDER THIS CLAUSE, IT MAY REFER THE
MATTER TO THE DISPUTE RESOLUTION PROCEDURES.

 

18

--------------------------------------------------------------------------------


 


13.                                               PAYMENT


 


13.1                                        ACCESS CHARGE AND TRAINING CHARGE


 


(A)                                                   SUBJECT TO THE TERMS OF
THIS AGREEMENT, THE CONTRACTOR WILL, FOR THE PERIOD COMMENCING ON THE
COMMENCEMENT DATE AND ENDING ON THE SOLUTION COMPLETION DATE (AS DEFINED IN THE
PROJECT AGREEMENT), PAY TO THE ACCESS PROVIDER:


 

(I)                                                     THE MONTHLY ACCESS
CHARGE TO BE CALCULATED ON THE BASIS OF THE ACTUAL ACCESS PROVIDED BY THE ACCESS
PROVIDER IN EACH MONTH, IN CONSIDERATION OF THE ACCESS PROVIDER PROVIDING ACCESS
IN ACCORDANCE WITH THIS AGREEMENT; AND

 

(II)                                                  THE TRAINING CHARGE IN
CONSIDERATION OF THE ACCESS PROVIDER PROVIDING TRAINING TO THE CONTRACTOR’S
PERSONNEL IN ACCORDANCE WITH THE ACCESS PRINCIPLES AND THE ACCESS PLAN.

 


(B)                                                  FOR THE AVOIDANCE OF DOUBT
AND SUBJECT TO CLAUSE 13.4;


 

(I)                                                     THE CONTRACTOR
ACKNOWLEDGES AND AGREES THAT THE ACCESS PROVIDER IS ENTITLED TO PAYMENT OF THE
ACCESS CHARGE IN ACCORDANCE WITH CLAUSE 13 FOR ANY ACCESS PROVIDED BY THE ACCESS
PROVIDER TO THE CONTRACTOR FOR THE [    ] WORK REGARDLESS OF WHETHER IT IS SET
OUT IN THE [    ] ACCESS PLAN; AND

 

(II)                                                  THE CONTRACTOR WILL PAY
THE ACCESS PROVIDER IN ACCORDANCE WITH CLAUSE 12.1(A) FOR ANY ACCESS PROVIDED BY
THE ACCESS PROVIDER IN EXCESS OF THE ACCESS SET OUT IN THE [  ] ACCESS PLAN.

 


(C)                                                   PROVIDED THAT THE ACCESS
PROVIDER HAS GIVEN THE RELEVANT ACCESS TO THE CONTRACTOR IN ACCORDANCE WITH THIS
AGREEMENT, THE [ ] ACCESS PRINCIPLES AND THE [ ] ACCESS PLAN, IF:


 

(I)                                                     THE CONTRACTOR HAS NOT
PAID THE ACCESS PROVIDER THE ACCESS CHARGE OR THE TRAINING CHARGE IN ACCORDANCE
WITH THIS CLAUSE 13;

 

(II)                                                  THE DISPUTE RESOLUTION
PROCEDURES SET OUT IN CLAUSE 19 HAVE BEEN INVOKED IN RELATION TO SUCH
NON-PAYMENT AND CONDUCTED IN ACCORDANCE WITH CLAUSE 19; AND

 

(III)                                               THE EXPERT HAS MADE A
DETERMINATION UNDER CLAUSE 18.5 THAT THE CONTRACTOR MUST PAY MONEY TO THE ACCESS
PROVIDER TO FULFIL ITS OBLIGATION TO PAY THE ACCESS CHARGE AND TRAINING CHARGE
UNDER CLAUSE 13.1(A), AND THE CONTRACTOR HAS NOT PAID THE MONEY WITHIN [  ]
BUSINESS DAYS OF SUCH DETERMINATION,

 

the Principal will pay the money to the Access Provider.  The amount of any
money paid by the Principal to the Access Provider under this clause will be a
debt due and payable by the Contractor to the Principal within 20 Business Days
of demand by the Principal.

 


13.2                                        ALTERNATIVE ACCESS


 

The Access Provider will not be entitled to the Access Charge for the provision
of Alternative Access.  For the avoidance of doubt, Alternative Access does not
include additional access required where the Access Provider has failed to
provide access in accordance with the Access Plan solely as a consequence of the
Contractor not having complied with the Access Plan or the Access Principles.

 

19

--------------------------------------------------------------------------------


 


13.3                                        ADDITIONAL ACCESS


 

Notwithstanding any other clause in this Agreement or the Project Agreement, the
Contractor will be liable for any part of the Access Charge attributable to any
additional access sought under clause 6.3(a) by the Contractor or notified to
the Principal under clause 6.3(h) and will not be entitled to any reimbursement
from the Principal in relation to such part of the Access Charge where that
additional access is due to the act or omission of the Contractor.

 


13.4                                        MONTHLY INVOICE


 


(A)                                                   THE ACCESS PROVIDER SHALL
SUBMIT TO THE CONTRACTOR A MONTHLY INVOICE WITHIN 10 BUSINESS DAYS OF THE END OF
EACH MONTH ITEMISING THE ACCESS CHARGE AND TRAINING CHARGE APPLICABLE FOR THAT
MONTH AND PROVIDE A COPY OF THE MONTHLY INVOICE TO THE PRINCIPAL.


 


(B)                                                  EACH MONTHLY INVOICE SHALL
INCLUDE SUCH DATA AND INFORMATION AS IS REQUIRED BY THE CONTRACTOR TO VERIFY THE
COMPUTATION OF THE ACCESS CHARGE, INCLUDING EACH DAY AND TIME THAT ACCESS WAS
GRANTED TO THE CONTRACTOR.


 


(C)                                                   [EACH MONTHLY INVOICE
SHALL BE A VALID TAX INVOICE FOR GST PURPOSES].


 


13.5                                        PAYMENT


 


(A)                                                   IF THE CONTRACTOR DOES NOT
DISPUTE ANY ASPECT OF A MONTHLY INVOICE IN ACCORDANCE WITH CLAUSE 13.6, IT SHALL
WITHIN 20 BUSINESS DAYS AFTER RECEIPT OF THE MONTHLY INVOICE PAY TO THE ACCESS
PROVIDER THE AMOUNT SET OUT IN THE MONTHLY INVOICE.


 


(B)                                                  IF THE CONTRACTOR DISPUTES
ANY ASPECT OF A MONTHLY INVOICE IN ACCORDANCE WITH CLAUSE 13.6, IT SHALL WITHIN
20 BUSINESS DAYS AFTER RECEIPT OF THE MONTHLY INVOICE PAY TO THE ACCESS PROVIDER
ALL UNDISPUTED AMOUNTS IN RESPECT OF THAT MONTHLY INVOICE.


 


13.6                                        NON-ACCEPTANCE OF MONTHLY INVOICE


 


(A)                                                   IF THE CONTRACTOR DISPUTES
ANY ASPECT OF A MONTHLY INVOICE, IT SHALL WITHIN 10 BUSINESS DAYS AFTER RECEIPT
OF THE MONTHLY INVOICE NOTIFY THE ACCESS PROVIDER IN WRITING OF ALL ASPECTS
WHICH IT DISPUTES AND, TO THE EXTENT THAT IT IS ABLE TO CALCULATE THEM, DETAILS
OF THE ADJUSTMENTS IT REQUIRES AND PROVIDE A COPY OF THE NOTICE TO THE
PRINCIPAL.  THE CONTRACTOR MAY REQUEST THE ACCESS PROVIDER TO PROVIDE TO IT SUCH
FURTHER INFORMATION AS IT REQUIRES TO DETERMINE THE AMOUNTS IN DISPUTE AND IF SO
REQUESTED THE ACCESS PROVIDER SHALL PROVIDE SUCH INFORMATION AS SOON AS
PRACTICABLE AND IN ANY EVENT NO LATER THAN 5 BUSINESS DAYS AFTER BEING SO
REQUESTED.  IF UPON RECEIPT OF SUCH INFORMATION THE CONTRACTOR NO LONGER
DISPUTES ANY ASPECT OF THE MONTHLY INVOICE, THE CONTRACTOR SHALL WITHIN
20 BUSINESS DAYS AFTER RECEIPT OF THE INFORMATION PAY TO THE ACCESS PROVIDER THE
AMOUNT OWING UNDER THE MONTHLY INVOICE.


 


(B)                                                  IF THE ACCESS PROVIDER
NOTIFIES THE CONTRACTOR IN WRITING THAT IT AGREES WITH THE ADJUSTMENTS REQUESTED
BY THE CONTRACTOR WITHIN 5 BUSINESS DAYS AFTER RECEIPT OF THE NOTIFICATION UNDER
CLAUSE 13.6(A) AND ISSUES A VALID ADJUSTMENT NOTE OR REVISED TAX INVOICE (AS
APPROPRIATE), THE CONTRACTOR SHALL WITHIN 20 BUSINESS DAYS AFTER RECEIPT OF
NOTIFICATION OF SUCH ACCEPTANCE PAY TO THE ACCESS PROVIDER THE AGREED AMOUNT
OWING IN RESPECT OF THE MONTHLY INVOICE.


 


(C)                                                   IF WITHIN 20 BUSINESS DAYS
AFTER RECEIPT BY THE ACCESS PROVIDER OF THE NOTICE FROM THE CONTRACTOR PURSUANT
TO CLAUSE 13.6(A) THE PARTIES HAVE NOT AGREED THE AMOUNTS IN DISPUTE IN RESPECT
OF THE MONTHLY INVOICE, THE MATTER SHALL BE RESOLVED IN

 

20

--------------------------------------------------------------------------------


 


ACCORDANCE WITH THE DISPUTE RESOLUTION PROCEDURES.


 


14.                                               INDEMNITY AND LIMITATION OF
LIABILITY


 


14.1                                        CONTRACTOR INDEMNITY


 


(A)                                                   THE CONTRACTOR INDEMNIFIES
AND KEEPS INDEMNIFIED ON DEMAND AND BY WAY OF CONTINUING INDEMNITY, DEFENDS, AND
SAVES HARMLESS THE ACCESS PROVIDER AND ITS EMPLOYEES, AGENTS AND SUBCONTRACTORS
FROM AND AGAINST ALL LIABILITIES, DAMAGES, LOSSES, PENALTIES, DEMANDS, SUITS,
COSTS, PAYMENTS, OUTGOINGS, EXPENSES (INCLUDING REASONABLE SOLICITOR’S FEES AND
EXPENSES) AND PROCEEDINGS OF ANY NATURE, INCLUDING FOR:


 

(I)                                                     LOSS OF OR DAMAGE TO
PROPERTY; AND

 

(II)                                                  CLAIMS BY ANY PERSON IN
RESPECT OF PERSONAL INJURY OR DEATH,

 

to the extent to which they arise out of or as a consequence of:

 

(III)                                               THE CONTRACTOR’S PERFORMANCE
OF ITS OBLIGATIONS UNDER THIS AGREEMENT;

 

(IV)                                              A BREACH OF THIS AGREEMENT BY
OR ON BEHALF OF THE CONTRACTOR;

 

(V)                                                 ANY NEGLIGENT, WILFUL OR
FRAUDULENT ACT OR OMISSION BY OR ON BEHALF OF THE CONTRACTOR IN RELATION TO THIS
AGREEMENT; OR

 

(VI)                                              A BREACH OF A REPRESENTATION
OR WARRANTY GIVEN BY THE CONTRACTOR UNDER THIS AGREEMENT,

 

except to the extent that such loss, damage, injury or death is attributable to
the negligent or wilful act or omission of the Access Provider or the Principal
or the breach by the Access Provider or the Principal of its obligations under
this Agreement.  In the event such loss, damage, injury or death results from
the joint or concurrent act or omission of the Parties, the Contractor will be
liable under this indemnity in proportion to its relative degree of fault.

 


(B)                                                  FOR THE AVOIDANCE OF DOUBT,
NEITHER THE ACCESS PROVIDER NOR THE CONTRACTOR HAS A CLAIM AGAINST THE PRINCIPAL
OF ANY NATURE WHATSOEVER FOR:


 

(I)                                                     LOSS OF OR DAMAGE TO
PROPERTY;

 

(II)                                                  ECONOMIC LOSS; OR

 

(III)                                               CLAIMS BY ANY PERSON IN
RESPECT OF PERSONAL INJURY OR DEATH,

 

as a result of a Party’s failure to perform its obligations in accordance with
this Agreement or otherwise in connection with this Agreement, whether such
claim is in breach of contract, any tort (including negligence) or on any other
basis whatsoever.

 


14.2                                        LIABILITY OF CONTRACTOR


 


(A)                                                   THE ACCESS PROVIDER AND
THE PRINCIPAL ACKNOWLEDGE THAT THE LIABILITY OF THE CONTRACTOR TO THE PRINCIPAL
AND ANY ACCESS PROVIDER UNDER THE PROJECT DOCUMENTS IS SUBJECT TO AND WILL NOT
EXCEED THE CONTRACTOR’S LIMITATIONS OF LIABILITY SET OUT IN CLAUSE 40 OF THE
PROJECT AGREEMENT WHEN AGGREGATED WITH ANY LIABILITY UNDER THE PROJECT
AGREEMENT.

 

21

--------------------------------------------------------------------------------


 


(B)                                                  THE ACCESS PROVIDER AGREES
THAT THE LIABILITY OF THE CONTRACTOR TO THE ACCESS PROVIDER IS LIMITED IN
ACCORDANCE WITH THIS CLAUSE 14.2.


 


14.3                                        EXCLUSIONS


 

The limitation in clause 14.2 does not apply to:

 


(A)                                                   THE EXTENT TO WHICH THE
CONTRACTOR IS REQUIRED TO BE INDEMNIFIED UNDER A POLICY OF INSURANCE IN
ACCORDANCE WITH THE PROJECT AGREEMENT; OR


 


(B)                                                  CLAIMS IN RESPECT OF DAMAGE
TO REAL OR PERSONAL PROPERTY OR INJURY TO, OR DEATH, OF PERSONS.


 


14.4                                        LIABILITY OF ACCESS PROVIDER


 


(A)                                                   SUBJECT TO CLAUSE 1 TO 50
OF THE PROJECT AGREEMENT WHERE RELEVANT, THE TOTAL LIABILITY OF THE ACCESS
PROVIDER TO THE CONTRACTOR AND THE PRINCIPAL UNDER OR IN ANY WAY ARISING OUT OF
OR IN CONNECTION WITH THIS AGREEMENT WILL NOT EXCEED:


 

(I)                                                     $[**]; OR

 

(II)                                                  THE VALUE OF THE PAYMENT
RECEIVED BY THE ACCESS PROVIDER FOR ACCESS IN ACCORDANCE WITH THE ACCESS
PROVIDER RATES,

 

whichever is the higher amount.

 


(B)                                                  NOTWITHSTANDING ANY OTHER
CLAUSE IN THIS AGREEMENT, THE ACCESS PROVIDER WILL NOT BE LIABLE TO MAKE ANY
PAYMENT (BY WAY OF INDEMNITY, DAMAGES OR OTHERWISE) IN RESPECT OF ANY INDIRECT
OR CONSEQUENTIAL LOSS INCURRED OR SUSTAINED BY THE CONTRACTOR.


 


15.                                               REMEDY NOTICE


 


(A)                                                   IF EITHER THE CONTRACTOR
OR THE ACCESS PROVIDER  IS IN DEFAULT UNDER THIS AGREEMENT AND THAT DEFAULT IS
CAPABLE OF REMEDY, THE PRINCIPAL MAY GIVE THE CONTRACTOR OR THE ACCESS PROVIDER
(AS THE CASE MAY BE) A NOTICE REQUIRING IT TO RECTIFY THAT DEFAULT (OR OVERCOME
ITS EFFECTS) WITHIN A REASONABLE PERIOD SPECIFIED IN THAT NOTICE.  IF REQUESTED
BY THE PRINCIPAL FROM TIME TO TIME, THE CONTRACTOR OR THE ACCESS PROVIDER (AS
THE CASE MAY BE) MUST PROVIDE TO THE PRINCIPAL ANY INFORMATION IN RESPECT OF AN
ALLEGED BREACH WITHIN [5 BUSINESS DAYS OF A REQUEST].


 


(B)                                                  WITHIN [5 BUSINESS DAYS] OF
RECEIPT OF A NOTICE UNDER CLAUSE 15(A), THE CONTRACTOR OR THE ACCESS PROVIDER
(AS THE CASE MAY BE) MUST SUBMIT TO THE PRINCIPAL A CURE PLAN IN RELATION TO THE
DEFAULT FOR APPROVAL BY THE PRINCIPAL THAT IS CONSISTENT WITH THIS AGREEMENT AND
THE ACCESS PRINCIPLES.  THE CONTRACTOR OR THE ACCESS PROVIDER (AS THE CASE MAY
BE) MAY, AS PART OF ITS CURE PLAN, REQUEST THAT THE PERIOD FOR RECTIFICATION
SPECIFIED IN THE PRINCIPAL ‘S NOTICE BE EXTENDED (BUT THE PRINCIPAL IS NOT
REQUIRED TO APPROVE ANY SUCH EXTENSION).


 


(C)                                                   THE PRINCIPAL MUST REVIEW
THE CURE PLAN WITHIN A REASONABLE PERIOD HAVING REGARD TO THE NATURE OF THE
DEFAULT TO WHICH THE CURE PLAN RELATES.  IN CONSIDERING THE CURE PLAN, THE
PRINCIPAL MUST NOT UNREASONABLY WITHHOLD ITS APPROVAL TO THE CURE PLAN, UNLESS
THE DEFAULT MAY HAVE AN ADVERSE IMPACT ON OR ADVERSELY AFFECT THE FOLLOWING:

 

(I)                                                     THE [   ] PROPERTY;

 

(II)                                                  SAFETY; AND

 

22

--------------------------------------------------------------------------------


 

(III)                                               THE OPERATIONS OF THE ACCESS
PROVIDER.

 


(D)                                                  THE PRINCIPAL MAY:


 

(I)                                                     APPROVE THE CURE PLAN,
AND NOTIFY THE CONTRACTOR OR THE ACCESS PROVIDER (AS THE CASE MAY BE) IN WRITING
OF THE APPROVAL; OR

 

(II)                                                  REQUIRE MODIFICATIONS TO
THE CURE PLAN, AND NOTIFY THE CONTRACTOR OR THE ACCESS PROVIDER (AS THE CASE MAY
BE) IN WRITING OF SUCH MODIFICATIONS AS THE PRINCIPAL CONSIDERS REASONABLY
NECESSARY,

 

and the Contractor or the Access Provider (as the case may be) must immediately
comply with the terms and conditions set out in the Cure Plan or the modified
Cure Plan (as the case may be).

 


(E)                                                   IF THE CONTRACTOR OR THE
ACCESS PROVIDER FAILS TO RECTIFY A DEFAULT IN ACCORDANCE WITH A CURE PLAN:


 

(I)                                                     THE PRINCIPAL MAY TAKE
ANY ACTION (INCLUDING ENGAGING PERSONS) IT CONSIDERS APPROPRIATE TO RECTIFY THAT
DEFAULT: AND

 

(II)                                                  WHERE SUCH FAILURE IS BY
THE CONTRACTOR, THE CONTRACTOR ACKNOWLEDGES AND AGREES THAT IT INDEMNIFIES THE
PRINCIPAL UNDER CLAUSE 40 OF THE PROJECT AGREEMENT IN RESPECT OF ANY DAMAGE,
EXPENSE, LOSS OR LIABILITY THE PRINCIPAL SUFFERS OR INCURS ARISING OUT OF SUCH
ACTION.

 


(F)                                                     IF URGENT ACTION IS
NECESSARY:


 

(I)                                                     THE PRINCIPAL OR THE
ACCESS PROVIDER MAY TAKE ANY ACTION (INCLUDING ENGAGING PERSONS) IT CONSIDERS
APPROPRIATE TO TAKE THAT URGENT ACTION; AND

 

(II)                                                  THE CONTRACTOR
ACKNOWLEDGES AND AGREES THAT IT INDEMNIFIES:

 

A.                                                   THE PRINCIPAL UNDER CLAUSE
40 OF THE PROJECT AGREEMENT; AND

 

B.                                                     THE ACCESS PROVIDER UNDER
CLAUSE 13,

 

in respect of any damage, expense, loss or liability the Principal or the Access
Provider suffers or incurs arising out of such action provided that such action
was taken to avoid an immediate threat to a member of the public or the property
of the Principal or the Access Provider which arose out of or was a consequence
of the Contractor’s performance of its obligations under this Agreement or the
Project Agreement.

 


(G)                                                  FOR THE AVOIDANCE OF DOUBT,
NOTHING IN THIS CLAUSE 15 AFFECTS THE PRINCIPAL’S RIGHT TO PERFORM, OR REQUIRE
THE PERFORMANCE OF, URGENT WORKS AS SET OUT ELSEWHERE IN THIS AGREEMENT.


 


16.                                               LIABILITY FOR DAMAGE


 

The Contractor acknowledges that it is liable for damage or loss to the [ ]
Property to the extent caused by the Contractor or the Contractor’s officers,
employees, subcontractors or agents in performing any [ ] Work carried out on
the [ ] Property.

 

23

--------------------------------------------------------------------------------


 


17.                                               REPORTING AND INFORMATION


 


17.1                                        INFORMATION


 

When requested to do so by the Principal’s Access Representative, the Contractor
and the Access Provider must promptly give the Principal’s Access Representative
any information in respect of the [  ] Works or the provision of access under
this Agreement which it reasonably requires.

 


17.2                                        REGULAR UPDATES

 

Without limiting the generality of clause 17.1, the Contractor must keep the
Principal’s Access Representative regularly informed of the progress of the [  
] Works and notify the Access Provider and the representative immediately of any
matter that may threaten or is likely to threaten the safety or operational
capacity or efficiency of the [   ] Property due to the carrying out the [   ]
Works.

 


17.3                                        REPORTING OBLIGATIONS


 

[Note: Additional reporting obligations may be required and inserted here].

 


18.                                               INSURANCES


 

The Contractor acknowledges that it is required to effect and maintain the
following insurances in accordance with the Project Agreement:

 


(A)                                                   INSURANCE POLICY OR
POLICIES PROVIDING COVER FOR:


 

(I)                                                     PHYSICAL LOSS,
DESTRUCTION OR DAMAGE TO ALL PROPERTY IDENTIFIABLE AS FORMING OR TO FORM PART OF
THE WORK OR THE SOLUTION FOR A SUM INSURED OF NOT LESS THAN $[              ];

 

(II)                                                  LOSS OF CASH IN TRANSIT
WITHIN AUSTRALIA, INCLUDING LOSS DUE TO THEFT, FROM THE DATE ON WHICH THE
CONTRACTOR COMMENCES PROVIDING CASH COLLECTION SERVICES IN ACCORDANCE WITH THE
PROJECT AGREEMENT;

 

(III)                                               CONSEQUENTIAL LOSS (BUSINESS
INTERRUPTION) IN RESPECT OF ADDITIONAL EXPENDITURE/INCREASED COSTS OF WORKING,
CLAIMS PREPARATION COSTS AND LOSS OF TURNOVER/OUTPUT ARISING OUT OF PHYSICAL
LOSS, DESTRUCTION OR DAMAGE TO THE PROPERTY IDENTIFIED IN CLAUSE 20.1(A)(I), FOR
A SUM INSURED OF NOT LESS THAN $[        ];

 


(B)                                                  PUBLIC AND PRODUCTS
LIABILITY, INDEMNIFYING ALL THIRD PARTY CLAIMS IN RESPECT OF:


 

(I)                                                     LOSS, DESTRUCTION OR
DAMAGE TO REAL OR PERSONAL PROPERTY, INCLUDING PROPERTY OF THE PRINCIPAL, AND
INCLUDING ENSUING LOSS OF USE OF THAT PROPERTY (LEGAL LIABILITY ONLY); AND

 

(II)                                                  PERSONAL INJURY, DISEASE
OR DEATH OF ANY PERSON,

 

arising out of or in connection with the Work or the Solution including arising
out of or in connection with rail risks, both for a sum insured of not less than
$[                ] for any one claim (public liability) and for all claims in
the aggregate, any one period of insurance (product liability);

 

24

--------------------------------------------------------------------------------


 


(C)                                                   CURRENT MOTOR VEHICLE
REGISTRATION INSURANCE IN RESPECT OF ALL VEHICLES OF THE CONTRACTOR USED IN
CONNECTION WITH THE WORK OR THE SOLUTION;


 


(D)                                                  PROFESSIONAL INDEMNITY
INSURANCE FOR ITSELF AND ITS EMPLOYEES AGAINST ANY CIVIL LIABILITY ARISING OUT
OF OR IN CONNECTION WITH THE WORK OR THE SOLUTION, FOR A SUM INSURED OF NOT LESS
THAN $[              ] FOR ANY ONE CLAIM AND IN THE AGGREGATE, PLUS ONE
AUTOMATIC REINSTATEMENT;


 


(E)                                                   EMPLOYER’S LIABILITY AND
WORKERS’ COMPENSATION INSURANCE AGAINST ANY LIABILITY WHICH MAY ARISE AT COMMON
LAW OR BY VIRTUE OF ANY RELEVANT WORKERS’ COMPENSATION OR EMPLOYERS’ LIABILITY
LEGISLATION, WHENEVER AND TO THE EXTENT REQUIRED BY LAW;


 


(F)                                                     FIDELITY GUARANTEE AND
COMPUTER CRIME INSURANCE FOR A SUM INSURED OF NOT LESS THAN $[ ] TO ENABLE THE
CONTRACTOR TO FULFIL ITS OBLIGATIONS UNDER THE PROJECT AGREEMENT; AND


 


(G)                                                  ALL INSURANCES WHICH ARE
REASONABLE AND CUSTOMARY FOR A PRUDENT BUSINESS ENTERPRISE ENGAGED IN SIMILAR
WORK OR PROVIDING SIMILAR SERVICES.


 

[Note:  Details to be inserted and clause to be reviewed upon finalisation of
the Project Agreement to ensure consistency.]

 


19.                                               DISPUTE RESOLUTION


 


19.1                                        GENERAL

 


(A)                                                   IF ANY DISPUTE OR
DIFFERENCE ARISES BETWEEN THE PARTIES AS TO ANY FACT, MATTER OR THING ARISING
OUT OF OR IN CONNECTION WITH THIS AGREEMENT, EITHER PARTY MAY GIVE TO THE OTHER
PARTY A NOTICE ADEQUATELY IDENTIFYING THE MATTERS THE SUBJECT OF THE DISPUTE OR
DIFFERENCE TOGETHER WITH DETAILED PARTICULARS OF IT AND THAT DISPUTE OR
DIFFERENCE WILL BE REFERRED TO THE ACCESS REPRESENTATIVES FOR REVIEW.


 


(B)                                                  FOR THE AVOIDANCE OF DOUBT,
A PARTY HAS THE RIGHT TO REFER ANY DISPUTE OR DIFFERENCE BETWEEN THE PARTIES AS
TO ANY FACT, MATTER OR THING ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT
IRRESPECTIVE OF WHETHER ANY CLAUSE DEALING WITH THE AREA OF DISPUTE SPECIFICALLY
REFERS TO THE DISPUTE RESOLUTION PROCEDURES.


 


(C)                                                   DESPITE THE EXISTENCE OF A
DISPUTE BETWEEN THE PARTIES:


 

(I)                                                     THE CONTRACTOR MUST
CONTINUE TO CARRY OUT THE [   ] WORK;

 

(II)                                                  THE ACCESS PROVIDER MUST
CONTINUE TO PROVIDE ACCESS IN ACCORDANCE WITH THE [   ] ACCESS PLAN;

 

(III)                                               EACH PARTY MUST OTHERWISE
COMPLY WITH ITS OBLIGATIONS UNDER THIS AGREEMENT, INCLUDING THE ACCESS
PRINCIPLES; AND

 

(IV)                                              EACH PARTY’S RIGHTS UNDER THIS
AGREEMENT WILL NOT BE AFFECTED.

 


(D)                                                  EXCEPT WHERE A PARTY SEEKS
URGENT INTERLOCUTORY RELIEF (INCLUDING INTERIM INJUNCTIONS), EACH PARTY MAY NOT
COMMENCE COURT PROCEEDINGS RELATING TO THIS AGREEMENT BEFORE IT HAS COMPLIED
WITH THE DISPUTE RESOLUTION PROCEDURES.


 


(E)                                                   ANY OF THE TIME PERIODS
THAT APPEAR IN THIS CLAUSE 19.1 MAY BE VARIED BY WRITTEN AGREEMENT BETWEEN THE
PARTIES.

 

25

--------------------------------------------------------------------------------


 


19.2                                        ACCESS REPRESENTATIVES’ REVIEW


 


(A)                                                   IF A DISPUTE IS REFERRED
TO THE ACCESS REPRESENTATIVES FOR REVIEW, THE ACCESS REPRESENTATIVES ARE
REQUIRED TO MEET WITHIN 2 BUSINESS DAYS OF THE DISPUTE BEING REFERRED TO ATTEMPT
TO RESOLVE THE DISPUTE IN GOOD FAITH.


 


(B)                                                  MEETINGS OF THE ACCESS
REPRESENTATIVES WILL BE HELD AT CONVENIENT VENUES IN MELBOURNE, UNLESS OTHERWISE
AGREED BY THE ACCESS REPRESENTATIVES.


 


(C)                                                   THE JOINT DECISIONS OF THE
ACCESS REPRESENTATIVES WILL BE CONTRACTUALLY BINDING ON THE PARTIES PROVIDED
THEY ARE IN WRITING AND SIGNED BY THE ACCESS REPRESENTATIVES.


 


(D)                                                  IF:


 

(I)                                                     THE ACCESS
REPRESENTATIVES ARE UNABLE TO RESOLVE THE DISPUTE WITHIN 2 BUSINESS DAYS OF
FIRST CONVENING TO RESOLVE THE DISPUTE UNDER CLAUSE 19.2(A); OR

 

(II)                                                  THE ACCESS REPRESENTATIVES
DO NOT CONVENE WITHIN 2 BUSINESS DAYS FOLLOWING A REFERRAL OF THE DISPUTE UNDER
CLAUSE 19.2(A),

 

then any Party may immediately refer the dispute to the Chief Executive
Officers.

 


19.3                                        CHIEF EXECUTIVE OFFICER REVIEW


 


(A)                                                   IF A DISPUTE IS REFERRED
TO THE CHIEF EXECUTIVE OFFICERS UNDER CLAUSE 19.2(D), THE CHIEF EXECUTIVE
OFFICERS (OR OTHER HOLDER OF THE DELEGATIONS OF THAT POSITION FOR THE TIME
BEING) ARE REQUIRED TO MEET WITHIN 2 BUSINESS DAYS OF THE DISPUTE BEING REFERRED
TO THEM TO ATTEMPT TO RESOLVE THE DISPUTE IN GOOD FAITH.


 


(B)                                                  THE JOINT DECISIONS OF THE
CHIEF EXECUTIVE OFFICERS WILL BE CONTRACTUALLY BINDING ON THE PARTIES PROVIDED
THEY ARE IN WRITING AND SIGNED BY THE CHIEF EXECUTIVE OFFICERS.


 


(C)                                                   IF:


 

(I)                                                     THE CHIEF EXECUTIVE
OFFICERS ARE UNABLE TO RESOLVE THE DISPUTE WITHIN 1 BUSINESS DAYS OF FIRST
CONVENING TO RESOLVE THE DISPUTE UNDER CLAUSE 19.3(A); OR

 

(II)                                                  THE CHIEF EXECUTIVE
OFFICERS DO NOT CONVENE WITHIN 2 BUSINESS DAYS FOLLOWING REFERRAL OF THE DISPUTE
TO THEM UNDER CLAUSE 19.2(D),

 

then any Party may refer the dispute to the Expert for determination in
accordance with clause 19.4.

 


19.4                                        DETERMINATION BY THE EXPERT


 


(A)                                                   WHERE THIS AGREEMENT
REQUIRES A MATTER TO BE REFERRED TO OR RESOLVED BY THE EXPERT OR WHERE THE
PARTIES OTHERWISE AGREE TO REFER A MATTER TO THE EXPERT, THE MATTER WILL BE
DETERMINED BY THE EXPERT AND ADMINISTERED IN ACCORDANCE WITH THIS CLAUSE 19.4.


 


(B)                                                  THE EXPERT MUST:


 

(I)                                                     ACT AS AN EXPERT AND NOT
AS AN ARBITRATOR;

 

(II)                                                  PROCEED IN ANY MANNER HE
OR SHE THINKS FIT WITHOUT BEING BOUND TO OBSERVE THE RULES OF EVIDENCE;

 

26

--------------------------------------------------------------------------------


 

(III)                                               TAKE INTO CONSIDERATION ALL
DOCUMENTS, INFORMATION AND OTHER MATERIAL WHICH THE PARTIES GIVE THE EXPERT
WHICH THE EXPERT IN HIS OR HER ABSOLUTE DISCRETION, CONSIDERS RELEVANT TO THE
DETERMINATION OF THE DISPUTE;

 

(IV)                                              NOT BE EXPECTED OR REQUIRED TO
OBTAIN OR REFER TO ANY OTHER DOCUMENTS, INFORMATION OR MATERIAL BUT MAY DO SO IF
HE OR SHE SO WISHES;

 

(V)                                                 ACT IN GOOD FAITH AND MAKE
HIS OR HER DECISION WITHIN 15 BUSINESS DAYS;

 

(VI)                                              GIVE HIS OR HER DETERMINATION
IN WRITING (INCLUDING A STATEMENT OF THE VALUE OF THE DETERMINATION) AND GIVE
WRITTEN REASONS FOR THE DETERMINATION.

 


(C)                                                   THE EXPERT MAY, WITH PRIOR
WRITTEN APPROVAL FROM THE CONTRACTOR, THE ACCESS PROVIDER AND THE PRINCIPAL,
COMMISSION HIS OR HER OWN ADVISERS OR CONSULTANTS, INCLUDING LAWYERS,
ACCOUNTANTS, BANKERS, ENGINEERS, SURVEYORS, TRAFFIC CONSULTANTS, OR OTHER
TECHNICAL CONSULTANTS, TO PROVIDE INFORMATION TO ASSIST THE EXPERT IN HIS OR HER
DECISION.


 


(D)                                                  THE EXPERT MUST APPOINT ANY
ADVISERS OR CONSULTANTS NOMINATED IN WRITING BY THE PRINCIPAL, THE ACCESS
PROVIDER AND THE CONTRACTOR TO PROVIDE INFORMATION TO ASSIST THE EXPERT IN HIS
OR HER DECISIONS.


 


(E)                                                   THE PARTIES WILL INDEMNIFY
THE EXPERT FOR THE COST OF RETAINING THOSE ADVISERS OR CONSULTANTS.


 


(F)                                                     THE CONTRACTOR AND THE
ACCESS PROVIDER MUST PROVIDE THE EXPERT WITH COPIES OF MINUTES OF MEETINGS AND
ALL REPORTS RELEVANT TO THE [    ] WORK WITHIN [5] BUSINESS DAYS OF THEM BEING
PREPARED, AND ALL OTHER INFORMATION REQUIRED TO KEEP THE EXPERT INFORMED AND
ABLE TO CARRY OUT HIS OR HER FUNCTION UNDER THIS CLAUSE.


 


(G)                                                  THE PRINCIPAL MAY PROVIDE
THE EXPERT WITH ANY RELEVANT INFORMATION IT CONSIDERS NECESSARY TO KEEP THE
EXPERT INFORMED AND ABLE TO CARRY OUT HIS OR HER FUNCTION UNDER THIS CLAUSE.


 


(H)                                                  A COPY OF ALL INFORMATION
PROVIDED BY ONE PARTY UNDER CLAUSE 19.4(F) OR 19.4(G) MUST BE SENT TO THE OTHER
PARTIES.


 


(I)                                                      THE DETERMINATION OF
THE EXPERT WILL BE FINAL AND BINDING ON EACH PARTY.


 


(J)                                                      THE PRINCIPAL, THE
ACCESS PROVIDER AND THE CONTRACTOR WILL EACH PAY ONE-THIRD OF THE COSTS OF THE
EXPERT.


 


20.                                               FORCE MAJEURE


 


20.1                                        FORCE MAJEURE NOTICE


 


(A)                                                   IF A PARTY TO THIS
AGREEMENT ALLEGES OR WISHES TO CLAIM THAT FORCE MAJEURE HAS OCCURRED IT MUST
GIVE THE OTHER PARTIES PROMPT WRITTEN NOTICE OF THE FORCE MAJEURE ONCE IT
BECOMES AWARE OF THE SAME AND THE OBLIGATIONS AFFECTED TOGETHER WITH FULL
PARTICULARS OF ALL RELEVANT MATTERS INCLUDING:


 

(I)                                                     DETAILS OF THE FORCE
MAJEURE;

 

(II)                                                  DETAILS OF THE OBLIGATIONS
AFFECTED;

 

27

--------------------------------------------------------------------------------


 

(III)                                               DETAILS OF THE ACTION THAT
IT HAS TAKEN AND/OR PROPOSES TO TAKE TO REMEDY THE SITUATION;

 

(IV)                                              AN ESTIMATE OF THE TIME DURING
WHICH IT WILL BE UNABLE TO CARRY OUT ITS OBLIGATIONS DUE TO THE FORCE MAJEURE;

 

(V)                                                 AN ESTIMATE OF THE COSTS
THAT IT WILL INCUR TO REMEDY THE SITUATION; AND

 

(VI)                                              DETAILS OF ALL INSURANCE
MONEYS UPON WHICH IT WILL BE ABLE TO RELY IN MAKING GOOD DAMAGE CAUSED BY THE
FORCE MAJEURE.

 


(B)                                                  AFTER GIVING NOTICE UNDER
CLAUSE 20.1(A) THE PARTY MUST CONTINUE TO PROVIDE TO THE OTHER PARTIES ALL
RELEVANT INFORMATION PERTAINING TO THE FORCE MAJEURE.


 


20.2                                        MEETING, APPLICATION OF PROVISIONS


 

The Parties must meet within 5 Business Days of service of a notice of a Force
Majeure event to determine:

 


(A)                                                   IF THE FORCE MAJEURE IS
COVERED BY INSURANCE;


 


(B)                                                  THE ESTIMATED LENGTH OF
TIME FOR WHICH THE FORCE MAJEURE WILL CONTINUE; AND


 


(C)                                                   A PLAN OF ACTION TO REMEDY
(IF POSSIBLE) THE EFFECTS OF THE FORCE MAJEURE.


 


20.3                                        SUSPENSION OF OBLIGATIONS


 


(A)                                                   IF A FORCE MAJEURE OCCURS
EACH PARTY’S OBLIGATIONS UNDER THIS AGREEMENT (OTHER THAN UNDER THIS CLAUSE 20)
WHICH ARE AFFECTED BY THE FORCE MAJEURE WILL BE SUSPENDED BUT ONLY TO THE EXTENT
AND FOR SO LONG AS SUCH OBLIGATIONS ARE AFFECTED BY THE FORCE MAJEURE.


 


(B)                                                  IF A FORCE MAJEURE OCCURS
AND A NOTICE UNDER CLAUSE 20.1(A) IS ISSUED, NO PARTY WILL BE IN DEFAULT OF ITS
OBLIGATIONS UNDER THIS AGREEMENT IN SO FAR AS THE FAILURE OR DELAY IN THE
OBSERVANCE OR PERFORMANCE OF THOSE OBLIGATIONS BY THAT PARTY IS CAUSED BY THE
FORCE MAJEURE SPECIFIED IN THE FORCE MAJEURE NOTICE.


 


(C)                                                   UPON THE PARTY BECOMING
ABLE TO RECOMMENCE PERFORMING ITS OBLIGATIONS WHICH WERE SUSPENDED UNDER
CLAUSE 20.3(A), THE PARTY MUST RECOMMENCE THE PERFORMANCE OF THOSE OBLIGATIONS.


 


20.4                                        DUTY TO REMEDY FORCE MAJEURE


 

Where there is a remedy, the Contractor must and the Principal must use its best
endeavours to procure the Access Provider to use reasonable endeavours to remedy
the effects of a Force Majeure promptly, including making any reasonable
expenditure of funds which may mitigate or avoid the effect of the Force
Majeure.

 


21.                                               ASSIGNMENT


 


(A)                                                   THE CONTRACTOR AND THE
ACCESS PROVIDER MUST NOT ASSIGN, NOVATE OR OTHERWISE TRANSFER ANY OF ITS RIGHTS
OR OBLIGATIONS UNDER THIS AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF THE
PRINCIPAL.


 


(B)                                                  THE PRINCIPAL MAY, WITHOUT
THE CONSENT OF THE ACCESS PROVIDER OR THE CONTRACTOR, AT ANY TIME ASSIGN, NOVATE
OR OTHERWISE TRANSFER:

 

28

--------------------------------------------------------------------------------


 

(I)                                                     THE BENEFIT OF ALL OR
ANY OF THE ACCESS PROVIDER AND CONTRACTOR’S OBLIGATIONS UNDER THIS AGREEMENT;
AND/OR

 

(II)                                                  ANY OF ITS RIGHTS OR
OBLIGATIONS UNDER THIS AGREEMENT,

 

to any person to whom the Principal has assigned corresponding rights under the
Project Agreement and which has the capacity to carry out the obligations of the
Principal under this Agreement.  The Access Provider and Contractor will execute
any document required by the Principal and do such things as and when requested
by the Principal to give effect to such assignment, novation or transfer.

 


(C)                                                   UPON WRITTEN REQUEST BY
THE PRINCIPAL, EACH OF THE ACCESS PROVIDER AND CONTRACTOR HEREBY IRREVOCABLY
AGREES TO ENTER INTO A NEW AGREEMENT UPON SUBSTANTIALLY THE SAME TERMS AND
CONDITIONS AS THIS AGREEMENT TO WHICH ANOTHER PERSON AGREES TO PERFORM AND
OBSERVE THE PRINCIPAL’S OBLIGATIONS UNDER THE AGREEMENT AS IF IT WERE NAMED IN
THE RELEVANT AGREEMENT INSTEAD OF THE PRINCIPAL.


 


22.                                               NOVATION


 


22.1                                        NOVATION ON TERMINATION OF PROJECT
AGREEMENT


 

If the Project Agreement has been terminated, or the Contractors’ rights and
obligations with respect to any part of the Services under the Project Agreement
have been terminated, and if the Principal gives written notice to the Access
Provider and the Contractor of its intention to exercise its rights under this
clause 22.1, then as from the date of the PA Novation Notice:

 


(A)                                                   EXCEPT IN RESPECT OF ANY
RIGHTS OF THE CONTRACTOR THAT ARISE OUT OF A BREACH OF THIS AGREEMENT OR OTHER
LIABILITY ON THE PART OF THE ACCESS PROVIDER OR THE PRINCIPAL UNDER THIS
AGREEMENT OCCURRING OR ARISING PRIOR TO THE DATE OF THE PA NOVATION NOTICE THE
CONTRACTOR RELEASES EACH OF THE ACCESS PROVIDER AND THE PRINCIPAL FROM ITS
OBLIGATIONS UNDER THIS AGREEMENT AND ACCESS PROVIDER AND THE PRINCIPAL SHALL
RELEASE THE CONTRACTOR FROM ITS PERFORMANCE OF ITS FUTURE OBLIGATIONS UNDER THIS
AGREEMENT, AND PERFORM FOR, AND OWE TO THE PRINCIPAL’S NOMINEE, EACH OF ITS
OBLIGATIONS UNDER THIS AGREEMENT;


 


(B)                                                  EXCEPT IN RESPECT OF THE
RIGHTS OF THE CONTRACTOR REFERRED TO IN CLAUSE 22.1(A), THE PRINCIPAL’S NOMINEE,
SHALL BE ENTITLED TO EXERCISE ALL OF THE RIGHTS AND, SUBJECT TO CLAUSE 22.2,
SHALL ASSUME ALL OF THE OBLIGATIONS, OF THE CONTRACTOR UNDER THIS AGREEMENT;


 


(C)                                                   SUBJECT TO CLAUSE 22.2,
EACH OF THE ACCESS PROVIDER AND THE PRINCIPAL SHALL HAVE THE SAME RIGHTS AGAINST
THE PRINCIPAL’S NOMINEE, AS IT HAD AGAINST THE CONTRACTOR IN RESPECT OF
OBLIGATIONS SO ASSUMED; AND


 


(D)                                                  ANY PARTY REQUESTED BY THE
PRINCIPAL TO DO SO WILL:


 

(I)                                                     ENTER INTO THE PA
NOVATION DEED; AND

 

(II)                                                  TAKE SUCH OTHER ACTION AS
IS REQUIRED TO VEST IN THE PRINCIPAL’S NOMINEE FULL LEGAL AND EQUITABLE TITLE TO
ANY RETENTION ACCOUNT, BANK GUARANTEE, PERFORMANCE BOND, LETTER OF CREDIT OR
OTHER SECURITY HELD BY THE CONTRACTOR TO SECURE OBLIGATIONS OF THE ACCESS
PROVIDER OR THE PRINCIPAL UNDER THIS AGREEMENT.

 

29

--------------------------------------------------------------------------------


 


22.2                                        OBLIGATIONS PRIOR TO NOVATION BY
CONTRACTOR


 

Clause 22.1 will not operate to:

 


(A)                                                   REQUIRE THE PRINCIPAL’S
NOMINEE, TO ASSUME ANY OBLIGATIONS UNDER THIS AGREEMENT WHICH RELATE TO THE
PERIOD OR ARISE PRIOR TO THE DATE OF THE PA NOVATION NOTICE OR WHICH RELATE TO
ANY BREACH OR FAILURE TO PERFORM IN THAT PERIOD;


 


(B)                                                  VEST IN ANY PERSON ANY
RIGHTS AGAINST THE PRINCIPAL’S NOMINEE, IN RESPECT OF OBLIGATIONS WHICH THE
PRINCIPAL’S NOMINEE IS NOT REQUIRED TO ASSUME; OR


 


(C)                                                   RELEASE EITHER OF THE
ACCESS PROVIDER OR THE PRINCIPAL IN RESPECT OF ITS OBLIGATIONS UNDER THIS
AGREEMENT OR LIABILITY FOR ANY BREACH OF THIS AGREEMENT OR OTHER LIABILITY ON
THE PART OF THE ACCESS PROVIDER OR THE PRINCIPAL UNDER THIS AGREEMENT WHICH
RELATES TO THE PERIOD PRIOR TO THE DATE OF THE PA NOVATION NOTICE.


 


22.3                                        SET OFF IN RELATION TO PROJECT
AGREEMENT


 

The Principal and the Access Provider agree that no right of set off or
counterclaim may be exercised against the Principal’s Nominee in relation to
this Agreement if:

 


(A)                                                   THIS AGREEMENT IS NOVATED
TO THE PRINCIPAL’S NOMINEE; AND


 


(B)                                                  THE RIGHT RELATES TO A
CIRCUMSTANCE, EVENT, BREACH OR FAILURE OCCURRING OR ARISING PRIOR TO THE DATE OF
THE PA NOVATION NOTICE.


 


22.4                                        NOVATION ON TERMINATION OF THE
ACCESS PROVIDER’S RIGHTS


 

If

 


(A)                                                   THE ACCESS PROVIDER’S
RIGHTS AND OBLIGATIONS WITH RESPECT TO ANY PART OF THE [  ] PROPERTY HAVE
EXPIRED OR BEEN TERMINATED OR


 


(B)                                                  THE ACCESS PROVIDER’S
ABILITY TO PROVIDE ACCESS IN ACCORDANCE WITH THE ACCESS PLAN OR OTHERWISE
OBSERVE ITS OBLIGATIONS UNDER THIS AGREEMENT IS ADVERSELY AFFECTED,


 

the Principal will give written notice to the Access Provider and the Contractor
that the Principal will exercise its rights and obligations under this
clause 22.4, and then as from the date of that Novation Notice:

 


(C)                                                   EXCEPT IN RESPECT OF ANY
RIGHTS OF THE ACCESS PROVIDER THAT ARISE OUT OF A BREACH OF THIS AGREEMENT OR
OTHER LIABILITY ON THE PART OF CONTRACTOR OR THE PRINCIPAL UNDER THIS AGREEMENT
OCCURRING OR ARISING PRIOR TO THE DATE OF THE NOVATION NOTICE THE ACCESS
PROVIDER RELEASES EACH OF THE CONTRACTOR AND THE PRINCIPAL FROM ITS OBLIGATIONS
UNDER THIS AGREEMENT AND EACH OF THE CONTRACTOR AND THE PRINCIPAL SHALL PERFORM
FOR, AND OWE TO THE PRINCIPAL’S NOMINEE, ALL ITS OBLIGATIONS UNDER THIS
AGREEMENT;


 


(D)                                                  EXCEPT IN RESPECT OF THE
RIGHTS OF THE ACCESS PROVIDER REFERRED TO IN CLAUSE 22.4(C), THE PRINCIPAL’S
NOMINEE, SHALL BE ENTITLED TO EXERCISE ALL OF THE RIGHTS AND, SUBJECT TO
CLAUSE 22.5, SHALL ASSUME ALL OF THE OBLIGATIONS, OF THE ACCESS PROVIDER UNDER
THIS AGREEMENT;


 


(E)                                                   SUBJECT TO CLAUSE 22.5,
EACH OF THE CONTRACTOR AND THE PRINCIPAL SHALL HAVE THE SAME RIGHTS AGAINST THE
PRINCIPAL’S NOMINEE, AS IT HAD AGAINST THE ACCESS PROVIDER IN RESPECT OF
OBLIGATIONS SO ASSUMED; AND


 


(F)                                                     ANY PARTY THAT RECEIVES
A NOTICE TO DO SO FROM THE PRINCIPAL TO DO SO WILL:


 

(I)                                                     ENTER INTO THE NOVATION
DEED; AND

 

30

--------------------------------------------------------------------------------


 

(II)                                                  TAKE SUCH OTHER ACTION AS
IS REQUIRED TO VEST IN THE PRINCIPAL’S NOMINEE FULL LEGAL AND EQUITABLE TITLE TO
ANY RETENTION ACCOUNT, BANK GUARANTEE, PERFORMANCE BOND, LETTER OF CREDIT OR
OTHER SECURITY HELD BY THE ACCESS PROVIDER TO SECURE OBLIGATIONS OF THE
CONTRACTOR UNDER THIS AGREEMENT.

 


22.5                                        OBLIGATIONS PRIOR TO NOVATION BY
ACCESS PROVIDER


 

Clause 22.4 will not operate to:

 


(A)                                                   REQUIRE THE PRINCIPAL’S
NOMINEE, TO ASSUME ANY OBLIGATIONS UNDER THIS AGREEMENT WHICH RELATE TO THE
PERIOD OR ARISE PRIOR TO THE DATE OF THE NOVATION NOTICE OR WHICH RELATE TO ANY
BREACH OR FAILURE TO PERFORM IN THAT PERIOD;


 


(B)                                                  VEST IN ANY PERSON ANY
RIGHTS AGAINST THE PRINCIPAL’S NOMINEE, IN RESPECT OF OBLIGATIONS WHICH THE
PRINCIPAL’S NOMINEE IS NOT REQUIRED TO ASSUME; OR


 


(C)                                                   RELEASE THE CONTRACTOR OR
THE PRINCIPAL IN RESPECT OF ITS OBLIGATIONS UNDER THIS AGREEMENT OR LIABILITY
FOR ANY BREACH OF THIS AGREEMENT OR OTHER LIABILITY ON THE PART OF THE
CONTRACTOR OR THE PRINCIPAL UNDER THIS AGREEMENT WHICH RELATES TO THE PERIOD
PRIOR TO THE DATE OF THE NOVATION NOTICE.


 


22.6                                        SET OFF IN RELATION TO TERMINATION
OF ACCESS PROVIDER’S RIGHTS


 

The Contractor and the Principal agree that no right of set off or counterclaim
may be exercised against the Principal’s Nominee in relation to this Agreement
if:

 


(A)                                                   THE AGREEMENT IS NOVATED
TO THE PRINCIPAL’S NOMINEE; AND


 


(B)                                                  THE RIGHT RELATES TO A
CIRCUMSTANCE, EVENT, BREACH OR FAILURE OCCURRING OR ARISING PRIOR TO THE DATE OF
THE NOVATION NOTICE.


 


23.                                               CONFIDENTIALITY AND PUBLICITY


 


23.1                                        CONFIDENTIAL INFORMATION


 


(A)                                                   EACH PARTY WILL TREAT AS
CONFIDENTIAL ALL INFORMATION OBTAINED FROM THE OTHER PARTIES UNDER OR IN
CONNECTION WITH THIS AGREEMENT AND:


 

(I)                                                     WILL NOT DISCLOSE SUCH
INFORMATION TO ANY THIRD PARTY WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER
PARTIES, EXCEPT TO SUCH PERSONS AND TO SUCH EXTENT AS MAY BE NECESSARY FOR THE
PERFORMANCE OF THIS AGREEMENT OR AS OTHERWISE REQUIRED BY LAW; AND

 

(II)                                                  WILL NOT USE ANY OF THAT
INFORMATION OTHERWISE THAN FOR THE PURPOSES OF THIS AGREEMENT.

 


(B)                                                  EACH PARTY WILL TAKE ALL
NECESSARY PRECAUTIONS TO ENSURE THAT ALL INFORMATION OBTAINED FROM THE OTHER
PARTIES UNDER OR IN CONNECTION WITH THIS AGREEMENT:


 

(I)                                                     IS GIVEN TO EACH MEMBER
OF STAFF AND, IN THE CASE OF THE CONTRACTOR, TO ITS SUBCONTRACTORS, ONLY TO THE
EXTENT NECESSARY FOR THAT MEMBER OF STAFF’S OR THE SUBCONTRACTOR’S ACTIVITIES IN
RELATION TO THE PROJECT; AND

 

(II)                                                  IS TREATED AS CONFIDENTIAL
AND NOT DISCLOSED (WITHOUT PRIOR WRITTEN APPROVAL) OR USED BY ANY MEMBER OF
STAFF OR SUBCONTRACTOR OTHERWISE THAN FOR THE PURPOSES OF THIS AGREEMENT OR THE
PROJECT.

 

31

--------------------------------------------------------------------------------


 


23.2                                        EXCEPTIONS


 


(A)                                                   THE PROVISIONS OF
CLAUSE 23.1 WILL NOT APPLY TO ANY INFORMATION:


 

(I)                                                     WHICH IS OR BECOMES
PUBLIC KNOWLEDGE (OTHERWISE THAN BY BREACH OF THIS CONDITION); OR

 

(II)                                                  WHICH WAS IN THE
POSSESSION OF THE PARTY CONCERNED, WITHOUT RESTRICTION AS TO ITS DISCLOSURE,
BEFORE RECEIVING IT FROM THE DISCLOSING PARTY.

 


(B)                                                  NOTHING IN THIS CLAUSE 23
WILL PREVENT THE PRINCIPAL, THE ACCESS PROVIDER OR THE CONTRACTOR FROM
DISCLOSING ANY INFORMATION OBTAINED FROM THE PRINCIPAL, THE CONTRACTOR OR THE
ACCESS PROVIDER TO ANY OTHER DEPARTMENT, OFFICE, OR AGENCY OF THE COMMONWEALTH
OR STATE OF VICTORIA, OR TO ANY PERSON ENGAGED BY THE PRINCIPAL IN CONNECTION
WITH THIS AGREEMENT OR THE PROJECT, PROVIDED THAT IN DISCLOSING THE INFORMATION
THE PRINCIPAL HAS REQUIRED THAT THE INFORMATION IS TREATED AS CONFIDENTIAL,
INCLUDING REQUIRING CONFIDENTIALITY UNDERTAKINGS WHERE APPROPRIATE.


 


(C)                                                   NOTHING IN THIS CLAUSE 23
WILL PREVENT EITHER PARTY FROM USING, IN THE COURSE OF ITS NORMAL BUSINESS, ANY
TECHNIQUES, IDEAS OR KNOW-HOW GAINED DURING THE PERFORMANCE OF THIS AGREEMENT,
TO THE EXTENT THAT THIS DOES NOT RESULT IN A DISCLOSURE OF CONTRACT-SPECIFIC
INFORMATION.


 


(D)                                                  THE PRINCIPAL MAY PUBLISH
ON A GOVERNMENT INTERNET WEB SITE OF THE PRINCIPAL THE CONTENTS OF THIS
AGREEMENT.


 


23.3                                        PUBLICITY


 


(A)                                                   SUBJECT TO
CLAUSE 23.3(B) AND (C), THE CONTRACTOR, THE ACCESS PROVIDER AND THEIR RELATED
BODIES CORPORATE MUST NOT MAKE ANY PUBLIC STATEMENTS OR ISSUE ANY PRESS RELEASES
IN RESPECT OF OR IN ANY WAY IN CONNECTION WITH THE PROJECT WITHOUT THE PRIOR
WRITTEN CONSENT OF THE PRINCIPAL.


 


(B)                                                  WHERE THE CONTRACTOR, THE
ACCESS PROVIDER OR ONE OF THEIR RELATED BODY CORPORATES IS REQUIRED BY LAW TO
DISCLOSE INFORMATION TO THE PUBLIC, THE DISCLOSING PARTY MUST PROVIDE THE
PRINCIPAL WITH A COPY OF SUCH PUBLIC STATEMENT PRIOR TO ITS ISSUE TO A THIRD
PARTY.


 


(C)                                                   THE ACCESS PROVIDER MAY,
WITHOUT THE PRIOR WRITTEN CONSENT OF THE PRINCIPAL, RELEASE INFORMATION WHICH
RELATES TO THE PROJECT WHERE SUCH INFORMATION RELATES TO OPERATIONAL MATTERS
WHICH IMPACT ON THE ACCESS PROVIDER’S BUSINESS AND IS REQUIRED FOR THE SAFE AND
EFFICIENT OPERATION OF THAT BUSINESS PROVIDED THAT ANY SUCH INFORMATION MUST NOT
REFLECT ADVERSELY ON THE CONTRACTOR, THE PRINCIPAL OR THE PROJECT.  ANY PUBLIC
STATEMENTS OR MEDIA RELEASES RELATING TO THE PROJECT GENERALLY OR THE IMPACT OF
THE PROJECT GENERALLY ARE NOT INFORMATION IN RELATION TO OPERATIONAL MATTERS.


 


24.                                               GENERAL


 


24.1                                        NOTICES


 

All communications (including notices, consents, approvals, requests and
demands) under or in connection with this Agreement:

 


(A)                                                   MUST BE IN WRITING;

 

32

--------------------------------------------------------------------------------


 


(B)                                                  MUST BE ADDRESSED AS
FOLLOWS (OR AS OTHERWISE NOTIFIED BY THAT PARTY TO EACH OTHER PARTY FROM TIME TO
TIME):


 

Access Provider

 

Name:

[Insert name for service on Party]

Address:

[Insert address for service on Party]

Fax:

[Insert fax number for service on Party]

For the attention of:

[Insert person’s name to whom correspondence is directed]

 

 

Contractor

 

 

 

Name:

[Insert name for service on Party]

Address:

[Insert address for service on Party]

Fax:

[Insert fax number for service on Party]

For the attention of:

[Insert person’s name to whom correspondence is directed]

 

 

Principal

 

 

 

Name:

[Insert name for service on Party]

Address:

[Insert address for service on Party]

Fax:

[Insert fax number for service on Party]

For the attention of:

[Insert person’s name to whom correspondence is directed]

 


(C)                                                   MUST BE SIGNED BY THE
PARTY MAKING THE COMMUNICATION OR (ON ITS BEHALF) BY THE SOLICITOR FOR, OR ANY
ATTORNEY, DIRECTOR, SECRETARY OR AUTHORISED AGENT OF, THAT PARTY;


 


(D)                                                  MUST BE DELIVERED OR POSTED
OR PREPAID POST TO THE ADDRESS, OR SENT BY FAX TO THE NUMBER, OF THE ADDRESSEE,
IN ACCORDANCE WITH CLAUSE 24.1(B); AND


 


(E)                                                   ARE TAKEN TO BE RECEIVED
BY THE ADDRESSEE:


 

(I)                                                     IN CASE OF PREPAID POST,
ON THE BUSINESS DAY THAT IS THE THIRD BUSINESS DAY AFTER THE DATE OF POSTING TO
AN ADDRESS WITHIN AUSTRALIA, AND ON THE FIFTH BUSINESS DAY AFTER THE DATE OF
POSTING BY AIRMAIL TO AN ADDRESS OUTSIDE AUSTRALIA.

 

(II)                                                  IN THE CASE OF FAX, AT THE
LOCAL TIME (IN THE PLACE OF RECEIPT OF THAT FAX) WHICH THEN EQUATES TO THE TIME
THAT FAX IS SENT AS SHOWN ON THE TRANSMISSION REPORT PRODUCED BY THE MACHINE
FROM WHICH THAT FAX IS SENT CONFIRMING TRANSMISSION OF THAT FAX IN ITS ENTIRETY,
UNLESS THAT LOCAL TIME IS NOT ON A BUSINESS DAY, OR IS AFTER 5.00 PM ON A
BUSINESS DAY, WHEN THAT COMMUNICATION IS TAKEN TO BE RECEIVED AT 9.00 AM ON THE
NEXT BUSINESS DAY; AND

 

(III)                                               IN THE CASE OF DELIVERY BY
HAND, ON DELIVERY AT THE ADDRESS OF THE ADDRESSEE AS PROVIDED IN CLAUSE 24.1(B),
UNLESS THAT DELIVERY IS MADE ON A DAY THAT IS NOT A BUSINESS DAY, OR AFTER
5.00 PM ON A BUSINESS DAY, WHEN THAT COMMUNICATION IS TAKEN TO BE RECEIVED AT
9.00 AM ON THE NEXT BUSINESS DAY.

 

33

--------------------------------------------------------------------------------


 


24.2                                        STAMP DUTY


 

The Contractor:

 


(A)                                                   MUST PAY ALL STAMP DUTIES
AND ANY RELATED FINES AND PENALTIES IN RESPECT OF THIS AGREEMENT, THE
PERFORMANCE OF THIS AGREEMENT AND EACH TRANSACTION EFFECTED BY OR MADE UNDER OR
PURSUANT TO THIS AGREEMENT;


 


(B)                                                  MUST INDEMNIFY EACH OTHER
PARTY AGAINST ANY LIABILITY ARISING FROM FAILURE TO COMPLY WITH CLAUSE 24.2(A);
AND


 


(C)                                                   IS AUTHORISED TO MAKE ANY
APPLICATION FOR AND RETAIN THE PROCEEDS OF ANY REFUND DUE IN RESPECT OF STAMP
DUTY PAID UNDER THIS CLAUSE.


 


24.3                                        GOVERNING LAW


 

This agreement is governed by and will be construed according to the law
applying in Victoria.

 


24.4                                        JURISDICTION


 

Each Party irrevocably:

 


(A)                                                   SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF THE COURTS OF VICTORIA, AND THE COURTS COMPETENT
TO DETERMINE APPEALS FROM THOSE COURTS, WITH RESPECT TO ANY PROCEEDINGS WHICH
MAY BE BROUGHT AT ANY TIME RELATING TO THIS AGREEMENT.


 


(B)                                                  WAIVES ANY OBJECTION IT MAY
NOW OR IN THE FUTURE HAVE TO THE VENUE OF ANY PROCEEDINGS, AND ANY CLAIM IT MAY
NOW OR IN THE FUTURE HAVE THAT ANY PROCEEDINGS HAVE BEEN BROUGHT IN AN
INCONVENIENT FORUM, WHERE THAT VENUE FALLS WITHIN CLAUSE 24.4(A).


 

[Note:  If the Contractor or Access Provider, or their  parent, is not an
Australian company, additional service and enforcement clauses will be
required.]

 


24.5                                        WAIVER


 


(A)                                                   FAILURE TO EXERCISE OR
ENFORCE, OR A DELAY IN EXERCISING OR ENFORCING OR THE PARTIAL EXERCISE OR
ENFORCEMENT OF A RIGHT, POWER OR REMEDY PROVIDED BY LAW OR UNDER THIS AGREEMENT
BY ANY PARTY DOES NOT PRECLUDE, OR OPERATE AS A WAIVER OF, THE EXERCISE OR
ENFORCEMENT, OR FURTHER EXERCISE OR ENFORCEMENT, OF THAT OR ANY OTHER RIGHT,
POWER OR REMEDY PROVIDED BY LAW OR UNDER THIS AGREEMENT.


 


(B)                                                  ANY WAIVER OR CONSENT GIVEN
BY A PARTY UNDER THIS AGREEMENT IS ONLY EFFECTIVE AND BINDING ON THAT PARTY IF
IT IS GIVEN OR CONFIRMED IN WRITING BY THAT PARTY.


 


(C)                                                   NO WAIVER OF A BREACH OF
ANY TERM OF THIS AGREEMENT WILL OPERATE AS A WAIVER OF ANOTHER BREACH OF THAT
TERM OR OF A BREACH OF ANY OTHER TERM OF THIS AGREEMENT.


 


24.6                                        NO LIMITATION


 

Without limiting the generality of any other provision of this Agreement, any
exercise by the Principal of any rights under this Agreement will not relieve
the Contractor or the Access Provider of any of its obligations under this
Agreement.

 


24.7                                        CONSENT OR APPROVAL OF THE PRINCIPAL


 

In any case where pursuant to this Agreement the doing or executing of any act
matter or thing by the Contractor or the Access Provider is dependent upon the
approval or consent of the Principal such approval or consent may be given or
withheld, or may be given subject to any conditions, by the Principal in its
absolute discretion unless this Agreement expressly provides otherwise.

 

34

--------------------------------------------------------------------------------


 


24.8                                        MEASUREMENTS


 

All measurements of physical quantities will be in Australian legal units of
measurements in accordance with the National Measurement Act 1960 (Cth).

 


24.9                                        AMENDMENTS


 

This Agreement may only be varied by a document signed by or on behalf of each
Party.

 


24.10                                 FURTHER ACTS AND DOCUMENTS


 

Each Party must promptly do and perform all further acts and sign, execute and
complete all additional documents which may be necessary to effect, perfect, or
complete the provisions of this Agreement and the transactions to which it
relates.

 


24.11                                 COUNTERPARTS


 

This Agreement may be executed in any number of counterparts and by the Parties
on separate counterparts.  Each counterpart constitutes an original of this
Agreement, and all together constitute one agreement.

 


24.12                                 EXPENSES


 

Except as otherwise provided in this Agreement, each Party must pay its own
costs and expenses in connection with negotiating, preparing, executing,
performing and amending this Agreement.

 


24.13                                 SEVERABILITY


 

If any part of this Agreement is or becomes illegal, invalid, or unenforceable
in any relevant jurisdiction, the legality, validity, or enforceability of the
remainder of the agreement will not be affected and this Agreement will be read
as if the part had been deleted in that jurisdiction only.

 


24.14                                 ENTIRE AGREEMENT


 

To the extent permitted by law, in relation to its subject matter, this
Agreement and the Project Agreement (as between the Principal and the
Contractor):

 


(A)                                                   EMBODY THE ENTIRE
UNDERSTANDING OF THE PARTIES, AND CONSTITUTES THE ENTIRE TERMS AGREED BY THE
PARTIES; AND


 


(B)                                                  SUPERSEDES ANY PRIOR
WRITTEN OR OTHER AGREEMENT OF THE PARTIES.


 


24.15                                 REPRESENTATIONS AND WARRANTIES


 


(A)                                                   EACH REPRESENTATION AND
WARRANTY IN THIS AGREEMENT IS A CONTINUING REPRESENTATION AND WARRANTY AND WILL
BE REPEATED ON EACH DAY WHILE ANY OBLIGATION UNDER THIS AGREEMENT REMAINS
OUTSTANDING, WITH REFERENCE TO THE FACTS AND CIRCUMSTANCES THEN SUBSISTING.


 


(B)                                                  THE PRINCIPAL DOES NOT, BY
ENTERING INTO THIS AGREEMENT, MAKE ANY REPRESENTATION:


 

(I)                                                     TO THE ACCESS PROVIDER
TO THE EFFECT THAT THE CONTRACTOR WILL COMPLY WITH THIS AGREEMENT; OR

 

35

--------------------------------------------------------------------------------


 

(II)                                                  TO THE CONTRACTOR TO THE
EFFECT THAT THE ACCESS PROVIDER WILL COMPLY WITH THIS AGREEMENT.

 


24.16                                 INDEMNITIES


 


(A)                                                   EACH INDEMNITY IN THIS
AGREEMENT IS A CONTINUING OBLIGATION, SEPARATE AND INDEPENDENT FROM THE OTHER
OBLIGATIONS OF THE PARTIES, AND SURVIVES TERMINATION, COMPLETION OR EXPIRATION
OF THIS AGREEMENT.


 


(B)                                                  IT IS NOT NECESSARY FOR A
PARTY TO INCUR EXPENSE OR TO MAKE ANY PAYMENT BEFORE ENFORCING A RIGHT OF
INDEMNITY CONFERRED BY THIS AGREEMENT.


 


(C)                                                   A PARTY MUST PAY ON DEMAND
ANY AMOUNT IT MUST PAY UNDER AN INDEMNITY IN THIS AGREEMENT.


 


24.17                                 NON-MERGER


 

None of the terms or conditions of this Agreement nor any act, matter or thing
done under or by virtue of or in connection with this Agreement will operate as
a merger of any of the rights and remedies of the Parties in or under this
Agreement all of which will continue in full force and effect until the
respective rights and obligations of the Parties under this Agreement have been
fully performed and satisfied.

 


24.18                                 SET-OFF


 


(A)                                                   THE PRINCIPAL MAY DEDUCT
FROM MONEY OTHERWISE DUE TO THE CONTRACTOR:


 

(I)                                                     ANY DEBT OR OTHER MONEY
DUE FROM THE CONTRACTOR TO THE PRINCIPAL; OR

 

(II)                                                  ANY CLAIM TO MONEY WHICH
THE PRINCIPAL MAY HAVE AGAINST THE CONTRACTOR WHETHER FOR DAMAGES (INCLUDING
LIQUIDATED DAMAGES) OR OTHERWISE,

 

whether under this Agreement or otherwise at law relating to the Project.

 


(B)                                                  THE CONTRACTOR MUST NOT
DEDUCT FROM MONEY OTHERWISE DUE TO THE PRINCIPAL:


 

(I)                                                     ANY DEBT OR OTHER MONEY
DUE FROM THE PRINCIPAL TO THE CONTRACTOR; OR

 

(II)                                                  ANY CLAIM TO MONEY WHICH
THE CONTRACTOR MAY HAVE AGAINST THE PRINCIPAL WHETHER FOR DAMAGES (INCLUDING
LIQUIDATED DAMAGES) OR OTHERWISE,

 

whether under this Agreement or otherwise at law relating to the Project.

 


24.19                                 SURVIVAL


 

The Parties respective rights under clauses [Note:  To be inserted]  survive the
termination or expiry of this Agreement on any basis other than to the extent
required or specifically contemplated under the provisions of those clauses.

 


25.                                               GST


 


25.1                                        INTERPRETATION


 


(A)                                                   EXCEPT WHERE THE CONTEXT
SUGGESTS OTHERWISE, TERMS USED IN THIS CLAUSE 25 HAVE THE MEANINGS GIVEN TO
THOSE TERMS BY THE A NEW TAX SYSTEM (GOODS AND SERVICES TAX) ACT 1999 (AS
AMENDED FROM TIME TO TIME).

 

36

--------------------------------------------------------------------------------


 


(B)                                                  UNLESS STATED TO THE
CONTRARY, ANY AMOUNT, PAYMENT OR CONSIDERATION REFERRED TO UNDER OR IN
CONNECTION WITH THIS AGREEMENT IS EXCLUSIVE OF GST.  ANY CONSIDERATION THAT IS
SPECIFIED TO BE INCLUSIVE OF GST MUST NOT BE TAKEN INTO ACCOUNT IN CALCULATING
THE GST PAYABLE IN RELATION TO A SUPPLY FOR THE PURPOSE OF THIS CLAUSE 25.


 


(C)                                                   ANY PART OF A SUPPLY THAT
IS TREATED AS A SEPARATE SUPPLY FOR GST PURPOSES (INCLUDING ATTRIBUTING GST
PAYABLE TO TAX PERIODS) WILL BE TREATED AS A SEPARATE SUPPLY FOR THE PURPOSES OF
THIS CLAUSE 25.


 


25.2                                        REIMBURSEMENTS AND SIMILAR PAYMENTS


 

Any payment or reimbursement required to be made under this Agreement that is
calculated by reference to a cost, expense, or other amount paid or incurred
will be limited to the total cost, expense or amount less the amount of any
input tax credit to which an entity (or its representative member) is entitled
for the acquisition to which the cost, expense or amount relates.

 


25.3                                        GST PAYABLE


 

If GST is payable in relation to a supply made under or in connection with this
Agreement then:

 


(A)                                                   ANY PARTY (“RECIPIENT”)
THAT IS REQUIRED TO PROVIDE CONSIDERATION TO ANOTHER PARTY (“SUPPLIER”) FOR THAT
SUPPLY MUST PAY AN ADDITIONAL AMOUNT TO THE SUPPLIER EQUAL TO THE AMOUNT OF THAT
GST; AND


 


(B)                                                  THE ADDITIONAL AMOUNT IS
PAYABLE AT THE SAME TIME AS ANY OTHER CONSIDERATION IS TO BE FIRST PROVIDED FOR
THAT SUPPLY OR, IF LATER, WITHIN 14 DAYS AFTER THE DAY ON WHICH THE SUPPLIER
PROVIDES THE RECIPIENT WITH A TAX INVOICE FOR THE SUPPLY.


 


25.4                                        VARIATION OF GST


 

If the GST payable in relation to a supply made under or in connection with this
Agreement varies from the additional amount paid by the Recipient under clause
25.3 such that a further amount of GST is payable in relation to the supply or a
refund or credit of GST is obtained in relation to the supply, then the Supplier
will provide a corresponding refund or credit to, or will be entitled to receive
the amount of that variation from, the Recipient.  Any payment, credit or refund
under this clause 25.4 is deemed to be a payment, credit or refund of the
additional amount payable under clause 25.3.

 

37

--------------------------------------------------------------------------------


 

Schedule 25

 

[g179521kg25i001.jpg]

 

Schedule 25
Pro-Forma Direct Agreement

 

(Clause 10.3)

 

 

Direct Agreement

 

Public Transport Ticketing Body trading as Transport Ticketing Authority

73 595 242 024

Principal

 

Keane Australia Micropayment Consortium Pty Ltd

ACN 114 334 600

Contractor

 

[Insert name of subcontractor / supplier]

[Insert ABN of subcontractor/supplier]

Subcontractor

 

The Clayton Utz contact for this document is

Brad Vann on + 61 3 9286 6000

 

Clayton Utz

Lawyers

Level 18 333 Collins Street Melbourne  VIC  3000  Australia

T + 61 3 9286 6000  F + 61 3 9629 8488

 

www.claytonutz.com

 

Our reference  155/80003545

 

38

--------------------------------------------------------------------------------


 

Tripartite deed made on

 

Parties                                                                                               
Public Transport Ticketing Body trading as Transport Ticketing Authority ABN 73
595 242 024 of Level 38, 55 Collins Street, Melbourne, Victoria (“Principal”)

 

Keane Australia Micropayment Consortium Pty Ltd ACN 114 334 600 of Level 50,
Bourke Place, 600 Bourke Street, Melbourne, Victoria (“Contractor”)

 

[Insert name of subcontractor/supplier] ABN [Insert ABN of
subcontractor/supplier] of [insert address] (“Subcontractor”)

 

Background

 

A.                                                   The Contractor and the
Principal have entered into the Project Agreement pursuant to which the
Contractor agrees to, among other things, design, develop, integrate, install,
test and implement the Solution and provide the Initial Services and Core
Services.

 

B.                                                     The Contractor has
engaged the Subcontractor pursuant to the Subcontract to provide certain
services and/or products to assist in meeting its obligations under the Project
Agreement.

 

C.                                                     The Subcontractor has
agreed to undertake its obligations under the Subcontract on the terms and
conditions set out below.

 

Operative provisions

 

1.                                                      Definitions and
Interpretation

 

1.1                                               Project Agreement

 

Any word, expression, reference or term used in this Deed which is defined in
the Project Agreement and is not specifically defined in this Deed will, unless
the context otherwise requires, have in this Deed the same meaning as in the
Project Agreement.

 

[Note: Alternatively, the relevant definitions will be inserted. ]

 

1.2                                               Definitions

 

In this Deed, unless the context otherwise requires:

 

“Authorised Representative” means:

 

(a)                                                   in respect of the
Subcontractor, any person from time to time nominated as an authorised
representative of the Subcontractor for the purposes of this Deed by notice in
writing to the Principal, such notice to be accompanied by the specimen
signatures of any person so nominated;

 

(b)                                                  in respect of the
Principal, the Principal’s Representative; and

 

(c)                                                   in respect of the
Contractor, the person nominated under clause 7.3 of the Project Agreement from
time to time.

 

“Default Event” means a default under, or the breach of, the Subcontract by the
Contractor, or the occurrence or subsistence of any event, as a result or
consequence of which the Subcontractor is or becomes entitled (whether upon the
giving of notice or lapse of time or otherwise):

 

39

--------------------------------------------------------------------------------


 

(a)                                                   to terminate, rescind or
accept the repudiation of the Subcontract; or

 

(b)                                                  to suspend performance of
any of its obligations under the Subcontract or to otherwise not do a thing or
things (whether temporarily or otherwise) which it would otherwise be obliged to
do under the Subcontract, where such suspension or inaction has, or will have, a
material adverse effect on the ability of the Contractor to perform its
obligations under the Project Agreement.

 

“Grace Period” means, in relation to a Default Event, the period (if any) within
which the Contractor may (under the Subcontract) remedy the Default Event or
otherwise take steps the taking of which would prevent the exercise by the
Subcontractor of any Right it might have as a result or consequence of the
Default Event.

 

“Novation Notice” means a notice issued by the Principal pursuant to clause 3.1
of this Deed.

 

“Project Agreement” means the New Ticketing Solution Project Agreement entered
into between the Principal and the Contractor on [insert date] relating to the
supply of a Smartcard based ticketing and payment solution.

 

“Rights” include authorities, benefits, powers, privileges, entitlements,
remedies and causes of action.

 

“Security Interest” includes any mortgage, pledge, hypothecation, lien or charge
or any security or preferential interest or arrangement of any kind, or any
other right or arrangement with any creditor to have its claims satisfied prior
to other creditors with, or from the proceeds of, any asset (including retention
of title and any deposit of money by way of security).

 

“Services” means the services the Subcontractor is required to perform for the
Contractor under the Subcontract.  [Note:  This definition will be amended if
the Subcontract is for the supply of products]

 

“Subcontract” means the [insert name of Key Contract] entered into between the
Contractor and the Subcontractor on [insert date] relating to [insert details].

 

“Subcontractor Default Event” means a default under, or the breach of, the
Subcontract by the Subcontractor, or the occurrence or subsistence of any event,
as a result or consequence of which the Contractor is or becomes entitled
(whether upon the giving of notice or lapse of time or otherwise):

 

(a)                                                   to terminate, rescind or
accept the repudiation of the Subcontract; or

 

(b)                                                  to suspend performance of
any of its obligations under the Subcontract or to otherwise not do a thing or
things (whether temporarily or otherwise) which it would otherwise be obliged to
do under the Subcontract, where such suspension or inaction has, or will have, a
material adverse effect on the ability of the Contractor to perform its
obligations under the Project Agreement.

 

“Subcontractor Grace Period” means, in relation to a Subcontractor Default
Event, the period (if any) within which the Subcontractor may (under the
Subcontract) remedy the Subcontractor Default Event or otherwise take steps the
taking of which would prevent the exercise by the Contractor of any Right it
might have as a result or consequence of the Subcontractor Default Event.

 

40

--------------------------------------------------------------------------------


 

1.3                                               Interpretation

 

In this Deed:

 

(a)                                                   headings are for
convenience only and will not affect the interpretation;

 

and unless the context indicates a contrary intention:

 

(b)                                                  “person” includes an
individual, the estate of an individual, a corporation, an authority, an
association or a joint venture (whether incorporated or unincorporated), a
partnership, a trust and Governmental Agencies;

 

(c)                                                   a reference to party
includes that party’s executors, administrators, successors, permitted
substitutes and assigns, including persons taking by way of novation;

 

(d)                                                  a reference to a document
(including this Deed) is to that document as varied, novated, ratified or
replaced from time to time;

 

(e)                                                   a reference to a statute
includes its delegated legislation and a reference to a statute or delegated
legislation or a provision of either includes consolidations, amendments,
re-enactments and replacements;

 

(f)                                                     words importing the
singular will include the plural (and vice versa) and words denoting a given
gender will include all other genders;

 

(g)                                                  a reference to a clause or
Schedule is a reference to a clause of or Schedule to this Deed, and references
to paragraphs are references to paragraphs within the clause of this Deed in
which they are situated, in each clause unless expressly stated otherwise;

 

(h)                                                  a reference to a “day” is a
reference to a calendar day (and includes weekends and public holidays);

 

(i)                                                      where any word or
phrase is given a defined meaning any other part of speech or other grammatical
form in respect of such word or phrase has a corresponding meaning;

 

(j)                                                      the word “including” or
any other grammatical form of that word is not a word of limitation; and

 

(k)                                                   a reference to “$” or
“dollar” is to Australian currency.

 

1.4                                               Business Day

 

Where the day on or by which anything is to be done under this Deed is not a
Business Day it shall be done on the next Business Day.

 

1.5                                               Inconsistencies

 

If there is any inconsistency between the provisions of this Deed and the
Subcontract, the provisions of this Deed will prevail to the extent of the
inconsistency.

 

2.                                                      Default Events

 

2.1                                               The Contractor’s obligations

 

The Contractor shall use its best endeavours to ensure that no Default Event
occurs.  If, however, notwithstanding this undertaking, a Default Event does
occur, the Contractor shall ensure that if the consequences of it for the
Subcontractor are:

 

41

--------------------------------------------------------------------------------


 

(a)                                                   capable of remedy, those
consequences are remedied promptly and, in any event, within any relevant Grace
Period; and

 

(b)                                                  not capable of remedy, but
those consequences can be adequately compensated for by the payment of money,
money is paid to the Subcontractor which adequately compensates for those
consequences promptly and, in any event, within any relevant Grace Period.

 

2.2                                               Notice

 

The Subcontractor will notify the Principal promptly of any Default Event.  Any
such notice must:

 

(a)                                                   include reasonable details
of the particular Default Event;

 

(b)                                                  specify the paragraph of
clause 2.3 which applies to the particular Default Event;

 

(c)                                                   if the paragraph so
specified is paragraph (a), specify the steps which the Subcontractor considers
need to be taken in order to remedy the particular Default Event; and

 

(d)                                                  if the paragraph so
specified is paragraph (b), specify the amount of monetary compensation for the
particular Default Event which the Subcontractor considers to be adequate.

 

2.3                                               Exercise of Rights

 

If a Default Event occurs, the Subcontractor shall not exercise any Right it
might have as a result or consequence of the Default Event unless it has given
the Principal notice of the Default Event in accordance with clause 2.2 and
where the consequences for the Subcontractor of the Default Event are:

 

(a)                                                   capable of remedy, those
consequences have not been remedied (whether by the Contractor, the Principal or
any other person) within a reasonable time (being, in any event, not less than
20 Business Days from the date of the later of expiry of the relevant Grace
Period and receipt by the Principal of the relevant notice);

 

(b)                                                  not capable of remedy and
clause 2.3(c) does not apply, monetary compensation which is adequate having
regard to those consequences has not been paid (whether by the Contractor, the
Principal or any other person) to the Subcontractor within 20 Business Days of
the later of expiry of the relevant Grace Period and the Principal’s receipt of
the relevant notice; and

 

(c)                                                   not capable of remedy and
the payment of money to the Subcontractor would not adequately compensate the
Subcontractor for those consequences, 20 Business Days have expired since the
later of expiry of the relevant Grace Period and the Principal’s receipt of the
relevant notice,

 

provided that if the Default Event is:

 

(I)                                                     AN EVENT DESCRIBED IN
PARAGRAPHS (E) AND (F) OF THE DEFINITION OF EVENT OF INSOLVENCY, THE TIME
SPECIFIED IN PARAGRAPHS (A), (B) AND (C) ABOVE WILL BE ABRIDGED TO 5 BUSINESS
DAYS; AND

 

(II)                                                  ANY OTHER EVENT DESCRIBED
IN THE DEFINITION OF EVENT OF INSOLVENCY, THE TIME SPECIFIED IN PARAGRAPHS (A),
(B) AND (C) ABOVE WILL BE ABRIDGED TO 2 BUSINESS DAYS.

 

42

--------------------------------------------------------------------------------


 

2.4                                               Principal action

 

(a)                                                   If a Default Event occurs,
each party agrees that the Principal may (but will not be obliged to) take such
action and make such payments as in the reasonable opinion of the Principal is
necessary to take or make in order to prevent or reduce the risk of the
Subcontractor exercising any Right it might have as a result or consequence of
the Default Event.

 

(b)                                                  The Principal’s rights
under paragraph (a) may (but need not) entail the Principal taking the steps or
paying the compensation specified in the relevant notice under clause 2.2.

 

2.5                                               Remedial action not novation

 

The taking of any action or the making of any payment by the Principal under
clause 2.4 will not be construed as an assumption by the Principal of any
obligations of the Contractor under or in relation to the Subcontract.

 

2.6                                               Indemnity for costs

 

If the Principal takes action or makes any payment under clause 2.4, the
Contractor indemnifies the Principal (and will pay, on demand by the Principal)
against all reasonable costs, losses, expenses or liabilities incurred or
payable by the Principal as a result of its having taken the relevant action or
made the relevant payment.

 

3.                                                      Novation on Termination

 

3.1                                               Novation

 

If the Project Agreement has been terminated, or the Contractors’ rights and
obligations with respect to any part of the Services under the Project Agreement
have been terminated, and if the Principal gives written notice to the
Subcontractor of its intention to exercise its rights under this clause 3.1,
then as from the date of the Novation Notice:

 

(a)                                                   except in respect of any
rights of the Contractor that arise out of a breach of the Subcontract or other
liability on the part of the Subcontractor under the Subcontract occurring or
arising prior to the date of the Novation Notice the Contractor releases the
Subcontractor from its obligations under the Subcontract and the Subcontractor
shall perform for, and owe to the Principal, or the Principal’s nominee, all its
obligations under the Subcontract;

 

(b)                                                  except in respect of the
rights of the Contractor referred to in paragraph (a), the Principal, or the
Principal’s nominee, shall be entitled to exercise all of the rights and,
subject to clause 3.2, shall assume all of the obligations, of the Contractor
under the Subcontract;

 

(c)                                                   subject to clause 3.2, the
Subcontractor shall have the same rights against the Principal, or the
Principal’s nominee, as it had against the Contractor in respect of obligations
so assumed; and

 

(d)                                                  any party to this Deed
requested by the Principal to do so will:

 

(i)                                                     enter into a deed in a
form the same as or substantially similar to that annexed to this Deed in
Annexure A reflecting the novation of the Subcontract to the Principal or the
Principal’s nominee; and

 

43

--------------------------------------------------------------------------------


 

(ii)                                                  take such other action as
is required to vest in the Principal or the Principal’s nominee full legal and
equitable title to any retention account, bank guarantee, performance bond,
letter of credit or other security held by the Contractor to secure obligations
of the Subcontractor under the Subcontract.

 

3.2                                               Obligations prior to novation

 

Clause 3.1 will not operate to:

 

(a)                                                   require the Principal, or
the Principal’s nominee, to assume any obligations under the Subcontract which
relate to the period or arise prior to the date of the Novation Notice or which
relate to any breach or failure to perform in that period;

 

(b)                                                  vest in any person any
rights against the Principal, or the Principal’s nominee, in respect of
obligations which the Principal is not required to assume; or

 

(c)                                                   release the Subcontractor
or the Contractor in respect of its obligations under the Subcontract or
liability for any breach of the Subcontract or other liability on the part of
the Subcontractor or the Contractor under the Subcontract which relates to the
period prior to the date of the Novation Notice.

 

3.3                                               Set off

 

The Subcontractor agrees no right of set off or counterclaim may be exercised
against the Principal in relation to the Subcontract if:

 

(a)                                                   the Subcontract is novated
to the Principal, or the Principal’s nominee; and

 

(b)                                                  the right relates to a
circumstance, event, breach or failure occurring or arising prior to the date of
the Novation Notice.

 

3.4                                               No liability unless novation

 

The Subcontractor acknowledges and agrees that, to the maximum extent permitted
by law, the Principal has no liability to the Subcontractor (whether by way of
indemnity, damages or otherwise), arising out of or in connection with the
Project or any Project Document, except if the Principal exercises its rights
under clause 3.1, and then, subject to clauses 3.2 and 3.3, only in respect of
the obligations assumed by the Principal under the Subcontract and on the terms
of the Subcontract.

 

4.                                                      Subcontractor Default
Event

 

4.1                                               The Subcontractor’s
obligations

 

The Subcontractor shall use its best endeavours to ensure that no Subcontractor
Default Event occurs.  If, however, notwithstanding this undertaking, a
Subcontractor Default Event does occur, the Subcontractor shall ensure that if
the consequences of it for the Contractor are:

 

(a)                                                   capable of remedy, those
consequences are remedied promptly and, in any event, within any relevant
Subcontractor Grace Period; and

 

(b)                                                  not capable of remedy, but
those consequences can be adequately compensated for by the payment of money,
money is paid to the Contractor which adequately compensates for those
consequences promptly and, in any event, within any relevant Subcontractor Grace
Period.

 

44

--------------------------------------------------------------------------------


 

4.2                                               Notice

 

The Contractor will notify the Principal promptly of any Subcontractor Default
Event.  Any such notice must:

 

(a)                                                   include reasonable details
of the particular Subcontractor Default Event;

 

(b)                                                  specify the paragraph of
clause 4.3 which applies to the particular Subcontractor Default Event;

 

(c)                                                   if the paragraph so
specified is paragraph (a), specify the steps which the Contractor considers
need to be taken in order to remedy the particular Subcontractor Default Event;
and

 

(d)                                                  if the paragraph so
specified is paragraph (b), specify the amount of monetary compensation for the
particular Subcontractor Default Event which the Contractor considers to be
adequate.

 

4.3                                               Exercise of Rights

 

If a Subcontractor Default Event occurs, the Contractor shall not exercise any
Right it might have as a result or consequence of the Subcontractor Default
Event unless it has given the Principal notice of the Subcontractor Default
Event in accordance with clause 4.2 and where the consequences for the
Contractor of the Subcontractor Default Event are:

 

(a)                                                   capable of remedy, those
consequences have not been remedied (whether by the Subcontractor, the Principal
or any other person) within a reasonable time (being, in any event, not less
than 20 Business Days from the date of the later of expiry of the relevant
Subcontractor Grace Period and receipt by the Principal of the relevant notice);

 

(b)                                                  not capable of remedy and
clause 4.3(c) does not apply, monetary compensation which is adequate having
regard to those consequences has not been paid (whether by the Subcontractor,
the Principal or any other person) to the Contractor within 20 Business Days of
the later of expiry of the relevant Subcontractor Grace Period and the
Principal’s receipt of the relevant notice; and

 

(c)                                                   not capable of remedy and
the payment of money to the Contractor would not adequately compensate the
Contractor for those consequences, 20 Business Days have expired since the later
of expiry of the relevant Subcontractor Grace Period and the Principal’s receipt
of the relevant notice,

 

provided that if the Default Event is:

 

(I)                                                     AN EVENT DESCRIBED IN
PARAGRAPHS (E) OR (F) OF THE DEFINITION OF EVENT OF INSOLVENCY, THE TIME
SPECIFIED IN PARAGRAPHS (A), (B) AND (C) ABOVE WILL BE ABRIDGED TO 5 BUSINESS
DAYS; AND

 

(II)                                                  ANY OTHER EVENT DESCRIBED
IN THE DEFINITION OF EVENT OF INSOLVENCY, THE TIME SPECIFIED IN PARAGRAPHS (A),
(B) AND (C) ABOVE WILL BE ABRIDGED TO 2 BUSINESS DAYS.

 

4.4                                               Principal action

 

(a)                                                   If a Subcontractor Default
Event occurs, each party agrees that the Principal may (but will not be obliged
to) take such action and make such payments as in the reasonable opinion of the
Principal is necessary to take or make in order to prevent

 

45

--------------------------------------------------------------------------------


 

or reduce the risk of the Contractor exercising any Right it might have as a
result or consequence of the Subcontractor Default Event.

 

(b)                                                  The Principal’s rights
under paragraph (a) may (but need not) entail the Principal taking the steps or
paying the compensation specified in the relevant notice under clause 4.2.

 

4.5                                               Remedial action not novation

 

The taking of any action or the making of any payment by the Principal under
clause 4.4 will not be construed as an assumption by the Principal of any
obligations of the Subcontractor under or in relation to the Subcontract.

 

4.6                                               Indemnity for costs

 

If the Principal takes action or makes any payment under clause 4.4, the
Subcontractor indemnifies the Principal (and will pay, on demand by the
Principal) against all reasonable costs, losses, expenses or liabilities
incurred or payable by the Principal as a result of its having taken the
relevant action or made the relevant payment.

 

5.                                                      Temporary Step-In and
other Principal Rights

 

5.1                                               Rights of the Principal

 

The Subcontractor acknowledges the Rights of the Principal:

 

(a)                                                   in respect to access and
inspection under clauses 9.10 and 15.9 of the Project Agreement;

 

(b)                                                  to step in under
clause 41.1 of the Project Agreement;

 

(c)                                                   to suspend the Work under
clause 41.2 of the Project Agreement; and

 

(d)                                                  to conduct audits under
clause 8.4(f) of the Project Agreement.

 

5.2                                               Subcontractor to facilitate

 

The Subcontractor agrees with the Principal that it will exercise its rights
under the Subcontract in a way which facilitates the effective exercise by the
Principal of the Rights referred to in clause 5.1.

 

5.3                                               Subcontractor’s continued
performance

 

During the period in which the Principal is exercising a Right:

 


(A)                                                   REFERRED TO IN
CLAUSE 5.1(B) OR (C), THE PRINCIPAL MAY DIRECT THE SUSPENSION OR CONTINUATION OF
PERFORMANCE BY THE SUBCONTRACTOR OF ITS OBLIGATIONS UNDER THE SUBCONTRACT;


 


(B)                                                  REFERRED TO IN CLAUSE
5.1(A) OR (D), THE PRINCIPAL MAY GIVE THE SUBCONTRACTOR DIRECTIONS,


 

and the Subcontractor agrees that it will comply with such directions, and with
all other reasonable directions of the Principal in relation to the performance
of the Subcontract by the Subcontractor during such period, provided that such
directions are not inconsistent with the Subcontract and are not inconsistent
with a direction given by the Principal under the Project Agreement.

 

46

--------------------------------------------------------------------------------


 

5.4                                               Principal not liable

 

The requirement of the Principal that the Subcontractor suspend or continue to
perform its obligations under the Subcontract and the giving of any direction
under clause 5.3(a) by the Principal will not be construed as an assumption by
the Principal of any obligations of the Contractor under or in relation to the
Subcontract.

 

6.                                                      Other Undertakings by
Subcontractor

 

6.1                                               Subcontract

 

The Subcontractor undertakes that:

 

(a)                                                   it will duly and
punctually perform and observe all its obligations under the Subcontract; and

 

(b)                                                  that it has the skill and
experience to properly perform and observe all of its obligations under the
Subcontract.

 

6.2                                               Access to books and records

 


(A)                                                   SUBJECT TO CLAUSE 6.2(B),
ON REASONABLE NOTICE BEING GIVEN BY OR ON BEHALF OF THE PRINCIPAL, THE
SUBCONTRACTOR WILL PERMIT THE PRINCIPAL’S AUTHORISED REPRESENTATIVES TO HAVE
ACCESS TO, AND TAKE COPIES OF, THE BOOKS AND RECORDS OF THE SUBCONTRACTOR
REASONABLY REQUESTED BY THE PRINCIPAL, RELATING TO THE SUBCONTRACT AND THE
PERFORMANCE OF THE TERMS OF THE SUBCONTRACT OTHER THAN BOOKS OR RECORDS SUBJECT
TO LEGAL PROFESSIONAL PRIVILEGE.


 


(B)                                                  THE SUBCONTRACTOR IS NOT
REQUIRED TO GIVE THE PRINCIPAL INFORMATION OR ACCESS TO BOOKS OF ACCOUNTS OR
OTHER RECORDS OF THE SUBCONTRACTOR IF IT IS A PUBLICLY LISTED ENTITY FOR THE
PERIOD DURING WHICH THE SUBCONTRACTOR IS IN A TRADING BLACKOUT PERIOD, UNDER
APPLICABLE RULES, REGULATIONS OR POLICIES OF, THE US SECURITIES AND EXCHANGE
COMMISSION, THE NEW YORK STOCK EXCHANGE OR ANOTHER EXCHANGE OR REGULATORY
AUTHORITY TO WHICH THE SUBCONTRACTOR IS SUBJECT.


 

6.3                                               Intellectual Property

 

[Note:  Under clause 30.10 of the Project Agreement the Contractor is obliged to
secure IP rights for the Principle in relation to Third Party Licences.  Where
appropriate, those provisions, as they apply to the subcontractor, will be
reflected here.]

 

6.4                                               No Retention of Ownership

 

The Subcontractor confirms and undertakes that the Subcontract does not and will
not include, and will ensure that its sub-contracts or supply contracts do not
and will not include, any retention of ownership clauses or any clauses under
which the Subcontractor or the Subcontractor’s subcontractor or supplier retains
any security or other interest in any item which will become part of the
Solution which would prevent ownership of those items passing to the Principal
in accordance with clause 32.1 of the Project Agreement.

 

47

--------------------------------------------------------------------------------


 

7.                                                      Undertakings by the
Contractor and Subcontractor

 

7.1                                               Amendments

 

Each of the Subcontractor and the Contractor undertake to the Principal that it
will not consent to, or make any material amendment to, or materially supplement
any provision of the Subcontract without the prior written consent of the
Principal.

 

7.2                                               Waiver

 

Each of the Subcontractor and the Contractor undertake to the Principal that it
will not expressly or impliedly waive, or extend or grant time or indulgence in
respect of, any material provision of or material obligation under the
Subcontract without the prior written consent of the Principal (such consent not
to be unreasonably withheld).

 

7.3                                               Disposal or rights

 

Each of the Subcontractor and the Contractor undertake to the Principal that
other than as provided for under clause 3 of this Deed, it will not transfer,
assign, novate or otherwise dispose of any of its rights, obligations under or
interest in the Subcontract without the prior written consent of the Principal.

 

7.4                                               Termination and release

 

Notwithstanding any other provision of this Deed, each of the Subcontractor and
the Contractor undertake to the Principal that, it will not:

 

(a)                                                   avoid, release, surrender,
terminate, rescind, discharge (other than by performance) or accept the
repudiation of; or

 

(b)                                                  suspend the performance of
any of its obligations under,

 

the Subcontract without the prior written consent of the Principal.

 

7.5                                               Restriction on dealings

 

Each of the Subcontractor and the Contractor undertakes to the Principal that it
will not grant, permit to be created or allow to subsist any Security Interest
on or affecting its interest in the Subcontract without the prior written
consent of the Principal which consent will not be unreasonably withheld or
delayed.

 

8.                                                      Warranties of
Subcontractor and Contractor

 

Each of the Subcontractor and the Contractor makes the following continuing
warranties for the benefit of the Principal:

 

(a)                                                   no Default Event subsists;

 

(b)                                                  no Subcontractor Default
Event subsists; and

 

(c)                                                   the Subcontract (and the
documents referred to therein) sets out all the terms and conditions of the
agreement between the Contractor and the Subcontractor in respect of the
Project.

 

48

--------------------------------------------------------------------------------


 

9.                                                      Dispute Resolution,
Equitable Relief and Liability

 

9.1                                               Expert determination

 


(A)                                                   IF ANY DISPUTE ARISES
BETWEEN THE PARTIES UNDER OR IN RESPECT OF THIS DEED, ANY PARTY MAY GIVE TO THE
OTHER PARTIES A NOTICE ADEQUATELY IDENTIFYING THE MATTERS THE SUBJECT OF THE
DISPUTE TOGETHER WITH DETAILED PARTICULARS OF IT AND REFER THE DISPUTE TO THE
EXPERT FOR DETERMINATION IN ACCORDANCE WITH THIS CLAUSE 9.1.


 


(B)                                                  A MATTER REFERRED TO THE
EXPERT WILL BE DETERMINED BY THE EXPERT AND ADMINISTERED IN ACCORDANCE WITH THIS
CLAUSE 9.1.


 


(C)                                                   THE PARTIES MUST COMPLY
WITH THE TERMS OF THE EXPERT DEED.


 


(D)                                                  THE EXPERT WILL BE
APPOINTED IN ACCORDANCE WITH THE PROJECT AGREEMENT.  IF THE EXPERT DEED IS
TERMINATED, A NEW EXPERT WILL BE APPOINTED IN ACCORDANCE WITH CLAUSE 49.5(D) OF
THE PROJECT AGREEMENT.


 


(E)                                                   THE EXPERT MUST:


 

(I)                                                     ACT AS AN EXPERT AND NOT
AS AN ARBITRATOR;

 

(II)                                                  PROCEED IN ANY MANNER HE
OR SHE THINKS FIT WITHOUT BEING BOUND TO OBSERVE THE RULES OF EVIDENCE;

 

(III)                                               TAKE INTO CONSIDERATION ALL
DOCUMENTS, INFORMATION AND OTHER MATERIAL WHICH THE PARTIES GIVE THE EXPERT
WHICH THE EXPERT IN HIS OR HER ABSOLUTE DISCRETION, CONSIDERS RELEVANT TO THE
DETERMINATION OF THE DISPUTE;

 

(IV)                                              NOT BE EXPECTED OR REQUIRED TO
OBTAIN OR REFER TO ANY OTHER DOCUMENTS, INFORMATION OR MATERIAL BUT MAY DO SO IF
HE OR SHE SO WISHES;

 

(V)                                                 ACT IN GOOD FAITH AND MAKE
HIS OR HER DECISION WITHIN 15 BUSINESS DAYS (OR WITHIN A TIME OTHERWISE AGREED
BETWEEN THE PARTIES);

 

(VI)                                              GIVE HIS OR HER DETERMINATION
IN WRITING (INCLUDING A STATEMENT OF THE VALUE OF THE DETERMINATION) AND GIVE
WRITTEN REASONS FOR THE DETERMINATION.

 


(F)                                                     THE EXPERT MAY, WITH
PRIOR WRITTEN APPROVAL FROM EACH OF THE CONTRACTOR, THE SUBCONTRACTOR AND THE
PRINCIPAL, COMMISSION HIS OR HER OWN ADVISERS OR CONSULTANTS, INCLUDING LAWYERS,
ACCOUNTANTS, BANKERS, ENGINEERS, SURVEYORS, TRANSPORT CONSULTANTS OR OTHER
TECHNICAL CONSULTANTS, TO PROVIDE INFORMATION TO ASSIST THE EXPERT IN HIS OR HER
DECISION.


 


(G)                                                  THE EXPERT MUST APPOINT ANY
ADVISERS OR CONSULTANTS NOMINATED IN WRITING BY BOTH THE PRINCIPAL AND THE
CONTRACTOR TO PROVIDE INFORMATION TO ASSIST THE EXPERT IN HIS OR HER DECISIONS.


 


(H)                                                  THE PARTIES WILL INDEMNIFY
THE EXPERT FOR THE COST OF RETAINING THOSE ADVISERS OR CONSULTANTS.


 


(I)                                                      THE CONTRACTOR MUST
PROVIDE THE EXPERT WITH COPIES OF MINUTES OF MEETINGS AND ALL REPORTS RELEVANT
TO THE WORK WITHIN 5 BUSINESS DAYS OF THEM BEING PREPARED, AND ALL OTHER
INFORMATION REQUIRED TO KEEP THE EXPERT INFORMED AND ABLE TO CARRY OUT HIS OR
HER FUNCTION UNDER THIS CLAUSE.

 

49

--------------------------------------------------------------------------------


 


(J)                                                      THE PRINCIPAL MAY
PROVIDE THE EXPERT WITH ANY RELEVANT INFORMATION IT CONSIDERS NECESSARY TO KEEP
THE EXPERT INFORMED AND ABLE TO CARRY OUT HIS OR HER FUNCTION UNDER THIS CLAUSE.


 


(K)                                                   A COPY OF ALL INFORMATION
PROVIDED BY ONE PARTY UNDER CLAUSE 9.1(I) OR 9.1(J) MUST BE SENT TO EACH OTHER
PARTY.


 


(L)                                                      THE DETERMINATION OF
THE EXPERT WILL BE FINAL AND BINDING ON EACH PARTY UNLESS:


 

(I)                                                     THE VALUE OF THE
DETERMINATION IS GREATER THAN $[**];  AND

 

(II)                                                  A PARTY GIVES NOTICE OF
APPEAL TO THE OTHER PARTY WITHIN 10 BUSINESS DAYS OF THE DETERMINATION REQUIRING
THE DISPUTE TO BE REFERRED TO ARBITRATION.

 


(M)                                                WHERE A DISPUTE IS REFERRED
TO THE EXPERT FOR DETERMINATION AND THE EXPERT DOES NOT MAKE A DETERMINATION
WITHIN 15 BUSINESS DAYS OF THE DISPUTE BEING REFERRED TO HIM OR HER, OR WITHIN A
TIME OTHERWISE AGREED BETWEEN THE PARTIES, ANY PARTY MAY REFER THE DISPUTE TO
ARBITRATION.


 


(N)                                                  THE PARTIES ARE TO GIVE
EFFECT TO THE DETERMINATION OF THE EXPERT UNLESS AND UNTIL IT IS REVERSED,
OVERTURNED, OR OTHERWISE CHANGED BY ANY SUBSEQUENT ARBITRATION UNDER CLAUSE 9.2.


 


(O)                                                  SUBJECT TO CLAUSE 9.1(E),
THE PRINCIPAL, THE SUBCONTRACTOR AND THE CONTRACTOR WILL EACH PAY ONE-THIRD OF
THE COSTS OF THE EXPERT.


 

9.2                                               Arbitration

 


(A)                                                   IF A NOTICE OF APPEAL IS
GIVEN UNDER CLAUSE 9.1(L)(II) OR A DISPUTE IS REFERRED TO ARBITRATION UNDER
CLAUSE 9.1(M), THE PARTIES AGREE TO REFER THE DISPUTE TO ARBITRATION
ADMINISTERED BY THE AUSTRALIAN COMMERCIAL DISPUTES CENTRE (ACDC), OR THE
AUSTRALIAN CENTRE FOR INTERNATIONAL COMMERCIAL ARBITRATION (ACICA) IF THIS IS
THE BASIS ON WHICH ARBITRATION UNDER THE PROJECT AGREEMENT IS THEN REFERRED.


 


(B)                                                  THE ARBITRATION WILL BE
CONDUCTED IN ACCORDANCE WITH THE ACDC ARBITRATION RULES WHICH ARE OPERATING AT
THE TIME THE DISPUTE IS REFERRED TO ACDC (OR THE ACICA ARBITRATION RULES IF THE
DISPUTE IS REFERRED TO ACICA), AND WHICH TERMS ARE HEREWITH DEEMED TO BE
INCORPORATED INTO THIS AGREEMENT SUBJECT TO THIS CLAUSE 9.2.


 


(C)                                                   THE SEAT OF THE
ARBITRATION WILL BE MELBOURNE, VICTORIA.


 


(D)                                                  THE DISPUTE WILL BE DECIDED
BY A SOLE ARBITRATOR.


 


(E)                                                   THE ARBITRATOR WILL BE
APPOINTED IN ACCORDANCE WITH CLAUSE 49.6(E) OF THE PROJECT AGREEMENT.  IF AT THE
TIME THE DISPUTE IS REFERRED TO ARBITRATION THE ARBITRATOR IS OR DECLARES NOT TO
BE CAPABLE OF PERFORMING ITS DUTIES AS ARBITRATOR UNDER THIS DEED, ANOTHER
ARBITRATOR SHALL BE APPOINTED IN ACCORDANCE WITH CLAUSE 49.6(E) OF THE PROJECT
AGREEMENT.


 


(F)                                                     THE PARTIES AGREE TO THE
FOLLOWING GENERAL PRINCIPLES IN RELATION TO THE CONDUCT OF THE ARBITRATION:


 

(I)                                                     THAT THEY HAVE CHOSEN
ARBITRATION FOR THE PURPOSES OF ACHIEVING A JUST, QUICK AND CHEAP RESOLUTION OF
ANY DISPUTE;

 

50

--------------------------------------------------------------------------------


 

(II)                                                  THAT ANY ARBITRATION
CONDUCTED PURSUANT TO THIS CLAUSE SHALL NOT MIMIC COURT PROCEEDINGS AND THE
PRACTICES OF THOSE COURTS WILL NOT REGULATE THE CONDUCT OF THE PROCEEDINGS
BEFORE THE ARBITRATOR;

 

(III)                                               THAT IN CONDUCTING THE
ARBITRATION, THE ARBITRATOR MUST TAKE INTO ACCOUNT THE MATTERS SET OUT ABOVE,
PARTICULARLY IN DECIDING ISSUES SUCH AS:

 

A.                                                   HOW MANY WRITTEN
SUBMISSIONS WILL BE ALLOWED;

 

B.                                                     HOW MUCH TIME THE PARTIES
SHALL HAVE FOR PREPARING WRITTEN SUBMISSIONS;

 

C.                                                     WHERE APPROPRIATE, THE
LENGTH OF WRITTEN SUBMISSIONS;

 

D.                                                    THE EXTENT OF DOCUMENT
DISCOVERY PERMITTED, IF ANY;

 

E.                                                      THE LENGTH OF ANY
HEARING; AND

 

F.                                                      THE NUMBER OF EXPERTS,
IF ANY, EACH PARTY IS ALLOWED TO APPOINT.

 


(G)                                                  THE ARBITRATOR WILL CONDUCT
THE ARBITRATION AS EXPEDITIOUSLY AS POSSIBLE AND NO PARTY WILL UNNECESSARILY
DELAY THE ARBITRATION PROCEEDINGS.


 


(H)                                                  THE ARBITRATOR WILL HAVE
THE POWER TO GRANT ALL LEGAL, EQUITABLE AND STATUTORY REMEDIES, AND WILL BE
ENTITLED TO REVIEW AND SUBSTITUTE ANY DETERMINATION MADE BY THE EXPERT UNDER
CLAUSE 9.1.


 


(I)                                                      THE ARBITRATION WILL BE
PRIVATE AND CONFIDENTIAL, AND NO PARTY OR ARBITRATOR WILL, WITHOUT PRIOR WRITTEN
CONSENT OF ALL PARTIES TO THE ARBITRATION, DISCLOSE ANY MATTER RELATING TO THE
ARBITRATION.


 


(J)                                                      THIS CLAUSE 9.2 SETS
OUT A SEPARATE AND SEVERAL AGREEMENT TO THIS AGREEMENT.  ACCORDINGLY, IF THIS
AGREEMENT IS VOID OR VOIDABLE FOR ANY REASON THE DISPUTE RESOLUTION AGREEMENT
SET OUT IN THIS CLAUSE WILL BE UNAFFECTED AND WILL SURVIVE ANY DETERMINATION
THAT THIS AGREEMENT IS VOID OR HAS BEEN AVOIDED.


 

9.3                                               Equitable Relief

 

(a)                                                   Each party to this Deed
acknowledges that damages may not be an adequate remedy for any breach of, or
failure by it to comply with, this Deed.

 

(b)                                                  Each party to this Deed
agrees that, without limiting any other right, remedy or action it has in
connection with any actual or threatened breach of, or failure to comply with,
this Deed by the other party, it is entitled to seek equitable relief (including
specific performance or injunctive or declaratory relief) to restrain any actual
or threatened breach of, or failure to comply with, this Deed by the other party
and the other party must not oppose the granting of such relief on the basis
that the party seeking such relief has not or will not sustain any actual loss
or damage.

 

9.4                                               Liability

 

Despite any other provision of this Deed, the maximum aggregate liability of the
Subcontractor under this Deed and the Subcontract will be no greater than the
liability of the Subcontractor under the Subcontract.

 

51

--------------------------------------------------------------------------------


 

10.                                               Stamp Duty and expenses

 

10.1                                        Stamp Duty

 

The Contractor:

 

(a)                                                   must pay all stamp duties
and any related fines and penalties in respect of this agreement, the
performance of this agreement and each transaction effected by or made under or
pursuant to this agreement;

 

(b)                                                  must indemnify each other
party against any liability arising from failure to comply with clause 10.1(a);
and

 

(c)                                                   is authorised to make any
application for and retain the proceeds of any refund due in respect of stamp
duty paid under this clause.

 

10.2                                        Expenses

 

Except as otherwise provided in this agreement, each party must pay its own
costs and expenses in connection with negotiating, preparing, executing,
performing and amending this agreement.

 

11.                                               GST

 

(a)                                                   In addition to any other
consideration, the recipient of a Taxable Supply made under or in connection
with this Deed (the “Recipient”) must pay to the party making the Taxable Supply
(the “Supplier”) the amount of GST in respect of the Taxable Supply. This
subclause does not apply if the consideration specified for the Taxable Supply
is expressly agreed to be GST inclusive.

 

(b)                                                  If the amount paid by the
Recipient to the Supplier in respect of GST (whether because of an Adjustment or
otherwise):

 

(i)                                                     is more than the GST on
the Taxable Supply, then the Supplier shall refund the excess to the Recipient;

 

(ii)                                                  is less than the GST on
the Taxable Supply, then the Recipient shall pay the deficiency to the Supplier.

 

(c)                                                   The Recipient is not
obliged to pay any amount in respect of GST to the Supplier unless and until the
Supplier issues a Tax Invoice to the Recipient in respect of the Taxable Supply.
If an Adjustment has occurred, the Supplier must issue an Adjustment Note to the
Recipient.

 

(d)                                                  The amount of a party’s
entitlement under this Deed to recovery or compensation for any of its costs,
expenses or liabilities is reduced by the Input Tax Credits to which that party
(or the Representative Member of a GST Group of which the party is a member) is
entitled in respect of such costs, expenses or liabilities.

 

(e)                                                   In this Deed, amounts
which are calculated by reference to revenue or profits are calculated on the
GST-exclusive component of that revenue or those profits unless expressly
provided to the contrary.

 

(f)                                                     For the purposes of this
clause:

 

52

--------------------------------------------------------------------------------


 

(i)                                                     “GST Law” has the same
meaning as in the A New Tax System (Goods and Services Tax) Act 1999;

 

(ii)                                                  “Adjustment”, “Adjustment
Note”, “GST”, “GST Group”, “Input Tax Credits”, “Representative Member” and “Tax
Invoice” have the meanings given to them in the GST Law; and

 

(iii)                                               “Taxable Supply” has the
meaning given to it in the GST Law, excluding section 84-5 of  A New Tax System
(Goods and Services Tax) Act 1999.

 

12.                                               Notices

 

All notices, requests, demands, consents, approvals, agreements or other
communications to or by a party to this Deed shall:

 

(a)                                                   be in writing addressed to
the address of the recipient shown in the Schedule or to such other address as
it may have notified the sender;

 

(b)                                                  be signed by an Authorised
Representative of the sender; and

 

(c)                                                   be taken to be received by
the addressee:

 

(i)                                                     in case of prepaid post,
on the Business Day that is the third Business Day after the date of posting to
an address within Australia, and on the fifth Business Day after the date of
posting by airmail to an address outside Australia;

 

(ii)                                                  in the case of fax, at the
local time (in the place of receipt of that fax) which then equates to the time
that fax is sent as shown on the transmission report produced by the machine
from which that fax is sent confirming transmission of that fax in its entirety,
unless that local time is not on a Business Day, or is after 5.00 pm on a
Business Day, when that communication is taken to be received at 9.00 am on the
next Business Day; and

 

(iii)                                               in the case of delivery by
hand, on delivery at the address of the addressee as provided in clause 12(a),
unless that delivery is made on a day that is not a Business Day, or after 5.00
pm on a Business Day, when that communication is taken to be received at 9.00 am
on the next Business Day.

 

13.                                               Governing Law and Jurisdiction

 

13.1                                        Governing Law

 

This agreement is governed by and will be construed according to the laws
applying in the State of Victoria.

 

13.2                                        Jurisdiction

 

Subject to clause 9.2, each party irrevocably:

 

(a)                                                   submits to the
non-exclusive jurisdiction of the courts of Victoria, and the courts competent
to determine appeals from those courts, with respect to any proceedings which
may be brought at any time relating to this Deed; and

 

53

--------------------------------------------------------------------------------


 

(b)                                                  waives any objection it may
now or in the future have to the venue of any proceedings, and any claim it may
now or in the future have that any proceedings have been brought in an
inconvenient forum, where that venue falls within clause 13.2(a).

 

13.3                                        Enforcement

 

The Subcontractor agrees that, subject to any rights of appeal which the
Subcontractor may have in Victoria or to the High Court of Australia, a judgment
or order of a Victorian court in connection with this Deed:

 

(a)                                                   is conclusive and binding
on the Subcontractor; and

 

(b)                                                  may be enforced against the
Subcontractor in the courts of any other jurisdiction.

 

13.4                                        Agent for Service

 

The Subcontractor agrees that service of process in any proceedings in the
courts of Victoria relating to this Deed will be sufficiently served on it by
service (in any manner permitted by law) on [                     ] at
[                     ], Victoria, or at another address or on another agent for
service at the address in Victoria, as the Subcontractor last notified the other
parties before that service to be its agent for service (or to be the current
address for service on that agent).

 

This clause does not affect service of process on the Subcontractor in any other
manner permitted by law.

 

14.                                               Assignment

 

(a)                                                   The Principal may assign
or transfer all or any of its rights or obligations under this Deed to any
person to whom the Principal has assigned or transferred all or any of its
rights or obligations under, and in accordance with, the Project Agreement.

 

(b)                                                  The Contractor and
Subcontractor may not assign or transfer all or any of their rights or
obligations under this Deed without the prior written consent of the Principal.

 

(c)                                                   The Contractor and
Subcontractor will provide all assistance reasonably required by the Principal
(including entering into agreements), in order for the Principal to exercise its
rights under paragraph (a) of this clause.

 

15.                                               Attorneys

 

Each attorney executing this Deed states that it has no notice of the revocation
of the power under which the attorney executes this Deed.

 

16.                                               Counterparts

 

This Deed may be executed in any number of counterparts and all such
counterparts taken together will be deemed to constitute one and the same
instrument.

 

Executed as a deed.

 

[Appropriate execution clauses to be inserted]

 

54

--------------------------------------------------------------------------------


 

The Schedule – Details for Notices (clause 12)

 

Insert address for delivery for each party

 

 

Name:

Principal’s Representative, Transport Ticketing Authority

 

 

Address:

Level 38, 55 Collins Street, Melbourne, Victoria

 

 

Fax:

+61 3 9651 7578

 

 

Name:

[Contractor]

 

 

Address:

[                                 ]

 

 

Fax:

[                                 ]

 

 

Name:

[Subcontractor/Supplier]

 

 

Address:

[                                 ]

 

 

Fax:

[                                 ]

 

 

55

--------------------------------------------------------------------------------


 

[g179521kg25i002.jpg]

 

Annexure A – Deed of Novation (clause 3.1(d)(i))

 

 

Novation Deed

 

Keane Australia Micropayment Consortium Pty Ltd

ACN 114 334 600

Original Contractor

 

Public Transport Ticketing Body trading as Transport Ticketing Authority

73 595 242 024

Substituted Contractor

 

[Insert name of subcontractor/supplier]

[Insert ABN of subcontractor /supplier]

Subcontractor

 

56

--------------------------------------------------------------------------------


 

Novation Deed made at                                 on

 

Parties                                                                                        
Keane Australia Micropayment Consortium Pty Ltd ACN 114 334 600 of Level 50,
Bourke Place, 600 Bourke Street, Melbourne, Victoria (“Original Contractor”)

 

Public Transport Ticketing Body trading as Transport Ticketing Authority ABN 73
595 242 024 of Level 38, 55 Collins Street, Melbourne, Victoria (“Substituted
Contractor”)

 

[Insert name of subcontractor/supplier] ABN [Insert ABN of
subcontractor/supplier] of [insert address] (“Continuing Sub-contractor”)

 

Recitals

 

A.                                                   The Original Contractor and
the Continuing Sub-contractor are parties to a Subcontract dated [insert date]
(“Subcontract”).

 

B.                                                     The Original Contractor,
the Substituted Contractor and the Continuing Sub-contractor are parties to the
Direct Agreement dated [insert date] (“Deed of Covenant”).

 

C.                                                     Clause 3.1 of the Direct
Agreement envisages that the Substituted Contractor may, on the occurrence of
certain events, at the option to the Substituted Contractor, replace the
Original Contractor as a party to the Subcontract.

 

D.                                                    The Original Contractor
has agreed to enter into this Deed for substitution of the Substituted
Contractor for the Original Contractor as a party to the Subcontract on the
terms and conditions contained in this Deed, in consideration of the Substituted
Contractor accepting in all respects the obligations of the Original Contractor
under the Subcontract from the Effective Date.

 

This deed provides

 

1.                                                      Definitions and
interpretation

 

1.1                                               Definitions

 

In this Deed:

 

“Effective Date” means [insert date] [Note:  the date of the Novation Notice
will be inserted].

 

1.2                                               Interpretation

 

In this Deed:

 

(a)                                                   headings are for
convenience only and will not affect the interpretation;

 

and unless the context indicates a contrary intention:

 

(b)                                                  “person” includes an
individual, the estate of an individual, a corporation, an authority, an
association or a joint venture (whether incorporated or unincorporated), a
partnership, a trust and Governmental Agencies;

 

(c)                                                   a reference to party
includes that party’s executors, administrators, successors, permitted
substitutes and assigns, including persons taking by way of novation;

 

57

--------------------------------------------------------------------------------


 

(d)                                                  a reference to a document
(including this Deed) is to that document as varied, novated, ratified or
replaced from time to time;

 

(e)                                                   a reference to a statute
includes its delegated legislation and a reference to a statute or delegated
legislation or a provision of either includes consolidations, amendments,
re-enactments and replacements;

 

(f)                                                     words importing the
singular will include the plural (and vice versa) and words denoting a given
gender will include all other genders;

 

(g)                                                  a reference to a clause or
Schedule is a reference to a clause of or Schedule to this Deed, and references
to paragraphs are references to paragraphs within the clause of this Deed in
which they are situated, in each clause unless expressly stated otherwise;

 

(h)                                                  a reference to a “day” is a
reference to a calendar day (and includes weekends and public holidays);

 

(i)                                                      where any word or
phrase is given a defined meaning any other part of speech or other grammatical
form in respect of such word or phrase has a corresponding meaning;

 

(j)                                                      the word “including” or
any other grammatical form of that word is not a word of limitation; and

 

(k)                                                   a reference to “$” or
“dollar” is to Australian currency.

 

2.                                                      Novation

 

2.1                                               Subcontract

 

Subject to clause 2.2 and with effect from the Effective Date:

 

(a)                                                   the Substituted Contractor
is substituted for the Original Contractor as a party to the Subcontract and
will perform the terms and conditions of the Subcontract;

 

(b)                                                  the Substituted Contractor
will be bound by the Subcontract and be entitled to the benefit thereof as if
the Substituted Contractor was a party to the Subcontract in lieu of the
Original Contractor; but will not be entitled to the benefit of, or to exercise
any rights of the Original Contractor that arise out of a breach of the
Subcontract or other liability on the part of the Continuing Sub-contractor
under the Subcontract occurring or arising prior to the Effective Date; and

 

(c)                                                   the Original Contractor is
released and discharged from all obligations and liabilities, and from all
claims (whether for costs, damages, fees, expenses or otherwise), arising under
the Subcontract.

 

2.2                                               Liability before Effective
Date

 

Notwithstanding clause 2.1, the Original Contractor is not released, relieved or
discharged from liability for and the Substituted Contractor will not assume any
liability accrued under the Subcontract before the Effective Date, for any
breach which the Original Contractor may have committed before the Effective
Date of any provision of the Subcontract.

 

58

--------------------------------------------------------------------------------


 

3.                                                      Affirmation of the
Subcontract

 

The Subcontract will be read and construed subject to this Deed, and in all
other respects the provisions of the Subcontract are ratified and confirmed,
and, subject to the variation and novation contained in this Deed, the
Subcontract will continue in full force and effect.

 

4.                                                      Stamp duty and costs

 

The Original Contractor:

 

(a)                                                   must pay all stamp duties
and any related fines and penalties in respect of this agreement, the
performance of this agreement and each transaction effected by or made under or
pursuant to this agreement;

 

(b)                                                  must indemnify each other
party against any liability arising from failure to comply with clause 4.1(a);
and

 

(c)                                                   is authorised to make any
application for and retain the proceeds of any refund due in respect of stamp
duty paid under this clause.

 

5.                                                      Further acts

 

Each party will promptly do and perform all further acts and execute and deliver
all further documents (in form and content reasonably satisfactory to that
party) required by law or reasonably requested by any other party to give effect
to this Deed.

 

6.                                                      Jurisdiction

 

6.1                                               Governing Law

 

This agreement is governed by and will be construed according to the law
applying in Victoria.

 

6.2                                               Jurisdiction

 

Each party irrevocably:

 

(a)                                                   submits to the
non-exclusive jurisdiction of the courts of Victoria, and the courts competent
to determine appeals from those courts, with respect to any proceedings which
may be brought at any time relating to this Deed; and

 

(b)                                                  waives any objection it may
now or in the future have to the venue of any proceedings, and any claim it may
now or in the future have that any proceedings have been brought in an
inconvenient forum, where that venue falls within clause 6.2(a).

 

6.3                                               Enforcement

 

The Continuing Sub-contractor agrees that, subject to any rights of appeal which
the Continuing Sub-contractor may have in Victoria or to the High Court of
Australia, a judgment or order of a Victorian court in connection with this
deed:

 

(a)                                                   is conclusive and binding
on the Continuing Sub-contractor; and

 

(b)                                                  may be enforced against the
Continuing Sub-contractor in the courts of any other jurisdiction.

 

59

--------------------------------------------------------------------------------


 

6.4                                               Agent for Service

 

The Continuing Sub-contractor agrees that service of process in any proceedings
in the courts of Victoria relating to this deed will be sufficiently served on
it by service (in any manner permitted by law) on [                   ] at
[                   ], Victoria, or at another address or on another agent for
service at the address in Victoria, as the Continuing Sub-contractor last
notified the other parties before that service to be its agent for service (or
to be the current address for service on that agent).

 

This clause does not affect service of process on the Continuing Sub-contractor
in any other manner permitted by law.

 

7.                                                      Counterparts

 

This Deed may be executed in any number of counterparts and by the parties on
separate counterparts.  Each counterpart constitutes an original of this Deed,
all of which together constitute one deed.

 

Executed as a deed.

 

60

--------------------------------------------------------------------------------


 

Schedule 26

 

Schedule 26
Repricing Schedule

 

The following schedule sets out the items of Work, for which the Contractor must
give to the Principal, as a condition precedent to the Completion of the NTS
Solution Requirements Phase, any proposed reduction to the Capital Contract
Price and the Service Charges where relevant in accordance with Clause 11.4.

 

Item of Work

 

Pricing Template
Reference

 

Amount reflected in
Capital Contract
Price

 

Amount reflected in
Core Services
Charge
(per annum)

 

Amount reflected
in Delivery
Services Charge

 

Amount reflected
in Initial
Services during
Operations
(per annum)

 

Pre-Implementation Costs

 

Capital – Initial (Metro): row 50

 

$[**]

 

[**]

 

[**]

 

[**]

 

Equipment Pricing

 

 

 

 

 

 

 

 

 

 

 

•     Ticket Office Terminal (TOT)

 

Capital – Initial (Metro): row 232

 

$[**]

 

[**]

 

[**]

 

[**]

 

•     Ticket Office Terminal mobile (TOT-m)

 

Capital – Initial (Metro): row 241

 

$[**]

 

[**]

 

[**]

 

[**]

 

•     Secondary Agent Terminals

 

Capital – Initial (Metro): row 743

 

$[**]

 

[**]

 

[**]

 

[**]

 

•     Metropolitan Primary Agent Terminal (MPAT)

 

Capital – Initial (Metro): row 725

 

$[**]

 

[**]

 

[**]

 

[**]

 

•     Primary V/Line Agent Terminal (VPAT)

 

Capital – Initial (Metro): row 734

 

$[**]

 

[**]

 

[**]

 

[**]

 

•     Handheld Devices

 

Capital – Initial (Metro): row 691

 

$[**]

 

[**]

 

[**]

 

[**]

 

Device Installation Costs

 

Capital – Initial

 

$[**]

 

[**]

 

[**]

 

[**]

 

Device Maintenance

 

Services –Operations (Metro) row: 304

 

[**]

 

$[**]

 

[**]

 

[**]

 

Hosting/DR

 

Services-Operations (Metro Row:58 Services-Delivery (Metro) Row:46

 

[**]

 

$[**]

 

$[**]

 

[**]

 

Cash Collection

 

Services –Operations (Metro) row: 382

 

[**]

 

[**]

 

[**]

 

Year ended 30 June[**]2007 – $[**]2008 – $[**]2009 – $[**]2010 – $[**]2011 –
$[**]2012 – $[**]

 

Cardholder Support Services

 

Services – Operations (Metro) row: 388

 

[**]

 

[**]

 

[**]

 

Year ended 30 June: 2007 – $[**]2008 – $[**]2009 – $[**]2010 – $[**]2011 –
$[**]2012 – $[**]

 

Long Term Variations

 

 

 

 

 

 

 

 

 

[**]

 

 

61

--------------------------------------------------------------------------------


 

Schedule 27

 

Schedule 27
Deed of Assurance

 

(Clause 30.17)

 

THIS DEED is made the                                                     day of
                                                     2005

 

BETWEEN                                                                                   
[Insert details of the owner of the Licensed Intellectual Property] (the
“Licensed IP Owner”)

 

AND                                                                                                                    
Public Transport Ticketing Body trading as Transport Ticketing Authority ABN 73
595 242 024 of Level 38, 55 Collins Street, Melbourne, Victoria (the
“Principal”)

 

AND                                                                                                                    
Keane Australia Micropayment Consortium Pty Ltd ACN 114 334 600 of Level 50,
Bourke Place, 600 Bourke Street, Melbourne, Victoria (the “Contractor”)

 

 

RECITALS

 

A.                                                   The Principal has entered
into, or may in future enter into the New Ticketing Solution Project Agreement
(the “Project Agreement”) with the Contractor.

 

B.                                                     Part of the Contractor’s
obligations under the Project Agreement include the licensing of the
Intellectual Property described in Schedule 1 (all and every part of which is
referred to as the “Licensed Intellectual Property”) to the Principal, with the
right to sublicense (the “Project Agreement Licence”).

 

C.                                                     The Licensed IP Owner
owns all Intellectual Property in the Licensed Intellectual Property, and has
authorised the Contractor to grant the Project Agreement Licence to the
Principal.

 

D.                                                    By this Deed, the Licensed
IP Owner assures the Principal that the Principal may continue exercising its
rights under the Project Agreement Licence, notwithstanding any change affecting
the Licensed IP Owner’s direct or indirect relationship with the Contractor.

 

THIS DEED PROVIDES

 

1.                                                       The Licensed IP Owner
warrants that it owns all Intellectual Property in the Licensed Intellectual
Property and is entitled to enter into this Deed.

 

2.                                                       If any circumstances
occur whereby the Licensed IP Owner’s direct or indirect relationship with the
Contractor concerning the Licensed Intellectual Property changes, or is likely
to change, then:

 

62

--------------------------------------------------------------------------------


 

(a)                                                   the Licensed IP Owner and
the Contractor shall immediately notify the Principal in writing, which notice
shall describe, with a reasonable level of detail, the nature of those
circumstances and their effect or likely effect on the Principal; and

 

(b)                                                  notwithstanding those
circumstances, the Principal may continue exercising its rights under the
Project Agreement Licence as if such circumstances do not occur, or as the case
requires, had not occurred.

 

Such circumstances include termination of any licensing arrangement or
circumstances involving an inability to pay debts.

 

3.                                                       The Licensed IP Owner
shall ensure that any entity which succeeds to, is assigned or otherwise becomes
the owner of, any of the Intellectual Property in respect of the Licensed
Intellectual Property agrees to be bound by the terms of this Deed as if it were
named in this Deed as the Licensed IP Owner.

 

4.                                                       The Licensed IP Owner
shall at its cost and expense immediately, on demand by the Principal, perform
all acts and execute all agreements, assurances and other documents and
instruments as the Principal reasonably requests to perfect or give effect to
the rights and powers of the Principal created or intended to be created by this
Deed.

 

5.                                                       This Deed shall be
governed by the laws in force in the State of Victoria, Australia.

 

6.                                                       The Licensed IP Owner
irrevocably submits to and accepts, generally and unconditionally, the
non-exclusive jurisdiction of the courts and appellate courts of Victoria with
respect to any legal action or proceedings which may be brought at any time
relating in any way to this Deed.

 

7.                                                       The Licensed IP Owner
irrevocably waives any objection it may now or in the future have to the venue
of any action or proceeding, and any claim it may now or in the future have that
any action or proceeding has been brought in any inconvenient forum.

 

8.                                                       The Licensed IP Owner
agrees that, subject to any rights of appeal which the Licensed IP Owner may
have in Victoria or to the High Court of Australia, a judgment or order of a
Victorian court in connection with this Deed is conclusive and binding on the
Licensed IP Owner and may be enforced against the Licensed IP Owner in the
courts of any other jurisdiction.

 

9.                                                       The Licensed IP Owner
irrevocably appoints the Contractor as its agent to receive service of process
or other documents in any action in connection with this Deed and irrevocably
agrees that service on the Contractor as agent will be sufficient service on
it.  [This paragraph may be deleted if the Licensed IP Owner has its registered
office in Australia.]

 

10.                                                 Each warranty in this Deed
is a continuing warranty for the benefit of the Principal.

 

11.                                                 The Principal may at any
time assign or otherwise transfer all or any part of its rights under this Deed
to the entity the Principal assigns its rights under the Project Agreement to,
under clause 45 of the Project Agreement.

 

12.                                                 For the purposes of this
Deed “Intellectual Property” means all copyright and analogous rights, all
rights in relation to inventions (including patent rights), registered and
unregistered trade marks (including service marks), registered designs,
confidential information (including trade secrets and know-how), circuit layouts
and all other rights throughout the world resulting from intellectual activity
in the industrial, scientific or artistic fields.

 

EXECUTED as a Deed

 

[Insert appropriate execution clauses]

 

63

--------------------------------------------------------------------------------


 

SCHEDULE 1:

 

[insert a description of the component of the Licensed Intellectual Property (as
defined in the Project Agreement) in which the Licensed IP Owner owns the
Intellectual Property]

 

64

--------------------------------------------------------------------------------


 

Schedule 28

 

Schedule 28
Business Continuity Plan

 

I.              Completion Process

 

The business continuity strategy document included in this Schedule 28 is
incomplete and represents an outline of the Business Continuity Plan that the
Contractor must prepare and implement in accordance with clause 38.4 of the
agreement.

 

The Contractor must undertake the following process to complete a draft of the
Business Continuity Plan, prior to the Phase Date for the NTS Solution
Requirements Phase, to the reasonable satisfaction of the Principal:

 

•              the Contractor must develop a Business Continuity Plan which must
be consistent with any business continuity plan of the Principal and reasonably
acceptable to the Principal.

 

•              the Contractor must prepare and submit its proposed draft
Business Continuity Plan to the Principal for its approval within 60 Business
Days after the Commencement Date; and

 

•              the Principal may, within 10 Business Days of receipt of the
Contractor’s proposed draft Business Continuity Plan, advise the Contractor
whether or not it considers such plan to be in accordance with this agreement,
including the Requirements Document and the Solutions Documentation, or reject
it and provide its comments (if any). If the proposed draft Business Continuity
Plan is rejected, the Contractor must promptly, and in any event within
10 Business Days, submit to the Principal a redraft of the plan and such draft
will be dealt with by the Principal as if it were the initial draft submitted.
The Contractor must take into account any comments of the Principal in
finalising the Business Continuity Plan.

 

65

--------------------------------------------------------------------------------


 

Schedule 29

 

Schedule 29
Core Services Performance Requirements

 

(Clause 28)

 

1.                                                      Completion Process

 

1.1                                               Generally

 

Except where expressly specified otherwise, the Contractor and the Principal
have agreed that the principles and requirements set out in Schedules 29, 30 and
31 and the annexure to those schedules (the Performance Principles Document and
Schedule 42 - Design Targets) are the minimum position with respect to the
performance regime and design target regime to be completed during the NTS
Solution Requirements Phase.  In particular:

 

•         the Contractor and the Principal have agreed that the final regime
will be no worse than the regime currently represented by the principles and
requirements set out in Schedules 29, 30 and 31 (including the annexure to those
schedules); and

 

•         in the event that the performance regime has not been completed by the
Principal and the Contractor or, if referred to the Expert, determined by the
Expert by the time any of the Services to which the regime applies are first
provided by the Contractor or any Devices are first put into revenue service (as
defined in Part 1 of Schedule 31) then the performance requirements currently
set out in Schedules 29, 30 and 31 (including the annexure to those schedules),
and in particular the Performance Indicators (“PIs”) for the Initial Services
and Core Services set out in sections 2 and 3 of the Performance Principles
Document and the agreed PIs for Customer Performance, being the availability
benchmarks set out in section 2.14 of Schedule 31, will apply until such time as
the regime is agreed or determined.

 

Schedule 29 and Schedule 30 will be completed as a Category 3 matter based on:

 

1.                                        the Performance Indicators (PIs) that
will apply to the performance of the Core Services by the Contractor (Core
Services Performance) and the performance of the Initial Services by the
Contractor (Initial Service Performance) as set out in sections 2 and 3 of the
Performance Principles document annexed to this schedule, subject to the process
set out below;

 

2.                                        the process and principles set out
below; and

 

3.                                        where relevant, Schedule 31.

 

Amendments to the Project Agreement will also be made to reflect that the
Services Charges will be subject to adjustments in accordance with the final
form of this Schedule 29 and Schedule 30.

 

In completing Schedule 29 and Schedule 30 the following principles shall apply:

 

•                    The Principal and the Contractor have agreed that the
performance of the Core Services and Initial Services shall be subject to a
points based measurement system. This system has been designed to encourage the
Contractor to provide the Initial Services and Core Services at high levels of
performance, while identifying the relative importance of each measurable PI.

 

66

--------------------------------------------------------------------------------


 

•                    Each PI will accrue points as specified where that PI has
not been met, as set out in sections 2 and 3 of the Performance Principles.
These points accrue to an aggregate number of points for the Core Services and
Initial Services on a monthly basis. The aggregate points accrued across both
the Initial Services and the Core Services above the Points Threshold Amount
will be used to calculate the adjustment to the Service Charges that are
payable.  The total points are converted by the Points Conversion Factor in
order to calculate the adjustment to the Service Charges.  The Points Conversion
Factor equals: 1.00 (i.e. 1 point is equal to AUD $1.00)  Subject to Section 1.2
below, the Points Threshold Amount (for both Core Services Performance and
Initial Services Performance) will be 500 points ($500), reset on a monthly
basis.

 

1.2                                               Specific Process

 

At Risk Amounts (amount by which the Services Charges may be adjusted) relating
to the performance regime will initially be [**]% for Customer Performance
(device availability and Core Services supporting device availability) regime
(schedule 31) and [**]% for Initial Services Performance and Core Services
Performance (other than those supporting device availability) of the average
Services Charges (as further set out in section 2.7(d) of Schedule 31), subject
to the following paragraph and the bullet points set out in the rest of this
section.

 

Prior to the Phase Date for the NTS Solution Requirements Phase the Principal or
the Contractor may agree to further refine Schedule 29, Schedule 30 and
Schedule 31 (required as changes to 29 & 30 may impact on 31, however only
insofar as creating additional PIs for insertion into Schedule 31), by proposing
amendments in relation to the performance regime. Amendments to Schedule 29,
Schedule 30 and Schedule 31 may be proposed as follows:

 

Schedule 31 contains agreed principles between the Principal and the Contractor.
If, as a result of changes to Schedules 29 and 30 arising from the process set
out below, changes are proposed to Schedule 31, the Principal may consider these
changes but is not bound or obliged in any way to accept such changes.  The
Contractor acknowledges that the principles set out in Schedule 31 are agreed
between the parties and it is not the intention of either party to change those
principles as a result of the process set out below, except to insert additional
PIs which do not alter the existing PIs contained within Schedule 31.

 

•                    Performance matrices that support the business outcomes
will be developed during the NTS Solution Requirements Phase by the Contractor,
in conjunction with the TTA. The steps include:

 

1.                                the starting point for the development of
Schedules 29 and 30 are the PIs set out in Sections 2 and 3 of the Performance
Principles;

 

2.                                the Contractor may in the course of its role
in the development of the performance matrices refer to its own Board of Experts
(Kamco Board of Experts);

 

3.                                the matrices will be provided to the Principal
for comment prior to the Kamco Board of Experts consulting in relation to the
performance matrices;

 

4.                                the Contractor after consulting with the Kamco
Board of Experts will then propose appropriate changes to the PIs to be inserted
into Schedules 29, 30 and 31, where the Contractor considers that, as a result
of this process, a more appropriate Performance Indicator or measure has been
identified;

 

5.                                the Principal will assess the proposed
amendments in light of the relevant business outcomes and the overall
performance regime (including the PIs set

 

67

--------------------------------------------------------------------------------


 

out in the Performance Principles) and either agree amendments to the PIs or not
agree the amendments and refer to the Expert for determination in accordance
with clause 49.5 of this agreement, except that the determination of the Expert
will be final and binding upon each party and clauses 49.5(l) and 49.5(m) shall
not apply. The Principal will not be bound in anyway to accept or reject the
proposed amendments of the Kamco Board of Experts; and

 

6.                                upon agreement or determination of the
amendments by the Expert, the At Risk Amount for Initial Services Performance
and Core Services Performance will increase to [**]%.

 

The intention of this clause is not to reduce the total aggregate value of
currently identified PI’s rather it is to allow for performance matrices to be
developed by the Contractor and amendments to the performance regime proposed by
the Contractor for the Principal’s consideration in light of the business
outcomes identified and confirmed during the NTS Solution Requirements Phase of
the NTS Project.

 

•                    As part of the process discussed above,  either the
Contractor or the Principal may propose amendments to the performance measures
including:

 

•                                                                             
measurement levels;

 

•                                                                             
Payment Reductions, such as removal, increase or decrease;

 

•                                                                             
removal of existing performance measures (PIs) or creation of new performance
measures; and

 

•                                                                             
changing the structure of the PIs based on business outcomes or continuous
improvement.

 

Such proposals for amendment will be considered and agreed where it is
demonstrated that all relevant and required PIs (including the PIs currently set
out in the Performance Principles) are at least actively monitored, and the
existing financial and performance outcomes for the PIs in aggregate are
maintained.

 

2.                                                      Performance Principles

 

•         Core Services Performance and Initial Services Performance will apply
as follows:

 

•                                                                             
During the period commencing on the date of the first provision of Delivery
Services to the Completion Date for NTS Operational Proving Phase, the Core
Services Performance PIs and Initial Service Performance PIs will apply. During
this period, the Points Threshold Amount of 500 points per month, which applies
to adjustments to the Services Charges arising from Initial Services Performance
and Core Services Performance in aggregate, will be increased by a factor of
100% to 1,000 points per month.  Adjustments during this period will be made to
the Delivery Services Charges or Services Charges, depending on which is being
paid at the relevant point in time.

 

•                                                                             
After the Completion Date for NTS Operational Proving Phase, Core Services
Performance and Initial Services Performance will apply and the Threshold level
will revert to 500 points per month.

 

•         The Contractor and the Principal have agreed that the following
principles are fundamental to the Principal and must as a minimum form part of
the final performance regime which is agreed between the parties:

 

68

--------------------------------------------------------------------------------


 

•                                                                             
the Contractor is responsible for the collection and processing of all data
available for collection for the operating day;

 

•                                                                             
all available data must be delivered to the central processing system each day
by the agreed cut-off time and must be processed in the appropriate Settlement
window;

 

•                                                                             
all available data received by the central processing system must be 100%
accurate and 100% complete;

 

•                                                                             
any data exceptions identified are to be reported, investigated and if
appropriate, actioned, within 24 hours of receipt by the central processing
system;

 

•                                                                             
cash reconciliation will occur on the next business day;

 

•                                                                             
all cash received shall be counted (processed) and banked by the next business
day in accordance with TTA requirements.  The Contractor must ensure all
collected cash is banked accordingly;

 

•                                                                             
change floats must be replenished according to the operational needs of the
Operator and in accordance with the Operator’s delivery schedule and the
Contractor must ensure that change floats for booking office are never out of
cash if ordered in accordance with the Operator’s delivery schedule;

 

•                                                                             
Network Availability – industry standard of 99.999%; and

 

•                                                                             
Disaster Recovery – the Contractor must ensure that the NTS has an expeditious
‘return to service’ (i.e. cutover to back up central processing system) in the
order of 15 minutes.  The Contractor must ensure that its Service Level
Agreement with its Data Centre services supplier allows for an expeditious
‘return to service’ (i.e., cutover to back up central processing system) in the
order of 15 minutes.

 

•         Proposals where there is a change in risk allocation may have a
financial impact to the parties. In such cases, agreement to the proposed
amendment will be conditional on the parties agreeing the price changes (if any)
resulting from the proposed amendments.

 

•         Any proposed amendments to PIs and Device performance measures offered
by the Contractor must be capable of measurement. The Principal and the
Contractor shall cooperate to ensure that all performance measures are able to
be measured in a manner that will provide transparent analysis and data relating
to the performance of the Solution.

 

•         From the time that the Customer Performance (device availability) PIs
in Schedule 31 apply, the Contractor will monitor and track individual device
performance and identify and if appropriate, replace any devices or components
of such devices, that fail to achieve consistent availability performance.

 

•         Entry / Exit Points (“EEPs”) performance is critical to customer
service. Accordingly the return to service of EEPs is paramount to the
Principal. Set out below are target times relating to EEP return to service.

 

69

--------------------------------------------------------------------------------


 

Target Entry/Exit Points (EEP) Return to Service Time

 

Location

 

Return to Service
Time
High Usage
(Time of Day/Day of
week)

 

Return to Service
Time
Medium Usage
(Time of Day/Day of
week)

 

Return to Service
Time
Low Usage
(Time of Day/Day of
week)

CBD and High Usage Locations

 

30 minutes

 

45 minutes

 

60 minutes

Metro and Regional Town Centres (Bus/V/Line)

 

30 minutes

 

45 minutes

 

60 minutes

Regional Coach V/Line Remainder

 

30 minutes

 

45 minutes

 

60 minutes

 

•         For individual devices (not EEPs), there is an implied aggregate
effort (in terms of time and resources) required to meet PIs 26 to 41 of the
Performance Principles (which specifically relate to response and repair times
of devices).  That aggregate will be used as the base for the calibration and
finalisation of the return to service times in the following table.  In
particular, the implied amount of effort required to meet the response times in
the final form of the table must be equivalent to the implied effort required to
meet current PIs 26 to 41.  Prior to the finalisation of the final form of the
table, the times within this table will be considered as targets:

 

Target Individual Device Return to Service Time

 

Location

 

Return to Service
Time
High Usage
(Time of Day/Day of
week)

 

Return to Service
Time
Medium Usage
(Time of Day/Day of
week)

 

Return to Service
Time
Low Usage
(Time of Day/Day of
week)

CBD and High Usage Locations

 

30 minutes

 

60 minutes

 

90 minutes

Metro and Regional Town Centres (Bus/V/Line)

 

60 minutes

 

90 minutes

 

120 minutes

Regional Coach V/Line Remainder

 

90 minutes

 

120 minutes

 

180 minutes

 

The calibration and application of the above table shall exclude those remote
locations which are not regional centres.  The parties will agree as a separate
matter response times for remote locations which are not regional centres.

 

•         For the purposes of the Performance Regime exclusively, the concept of
a transit service day will be introduced to recognize the operational reality
that there are periods of time, generally after midnight and prior to 4am, when
there are no operational services across the Solution.  The term transit service
day refers to the time in which transport services are operational.  It is noted
that this term may vary according to the location and transport mode. The
definition of transit service day will be determined during the NTS Solution
Requirements Phase and may be amended by the Principal for each mode, as and
when required.

 

Periods of time outside the transit service day will not incur a performance
adjustment by the Contractor. For example only:

 

70

--------------------------------------------------------------------------------


 

Transit Service Day
5am — 11:59pm

 

Outside Transit Service Day
12pm — 4am

 

Next Transit Service
4:01am — 11:59pm

Return to service concept applies

 

Penalty free period

 

Return to Service concept applies

 

In the above example, if a device goes out of service at 10pm of an evening at a
Regional Coach location (and say for instance that 2 hours is the allowed Return
to Service time for that location)) the Contractor effectively has until the
commencement of the next transit service day to return the device to operational
service. These principles apply to Schedules 29, 30 and 31.

 

•         The principles within Schedules 29, 30 and 31 are premised on access
being available and granted to the Contractor in a timely manner.

 

The Performance Principles document is annexed to Schedule 31.

 

71

--------------------------------------------------------------------------------


 

Schedule 30

 

Schedule 30
Initial Services Performance Requirements

 

This schedule will be completed in accordance with the completion process set
out in schedule 29.

 

72

--------------------------------------------------------------------------------


 

Schedule 31

 

Schedule 31
Customer Performance Requirements

 

(Clause 28)

 

1.                                                      Completion Process

 

Except where expressly specified otherwise, the Contractor and the Principal
have agreed that the principles and requirements set out in Schedules 29, 30 and
31 and the annexure to those schedules (the Performance Principles Document, CDA
and Schedule 42 - Design Targets) are the minimum position with respect to the
performance regime and design target regime to be completed during the NTS
Solution Requirements Phase.  In particular:

 

•         the Contractor and the Principal have agreed that the final regime
will be no worse than the regime currently represented by the principles and
requirements set out in Schedules 29, 30 and 31 (including the annexures to
those schedules); and

 

•         in the event that the performance regime has not been completed by the
Principal and the Contractor or, if referred to the Expert, determined by the
Expert by the time any of the Services to which the regime applies are first
provided by the Contractor or any Devices are first put into revenue service (as
defined below) then the performance requirements currently set out in Schedules
29, 30 and 31 (including the annexure to those schedules) and in particular the
Performance Indicators (“PIs”) for the Initial Services and Core Services set
out in parts 2 and 3 of the Performance Principles document and the agreed PIs
for Customer Performance, being the availability benchmarks set out in
section 2.14 of this schedule, will apply until such time as the regime is
agreed or determined.

 

The performance regime that will apply to the operation of the Solution and to
the provision of the Initial and Core Services will be completed as a Category 3
matter. Schedules 29 and 30, relating to the Initial Services Performance
Requirements and Core Services Performance Requirements, will be completed in
accordance with the process set out in Schedule 29, recognising that changes to
those Schedules may result in changes to this Schedule 31. Changes to
Schedule 31 will be limited to the creation of PIs additional to those existing
PIs within Schedule 31.

 

This Schedule sets out the process and principles which will apply to the
completion of the performance regime and design targets generally including with
respect to the Customer Performance PIs (the device availability benchmarks set
out in part 2.14 of this schedule).

 

Part 2 of this schedule sets out the principles which have been agreed between
the Principal and the Contractor with respect to the performance regime which
will be completed and documented (both by way of completion of schedules 29, 30
and 31, amendments to the Project Agreement and any other documentation
required) during the NTS Solution Requirements Phase.  In completing and
documenting the performance regime, including this Schedule 31, the following
additional principles shall also apply:

 

•         Customer Performance (device availability) will apply as follows:

 

•                                              During the period commencing on
the first date that an NTS Solution Device is placed in revenue service in the
existing automated ticketing system operated by Onelink Transit Systems Pty
Limited (“AFC System”) and ending on the date that the NTS Device is placed in
Smartcard transit revenue service in the NTS Solution, the performance of such
Devices as part of the AFC System shall be required as a minimum to meet the
Customer Defined Availability (CDA) levels of the current ticketing system, as
set out in the Service Contract between the TTA and Onelink Transit

 

--------------------------------------------------------------------------------


 

Systems Pty Ltd as amended and restated on 21 October 2002 and as further
amended or varied since that time up to the date of this agreement. The CDA
levels of the AFC System as at the date of this agreement are set out in
Annexure 2.   Revenue service means the point where equipment or services
related to the Solution are used operationally or for operational purposes
either in the AFC System or in the Solution.

 

•                                              During the period commencing on
the first date that a NTS Device is placed in Smartcard transit revenue service
in the Solution to the Completion Date of the NTS Operational Proving Phase, the
Customer Performance PIs will apply to such Devices as they are in transit
revenue service.

 

•                                              During the period commencing on
the first date that an NTS Solution Device is placed in revenue service in the
AFC System and ending on the Completion Date of the NTS Operational Proving
Phase , the Threshold Level of $[**] per month will be increased by a factor of
[**]% to $[**] per month. Adjustments will be made to the Delivery Services
Charge or Services Charge depending on which is being paid at the relevant time.

 

•         After the Completion Date of NTS Operational Proving Phase, the
Customer Performance PIs will apply and the Threshold Level will revert to $[**]
per month.

 

•         Undetected Faults - If a deviation in transaction volume for any
device varies by [**]% for a given period the Contractor will:

 

•                                              identify if the deviation is due
to a undetected fault.  If so standard Customer Performance availability
calculations will apply; and

 

•                                              if no fault is present, advise
the Principal of the change in device usage pattern.

 

•         Based on the principles in this schedule, specific additional areas to
be drafted into final form for this schedule and other parts of this agreement
include (but are not limited to):

 

•                                              all drafting required to reflect
the matters set out in Part 2 of this Schedule;

 

•                                              minimum obligation of the
Contractor to perform better than current ticketing device equivalent
availability performance in the AFC System, by a margin of a minimum [**]%
reduction in downtime from the current AFC System CDA performance figures as
specified in Annexure 2;

 

•                                              formulae relating to the
adjustment of Services Charges based on the Contractor’s performance measured
against the Initial Services Performance Requirements, Core Services Performance
Requirements and Customer Performance Requirements;

 

•                                              definition of transit service day
by mode to be agreed between the parties; and

 

•                                              design targets – the Design
Targets set out in the Schedule 42 annexed to this schedule 31 provide key
indicators around device interactions that the Principal believes to be
critical.  The Contractor will be required to demonstrate for all phases up to
and including NTS Solution Final Back Office Release Phase that the Devices can
meet these Design Targets and will be required to achieve these Design Targets
during testing. Obligations with respect to these requirements will be inserted
into the agreement, including that the design targets will form part of the
Phase Deliverables for relevant Phases.

 

--------------------------------------------------------------------------------


 

Prior to the Completion Date of the NTS Solution Requirements Phase the
Principal and the Contractor agree to adjust the design targets set out in
Schedule 42 where the Contractor can clearly demonstrate that the operating
environment identified during the NTS Solution Requirements Phase is materially
different to the operating environment which the Contractor reasonably
anticipated would apply to the Solution as at the date of this agreement and,
that solely as a result of the difference in the operating environment, it is
practically impossible to reach certain design targets.

 

2.                                                      Agreed Performance
Principles [Schedules 29, 30 & 31]

 

2.1                                               Obligations to Maintain
Performance Levels

 

The Contractor must maintain the performance levels set out in this schedule and
schedules 29 and 30 (as they are finally completed). In order for this to be
measured, the Contractor must provide a robust and reliable means of monitoring
and reporting to the Principal in relation to the Performance Requirements, and
illustrate its understanding of these measurement requirements.

 

The Contractor must provide a detailed plan that describes the methodology of
capturing and processing the data to be used to measure the Initial Services
Performance Requirements, Core Services Performance Requirements and Customer
Performance Requirements.  This plan is subject to review and approval by the
Principal.  The Contractor may add Devices or increase system redundancy levels
such as back-up data servers or additional Distribution Devices in order to meet
or exceed Customer Performance requirements.  Such Devices must be provided at
no additional cost to the Principal.

 

In the event that Solution Devices do not meet these requirements, the
Contractor must identify and implement remedial action, including, as necessary,
modification of the Devices, on-site engineering services, on-site technical
services, or other related action at no additional cost to the Principal.  The
Contractor will be required to prepare various annual reporting plans in
accordance with the Requirements Document.

 

These annual plans are in addition to the reporting requirements for measuring
performance contained in this document.

 

2.2                                               At Risk Amount

 

Subject to the process set out in Schedule 29, the Contractor agrees that the At
Risk Amount is calculated in accordance with clause 2.7(d) and is subject to the
Monthly Cap calculated in accordance with clause 2.7(d). As discussed below, the
Principal may withhold the monthly payment where the performance reduction
amounts exceed the Monthly Cap.

 

2.3                                               Service Charges

 

As discussed below, where the adjustment to the Services Charges for a
particular month reaches the maximum At Risk Amount of the Monthly Cap, the
Principal may withhold the adjusted monthly Service Charges (the Service Charges
less the adjustments in the amount of the Monthly Cap) until the Contractor has
provided and complied with the Corrective Action Plan submitted in accordance
with the Project Agreement, and in any event until the payment date for the
following monthly Service Charges after the Contractor has complied with the
Corrective Action Plan. Where the payment of the adjusted monthly Service
Charges is withheld and the Contractor subsequently complies with the Corrective
Action Plan (in other words restores performance to a level which does not cause
the At Risk Amount to be exceeded), the adjusted Service Charges withheld will
be paid.

 

--------------------------------------------------------------------------------


 

2.4                                               Threshold Amounts

 

Subject to Part 1 of this Schedule, for Customer Performance (Device) there is a
threshold amount of $500 per month. Subject to Schedule 29, for Services
Performance (Core Services and Initial Services), the Threshold level is 500
points per month, reset each month.

 

2.5                                               Bonuses

 

The Principal wishes to encourage consistent achievement of the Performance
Requirements, including the Customer Performance device availability regime and
the Core Services Performance Requirements and Initial Services Performance
Requirements.  The Principal considers this measure better correlates to the
Contactor’s control, as opposed to historical bonus measures such as transport
growth, which is primarily influenced by a number of factors outside of the
Contractor’s control.

 

In acknowledging this the following bonuses will be available to the Contractor
in recognition of certain NTS targets being achieved:

 

1.                                        Smartcard activation and use bonus –
scalable up to $[**][**][**] may be accrued based on targets achieved;

 

2.                                        farebox growth bonus – $[**] lump sum
where [**]% real growth in Farebox revenue is achieved during the Implementation
phases; and

 

3.                                        performance bonus – up to $[**] each
operating year where both Customer Performance PIs and the Core Service and
Initial Service PIs are met consistently.

 

The way in which these bonuses will operate is set out in more detail in the
remainder of this section:

 

(a)                                                   Performance Bonus

 

The Contractor’s performance will be monitored monthly.  Where the Contractor
has achieved the performance levels required for the highest level of Services
Charge (ie. there are no adjustments to the Services Charges either as a result
of the availability of Devices or Services Performance), for a period of six
(6) consecutive months, the Contractor will receive a consistency based bonus of
$[**]. From that point the bonus will be paid as a monthly performance bonus of
$[**] for as long as the required performance levels are maintained. Accordingly
the Contractor has the potential to receive $[**][**][**] in consistency bonuses
each year. The bonus is in nominal dollars (that is, it will not be adjusted for
CPI).

 

Where the Contractor is receiving the monthly bonus, and fails to meet the
performance levels required for the highest level of Service Charges in a
subsequent month, the mechanism is reset such that the Contractor must achieve a
further six (6) consecutive months of the required performance levels (and
receive the bonus) before becoming entitled to the rolling monthly bonus.

 

(b)                                                  Smartcards Activation and
Use Bonus

 

The Principal has recognised that the Contractor will not completely control the
uptake / issue of Smartcards by Customers. However the Contractor’s performance
of services such as Smartcard Base Management Services, Distribution Services
and Cardholder Support Services will materially influence the level of Smartcard
issuance.  On this basis the Principal is incentivising the Contractor during
the Implementation by way of a once off bonus. This material influence is of
major

 

--------------------------------------------------------------------------------


 

importance to the Principal. The Principal may independently verify the quantum
of cards on issue.

 

The calculation of Smartcard issuance will exclude Operators’ staff and free
passes.  Issuance will encompass both activation and having been used at least
once.

 

(i)                                                     NTS Regional and
Metropolitan Implementation Completion Phase- Regional

 

The Contractor will be incentivised to assist the Principal in maximising the
number of cards on issue during the year following the commencement of NTS
Regional and Metropolitan Implementation Completion Phase.  If the number of
Smartcards issued in regional areas up to the end of 12 months immediately
following the period 15 months from the commencement of this agreement, is less
than [**] then no incentive will be paid. Alternatively, on an aggregate basis,
where the Contractor has issued cards in excess of [**] in regional areas, a
bonus will be paid at $[**] per card over and above this number.

 

The bonus is limited to a maximum amount of $[**] payable in relation to the 12
months immediately following the period 15 months from the commencement of this
agreement and will be payable at the end of those 12 months. Smartcards issued
for regional areas and counted towards the Regional Bonus will not be counted
for metropolitan areas below.

 

(ii)                                                  NTS Regional and
Metropolitan Implementation Completion Phase - Metropolitan

 

The Contractor will be incentivised to assist the Principal in maximising the
number of cards on issue during the year following the commencement of NTS
Regional and Metropolitan Implementation Completion Phase. If the number of
Smartcards issued in metropolitan areas up to the end of 12 months immediately
following the period 15 months from the commencement of this agreement is less
than [**] then no incentive will be paid. If the number issued in metropolitan
areas exceeds [**], the bonus will be paid at $[**] per card for each card over
and above this number.

 

The bonus is limited to a maximum amount of $[**] payable in relation to the 12
months immediately following the period 15 months from the commencement of this
agreement, and will be payable at the end of those 12 months. Smartcards issued
for metropolitan areas will not be counted for regional areas above.

 

(c)                                                   Farebox Incentive (Once
Only)

 

The Contractor will receive an incentive based on the total farebox for
metropolitan services. The Contractor will receive a bonus of $[**] if the
farebox growth remains at or above the long term real growth level of [**]% per
annum. This bonus will be a lump sum payable based on 12 calendar months
commencing from the period 15 months from the commencement of this agreement.
This incentive is to reward the Contractor for minimising the Customer affects
of NTS Regional and Metropolitan Implementation Completion Phase.  The
definition of farebox revenue for metropolitan areas and the method of
calculation for determining the real growth level will be specified by the
Principal.  The Principal will determine whether the real farebox growth remains
at or above [**]% per annum.

 

73

--------------------------------------------------------------------------------


 

2.6                                               Monitoring Methods

 

The Contractor’s performance of the Core and Initial Services will be monitored
by a number of different methods. The following table summarises and classifies
the common methods referred to in this document, but is not exhaustive and
unique monitoring methods may apply to certain PI measurement.

 

Monitoring
Method

 

Description

Type 1

 

Contractor self monitoring.

This may involve the logging of events by a dedicated helpdesk

Type 2

 

Review by Principal. The review may be conducted by the Principal or
representatives of the Principal.

Type 3

 

Operator Reports. The transit operators will provide various feedback for some
of the Services where appropriate

Type 4

 

Third party audit. This will be an independent process by a party or statutory
body.

 

2.7                                               General Assumptions

 

(a)                                                   Weighting

 

In line with the customer focused approach the Principal has removed all
weighting relating to Packages, days of the week and location. The Principal
believe that each of these parameters should be treated as equal and any
weighting would create an unnecessary bias.

 

(b)                                                  Time Periods

 

The Principal has calculated Device availability across a 24 hour day for a
period of 365 days – representing a calendar year. The Principal believes that
this is a true representation of the Solution Operating requirement. The
Principal and the Contractor agree to develop this principle further to reflect
revenue service of the Devices.

 

It is recognised, for the Core Services, the current Operators’ business day
commences at approximately 4am and concludes at approximately 2am the next day,
but the proposed Solution must have the ability to perform in a continuous
business day.

 

(c)                                                   Reporting

 

The Principal requires all performance measures to be collected daily and
reported to the Principal on a monthly basis.  The monthly report will be used
as the basis of calculation for any adjustment payments due.

 

(d)                                                  Methodology of Adjustment
Caps

 

Subject to Schedule 29, the adjustment to the Services Charges as a result of
adjustment points accruing in respect of the Initial Services PIs and Core
Services PIs will be subject to a monthly cap based on [**]% of the Services
Charge. The

 

--------------------------------------------------------------------------------


 

adjustment cap for Device availability (Customer Performance) will be set at
[**]% of the Services Charge. Based on this, the Principal notes that the
combined effect of these two caps produces an overall cap of [**]% of the
Services Charge for adjustments.

 

The Service Charge fluctuates from year to year during the Delivery Services
Term and the Core Services Term. The Principal will use Schedules 32 and 10
respectively to calculate the Average Monthly Delivery Services Charge and the
Average Monthly Services Charge. The Monthly Cap during the Delivery Services
Term will be [**]% of the Average Monthly Delivery Services Charge. The Monthly
Cap during the Core Services Term will be [**]% of the Average Monthly Services
Charge.

 

Where some or all of the Initial Services are contracted to be performed by a
party other than the Contractor or its Subcontractors, then the overall
adjustment cap will progressively reduce and will be recalculated by the
Principal as Variations to Schedules 32 and 10 are agreed.

 

2.8                                               Withholding Payment

 

The Contractor and Principal agree that the maximum reduction to the Service
Charge will be capped at the Monthly Cap referred to in clause 2.7. This Monthly
Cap applies to total reductions for both Customer Performance and Services
Performance.

 

Where the Monthly Cap (noting that reductions will be those amounts above the
Threshold Amounts described above) is reached and applied to reduce the Service
Charge, the Principal may withhold the adjusted Service Charge subject to
successful corrective action.

 

The Corrective action will be considered successful where the Contractor
improves performance to a level where the maximum Monthly Cap will no longer be
deducted in the following performance month.

 

Accordingly, the Contractor has clarity around what is required for the
Principal to release withheld Service Charge payments.

 

In a given month, the Contractor may believe that the monthly At Risk amount
will be exceeded as a result of poor performance. In this circumstance, and
prior to the Principal deciding what portion of the adjusted Service Charges to
withhold, the Contractor may request a meeting with the Chief Executive Officer
of the Principal to discuss the circumstances of the poor performance.

 

2.9                                               Device Availability
Assumptions & Principles

 

(a)                                                   Customer Performance
Benchmark

 

The Principal has derived a Customer Performance indicator that takes into
account:

 

•                                                              Corrective
Maintenance: as a function of the Raw Availability;

 

•                                                              Preventative
Maintenance: as an estimated monthly duration;

 

•                                                              Vandalism: As an
estimated monthly duration. Note that this does not include “spate” or in the
case of a TVM, CVM or gate, this does not account for major acts of vandalism
that would require the removal of the device; and

 

•                                                              Revenue
Collection: Where applicable the Principal has incorporated estimation for cash
collection.

 

--------------------------------------------------------------------------------


 

(b)                                                  Device Out of Service

 

The Principal reiterates this principle to define a Device that is either in
service or out of service. There are only two outcomes, for instance a device
cannot be partly out of service.

 

A Device will be considered out of service (and therefore unavailable) where it
fails to provide the level of functionality for that Device as required by the
Requirements Document. In addition, a Device will be considered out of service
where it fails to meet the Design Targets set out in Schedule 42 (as it is
finally completed).

 

In most cases, Devices will have alerts and alarms where key functionality has
failed. In other cases, other sources of information may be used to determine
out of service.

 

As set out above, the Device benchmarks are inclusive of all scheduled downtime,
and all unscheduled downtime (refer above).

 

(c)                                                   Availability Time
Calculation

 

Actual performance will be compared to the benchmarks. The calculation of device
type benchmarks will initially be based on the actual transit service day as
defined for each mode. The term transit service day refers to the time in which
transport services are operational.  It is noted that this term may vary
according to the location and transport mode.  For example in relation to Rail
(including V/Line) the definition could vary on a station by station basis
recognising the variability of the first service and last service across this
mode of transport.  The parties will also agree mechanisms for defining the
transit service day for Tram, Bus, Hand-Held and Retail services.

 

It is recognised that within the NTS there is a concept of a 24 hour operating
day, however exclusively for the purposes of the Performance Regime the transit
service day has been introduced to recognise the operational reality that there
are periods of time, generally after midnight and prior to 4am, when there are
no operational services across the system.  As a result the definition of
transit service day may be amended by the, Principal for each mode, as and when
required.

 

Over the term of this agreement, there will be no entitlement to increased
Service Charge payments to the Contractor resulting from changes in the period
of time for the definition of transit service days.

 

The Principal has used the following time assumptions to generate its
Performance model:

 

Days in a year

 

Implied Minutes/year

 

Min in a Month

365

 

525600

 

43800

 

Raw % Availability

 

Implied Minutes
Unavailable in a year

 

Implied Minutes
Unavailable in a month

99.900%

 

526

 

43.8

99.990%

 

53

 

4.4

99.999%

 

5.3

 

0.44

 

--------------------------------------------------------------------------------


 

Ave Response Time

 

Average Mean Time To
Repair

 

Mean Time To Restore

60

 

15

 

75

 

(d)                                                  Entry/Exit Points

 

The Principal has defined the concept of entry/exit points to reflect the
customer view of the system. The following definition has been applied to
entry/exit points:

 

•                                                              Entry / Exit
Points are any physical exit or entry point to any of the public transport
services operated by the Operators (including points of exit or entry on train
station platforms or station subways, tram doors and bus doors) which consists
of 2 or greater Fare Payment Devices or Gates and are considered to carry the
most critical functionality for the NTS. The Principal has rated these devices
as being twice as important as other devices.

 

•                                                              Raw availability
for entry/exit points is considered to be 99.9995%.

 

The Contractor agrees to meet this benchmark for each entry/exit point within
the Solution.

 

2.10                                        Device Performance Calculations
(Schedule 31)

 

2.11                                        Minimum Obligation

 

The Contractor agrees that Device availability of the NTS will be an improvement
from the availability (known as Customer Defined Availability or CDA) of device
types in the current ticketing system. For instance, the average availability
performance of NTS CVMs will be better than the average of current TVM device
types.  In particular, the Contractor has committed to achieving a minimum [**]%
reduction in downtime from the current AFC System CDA levels as set out in
Annexure 2.

 

This will apply across all device types of the NTS.

 

The following process will be used in order for raw NTS Device performance data
to be compared to CDA reported availability to determine whether the Contractor
has met its obligation to improve Device availability levels:

 

1.                                        the Contractor provides raw NTS device
performance data to the Principal;

 

2.                                        the Principal identifies those
formulae and adjustments that are applied to the raw availability data of the
current ticketing system to derive the CDA reported availability;

 

3.                                        the Principal applies those formulae
and adjustments (as identified above) to the raw NTS device performance to
arrive at adjusted NTS device performance;

 

4.                                        the adjusted NTS device performance is
then compared to CDA reported availability to determine if the Contractor has
met the minimum performance obligations; and

 

5.                                        subject to agreement with the
Contractor, the Principal may during the term of this agreement provide the
software relating to the formulae and adjustments to the Contractor so that the
Contractor can calculate and report the comparison of adjusted NTS and CDA data
to the Principal.

 

--------------------------------------------------------------------------------


 

2.12                                        Specific Principles

 

Performance shall be calculated by as an average over each device type
population.

 

The exception to this is Entry/ Exit Points, which will be calculated on an
individual Entry/Exit Point basis.

 

Reduction in the Service Charges will apply on an hourly basis, where the
monthly availability of that device type falls below its agreed benchmark. In
other words, a device benchmark may imply an average 90 minutes of downtime, and
each hour over and above that (or part thereof) for each device will attract a
reduction at an hourly rate, as described below.

 

The Reductions in relation to Customer Performance will remain capped at [**]%
of the monthly Services Charge.

 

Benchmarks have been agreed by device type (and are set out in section 2.14
below).

 

There are three device categories being:

 

1.                                        availability of Exit / Entry Points
within the NTS (EEP);

 

2.                                        availability of devices types within
Exit Entry Points within the NTS (device entry exit or DEE); and

 

3.                                        availability of other device types
within the NTS, whose function is distribution / selling device (DSD).

 

The ramification of failing to meet the benchmark for these categories is as
follows:

 

Type

 

Reduction per hour
(prorated)

 

Maximum Reduction per month

EEP

 

$[**] per EEP

 

[**]% Service Charge

DEE

 

$[**] per device*

 

[**]% Service Charge

DSD

 

$[**] per device*

 

[**]% Service Charge

 

Where the device population benchmark is not met, the actual Customer
Performance percentage will be converted to a number of hours in excess of the
benchmark, for that whole device type population. The number of hours will
attract a payment reduction of $[**] per hour as set out above. For instance, if
CVM (rail) performance implies that there were a total 300 hours in excess of
the benchmark across the CVM (rail) population, then the monthly payment
reduction for that PI shall be:

 

$[**] * [**] = $[**]

 

The intention of the above mechanism is to have an increased impact where an
entire EEP is out of service. This is very important to the Principal.

 

The maximum reduction of [**]% of Services Charge applies to the sum of
reductions across all Device types. This amount will remain for the Term.

 

Where the calculated reduction exceeds [**]% of Services Charge, the reduction
is capped at [**]% of Service Charge.

 

--------------------------------------------------------------------------------


 

2.13                                        Device Performance Calculation After
One Year of NTS Operations

 

After the first year from the Solution Completion Date the 3 types of Customer
Performance (EEP, DEE and DSD) will continue to be measured by the relevant
benchmarks. In addition to this Entry/Exit Points (EEP) and device types at
those Entry/Exit Points (DEE) will be weighted according to scan on and scan off
transactions.  The data used for a day will compare the average of the same day
of the previous week, and data 52 weeks prior on the same day.

 

This average will represent a fraction or percentage of total transactions on
that measurement day.

 

For distribution and or selling devices (DSD), the same approach will apply as
per above, however revenue will be used.

 

The total weighting impact within the categories will have the same impact in
aggregate as the mechanisms described above.

 

For instance, there may be around 15,400 validation type devices (DEE). If each
one was down for 5 minutes more than the benchmark allowed in a month, the
reduction in the first year, using no weightings might be:

 

15,400 times $[**], then apply a time factor of 5/60 minutes =  $[**] in that
month.

 

The Principal’s use of NTS data will ensure that the aggregate impact of the
calculated weightings will be neutral to the total reduction calculated.

 

Specifically, for fare payment device types (DEE) the calculation weighting will
be:

 

[g179521kg27i001.gif]

 

This calculation produces the same $[**] result assuming all FPDs are down for 5
minutes as above.

 

--------------------------------------------------------------------------------


 

2.14                                        Device Availability Benchmark

 

The Contractor has agreed that the benchmark for the availability of all
Entry/Exit Points is 99.9995% (EEP).

 

The Contractor has also agreed that the benchmarks for availability of
individual Device types will be the percentages set out in the Customer
Performance Indicator column in the following table.  The other information in
the table has only been included as background information.

 

PI#

 

Device
Name

 

Category

 

Raw
Avail.%

 

Preventative
Maint

 

Corrective
Maint

 

Vandalism

 

Revenue
Collection

 

Min Per
Month

 

Customer
Performance
Indicator

 

1

 

FPD-Tram

 

DEE (Entire Device Population over month)

 

99.990

%

10

 

4.4

 

20

 

0

 

34.38

 

99.92

%

2

 

Tram Driver Console

 

DEE (Entire Device Population over month)

 

99.990

%

10

 

4.4

 

20

 

0

 

34.38

 

99.92

%

3

 

FPD - Rail

 

DEE (Entire Device Population over month)

 

99.990

%

10

 

4.4

 

20

 

0

 

34.38

 

99.92

%

4

 

Gate Array

 

DEE (Entire Device Population over month)

 

99.990

%

20

 

4.4

 

40

 

0

 

64.38

 

99.85

%

5

 

FPD - Bus

 

DEE (Entire Device Population over month)

 

99.990

%

10

 

4.4

 

20

 

0

 

34.38

 

99.92

%

6

 

Bus Driver Console

 

DSD/DEE (Entire Device Population over month)

 

99.990

%

10

 

4.4

 

20

 

0

 

34.38

 

99.92

%

7

 

 

 

Not Required

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8

 

CVM - Tram

 

DSD (Entire Device Population over month)

 

99.900

%

20

 

56.3

 

40

 

60

 

176.43

 

99.60

%

9

 

CVM – Inter/ Superstops

 

DSD (Entire Device Population over month)

 

99.900

%

20

 

43.8

 

60

 

60

 

183.83

 

99.58

%

 

--------------------------------------------------------------------------------


 

PI#

 

Device
Name

 

Category

 

Raw
Avail.%

 

Preventative
Maint

 

Corrective
Maint

 

Vandalism

 

Revenue
Collection

 

Min Per
Month

 

Customer
Performance
Indicator

 

10

 

SA Enquiry Device - Interchanges & Superstops

 

DSD (Entire Device Population over month)

 

99.900

%

10

 

43.8

 

60

 

0

 

113.83

 

99.74

%

11

 

AVM - Interchanges and Super Stops

 

DSD (Entire Device Population over month)

 

99.900

%

20

 

43.8

 

60

 

60

 

183.83

 

99.58

%

12

 

CVM - Rail

 

DSD (Entire Device Population over month)

 

99.900

%

20

 

43.8

 

60

 

60

 

183.83

 

99.58

%

13

 

AVM - Rail

 

DSD (Entire Device Population over month)

 

99.900

%

20

 

43.8

 

60

 

60

 

183.83

 

99.58

%

14

 

TOT - Rail

 

DSD (Entire Device Population over month)

 

99.900

%

20

 

43.8

 

0

 

60

 

123.83

 

99.72

%

15

 

Gate Attendant Controller

 

DSD (Entire Device Population over month)

 

99.900

%

20

 

43.8

 

0

 

0

 

63.83

 

99.85

%

16

 

Stand Alone Enquiry Device – Rail

 

DSD (Entire Device Population over month)

 

99.900

%

20

 

43.8

 

40

 

0

 

103.83

 

99.76

%

17

 

SAT

 

DSD (Entire Device Population over month)

 

99.900

%

10

 

43.8

 

0

 

0

 

53.83

 

99.88

%

18

 

PAT

 

DSD (Entire Device Population over month)

 

99.900

%

10

 

43.8

 

0

 

0

 

53.83

 

99.88

%

19

 

Handhelds

 

DSD (Entire Device Population over month)

 

99.900

%

10

 

43.8

 

0

 

0

 

53.83

 

99.88

%

20

 

Handhelds

 

Not Required

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

3.                                                      Annexures

 

The Performance Principles document is annexed as Annexure 1 to this schedule. 
The CDA levels of the AFC System referred to in this schedule are set out as
Annexure 2 to this schedule.  Schedule 42 in relation to Design Targets is
annexed as Annexure 3 to this schedule.

 

--------------------------------------------------------------------------------


 

Schedule 32

 

Schedule 32
Delivery Services

 

(Clause 21A and 27)

 

Completion Process

 

A. Card Drafting

 

The Smartcard procurement and payment principles below have been agreed by the
parties and will be drafted for incorporation into the Project Agreement as a
Category 2 Matter.

 

•             Prior to each Smartcard order by the Contractor, the Principal
will meet with the Contractor to discuss Smartcard procurement for the coming
period and provide information in respect of its marketing (including special
editions) and other requirements which may impact demand for Smartcards and/or
mix of Smartcard types required (including the Smartcard type, printing,
Personalisation and design features required for the Smartcards).

 

•             The Contractor will then determine the requirements for all
Smartcard types and seek relevant pricing and delivery information from its
suppliers in light of the Principal’s requirements discussed under the previous
point.  Prior to confirming any order with its suppliers, the Contractor must
seek the Principal’s approval of the details of its proposed order including
details of volume, pricing and projected monthly issue profile for each type of
Smartcard.

 

•             The Principal may either approve the order (subject to requiring
potential variation of proposed delivery program, ie. the Principal may require
the Contractor to hold greater or less volumes of stock than planned or to vary
the order to ensure it reflects the Principal’s requirements with respect to
marketing, Smartcard type and Smartcard mix) or seek a deal for better terms and
conditions in the market (the Contractor must assist the Principal with this
procurement process and then adopt the resulting supply arrangement).

 

•             The Principal will pay the Contractor based on volume of
Smartcards issued (on a first in first out basis) multiplied by the lower of the
“capped rate”  (being the amounts set out in this Schedule) and “actual
Smartcard cost plus agreed margin” (in accordance with the margins set out in
Schedule 10I).

 

•             The issue of a Smartcard is defined to be the point of time at
which Smartcards have been issued to the end user of the Smartcard (ie. the
customer). For clarity the following table summarises the point of issue for
each Smartcard under the various possible scenarios in the NTS:

 

--------------------------------------------------------------------------------


 

Schedule 33

 

Schedule 33
Replacement and Refurbishment

 

Year ended 30 June 2007

 

Not applicable

 

Year ended 30 June 2008

 

Not applicable

 

Year ended 30 June 2009

 

Work
Package

 

Description of Device,
Component, Software
being replaced

 

Description of replacement
Device, Component, Software
(type, brand)

 

Quantity of
replacement
Device,
Component,
Software

 

Price per unit
of replacement
Device,
Component,
Software
$

 

Cost of
replacement
$

 

Rail

 

Head Office and Station Computing Equipment

 

Head Office Server (all replaced)
Station Server (50% replaced)

 

2

 

142

 

[**]

 

[**]

 

Bus

 

Head Office and Depot Computing Equipment

 

Head Office Server (all replaced)
Depot Server (50% replaced)

 

32

 

26

 

[**]

 

[**]

 

Tram (including Stony Point)

 

Head Office and Depot Computing Equipment

 

Head Office Server (all replaced)
Depot Server (all replaced)

 

2

 

8

 

[**]

 

[**]

 

Total Cost

 

 

 

 

 

 

 

 

 

$[**]

 

 

Year ended 30 June 2010

 

Not applicable

 

Year ended 30 June 2011

 

Not applicable

 

Year ended 30 June 2012

 

Not applicable

 

--------------------------------------------------------------------------------


 

Schedule 34

 

Schedule 34
Options

 

(Clause 20A)

 

The following will be considered as Category 3 Matters:

 

•                                                          Keane to revise
expiry date of options in light of actual ordering process;

 

•                                                          Keane is required to
price the SmartBus functionality option in the table below: and

 

•                                                          Keane and TTA will
work together to clarify and document Keane’s proposal in respect of the VLP
reservation system.

 

--------------------------------------------------------------------------------


 

Schedule 35

 

Schedule 35
Vandalism

 

(Clause 23.9)

 

Codes

 

Vandalism Category

 

Equivalent Incident Units

 

VA

 

Foreign Matter in Ticket Slot

 

[**]

 

VC

 

Foreign Matter in Note Slot

 

[**]

 

VD

 

Foreign Matter in EFTPOS

 

[**]

 

VE

 

Graffiti

 

[**]

 

VF

 

Damage

 

[**]

 

VQ

 

Liquid Damage causing less than $1,000 damage to an individual Device

 

[**]

 

VO

 

Liquid Damage causing at least $1,000 damage to an individual Device

 

[**]

 

VB

 

Foreign Matter in Coin Slot

 

[**]

 

VX

 

Theft Attempts not Break-Ins (Paper Loop)

 

[**]

 

VK

 

Attempt/Successful Break-ins

 

[**]

 

 

--------------------------------------------------------------------------------


 

Schedule 36

 

Schedule 36
Capital Price Adjustments

 

Device(1)

 

Minimum
Quantity

 

Expected
Quantity

 

Device and
Installation cost
per unit $

 

Rail

 

 

 

 

 

 

 

Rail Head Office Requirement (HOR)

 

2

 

2

 

[**]

 

Station Requirement (SR)

 

214

 

283

 

[**]

 

Rail Card Vending Machine/ Add Value Machine (CVM/AVM)

 

240

 

432

 

[**]

 

Add-Value Machines (AVM)

 

37

 

40

 

[**]

 

Ticket Office Terminal (TOT)

 

88

 

123

 

[**]

 

Mobile

 

5

 

10

 

[**]

 

Electronic Gates (EG)

 

208

 

253

 

[**]

 

Gate Attendant Control (GAC)

 

16

 

23

 

[**]

 

Station Fare Payment Device (FPD)

 

945

 

1,070

 

[**]

 

Interchanges and Superstops

 

 

 

 

 

 

 

Rail Card Vending Machine/ Add Value Machine (CVM/AVM)- Interchanges

 

20

 

52

 

[**]

 

Rail Card Vending Machine/ Add Value Machine (CVM/AVM) - Superstops

 

10

 

20

 

[**]

 

Smartcard Service Office

 

 

 

 

 

 

 

Smartcard Service Office Requirement

 

5

 

10

 

[**]

 

Smartcard Service Office Terminal

 

5

 

10

 

[**]

 

Enquiry Device

 

 

 

 

 

 

 

Standalone Enquiry Machine (SEM)

 

142

 

403

 

[**]

 

Bus

 

 

 

 

 

 

 

Head Office Requirement - Bus (HOB)

 

29

 

32

 

[**]

 

Depot Requirement Bus (DB) - Small Depot

 

22

 

26

 

[**]

 

Depot Requirement Bus (DB) - Medium Depot

 

13

 

15

 

[**]

 

Depot Requirement Bus (DB) - Large Depot

 

10

 

10

 

[**]

 

Bus Driver Console (BDC)

 

1,500

 

1,650

 

[**]

 

Fare Payment Device (FPD)

 

1,500

 

6,240

 

[**]

 

Tram

 

 

 

 

 

 

 

Head Office Requirement - Tram (HOT)

 

1

 

1

 

[**]

 

Depot Requirement - Tram (DR - T)

 

8

 

8

 

[**]

 

Tram Driver Console (TDC) - Primary

 

450

 

480

 

[**]

 

 

--------------------------------------------------------------------------------


 

Device(1)

 

Minimum
Quantity

 

Expected
Quantity

 

Device and
Installation cost
per unit $

 

Tram Driver Console (TDC) - Secondary

 

450

 

480

 

[**]

 

Rail Card Vending Machine/ Add Value Machine (CVM/AVM)

 

450

 

480

 

[**]

 

Fare Payment Device (FPD)

 

2,500

 

5,648

 

[**]

 

Stony Point

 

 

 

 

 

 

 

Stony Point Business Requirements

 

0

 

1

 

[**]

 

Carriage Console

 

4

 

4

 

[**]

 

Rail Card Vending Machine/ Add Value Machine (CVM/AVM)

 

4

 

4

 

[**]

 

Fare Payment Device (FPD)

 

16

 

16

 

[**]

 

Hand-Held

 

 

 

 

 

 

 

Depot Requirement - Hand-Held (DR-H)

 

15

 

37

 

[**]

 

Hand-Held Device (HHD-s) - Selling

 

532

 

566

 

[**]

 

Retail

 

 

 

 

 

 

 

Metropolitan Primary Agent Terminal (MPAT)

 

50

 

80

 

[**]

 

Primary V/Line Agent Terminal (VPAT)

 

50

 

80

 

[**]

 

Secondary Agent Terminal (SAT)

 

400

 

800

 

[**]

 

 

--------------------------------------------------------------------------------

(1)                                                  Devices represent the
devices as described in the BOM and Requirements Document.

 

--------------------------------------------------------------------------------


 

Schedule 37

 

Schedule 37
Category 1, 2 and 3 Matters

 

(Clauses 2.1, 2.2 and 11.7)

 

Completion Process

 

The matters contained in this Schedule 37 have not been agreed or completed as
at the time of execution of the agreement by the Contractor, and are to be
resolved in accordance with the applicable timeframes and processes set out
below.

 

PART A – Category 1 Matters

 

The following items will be agreed and/or completed and the agreement amended
and updated accordingly, prior to execution of the agreement by the Principal:

 

1.               Finalisation of Schedule 41 of the agreement.

 

PART B – Category 2 Matters

 

The following items will be agreed and/or completed prior to the Phase Date for
the NTS Mobilisation Phase in accordance with clause 2.2 of the agreement:

 

1.               The Completion Pre-Conditions completed in accordance with the
process described in Schedule 3 for the NTS Release 0 and Prototyping Phase, NTS
Front Office Design and Hardware FAT Phase, NTS Front Office Software FAT and
Back Office Release 1 and 2 Phase, NTS Final Back Office Release Phase, NTS
Front Office User Acceptance Test Phase, NTS User Acceptance Test Phase, NTS
Front Office Implementation 1 Phase, NTS Front Office Implementation 2 Phase.

 

2.               Incorporation of ACICA Rules to replace the ACDC
rules contained in clause 49 (dispute resolution) of the agreement if the ACICA
Rules have been finalised prior to the Phase Date for the NTS Mobilisation
Phase.

 

3.               The process for ordering Smartcards and the Smartcard pricing
mechanism to be incorporated into Schedule 10 and Schedule 32.

 

4.               The Glossary to the RFT is to be reviewed by the Principal and
the Contractor and will be amended to be consistent with the defined terms used
in the agreement.  The Glossary to the RFT, as so amended, will be the glossary
for the Requirements Document.  This process will be undertaken through
discussion with the Contractor.  The RFT means the Request for Tender relating
to the Solution released by the Principal on 30 July 2004 as supplemented and
varied by Errata, Addenda and the Revised Offer Brief released by the Principal
on 20 December 2004.

 

5.               All Category 1 Matters deemed to be Category 2 Matters under
clause 2.1(b) of the agreement, to be agreed in accordance with the principles
and processes described in Part A of this Schedule 37 for the relevant item.

 

Agreement of the items set out in this Part B will be a Completion Pre-Condition
for the NTS Mobilisation Phase (refer to Schedule 3).

 

--------------------------------------------------------------------------------


 

PART C – Category 3 Matters

 

The following items will be agreed and/or completed prior to the Phase Date for
the NTS Solution Requirements Phase:

 

1.               The Design Documents list and contents to be developed in
accordance with the completion process described in Schedule 38.

 

2.               Exhibit 2B is to be reviewed by the Principal and the
Contractor for the purpose of deleting redundant or superseded documents. Only
those documents that assist in describing or clarifying the Contractor’s
Response will remain as part of Exhibit 2B. This process will be undertaken
through discussion with the Contractor.

 

3.               The Test Plan, to be prepared and finalised in accordance with
the completion process described in Schedule 39.

 

4.               The Industrial Relations Plan to be prepared in accordance with
the completion process described in Schedule 22.

 

5.               The OH&S Plan to be prepared in accordance with the completion
process described in Schedule 23.

 

6.               The draft Business Continuity Plan to be prepared in accordance
with the completion process described in Schedule 28.

 

7.               Provision of the draft Access Plans in accordance with and as
required by Schedule 24.

 

8.               The Transfer Plan developed in accordance with the Transfer
Principles.

 

9.               The completion of Schedule 7 in regard to Part 1 - Hand Held
Device Selling Equipment, Part 3 - Device maintenance charges, Part 5 - the
labour rate for ERG – Installation Technician, Part 6 - Transaction Volume
Increases and Parts 1 and 2 - installation and de-installation hours and costs
required to complete Parts 1 and 2.

 

10.         The contractual mechanism and extent of ownership of Intellectual
Property (“IP”) in the Solution incorporating the following principles:

 

a.               The Principal to own the Developed IP within the Territory;

 

b.              The Principal to own Contractor Licensed IP in the Solution
within the Territory;

 

c.               The Principal to have rights akin to ownership for Headstrong
IP in the Solution within the Territory through a broad licensing regime;

 

d.              Identification of Licensed IP in the Solution to remain outside
(a) and (b) (e.g. Ascom IP);

 

e.               The Contractor to own the Developed IP in the Solution outside
the Territory.

 

11.         Completion of Schedules 29, 30 and 31 will be based on the
Performance Principles and the process set out in Schedules 29 to 31 as at the
Commencement Date.  Similarly, completion of Schedule 42 in relation to design
targets and drafting of obligations with respect to those design targets will be
based on the principles set out in schedule 31 and the form of Schedule 42 which
is annexed to Schedule 31 as at the Commencement Date.  It is expected that
consequential changes will need to be made to the agreement to reflect the final
agreement in regards to performance and design targets.

 

--------------------------------------------------------------------------------


 

12.         The insurance policy terms and conditions, individual claim limits,
aggregate claim limits and exclusions remain subject to review and approval by
the Principal.

 

13.         The wording of clause 29.7 to be agreed in accordance with the
following principles:

 

The Contractor shall take responsibility for shortfalls arising out of errors in
reconciliation, subject to:

 

a.               the cause of the error in reconciliation being determined
through a root cause analysis process;

 

b.              the errors being true errors in reconciliation;

 

c.               the issue of whether or not there is an error in reconciliation
is to be determined over a period of time and not on a daily basis; and

 

d.              the Contractor’s liability for shortfalls does not cut across
other relief which the Contractor has under the agreement, and in particular is
subject to the liability cap to the Principal.

 

14.         Amendment of Schedule 12 (Invoice Substantiation) in light of
agreement reached on Schedules 10, 29-31, 32 etc.

 

15.         The completion of Schedule 34 in regard to:

 

a.               the expiry dates of Options;

 

b.              the pricing of Smartbus functionality; and

 

c.               clarification and documentation of the VLP reservation system.

 

16.         All Category 2 Matters deemed to be Category 3 Matters under clause
2.4(b) of the agreement, to be agreed in accordance with the principles and
processes described in Part B of this Schedule 37 for the relevant item.

 

Agreement of the items set out in this Part C will be a Completion Pre-Condition
for the NTS Solution Requirements Phase (refer to Schedule 3).

 

--------------------------------------------------------------------------------


 

Schedule 38

 

Schedule 38
Design Documents

 

Part A

 

1.                                                       Architecture Definition
(Modelling Tool)

 

2.                                                       Business Architecture
(Modelling Tool)

 

3.                                                       usiness Process Model
(Modelling Tool)

 

4.                                                       Workflow Description
(Modelling Tool)

 

5.                                                       Application
Architecture (Modelling Tool)

 

6.                                                       Logical Data Model
(Modelling Tool)

 

7.                                                       Distributed System
Architecture (Modelling Tool)

 

8.                                                       User Interface
Definition (Modelling Tool)

 

9.                                                       Business
Rules Orchestration (Modelling Tool)

 

10.                                                 Technical Architecture
(Modelling Tool)

 

11.                                                 Physical Data Design
(Modelling Tool)

 

12.                                                 System Design (Modelling
Tool)

 

13.                                                 Network and Communications
Plan (Document)

 

14.                                                 Performance and Load Test
Plans (Test Director)

 

15.                                                 Front Office Functional
Specification (Document)

 

16.                                                 Front Office Technical
Specification (Document)

 

17.                                                 Device Configuration
Specifications (Document)

 

18.                                                 Equipment SW Specification
document (Modelling Tool)

 

19.                                                 Equipment HW Specification
document (Document)

 

20.                                                 NTS Requirements
Specification

 

21.                                                 Open Architecture
Specification

 

22.                                                 Bus Access Plan

 

23.                                                 Access Plans

 

24.                                                 Asset Management Plan

 

25.                                                 Business Change Management
Plan

 

26.                                                 Business Continuity Plan

 

27.                                                 Cardholder and Operator
Website Plan

 

--------------------------------------------------------------------------------


 

28.                                                 Cardholder Management Plan

 

29.                                                 Cardholder Support Services
Plan

 

30.                                                 Cash Collection and
Management Plan

 

31.                                                 Civil Works Management Plan

 

32.                                                 Communications Plan

 

33.                                                 Configuration Management
Plan

 

34.                                                 Corrective Maintenance Plan

 

35.                                                 Device Management Plan

 

36.                                                 Distribution Management Plan

 

37.                                                 Environmental Management
Plan

 

38.                                                 Facilities Management Plan

 

39.                                                 Fraud Management Plan

 

40.                                                 Hardware Development Plan

 

41.                                                 Implementation Plan

 

42.                                                 Industrial Relations Plan

 

43.                                                 Issues Management Plan

 

44.                                                 Key Management Plan

 

45.                                                 Local Industry Participation
Plan (VIPP)

 

46.                                                 Occupational Health, Safety
and Rehabilitation Plan

 

47.                                                 OH&S and Rehabilitation Plan

 

48.                                                 Operational Quality
Assurance Plan

 

49.                                                 Operations Plan

 

50.                                                 Overall Inspection and Test
Plan

 

51.                                                 Preventative Maintenance
Plan

 

52.                                                 Contractor’s Privacy Plan

 

53.                                                 Progress Reporting Plan

 

54.                                                 Project Management Plan

 

55.                                                 Project Quality Assurance
Plan

 

56.                                                 Repair and Maintenance Plan

 

57.                                                 Required Manuals Plan

 

--------------------------------------------------------------------------------


 

58.                                                 Resource Management Plan

 

59.                                                 NTS Transition Plan

 

60.                                                 Risk Management Plan

 

61.                                                 Security Analysis Plan

 

62.                                                 Service Management Plan

 

63.                                                 Smartcard Base Management
Services Plan

 

64.                                                 Software Development Plan

 

65.                                                 System development Plan

 

66.                                                 System Integration Plan

 

67.                                                 System Management and
Administration Plan

 

68.                                                 System Performance Plan

 

69.                                                 Technical Support and
Maintenance Plan

 

70.                                                 Technical Support and
Management Plan

 

71.                                                 Test Plan

 

72.                                                 The Test Documents

 

73.                                                 Training Programme Plan

 

74.                                                 Transfer Plan (in accordance
with clause 44.3 of PA)

 

75.                                                 Transition Plan

 

76.                                                 Website Management Plan

 

77.                                                 Bus Work Package Development
Plan

 

78.                                                 Central Body Operation
Development Plan

 

79.                                                 Central Body System
Development Plan

 

80.                                                 Handheld Devices Work
Package Development Plan

 

81.                                                 Rail Work Package
Development Plan

 

82.                                                 Third Party Retail Work
Package Development Plan

 

83.                                                 Tram Work Package
Development Plan

 

84.                                                 Central System Maintenance
Procedures

 

85.                                                 Electronic Gate and
Attendant Controller Maintenance Procedures

 

86.                                                 Headquarters Computers
Maintenance Procedures

 

87.                                                 Station Control Computer
Maintenance Procedures

 

--------------------------------------------------------------------------------


 

88.                                                 System Architecture Policy
and Procedures

 

89.                                                 Rail Solution Equipment
Maintenance Procedures

 

90.                                                 Interchanges & Super stops
Equipment Maintenance Procedures

 

91.                                                 Bus Solution Equipment
Maintenance Procedures

 

92.                                                 Tram Solution (Including
Stony Point Solution) Equipment Maintenance Procedures

 

93.                                                 Hand-Held Device Solution
Equipment Maintenance Procedures

 

94.                                                 Third Party Agents Solution
Equipment Maintenance Procedures

 

95.                                                 Bus Solution Business
Requirements Specification

 

96.                                                 Front Office Devices Civil
Works Design Requirements Document

 

97.                                                 Hand-Held Device Solution
Business Requirements Specification

 

98.                                                 Interchanges & Super stops
Business Requirements Specification

 

99.                                                 Rail Solution Business
Requirements Specification

 

100.                                           Third Party Agents Solution
Business Requirements Specification

 

101.                                           Tram Solution (Including Stony
Point Solution) Business Requirements Specification

 

102.                                           Bus Solution Equipment HW
Specification document

 

103.                                           Bus Solution Equipment SW
Specification document

 

104.                                           Clearing House Services and
Functions Specification

 

105.                                           Data Architecture and Definitions
Specification

 

106.                                           Distributor Report Formats
Specification

 

107.                                           EFT Payment Services
Specification

 

108.                                           Front Office Devices Device
Configuration Specifications Document

 

109.                                           Front Office Devices Functional
Specification Document

 

110.                                           Front Office Devices Technical
Specification Document

 

111.                                           Hand-Held Device Solution
Equipment HW Specification document

 

112.                                           Hand-Held Device Solution
Equipment SW Specification document

 

113.                                           Interchanges & Super stops
Equipment HW Specification document

 

114.                                           Interchanges & Super stops
Equipment SW Specification document

 

115.                                           Interfaces Specification

 

116.                                           NTS Business Architecture
Specification

 

117.                                           Operator Report Formats
Specification

 

--------------------------------------------------------------------------------


 

118.                                           Principal Report Formats
Specification

 

119.                                           Rail Solution Equipment HW
Specification document

 

120.                                           Rail Solution Equipment SW
Specification document

 

121.                                           Reporting System Specification

 

122.                                           Smartcard and Transit Issuance
Specification

 

123.                                           Smartcard Specification

 

124.                                           System Technical and Software
Architecture Specification

 

125.                                           Technical Architecture
Specification

 

126.                                           Third Party Agents Solution
Equipment HW Specification document

 

127.                                           Third Party Agents Solution
Equipment SW Specification document

 

128.                                           Tram Solution (Including Stony
Point Solution) Equipment HW Specification document

 

129.                                           Tram Solution (Including Stony
Point Solution) Equipment SW Specification document

 

130.                                           Central Systems Operations
Specification

 

131.                                           Depot Operation  & FLM of Depot
Computer & WDTS Specification

 

132.                                           Services Operations
Specifications

 

133.                                           System Administration Operations
Specification

 

134.                                           Rail Solution Operations
Specification

 

135.                                           Interchanges & Super stops
Operations Specification

 

136.                                           Bus Solution Operations
Specification

 

137.                                           Tram Solution (Including Stony
Point Solution) Operations Specification

 

138.                                           Hand-Held Device Solution
Operations Specification

 

139.                                           Third Party Agents Solution
Operations Specification

 

--------------------------------------------------------------------------------


 

Part B

 

Completion Process

 

The Design Documents to be developed in accordance with clause 12.4 will be
based on the Principal’s indicative list of minimum design documents included in
Part A of this Schedule 38. The Design Documents need not be the precise
documents referred to in Part A of this Schedule 38 but must cover the subject
matter implied by the name of those documents.

 

The Contractor shall ensure that its proposed Design Document list prepared in
accordance with this Schedule 38 reflects the Contractor’s design, development
and delivery methodology for the Solution and its obligations in the previous
paragraph.

 

The Contractor must provide to the Principal a list of all Design Documents that
are required to be developed in accordance with the agreement, prior to the
Phase Date for the NTS Solution Requirements Phase.

 

The Design Document list must include the following details:

 

•                                                          the type and name of
each document;

 

•                                                          a description of the
content and purpose of the document;

 

•                                                          the proposed author
of the document;

 

•                                                          cross-referencing of
the document with any other Design Document;

 

•                                                          the Phase in which
the document will be delivered to the Principal;

 

•                                                          the proposed
versions/releases to be provided to the Principal and indicative timing;

 

•                                                          the proposed
Contractor internal review process in relation to the development of each
document; and

 

•                                                          a version control
descriptor for each document.

 

Approval by the Principal of the Design Document list will be a Completion
Pre-Condition to the NTS Solution Requirements Phase (refer to Schedule 3).

 

This completion process does not apply to the Industrial Relations Plan (refer
to Schedule 22), the OH&S Plan (refer to Schedule 23), the Business Continuity
Plan (refer to Schedule 28) or the Test Plan (refer to Schedule 39).

 

--------------------------------------------------------------------------------


 

Schedule 39

 

Schedule 39
Test Plan

 

(Clause 15.1)

Completion Process

 

The Contractor must prepare and implement, in accordance with clause 15.1 of the
agreement, the Test Plan based on the test strategy document included in this
Schedule 39.

 

The Contractor must undertake the following process to develop and complete the
Test Plan:

 

•                                                          The Contractor must
develop a Test Plan, based on the strategy document included in this
Schedule 39, which describes and documents the tests required to prove that the
Solution complies with the requirements of the agreement including the
Requirements Document.

 

•                                                          The Test Plan will
provide for sub-component testing, component and Device testing, system testing,
integration testing and overall Solution testing and will include:

 

•                                                          a list of all tests
to be undertaken by the Contractor;

 

•                                                          a detailed
description of each test including the objectives for each test;

 

•                                                          a test
schedule including tests to be conducted by the Principal in accordance with
clause 15.7(a);

 

•                                                          testing protocols and
procedures;

 

•                                                          proposed testing
techniques for each test;

 

•                                                          resource and facility
requirements;

 

•                                                          test monitoring
requirements for each test;

 

•                                                          pass / fail criteria
including the definition of test success for each test; and

 

•                                                          test reporting
requirements for each test.

 

•                                                          The Contractor’s Test
Plan will include integration of the Device testing regime by subcontractors so
that the test results will demonstrate the complete seamless integration of all
Device components, including hardware, software and supportive infrastructure,
with other components/systems comprising the Solution.

 

•                                                          The Contractor must
prepare and finalise the Test Plan in accordance with clause 12.4, except that
reference to the Project Master Schedule shall be taken to mean by not later
than the Phase Date for the NTS Solution Requirements Phase.

 

Acceptance of the Test Plan by the Principal will be a Completion Pre-Condition
for the NTS Solution Requirements Phase.

 

--------------------------------------------------------------------------------


 

Schedule 40

 

Schedule 40
Banking Arrangements

 

(Clause 27.9)

 

Part A

 

•                       Fees or charges imposed on the Principal for
transactions, including fees and charges for disputed and dishonoured
transactions, fees for the depositing of cash and any taxes, in respect of the
Principal’s use of the Australian Payments System in relation to the Solution.

 

•                       Chargebacks  and related fees payable by the Principal
under any agreement in relation to its activities as a member of any payment
scheme within the Australian Payments System.

 

•                       Any periodic account keeping fee howsoever described
imposed on the Principal for the bank account or accounts in which the Float is
held.

 

Part B

 

•                       Financial Management

 

•                       Data communication services

 

•                       EFTPOS terminal and target specification

 

•                       EFTPOS terminal and target vendor selection

 

•                       EFTPOS terminal and target funding

 

•                       EFTPOS terminal and target software development costs

 

•                       EFTPOS terminal and target certification costs

 

•                       EFTPOS terminal and target installation and training

 

•                       EFTPOS terminal and target support (1st & 2nd level)

 

•                       Operation of Interactive Voice Recognition and internet
payment services (excluding fees and charges set out in Part A)

 

•                       Cash handling fee

 

•                       Reasonable costs of tender for acquiring bank
(compilation & selection)

 

--------------------------------------------------------------------------------


 

Schedule 41

 

Schedule 41
Intellectual Property excluded from Equipment IP

 

--------------------------------------------------------------------------------


 

Schedule 42

 

Schedule 42
Design Targets

 

This schedule will be completed in accordance with the completion process set
out in Schedule 31.

 

--------------------------------------------------------------------------------


 

List of Exhibits

 

 

 

Exhibit 1

 

NTS Requirements Document

 

 

Exhibit 2A

 

Contractor's Primary Response

 

 

Exhibit 2B

 

Contractor's Secondary Response

 

 

Exhibit 3

 

Project Timeline

 

 

Project 3A

 

Project Master Schedule

 

 

Exhibit 4

 

Description of Phase Deliverables

 

 

Exhibit 5

 

Victorian Industry Participation

 

--------------------------------------------------------------------------------

 